     Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 1 of 237



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ROBERT THOUSAND,

                                     Plaintiff,
                                                                    9:17-cv-1003
v.                                                                  (BKS/TWD)

GREGORY KING; MICHAEL KIRKPATRICK;
JOHN MILLER,

                              Defendants.
_____________________________________________

APPEARANCES:                                                OF COUNSEL:

ROBERT THOUSAND
11-B-0026
Plaintiff, pro se
Eastern NY Correctional Facility
Box 338
Napanoch, NY 12458

HON. LETITIA JAMES                                          JOHN MOORE, ESQ.
New York State Attorney General                             Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                      ORDER AND REPORT-RECOMMENDATION

I.     INTRODUCTION

       This pro se civil rights action, brought under 42 U.S.C. § 1983, has been referred to the

Court for a report and recommendation by the Honorable Brenda K. Sannes, United States

District Judge, pursuant to 28 U.S.C. § 636(b) and Northern District of New York Local Rule
      Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 2 of 237



(“L.R.”) 72.3(c). Plaintiff Robert Thousand, an inmate in custody of the New York State

Department of Corrections and Community Supervision (“DOCCS”), commenced this action on

September 8, 2017, alleging violations of his First, Eighth, and Fourteenth Amendment rights.

(Dkt. No. 1.) Following an initial review pursuant to 28 U.S.C. § 1915(e) and 28 U.S.C. §

1915A, only Plaintiff’s First Amendment retaliation claims against Defendants King,

Kirkpatrick, and Miller survived. (Dkt. No. 9.) Defendants have moved for summary judgment

pursuant to Rule 56 of the Federal Rules of Civil Procedure (Dkt. No. 51) on the grounds that:

(1) Plaintiff failed to exhaust his administrative remedies before commencing this action; (2)

Plaintiff’s First Amendment retaliation claim fails on the merits; and (3) Defendants are entitled

to qualified immunity. (Dkt. Nos. 51-9, 63-1.) Plaintiff has filed responsive papers. (Dkt. No.

59.) For the reasons that follow, the Court recommends that Defendants’ motion be granted, in

part, and denied, in part.

II.       FACTUAL BACKGROUND

          At all times relevant to this action, Plaintiff was incarcerated at the Clinton Correctional

Facility (“Clinton”) in Dannemora, New York. (Dkt. No. 1 at ¶ 4. 1) Plaintiff claims Defendants

King and Miller violated his First Amendment rights under the United States Constitution by

retaliating against Plaintiff for engaging in constitutionally protected speech. Id. at ¶ 198.

Plaintiff also alleges supervisory liability on the part of Defendant Kirkpatrick. (Dkt. No. 51-2 at

335. 2)




1
  Paragraph references are used where the referenced document contains consecutively
numbered paragraphs throughout.

2
  Page references to documents identified by docket number are to the page numbers assigned by
the CM/ECF docketing system maintained by the Clerk’s Office.


                                                    2
     Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 3 of 237



       Plaintiff contends that his constitutionally protected speech began on May 1, 2016, with

an informal complaint sent to Clinton’s administration. (Dkt. No. 1 at ¶ 47-48.) He further

claims Defendant King retaliated against him by filing a false Inmate Misbehavior Report

(“MBR”) on May 4, 2016, charging Plaintiff with fighting. (Dkt. No. 59 at ¶¶ 36, 38.) Plaintiff

also claims Defendant Miller retaliated against him by rendering a guilty verdict at a disciplinary

hearing held on the MBR. (Dkt. No. 1 at ¶ 201.) Defendants deny any retaliatory motive. (Dkt.

Nos. 51-3 at ¶ 17; 51-5 at ¶ 11; 51-6 at ¶ 27.)

       A.      Informal Complaint

       On May 1, 2016, Plaintiff wrote a letter to “the entire Administration team” at Clinton

expressing his concern that facility staff members were retaliating against him. (Dkt. No. 1 at ¶

18.) In this letter, Plaintiff explained he was pursuing a civil action arising out of an incident he

experienced “in another facility.” (Dkt. No. 51-2 at 46-49.) Plaintiff further claimed that, as

retaliation for his pursuit of legal remedies, Clinton staff members had interfered with his legal

mail and subjected him to poor living conditions. Id. Finally, Plaintiff acknowledged he was

“required to exhaust [his] administrative remedies” and would therefore file a grievance on the

matter. Id.

       B.      Misbehavior Report and Tier II Disciplinary Hearing

       On May 4, 2016, Plaintiff was at work at his regularly assigned job with Clinton’s

Industrial Tailor Shop No. 5 when a fight broke out among inmates. (Dkt. No. 1 at ¶ 59.)

Plaintiff maintains that he “had absolutely nothing to do with” the fight. Id. at ¶ 61. However,

Defendant King, a Sergeant, thereafter wrote an MBR, stating Plaintiff “punched and kicked”

another inmate “several times” and charging Plaintiff with a rule violation. (Dkt. No. 51-7 at ¶¶




                                                  3
     Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 4 of 237



36-38.) Defendant Miller, a Lieutenant, later conducted the Tier II disciplinary hearing on the

MBR. Id. at ¶ 53.

       At the hearing, Plaintiff argued Defendant King falsified the MBR as a form of retaliation

against Plaintiff. Id. at ¶ 66. Defendant Miller allowed Plaintiff to call and question witnesses to

support his contentions. (Dkt. No. 51-6 at 27-35). In particular, Plaintiff called another inmate,

who testified Plaintiff was not involved in the fight giving rise to the MBR. Id. at 30-31.

Defendant Miller also questioned Defendant King about the MBR. Id. at 31-32. At the

conclusion of the hearing, Defendant Miller found Plaintiff guilty of the rule violation and

sentenced Plaintiff to thirty days of keeplock. (Dkt. No. 51-7 at ¶¶ 69, 71.)

       Plaintiff appealed this disposition to Defendant Kirkpatrick, the superintendent. Id. at ¶

78. The appeal was forwarded to the Captain’s Office, and the disposition was affirmed. Id. at ¶

79. Plaintiff then commenced an Article 78 proceeding in state court. See Thousand v.

Kirkpatrick, 153 A.D.3d 1506 (N.Y. App. Div. 2017). On September 21, 2017, the New York

Supreme Court, Appellate Division, Third Department, dismissed Plaintiff’s petition because the

administrative decision had been internally reversed. Id. at 1507.

       C.      Grievance No. CL-69548-16

       Following the MBR, Plaintiff filed a grievance with Clinton’s Inmate Grievance Program

(“IGP”) office alleging retaliation and disputing the charge of fighting. (Dkt. No. 51-7 at ¶¶ 94-

95.) The grievance stated, in part:

               I am being falsely accused in this alleged altercation that transpired
               in tailor #5. I honestly believe that this is a set up in some way or
               another.




                                                 4
       Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 5 of 237



(Dkt. No. 51-2 at 51-52.) The grievance, eventually assigned Grievance No. CL-69548-16, was

received by the IGP office on May 23, 2016. Id. at 51. The Inmate Grievance Resolution

Committee (“IGRC”) issued a response, stating:

               The investigation has revealed that; the grievant received a MBR
               on 5/4/16. A disciplinary hearing may be appealed in accordance
               with Title 7 NYCRR, Chapter V, and the appeal mechanism
               affords the Inmate the Opportunity to remedy any factual or
               procedural errors in a disciplinary report. The grievance program
               cannot be used as an additional or substitute appeal mechanism.

Id. at 53. Plaintiff appealed this disposition to Defendant Kirkpatrick. Id. at 54-55. On July 21,

2016, Defendant Kirkpatrick issued the following decision:

               The grievant is advised that per directive #4040, disciplinary has
               its own appeal process which you have utilized, which disqualifies
               this as a grievable issue. A security supervisor did interview you.
               The grievant is further advised to follow the appeal process set in
               place for the disciplinary process.

Id. at 56. Plaintiff did not appeal the superintendent’s decision to the Central Office Review

Committee (“CORC”). (Dkt. No. 51-7 at ¶ 103.)

III.    APPLICABLE LEGAL STANDARD

        Summary judgment may be granted only if the submissions of the parties taken together

“show that there is no genuine issue of material fact and that the moving party is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(c); see Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 251-52 (1986). The party moving for summary judgment bears the initial burden of

showing, through the production of admissible evidence, that no genuine issue of material fact

exists. Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir. 2006). A dispute of fact is

“genuine” if “the [record] evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Liberty Lobby, 477 U.S. at 248.




                                                 5
     Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 6 of 237



       Only after the moving party has met this burden is the nonmoving party required to

produce evidence demonstrating that genuine issues of material fact exist. Salahuddin, 467 F.3d

at 272-73. The nonmoving party must do more than “rest upon the mere allegations . . . of the

[plaintiff’s] pleading” or “simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986).

“Conclusory allegations, conjecture and speculation . . . are insufficient to create a genuine issue

of fact.” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998).

       In Jeffreys v. City of New York, the Second Circuit reminded that on summary judgment

motions “[t]he mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005). “To defeat summary judgment, .

. . nonmoving parties may not rely on conclusory allegations or unsubstantiated speculation.” Id.

(citation and quotation marks omitted). “At the summary judgment stage, a nonmoving party

must offer some hard evidence showing that its version of the events is not wholly fanciful.” Id.

(citation and quotation marks omitted). “[T]o satisfy Rule 56(e), affidavits must be based upon

‘concrete particulars,’ not conclusory allegations.” Schwapp v. Town of Avon, 118 F.3d 106, 111

(2d Cir. 1997) (citation omitted); Smith v. Woods, No. 9:03-CV-480 (DNH/GHL), 2006 WL

1133247, at *3 & n.10 (N.D.N.Y. Apr. 24, 2006). 3 “Statements that are devoid of any specifics,

but replete with conclusions, are insufficient to defeat a properly supported motion for summary

judgment.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999).




3
  The Court will provide Plaintiff with copies of all unpublished decisions cited herein in
accordance with the Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009)
(per curiam).


                                                  6
      Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 7 of 237



       In determining whether a genuine issue of material fact exists, the court must resolve all

ambiguities and draw all reasonable inferences against the moving party. Major League

Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). Where a party is

proceeding pro se, the court is obliged to “read [the pro se party’s] supporting papers liberally,

and . . . interpret them to raise the strongest arguments that they suggest.” Burgos v. Hopkins, 14

F.3d 787, 790 (2d Cir. 1994). However, “a pro se party’s ‘bald assertion,’ unsupported by

evidence, is not sufficient to overcome a motion for summary judgment.” Cole v. Artuz, No. 93

Civ. 5981 (WHP)(JCF), 1999 WL 983876, at *3 (S.D.N.Y. Oct. 28, 1999) (citing Carey v.

Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

IV.    PLAINTIFF’S FAILURE TO COMPLY WITH L.R. 7.1(a)(3)

       While courts are required to give due deference to a plaintiff’s pro se status, that status

“does not relieve plaintiff of his duty to meet the requirements necessary to defeat a motion for

summary judgment.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir. 2003). While

Plaintiff has responded to Defendants’ motion for summary judgment, he has failed to do so in

the manner required under L.R. 7.1(a)(3). 4 (Dkt. No. 59.)

       Where a party has failed to respond to the movant’s statement of material facts as

required by L.R. 7.1(a)(3), the facts in the movant’s statement will be accepted as true (1) to the

extent they are supported by evidence in the record, 5 and (2) the nonmovant if proceeding pro se,



4
  L.R. 7.1(a)(3) requires the opposing party to file a response to the movant’s statement of
material facts. Under the rule, the response “shall mirror the movant’s statement of material
facts by admitting and/or denying each of the movant’s assertions in matching numbered
paragraphs. Each denial shall set forth a specific citation to the record where the factual issue
arises.”
5
  Under L.R. 7.1(a)(3), “[t]he Court shall deem admitted any properly supported facts set forth
in the Statement of Material Facts that the opposing party does not specifically controvert.” But
see Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d. Cir. 2004)


                                                 7
       Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 8 of 237



has been specifically advised of the possible consequences of failing to respond to the motion. 6

Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996).

         Although this Circuit adheres to the view that nothing in Rule 56 imposes an obligation

on a court to conduct a search and independent review of the record to find proof of a factual

dispute where a non-movant willfully fails to respond to a properly filed summary judgment

motion, Amnesty Am. v. Town of West Hartford, 288 F.3d 467, 470 (2d Cir. 2002), the Second

Circuit has ruled that “[a] district court has broad discretion to determine whether to overlook a

party’s failure to comply with local court rules,” including local rules relating to requirements

regarding the submission of and response to statements of material facts on summary judgment

motions, and to “conduct an assiduous review of the record.” Holtz v. Rockefeller & Co., Inc.,

258 F.3d 62, 73 (2d Cir. 2001) (citation and quotation marks omitted).

         In deference to Plaintiff’s pro se status, the Court has opted to review the entire summary

judgment record.

V.       ANALYSIS

         A.      Exhaustion of Administrative Remedies

         Under the Prison Litigation Reform Act of 1995 (“PLRA”), “[n]o action shall be brought

with respect to prison conditions under section 1983 . . . by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a); see also Ross v. Blake, 136 S. Ct. 1850, 1854-55 (2016).




(“[I]n determining whether the moving party has met his burden of showing the absence of a
genuine issue for trial, the district court may not rely solely on the statement of undisputed facts
in the moving party’s [Statement of Material Facts]. It must be satisfied that the citation to
evidence in the record supports the assertion.”) (citations omitted).
6
    Plaintiff was provided with the requisite notification. (Dkt. No. 51.)


                                                   8
     Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 9 of 237



“[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). “There is no question that

exhaustion is mandatory under the PLRA and that unexhausted claims cannot be brought in

court.” Jones v. Bock, 549 U.S. 199, 211 (2007).

       The PLRA requires “proper exhaustion,” which means using all steps required by the

administrative review process applicable to the institution in which an inmate is confined and

doing so properly. Id. at 218 (citing Woodford v. Ngo, 548 U.S. 81, 88 (2006)); see also Amador

v. Andrews, 655 F.3d 89, 96 (2d Cir. 2011) (exhaustion necessitates “‘using all steps that the

[government] agency holds out, and doing so properly’” (quoting Woodford, 548 U.S. at 90)). In

New York State prisons, DOCCS has a well-established three-step IGP. 7 N.Y.C.R.R. § 701.5.

       First, an inmate must file a complaint with the facility IGP clerk within twenty-one days

of the alleged occurrence. Id. § 701.5(a)(1). A representative of the facility’s IGRC has sixteen

calendar days from receipt of the grievance to informally resolve the issue. Id. § 701.5(b)(1). If

there is no such informal resolution, the full IGRC conducts a hearing within sixteen calendar

days of receipt of the grievance, id. § 701.5(b)(2), and issues a written decision within two

working days of the conclusion of the hearing. Id. § 701.5(b)(3).

       Second, a grievant may appeal the IGRC’s decision to the facility superintendent within

seven calendar days of receipt of the IGRC’s written decision. Id. § 701.5(c)(1). If the

grievance involves an institutional issue (as opposed to a DOCCS-wide policy issue), the

superintendent must issue a written decision within twenty calendar days of receipt of the

grievant’s appeal. Id. § 701.5(c)(3)(ii). Grievances regarding DOCCS-wide policy issues are




                                                 9
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 10 of 237



forwarded directly to CORC for a decision under the process applicable to the third step. Id. §

701.5(c)(3)(i).

       Third, a grievant may appeal to CORC within seven working days of receipt of the

superintendent’s written decision. Id. § 701.5(d)(1)(i). CORC is to render a written decision

within thirty calendar days of receipt of the appeal. Id. § 701.5(d)(3)(ii).

       Additionally, DOCCS maintains a separate and distinct review process for inmate appeals

of disciplinary hearings. In fact, the applicable regulations specifically state that the results of

disciplinary hearings are “non-grievable.” N.Y. Comp. Codes R. & Regs. tit. 7, § 701.3(e)(1)-(2)

(2010). Ordinarily, an inmate’s appeal of a disciplinary hearing decision “constitutes exhaustion

under the PLRA[.]” Davis v. Barrett, 576 F.3d 129, 132 (2d. Cir. 2009). However, where an

inmate claims some form of official misconduct in the underlying events leading to the

disciplinary hearing, this Court and others have found that the inmate must separately grieve the

alleged misconduct, and the inmate does not exhaust his administrative remedies merely by

pursuing the disciplinary appeals process. Kimbrough v. Fischer, No. 9:13-CV-0100

(FJS/TWD), 2014 WL 12684106, at *6 (N.D.N.Y. Sept. 29, 2014) (citing Rosales v. Bennett,

297 F. Supp. 2d 637, 640 (W.D.N.Y. 2004) (finding the plaintiff failed to exhaust claims that did

not arise directly out of the conduct of his disciplinary hearing)).

       In Kimbrough, the plaintiff brought a due process claim arising out of the defendant’s

conduct of his disciplinary hearing and other claims related to the underlying events giving rise

to the disciplinary hearing. Id. at *4. This Court distinguished between the claims, finding that

the plaintiff fully exhausted his administrative remedies with respect to his due process claim by

appealing through the disciplinary process. Id. at *6. On the other hand, this Court also found




                                                  10
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 11 of 237



that the plaintiff did not fully exhaust his administrative remedies with respect to his other

claims, which he did not appeal to CORC as required by the IGP. Id.

       Generally, if a plaintiff fails to follow each of the required steps of the IGP, including

receipt of a decision from CORC, prior to commencing litigation, he has failed to exhaust his

administrative remedies as required under the PLRA. See Ruggiero v. Cty. of Orange, 467 F.3d

170, 176 (2d Cir. 2006) (“[T]he PLRA requires proper exhaustion, which means using all steps

that the agency holds out, and doing so properly (so that the agency addresses the issues on the

merits).”) (quotations marks and citations omitted)).

       While the PLRA mandates exhaustion of administrative remedies, it also “contains its

own, textual exception to mandatory exhaustion.” Ross, 136 S. Ct. at 1858. More specifically,

section 1997e(a) provides that only those administrative remedies that “are available” must first

be exhausted. 42 U.S.C. § 1997e(a); see also Ross, 136 S. Ct. at 1858 (“[T]he exhaustion

requirement hinges on the availability of administrative remedies[.]”) (quotation marks and

citations omitted). In the PLRA context, the Supreme Court has determined that “availability”

means that “an inmate is required to exhaust those, but only those, grievance procedures that are

capable of use to obtain some relief for the action complained of.” Ross, 136 S. Ct. at 1859

(quotation marks and citations omitted).

       The Ross Court identified three circumstances in which a court may find that internal

administrative remedies are not available to prisoners under the PLRA. Id. at 1859-60. First,

“an administrative procedure is unavailable when (despite what regulations or guidance materials

may promise) it operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. at 1859. “Next, an administrative scheme might be

so opaque that it becomes, practically speaking, incapable of use.” Id. Finally, an administrative




                                                 11
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 12 of 237



remedy is not “available” when “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation.” Id. at 1860. In

Williams v. Corr. Officer Priatno, 829 F.3d 118, 123 n.2 (2d Cir. 2016), the Second Circuit noted

that “the three circumstances discussed in Ross do not appear to be exhaustive[.]” The

illustrations of unavailability in Ross nonetheless guide the Court’s inquiry. See Mena v. City of

New York, No. 13-CV-2430 (RJS), 2016 WL 3948100, at *4 (S.D.N.Y. July 19, 2016).

       Because non-exhaustion is an affirmative defense, defendants bear the burden of showing

that a prisoner has failed to satisfy the exhaustion requirements. See Jones, 549 U.S. at 216.

Plaintiff must then establish the IGP grievance procedure was unavailable to him under Ross. Id.

       Applying the legal standard set forth above, the issue of exhaustion involves a two-step

analysis: First, the Court must determine whether Plaintiff properly exhausted his administrative

remedies by following all the steps required by the administrative review process. If Plaintiff did

not exhaust his administrative remedies, the Court must then determine whether the

administrative remedy was available to Plaintiff. Both steps of the analysis are relevant here.

       It is undisputed that Plaintiff did not appeal Grievance No. CL-69548-16 to CORC. (Dkt.

No. 51-7 at ¶ 103; 59-2 at ¶ 103.) Thus, Defendants argue they are entitled to summary

judgment on exhaustion grounds. (Dkt. No. 51-8 at 10.) In opposition, Plaintiff contends that an

appeal to CORC was not necessary because prison officials directed him to use the disciplinary

appeal process. (Dkt. No. 59-1 at 7-8.)

       Here, the Court finds that Plaintiff did not exhaust his administrative remedies against

Defendant King but did exhaust his administrative remedies against Defendant Miller. The

Court considers the claims against each defendant in turn.




                                                12
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 13 of 237



               1.      Defendant Miller

       Plaintiff’s retaliation claim against Defendant Miller arises out of Defendant Miller’s

disposition of Plaintiff’s disciplinary hearing. (Dkt. No. 1 at ¶ 201.) In particular, Plaintiff

contends Defendant Miller “alleged that [another inmate] refused to testify” at Plaintiff’s

hearing, “outright refused to” clarify the inmate’s refusal to testify, and ultimately “render[ed] an

unsupported guilty disposition with the intention of punishing the Plaintiff for his

constitutionally protected speech.” (Id.; Dkt. No. 59-1 at 3.) Thus, the totality of alleged facts

giving rise to Plaintiff’s retaliation claim against Defendant Miller relates directly to Defendant

Miller’s alleged conduct at Plaintiff’s disciplinary hearing, over which Defendant Miller

presided. Furthermore, the parties do not dispute that Plaintiff appealed his disciplinary hearing

to Defendant Kirkpatrick. (Dkt. Nos. 51-7 at ¶ 78; 59 at ¶ 78.) As a result, the Court finds

Plaintiff exhausted his administrative remedies against Defendant Miller by following the

disciplinary appeals process. Therefore, the Court recommends denying Defendant Miller

summary judgment on exhaustion grounds.

               2.      Defendant King

       Plaintiff’s retaliation claim against Defendant King arises out of the MBR filed by

Defendant King following the May 4, 2016, altercation. (Dkt. No. 1 at ¶ 200.) Specifically,

Plaintiff alleges Defendant King “falsely accused Plaintiff” of participating in the altercation.

(Dkt. No. 59-1 at 2.) Plaintiff further alleges Defendant King took this action “with the intention

of punishing the Plaintiff for his constitutionally protected speech.” (Dkt. No. 1 at ¶ 200.) Thus,

Plaintiff’s retaliation claim against Defendant King arises out of conduct separate from the

disciplinary hearing. Therefore, the Court finds Plaintiff was required to separately grieve this

issue and appeal it fully in order to sufficiently exhaust his administrative remedies. Because




                                                  13
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 14 of 237



Plaintiff did not appeal his grievance regarding retaliation to CORC, the Court finds that he

failed to properly exhaust his administrative remedies with respect to his retaliation claim against

Defendant King prior to commencing this action.

       Based on this determination, the Court must proceed to step two of the exhaustion

analysis to consider whether the administrative remedies were available to Plaintiff on this claim.

At this step, the Court finds that Plaintiff’s administrative remedies were unavailable to him

because prison officials misled Plaintiff into believing that his administrative remedies were

exhausted.

       To use the Supreme Court’s language from Ross, prison officials in this case effectively

“thwart[ed Plaintiff] from taking advantage of a grievance process through . . .

misrepresentation[.]” Ross, at 1860. Here, it is undisputed that Plaintiff received two responses

from prison officials with regard to Grievance No. CL-69548-16. (Dkt. Nos. 51-7 at ¶¶ 96, 102;

59 at ¶¶ 96, 102.) The first response came from IGRC, and the second response came from

Defendant Kirkpatrick, per the normal grievance process. Id. Both responses told Plaintiff that

he needed to use the disciplinary appeals process to address his grievance. Id. Specifically, the

Superintendent’s decision advised Plaintiff that he had already utilized the appropriate process

and his matter was “disqualifie[d]” as a non-grievable issue. (Dkt. No. 51-7 at ¶¶ 102.) Thus,

Plaintiff claims his administrative remedy was unavailable to him because prison officials misled

him “to pursue his grievance appeals elsewhere,” which he indeed did by appealing his

disciplinary hearing. (Dkt. No. 59-1 at 8.)

       In support of their exhaustion argument, Defendants analogize to Fox v. Lee, a recent

case from this District, where the Court rejected a similar argument. No. 9:15-CV-0390




                                                 14
      Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 15 of 237



(TJM/CFH), 2018 U.S. Dist. LEXIS 213705, at *22-24 (N.D.N.Y. Dec. 18, 2018). 7 However,

that case is readily distinguishable from the present matter. In Fox, the plaintiff alleged that “an

unspecified person” misled him about the proper grievance process. Id. at *22. The Court then

corrected the “plaintiff’s interpretation of DOCCS’ regulations and procedures” by citing

Kimbrough and other cases where courts in this District have held that certain matters must be

separately grieved. Id. at *22-24. Here, Plaintiff’s own interpretation of the regulations is not at

issue. Rather than relying on “an unspecified person,” Plaintiff claims, and the undisputed facts

show, that prison officials, namely the IGRC and Defendant Kirkpatrick, twice misled him about

the appropriate administrative exhaustion process for his First Amendment retaliation claim

against Defendant King.

         Defendants seemingly want to have it both ways, telling Plaintiff internally that he had

already appealed his complaint appropriately and now, before this Court, asserting Plaintiff did

not appeal his complaint fully. The Court finds this inconsistency problematic. Therefore, on

this summary judgment record, although Plaintiff did not exhaust his administrative remedies by

appealing to CORC, the Court finds those remedies were unavailable to him because of

misrepresentation on the part of prison officials. As such, the Court recommends denying

Defendant King summary judgment on exhaustion grounds.

         B.     First Amendment Retaliation Claim

         Defendants also seek summary judgment on the grounds that Plaintiff’s First Amendment

retaliation claims fail as a matter of law. (Dkt. No. 51-8 at 11.) Claims of retaliation find their

roots in the First Amendment. See Gill v. Pidlypchak, 389 F.3d 379, 380-81 (2d Cir. 2004).

Central to such claims is the notion that in a prison setting prison officials may not take actions



7
    LEXIS citations are provided where documents are not available on Westlaw.


                                                 15
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 16 of 237



that would have a chilling effect upon an inmate’s exercise of First Amendment rights. Id. at

381-83. Thus, when prison officials take adverse action against an inmate, motivated by the

inmate’s exercise of constitutional rights, including the free speech provision of the First

Amendment, a cognizable claim of liability under section 1983 lies. See Friedl v. City of N.Y.,

210 F.3d 79, 85 (2d Cir. 2000) (“In general, a section 1983 claim will lie where the government

takes negative action against an individual because of his exercise of rights guaranteed by the

Constitution or federal laws.”). As the Second Circuit has repeatedly cautioned, however,

because such claims are easily incanted and prone to abuse, and inmates often attribute adverse

action, including the issuance of misbehavior reports, to retaliatory animus, courts must approach

such claims “with skepticism and particular care.” Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.

2001), overruled on other grounds by Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002); accord

Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003).

       To state a prima facie claim under section 1983 for retaliatory conduct, a plaintiff must

advance non-conclusory allegations showing that (1) he engaged in protected speech; (2) the

defendants took adverse action against him; and (3) there was a causal connection between the

protected activity and the adverse action. Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle,

429 U.S. 274, 287 (1977); Dillon v. Morano, 497 F.3d 247, 251 (2d Cir. 2007). In the prison

context, “adverse action” is objectively defined as “retaliatory conduct that would deter a

similarly situated individual of ordinary firmness from exercising . . . constitutional rights.”

Pidlypchak, 389 F.3d at 381. “Only retaliatory conduct that would deter a similarly situated

individual of ordinary firmness from exercising his or her constitutional rights constitutes an

adverse action for a claim of retaliation.” Davis, 320 F.3d at 353 (quotation marks and citation

omitted).




                                                  16
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 17 of 237



       An inmate bears the burden of showing “the protected conduct was a substantial or

motivating factor” in the defendants’ decision to take action against the plaintiff. Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996). Several factors may be considered in determining

whether a causal connection exists between the plaintiff’s protected activity and a prison

official’s actions. Baskerville v. Blot, 224 F. Supp. 2d 723, 732 (S.D.N.Y. 2002) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). Those factors include (1) the temporal proximity

between the protected activity and the alleged retaliatory act; (2) the inmate’s prior good

disciplinary record; (3) vindication at a hearing on the matter; and (4) statements by the

defendant concerning his or her motivation. Id. (citing Colon, 58 F.3d at 872-73). “The causal

connection must be sufficient to support an inference that the protected conduct played a

substantial part in the adverse action.” Id.

       If a plaintiff makes the appropriate showing of retaliation, a defendant may avoid liability

if he demonstrates that he would have taken the adverse action even in the absence of the

protected conduct. See Scott v. Coughlin, 344 F.3d 282, 287-88 (2d Cir. 2003) (“Regardless of

the presence of retaliatory motive, . . . a defendant may be entitled to summary judgment if he

can show . . . that even without the improper motivation the alleged retaliatory action would have

occurred.”) (citation omitted).

       It is well-settled in this Circuit that the filing of lawsuits and administrative grievances

constitutes a constitutionally protected activity for retaliation purposes. See Colon, 58 F.3d at

872 (“Prisoners . . . have a constitutional right of access to the courts and to petition the

government for redress of grievances, and prison officials may not retaliate against prisoners for

exercise of that right.”); Davis, 320 F.3d at 352-53 (finding the right of prisoners to file

administrative grievances “is a constitutionally protected activity” for retaliation purposes).




                                                  17
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 18 of 237



Courts in this Circuit have further found that First Amendment protections extend to inmates’

informal complaints. See Smith v. Woods, No. 9:03-CV-480 (DNH/GHL), 2006 WL 1133247, at

*10 (N.D.N.Y. Apr. 24, 2006), aff’d, 219 F. App’x 110 (2d Cir. 2007) (acknowledging “the First

Amendment protects, not only the filing of written grievances and complaints, but, under some

circumstances, the making of oral complaints[.]”); McKethan v. N.Y. State Dep’t of Corr. Servs.,

No. 10 Civ. 3826 (NRB), 2011 WL 4357375, at *6 (S.D.N.Y. Sept. 16, 2011) (“There can be

little doubt that plaintiff’s informal complaints . . . constitute protected activity under the First

Amendment.”). Furthermore, Defendants do not argue that Plaintiff’s retaliation claim stemming

from an informal letter sent to prison administration involves conduct not protected by the First

Amendment. (Dkt. Nos. 51-8; 63-1.) Accordingly, the Court finds Plaintiff engaged in

protected speech for the purposes of stating a retaliation claim under the First Amendment. At

this point, the Court once again considers the specific claims against each Defendant in turn.

                1.      Defendant Miller

                        a.      Adverse Action

        Plaintiff alleges Defendant Miller took adverse action against him “by rendering an

unsupported guilty disposition” in the Tier II disciplinary hearing over which Defendant Miller

presided. (Dkt. No. 1 at ¶ 201.) It is undisputed that Defendant Miller sentenced Plaintiff to

thirty days of keeplock. (Dkt. Nos. 51-7 at ¶ 71; 59 at ¶ 71.)

        In this Circuit, keeplock confinement may, but does not always, rise to the level of

severity necessary for demonstrating adverse action at the summary judgment stage. Compare

Burns v. Martuscello, 890 F.3d 77, 93-94 (2d Cir. 2018) (concluding that six months of restricted

confinement supported a finding of adverse action at the summary judgment stage), and Keesh v.

Goord, No. 04-CV-271A, 2007 WL 2903682, at *10 (W.D.N.Y. Oct. 1, 2007) (finding a




                                                   18
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 19 of 237



sufficient allegation of adverse action where the plaintiff was confined to keeplock for no more

than 24 hours but may have been deprived meals during that time), with Gill v. Tuttle, 93 F.

App’x 301, 303 (2d Cir. 2004) (reversing district court’s decision that nine days of keeplock

confinement did not constitute adverse action because evidence showed that plaintiff’s conduct

“could have resulted in significantly more time in keeplock”), and Hayes v. Dahkle, No. 9:16-

CV-1368 (TJM/CFH), 2018 WL 7356343, at *15 (N.D.N.Y. Dec. 11, 2018) (finding keeplock

confinement insufficient to demonstrate adverse action where the plaintiff was confined for one

day, and no evidence indicated additional “adverse conditions such as lack of food or denial of

religious services”). Nonetheless, these cases and others strongly support a finding of adverse

action where the period of keeplock, as here, lasted three weeks or more. See id.; see also

Pidlypchak, 389 F.3d at 384 (finding that a “sentence of three weeks in keeplock” demonstrated

adverse action sufficient to “deter a prisoner of ordinary firmness from vindicating his or her

constitutional rights”). As a result, the Court finds Plaintiff’s thirty-day keeplock sentence

constitutes adverse action.

                       b.      Causal Connection

       Nevertheless, what remains in dispute is the causal connection element of Plaintiff’s

claim. Plaintiff alleges a causal connection between his protected speech and the guilty

disposition, claiming his conduct was a “substantially motivating factor” in Defendant Miller’s

decision to punish Plaintiff. (Dkt. No. 1 at ¶ 146.) More specifically, Plaintiff alleges Defendant

Miller was aware of Plaintiff’s ongoing litigation concerning an incident at another facility and

of Plaintiff’s informal complaint to Clinton’s administration regarding retaliation. (Dkt. No. 59

at ¶ ¶ 64-65.) According to Plaintiff, “common sense and reason” support his allegation of a

causal connection because “Plaintiff and [Defendant] Miller had no prior bad history” yet




                                                 19
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 20 of 237



“[Defendant] Miller completely disregarded” Plaintiff’s exculpatory evidence at the Tier II

disciplinary hearing and instead relied solely on Defendant King’s “bare and self-serving”

evidence and testimony. (Dkt. No. 59-1 at 11.)

        Defendant Miller asserts that Plaintiff merely “made a vague reference” to his civil case

but did not mention his informal complaint during the Tier II hearing. (Dkt. No. 51-6 at ¶ 26.)

Defendant Miller states he was not aware of Plaintiff’s May 1, 2016, letter sent to prison

administration when he conducted the Tier II hearing beginning on May 10, 2016. Id. at ¶ 25.

Plaintiff disputes this assertion, maintaining that he made Defendant Miller aware of his

complaint and outside litigation during the hearing. (Dkt. No. 59 at ¶¶ 64-65.) To support their

conflicting contentions, both parties point to the transcript of the hearing. (Id.; Dkt. No. 51-7 at

¶¶ 64-65.) It shows, in pertinent part, Plaintiff testified, “I sort of find it more than a coincidence

that (inaudible) member of the administration team, um, last Monday as to some incidents that

were going on as far, regarding a lot of retaliation for a civil proceeding that I had two days

later.” (Dkt. Nos. 51-6 at 28; 59-2 at 34.) The portion of Plaintiff’s statement deemed

“inaudible,” if recorded properly in the transcript, could resolve the question whether Defendant

Miller was aware of Plaintiff’s complaint and therefore may have had motivation to retaliate

against Plaintiff.

        Where a defendant is unaware of the plaintiff’s protected speech, there is, generally

speaking, no causal connection. See Gordon v. New York City Bd. of Educ, 232 F.3d 111, 117

(2d Cir. 2000) (“A jury, . . . can find retaliation even if the agent denies direct knowledge of a

plaintiff’s protected activities, . . . so long as the jury finds that the circumstances evidence

knowledge of the protected activities or the jury concludes that an agent is acting explicitly or

implicit upon the orders of a superior who has the requisite knowledge.”); see also Ehrbar v.




                                                  20
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 21 of 237



Forest Hills Hosp., 131 F. Supp. 3d 5, 34 (E.D.N.Y. 2015) (“[W]here it is undisputed that the

decision maker was unaware of the [plaintiff’s] protected activity, that fact may be evidence that

there is no causal connection.”). If the defendant did not know about the plaintiff’s protected

speech, it seems largely impossible for the protected speech to have motivated the defendant’s

actions.

       Even assuming, in the light most favorable to Plaintiff, Defendant Miller was aware of

Plaintiff’s complaint and pending lawsuit, Defendant Miller can still avoid liability by showing

that he would have taken the same action regardless of Plaintiff’s protected speech. Graham, 89

F.3d at 79; Davis v. Rhoomes, No. 07 Civ. 6592 (JGK) (THK), 2010 U.S. Dist. LEXIS 103562,

at *48-49 (S.D.N.Y. July 8, 2010). In finding Plaintiff guilty of fighting, Defendant Miller relied

on the written report prepared by Defendant King and on Defendant King’s testimony at the

hearing. (Dkt. No. 51-7 at ¶ 70.) The transcript of the hearing further shows that Defendant

Miller allowed Plaintiff to testify at the hearing, called witnesses as requested by Plaintiff, and

questioned those witnesses as requested by Plaintiff. (Dkt. Nos. 51-6 at 28-35; 59-2 at 33-40.)

Plaintiff concedes that this transcript, and the administrative record compiled relative to it, is the

only evidence he can offer to show retaliation. (Dkt. No. 59 at ¶ 75.) Beyond the administrative

record, Plaintiff relies on “only an assumption” that “in [his] mind, there would be no way . . .

for [Defendant Miller] to find [Plaintiff] guilty, unless [Defendant Miller] had it out for

[Plaintiff].” (Dkt. No. 51-2 at 323.) Furthermore, Plaintiff’s due process claim against

Defendant Miller was already dismissed by this Court. (Dkt. No. 9 at 12.)

       These circumstances can be easily compared to those in Rhoomes, where the Court

granted the defendant’s motion for summary judgment on the grounds that the defendant hearing

officer would have rendered the same decision in the absence of the plaintiff’s protected conduct.




                                                  21
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 22 of 237



Rhoomes, 2010 U.S. Dist. LEXIS 103562, at *49-50. In that case, the Court reasoned that

“allow[ing] an inmate to proceed on a retaliation claim against a hearing officer simply because

the officer ruled against him at a disciplinary proceeding, would clearly run afoul” of the

skepticism with which retaliation claims must be viewed in this Circuit. Id.

       At most, Plaintiff made a single, brief mention of his previous complaint during the

hearing with Defendant Miller. Audible or not, this isolated statement, coupled with the lack of

any evidence beyond Plaintiff’s “assumption” that Defendant Miller conducted the hearing in a

manner that violated Plaintiff’s due process rights, is insufficient to suggest that Defendant

Miller acted in retaliation. Indeed, Defendant Miller heard testimony both incriminating and

exculpating Plaintiff, allowed Plaintiff to give his own testimony, then rendered a decision.

Given the skepticism with which the Court must view Plaintiff’s retaliation claim, the Court

finds Defendant Miller is entitled to summary judgment.

       Accordingly, the Court recommends granting Defendant Miller summary judgment on

Plaintiff’s First Amendment retaliation claim.

               2.      Defendant King

                       a.      Adverse Action

       Plaintiff alleges Defendant King took adverse action against him “by issuing a false

misbehavior report” that eventually resulted in Plaintiff’s thirty-day keeplock sentence. (Dkt.

No. 1 at ¶ 200.) The filing of a false MBR constitutes adverse action sufficient to establish a

claim for retaliation. Pidlypchak, 389 F.3d at 384. Here, the parties do not dispute that

Defendant King issued an MBR against Plaintiff on May 4, 2016. (Dkt. Nos. 51-7 at ¶ 36; 59 at

¶ 36.) The parties merely dispute the validity of the MBR. Id. Viewing these facts in the light




                                                 22
      Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 23 of 237



most favorable to the non-movant, the Court finds that Plaintiff has sufficiently alleged adverse

action for the purpose of stating a retaliation claim against Defendant King.

                       b.      Causal Connection

        Plaintiff alleges a causal connection between his protected conduct and Defendant King’s

actions by claiming that Plaintiff’s protected conduct was a “substantially motivating factor” in

Defendant King’s decision to issue the MBR. Id. at ¶ 145. To that end, Plaintiff alleges that

there was temporal proximity between his protected conduct and Defendant King’s actions, and

Plaintiff had previously maintained a good disciplinary record. Id. at ¶ 151.

        Defendant King asserts he was not aware “of any complaint letters” or “lawsuits filed” by

Plaintiff before he issued the MBR following the altercation that occurred on May 4, 2016. (Dkt.

No. 51-5 at ¶ 10.) Collectively, Defendants further assert that “it would have been impossible”

for Defendant King to have become aware of Plaintiff’s complaint to prison administration

before writing the MBR because Plaintiff’s complaint, although written on May 1, 2016, was not

received by the superintendent until May 9, 2016. (Dkt. No. 51-7 at ¶ 18.) Plaintiff has

produced no direct evidence to dispute this impossibility, but he nonetheless claims that

Defendant King’s awareness of the complaint, which expressed Plaintiff’s intent to file a formal

grievance, is circumstantially evidenced by statements Defendant King allegedly made to

Plaintiff. (Dkt. No. 59 at ¶ 51.) In particular, Plaintiff alleges that Defendant King told him,

“Well, I’m gonna [sic] give you one more thing to grieve,” and, “Fine, let’s see you grieve your

way out of this one,” while interviewing Plaintiff after the altercation and prior to preparing the

MBR. (Dkt. No. 1 at 11.) Defendant King denies making these statements. (Dkt. No. 51-5 at ¶

7.)




                                                 23
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 24 of 237



       The Court finds that a question of material fact remains concerning the causal connection

element of Plaintiff’s retaliation claim against Defendant King. Namely, it remains unclear from

the summary judgment record whether Plaintiff’s May 1, 2016, complaint letter substantially

motivated Defendant King’s decision to issue the May 4, 2016, MBR. This question remains

because it is further unclear whether Defendant King was actually aware of the informal

complaint letter. As explained above, the parties dispute Defendant King’s awareness of the

complaint. (Dkt. Nos. 51-7 at ¶ 51; 59 at ¶ 51.)

       This dispute goes to the heart of Plaintiff’s retaliation claim against Defendant King. If

Defendant King was aware of Plaintiff’s complaint, dated May 1, 2016, then the temporal

proximity between Plaintiff’s protected speech and Defendant King’s decision to file an MBR

just days later on May 4, 2016, supports an inference of a causal connection. See Bennett v.

Goord, 343 F.3d 133, 138 (2d Cir. 2003) (holding that the plaintiff successfully raised a question

of material fact regarding causation where disciplinary charge arose “just days after” the prisoner

filed a grievance); see also Gayle v. Gonyea, 313 F.3d 677, 683 (2d Cir. 2002) (finding temporal

proximity relevant where MBR was issued less than a week after grievance). On the other hand,

if Defendant King was not aware of Plaintiff’s complaint, then the case for a causal connection

seems tenuous at best.

       On a summary judgment motion, a court may not “weigh the evidence but is instead

required to view the evidence in the light most favorable to the party opposing summary

judgment, to draw all reasonable inferences in favor of that party, and to eschew credibility

assessments.” Weyant v. Okst, 101 F.3d 845, 854 (2d Cir. 1996). “The weighing of the evidence

and the determination as to which version of the events to accept are matters for the jury.” Id. at

856; see also Hayes v. New York City Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996) (on a




                                                   24
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 25 of 237



summary judgment motion “the court should not weigh evidence or assess the credibility of

witnesses. . . . These determinations are within the sole province of the jury.”).

        The Court finds, viewing the evidence in the light most favorable to Plaintiff, Defendant

King’s alleged statements to Plaintiff following the May 4, 2016, altercation raise a credibility

issue with regard to Defendant King’s awareness of the May 1, 2016, complaint. More than

speculative or bald allegations, Plaintiff’s contentions identify specific statements that Defendant

King allegedly made during a specific conversation on a precise date. (Dkt. No. 59 at ¶ 50.)

Although Defendant King denies making these statements, he acknowledges that a conversation

between him and Plaintiff did occur on May 4, 2016, in which they discussed the altercation

giving rise to the MBR. (Dkt. No. 51-5 at ¶ 7.) Accordingly, the Court finds the relevant

credibility determination is not one for this Court, and the weighing of the evidence is for the

jury.

        In their memorandum of law, Defendants also argue Defendant King would have acted

the same way even in the absence of Plaintiff’s protected speech. (Dkt. No. 51-8 at 18.)

Defendant King claims that he filed the MBR charging Plaintiff with fighting based on the

statement of another inmate involved in the fight. (Dkt. No. 51-7 at ¶ 39.) That inmate,

according to Defendant King, “identified [Plaintiff] by name and description as someone who

punched and kicked him.” Id. Plaintiff disputes these facts and denies that the inmate actually

identified him. (Dkt. No. 59 at ¶ 37.) Moreover, Plaintiff maintains that he “was not involved in

the fight” giving rise to the MBR. (Dkt. No. 59-1 at 2.)

        Generally speaking, a genuine issue of material fact exists and summary judgment is

inappropriate where the plaintiff denies the underlying conduct giving rise to a disciplinary

charge. See Gayle, 313 F.3d at 684 (denying summary judgment where the parties “disputed




                                                 25
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 26 of 237



whether [the plaintiff] committed all of the prohibited conduct[.]”); see also Waters v. Melendez,

No. 15-CV-0805 (TJM/CFH), 2018 WL 3079764, at *12 (N.D.N.Y. May 18, 2018) (finding a

genuine issue of material fact remaining where the plaintiff “did not concede to the charges[.]”).

As explained above, the parties here dispute whether Plaintiff actually participated in the fight

giving rise to Defendant King’s MBR. As a result, a genuine issue of material fact exists

regarding whether Defendant King would have acted the same in the absence of Plaintiff’s

protected speech.

       Based on the foregoing, the Court recommends denying Defendant King summary

judgment on Plaintiff’s First Amendment retaliation claim.

               3.      Defendant Kirkpatrick

       On initial review, Plaintiff’s complaint was liberally construed as alleging a retaliation

claim against Defendant Kirkpatrick. (Dkt. No. 9 at 14.) Since initial review, Plaintiff has

conceded and it is no longer disputed that he does not claim Defendant Kirkpatrick retaliated

against him. (Dkt. Nos. 51-2 at 335; 51-7 at ¶ 108; 51-9 at ¶ 108.) In his deposition, Plaintiff

clarified that he intended instead to assert a supervisory liability claim against Defendant

Kirkpatrick. (Dkt. No. 51-2 at 335.)

       As superintendent, Defendant Kirkpatrick directed the Captain’s Office to review the

disciplinary disposition rendered by Defendant Miller, which was affirmed upon that review.

(Dkt. No. 51-7 at ¶ 79.) Defendant Kirkpatrick also affirmed the IGRC’s denial of Grievance

No. CL-69548-16 alleging retaliation. Id. at ¶ 101.

       The law is clear that “personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.” McKinnon v. Patterson,

568 F.2d 930, 934 (2d Cir. 1977). “Because vicarious liability is inapplicable to . . . § 1983 suits,




                                                 26
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 27 of 237



a plaintiff must plead that each government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)

(“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). “Holding a position in a hierarchical

chain of command, without more, is insufficient to support a showing of personal involvement.”

Groves v. Davis, No. 9:11-CV-1317 (GTS/RFT), 2012 WL 651919, at *6 (N.D.N.Y. Feb. 28,

2012) (citing McKinnon, 568 F.2d at 934); see also Wright v. Smith, 21 F.3d 496, 501 (2d Cir.

1994) (noting that a defendant may not be held liable in a § 1983 action merely because he or she

held a high position of authority). Therefore, “a plaintiff must . . . allege a tangible connection

between the acts of a defendant and the injuries suffered.” Bass v. Jackson, 790 F.2d 260, 263

(2d Cir. 1986).

       The Second Circuit has held that personal involvement by a supervisor necessary to state

a claim under § 1983 may be found where:

                  (1) the defendant participated directly in the alleged constitutional
                  violation, (2) the defendant, after being informed of the violation
                  through a report or appeal, failed to remedy the wrong, (3) the
                  defendant created a policy or custom under which unconstitutional
                  practices occurred, or allowed the continuance of such a policy or
                  custom, (4) the defendant was grossly negligent in supervising
                  subordinates who committed the wrongful acts, or (5) the
                  defendant exhibited deliberate indifference to the rights of inmates
                  by failing to act on information indicating that unconstitutional
                  acts were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). 8




8
  The Second Circuit has thus far expressly declined to determine whether Iqbal eliminated any
of the Colon bases for liability. See Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir.
2013).


                                                   27
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 28 of 237



       Here, Plaintiff’s supervisory liability claim against Defendant Kirkpatrick implicates the

second Colon factor. By receiving Plaintiff’s May 1, 2016 letter, his appeal from the Tier II

disciplinary hearing, and his appeal from Grievance No. CL-69548-16, Defendant Kirkpatrick

appears to have been informed of the constitutional violations Plaintiff alleges.

       Nevertheless, Plaintiff’s supervisory liability claim fails for at least two reasons. First,

the foregoing analysis in Part V.B.1. makes clear that no deprivation of Plaintiff’s First

Amendment rights occurred at his Tier II disciplinary hearing. Because the Court finds

Plaintiff’s underlying First Amendment claims are without merit, “none of the above bases for

supervisory liability are applicable.” Thompson v. Carlsen, No. 9:08-CV-487 (TJM/RFT), 2010

WL 843872, at *7 (N.D.N.Y. Mar. 10, 2010) (citing Blyden v. Mancusi, 186 F.3d 252, 265 (2d

Cir. 1999) (“Of course, for a supervisor to be liable under Section 1983, there must have been an

underlying constitutional deprivation.”)). Therefore, the Court recommends granting summary

judgment on Plaintiff’s supervisory liability claim insofar as it relates to Defendant Kirkpatrick’s

role in the disciplinary appeals process.

       Second, Defendant Kirkpatrick’s involvement in the grievance appeals process is

insufficient to sustain Plaintiff’s supervisory liability claim. There is a dispute in this Circuit

whether the denial of a grievance, on its own, may give rise to supervisory liability. Compare

Collins v. Goord, 438 F. Supp. 2d 399, 420 (S.D.N.Y. 2006) (“Such denials, standing alone, do

not suffice to support Section 1983 liability.”), and Burroughs v. Petrone, 138 F. Supp. 3d 182,

221 (N.D.N.Y. 2015) (“‘[A]n official’s denial of a grievance alleging constitutional deprivation,

without more, does not amount to personal involvement.’” (quoting Ramrattan v. Fischer, No.

13 Civ. 6890, 2015 WL 3604242, at *10 (S.D.N.Y. June 9, 2015)), with Williams v. Fisher, No.

02 Civ. 4558 (LMM), 2003 WL 22170610, at *10 (S.D.N.Y. Sept. 18, 2003) (finding denial of




                                                  28
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 29 of 237



grievance sufficient to survive motion to dismiss for lack of personal involvement where

underlying claim also survived), and Rodriguez v. Selsky, No. 9:07-CV-0432 (LEK/DEP), 2011

WL 1086001, at *6 (N.D.N.Y. Jan. 25, 2011) (“[A]ffirmance . . . of a constitutionally defective

disciplinary determination at a time when the inmate is still serving his or her disciplinary

sentence . . . falls within the Colon factors[.]”). I have previously taken the position that

affirming an appeal may suffice to demonstrate personal involvement. See Kimbrough v.

Fischer, No. 9:13-CV-0100, 2014 WL 12836864, at *6 (N.D.N.Y. Oct. 21, 2014).

       To the extent that Defendant Kirkpatrick’s denial of Plaintiff’s grievance suggests

personal involvement, however, Plaintiff’s supervisory liability claim still fails because any

underlying constitutional deprivation would not have been ongoing at the time of Defendant

Kirkpatrick’s decision. Despite the dispute in this Circuit, the foregoing cases and others make

clear that any alleged constitutional deprivation must be ongoing at the time of the supervisor’s

decision to affirm or deny the appeal. See Harnett v. Barr, 538 F. Supp. 2d 511, 524 (N.D.N.Y.

2008) (“It appears that the distinction is whether the supervisory official is confronted with an

alleged violation that has ended or whether he is confronted with a ‘continuing violation.’”).

With regard to the grievance here, Plaintiff appealed the IGRC’s response on June 12, 2016.

(Dkt. No. 51-2 at 54-55.) On June 15, 2016, Defendant Kirkpatrick ordered an investigation into

the grievance. (Dkt. No. 51-3 at ¶ 14.) The investigating officer submitted a memorandum,

which was dated July 15, 2016. Id. In the meantime, Plaintiff was released from keeplock on

June 17, 2016. (Dkt. No. 51-7 at ¶ 71.) Defendant Kirkpatrick then issued his decision,

effectively denying Plaintiff’s grievance, on July 21, 2016. (Dkt. No. 51-3 at ¶ 15.)

       Significantly, Plaintiff was released from keeplock weeks before Defendant Kirkpatrick

received the investigation memorandum and issued his decision regarding Plaintiff’s grievance.




                                                  29
    Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 30 of 237



As a result, any alleged constitutional deprivation suffered by Plaintiff as a result of the MBR

and indicated in the grievance was not ongoing at the time of Defendant Kirkpatrick’s relevant

involvement in the appeals process. Because there was no ongoing constitutional deprivation,

the Court recommends granting summary judgment on Plaintiff’s supervisory liability claim

insofar as it relates to Defendant Kirkpatrick’s role in the grievance appeals process.

       C.      Qualified Immunity

       Finally, Defendant King moves for summary judgment on the grounds that he is entitled

to qualified immunity. 9 (Dkt. No. 51-8 at 19.) “Qualified immunity protects public officials

from liability for civil damages when one of two conditions is satisfied: (a) the defendant’s

action did not violate clearly established law, or (b) it was objectively reasonable for the

defendant to believe that his action did not violate such law.” Johnson v. City of Syracuse, No.

5:16-CV-00622 (BKS/DEP), 2018 U.S. Dist. LEXIS 73764, at *13 (N.D.N.Y. Apr. 11, 2018)

(quoting Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (internal quotation omitted).

       Here, Defendants argue, without pointing to any factual basis in the record, that their

actions were “objectively reasonable.” (Dkt. No. 51-8 at 20). However, because of the existing

issues of material fact surrounding Plaintiff’s retaliation claim against Defendant King, the Court

finds that consideration of Defendants’ motion for summary judgment on qualified immunity

grounds is premature. See Johnson, 2018 U.S. Dist. LEXIS 737634, at *14-15 (denying

summary judgment on qualified immunity grounds where issues of material fact remained

regarding excessive force claim). Therefore, the Court recommends denying Defendants’




9
  Defendants assert the defense of qualified immunity collectively. (Dkt. No. 51-8 at 19-20.)
However, inasmuch as the Court is recommending that summary judgment be granted to
Defendants Miller and Kirkpatrick on other grounds, the Court need not address the question of
qualified immunity with respect to these Defendants.


                                                 30
      Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 31 of 237



motion for summary judgment on qualified immunity grounds without prejudice to Defendant

King’s right to renew the defense at trial. See Johnson v. Smith, No. 9:03-CV-1050, 2006 WL

1843292, at *5 (N.D.N.Y. June 29, 2006) (adopting recommendation that defendant’s motion for

summary judgment on qualified immunity grounds be denied without prejudice to renew at trial

where a jury could find defendant’s action objectively unreasonable).

VI.     CONCLUSION

        Based on the foregoing, the Court recommends that Defendants’ motion for summary

judgment be granted in part and denied in part. In sum, if the above recommendations are

accepted and adopted by the District Court, only Plaintiff’s First Amendment retaliation claim

against Defendant King will remain for trial.

        ACCORDINGLY, it is hereby

        RECOMMENDED that Defendants’ motion for summary judgment (Dkt. No. 51) be

GRANTED in part and DENIED in part; and it is further

        RECOMMENDED that Defendants Miller and Kirkpatrick be GRANTED summary

judgment on Plaintiff’s First Amendment retaliation claim; and it is further

        RECOMMENDED that Defendant King be DENIED summary judgment on Plaintiff’s

First Amendment retaliation claim; and it is further

        ORDERED that the Clerk provide Plaintiff with a copy of this Order and Report-

Recommendation, along with copies or the unpublished decisions cited herein in accordance

with the Second Circuit decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).




                                                31
     Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 32 of 237



       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 10 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72.

Dated: June 21, 2019
       Syracuse, New York




10
   If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).


                                                 32
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document          65 Filed 06/21/19 Page 33 of 237
2006 WL 1133247


                                                               Plaintiff's motion for partial summary judgment is
     KeyCite Yellow Flag - Negative Treatment                  DENIED. and
Distinguished by Smith v. Collins, S.D.N.Y., October 1, 2015
                  2006 WL 1133247
                                                               The complaint is DISMISSED in its entirety.
    Only the Westlaw citation is currently available.
             United States District Court,
                   N.D. New York.                              The Clerk is directed to enter judgment accordingly.

                     Jeff SMITH, Plaintiff,                    IT IS SO ORDERED.
                           v.
       Robert K. WOODS, Deputy Superintendent;
       Joseph R. Belarge, Captain; G.J. O'Donnell,             GEORGE H. LOWE, Magistrate Judge.
         Sergeant; F.S.A. Antonelli; and Wayne
          Holt, Correction Officer, Defendants.                           REPORT-RECOMMENDATION

                        No. 9:03-CV-480.                       This matter has been referred to me for Report and
                                |                              Recommendation by the Honorable David N. Hurd,
                         April 24, 2006.                       United States District Judge, pursuant to 28 U.S.C. §
                                                               636(b) and Local Rule 72.3(c) of the Rules of Practice
Attorneys and Law Firms                                        for this Court. In this pro se civil rights action brought
                                                               under 42 U.S.C. § 1983, Jeff Smith (“Plaintiff”) alleges
Jeff Smith Plaintiff, Pro Se, New York, NY.
                                                               that five employees of Upstate Correctional Facility-
Hon. Eliot Spitzer, Attorney General of the State of           Deputy Superintendent Robert K. Woods, Captain
New York, Kelly L. Munkwitz, Esq., Asst. Attorney              Joseph R. Belarge, Sergeant G.J. O'Donnel, Food Service
General, of Counsel, Department of Law, Albany, NY,            Administrator Richard Antonelli, and Correction Officer
for Defendants.                                                Wayne Holt (“Defendants”)-violated his rights under the
                                                               First, Fourth, Eighth, and Fourteenth Amendments by
                                                               (1) retaliating against him for having previously filed a
                   DECISION and ORDER                          complaint, (2) subjecting him to an unreasonable search
                                                               and seizure, (3) subjecting him to a damaged bunk bed
DAVID N. HURD, District Judge.                                 while he was housed in the Upstate Correctional Facility
                                                               Special Housing Unit, and (4) taking away his “good
 *1 Plaintiff, Jeff Smith, brought this civil rights           time” credits without affording him due process. (Dkt.
action pursuant to 42 U.S.C. § 1983. By Report-
                                                               No. 5 [Plf.'s Am. Compl.].) 1
Recommendation dated March 17, 2006, the Honorable
George H. Lowe, United States Magistrate Judge,
                                                               1      Given my duty to liberally construe a pro se
recommended that defendants' motion for summary
judgment be granted, and that plaintiff's motion for                  plaintiff's civil rights complaint, I construe Plaintiff's
                                                                      Amended Complaint as including a claim that
partial summary judgment be denied. (Docket No.
                                                                      various Defendants violated Plaintiff's rights under
51). The plaintiff has filed objections to the Report-
                                                                      the Fourth Amendment to be free from unreasonable
Recommendation. (Docket No. 53).
                                                                      searches and seizures. See Phillips v. Girdich, 408
                                                                      F.3d 124, 130 (2d Cir.2005) (“We leave it for the
Based upon a de novo determination of the portions of                 district court to determine what other claims, if any,
the report and recommendations to which the plaintiff has             [the plaintiff] has raised. In so doing, the court's
objected, the Report-Recommendation is accepted and                   imagination should be limited only by [the plaintiff's]
adopted in whole. See 28 U .S.C. 636(b)(1). Accordingly,              factual allegations, not by the legal claims set out
it is ORDERED that                                                    in his pleadings.”) [citations omitted]. (See also
1. Defendants' motion for summary judgment is                         Dkt. No. 5, ¶ 44 [Plf.'s Am. Compl., alleging that
GRANTED;                                                              Defendants Woods and Holt “violat[ed] plaintiff's



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document            65 Filed 06/21/19 Page 34 of 237
2006 WL 1133247

       4th ... Amendment[ ] rights”], ¶ 15 [alleging that
       Defendant Belarge “had plaintiff's personal property      For the reasons discussed below, I answer each of the six
       searched by three officers, one of whom was Holt”];       questions posed in Defendants' motion in the affirmative,
       Dkt. No. 37, Part 23, Ex. A at 26-28 [Munkowitz           and I answer each of the three questions posed in Plaintiff's
       Decl., attaching transcript of deposition of Plaintiff,
                                                                 motion in the negative. As a result, I recommend that
       in which he explains his claim under the Fourth
                                                                 Defendants' motion for summary judgment be granted
       Amendment based on the alleged unjustified search
                                                                 and that Plaintiff's motion for partial summary judgment
       and seizure of his property].)
                                                                 be denied.
Currently before the Court is Defendants' motion for
summary judgment (Dkt. No. 37), and Plaintiff's motion
for partial summary judgment (Dkt. No. 38), both                 I. SUMMARY JUDGMENT STANDARD
brought pursuant to Rule 56 of the Federal Rules of Civil        Under Rule 56(e) of the Federal Rules of Civil Procedure,
Procedure. Because both motions were filed on the same           summary judgment is warranted if “the pleadings,
day (February 11, 2005), and neither was filed in response       depositions, answers to interrogatories, and admissions on
to the other, I construe each motion as a “motion”               file, together with the affidavits, if any, show that there
and neither motion as a “cross-motion.” Both Plaintiff           is no genuine issue as to any material fact and that the
and Defendants have responded to each other's motion             moving party is entitled to a judgment as a matter of law.”
(Dkt.Nos.42, 45), and replied to the other's response            Fed.R.Civ.P. 56(c). In determining whether a genuine
(Dkt.Nos.47, 48).                                                issue of material 2 fact exists, the Court must resolve all
                                                                 ambiguities and draw all reasonable inferences against the
Generally, Defendants' motion raises six issues: (1)             moving party. Schwapp v. Town of Avon, 118 F.3d 106, 110
whether Plaintiff has failed to establish (or even state) a      (2d Cir.1997) (citation omitted); Thompson v. Gjivoje, 896
First Amendment retaliation claim; (2) whether Plaintiff         F.2d 716, 720 (2d Cir.1990) (citation omitted).
has failed to state a Fourth Amendment claim, (3)
whether Plaintiff has failed to establish (or even state)        2      A fact is “material” only if it would have some effect
an Eighth Amendment claim; (4) whether Plaintiff has
                                                                        on the outcome of the suit. Anderson v. Liberty Lobby,
failed to exhaust his available administrative remedies                 477 U.S. 242, 248 (1986).
regarding his Eighth Amendment claim; (5) whether
Plaintiff has failed to establish (or even state) a Fourteenth   However, when the moving party has met its initial
Amendment due process claim; (6) whether Plaintiff has           burden of establishing the absence of any genuine issue
failed to establish (or properly state) a conspiracy claim;      of material fact, the nonmoving party must come forward
and (7) whether Defendants are protected by qualified            with “specific facts showing that there is a genuine issue
immunity. (Dkt. No. 37, Part 25 [Defs.' Mem. of Law].)           for trial.” Fed.R.Civ.P. 56(e); see also Matsushita Electric
                                                                 Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
 *2 Generally, Plaintiff's motion raises three issues: (1)       585-87 (1986). The nonmoving party must do more than
whether Plaintiff is entitled to judgment as a matter of         “simply show that there is some metaphysical doubt as
law on his First Amendment retaliation claim; (2) whether        to the material facts.” Matsushita Elec. Indus. Co., Ltd.
Plaintiff is entitled to judgment as a matter of law on          v. Zenith Radio Corp., 477 U.S. 574, 585-86 (1986); see
his Eighth Amendment claim; and (3) whether Plaintiff is         also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48
entitled to judgment as a matter of law on his Fourteenth        (1986). “A dispute regarding a material fact is genuine if
Amendment due process claim. (Dkt. No. 38, Part 3 [Plf.'s        the evidence is such that a reasonable jury could return a
Mem. of Law].) Although I liberally construe Plaintiff's         verdict for the nonmoving party.” Ross v. McGinnis, 00-
Amended Complaint as containing a Fourth Amendment               CV-0275, 2004 WL 1125177, at *8 (W.D.N.Y. March 29,
claim, I do not liberally construe his motion as requesting      2004) [internal quotations omitted] [emphasis added].
judgment as a matter of law on his Fourth Amendment
claim, especially given the burden on a movant under             Imposed over this general burden-shifting framework is
the Federal Rules of Civil Procedure. See Fed.R.Civ.P.           the generous perspective with which the Court must view
7(b)(1) (requiring that movants “shall set forth the relief      a pro se plaintiff's pleadings. “[I]n actions in which one
or order sought,” and “shall state with particularity the        of the parties appears pro se, this Court is faced with
grounds [for the relief requested]”).                            the ... responsibility of granting significant liberality in


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document           65 Filed 06/21/19 Page 35 of 237
2006 WL 1133247

how pro se pleadings are construed.” Aziz Zarif Shabazz         To “specifically controvert[ ]” each of the statements of
v. Pico, 994 F.Supp. 460, 467 (S.D.N.Y.1998); see Haines        material fact in a defendant's Rule 7.1(a)(3) Statement
v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam)             of Material Facts, a plaintiff must file a response to the
(pro se pleadings held “to less stringent standards than        Statement of Material Facts that “mirror[s] the movant's
formal pleadings drafted by lawyers.”); Ortiz v. Cornetta,      Statement of Material Facts by admitting and/or denying
867 F.2d 146, 148 (2d Cir.1989). For example, where             each of the movant's assertions in matching numbered
a plaintiff is proceeding pro se, and the defendant has         paragraphs” and that “set[s] forth a specific citation to the
filed a dispositive motion, the Court must construe the         record where the factual issue arises.” 5
plaintiff's complaint and opposition papers liberally so as
to raise the strongest arguments that they suggest. See         5      Local Rule 7.1(a)(3); see, e.g., Jones v.
Weixel v. Bd. of Ed. of City of New York, 287 F.3d 138,
                                                                       Smithkline Beecham Corp., 309 F.Supp.2d 343, 346
146 (2d Cir.2002) (motion to dismiss in civil rights case);
                                                                       (N.D.N.Y.2004) (McAvoy, J.) (“[W]here Plaintiff has
Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.1994) (motion              failed to provide specific references to the record
for summary judgment in civil rights case); Thomas v.                  in support of her denials or has otherwise failed to
Irving, 981 F.Supp. 794, 799 (W.D.N.Y.1997) (motion for                completely deny Defendant's assertions of fact, those
summary judgment in civil rights case).                                assertions will be taken as true.”); Lee v. Alfonso,
                                                                       97-CV-1741, 2004 U.S. Dist. LEXIS 20746, at *15
 *3 However, although “[t]he work product of pro se                    (N.D.N.Y. Feb. 10, 2004) (Scullin, C.J.) (“Plaintiff
litigants should be generously and liberally construed, ...            does not offer any facts to support his claims that
[a pro se litigant's] failure to allege either specific facts          would raise an issue of fact. Nor has he overcome
or particular laws that have been violated renders                     his failure to respond to Defendants' Rule 7.1(a)
                                                                       (3) Statement. Therefore, Defendants' version of the
[an] attempt to oppose defendants' motion ineffectual.”
                                                                       facts remains uncontroverted.”); Margan v. Niles,
Kadosh v. TRW, Inc., 91-CV-5080, 1994 WL 681763, at
                                                                       250 F.Supp.2d 63, 67 (N.D.N.Y.2003) (Hurd, J.)
*5 (S.D.N.Y. Dec. 5, 1994). In other words, “[p]roceeding
                                                                       (“Plaintiff's Rule 7.1(a)(3) statement, which contains
pro se does not otherwise relieve a [party] from the                   numerous denials, does not contain a single citation
usual requirements to survive a motion for summary                     to the record. Because plaintiff's response Rule 7.1(a)
judgment .” Bussa v. Aitalia Line Aeree Italiane S.p.A.,               (3) statement does not comply with the local rules, it
02-CV-10296, 2004 WL 1637014, at *4 (S.D.N.Y. July                     has not been considered.”); Mehlenbacher v. Slafrad,
21, 2004) (citations omitted), accord, Durran v. Selsky,               99-CV-2127, 2003 U.S. Dist. LEXIS 9248, at *4
251 F.Supp.2d 1208, 1211 (W.D.N.Y.2003) (citations                     (N.D.N.Y. June 4, 2003) (Sharpe, M.J.) (“Since [the
omitted).                                                              plaintiff] has failed to respond to the defendant's
                                                                       statements of material fact, the facts as set forth in
                                                                       the defendants' Rule 7.1 Statement ... are accepted
II. STATEMENT OF MATERIAL FACTS                                        as true.”); Adams v. N.Y. State Thruway Auth., 97-
The facts set forth in a defendant's Rule 7.1(a)(3)                    CV-1909, 2001 U.S. Dist. LEXIS 3206, at *2, n. 1
Statement of Material Facts will be taken as true to                   (N.D.N.Y. March 22, 2001) (Mordue, J.) (“[T]o the
the extent those facts are supported by the evidence in                extent plaintiff's responses violate Local Rule 7. 1,
                                                                       and are not properly admitted or denied, the Court
the record 3 and are not specifically controverted by the
                                                                       will deem defendant's statement of fact admitted by
plaintiff. 4                                                           plaintiff.”); see also Holtz v. Rockefeller, 258 F.3d 62,
                                                                       74 (2d Cir.2001) (“[A] Local Rule 56.1 statement is
3                                                                      not itself a vehicle for making factual assertions that
        See Vermont Teddy Bear Co., Inc. v. 1-800 Beargram
                                                                       are otherwise unsupported in the record.”).
        Co., 373 F.3d 241, 244 (2d Cir.2004) (citations
        omitted).                                               Portions of the record sufficient to create a “factual issue”
4                                                               include affidavits or verified complaints (which are treated
        See Local Rule 7.1(a)(3) (“Any facts set forth in the
        Statement of Material Facts shall be deemed admitted    as affidavits for purposes of summary judgment). 6
        unless specifically controverted by the opposing        However, to be sufficient to create a “factual issue,” such
        party.”).                                               an affidavit or verified complaint must, among other
                                                                things, be based “on personal knowledge.” 7 An affidavit



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                3
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document                65 Filed 06/21/19 Page 36 of 237
2006 WL 1133247

or verified complaint is not based on personal knowledge                   on “secondhand information and hearsay”), aff'd, 995
if, for example, it is based on mere “information and                      F.2d 1147 (2d Cir.1993).

belief” or hearsay. 8                                               Similarly, such an affidavit or verified complaint must
                                                                    not be conclusory. 9 Of course, an affidavit may be
6      See Patterson v. County of Oneida, 375 F.2d 206, 219         conclusory because its assertions are too general. 10
       (2d. Cir.2004) (“[A] verified pleading ... has the effect    However, even where an affidavit's assertions are specific
       of an affidavit and may be relied upon to oppose             (e.g., with respect to time, place, persons, events,
       summary judgment.”); Fitzgerald v. Henderson, 251
                                                                    conversation, etc.), that affidavit may still be deemed
       F.3d 345, 361 (2d Cir.2001) (holding that plaintiff
                                                                    conclusory if it is (1) “largely unsubstantiated by any other
       “was entitled to rely on [his verified amended
                                                                    direct evidence” and (2) “so replete with inconsistencies
       complaint] in opposing summary judgment”), cert.
       denied, 536 U.S. 922 (2002); Colon v. Coughlin, 58
                                                                    and improbabilities that no reasonable juror would
       F.3d 865, 872 (2d Cir.1993) (“A verified complaint is        undertake the suspension of disbelief necessary to credit
       to be treated as an affidavit for summary judgment           the allegations made in the complaint.” 11 Indeed, it
       purposes.”) [citations omitted]; Fed.R.Civ.P. 56(c)          has long been the rule in the Second Circuit that
       (“The judgment sought shall be rendered forthwith if         “issues of credibility sufficient to defeat a motion for
       the ... affidavits ... show that there is no genuine issue   summary judgment are not created if the contradicting or
       as to any material fact....”).
                                                                    impeaching evidence is too incredible to be believed by
7      Fed.R.Civ.P. 56(e) (“Supporting and opposing                 reasonable minds.” Price v. Worldvision Enterprises, Inc.,
       affidavits shall be made on personal knowledge,              455 F.Supp. 252, 266, n. 25 (S.D.N.Y.1978), aff'd without
       shall set forth such facts as would be admissible            opinion, 603 F.2d 214 (2d Cir.1979).
       in evidence, and shall show affirmatively that the
       affiant is competent to the matters stated therein.”);       9      See Fed.R.Civ.P. 56(e) (requiring that non-movant
       see also U.S. v. Private Sanitation Indus. Ass'n of
                                                                           “set forth specific facts showing that there is a genuine
       Nassau/Suffolk, Inc., 44 F.3d 1082, 1084 (2d Cir.1995)
                                                                           issue for trial”); Patterson, 375 F.3d at 219 (2d.
       [citations omitted], cert. denied sub nom, Ferrante v.
                                                                           Cir.2004) (“Nor is a genuine issue created merely by
       U.S., 516 U.S. 806 (1995).
                                                                           the presentation of assertions [in an affidavit] that
8      See Patterson, 375 F.3d at 219 (“[Rule 56(e)'s]                     are conclusory.”) [citations omitted]; Applegate, 425
       requirement that affidavits be made on personal                     F.2d at 97 (stating that the purpose of Rule 56[e] is
       knowledge is not satisfied by assertions made ‘on                   to “prevent the exchange of affidavits on a motion
       information and belief.’... [Furthermore, the Rule's]               for summary judgment from degenerating into mere
       requirement that the affiant have personal knowledge                elaboration of conclusory pleadings”).
       and be competent to testify to the matters asserted          10     See, e.g., Bickerstaff v. Vassar Oil, 196 F.3d 435, 452
       in the affidavits also means that the affidavit's
                                                                           (2d Cir.1998) (McAvoy, C.J., sitting by designation)
       hearsay assertion that would not be admissible at
                                                                           (“Statements [for example, those made in affidavits,
       trial if testified to by the affiant is insufficient to
                                                                           deposition testimony or trial testimony] that are
       create a genuine issue for trial.”); Sellers v. M .C.
                                                                           devoid of any specifics, but replete with conclusions,
       Floor Crafters, Inc., 842 F.2d 639, 643 (2d Cir.1988)
                                                                           are insufficient to defeat a properly supported motion
       (“[Defendant's] affidavit states that it is based on
                                                                           for summary judgment.”) [citations omitted]; West-
       personal knowledge or upon information and belief....
                                                                           Fair Elec. Contractors v. Aetna Cas. & Sur., 78 F.3d
       Because there is no way to ascertain which portions
                                                                           61, 63 (2d Cir.1996) (rejecting affidavit's conclusory
       of [Defendant's] affidavit were based on personal
                                                                           statements that, in essence, asserted merely that there
       knowledge, as opposed to information and belief,
                                                                           was a dispute between the parties over the amount
       the affidavit is insufficient under Rule 56 to support
                                                                           owed to the plaintiff under a contract); Meiri v.
       the motion for summary judgment.”); Applegate v.
                                                                           Dacon, 759 F.2d 989, 997 (2d Cir.1985) (plaintiff's
       Top Assoc., Inc., 425 F.2d 92, 97 (2d Cir.1970)
                                                                           allegation that she “heard disparaging remarks about
       (rejecting affidavit made on “suspicion ... rumor and
                                                                           Jews, but, of course, don't ask me to pinpoint people,
       hearsay”); Spence v. Maryland Cas. Co., 803 F.Supp.
                                                                           times or places.... It's all around us” was conclusory
       649, 664 (W.D.N.Y.1992) (rejecting affidavit made
                                                                           and thus insufficient to satisfy the requirements
                                                                           of Rule 56[e] ), cert. denied, 474 U.S. 829 (1985);




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     4
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document            65 Filed 06/21/19 Page 37 of 237
2006 WL 1133247

       Applegate, 425 F.2d at 97 (“[Plaintiff] has provided     42, Parts 1, 3), and (2) a verified Amended Complaint
       the court [through his affidavit] with the characters    (Dkt. No. 5). Finally, because Plaintiff is proceeding pro se
       and plot line for a novel of intrigue rather than the    and this is a civil rights action, I will consider, in evaluating
       concrete particulars which would entitle him to a        Plaintiff's response to Defendants' motion for summary
       trial.”).
                                                                judgment, Plaintiff's declaration and exhibits in support of
11     See, e.g., Jeffreys v. City of New York, 426 F.3d 549,   his motion for partial summary judgment. (Dkt. No. 38,
       554-555 (2d Cir.2005) (affirming grant of summary        Parts 1, 4.)
       judgment to defendants in part because plaintiff's
       testimony about an alleged assault by police officers    I address Plaintiff's responsive documents in more
       was “largely unsubstantiated by any other direct         detail below. However, a few general observations are
       evidence” and was “so replete with inconsistencies       appropriate here. Plaintiff's Rule 7.1 Response contains
       and improbabilities that no reasonable juror would       hardly any citations to the record, much less any citations
       undertake the suspension of disbelief necessary          to admissible evidence; rather, to the extent that Plaintiff's
       to credit the allegations made in the complaint”)
                                                                Rule 7.1 Response contains any citations at all, those
       [citations and internal quotations omitted]; Argus,
                                                                citations are often to other portions of Plaintiff's Response
       Inc. v. Eastman Kodak Co., 801 F.2d 38, 45 (2d
                                                                or to his Amended Complaint (which are, themselves,
       Cir.1986) (affirming grant of summary judgment
                                                                conclusory), or to exhibits that do not support his denial
       to defendants in part because plaintiffs' deposition
       testimony regarding an alleged defect in a camera        of the fact asserted. Moreover, his Declarations and
       product line was, although specific, “unsupported        verified Amended Complaint are often argumentative
       by documentary or other concrete evidence” and           in nature (in violation of Local Rule 7.1[a][2] ) and
       thus “simply not enough to create a genuine issue        not based on personal knowledge (but only hearsay or
       of fact in light of the evidence to the contrary”);      pure speculation). Finally, his Declarations and verified
       Allah v. Greiner, 03-CV-3789, 2006 WL 357824,            Amended Complaint are often conclusory and replete
       at *3-4 & n. 7, 14, 16, 21 (S.D.N.Y. Feb. 15,            with inconsistencies and improbabilities.
       2006) (prisoner's verified complaint, which recounted
       specific statements by defendants that they were         For example, he asserts that “[a]t no time did [he] possess[ ]
       violating his rights, was conclusory and discredited
                                                                [Inmate Alcivar's] legal materials other than [the times
       by the evidence, and therefore insufficient to create
                                                                when he and Inmates Lipman and Robles approached
       issue of fact with regard to all but one of prisoner's
       claims, although verified complaint was sufficient       Defendant Holt with such materials].” 12 However, his
       to create issue of fact with regard to prisoner's        own letters and deposition testimony contain repeated
       claim of retaliation against one defendant because       representations that he was, at other times, in possession
       retaliatory act occurred on same day as plaintiff's      of such materials. 13
       grievance against that defendant, whose testimony
       was internally inconsistent and in conflict with other
                                                                12      (Dkt. No. 42, Part 1, ¶ 7 [Plf.'s Response to Woods
       evidence); Olle v. Columbia Univ., 332 F.Supp.2d 599,
       612 (S.D.N.Y.2004) (plaintiff's deposition testimony             Aff.].)
       was insufficient evidence to oppose defendants'          13      (See, e.g., Dkt. No. 37, Part 22, Ex. A at 31
       motion for summary judgment where that testimony
                                                                        [Munkowitz Decl., attaching transcript of Plaintiff's
       recounted specific allegedly sexist remarks that
                                                                        deposition, in which he testifies that, when Defendant
       “were either unsupported by admissible evidence or
                                                                        Holt failed to take “control” of Inmate Alcivar's
       benign”), aff'd, 136 Fed. Appx. 383 (2d Cir.2005)
                                                                        legal documents, Defendant Holt left Plaintiff “stuck
       (unreported decision).
                                                                        with them as well as the other two inmates”], 31-32
 *4 Here, Defendants have a filed Rule 7.1 Statement                    [admitting that he did not return the documents to
of Material Facts, and supporting affidavits and exhibits.              the law clerk's work station in the law library out
(Dkt. No. 37, Parts 2-25.) Plaintiff has filed a response               of a fear that the document may fall into another
to Defendants' Rule 7.1 Statement. (Dkt. No. 42, Part                   inmate's hands], 32 [admitting that he took the
1.) In addition, Plaintiff has filed (1) declarations and               documents to “honor” Inmate Alcivar's “wishes”], 33
exhibits in opposition to the affidavits of Defendants                  [admitting that he took the documents after Inmate
                                                                        Alcivar's death based on his belief that “they were
Woods, Belarge, Holt, Antonelli, and Holden (Dkt. No.
                                                                        not supposed to be in the law library after the inmate



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document                65 Filed 06/21/19 Page 38 of 237
2006 WL 1133247

       was deceased”]; Dkt. No. 37, Part 18, Ex. B at 6-9           1. From July of 2002 until November of 2002 (the time
       [Antonelli Aff., attaching letter dated 7/4/02 from          period relevant to the allegations contained in Plaintiff's
       Plaintiff, in which he states, “There is [sic] two inmates   Amended Complaint), Plaintiff was an inmate in the
       that Peter trusted with his papers and other legal           care and custody of the New York State Department
       documents, that is one inmate that housed [sic] in the
                                                                    of Correctional Services (“DOCS”), incarcerated at the
       same dorm as him and myself.... Peter told me that
       you have copies of all his papers, those of which are        Greene Correctional Facility (“Greene C.F.”). 17
       the same as the papers I have here”]; Dkt. No. 37,
       Part 18, Ex. B at 10-12, 14 [Antonelli Aff., attaching       17     (Dkt. No. 37, Part 2, ¶ 2 [Defs.' Rule 7.1 Statement];
       7/16/02 letter from Plaintiff, in which he states, “I               Dkt. No. 42, Part 1, ¶ 2 [Plf.'s Rule 7.1 Response];
       am going to hold a copy of the complaint” in Inmate                 Dkt. No. 5, ¶ 4 [Am. Compl].)
       Alcivar's federal civil rights action]; Dkt. No. 37,
                                                                     *5 At all times relevant to this action, Defendant Robert
       Part 7 [Ex. C to Woods Aff., attaching Plaintiff's
       8/5/02 letter, in which he states, “in the future if         K. Woods was the Deputy Superintendent for Security at
       anything should come of a matter of said documents           Greene C.F.; Defendant Joseph R. Belarge was a Captain
       being in my possession ... you and the administration        at Greene C.F.; Defendant G.J. O'Donnel was a Sergeant
       cannot take any action against the inmate's family nor       at Greene C.F.; Defendant Richard Antonelli was a Food
       myself”] [emphasis added].)                                  Services Administrator at Greene C.F.; and Defendant
Similarly, he asserts that the documents allegedly                  Wayne Holt was a Corrections Officer at Greene C.F. 18
discovered by Defendant O'Donnell in Plaintiff's “cube”
on August 31, 2002, were in fact “the exact same                    18     (Dkt. No. 37, Part 2, ¶¶ 4-8 [Defs.' Rule 7.1
materials intercepted by Woods through the U.S.                            Statement]; Dkt. No. 42, Part 1, ¶¶ 4-8 [Plf.'s Rule
mail.” 14 However, those documents contained copies                        7.1 Response]; Dkt. No. 5, ¶ ¶ 3, 3(a), 3(b), 3(c) [Am.
of two letters-dated July 4, 2002, and July 16, 2002-                      Compl.].)

from Plaintiff to Inmate Alcivar's two daughters. 15
Plaintiff offers no explanation as to why Inmate Alcivar's             Plaintiff's Legal Assistance to Inmate Peter Alcivar
daughters would be returning copies of those letters to              and Communications with Inmate Alcivar's Daughters
Plaintiff between August 19, 2006, and August 31, 2002-
the time period during which Defendant Woods allegedly              3. At some point in 2001, Inmate Peter Alcivar filed a
intercepted Plaintiff's mail.   16                                  civil rights action against DOCS and employees of Greene
                                                                    C.F. and Woodbourne C.F. in the United States District
14                                                                  Court for the Northern District of New York (civil action
       (Dkt. No. 42, Part 1, ¶ 5.B. [Plf.'s Response to
       Antonelli Aff.].)                                            number 9:01-CV-1198). 19

15     (Dkt. No. 37, Part 18 at 6-8, 10-12 [Ex. B to                19     (Dkt. No. 42, Part 1, ¶ 12 [Plf.'s Rule 7.1 Response];
       Antonelli Aff., attaching contraband allegedly found
                                                                           Dkt. No. 5, “Facts of the Incident,” ¶¶ 1-3 [Am.
       in Plaintiff's “cube”].)
                                                                           Compl.]; Dkt. No. 37, Part 18, Ex. B at 18-37
16     (Dkt. No. 5, ¶ 12 [Am. Compl.].)                                    [Antonelli Aff., attaching pleading and motion from
                                                                           lawsuit].)
Generally, I find such assertions by Plaintiff to be too
incredible to be believed by reasonable minds.                      4. On or about May 7, 2002, Plaintiff provided legal
                                                                    assistance to Inmate Alcivar by answering a question
Accordingly, the following material facts, even when                regarding an affidavit. 20 At the time, Plaintiff was not an
viewed most favorably to Plaintiff, are supported                   inmate law clerk. 21
by evidence in the record, and are not specifically
controverted by Plaintiff:                                          20     (Dkt. No. 37, Part 2, ¶ 12 [Defs.' Rule 7.1
                                                                           Statement]; Dkt. No. 42, Part 1, ¶ 12 [Plf.'s Rule
                                                                           7.1 Response, admitting that, on one occasion,
                         Background                                        Plaintiff answered a question posed by Inmate Alcivar
                                                                           regarding an affidavit, which question and answer



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document              65 Filed 06/21/19 Page 39 of 237
2006 WL 1133247

       were communicated with the help of Inmate Law              Peter told me that you have copies of all his papers, those
       Clerk George Robles]; Dkt. No. 5, “Facts of the            of which are the same as the papers I have here....
       Incident,” ¶ 2 [Am. Compl.]; Dkt. No. 37, Part 18 [Ex.
       B. to Antonelli Aff.].)                                    [I]f you wish ... you all could come to the facility to see
21     (Dkt. No. 37, Part 2, ¶ 13 [Defs.' Rule 7.1 Statement];    me, I would then go over the case with all of you, tell all
       Dkt. No. 42, Part 1, ¶ 13 [Plf.'s Rule 7.1 Response].)     of you what I know from Peter, the research that I have
                                                                  done for him and the list of cases of authority that I have
5. On or about May 10, 2002, Inmate Alcivar was
                                                                  and would cite in his motions and use at trial; I also could
admitted to Albany Medical Center to receive treatment
                                                                  give you all of his legal documents right there....
for cancer. 22
                                                                  Both of you should ... let Peter know that he should not
22     (Dkt. No. 1, “Facts of the Incident,” ¶ 1 [Am.             worry about the case, it is not going to be dismissed ...
       Compl.]; Dkt. No. 42, Part 1, ¶ 6 [Plf.'s Response         because I already wrote to the court for him. 24
       to Antonelli Aff., asserting that Inmate Alcivar was
       “admitted to Albany Medical Center Hospital three
       days after Robles asked plaintiff the question [about]
                                                                  24     (Dkt. No. 37, Part 18, Ex. B at 6-9 [Antonelli Aff.,
       an affidavit and its contents”].)
                                                                         attaching letter dated 7/4/02 from Plaintiff to Raida
6. On or about July 4, 2002, Plaintiff wrote and sent a letter
                                                                         and Raisa Alcivar, and letter dated 6/24/02].)
to Inmate Alcivar's two daughters about Inmate Alcivar's
                                                                  7. On or about July 6, 2002, Inmate Alcivar died at Albany
pending federal civil rights action. 23 In pertinent part, the
letter stated,                                                    Medical Center. 25


23                                                                25     (Dkt. No. 37, Part 2, ¶ 11 [Defs.' Rule 7.1 Statement];
       (Dkt. No. 37, Part 18, Ex. B at 6-9 [Antonelli Aff.,
                                                                         Dkt. No. 42, Part 1, ¶ 11 [Plf.'s Rule 7.1 Response];
       attaching letter dated 7/4/02 from Plaintiff to Raida
                                                                         Dkt. No. 5, “Facts of the Incident,” ¶ 3 [Am.
       and Raisa Alcivar, and letter dated 6/24/02]; Dkt.
                                                                         Compl.].)
       No. 37, Part 23, Ex. A at 79-80 [Munkwitz Dec.,
       attaching transcript of Plaintiff's deposition, in which   *6 8. On or about July 16, 2002, Plaintiff wrote and
       Plaintiff admits having written and sent the letter
                                                                  sent a second letter to Alcivar's two daughters. 26 In
       dated 7/4/02].)
                                                                  pertinent part, the letter states: “The box containing the
I am writing to inform you of my assistance to Peter              legal documents should be following this letter, I am going
[Alcivar] in the above referenced matter [case number             to hold a copy of the complaint so if you should find a
9:01-CV-1198] where he has a Section 1983 of the                  lawyer he or she could visit me at the facility and go over
U.S.C.A. Civil Rights complaint against the Department
                                                                  the facts the claim is based on.” 27 In addition, the last
of Correctional Services now pending in the United States
                                                                  page of the letter states:
District Court for the Northern District of New York; that
is if he (Peter) hasn't already told both of you that I am
                                                                  26     (Dkt. No. 37, Part 2, ¶ 18 [Defs.' Rule 7.1 Statement,
helping him with the filing of his motions, etc....
                                                                         asserting that Plaintiff wrote and sent the letter and
Getting right to the point for the purpose of writing you,
                                                                         memorandum]; Dkt. No. 42, Part 1, ¶ 18 [Plf.'s Rule
and letting you know what is going on with Peter's case.
                                                                         7.1 Response, not specifically denying that Plaintiff
There is [sic] two inmates that Peter trusted with his papers
                                                                         wrote and sent the letter and memorandum]; Dkt. No.
and other legal documents, that is one inmate that housed                37, Part 16, ¶ 9 [Antonelli Aff.]; Dkt. No. 37, Part 18,
[sic] in the same dorm as him and myself....                             Ex. B at 10-12, 14 [Antonelli Aff., attaching 7/16/02
                                                                         letter, the last page of which refers to an attached
I have already wrote [sic] to the court on June 24, 2002,                “To/From” memorandum]; Dkt. No. 37, Part 23, Ex.
informing said court as to Peter's current situation.... See             A at 81-82 [Munkwitz Decl., attaching transcript of
copy of the letter addressed to the court ... enclosed with              Plaintiff's deposition, in which he admitted writing
this letter I am writing you....                                         and sending the letter and memorandum].)




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document              65 Filed 06/21/19 Page 40 of 237
2006 WL 1133247

27       (Dkt. No. 37, Part 18, Ex. B at 10 [Antonelli Aff.,      11. On or about July 21, 2002, Plaintiff wrote and sent
         attaching 7/16/02 letter].)                              a second note to Defendant Woods. 32 The note stated:
NOTE: Read the “TO/From” memo form note that I                    “Please note that on the above subject date [i.e., July 16,
made up, get it notarize [sic] and sign it in front of the        2002] I wrote to you requesting to see you. I must speak
notary public. Make a copy for your files and send me the         to you before July 23, 2002. This matter is very important.
original.                                                         Thank you for your attention.” 33
It is an idea to have that note in my files so non [sic] of
the officers and staff members would ask what I am doing          32     (Dkt. No. 37, Part 3, ¶ 3 [Woods Aff.]; Dkt. No. 37,
with Mr. Alcivar [sic] legal documents if he is no longer                Part 5 [Ex. B to Woods Aff.]; Dkt. No. 37, Part 2, ¶ 20
here. By doing the above your [sic] are giving me consent                [Defs.' Rule 7.1 Statement, asserting fact]; Dkt. No.
to have said documents in my possession. 28                              42, Part 1, ¶ 20 [Plf.'s Rule 7.1 Response, admitting
                                                                         fact].)
                                                                  33     (Dkt. No. 37, Part 5 [Ex. B to Woods Aff.].)
28       (Dkt. No. 37, Part 18, Ex. B at 10-12, 14 [Antonelli
                                                                  12. Defendant Woods did not respond to Plaintiff's notes
         Aff., attaching 7/16/02 letter, the last page of which
                                                                  for two reasons: (1) Defendant Woods did not receive
         refers to an attached “To/From” memorandum].)
                                                                  either of the two notes until after the date referenced by
9. On or about August 8, 2002, Plaintiff wrote and sent           Plaintiff (i.e., July 23, 2002) had passed; and (2) Defendant
a third letter to Alcivar's two daughters. 29 In pertinent        Woods believed that Plaintiff's notes were “cryptic.” 34
part, the letter states: “Please send me that ‘To/From’ note
if you already have it notarized, I told you I need it for the    34     (Dkt. No. 37, Part 3, ¶¶ 4-5 [Woods Aff.]; Dkt. No. 37,
copy of the complaint I told you that I would hold....”
                                                                         Part 2, ¶ 21 [Defs.' Rule 7.1 Statement, asserting fact];
                                                                         Dkt. No. 42, Part 1, ¶ 21 [Plf.'s Rule 7.1 Response,
29       (Dkt. No. 37, Part 16, ¶ 9 [Antonelli Aff.]; Dkt. No.           not specifically controverting either that Defendant
         37, Part 18, Ex. B at 13 [Antonelli Aff., attaching             Woods did not receive the notes until after July 23,
         8/8/02 letter]; Dkt. No. 37, Part 23, Ex. A at 81-82            2003, or that Defendant Woods believed the notes to
         [Munkwitz Decl., attaching transcript of Plaintiff's            be “crypic”]; Dkt. No. 37, Part 8, Ex. D [Woods Aff.,
         deposition, in which he admitted writing and sending            attaching Defendant Woods' 8/6/02 memorandum to
         the letter].)                                                   Plaintiff stating that Plaintiff's two notes were “brief
                                                                         and very vague” and lacked “specifics”].)
                                                                  13. On or about August 5, 2002, Plaintiff wrote and sent a
     Plaintiff's Communications with Defendant Woods
     and the Search of Plaintiff's Prison Cell (or “Cube”)        third note to Deputy Superintendent Woods. 35 The note
                                                                  stated, in pertinent part:
10. On or about July 16, 2002, Plaintiff wrote and sent a
note to Defendant Woods. 30 The note stated: “Please be           35     (Dkt. No. 37, Part 3, ¶ 6 [Woods Aff.]; Dkt. No. 37,
advised that I need to talk to you in reference to the above             Part 7, Ex. C [Woods Aff., attaching note]; Dkt. No.
subject inmate [i.e., Inmate Alcivar] which is a matter                  37, Part 2, ¶ 22 [Defs.' Rule 7.1 Statement, asserting
of importance. This must be in person at your earliest                   that Plaintiff wrote and sent note]; Dkt. No. 42, Part
convenience. Thank you for your professional attention                   1, ¶ 22 [Plf.'s Rule 7.1 Response, not specifically
                                                                         controverting that Plaintiff wrote and sent note].)
to this request.” 31
                                                                  Please take notice that since you have neglected to answer
30                                                                the above two (2) requests [i.e., dated July 16, 2002, and
         (Dkt. No. 37, Part 3, ¶ 3 [Woods Aff.]; Dkt. No. 37,
                                                                  July 21, 2002] to meet with me about a very serious
         Part 4, Ex A [Woods Aff.]; Dkt. No. 37, Part 2, ¶ 20
                                                                  matter concerning a <DEAD> man's legal documents, in
         [Defs.' Rule 7.1 Statement, asserting fact]; Dkt. No.
                                                                  the future if anything should come of a matter of said
         42, Part 1, ¶ 20 [Plf.'s Rule 7.1 Response, admitting
         fact].)                                                  documents being in my possession or the inmate's family
                                                                  should have any questions of same and I answer those
31       (Dkt. No. 37, Part 4, Ex A [Woods Aff.].)                questions according to law, you and the administration



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document                 65 Filed 06/21/19 Page 41 of 237
2006 WL 1133247

cannot take any action against the inmate's family nor               17. As a result, at some point between August 5, 2002, and
myself.   36                                                         August 31, 2002, Defendant Woods directed Defendant
                                                                     Belarge to have Plaintiff's cell (or “cube”) searched and
36                                                                   to interview Plaintiff about his statements made in his
       (Dkt. No. 37, Part 7 [Ex. C to Woods Aff.].)
                                                                     August 5, 2002, note. 42
*7 14. On or about August 6, 2002, Defendant Woods
sent a memorandum to Plaintiff. 37 That memorandum                   42     (Dkt. No. 37, Part 3, ¶¶ 8, 9 [Woods Aff.]; Dkt.
stated, in pertinent part:
                                                                            No. 37, Part 8, ¶ 3 [Belarge Aff.]; Dkt. No. 37,
                                                                            Part 2, ¶ 25 [Defs.' Rule 7.1 Statement, asserting
37     (Dkt. No. 37, Part 3, ¶ 6 [Woods Aff., asserting                     that Defendant Woods directed Defendant Belarge to
       that he sent this memorandum]; Dkt. No. 42, Part                     have Plaintiff's cell searched]; Dkt. No. 42, Part 1, ¶ 24
       1, ¶ 6 [Plf.'s Response to Woods Aff., admitting that                [Plf.'s Rule 7.1 Response, admitting that Defendant
       Defendant Woods sent Plaintiff this memorandum];                     Woods directed Defendant Belarge to have Plaintiff's
       Dkt. No. 37, Part 8, Ex. D [Woods Aff., attaching the                “cube” searched].)
       memorandum].)
                                                                     18. At some point on August 31, 2002 (apparently
Your August 5th letter ... makes reference to legal                  between 8:30 a.m. and 11:00 a.m.), Defendant Belarge
documents belonging to deceased Inmate Alcivar.... I have            had Plaintiff's cell (or “cube”) searched by Defendant
directed Law Library Officer Holt to speak to you and                O'Donnell (and apparently Defendant Holt and two
recover from you any legal documents of deceased Inmate              other corrections officers). 43 At some point (apparently
Alcivar.... In fact, you should have turned over any such            during this search), Defendant O'Donnell discovered
documents to Law Library Officer Holt immediately. 38                Inmate Alcivar's legal documents (as well as various
                                                                     correspondence between Plaintiff and Inmate Alcivar's
38     (Dkt. No. 37, Part 7, Ex. D [Woods Aff., attaching            two daughters). 44
       the 8/6/02 memorandum].)
15. On August 7, 2002, Plaintiff received Defendant                  43     (Dkt. No. 37, Part 8, ¶ 4 [Belarge Aff.]; Dkt. No.
                           39                                               37, Part 2, ¶¶ 25-26 [Defs.' Rule 7.1 Statement];
Woods' memorandum.
                                                                            Dkt. No. 42, Part 1, ¶¶ 25-26 [Plf.'s Rule 7.1
                                                                            Response]; Dkt. No. 37, Part 17, Ex. A [Antonelli
39     (Dkt. No. 5, “Facts of the Incident,” ¶ 11 [Plf.'s Am.               Aff., attaching misbehavior report which suggests
       Compl.].)                                                            that Defendants Belarge and O'Donnell had in their
16. Meanwhile, on or about August 5, 2002,                                  possession Inmate Alcivar's legal documents as well as
Defendant Holt asked Plaintiff for Inmate Alcivar's legal                   various correspondence between Plaintiff and Inmate
                                                                            Alcivar's two daughters, before those Defendants
documents. 40 Plaintiff denied having such documents. 41
                                                                            interviewed Plaintiff at 11:00 a.m. on August 31,
                                                                            2002]; Dkt. No. 5, “Facts of the Incident,” ¶¶ 13-14
40     (Dkt. No. 37, Part 2, ¶ 24 [Defs.' Rule 7.1 Statement,               [Plf.'s Am. Compl., stating that Defendant Belarge
       asserting fact]; Dkt. No. 42, Part 1, ¶ 24 [Plf.'s Rule 7.1          had in his possession a letter that Plaintiff had written
       Response, not specifically controverting fact]; Dkt.                 to Raisa Alcivar by the time he interviewed Plaintiff
       No. 37, Part 29, ¶ 7 [Holt Aff.]; Dkt. No. 5, “Facts of              at 10:57 a.m. on August 31, 2002].)
       the Incident,” ¶ 10 [Plf.'s Am. Compl.].)
                                                                     44     (Dkt. No. 37, Part 2, ¶ 26 [Defs.' Rule 7.1 Statement,
41     (Dkt. No. 37, Part 2, ¶ 24 [Defs.' Rule 7.1 Statement,               asserting this fact]; Dkt. No. 42, Part 1, ¶ 26
       asserting fact]; Dkt. No. 42, Part 1, ¶ 24 [Plf.'s Rule 7.1          [Plf.'s Rule 7.1 Response, not citing any admissible
       Response, not specifically controverting that Plaintiff              evidence in support of his denial of this fact]; Dkt.
       denied to Defendant Holt having Inmate Alcivar's                     No. 37, Part 8, ¶ 4 [Belarge Aff.]; Dkt. No. 37,
       legal documents, only citing to Paragraph 12 of                      Part 3, ¶ 10 [Woods Aff.]; Dkt. No. 37, Part 16,
       Plaintiff's Rule 7.1 Response, which is not material                 ¶ 5 [Antonelli Aff.]; Dkt. No. 37, Part 18, Ex.
       to the asserted fact]; Dkt. No. 37, Part 29, ¶ 7 [Holt               B [Antonelli Aff., attaching documents discovered
       Aff.].)                                                              in Plaintiff's cell, and “Chain of Custody” Record
                                                                            indicating that Defendant O'Donnell was the one who



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                      9
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document            65 Filed 06/21/19 Page 42 of 237
2006 WL 1133247

       found the documents]; Dkt. No. 38, Part 4 at 90          46     (Dkt. No. 37, Part 18, Ex. B [Antonelli Aff.,
       [exhibit to Plaintiff's motion for summary judgment,            attaching documents discovered in Plaintiff's cell,
       attaching Contraband Receipt issued by Defendant                and “Chain of Custody” Record indicating that
       O'Donnell]; Dkt. No. 37, Part 22, Ex. A at 31-33                Defendant O'Donnell stored the documents in an
       [Munkowitz Decl., attaching transcript of Plaintiff's           evidence locker at 2:50 p.m. on 8/31/02]; Dkt. No.
       deposition, in which he admits numerous times that,             37, Part 17, Ex. A at 2 [Antonelli Aff., attaching
       after Defendant Holt failed to take “control” of                8/31/02 misbehavior report, stating that Defendant
       Inmate Alcivar's legal documents, Plaintiff, along              O'Donnell stored the documents in an evidence locker
       with two other inmates, retained possession of those            on 8/31/02].)
       documents, out of a fear that those documents would
       be stolen by another inmate, and out of a sense of
       duty to Inmate Alcivar]; Dkt. No. 37, Part 18, Ex. B                  Plaintiff's Misbehavior Report,
       at 10-12, 14 [Antonelli Aff., attaching 7/16/02 letter
                                                                            Disciplinary Hearing, and Appeal
       from Plaintiff, in which he states, “I am going to
       hold a copy of the complaint” in Inmate Alcivar's        20. Relying on the documents discovered and the
       federal civil rights action]; Dkt. No. 37, Part 7 [Ex.   subsequent interview conducted, Defendants Belarge and
       C to Woods Aff., attaching Plaintiff's 8/5/02 letter,
                                                                O'Donnell issued Plaintiff a misbehavior report on August
       in which he states, “in the future if anything should
       come of a matter of said documents being in my           31, 2002. 47 The misbehavior report charged Plaintiff with
       possession ... you and the administration cannot take    three offenses: (1) providing legal assistance to Inmate
       any action against the inmate's family nor myself”];     Alcivar without prior authorization in violation of Inmate
       see also Dkt. No. 37, Part 19, ¶ 3 [Holden Aff.,         Rule 180.17; (2) exchanging legal materials with Inmate
       testifying that at some point in the summer of 2002      Alcivar without authorization in violation of Inmate Rule
       Plaintiff told Holden that he was helping an inmate      113.15; and (3) soliciting materials from Inmate Alcivar's
       who had been taken to the hospital due to an illness];   family members without authorization in violation of
       Dkt. No. 45, Part 6, ¶¶ 4-5 [Belarge Reply Aff.,
                                                                Inmate Rule 103.20. 48
       swearing that evidence in question did not come
       from any interception of Plaintiff's mail, but from
       Plaintiff's personal belongings].)                       47     (Dkt. No. 37, Part 8, ¶ 6 [Belarge Aff.]; Dkt. No.
                                                                       37, Part 17, Ex. A [Antonelli Aff., attaching 8/31/02
19. At approximately 11:00 a.m. on August 31, 2002,
                                                                       misbehavior report].)
Defendants Belarge and O'Donnell interviewed Plaintiff
about his statements in his August 5, 2002, note                48     (Dkt. No. 37, Part 17, Ex. A [Antonelli Aff., attaching
                         45                                            8/31/02 misbehavior report]; Dkt. No. 37, Part 2, ¶
to Defendant Woods.      At approximately 2:50 p.m.
on August 31, 2002, Defendant O'Donnell stored                         29 [Defs.' Rule 7.1 Statement, asserting this fact];
Inmate Alcivar's legal documents (as well as various                   Dkt. No. 42, Part 1, ¶ 29 [Plf.'s Response, admitting
                                                                       receipt of the misbehavior report, and not specifically
correspondence between Plaintiff and Inmate Alcivar's
                                                                       denying that he was charged with the three offenses
two daughters) in an evidence locker at Greene C.F. 46                 stated in Defendants' assertion of fact].)
                                                                21. During the time period at issue (i.e., May through
45     (Dkt. No. 37, Part 2, ¶ 28 [Defs.' Rule 7.1 Statement,   August of 2002), Rule 180.17 of DOCS' Standards
       asserting that interview took place]; Dkt. No. 42,
                                                                of Inmate Behavior prohibited inmates from providing
       Part 1, ¶ 28 [Plf.'s Rule 7.1 Response, admitting that
                                                                legal assistance to other inmates without prior approval
       interview took place despite his blanket statement
       “Deny”]; Dkt. No. 37, Part 8, ¶ 5 [Belarge Aff.];        from the Superintendent or his designee; 49 Rule 113.15
       Dkt. No. 5, “Facts of the Incident,” ¶¶ 13-15 [Plf.'s    of DOCS' Standards of Inmate Behavior prohibited
       Am. Compl., stating that interview took place at         inmates from exchanging personal property (such as legal
       10:57 a.m. on 8/31/02]; Dkt. No. 37, Part 17, Ex. A      materials) with other inmates without authorization; 50
       [Antonelli Aff., attaching 8/31/02 misbehavior report,
                                                                and Rule 103.20 of DOCS' Standards of Inmate Behavior
       stating that the interview took place at 11:00 a.m. on
                                                                prohibited inmates from requesting or soliciting goods
       8/31/02].)
                                                                or services from any person other than an immediate




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          10
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document              65 Filed 06/21/19 Page 43 of 237
2006 WL 1133247

family member without the consent or approval of the                     [Plf.'s Response to Antonelli Aff., admitting part of
                                   51                                    this fact, not specifically controverting the rest of
Superintendent or his designee.
                                                                         this fact, and, in any event not citing any admissible
                                                                         evidence in support of any denial of this fact];
49     (Dkt. No. 37, Part 16, ¶ 7 [Antonelli Aff.]; Dkt. No.             Dkt. No. 38, Part 4 at 43-44 [exhibit to Plaintiff's
       37, Part 2, ¶ 14 [Defs.' Rule 7.1 Statement, asserting            motion for summary judgment, attaching Defendant
       this fact]; Dkt. No. 42, Part 1, ¶ 14 [Plf.'s Response,           Antonelli's written hearing decision]; Dkt. No. 5,
       not denying this fact, only asserting that he received            ¶ 17 [Am. Compl., acknowledging that Defendant
       permission to assist Inmate Alicvar from Defendant                Antonelli had, in reaching his decision, relied on,
       Holt].) See also 7 N.Y.C.R.R. § 270.02[B][26][vii].               among other things, Plaintiff's misbehavior report
50                                                                       and various letters between Plaintiff and Inmate
       (Dkt. No. 37, Part 3, ¶ 7 [Woods Aff.]; Dkt. No. 37,
                                                                         Alcivar's daughters].)
       Part 16, ¶ 8 [Antonelli Aff.]; Dkt. No. 37, Part 2, ¶ 10
       [Defs.' Rule 7.1 Statement, asserting this fact]; Dkt.     23. Also on September 6, 2002, Plaintiff appealed
       No. 42, Part 1, ¶ 10 [Plf.'s Response, admitting this      Defendant Antonelli's disciplinary decision to Donald
       fact].) See also 7 N.Y.C.R.R. § 270.02[B][14] [v].         Seksky, Director of DOCS' Special Housing/Inmate
51                                                                Disciplinary Program, who affirmed that decision on
       (Dkt. No. 37, Part 16, ¶ 9 [Antonelli Aff.]; Dkt. No.
       37, Part 2, ¶ 19 [Defs.' Rule 7.1 Statement, asserting     October 28, 2002. 55 Plaintiff's appeal did not complain
       this fact]; Dkt. No. 42, Part 1, ¶ 19 [Plf.'s Response,    about any lack or denial of witnesses at his disciplinary
       not specifically denying this fact, only denying that he   hearing; similarly, Mr. Selky's appellate decision did not
       indeed requested or solicited “goods or services” from     address such a complaint. 56
       Inmate Alcivar's daughters].) See also 7 N.Y.C.R.R.
       § 270.02[B][4][ii].
                                                                  55     (Dkt. No. 37, Part 2, ¶ 32 [Defs.' Rule 7.1 Statement,
 *8 22. On September 6, 2002, Plaintiff received                         asserting this fact]; Dkt. No. 42, Part 1, ¶ 32 [Plf.'s
a disciplinary hearing, conducted by Defendant                           Response, admitting this fact]; Dkt. No. 42, Part
Antonelli. 52 Defendant Antonelli found Plaintiff guilty                 23 at 46-48 [Munkowitz Decl., attaching transcript
of all three charges, and imposed the following penalties:               of Plaintiff's deposition, in which he discusses the
90 days in S.H.U., 90 days loss of packages privileges,                  appeal]; Dkt. No. 38, Part 3 at 46, 68 [exhibits to
                                                                         Plaintiff's motion for summary judgment, attaching
90 days loss of commissary privileges, 90 days loss of
                                                                         his appeal and Mr. Selsky's affirmance].)
telephone privileges, and three months loss of “good time”
                                                                  56
credits . 53 In reaching his finding of guilt, Defendant                 (Dkt. No. 42, Part 23 at 46-48 [Munkowitz Decl.,
Antonelli relied on (1) the assertions by Defendants                     attaching transcript of Plaintiff's deposition, in which
Belarge and O'Donnell in Plaintiff's misbehavior report                  he discusses his one-page appeal and acknowledges
that Plaintiff had made certain admissions to them during                that it did not complain about any lack or denial of
                                                                         witnesses]; Dkt. No. 38, Part 3 at 46, 68 [exhibits to
an interview, (2) Defendant Antonelli's belief that Plaintiff
                                                                         Plaintiff's motion for summary judgment, attaching
had made certain admissions in his correspondence to
                                                                         his appeal and Mr. Selsky's affirmance].)
Inmate Alcivar's daughters, and (3) Defendant Antonelli's
understanding that certain legal materials belonging to           24. On October 24, 2002, Greene C.F. officials conducted
Inmate Alcivar had been found in Plaintiff's cell (or             a discretionary review of Plaintiff's SHU sentence. 57
“cube”). 54                                                       Based upon this review, Plaintiff's SHU time was reduced
                                                                  from 90 days to 75 days. 58 However, Plaintiff's good time
52     (Dkt. No. 37, Part 2, ¶ 30 [Defs.' Rule 7.1 Statement,     loss was unaffected by the discretionary review. 59
       asserting this fact]; Dkt. No. 42, Part 1, ¶ 30 [Plf.'s
       Response, admitting this fact].)                           57     (Dkt. No. 37, Part 2, ¶ 31 [Defs.' Rule 7.1 Statement,
53     (Dkt. No. 37, Part 2, ¶ 31 [Defs.' Rule 7.1 Statement,            asserting this fact]; Dkt. No. 42, Part 1, ¶ 3 1 [Plf.'s
       asserting this fact]; Dkt. No. 42, Part 1, ¶ 31 [Plf.'s           Response, admitting part of this fact, not specifically
       Response, admitting this fact].)                                  controverting the rest of this fact, and, in any event
                                                                         not citing any admissible evidence in support of any
54     (Dkt. No. 37, Part 16, ¶¶ 4-6, 11 [Antonelli Aff.,
       asserting this fact]; Dkt. No. 42, Part 1, ¶¶ 4-6, 11


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             11
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document               65 Filed 06/21/19 Page 44 of 237
2006 WL 1133247

        denial of this fact]; Dkt. No. 37, Part 8, ¶ 8 [Belarge           evidence in support of any denial of this fact]; Dkt.
        Aff.].)                                                           No. 37, Part 3, ¶ 13 [Wood Aff.]; Dkt. No. 37, Part 8, ¶
                                                                          9 [Belarge Aff.]; Dkt. No. 37, Part 19, ¶ 2 [Holden Aff.,
58      (Id.)                                                             disclaiming any knowledge about an alleged unlawful
59                                                                        meeting between Defendants Woods, Belarge, and
        (Id.)
                                                                          O'Donnell concerning Plaintiff].)
                                                                   63     (Dkt. No. 37, Part 2, ¶¶ 37-39 [Defs.' Rule 7.1
                Meetings Between Defendants                               Statement, asserting this fact]; Dkt. No. 42, Part 1, ¶¶
                Woods, Belarge and O'Donnell                              37-39 [Plf.'s Response, not specifically controverting
                                                                          this fact, and, in any event not citing any admissible
25. At some point between August 5, 2002, and August                      evidence in support of any denial of this fact];
31, 2002, Defendant Woods met with Defendant Belarge                      Dkt. No. 37, Part 3, ¶ 13 [Wood Aff.]; Dkt.
to discuss Plaintiff. 60 Defendant Belarge then met with                  No. 37, Part 8, ¶¶ 3, 9 [Belarge Aff.]; Dkt.
                                                                          No. 37, Part 19, ¶ 2 [Holden Aff., disclaiming
Defendant O'Donnell to discuss Plaintiff. 61
                                                                          any knowledge about an alleged unlawful meeting
                                                                          between Defendants Woods, Belarge, and O'Donnell
60      (Dkt. No. 37, Part 2, ¶ 37 [Defs.' Rule 7.1 Statement,            concerning Plaintiff].)
        asserting this fact]; Dkt. No. 42, Part 1, ¶ 37 [Plf.'s
        Response, not specifically controverting this fact,
        and, in any event not citing any admissible evidence                        Plaintiff's Bunk(s) in SHU
        in support of any denial of this fact]; Dkt. No. 37,
        Part 3, ¶¶ 9, 13 [Wood Aff.]; Dkt. No. 37, Part 8,         27. As a result of his disciplinary conviction, Plaintiff
        ¶¶ 3, 9 [Belarge Aff.]; Dkt. No. 42, Part 23 at 35-37      was housed in Greene C.F.'s SHU from approximately
        [Munkowitz Decl., attaching transcript of Plaintiff's
                                                                   September 6, 2002, to November 21, 2002. 64
        deposition, asserting that such a meeting took place
        between Defendants Woods and Belarge at some
                                                                   64     (Dkt. No. 5, ¶¶ 26, 37 [Am. Comp.]; Dkt. No. 37,
        point].)
                                                                          Part 23, Ex. A at 57-58 [Munkwitz Decl., attaching
61      (Dkt. No. 37, Part 2, ¶ 3 8 [Defs.' Rule 7.1 Statement,           transcript of Plaintiff's deposition]; Dkt. No. 42, Part
        asserting this fact]; Dkt. No. 42, Part 1, ¶ 3 8 [Plf.'s          1, ¶ 43 [Plf.'s Rule 7.1 Response, stating, “Plaintiff left
        Response, admitting this fact]; Dkt. No. 37, Part 8,              S-Block November 21, 2002....”].)
        ¶ 9 [Belarge Aff.]; Dkt. No. 42, Part 22 at 35-37
                                                                   28. At no point (either during or after the above-described
        [Munkowitz Decl., attaching transcript of Plaintiff's
        deposition, asserting that such a meeting took place       time period) did Plaintiff file any written grievances, or
        between Defendants Belarge and O'Donnell at some           submit any letters of complaint, about an alleged defect
        point].)                                                   in any of the bunk beds that he was assigned while in

26. Both meetings (which were held prior to the issuance           SHU. 65
of Plaintiff's misbehavior report on August 31, 2002) were
                                                                   65
held according to standard procedure at Greene C.F. 62                    (Dkt. No. 37, Part 2, ¶ 41 [Defs.' Rule 7.1 Statement,
Specifically, the purpose of the meetings was to discuss                  asserting this fact]; Dkt. No. 42, Part 1, ¶ 41 [Plf.'s
                                                                          Response, not specifically controverting this fact];
how to investigate whether Plaintiff had violated prison
                                                                          Dkt. No. 37, Part 23, Ex. A at 58-62 [Munkwitz Decl.,
rules. 63                                                                 attaching transcript of Plaintiff's deposition, in which
                                                                          he acknowledged this fact]; Dkt. No. 48, Part 6 [Belin
62      (Dkt. No. 37, Part 2, ¶ 39 [Defs.' Rule 7.1 Statement,            Aff.].)
        asserting this fact]; Dkt. No. 42, Part 1, ¶ 39 [Plf.'s    29. On February 8, 2005, Defendant Belarge had
        Response, not specifically controverting that the          photographs taken of the bunk beds that Plaintiff was
        pre-misbehavior report meeting between Defendants
                                                                   assigned while he was in SHU; and on April 22, 2005,
        Woods and Belarge, and the pre-misbehavior report
                                                                   Defendant Belarge had photographs taken of the other
        meeting between Defendants Belarge and O'Donnell,
                                                                   bunk beds that Plaintiff suggests he may have been
        were held according to standard procedure at Greene
        C.F., and, in any event not citing any admissible          assigned. 66 Those photographs are made part of the



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               12
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document           65 Filed 06/21/19 Page 45 of 237
2006 WL 1133247

record at Exhibit A to the February 10, 2005, Affidavit of       right to make an oral and written complaint about
Defendant Belarge, and at Exhibits A and B to the April          Defendant Antontelli's management of the prison mess
29, 2005, Affidavit of Kenneth Scattergood. 67 Between           hall, and (2) as a result of Plaintiff's complaints (and
September 6, 2002, and February 10, 2005, there was              an “encounter” between Plaintiff and Antonelli one
no record of any repairs made to any of the bunk beds            week before Plaintiff's disciplinary hearing), Defendant
that Plaintiff was assigned while in SHU; and between            Antonelli retaliated against Plaintiff during Plaintiff's
September 6, 2002, and April 22, 2005, there was no record       disciplinary hearing by, among other things, depriving
of any repairs made to any of the other bunk beds that           Plaintiff of his statutorily protected right to receive “good
Plaintiff suggests he may have been assigned while in            time” credits (which would have accelerated Plaintiff's
                                                                 release on parole). (Dkt. No. 42, Part 2 at 9 [Plf.'s
SHU. 68
                                                                 Response].)

66     (Dkt. No. 37, Part 2, ¶ 42 [Defs.' Rule 7.1 Statement,    Claims of retaliation like those asserted by Plaintiff find
       asserting this fact]; Dkt. No. 42, Part 1, ¶ 42 [Plf.'s   their roots in the First Amendment. See Gill v. Pidlypchak,
       Rule 7.1 Response, not specifically controverting this
                                                                 389 F.3d 379, 380-81 (2d Cir.2004). Central to such claims
       fact, and in any event not citing any admissible
                                                                 is the notion that in a prison setting, corrections officials
       evidence in support of any denial of this fact]; Dkt.
                                                                 may not take actions which would have a chilling effect
       No. 37, Part 8, ¶¶ 11-12 [Belarge Aff.]; Dkt. No.
       37, Parts 9-12 [Ex. A to Belarge Aff., attaching
                                                                 upon an inmate's exercise of First Amendment rights.
       photographs]; Dkt. No. 48, Parts 4, 8-17 [Defs.' reply    See Gill, 389 F.3d at 381-383. Because of the relative
       affidavits and exhibits, attaching photographs].)         ease with which claims of retaliation can be incanted,
                                                                 however, courts have scrutinized such retaliation claims
67     (Dkt. No. 37, Part 8, ¶¶ 11-12 [Belarge Aff.]; Dkt.       with “skepticism and particular care.” Colon v. Coughlin,
       No. 37, Parts 9-12 [Ex. A to Belarge Aff., attaching      58 F.3d 865, 872 (2d. Cir.1995); see also Flaherty v.
       photographs]; Dkt. No. 48, Parts 4, 8-17 [Defs.' reply
                                                                 Coughlin, 713 F.2d 10, 13 (2d Cir.1983). As the Second
       affidavits and exhibits, attaching photographs].)
                                                                 Circuit has noted,
68     (Dkt. No. 37, Part 2, ¶ 43 [Defs.' Rule 7.1 Statement,
       asserting this fact]; Dkt. No. 42, Part 1, ¶ 43 [Plf.'s
                                                                           [t]his is true for several reasons. First,
       Rule 7.1 Response, not specifically controverting this
                                                                           claims of retaliation are difficult to
       fact, and in any event not citing any admissible
                                                                           dispose of on the pleadings because
       evidence in support of any denial of this fact]; Dkt.
       No. 37, Part 8, ¶¶ 13-14 [Belarge Aff.]; Dkt. No.                   they involve questions of intent and
       37, Parts 13-15, Ex. B [Belarge Aff., attaching work                are therefore easily fabricated. Second,
       orders]; Dkt. No. 48, Parts 4-5 [Defs.' reply affidavit             prisoners' claims of retaliation pose
       and exhibits, attaching work orders].)                              a substantial risk of unwarranted
                                                                           judicial intrusion into matters of
III. ANALYSIS                                                              general prison administration. This is
                                                                           so because virtually any adverse action
   A. Whether Plaintiff Has Failed to Establish (or Even                   taken against a prisoner by a prison
   State) a First Amendment Retaliation Claim                              official-even those otherwise not rising
 *9 In their memorandum of law, Defendants argue                           to the level of a constitutional
that Plaintiff has failed to establish (or even state) a                   violation-can be characterized as a
First Amendment retaliation claim against Defendant                        constitutionally proscribed retaliatory
Antonelli because (1) he fails to establish that he had                    act.
been engaging in speech or conduct that is protected
by the First Amendment, and (2) in any event, he
fails to establish a causal link between that protected
activity and any adverse action against him by Defendant         Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.2001)
Antonelli. (Dkt. No. 37, Part 25 at 15-16 [Defs.' Mem.           (citations omitted), overruled on other grounds,
of Law].) Liberally construed, Plaintiff's response papers       Swierkewicz v. Sorema N.A., 534 U.S. 506 (2002).
argue that (1) he had a constitutionally protected liberty



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        13
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document             65 Filed 06/21/19 Page 46 of 237
2006 WL 1133247

To prevail on a First Amendment claim under 42 U.S.C.            Superintendent Eldred complaining about “Mess Hall
§ 1983, a Plaintiff must prove by the preponderance of           Dishwashing Machines” approximately three weeks
the evidence that: (1) the speech or conduct at issue was        before the disciplinary hearing. 70 Plaintiff's letter did
“protected”; (2) the defendants took “adverse action”
                                                                 not mention Defendant Antonelli. 71 In any event, no
against the plaintiff-namely, action that would deter a
                                                                 evidence exists indicating that Defendant Antonelli knew
similarly situated individual of ordinary firmness from
                                                                 about any grievances against him by Plaintiff at the time of
exercising his or her constitutional rights; and (3) there
was a causal connection between the protected speech             Plaintiff's disciplinary hearing. 72 Similarly, no evidence
and the adverse action-in other words, that the protected        exists that he ever confronted Defendant Antonelli with an
conduct was a “substantial or motivating factor” in the          oral complaint about the mess hall-other than Plaintiff's
defendants' decision to take action against the plaintiff.       vague and uncorroborated assertions that he “met”
Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle,             with, or had an “encounter” with, Defendant Antonelli
429 U.S. 274, 287 (1977); Gill, 389 F.3d at 380 (citing          about the mess hall before the disciplinary hearing. 73
Dawes v. Walker, 239 F.3d 489, 492 [2d. Cir.2001] ). Under       Finally, the record evidence establishes that Defendant
this analysis, adverse action taken for both proper and          Antonelli could, and indeed would, have reached the
improper reasons may be upheld if the action would have          same disciplinary hearing decision (and imposed the same
been taken based on the proper reasons alone. Graham             penalties) despite any such complaints or grievances by
v. Henderson, 89 F.3d 75, 79 (2d Cir.1996) (citations            Plaintiff (i.e., based upon the evidence as presented to him
omitted).                                                        at Plaintiff's disciplinary hearing decision). 74

 *10 Here, Plaintiff's claim fails for several reasons. I        70     (Dkt. No. 48, Parts 6-7, ¶ 6 [Berlin Aff., testifying
acknowledge that the First Amendment protects, not only
                                                                        that the only grievance on file from Plaintiff, from
the filing of written grievances and complaints, but, under
                                                                        between August 2002 to December 2002 was a
some circumstances, the making of oral complaints to                    grievance dated 8/8/02 about the legal mail limit at
corrections officers. 69 However, even assuming Plaintiff               Greene C.F., attaching that grievance at Exhibit A];
had a constitutionally protected right to make both                     Dkt. No. 37, Part 24 [Munkowitz Decl., attaching
written and oral complaints about Defendant Antonelli,                  Plaintiff's 8/16/02 letter of complaint to Deputy
no evidence exists establishing (or even suggesting) that               Superintendent Eldred regarding the “Mess Hall
any complaints by Plaintiff against Defendant Antonelli                 Dishwashing Machines”]; Dkt. No. 37, Part 23, Ex.
                                                                        A at 86-90 [Munkwitz Decl., attaching transcript of
impacted Defendant Antonelli's disciplinary decision.
                                                                        Plaintiff's deposition].)

69                                                               71     (Dkt. No. 37, Part 24 [Munkowitz Decl., attaching
       See Malik'El v. N.Y. State DOCS, 96-CV-0669, 1998
       U.S. Dist. LEXIS 5471, at *7 & n. 1 (N.D.N.Y.                    Plaintiff's 8/16/02 letter of complaint to Deputy
       March 4, 1998) (Sharpe, M.J .) (under circumstances,             Superintendent Eldred regarding the mess hall
       plaintiff's oral complaint to corrections officer might          dishwashing machines, not mentioning any specifics,
       state a First Amendment claim), adopted by 1998                  much less the name or position of Defendant
       U.S. Dist. 5465 (N.D.N.Y. Apr. 8, 1998) (Pooler,                 Antonelli]; Dkt. No. 37, Part 23, Ex. A at 86-90
       D.J.); but see Rodriguez v. Phillips, 66 F.3d 470, 479           [Munkwitz Decl., attaching transcript of Plaintiff's
       (2d Cir.1995) (“In the context of the confrontation              deposition, in which Plaintiff admits this fact].)
       described in [the plaintiff's] own words, there was       72     (Dkt. No. 37, Part 17, ¶ 13 [Antonelli Aff., testifying
       no clearly established First Amendment right to
                                                                        that “I ... understand that plaintiff alleges that I
       approach and speak to Officer Rubin.”) (emphasis
                                                                        retaliated against him based upon a grievance that
       added); Garrido v. Coughlin, 716 F.Supp. 98, 101
                                                                        plaintiff made against me. I am not aware of any
       (S.D.N.Y.1989) (plaintiff's “verbal confrontation”
                                                                        grievances filed by plaintiff against me”]; Dkt. No.
       with corrections officer was not protected speech or
                                                                        42, Part 1, ¶ 12 [Plf.'s Response to Antonelli Aff.,
       conduct under the First Amendment).
                                                                        containing no response to Paragraph 13 of Antonelli's
For example, no evidence exists that Plaintiff submitted                affidavit, and asserting conclusorily that “[the tier
any grievances or complaints against Defendant                          office] had chosen Antonelli to preside over plaintiff's
Antonelli, only that he submitted a letter to Deputy                    tier hearing on September 6, 2002 ... and that was
                                                                        due to Antonelli's encounter with plaintiff one week


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            14
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document             65 Filed 06/21/19 Page 47 of 237
2006 WL 1133247

       prior to holding said hearing,” without providing                paragraph that you are referring to,” i.e., Paragraph
       any specifics about the alleged “encounter,” without             43 of the Amended Complaint], 22 [in which defense
       providing any assertion that it was Antonelli who was            counsel asked, “Is there anything else in your second
       motivated by the alleged “encounter,” and without                cause of action ...” other than a due process claim,
       providing reason to believe Plaintiff had personal               and Plaintiff answered, “Not at this point, ma‘am”
       knowledge of the Tier Office's motivation in assigning           even though that cause of action cites the Fourth
       Antonelli as the hearing officer].)                              Amendment], 26 [in which defense counsel asked,
                                                                        “You have a constitutional right to be free from
73     (Dkt. No. 42, Part 1¶ 12 [Plf.'s Response to Antonelli           search and seizure as an inmate?” and Plaintiff
       Aff., asserting that, one week before the disciplinary           answered, “As an inmate, no, ma‘am”].) See Clissuras
       hearing, Plaintiff had an “encounter” with Defendant             v. CUNY, 359 F.3d 79, 81 n. 3 (2d Cir.2004) (treating
       Antonelli]; Dkt. No. 37, Part 23, Ex. A at 89                    a “suggestion” to the court, in the form of a letter, that
       [Munkwitz Decl., attaching transcript of Plaintiff's             subject matter jurisdiction was lacking as a request for
       deposition, in which Plaintiff states that, days before          a dismissal order under Rule 12[h][3] ).
       the disciplinary hearing, he “met” with Defendant
       Antonelli about the condition of the “utensils, dish      Under Rule 12 of the Federal Rules of Civil Procedure,
       washing machines, et cetera” in the mess hall].)          “[w]henever it appears by suggestion of the parties or
                                                                 otherwise that the court lacks jurisdiction of the subject
74     (See, supra, Statement of Fact Nos. 22-23 [stating        matter, the court shall dismiss the action.” Fed.R.Civ.P.
       evidence upon which Defendant Antonelli based his         12(h)(3). Thus, the Court has a duty to examine whether
       hearing decision, and fact that the decision was
                                                                 or not it has subject matter jurisdiction over Plaintiff's
       affirmed on appeal].)
                                                                 attempted Fourth Amendment claim.
As a result, I recommend that the Court dismiss Plaintiff's
First Amendment retaliation claim.                               Here, I find that the Court does not have subject matter
                                                                 jurisdiction (pursuant to 42 U.S.C. § 1983 or otherwise)
                                                                 over that claim, which is asserted in Paragraphs 44 and
   B. Whether Plaintiff Has Failed to State a Fourth
   Amendment Claim                                               15 of Plaintiff's Amended Complaint. 76 Specifically, the
I do not construe Defendants' memorandum of law as               allegations contained in Paragraph 15 of his Amended
expressly arguing that any Fourth Amendment claim                Complaint are the sole factual basis for Plaintiff's Fourth
asserted by Plaintiff should be dismissed for failure to state   Amendment claim. 77 In pertinent part, that paragraph
a claim under Rule 12(b)(1) of the Federal Rules of Civil        alleges that on “August 31, 2002, 11:20 A.M., Belarge ...
Procedure, which permits motions to dismiss for “lack of         had plaintiff's personal property searched [for Alcivar's
jurisdiction over the subject matter” of a claim. However,       materials] by three officers, one of whom was Holt....” 78
I do construe that memorandum of law, as well as defense
counsel's questions of Plaintiff during his deposition, as       76     (See Dkt. No. 5, ¶ 44 [Plf.'s Am. Compl., alleging that
suggesting that Plaintiff has failed to assert a Fourth                 Defendants Woods and Holt “violat[ed] plaintiff's
Amendment claim (regarding the search of his property                   4th ... Amendment [ ] rights”], ¶ 15 [alleging that
by Defendants at Greene C.F.) over which federal courts                 Defendant Belarge “had plaintiff's personal property
have subject matter jurisdiction. 75                                    searched by three officers, one of whom was Holt”];
                                                                        Dkt. No. 37, Part 23, Ex. A at 14-22, 26-28
75                                                                      [Munkowitz Decl., attaching transcript of deposition
       (Dkt. No. 37, Part 25 at 8-9 [Defs.' Mem. of
                                                                        of Plaintiff, in which he explains his claim under the
       Law, addressing the conclusory nature of Plaintiff's
                                                                        Fourth Amendment based on the alleged unjustified
       claims about a “conspiracy” against him, the subject
                                                                        search and seizure of his property].)
       of which included the search of his property];
       Dkt. No. 37, Part 22, Ex. A at 14 [Munkwitz               77     (Dkt. No. 37, Part 22, Ex. A at 14 [Munkwitz Decl.,
       Decl., attaching transcript of Plaintiff's deposition,           attaching transcript of Plaintiff's deposition, in which
       in which defense counsel stated, “I don't see how                Plaintiff stated, “[T]he [F]ourth [A]mendment does
       the [F]ourth [A]mendment gives you a right to be                 not apply to” Plaintiff's first cause of action], 22 [in
       free from harmful situations. So I would like you                which defense counsel asked, “Is there anything else
       to explain that to me,” and Plaintiff stated, “[T]he             in your second cause of action ...” other than a due
       [F]ourth [A]mendment does not apply to the specific


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              15
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document                 65 Filed 06/21/19 Page 48 of 237
2006 WL 1133247

          process claim, and Plaintiff answered, “Not at this        jurisdiction over that claim. The only portion of Plaintiff's
          point, ma‘am” even though the cause of action cites        Amended Complaint that regards such a search and
          the Fourth Amendment], 28 [in which defense counsel        seizure by Defendant Woods of Plaintiff's mail is
          asked, “Are you alleging that the facts in paragraph
                                                                     vague and conclusory. 82 Even taking as true Plaintiff's
          15 give rise to a constitutional claim for search and
          seizure?” and Plaintiff answered, “Yes, ma‘am”].)
                                                                     allegations, the mail in question consisted of clearly
                                                                     identifiable contraband (e.g., legal materials belonging to
78        (Dkt. No. 5, ¶ 14 [Am. Compl.].)                           Inmate Alcivar in packages to, or from, persons bearing
 *11 The problem with Plaintiff's Fourth Amendment                   the last name of Alcivar). 83 I fail to see how any
claim is that, even if the search occurred as Plaintiff              search and confiscation of such contraband would have
alleged, that search was of a prisoner's cell (or                    violated the Fourth Amendment. Indeed, such a search
“cube”). “[T]he Fourth Amendment proscription against                and confiscation would appear to have been expressly
unreasonable searches does not apply within the confines             authorized by DOCS Directive No. 4422 (which regards
of a prison cell.” Hudson v. Palmer, 468 U.S. 517, 526               the Inmate Correspondence Program). 84
          79
(1984).        Nor does the Fourth Amendment proscription
apply within the confines of a prison “cube.” 80 Indeed,             82     (Dkt. No. 5, ¶ 12 [Am. Compl.].)
                                                         81
Plaintiff appears to recognize this point of law.                    83     I note that the alleged “interception” by Defendant
                                                                            Woods of these packages was preceded by a letter
79        See also Tinsley v. Greene, 95-CV-1765, 1997 WL                   from Plaintiff to Woods referring to “documents
          160124, at *7 (N.D.N.Y. March 31, 1997) (“Plaintiff               [belonging to Inmate Alcivar] being in [Plaintiff's]
          thus may assert no cause of action here based on an               possession” and referring to Inmate Alcivar's family
          alleged violation of his Fourth Amendment rights.”);              members. Furthermore, I note that the alleged
          Demaio v. Mann, 877 F.Supp. 89, 95 (N.D.N.Y.)                     contents of these packages would have reasonably
          (“Searches of prison cells, even arbitrary searches,              appeared (at the very least) to consist of contraband
          implicate no protected constitutional rights.”), aff'd,           (i.e., allegedly being the same documents that
          122 F.3d 1055 (2d Cir.1995).                                      later gave rise to three disciplinary charges against
                                                                            Plaintiff, which charges resulted in a conviction that
80        See Freeman v. Goord, 02-CV-9033, 2005 U.S.                       was affirmed on appeal).
          Dist. LEXIS 32019, at *5 & n. 4 (S.D.N.Y.
          Dec. 7, 1995) (granting defendants' motion for             84     See, e.g., DOCS Directive No. 4422, § III.B.17.
          summary judgment, in part because plaintiff had no                (“Inmates shall not be permitted to use their
          reasonable expectation of privacy, under the Fourth               correspondence privileges to solicit ... services,
          Amendment, in his cell, which plaintiff referred to               or goods.”), § III.G.1. (“All incoming general
          as his “cube”); Rodriguez v. Coughlin, 795 F.Supp.                correspondence will be opened and inspected for ...
          609, 611, 613 (W.D.N.Y.1992) (granting defendants'                photocopied materials, or contraband.”) (5/18/02).
          motion for summary judgment, in part because
                                                                     As a result, I recommend that the Court dismiss Plaintiff's
          prison officials have same need, and right, to search
                                                                     Fourth Amendment claim.
          prisoner's “cell” as his “cubicle”).
81        (Dkt. No. 37, Part 22, Ex. A at 26 [Munkwitz Decl.,
          attaching transcript of Plaintiff's deposition, in which      C. Whether Plaintiff Has Failed to Establish (or Even
          defense counsel asked, “You have a constitutional             State) an Eighth Amendment Claim
          right to be free from search and seizure as an inmate?”    In their memorandum of law, Defendants argue that
          and Plaintiff answered, “As an inmate, no, ma‘am”].)       Plaintiff has failed to establish (or even state) an Eighth
                                                                     Amendment claim because (1) Plaintiff has not established
I note that I do not liberally construe Plaintiff's Amended
                                                                     (or even alleged) a deprivation that is “sufficiently serious”
Complaint as asserting a Fourth Amendment claim
                                                                     for purposes of the Eighth Amendment, and (2) he has not
against Defendant Woods for (allegedly) unreasonably
                                                                     established that Defendants were deliberately indifferent
searching and seizing various pieces of Plaintiff's outgoing
                                                                     to Plaintiff's health or safety. (Dkt. No. 37, Part 25 at
and incoming mail in August of 2002. However, even
                                                                     11, 13-14 [Defs.' Mem. of Law].) Liberally construed,
if I did so construe that Amended Complaint, I would
                                                                     Plaintiff's response papers argue that (1) he has established
conclude that this Court would not have subject matter


                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           16
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document            65 Filed 06/21/19 Page 49 of 237
2006 WL 1133247

a deprivation that is “sufficiently serious” through his        available reported decisions, all federal courts faced with
evidence that he experienced a back injury while in SHU         evidence of such an injury on a dispositive motion in a
as a result of his “twisted bunk,” and (2) he has established   prisoner civil rights case explicitly or implicitly assume, for
such deliberate indifference through his testimony that he      the sake of argument, that the injury constitutes a serious
orally complained to Defendants Woods and Belarge (as           medical need. 87 I do not make such an assumption here
well as others) of his back injury and the fact that they       because, unlike the prisoners in those other civil rights
“ignored” his complaints. (Dkt. No. 42, Part 2 at 13-15         cases, Plaintiff does not allege that his Eighth Amendment
[Plf.'s Response].)                                             deprivation consisted of his “spondylolisthesis” but his
                                                                defective (or “twisted”) bunk bed. In addition to being
“[A] prison official violates the Eighth Amendment only         supported by the express language of Plaintiff's Amended
when two requirements are met. First, the deprivation
                                                                Complaint, 88 this reading of Plaintiff's allegations is
must be, objectively, ‘sufficiently serious'.... [Second,] a
                                                                supported by his testimony in his deposition that he is not
prison official must have a ‘sufficiently culpable state of
                                                                asserting a claim that the medical staff was deliberately
mind.’ “ Farmer v. Brennan, 511 U.S. 825, 834 (1994).
“In prison-conditions cases that state of mind is one           indifferent to any serious medical need. 89
of deliberate indifference to inmate health or safety....”
Farmer, 511 U.S. at 834.                                        85     “Spondylolisthesis” is defined as “forward movement
                                                                       of the body of one of the lower lumbar vertebrae on
 *12 With regard to the first element, “the plaintiff                  the vertebra below it, or upon the sacrum.” Rowland
must demonstrate that the conditions of his confinement                v. Hildreth, 92-CV-6140, 1993 U.S. Dist. LEXIS
resulted in ‘unquestioned and serious deprivations of basic            10233, at *35, n. 6 (S.D.N.Y. July 27, 1993) (citing
                                                                       Stedman's Medical Dictionary at 1456 [25th ed.1990] ).
human needs' or ‘deprive inmates of the minimal civilized
measures of life's necessities.’ “ Davidson v. Murray, 371      86     (Dkt. No. 5, ¶ 27 [Am. Compl.]; Dkt. No.
F.Supp.2d 361, 370 (W .D.N.Y.2005) (citing Rhodes v.                   38, Part 4 at 58-62 [Plf.'s Motion for Summary
Chapman, 452 U.S. 337, 347 [1981] ). “As recognized by                 Judgment, attaching medical records repeatedly
the Supreme Court in Rhodes, ‘the Constitution does not                stating “spondylolisthesis”]; Dkt. No. 37, Part 23
mandate comfortable prisons,’ ... and conditions that are              at 54-58 [Munkowitz Decl., attaching transcript of
‘restrictive and even harsh ... are part of the penalty that           Plaintiff's deposition testimony, in which Plaintiff
criminal offenders pay for their offenses against society.’ “          describes his injury generally].)
Davidson, 371 F.Supp.2d at 370 (quoting Rhodes, 452 U.S.        87     See Villante v. N.Y. State DOCS, 96-CV-1484, 2002
at 347, 349).                                                          U.S. Dist. LEXIS 26279, at *4, 8-9 (N.D.N.Y.
                                                                       March 28, 2002) (Mordue, J.), adopting report-
With regard to the second element, “[i]n prison-conditions             recommendation, 2002 U.S. Dist. LEXIS, at *11-12
cases [the requisite] state of mind is one of deliberate               (N.D.N.Y. Oct. 26, 2001) (Homer, M.J.); Rowland,
indifference to inmate health or safety....” Farmer, 511               1993 U.S. Dist. LEXIS 10233, at *13-16, 30; Smith v.
U.S. at 834. “[D]eliberate indifference describes a state              Umar, 89-CV-6988, 1989 U.S. Dist. LEXIS 14170, at
of mind more blameworthy than negligence.” Id. at 835.                 *4-6, 8-10 (E.D.Pa. Nov. 28, 1989).
“Deliberate indifference” exists if an official “knows of       88     (Dkt. No. 5, ¶¶ 35, 37, 38, 43 [Am. Compl., alleging
and disregards an excessive risk to inmate health or safety;
                                                                       that Defendants-who are non-medical personnel-
the official must both be aware of facts from which the                violated Plaintiff's Eighth Amendment rights by
inference could be drawn that a substantial risk of serious            placing him in, and keeping him in, SHU, despite
harm exists, and he must also draw the inference.” Id. at              knowing of the allegedly substandard conditions
837.                                                                   there, which included his allegedly defective bunk].)
                                                                89     (Dkt. No. 37, Part 23 at 42-43, 53, 58 [Munkowitz
  1. Sufficiently Serious Deprivation                                  Decl., attaching transcript of Plaintiff's deposition
Plaintiff alleges that he was             diagnosed     with           testimony, in which Plaintiff testifies that he was not
                                                                       asserting any claim regarding the medical treatment
“spondylolisthesis” 85 in September of 2002 as a result of
                                                                       that he received, or that the medical staff was
sleeping on a defective bed. 86 As far as I can tell from              deliberately indifferent to a serious medical need].)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          17
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document             65 Filed 06/21/19 Page 50 of 237
2006 WL 1133247

This is apparently why Defendants, in their motions                     requested sick call on 9/9/02, or three days after his
papers, do not challenge Plaintiff's allegation that he                 admission to SHU].)
suffered from “spondylolisthesis,” but do challenge his          94     (Dkt. No. 38, Part 4 at 58-62 [Plf.'s Motion
allegation that he was assigned a bunk bed that was in any
                                                                        for Summary Judgment, attaching medical record
way defective. 90 In support of that argument, Defendants               printed on 9/9/02 containing a typed notation,
submit evidence that none of the bunk beds to which                     apparently entered on 8/23/02 stating, “Reason for
Plaintiff was assigned while in SHU (1) showed any visible              Consultation: H/O sciatica type pain which has
defects (much less the defect that Plaintiff alleges, i.e.,             responded to PT in the past. I request a repeat
being “twisted”) at or after the time in question, and (2)              treatment series for 6 weeks” and noting that Plaintiff
were either complained about by other inmates or repaired               was 51 years old at the time] [emphasis added].)

at or after the time in question. 91                             Even if Plaintiff were alleging that his back injury
                                                                 existed before September 6, 2002, but that his injury was
90                                                               exacerbated by his various bunk beds while in SHU, I
       (Dkt. No. 37, Part 25 at 14 [Defs.' Mem. of Law,
                                                                 would reach the same conclusion. As I described above,
       arguing that “plaintiff cannot demonstrate that his
                                                                 the first element of the Eighth Amendment's two-part
       bunk was ‘damaged’ in any manner,” citing record
       evidence in an attempt to support that argument].)        test is “objective,” not “subjective.” Simply stated, the
                                                                 Eighth Amendment does not mandate “comfortable”
91     (See, supra, Statement of Fact No. 29.)
                                                                 bunk beds. 95 For these reasons, I find that Plaintiff has
 *13 More convincing, however, is the temporal                   failed to establish a “sufficiently serious” deprivation for
disconnect between the onset of Plaintiff's back injury          purposes of the Eighth Amendment.
and his assignment to the allegedly defective bunk bed in
question. Although Defendants do not appear to argue             95     See Faunce v. Gomez, No. 97-16943, 1998 U.S.App.
that the onset of Plaintiff's injury pre-dated his assignment           LEXIS. 22703, at *3 (9th Cir. Sept. 14, 1998)
to the allegedly defective bunk bed, 92 there is evidence               (affirming district court's grant of summary judgment
indicating that Plaintiff's back injury existed before he was           to defendants in part because the plaintiff's Eighth
assigned to the allegedly defective bunk bed (i.e., Bunk                Amendment claim was premised on his complaint
                                                                        that his mattress was uncomfortable and his bedding
Number “OS-A1-20(b)”) on September 23, 2002. 93 There
                                                                        was insufficient); Page v. Kirby, 314 F.Supp.2d
is even evidence indicating that Plaintiff's back injury                619, 620 (N.D.W.Va.) (dismissing prisoner's Eighth
existed before he was admitted to SHU on September 6,                   Amendment claim premised on complaint that his
2002. 94                                                                mattress was uncomfortable); Levi v. District of
                                                                        Columbia, 92-CV-2653, 1993 U.S. Dist. LEXIS 1948,
92                                                                      at *5 (D.D.C. Feb. 24, 1993) dismissing prisoner's
       (Dkt. No. 37, Part 25 at 11, 13-14 [Defs.' Mem. of
                                                                        Eighth Amendment claim premised on complaint that
       Law].)
                                                                        his mattress was uncomfortable).
93     (Compare Dkt. No. 42, Part 1, ¶¶ 10(a), 11 [Plf.'s
       Response to Belarge Aff., swearing that he was              2. Deliberate Indifference
       assigned to the allegedly “dilapidated” bunk in           Even if Plaintiff had established a “sufficiently serious”
       question-Bunk Number “OS-A1-20(b)”-on 9/23/02,            deprivation for purposes of the Eighth Amendment, I
       after having been assigned to two different SHU           would find that he has not established that Defendants
       cells, i.e., first in Cell “SH-0013” and then in Cell     acted with deliberate indifference to Plaintiff's health or
       “B1-18”] with Dkt. No. 5, ¶¶ 26-27 [Plf.'s Am. Compl.,    safety.
       containing a sworn allegation that the onset of his
       back injury was on or before 9/13/02, and that the
                                                                 To the extent that Plaintiff alleges that any of the
       date of diagnosis was 9/20/02] and Dkt. No. 42, Part
                                                                 Defendants “knew” that Plaintiff would be assigned to an
       1, ¶ 15 [Plf.'s Response to Belarge Aff., swearing that
       he orally complained to Belarge about the bunk on         allegedly defective bunk (Bunk Number “OS-A1-20(b)” in
       9/18/02] and Dkt. No. 37, Part 23 at 58 [Munkowitz        Cell “A1-20”) before Plaintiff began his incarceration in
       Decl., attaching transcript of Plaintiff's deposition     the Greene C.F. SHU on September 6, 2002, I find that
       testimony, in which Plaintiff testifies that he first     those allegations are wholly conclusory and without any



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           18
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document              65 Filed 06/21/19 Page 51 of 237
2006 WL 1133247

evidentiary support whatsoever in the record. (Dkt. No.                  allegedly “dilapidated” bunk in question on 9/23/02],
5, ¶¶ 3 5, 37, 39, 43 [Am. Compl.].)                                     ¶ 10(b) [swearing that, at 9:45 p.m. on or about
                                                                         10/7/02-fourteen days after 9/23/02-he was purposely
However, Plaintiff also asserts (rather conclusorily) that               moved to a cell “with a better bunk,” i.e., Cell
                                                                         “B2-40”].) Any assertions by Plaintiff to the contrary
Defendants knew about the allegedly defective bunk
                                                                         are purely conclusory, self-contradictory, and frankly
after Plaintiff was assigned to it. 96 More specifically,                too incredible to be believed by reasonable minds.
Plaintiff submits testimony that (1) he orally complained                (Dkt. No. 5, ¶ 28 [Am. Compl., alleging conclusorily
to Defendant Woods about the bunk in question on or                      that his verbal complaints about his bunk bed “went
about September 27, 2002, (2) Plaintiff orally complained                unsolved”]; compare Dkt. No. 37, Part 23 at 58
to Defendant Belarge about the bunk in question on                       [Munkowitz Decl., attaching transcript of Plaintiff's
September 18, 2002, and (3) Plaintiff orally complained                  deposition testimony, in which Plaintiff testifies that
to other corrections officers about the bunk in question                 he was assigned to the same bunk bed during his entire
                                                                         stay in SHU] with Dkt. No. 42, Part 1, ¶ 11 [Plf.'s
at various other times. 97 Setting aside the lack of any
                                                                         Response to Belarge Aff., admitting that he served his
testimony (of which I am aware) that Plaintiff ever orally               time in SHU in four different cells], ¶ 10(a) [swearing
complained to Defendants O'Donnell, Antontelli or Holt,                  that he was not assigned to the allegedly “dilapidated”
there is a fatal flaw with Plaintiff's reliance on this                  bunk in question until 9/23/02, despite his admission
evidence.                                                                to SHU on 9/6/02, and that it was the third such
                                                                         bunk to which he had been assigned in SHU], ¶ 10(b)
96     (Dkt. No. 5, ¶ 38 [Am. Compl.].)                                  [swearing that, at 9:45 p.m. on or about 10/7/02-
                                                                         fourteen days after 9/23/02-he was purposely moved
97     (See, e.g., Dkt. No. 42, Part 1, ¶ 15 [Plf.'s Response            to a cell “with a better bunk,” i.e., Cell “B2-40”].)
       to Belarge Aff., swearing that he orally complained
                                                                  99     (Compare Dkt. No. 42, Part 1, ¶ 14 [Plf.'s Response
       to Belarge about the bunk on September 18, 2002];
       compare Dkt. No. 42, Part 1, ¶ 14 [Plf.'s Response                to Woods Aff.] and Dkt. No. 42, Part 1, ¶ 15 [Plf.'s
       to Woods Aff., swearing that his oral complaint to                Response to Belarge Aff.] with Dkt. No. 42, Part 1, ¶
       Woods was made on September 27, 2002] with Dkt.                   10(c) [Plf.'s Response to Belarge Aff.].)
       No. 42, Part 2 at 13 [Mem. of Law, arguing that his         *14 In addition, the evidence shows that no one at
       oral complaint to Woods was made on September 12,          Greene C.F. in any way interfered with the prompt and
       2002].)                                                    adequate medical care provided to Plaintiff regarding
The problem is that, even if this evidence is true, there is no   his back. Plaintiff acknowledges that his medical care at
evidence that Defendants or anyone “ignored” Plaintiff's          Greene C.F. included the following: (1) a CAT scan on
oral complaints. Indeed, the evidence shows that Plaintiff        October 17, 2002, and second CAT scan at some point
was assigned to the allegedly defective bunk bed for              between October 22, 2002, and December 11, 2002, (2)
only about two weeks (between September 23, 2002, and             physical therapy on October 24, November 5, November
October 7, 2002), and that he was then moved in response          8, and November 18, 2002; (3) an MRI examination on
to his oral complaints. 98 Any assertion by Plaintiff that        January 10, 2003; and (4) being provided “pain killers” on
Defendants Woods and Belarge, upon hearing Plaintiff              September 13, 2002, five packets of Naproxen (500 mg.
orally complain about the bunk, told Plaintiff to “[t]ell         each) on December 11, 2002, and more “pain killers” on
the officer about it” or “tell it to the officer on the unit”     or after January 10, 2003, along with a back brace. 100
does not indicate deliberate indifference by supervisors
such as Defendants Woods or Belarge, especially given             100    (Dkt. No. 5, ¶¶ 26-33 [Am. Compl.].)
that Plaintiff was subsequently then purposely assigned to
                                                                  Finally, I note that the evidence shows that, on October
a different bunk. 99                                              24, 2002, Greene C.F. officials shortened Plaintiff's stay
                                                                  in SHU 15 days (reducing his sentence in SHU from 90
98     (Dkt. No. 37, Part 8, ¶ 11 [Belarge Aff., identifying      days to 15 days). 101 Under the circumstances, I find that
       second bunk Plaintiff was assigned while in “S-Block”      no reasonable fact-finder could conclude, based on the
       as Bunk Number “OS-A1-20(b)”]; Dkt. No. 42, Part
                                                                  record before me, that Defendants acted with deliberate
       1, ¶ 11 [Plf.'s Response to Belarge Aff., admitting that
                                                                  indifference to Plaintiff's health or safety
       fact], ¶ 10(a) [swearing that he was assigned to the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            19
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document         65 Filed 06/21/19 Page 52 of 237
2006 WL 1133247

                                                                        then the full IGRC conducts a hearing
101    (See, supra, Statement of Fact No. 24.)                          and documents the decision. Second,
                                                                        a grievant may appeal the IGRC
As a result, I recommend that the Court dismiss Plaintiff's
                                                                        decision to the superintendent, whose
Eighth Amendment claim.
                                                                        decision is documented. Third, a
                                                                        grievant may appeal to the central
   D. Whether Plaintiff Has Failed to Exhaust His                       office review committee (“CORC”),
   Available Administrative Remedies Regarding His                      which must render a decision within
   Eighth Amendment Claim                                               twenty working days of receiving
In their memorandum of law, Defendants argue Plaintiff                  the appeal, and this decision is
has failed to established that he exhausted his available               documented.
administrative remedies regarding his Eighth Amendment
claim because he acknowledges that he did not file
a written administrative grievance with respect to the
alleged condition of his bunk bed. (Dkt. No. 37, Part           *15 White v. The State of New York, 00-CV-3434, 2002
25 at 11-13 [Defs.' Mem. of Law].) Liberally construed,        U.S. Dist. LEXIS 18791, at *6 (S.D.N.Y. Oct 3, 2002)
Plaintiff's response papers argue that (1) no administrative   (citing N.Y. Comp.Codes R. & Regs. Tit. 7, § 701.7).
remedy was available because a complaint about a               Generally, if a prisoner has failed to follow each of these
defective bunk bed is not a grievable matter, (2) even if a    steps prior to commencing litigation, he has failed to
complaint about a bunk bed were a grievable matter, he         exhaust his administrative remedies. Rodriguez v. Hahn,
was misled by the Supervisor of the Inmate                     209 F.Supp.2d 344, 347-48 (S.D.N.Y.2002); Reyes v.
                                                               Punzal, 206 F.Supp.2d 431, 433 (W.D.N.Y.2002).
Grievance Resolution Committee (“IGRC”) into
believing that the matter was not grievable, and (3)           However, the Second Circuit has recently held that
in any event, although he did not file a written               a three-part inquiry is appropriate where a defendant
grievance regarding his bunk, he filed several oral            contends that a prisoner has failed to exhaust his available
complaints regarding the bunk (i.e., to Defendant Woods,       administrative remedies, as required by the PLRA. See
Defendant Belarge, the IGRC Supervisor, and various            Hemphill v. State of New York, 380 F.3d 680, 686, 691
other corrections officers and/or sergeants). (Dkt. No. 42,    (2d Cir.2004). First, “the court must ask whether [the]
Part 2 at 13-15 [Plf.'s Response].)                            administrative remedies [not pursued by the prisoner]
                                                               were in fact ‘available’ to the prisoner.” Hemphill, 380
The Prison Litigation Reform Act of 1995 (“PLRA”)              F.3d at 686 (citation omitted). Second, if those remedies
requires that prisoners who bring suit in federal court        were available, “the court should ... inquire as to whether
must first exhaust their available administrative remedies:    [some or all of] the defendants may have forfeited the
“No action shall be brought with respect to prison             affirmative defense of non-exhaustion by failing to raise
conditions under § 1983 ... by a prisoner confined in          or preserve it ... or whether the defendants' own actions
any jail, prison, or other correctional facility until such    inhibiting the [prisoner's] exhaustion of remedies may
administrative remedies as are available are exhausted.”       estop one or more of the defendants from raising the
42 U.S.C. § 1997e. The Department of Correctional              plaintiff's failure to exhaust as a defense.” Id. (citations
Services (“DOCS”) has available a well-established three-      omitted). Third, if the remedies were available and some
step grievance program:                                        of the defendants did not forfeit, and were not estopped
                                                               from raising, the non-exhaustion defense, “the Court
                                                               should consider whether ‘special circumstances' have been
         First, an inmate is to file a complaint
                                                               plausibly alleged that justify the prisoner's failure to
         with the Grievance Clerk. An
                                                               comply with the administrative procedural requirements.”
         inmate grievance resolution committee
                                                               Id. (citations and internal quotations omitted).
         (“IGRC”) representative has seven
         working days to informally resolve
         the issue. If there is no resolution,                   1. Availability of Administrative Remedies



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     20
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document            65 Filed 06/21/19 Page 53 of 237
2006 WL 1133247

Plaintiff admits (repeatedly) that he filed no written            Cir.2002), cited by Giano v. Goord, 380 F.3d 670, 677 n. 6
grievance about his bunk bed.       102
                                     He argues, however,          (2d Cir.2004).
that no written grievance could have been filed, because
a defective bunk bed is not a grievable matter. In support         *16 Here, however, I can find absolutely no evidence in
of this argument, he offers only conclusory assertions,           the record before me that IGRC Supervisor Berlin (or any
testimony containing (at best) inadmissible hearsay, and          prison official at Greene C.F.) at any time advised Plaintiff
documents that are completely immaterial to the fact in           that a defective bunk bed is not a grievable matter. Again,
                                                                  in support of his argument that the IGRC made such
question. 103 Defendants, on the other hand, offer the
                                                                  a remark to him, Plaintiff offers only vague testimony
affidavit of IGRC Supervisor Marilyn Berlin, who swears,
                                                                  containing (at best) inadmissible hearsay, and documents
inter alia, that “[c]omplaints about maintenance issues and
cell conditions [such as defective bunk beds] are proper          that are immaterial to the fact in question. 104 Plaintiff's
subjects of grievances.” (Dkt. No. 48, Part 6, ¶ 3 [Berlin        vague and conclusory argument is made even more
Aff.].) As a result, I must reject Plaintiff's unsupported        incredible in light of IGRC Supervisor Berlin's sworn
assertion that a defective bunk bed is not grievable.             statement denying that Plaintiff ever orally complained to
                                                                  her about his (allegedly) defective bunk bed, or that she
102    (Dkt. No. 37, Part 23 at 58, 61, 63, 65 [Munkowitz         told him that the matter was not grievable. 105
       Decl., attaching transcript of Plaintiff's deposition].)
                                                                  104    (See, e.g., Dkt. No. 42, Part 2 at 13-15 [Plf.'s Response
103    (See, e.g., Dkt. No. 42, Part 2 at 13-15 [Plf.'s
                                                                         Mem. of Law]; Dkt. No. 37, Part 23 at 60, 63, 65
       Response Mem. of Law, in which Plaintiff appears to
                                                                         [Munkowitz Decl., attaching transcript of Plaintiff's
       argue-without any citation to evidence-that he orally
                                                                         deposition]; Dkt. No. 38, Part 4 at 50, 52, 54, 66 [Plf.'s
       complained about his bunk bed to an unidentified
                                                                         Motion for Summary Judgment, attaching exhibits
       IGRC Supervisor, whom Plaintiff alleges orally
                                                                         regarding a grievance about a different matter].)
       informed him that a defective bunk bed is not
       a grievable matter]; Dkt. No. 37, Part 23 at 60,           105    (Dkt. No. 48, Part 6, ¶¶ 4-5, 8-11 [Berlin Aff.].)
       63, 65 [Munkowitz Decl., attaching transcript of
       Plaintiff's deposition, apparently alluding to the same       2. Estoppel
       hearsay remark by the IGRC Superintendent]; Dkt.
                                                                  Defendants have preserved their affirmative defense of
       No. 38, Part 4 at 50, 52, 54, 66 [Plf.'s Motion
                                                                  non-exhaustion by raising it in their Answer. (Dkt. No.
       for Summary Judgment, attaching, as exhibits,
                                                                  17, ¶ 29 [Defs.' Answer] ) Moreover, no evidence (or even
       documents regarding Plaintiff's grievance about the
       grounds for his disciplinary conviction and not his        an argument) exists that any Defendant is estopped from
       allegedly defective bunk bed].)                            raising this defense because of his or her actions inhibiting
                                                                  Plaintiff's exhaustion of remedies; Plaintiff merely argues
This does not end the inquiry, however, because “a
                                                                  that a non-party to this action (the IGRC Supervisor)
remedy that prison officials prevent a prisoner from
                                                                  advised him that his allegedly defective bunk bed was not
utilizing is not an ‘available’ remedy under [the Prison
                                                                  a grievable matter.
Litigation Reform Act].” Miller v. Norris, 247 F.3d 736,
740 (8th Cir.2001), cited by Abney v. McGinnis, 380 F.3d
663, 669 (2d Cir.2004) (holding that “[t]he defendants'              3. “Special Circumstances” Justifying Failure to
failure to implement the multiple rulings in [plaintiff's]           Exhaust
favor rendered administrative relief ‘unavailable’ under          Finally, Plaintiff provides no evidence that “special
the PLRA.”). More specifically, case law exists supporting        circumstances” exist justifying his failure to exhaust his
the proposition that, assuming plaintiff was instructed           available administrative remedies. Plaintiff alleges that, on
by prison officials, contrary to prison regulations, that         several occasions during the relevant time period, he made
he could not file a grievance, and plaintiff indeed did not       oral complaints about his allegedly defective bunk bed to
initiate the grievance process by filing that grievance in        various employees of Greene C.F., including Defendants
reliance on that misrepresentation, “the formal grievance         Woods and Belarge. For the sake of argument, I will
proceeding required by [the prison grievance system] was          set aside the vagueness of this allegation, its incredibility
never ‘available’ to [plaintiff] within the meaning of [the       given numerous other inconsistencies and improbabilities
PLRA].” See Brown v. Croak, 312 F.3d 109, 112-113 (3d


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               21
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document         65 Filed 06/21/19 Page 54 of 237
2006 WL 1133247

in Plaintiff's papers, and its total lack of support by        time credits and thus affected the overall length of
any corroborating evidence. The problem with Plaintiff's       Plaintiff's confinement) and Plaintiff has not established
reliance on this allegation is that, even if it were true,     that that conviction has been reversed, expunged, or
it would not justify Plaintiff's failure to file a written     invalidated. (Dkt. No. 37, Part 25 at 10-11 [Defs.' Mem.
grievance about his bunk bed.                                  of Law, citing, inter alia, Heck v. Humphrey, 512 U .S.
                                                               477 (1994) and Edwards v. Balisok, 520 U.S. 641 (1997)
Plaintiff was 51 years old at the time of this incident;       ].) Liberally construed, Plaintiff's response papers argue
he had been incarcerated in several New York State             (without any legal support) that, even though Plaintiff's
correctional facilities before the incident; and he had        loss of his good-time credits had not been invalidated
even attended a year of law school. 106 He admits              on appeal, for Defendants to obtain summary judgment
that, at the time of the incident, he was familiar with        “they must prove their innocence beyond a shadow of a
                                                               reasonable doubt,” which (he argues) they have not done.
the grievance process at Greene C.F. 107 Indeed, he
                                                               (Dkt. No. 42, Part 2 at 10-13 [Plf.'s Response].)
had filed grievances immediately before and during this
very time period. 108 Simply stated, it would have been        I reject Plaintiff's argument, and specifically his proffered
unreasonable for Plaintiff to believe that he could fulfill    legal standard on this motion for summary judgment.
the grievance requirement-which included a requirement         Under the circumstances, Defendants have met their
that the IGRC's decision be appealed to the Greene C.F.
                                                               modest threshold burden with regard to this issue. 109 To
Superintendent and then to CORC before exhaustion
                                                               avoid dismissal on summary judgment grounds, Plaintiff
had occurred-by making some oral complaints to various
                                                               must introduce evidence raising a question of fact as to
passers by, whomever they might be.
                                                               (1) whether or not his disciplinary conviction affected
                                                               the overall length of Plaintiff's confinement by resulting
106    (Dkt. No. 37, Part 23 at 6-11 [Munkowitz Decl.,         in a loss of good-time credits or (2) whether or not
       attaching transcript of Plaintiff's deposition]; Dkt.   his disciplinary conviction has been reversed, expunged,
       No. 38, Part 4 at 58 [Plf.'s Motion for Summary
       Judgment, attaching medical record showing his date     or invalidated. 110 He has not done so. Indeed, the
       of birth].)                                             evidence shows (and Plaintiff concedes) that (1) Plaintiff's
                                                               disciplinary conviction affected the overall length of
107    (Dkt. No. 37, Part 23 at 59 [Munkowitz Decl.,           Plaintiff's confinement by resulting in a loss of good-
       attaching transcript of Plaintiff's deposition].)       time, and (2) his disciplinary conviction was not reversed,
108    (Dkt. No. 38, Part 4 at 50 [Plf.'s Motion for           expunged, or invalidated. 111
       Summary Judgment, attaching Plaintiff's grievance
       dated 9/18/02, about the grounds for his disciplinary   109    See Celotex Corp. v. Catrett, 477 U.S. 317, 323-324
       conviction]; Dkt. No. 48, Part 7 [Defs. Reply,
                                                                      (1986); Ciaprazi v. Goord, 02-CV-0915, 2005 WL
       attaching grievance dated 8/7/02, about mail room,
                                                                      3531464, at *8 (N .D.N.Y. Dec. 22, 2005) (Sharpe,
       and appeal from decision regarding that grievance].)
                                                                      J.) (adopting Report-Recommendation by Peebles,
As a result of Plaintiff's failure to exhaust his available           M.J.) (“[D]efendants' decision to rely ... upon
administrative remedies, I recommend that his Eighth                  the lack of evidentiary support for plaintiff's
Amendment claim be dismissed.                                         retaliation claims ... is sufficient to cast the burden
                                                                      upon the plaintiff to come forward with evidence
                                                                      demonstrating the existence of genuinely disputed
   E. Whether Plaintiff Has Failed to Establish (or Even              material issues of fact at trial with regard to those
   State) a Fourteenth Amendment Due Process Claim                    claims.”) [citations omitted].
 *17 In their memorandum of law, Defendants argue              110    See Griffin v. Selsky, 326 F.Supp.2d 429,
that Plaintiff's due process claim (which is based on the             430 (W.D.N.Y.2004); McNair v. Jones, 01-
manner in which his disciplinary hearing was conducted,               CV03253, 2003 U.S. Dist. LEXIS 15825, at *7-8
and which sought damages only and not injunctive                      (S.D.N.Y.2003); Dawes v. Dibiase, 91-CV-0479, 1997
relief) is not cognizable because a judgment in his                   WL 376043, at *7-8 (N.D.N.Y. July 3, 1997)
favor would necessarily imply the invalidity of his                   (McAvoy, J.).
disciplinary conviction (which resulted in a loss of good-


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         22
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document          65 Filed 06/21/19 Page 55 of 237
2006 WL 1133247

111    (See, e.g., Dkt. No. 5, ¶ 18 [Am. Compl., containing     340 F.3d 105, 110 (2d. Cir.2003) (construing Section
       sworn allegation that Plaintiff was sentenced to three   1983 claim styled as “Conspiracy to Violate Civil Rights”
       months loss of good-time credits]; Dkt. No. 42,          as Section 1985 claim). To maintain an action under
       Part 1 [Plf.'s Response to Belarge Aff., admitting       Section 1985, a plaintiff “must provide some factual basis
       Defendants' assertion that the discretionary review      supporting a meeting of the minds, such that defendants
       of Plaintiff's disciplinary sentence did not affect      entered into an agreement, express or tacit, to achieve the
       Plaintiff's loss of good-time credits]; Dkt. No. 38,     unlawful end.” Webb, 340 F.3d at 110 [internal quotation
       Part 4 at 32 [Plf.'s Motion for Summary judgment,        marks and citations omitted]. Where a plaintiff does
       attaching disciplinary hearing decision, showing         not provide such a factual basis, but only conclusory,
       sentence imposed]; Dkt. No. 42, Part 2 at 13 [Plf.'s
                                                                vague or general allegations, such a conspiracy claim
       Response, arguing that “even though plaintiff's good
                                                                fails. Id. (dismissing conclusory allegation “that any such
       time was not reversed, expunged, or declared invalid,
                                                                meeting of the minds occurred among any or all of
       that by itself does not make plaintiff's claims ‘not
       cognizable’....”].)
                                                                the defendants”); Boddie v. Schneider, 105 F.3d 857,
                                                                862 (2d. Cir.1997) (dismissal of “conclusory, vague or
As a result, I recommend that Plaintiff's Fourteenth            general allegations of conspiracy to deprive a person of
Amendment due process claim be dismissed.                       constitutional rights” is proper).

                                                                Here, Plaintiff's conspiracy claim is conclusory, vague and
   F. Whether Plaintiff Has Failed to Establish (or Even
                                                                general. It is uncontroverted that, at some point between
   State) a Claim for Conspiracy
                                                                August 5, 2002, and August 31, 2002, a meeting took
In their memorandum of law, Defendants argue that
                                                                place between Defendant Woods and Defendant Belarge,
Plaintiff has failed to establish (or even state) a claim
                                                                and a meeting took place between Defendant Belarge
for conspiracy because (1) such a claim falls not under
                                                                and Defendant O'Donnell, and that the purpose of both
42 U.S.C. § 1983 but 42 U.S.C. § 1985, which applies
                                                                meetings was to discuss Plaintiff. (See, supra, Statement of
specifically to conspiracies, (2) to succeed on a conspiracy
                                                                Fact Nos. 25-26.) The issue is whether the purpose of that
claim under 42 U.S.C. § 1985, Plaintiff must allege
                                                                meeting was “to achieve an unlawful end” or to simply
and show “a meeting of the minds,” and (3) Plaintiff
                                                                investigate whether Plaintiff had violated prison rules.
has not alleged and shown such a meeting of the
minds but has offered mere speculative and conclusory
                                                                Defendants offer evidence that the purpose of the meeting
allegations of conspiracy, see, e.g., Dkt. No. 5, ¶¶ 21-22
                                                                was to lawfully investigate Plaintiff, and Plaintiff has
(Am.Compl.). (Dkt. No. 37, Part 25 at 8-9 [Defs.' Mem.
                                                                offered no evidence to the contrary. Plaintiff merely
of Law].) Liberally construed, Plaintiff's response argues
                                                                argues that DOCS' policies and procedures would never
that the evidence does establish such a meeting of the
                                                                involve a group of high-ranking officials (such as a deputy
minds because (1) in their affidavits, Defendants Woods,
                                                                superintendent, captain, and sergeant) meeting to discuss
Antonelli, and Belarge all swear that they met to plan a
                                                                a Plaintiff. Even if Plaintiff had made this assertion in
strategy regarding Plaintiff, and (2) that strategy clearly
                                                                an affidavit or declaration rather than in a memorandum
violated DOCS' policies and procedures, which never
                                                                of law, I would have difficulty imagining how Plaintiff
involve a group of high-ranking officials (such as a
                                                                (despite his legal training and considerable experience as
deputy superintendent, captain, and sergeant) meeting to
                                                                an inmate) could possibly have personal knowledge of
plan a strategy regarding an inmate, but which involve
                                                                such a fact. Furthermore, as a matter of common sense,
merely letting a disciplinary charge be filed and decided
                                                                it seems to me that where (as here) an inmate has made
by a hearing officer. (Dkt. No. 42, Part 2 at 7-8 [Plf.'s
                                                                a mysterious representation to a deputy superintendent
Response].)
                                                                implying that he has possession of a deceased inmate's
                                                                legal materials, it would be entirely conceivable (and
 *18 I agree with Defendants largely for the reasons
                                                                appropriate) for the deputy superintendent to initiate an
stated, and based upon the cases cited, in their
                                                                investigation of the matter, which investigation would
memorandum of law. (Dkt. No. 37, Part 25 at 8-9 [Defs.'
                                                                involve lawful meetings with subordinates.
Mem. of Law].) Plaintiff's attempted conspiracy claim,
which is asserted under 42 U.S.C. § 1983, should actually
be asserted under 42 U.S.C. § 1985. See Webb v. Goord,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      23
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document          65 Filed 06/21/19 Page 56 of 237
2006 WL 1133247

In any event, I need not base my recommendation on              Regarding the issue of whether a reasonable person would
Plaintiff's lack of personal knowledge or on my common          have known he was violating such a clearly established
sense: the fact is that Plaintiff has adduced absolutely no     right, this “objective reasonableness” 113 test is met if
evidence in support of his vague and conclusory allegation      “officers of reasonable competence could disagree on
that Defendants Woods, Belarge and O'Donnell entered            [the legality of defendant's actions].” Malley v. Briggs,
into an agreement to achieve an unlawful end. As a result,      475 U.S. 335, 341 (1986); see also Malsh v. Correctional
I recommend that the Court dismiss Plaintiff's conspiracy       Officer Austin, 901 F.Supp. 757, 764 (S.D.N.Y.1995)
claim.                                                          (citing cases); Ramirez v. Holmes, 921 F.Supp. 204, 211
                                                                (S.D.N.Y.1996). As the Supreme Court explained,

   G. Whether Defendants Are Protected by Qualified
                                                                112    See also Calhoun v. N.Y.S. Div. of Parole, 999 F.2d
   Immunity
 *19 In their memorandum of law, Defendants argue                      647, 654 (2d Cir.1993); Prue v. City of Syracuse, 26
                                                                       F.3d 14, 17-18 (2d Cir.1994).
that they are entitled to qualified immunity because they
could not have reasonably known that their conduct              113    See Anderson v. Creighton, 107 S.Ct. 3034, 3038
was in violation of a clearly established statutory                    (1987) ( “[W]hether an official protected by qualified
or constitutional right. (Dkt. No. 37, Part 25 at 17                   immunity may be held personally liable for an
[Defs.' Mem. of Law].) Liberally construed, Plaintiff's                allegedly unlawful official action generally turns
response argues (without citing any evidence) that, under              on the ‘objective reasonableness of the action.’ ”)
the circumstances, any reasonable person would have                    (quoting Harlow, 457 U.S. at 819); Benitez v. Wolff,
reasonably known their conduct was violating Plaintiff's               985 F.2d 662, 666 (2d Cir.1993) (qualified immunity
clearly established constitutional rights. (Dkt. No. 42, Part          protects defendants “even where the rights were
                                                                       clearly established, if it was objectively reasonable for
2 at 15-17 [Plf.'s Response].)
                                                                       defendants to believe that their acts did not violate
                                                                       those rights”).
Again, I must reject Plaintiff's conclusory argument.
“Once qualified immunity is pleaded, plaintiff's complaint      [T]he qualified immunity defense ... provides ample
will be dismissed unless defendant's alleged conduct,           protection to all but the plainly incompetent or those
when committed, violated ‘clearly established statutory or      who knowingly violate the law.... Defendants will not
constitutional rights of which a reasonable person would        be immune if, on an objective basis, it is obvious that
have known.’ “ Williams, 781 F .2d at 322 (quoting Harlow       no reasonably competent officer would have concluded
v. Fitzgerald, 457 U.S. 800, 815 [1982] ). Regarding the        that a warrant should issue; but if officers of reasonable
issue of whether a particular right was clearly established,    competence could disagree on this issue, immunity should
courts in this circuit consider three factors:                  be recognized.
                                                                Malley, 475 U.S. at 341. Furthermore, courts in the
                                                                Second Circuit recognize that “the use of an ‘objective
          (1) whether the right in question was                 reasonableness' standard permits qualified immunity
          defined with ‘reasonable specificity’;                claims to be decided as a matter of law.” Malsh, 901
          (2) whether the decisional law of the                 F.Supp. at 764 (citing Cartier v. Lussier, 955 F.2d 841, 844
          Supreme Court and the applicable                      [2d Cir.1992] [citing Supreme Court cases] ).
          circuit court support the existence
          of the right in question; and (3)                     Here, based on my liberal construction of all of Plaintiff's
          whether under preexisting law a                       motion papers and response papers, I will assume, for the
          reasonable defendant official would                   sake of argument, that Plaintiff is claiming he had, among
          have understood that his or her acts                  others, the following rights: (1) a right to have Defendant
          were unlawful.                                        Holt take control of Inmate Alcivar's legal materials when
                                                                Plaintiff offered those materials to Defendant Holt, and
                                                                to later acknowledge his failure to take control of those
                                                                materials; (2) a right to have Defendant Woods personally
Jermosen v. Smith, 945 F.2d 547, 550 (2d Cir.1991)              visit Plaintiff in his “cube,” and not launch a disciplinary
(citations omitted), cert. denied, 503 U.S. 962 (1992). 112     investigation against him, following Plaintiff's notes to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            24
         Case 9:17-cv-01003-BKS-TWD
Smith v. Woods, Not Reported in F.Supp.2d (2006) Document            65 Filed 06/21/19 Page 57 of 237
2006 WL 1133247

Defendant Woods; (3) a right to have Defendants Belarge           arguments regarding the issues discussed above-is without
                                                                  merit. I reach this conclusion for the independent reason
and O'Donnell not open or read Plaintiff's correspondence
                                                                  that Plaintiff's Rule 7.1 Statement of Material Facts (Dkt.
to and from Inmate Alcivar's two daughters, following
                                                                  No. 38, Part 2) generally does not contain any citations to
Plaintiff's notes to Defendant Woods; (4) a right to have
                                                                  the record; and, to the extent that Rule 7.1 Statement does
Defendant Antonelli recuse himself based on the (alleged)
                                                                  contain citations to the record, the record generally does
fact that Plaintiff and Defendant Antonelli, one week
                                                                  not actually support the facts asserted. See N.D .N.Y.
before the disciplinary hearing, had had an “encounter”
                                                                  L.R. 7.1(a)(3) ( “Failure of the moving party to submit an
regarding the conditions of the equipment in the prison
                                                                  accurate and complete Statement of Material Facts shall
mess hall; and (5) a right to be either transferred to a
                                                                  result in a denial of the motion.”) [emphasis in original].
new cell in SHU, or provided with a new bunk bed in
SHU, immediately upon making an oral complaint about
                                                                  As a result, I recommend the denial of Plaintiff's motion
his bunk bed to Defendants Woods, Belarge, O'Donnell,
                                                                  for partial summary judgment.
Antonelli and/or Holt (or upon the observations of that
bunk bed by those Defendants).
                                                                  ACCORDINGLY, it is
 *20 As an initial matter, it is unclear to me that any
                                                                  RECOMMENDED that Defendants' motion for
of these rights were “clearly established” in the summer
                                                                  summary judgment (Dkt. No. 37) be GRANTED; and it
and fall of 2002 (or are clearly established now). In any
                                                                  is further
event, even if these rights were clearly established, it
appears entirely reasonable to me for Defendants to have
                                                                  RECOMMENDED that Plaintiff's motion for partial
concluded that their treatment of Plaintiff did not violate
                                                                  summary judgment (Dkt. No. 38) be DENIED.
these rights (or any rights). Simply stated, I can find
no evidence in the record that Defendants Holt, Woods,
                                                                  Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
Belarge, O'Donnell or Antonelli did anything wrong.
                                                                  the parties have ten days within which to file written
At the very least, officers of reasonable competence
                                                                  objections to the foregoing report. Such objections shall
could have disagreed as to the lawfulness of Defendants'
                                                                  be filed with the Clerk of the Court. FAILURE TO
actions..
                                                                  OBJECT TO THIS REPORT WITHIN TEN DAYS
                                                                  WILL PRECLUDE APPELLATE REVIEW. Roldan v.
As a result, even if the Court does not dismiss all
                                                                  Racette, 984 F.2d 85, 89 (2d Cir.1993) (citing Small v. Sec'y
of Plaintiff's claims for the reasons stated earlier in
                                                                  of Health and Human Svcs., 892 F.2d 15 [2d Cir.1989] ); 28
this Report-Recommendation, I recommend that the
                                                                  U.S.C. § 636(b); Fed.R.Civ.P. 6(a), 6(e), 72.
Court dismiss all of Plaintiff's claims based on qualified
immunity.
                                                                  All Citations
  H. Plaintiff's Motion for Partial Summary Judgment              Not Reported in F.Supp.2d, 2006 WL 1133247
Based on the above reasons, I find that Plaintiff's motion
for partial summary judgment-which (at best) contains

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            25
         Case
Cole v. Artuz,   9:17-cv-01003-BKS-TWD
               Not Reported in F.Supp.2d (1999)   Document 65 Filed 06/21/19 Page 58 of 237
1999 WL 983876

                                                            ORDERED that defendant Pflueger's motion for
                                                            summary judgment is granted, and the amended
                 1999 WL 983876
                                                            complaint is dismissed; and it is further
   Only the Westlaw citation is currently available.
    United States District Court, S.D. New York.
                                                            ORDERED that the Clerk of the Court shall enter
                Craig COLE, Plaintiff,                      judgment accordingly and close this case.
                           v.
    Christopher P. ARTUZ, Superintendent, Green
     Haven Correctional Facility, R. Pflueger, A.                   REPORT AND RECOMMENDATION
      Glemmon, Sgt. Stevens, Lt. Haubert, Capt.
                                                            FRANCIS, Magistrate J.
      W.M. Watford, Capt. T. Healey, and John
      Doe # 1–5, all as individuals, Defendants.            The plaintiff, Craig Cole, an inmate at the Green Haven
                                                            Correctional Facility, brings this action pursuant to 42
              No. 93 Civ. 5981(WHP) JCF.
                                                            U.S.C. § 1983. Mr. Cole alleges that the defendant
                            |
                                                            Richard Pflueger, a corrections officer, violated his First
                     Oct. 28, 1999.
                                                            Amendment rights by refusing to allow him to attend
Attorneys and Law Firms                                     religious services. The defendant now moves for summary
                                                            judgment pursuant to Rule 56 of the Federal Rules of Civil
Mr. Craig Cole, Bare Hill Correctional Facility, Malone,    Procedure. For the reasons set forth below, I recommend
New York, Legal Mail, Plaintiff, pro se.                    that the defendant's motion be granted.

William Toran, Assistant Attorney General, Office of the
Attorney General of the State of New York, New York,        Background
New York, for Defendant.                                    During the relevant time period, Mr. Cole was an
                                                            inmate in the custody the New York State Department
                                                            of Correctional Services (“DOCS”), incarcerated at the
             MEMORANDUM & ORDER                             Green Haven Correctional Facility. (First Amended
                                                            Complaint (“Am.Compl.”) ¶ 3). From June 21, 1993 to
PAULEY, J.                                                  July 15, 1993, the plaintiff was in keeplock because of
                                                            an altercation with prison guards. (Am.Compl.¶¶ 17–
 *1 The remaining defendant in this action, Correction      25). An inmate in keeplock is confined to his cell for
Officer Richard Pflueger, having moved for an order,        twenty-three hours a day with one hour for recreation.
pursuant to Fed.R.Civ.P. 56, granting him summary           (Affidavit of Anthony Annucci dated Dec. 1, 1994 ¶
judgment and dismissing the amended complaint, and          5). Pursuant to DOCS policy, inmates in keeplock must
United States Magistrate Judge James C. Francis IV          apply for written permission to attend regularly scheduled
having issued a report and recommendation, dated            religious services. (Reply Affidavit of George Schneider
August 20, 1999, recommending that the motion               in Further Support of Defendants' Motion for Summary
be granted, and upon review of that report and              Judgment dated September 9, 1996 (“Schneider Aff.”) ¶
recommendation together with plaintiff's letter to this     3). Permission is granted unless prison officials determine
Court, dated August 28, 1999, stating that plaintiff does   that the inmate's presence at the service would create
“not contest the dismissal of this action”, it is           a threat to the safety of employees or other inmates.
                                                            (Schneider Aff. ¶ 3). The standard procedure at Green
ORDERED           that      the attached  report     and    Haven is for the captain's office to review all requests
recommendation of United States Magistrate Judge            by inmates in keeplock to attend religious services.
James C. Francis IV, dated August 20, 1999, is adopted in   (Schneider Aff. ¶ 3). Written approval is provided to the
its entirety; and it is further                             inmate if authorization is granted. (Affidavit of Richard
                                                            Pflueger dated April 26, 1999 (“Pflueger Aff.”) ¶ 5). The
                                                            inmate must then present the appropriate form to the



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   1
         Case
Cole v. Artuz,   9:17-cv-01003-BKS-TWD
               Not Reported in F.Supp.2d (1999)      Document 65 Filed 06/21/19 Page 59 of 237
1999 WL 983876

gate officer before being released to attend the services.     Pursuant to Rule 56 of the Federal Rules of Civil
(Pflueger Aff. ¶ 5).                                           Procedure, summary judgment is appropriate where “the
                                                               pleadings, depositions, answers to interrogatories, and
 *2 On June 28, 1993, the plaintiff submitted a request        admissions on file, together with the affidavits, if any,
to attend the Muslim services on July 2, 1993. (Request        show that there is no genuine issue as to any material
to Attend Scheduled Religious Services by Keep–Locked          fact and that the moving party is entitled to judgment as
Inmate dated June 28, 1993 (“Request to Attend                 a matter of law.” Fed.R.Civ.P. 56(c); see also Tomka v.
Services”), attached as Exh. B to Schneider Aff.) On           Seiler Corp., 66 F.3d 1295, 1304 (2d Cir.1995); Richardson
June 30, 1993, a supervisor identified as Captain Warford      v. Selsky, 5 F.3d 616, 621 (2d Cir.1993). The moving party
signed the request form, indicating that the plaintiff had     bears the initial burden of demonstrating “the absence
received permission to attend the services. (Request to        of a genuine issue of material fact.” Celotex Corp. v.
Attend Services). Shortly before 1:00 p.m. on July 2, 1993,    Catrett, 477 U.S. 317, 323 (1986). Where the movant
the plaintiff requested that Officer Pflueger, who was on      meets that burden, the opposing party must come forward
duty at the gate, release him so that he could proceed to      with specific evidence demonstrating the existence of a
the Muslim services. (Pflueger Aff. ¶ 3). However, Officer     genuine dispute concerning material facts. Fed.R.Civ.P.
Pflueger refused because Mr. Cole had not presented the        56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
required permission form. (Pflueger Aff. ¶ 3). The plaintiff   249 (1986). In assessing the record to determine whether
admits that it is likely that he did not receive written       there is a genuine issue of material fact, the court must
approval until some time thereafter. (Deposition of Craig      resolve all ambiguities and draw all factual inferences
Cole dated February 28, 1999 at 33–35, 38).                    in favor of the nonmoving party. Anderson, 477 U.S. at
                                                               255; Vann v. City of New York, 72 F.3d 1040, 1048–
On August 25, 1993, the plaintiff filed suit alleging          49 (2d Cir.1995). But the court must inquire whether
that prison officials had violated his procedural due          “there is sufficient evidence favoring the nonmoving party
process rights. On December 4, 1995, the defendants            for a jury to return a verdict for that party” and grant
moved for summary judgment. (Notice of Defendants'             summary judgment where the nonmovant's evidence is
Motion for Summary Judgment dated December 4, 1995).           conclusory, speculative, or not significantly probative.
The Honorable Kimba M. Wood, U.S.D.J., granted the             Anderson, 477 U.S. at 249–50 (citation omitted). “The
motion and dismissed the complaint on the grounds that         litigant opposing summary judgment may not rest upon
the plaintiff failed to show that he had been deprived of      mere conclusory allegations or denials, but must bring
a protected liberty interest, but she granted the plaintiff    forward some affirmative indication that his version of
leave to amend. (Order dated April 5, 1997). On May 30,        relevant events is not fanciful.” Podell v. Citicorp Diners
1997, the plaintiff filed an amended complaint, alleging       Club, Inc., 112 F.3d 98, 101 (2d Cir.1997) (citation and
five claims against several officials at the Green Haven       internal quotation omitted); Matsushita Electric Industrial
Correctional Facility. (Am.Compl.) On November 16,             Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (a non-
1998, Judge Wood dismissed all but one of these claims         moving party “must do more than simply show that there
because the plaintiff had failed to state a cause of action    is some metaphysical doubt as to the material facts”);
or because the statute of limitations had elapsed. (Order      Goenaga v. March of Dimes Birth Defects Foundation,
dated Nov. 16, 1998). The plaintiff's sole remaining claim     51 F.3d 14, 18 (2d Cir.1995) (nonmovant “may not rely
is that Officer Pflueger violated his First Amendment          simply on conclusory statements or on contentions that
rights by denying him access to religious services on July     the affidavits supporting the motion are not credible”)
2, 1993. The defendant now moves for summary judgment          ((citations omitted)). In sum, if the court determines that
on this issue, arguing that the plaintiff has presented no     “the record taken as a whole could not lead a rational
evidence that his First Amendment rights were violated.        trier of fact to find for the non-moving party, there is no
In addition, Officer Pflueger contends that he is entitled     ‘genuine issue for trial.” ’ Matsushita Electric Industrial
to qualified immunity. (Defendants' Memorandum of              Co., 475 U.S. at 587 (quoting First National Bank of
Law in Support of Their Second Motion for Summary              Arizona v. Cities Service Co., 391 U.S. 253, 288 (1968));
Judgment).                                                     Montana v. First Federal Savings & Loan Association, 869
                                                               F.2d 100, 103 (2d Cir.1989).

A. Standard for Summary Judgment


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
         Case
Cole v. Artuz,   9:17-cv-01003-BKS-TWD
               Not Reported in F.Supp.2d (1999)        Document 65 Filed 06/21/19 Page 60 of 237
1999 WL 983876

 *3 Where a litigant is pro se, his pleadings should             execution of policies and practices that in their judgment
be read liberally and interpreted “to raise the strongest        are needed to preserve internal order and discipline and to
arguments that they suggest.” McPherson v. Coombe, 174           maintain institutional security.” Bell v. Wolfish, 441 U.S.
F.3d 276, 280 (2d Cir.1999) (quoting Burgos v. Hopkins,          520, 547 (1979).
14 F.3d 787, 790 (2d Cir.1994)). Nevertheless, proceeding
pro se does not otherwise relieve a litigant from the            The policy at issue here satisfies the requirement that a
usual requirements of summary judgment, and a pro                limitation on an inmate's access to religious services be
se party's “bald assertion,” unsupported by evidence,            reasonable. The practice at Green Haven was to require
is not sufficient to overcome a motion for summary               inmates in keeplock to present written approval to the
judgment. See Carey v. Crescenzi, 923 F.2d 18, 21 (2d            prison gate officer before being released to attend religious
Cir.1991); Gittens v. Garlocks Sealing Technologies, 19          services. This policy both accommodates an inmate's right
F.Supp.2d 104, 110 (W.D.N.Y.1998); Howard Johnson                to practice religion and allows prison administrators to
International, Inc. v. HBS Family, Inc., No. 96 Civ.             prevent individuals posing an active threat to security
7687, 1998 WL 411334, at * 3 (S.D .N.Y. July 22,                 from being released. The procedure is not overbroad since
1998); Kadosh v. TRW, Inc., No. 91 Civ. 5080, 1994               it does not permanently bar any inmate from attending
                                                                 religious services. Rather, each request is decided on a
WL 681763, at * 5 (S.D.N.Y. Dec. 5, 1994) (“the work
                                                                 case-by-case basis by a high ranking prison official and
product of pro se litigants should be generously and
                                                                 denied only for good cause.
liberally construed, but [the pro se' s] failure to allege
either specific facts or particular laws that have been
                                                                  *4 Furthermore, in order to state a claim under §
violated renders this attempt to oppose defendants'
                                                                 1983, the plaintiff must demonstrate that the defendant
motion ineffectual”); Stinson v. Sheriff's Department, 499
                                                                 acted with deliberate or callous indifference toward the
F.Supp. 259, 262 (S.D.N.Y.1980) (holding that the liberal
                                                                 plaintiff's fundamental rights. See Davidson v. Cannon
standard accorded to pro se pleadings “is not without
                                                                 474 U.S. 344, 347–48 (1986) (plaintiff must show
limits, and all normal rules of pleading are not absolutely
                                                                 abusive conduct by government officials rather than mere
suspended”).
                                                                 negligence). Here, there is no evidence that the defendant
                                                                 was reckless or even negligent in his conduct toward
B. Constitutional Claim                                          the plaintiff or that he intended to violate the plaintiff's
It is well established that prisoners have a constitutional      rights. Officer Pflueger's responsibility as a prison gate
right to participate in congregate religious services even       officer was simply to follow a previously instituted policy.
when confined in keeplock. Salahuddin v. Coughlin, 993           His authority was limited to granting access to religious
F.2d 306, 308 (2d Cir.1993); Young v. Coughlin, 866 F.2d         services to those inmates with the required written
567, 570 (2d Cir1989). However, this right is not absolute.      permission. Since Mr. Cole acknowledges that he did
See Benjamin v. Coughlin, 905 F.2d 571, 574 (2d Cir.1990)        not present the necessary paperwork to Officer Pflueger
(right to free exercise balanced against interests of prison     on July 2, 1993, the defendant did nothing improper in
officials). Prison officials can institute measures that limit   denying him access to the religious services. Although it is
the practice of religion under a “reasonableness” test that      unfortunate that the written approval apparently did not
is less restrictive than that which is ordinarily applied        reach the plaintiff until after the services were over, his
to the alleged infringement of fundamental constitutional        constitutional rights were not violated. 1
rights. O'Lone v. Estate of Shaabazz, 482 U.S. 342, 349
(1986). In O'Lone, the Court held that “when a prison            1      In light of this finding, there is no need to consider the
regulation impinges on inmates' constitutional rights, the              defendant's qualified immunity argument.
regulation is valid if it is reasonably related to legitimate
penological interests.” Id. at 349 (quoting Turner v. Safley,    Conclusion
482 U.S. 78, 89 (1987)). The evaluation of what is an            For the reasons set forth above, I recommend that the
appropriate and reasonable penological objective is left         defendant's motion for summary judgment be granted and
to the discretion of the administrative officers operating       judgment be entered dismissing the complaint. Pursuant
the prison. O'Lone, 482 U.S. at 349. Prison administrators       to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(e) of
are “accorded wide-ranging deference in the adoption and         the Federal Rules of Civil Procedure, the parties shall


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
         Case
Cole v. Artuz,   9:17-cv-01003-BKS-TWD
               Not Reported in F.Supp.2d (1999)      Document 65 Filed 06/21/19 Page 61 of 237
1999 WL 983876

have ten (10) days to file written objections to this report         Respectfully submitted,
and recommendation. Such objections shall be filed with
the Clerk of the Court, with extra copies delivered to
the chambers of the Honorable William H. Pauley III,               All Citations
Room 234, 40 Foley Square, and to the Chambers of the
undersigned, Room 1960, 500 Pearl Street, New York,                Not Reported in F.Supp.2d, 1999 WL 983876
New York 10007. Failure to file timely objections will
preclude appellate review.

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)         65 Filed 06/21/19 Page 62 of 237
2014 WL 12684106

                                                            Plaintiff alleges that in July 2003, when he was housed at
                                                            Upstate Correctional Facility (“Upstate”), he ordered and
                 2014 WL 12684106
                                                            received a pamphlet titled “Black Nationalism.” (Dkt. No.
    Only the Westlaw citation is currently available.
     United States District Court, N.D. New York.           1 at 5. 2 ) Officials at Upstate allowed him to possess the
                                                            pamphlet. Id. at 5-6.
            Melvin KIMBROUGH, Plaintiff,
                          v.                                2      Citations to page numbers in the complaint refer to
        Brian FISCHER, Albert Prack, T. Fauss,                     the page numbers assigned by the Court’s electronic
         Abate, H. Hai, McCarthy, Defendants.                      filing system.
                                                            In August 2003, Plaintiff was transferred to Auburn
                9:13-CV-0100 (FJS/TWD)
                                                            Correctional Facility (“Auburn”). (Dkt. No. 1 at 6.)
                           |
                                                            Plaintiff remained there until June 2010. Id. On June 6,
                   Signed 09/29/2014
                                                            2010, Plaintiff was informed that he would be transferring
Attorneys and Law Firms                                     to a medium security facility. Id. On June 7, 2010,
                                                            Plaintiff passed “an abundance of papers” to another
MELVIN        KIMBROUGH,            00-A-2134,    Attica    inmate to throw away. Id. These papers included Black
Correctional Facility, Box 149, Attica, NY 14011, pro se.   Nationalist literature. Id. Defendant Correction Officer J.
                                                            Hai intervened and confiscated the papers from the other
HON. ERIC T. SCHNEIDERMAN, Attorney General                 inmate. Id.
for the State of New York, OF COUNSEL: TIFFINAY
M. RUTNIK, ESQ., The Capitol, Albany, NY 12224,             Plaintiff arrived at Mohawk Correctional Facility
Counsel for Defendants.                                     (“Mohawk”) on June 8, 2010, and was immediately placed
                                                            in solitary confinement without any explanation. (Dkt.
                                                            No. 1 at 6.) On June 9, 2010, Plaintiff was issued a
    REPORT-RECOMMENDATION and ORDER                         misbehavior report that charged him with violating 105.13
                                                            (Unauthorized Organizations), 105.14 (Unauthorized
THÉRÈSE WILEY DANCKS, United States Magistrate
                                                            Organizational Activities), 113.22 (Possessing Prohibited
Judge
                                                            Articles), and 114.10 (Smuggling). Id.
 *1 This pro se prisoner civil rights action, commenced
pursuant to 42 U.S.C. § 1983, has been referred to          On June 11, 2010, Defendant T. Fauss began the Tier
me for Report and Recommendation by the Honorable           III disciplinary hearing regarding the June 9, 2010,
Frederick J. Scullin, Jr., Senior United States District    misbehavior report. (Dkt. No. 1 at 7.) He adjourned the
Judge, pursuant to 28 U.S.C. § 636(b) and Local             hearing to allow Plaintiff to receive assistance, a rule book,
Rule 72.3(c). Plaintiff Melvin Kimbrough claims that        and his personal property from Auburn. Id. This personal
Defendants violated his constitutional rights when they     property included Plaintiff’s receipts for the allegedly
punished him for passing Black Nationalist literature to    unauthorized materials. Id. at 6. Plaintiff was provided
another inmate. (Dkt. No. 1.) Currently pending before      with an outdated rule book. Id. at 7. His “efforts to retrieve
the Court is Defendants' motion for summary judgment        his receipts for Black Nationalist literature were thwarted
                                                            by prison officials.” Id.
pursuant to Federal Rule of Civil Procedure 56. 1 (Dkt.
Nos. 47.) For the reasons discussed below, I recommend
                                                            Plaintiff asked his assigned assistant to obtain copies of his
that Defendants' motion be granted in part and denied in
                                                            disbursement receipts from prison business office records.
part.
                                                            (Dkt. No. 1 at 7.) The assistant was unsuccessful because
                                                            facility records only went back three years. Id. He advised
1      Plaintiff has also filed a motion for summary        Plaintiff to obtain a monthly statement from DOCCS'
       judgment. (Dkt. No. 49.) That motion will be         central office. Id.
       discussed in a separate Report-Recommendation.
                                                             *2 Defendant Fauss restarted the disciplinary hearing
I. FACTUAL AND PROCEDURAL SUMMARY                           on June 14, 2010. (Dkt. No. 1 at 7.) Plaintiff pleaded


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)              65 Filed 06/21/19 Page 63 of 237
2014 WL 12684106

not guilty to all of the charged violations. Id. Plaintiff        “exclude[ ] published materials,” and the materials that he
also moved to dismiss the charges for violating Rules             passed to the other inmate were published. Id. Plaintiff
105.13 and 105.14 because those rules were not listed             alleged that the misbehavior report “was malicious and
in the copy of the rule book that had been given to               he intended to cause me an (sic) deprived indifference
him. Id. Plaintiff also argued that he should not be              by writing an insufficient ticket based on nonlegitimate
charged with violating Rule 105.13 because it pertained           (sic) charges.” Id. Plaintiff stated that the fact that neither
to gangs rather than unauthorized organizations. Id.              his rule book nor Defendant Fauss' rule book contained
Plaintiff argued that Defendant Hai had “attempted to             Rules 105.13 and 105.14 violated his “1 st , 5 th , 8 th &
enhance the magnitude of [the] alleged violation” by
                                                                  14 th amendment rights.” Id. at 19. He complained that
charging Plaintiff with violating both Rule 105.13 and
                                                                  his punishment had not been modified when Defendant
105.14. Id. Plaintiff testified that the Black Nationalist
                                                                  Prack dismissed the Rule 105.13 charge. Id. at 19-20.
literature had been “reviewed, permitted and delivered to
him” at Upstate and that it posed no threat to the safety
                                                                  Plaintiff declares that the Inmate Grievance Program
and security of the institution. Id.
                                                                  immediately answered his August 16, 2010, grievance by
                                                                  stating that the issue was non-grievable and that he should
The hearing continued on June 15, 2010, with testimony
                                                                  pursue the matter in the courts. (Dkt. No. 51-3 at 33.)
from the inmate to whom Plaintiff handed the materials
and from Defendant Hai. (Dkt. No. 1 at 8.)
                                                                  On August 17, 2010, Plaintiff filed another grievance.
                                                                  (Dkt. No. 47-7 at 12.) Plaintiff stated that:
Defendant Fauss found Plaintiff guilty of all four rule
violations. (Dkt. No. 1 at 8.) He imposed sanctions of
120 days' solitary confinement, 120 days' loss of good
time credits, and loss of phone, commissary, and package                      I received a response on my Appeal
privileges. Id.                                                               that it was reviewed and modified
                                                                              by Albert Prack, Acting Director
Plaintiff alleges that after finding him guilty, Defendant                    for Special Housing. Charge 105.13
Fauss turned off the tape recorder and said “You know                         was dismissed. On 7/25/10, I wrote
what this is about, Mr. Hai told me about you. That Black                     a letter to the Superintendent
Nationalist bullshit is not tolerated!” (Dkt. No. 1 at 8.)                    in pursuit of NYCRR Title 7,
                                                                              Section 254.9 (2004), which gives
Plaintiff appealed Defendant Fauss' determination to                          the superintendent the authority
Defendant Brian Fischer, the Commissioner of DOCCS.                           to reduce a penalty even if the
(Dkt. No. 1 at 8.) On July 20, 2010, Defendant                                Commissioner decides not to. On
Albert Prack, Acting Director of Special Housing/                             7/27/10, Captain Rockwood, acting
Inmate Disciplinary Program, modified Defendant Fauss'                        on behalf of the Superintendent,
decision by dismissing the Rule 105.13 charge. Id. at 8, 25.                  refused to modify my penalty which
Defendant Prack affirmed the other sanctions. Id.                             was imposed by a charge that was
                                                                              dismissed!
On August 16, 2010, Plaintiff submitted a four-page
grievance. (Dkt. No. 51-6 at 17-20.) The third paragraph
of the grievance stated that Plaintiff’s “complaint is 1st,        *3 Id. Plaintiff requested that “all penalties upon me
5th, 8th, and 14th amendment violations in regards to             for being guilty of 105.13 be lifted.” Id. The Inmate
a ticket written on me ... on 6/7/10.” Id. at 17. Plaintiff       Grievance Resolution Committee (“IGRC”) responded
described the circumstances leading to Defendant Hai’s            on August 24, 2010. Id. The IGRC stated that it
issuance of the misbehavior report. Id. at 17-18. He              did “not have the authority to grant [the] requested
stated that Defendant Hai “failed to substantiate how me          action. The Grievant has exhausted his Administrative
possessing the said material constitutes a violation under        Remedies relative to his disciplinary issues and may
the ... rules.” Id. at 18. Plaintiff complained, in particular,   proceed to the Courts to address the issues contained
that both Rule 105.13 and Rule 105.14 stated that the rules       in this complaint.” Id. The Superintendent responded on



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)              65 Filed 06/21/19 Page 64 of 237
2014 WL 12684106

September 9, 2010, affirming the findings of the IGRC. Id.        Plaintiff alleges that on October 28, 2010, he was falsely
Plaintiff appealed to the Central Office Review Committee         accused of violating Rule 105.13 (gang affiliation). (Dkt.
(“CORC”). Id. Plaintiff stated that the Superintendent’s          No. 1 at 9.) On November 8, 2010, Plaintiff was
decision was “evasive” because “[h]e failed to specifically       found guilty and sentenced to five months of solitary
address why he [can't] modify my penalties.” Id. CORC             confinement, two months' lost good time credits, and five
responded on December 1, 2010. Id. at 10. CORC upheld             months of lost privileges. Id. at 10. Plaintiff challenged the
the Superintendent’s decision. Id. CORC noted that                finding both administratively and through a state court
because Plaintiff challenged a disposition resulting from a       Article 78 proceeding. Id. The initial determination was
disciplinary proceeding, the issue was non-grievable. Id.         affirmed. Id.

On September 23, 2010, Plaintiff was transferred back to          Plaintiff alleges that on November 18, 2010, he was again
Auburn. (Dkt. No. 1 at 9.) He was met by a sergeant, who          falsely charged with violating Rule 105.13. (Dkt. No.
“with the intent to har[ ]ass” him, stated “Mr. Hai told me       1 at 10.) He was found guilty and sentenced to twelve
to tell you welcome back, and he hope you enjoyed your            months of solitary confinement, six months' lost good
summer!” Id. From September 24 through September 28,              time credits, and twelve months of lost privileges. Id.
2010, Defendant Hai continued to send similar messages            Plaintiff challenged the finding both administratively and
to Plaintiff through other correction officers. Id.               through a state court Article 78 proceeding. Id. The initial
                                                                  determination was affirmed. Id.
Sometime between September 24 and September 28, 2010,
Plaintiff spoke with the inmate to whom he had passed his         Plaintiff alleges that while he was housed in solitary
papers. (Dkt. No. 1 at 9.) The inmate informed Plaintiff          confinement, he was locked down for twenty-four hours
that he had been allowed to serve his sentence for the            a day in a sixty-foot double bunk cell. (Dkt. No. 1 at 10.)
June 7, 2010, incident on keeplock status in his general          The light was kept on all night. Id. He had no privacy, was
population cell. Id.                                              not allowed to participate in sports or social gatherings,
                                                                  was unable to attend religious services, was not allowed to
On September 30, 2010, Plaintiff was informed that he had         have contact visits, received the “bare minimum personal
been placed on “immediate draft status.” (Dkt. No. 1 at           property and food rations.” Id. Plaintiff was released from
9.) The escort officers informed Plaintiff that Defendant         solitary confinement on April 21, 2012. Id. He alleges
McCarthy, the Acting Deputy Superintendent of Security,           that the time he served in solitary confinement was all
did not want Plaintiff in his facility. Id.                       “a compound result of prejudice and harassment, set
                                                                  in motion by [D]efendant J. Hai’s initial misbehavior
Plaintiff arrived at Five Points Correctional Facility            report.” Id.
(“Five Points”) on September 30, 2010. (Dkt. No. 1 at
9.) There, he was “made aware” that Defendant Hai had              *4 Plaintiff filed an Article 78 proceeding in state court
trained and worked under Defendant McCarthy. Id.                  challenging his disciplinary conviction. (Dkt. No. 1 at 8.)
                                                                  On June 21, 2012, the appellate division ruled in Plaintiff’s
Plaintiff alleges that he was constantly harassed at Five         favor and ordered DOCCS to expunge the disciplinary
Points. (Dkt. No. 1 at 9-10.) He alleges that as he was being     conviction, restore all of Plaintiff’s privileges, and restore
initially processed at the facility he saw his escort officers    Plaintiff’s good time credits. Id.; Kimbrough v. Fischer, 946
whispering with Five Points officers while pointing at            N.Y.S.2d 714 (N.Y. App. Div. 3d Dep't 2012). The court
Plaintiff. Id. at 9. He alleges that he was “treated with overt   stated that:
hostility” and told that “you won't be here long asshole.”
Id. Plaintiff alleges that his cell was searched weekly, he         On the record before us, we cannot conclude
was required to submit to weekly urinalysis testing, and            that substantial evidence supports the determination
his girlfriend was verbally and sexually harassed. Id. Two          finding petitioner guilty of possessing unauthorized
weeks after arriving at Five Points, Plaintiff was placed on        organizational material. The disciplinary rule at issue
mail watch. Id.                                                     provides, in pertinent part, that ‘[a]n inmate shall
                                                                    not ... possess printed or handwritten material relating
                                                                    to an unauthorized organization where such material
                                                                    advocates either expressly or by clear implication,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)              65 Filed 06/21/19 Page 65 of 237
2014 WL 12684106

    violence based upon race, religion, sex, sexual              no genuine dispute as to any material fact and the movant
    orientation, creed, law enforcement status or violence       is entitled to judgment as a matter of law.” Fed. R. Civ.
    or acts of disobedience against department employees         P. 56(a). The party moving for summary judgment bears
    or that could facilitate organizational activity within      the initial burden of showing, through the production of
    the institution by an unauthorized organization.’            admissible evidence, that no genuine issue of material fact
    Significantly, the documents that petitioner possessed       exists. Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir.
    did not refer to any particular organization nor did         2006). Only after the moving party has met this burden
    they advocate violence or acts of disobedience. Further,     is the nonmoving party required to produce evidence
    as no evidence was presented in the misbehavior              demonstrating that genuine issues of material fact exist.
    report, the hearing testimony, or elsewhere to sustain       Id. at 273. The nonmoving party must do more than “rest
    the remaining charges on a basis independent of a            upon the mere allegations ... of the [plaintiff’s] pleading”
    finding that the materials petitioner possessed were         or “simply show that there is some metaphysical doubt as
    unauthorized, those charges must also be annulled.           to the material facts.” Matsushita Elec. Indus. Co. v. Zenith
                                                                 Radio Corp., 475 U.S. 574, 586 & n.11 (1986). Rather, a
Id. at 714-15.                                                   dispute regarding a material fact is genuine “if the evidence
                                                                 is such that a reasonable jury could return a verdict for the
Plaintiff filed this action on January 28, 2013. (Dkt. No.       nonmoving party.” Anderson v. Liberty Lobby, Inc., 477
1.) The complaint asserts the following causes of action:        U.S. 242, 248 (1986). In determining whether a genuine
(1) a First Amendment claim against Defendant Hai for
                                                                 issue of material 4 fact exists, the Court must resolve all
confiscating Plaintiff’s papers and issuing the misbehavior
                                                                 ambiguities and draw all reasonable inferences against
report and against Defendant Abate 3 for failing to              the moving party. Major League Baseball Props., Inc. v.
dismiss the misbehavior report (id. at 10-11); (2) a due         Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008).
process claim against Defendant Fauss for his conduct
during the disciplinary hearing, against Defendant Prack         4      A fact is “material” only if it would have some effect
for affirming the majority of the hearing results, and
                                                                        on the outcome of the suit. Anderson, 477 U.S. at 248.
against Defendant Fischer for failing to reverse the
disciplinary decision (id. at 11, 13); (3) an equal protection
                                                                    B. Legal Standard Governing Motions to Dismiss for
claim against Defendants Hai, McCarthy, and Fauss (id.
                                                                    Failure to State a Claim
at 12-13); and (4) an Eighth Amendment claim against
                                                                  *5 To the extent that a defendant’s motion for summary
Defendants Hai, Abate, Fauss, Prack, and Fischer (id. at
                                                                 judgment under Federal Rule of Civil Procedure 56
14-15).
                                                                 is based entirely on the allegations of the plaintiff’s
                                                                 complaint, such a motion is functionally the same as a
3       The complaint does not make any reference to             motion to dismiss for failure to state a claim under Federal
        Defendant Abate other than asserting that he had the     Rule of Civil Procedure 12(b)(6). As a result, “[w]here
        authority to dismiss the misbehavior report.
                                                                 appropriate, a trial judge may dismiss for failure to state
Defendants now move for summary judgment. (Dkt.                  a cause of action upon motion for summary judgment.”
No. 47.) Plaintiff has opposed the motion and filed a            Schwartz v. Compagnie Gen. Transatlantique, 405 F.2d
cross-motion for summary judgment. (Dkt. Nos. 49, 51.)           270, 273 (2d Cir. 1968); accord Katz v. Molic, 128 F.R.D.
Defendants have opposed the cross-motion and replied             35, 37-38 (S.D.N.Y. 1989) (“This Court finds that ... a
to Plaintiff’s opposition. (Dkt. Nos. 51-52.) Plaintiff has      conversion [of a Rule 56 summary judgment motion to a
replied to Defendants' opposition. (Dkt. No. 53.)                Rule 12(b)(6) motion to dismiss the complaint] is proper
                                                                 with or without notice to the parties.”). Accordingly, it
                                                                 is appropriate to summarize the legal standard governing
II. APPLICABLE LEGAL STANDARDS                                   Federal Rule of Civil Procedure 12(b)(6) motions to
                                                                 dismiss.
  A. Legal Standard Governing Motions for Summary
  Judgment
                                                                 A defendant may move to dismiss a complaint on the
Under Federal Rule of Civil Procedure 56, summary
                                                                 ground that the complaint fails to state a claim upon
judgment is warranted “if the movant shows that there is
                                                                 which relief can be granted. Fed. R. Civ. P. 12(b)(6). In


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)            65 Filed 06/21/19 Page 66 of 237
2014 WL 12684106

order to state a claim upon which relief can be granted,        Under the PLRA, “[n]o action shall be brought with
a complaint must contain, inter alia, “a short and plain        respect to prison conditions under section 1983 ... by a
statement of the claim showing that the pleader is entitled     prisoner confined in any jail, prison, or other correctional
to relief.” Fed. R. Civ. P. 8(a)(2). The requirement that       facility until such administrative remedies as are available
a plaintiff “show” that he or she is entitled to relief         are exhausted.” 42 U.S.C. § 1997e(a). “[T]he PLRA’s
means that a complaint “must contain sufficient factual         exhaustion requirement applies to all inmate suits about
matter, accepted as true, to ‘state a claim to relief that      prison life, whether they involve general circumstances
is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S.        or particular episodes, and whether they allege excessive
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550        force or some other wrong.” Porter v. Nussle, 534
U.S. 544, 570 (2007)) (emphasis added). “Determining            U.S. 516, 532 (2002). In order to properly exhaust
whether a complaint states a plausible claim for relief ...     administrative remedies under the PLRA, inmates are
requires the ... court to draw on its judicial experience and   required to complete the administrative review process
common sense.... [W]here the well-pleaded facts do not          in accordance with the rules applicable to the particular
permit the court to infer more than the mere possibility        institution to which they are confined. Jones v. Bock, 549
of misconduct, the complaint has alleged but it has not         U.S. 199, 218 (2007) (citing Woodford v. Ngo, 548 U.S. 81,
shown that the pleader is entitled to relief.” Id. at 679       88 (2006)). In New York state prisons, the Department of
(internal citation and punctuation omitted).                    Corrections and Community Supervision (“DOCCS”) has
                                                                a well-established three-step inmate grievance program.
“In reviewing a complaint for dismissal under Rule 12(b)        N.Y. Comp. Codes R. & Regs. tit. 7, § 701.5 (2013).
(6), the court must accept the material facts alleged in the
complaint as true and construe all reasonable inferences         *6 Generally, the DOCCS Inmate Grievance Program
in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d       (“IGP”) involves the following procedure for the filing of
133, 136 (2d Cir. 1994) (citation omitted). Courts are          grievances. First, an inmate must file a complaint with
“obligated to construe a pro se complaint liberally.”           the facility’s IGP clerk within twenty-one calendar days
Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citation       of the alleged occurrence. Id. at § 701.5(a) (2010). A
omitted). However, “the tenet that a court must accept          representative of the facility’s IGRC has sixteen calendar
as true all of the allegations contained in a complaint         days from receipt of the grievance to informally resolve
is inapplicable to legal conclusions. Threadbare recitals       the issue. Id. at 701.5(b)(1). If there is no such informal
of the elements of a cause of action, supported by mere         resolution, then the full IGRC conducts a hearing within
conclusory statements, do not suffice.” Iqbal, 556 U.S. at      sixteen calendar days of receipt of the grievance (Id. at
678 (citing Twombly, 550 U.S. at 555).                          § 701.5(b)(2)), and issues a written decision within two
                                                                working days of the conclusion of the hearing. Id. at §
                                                                701.5(b)(3).
III. ANALYSIS
                                                                Second, a grievant may appeal the IGRC decision to the
   A. Exhaustion of Administrative Remedies
                                                                facility’s superintendent within seven calendar days of
Defendants argue that all of Plaintiff’s claims except his
                                                                receipt of the IGRC’s written decision. Id. at 701.5(c)(1).
due process claim must be dismissed because Plaintiff
                                                                If the grievance involves an institutional issue (as opposed
failed to exhaust his administrative remedies as required
                                                                to a DOCCS-wide policy issue), the superintendent must
by the Prison Litigation Reform Act (“PLRA”). (Dkt.
                                                                issue a written decision within twenty calendar days
No. 47-1 at 2-5. 5 ) For the reasons discussed below, I         of receipt of the grievant’s appeal. Id. at § 701.5(c)(3)
recommend that the Court deny the motion for summary            (ii). Grievances regarding DOCCS-wide policy issues are
judgment on this ground.                                        forwarded directly to CORC for a decision under the
                                                                process applicable to the third step. Id. at 701.5(c)(3)(I).
5      Citations to page numbers in Defendants'
       memorandum of law refer to the page numbers in the       Third, a grievant may appeal to CORC within seven
       original document rather than to the page numbers        working days of receipt of the superintendent’s written
       assigned by the Court’s electronic filing system.        decision. Id. at 701.5(d)(1)(I). CORC is to render a written




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)            65 Filed 06/21/19 Page 67 of 237
2014 WL 12684106

decision within thirty calendar days of receipt of the         failed to exhaust his administrative remedies. Woodford,
appeal. Id. at 701.5(d)(3)(ii).                                548 U.S. at 93.

DOCCS has a separate and distinct administrative process       Here, Plaintiff properly exhausted his due process claim
for inmates to appeal the result of disciplinary hearings,     regarding Defendant Fauss' conduct of the disciplinary
which is not referred to as a “grievance” process. In          hearing by pursuing an appeal of the disciplinary
fact, the regulations specifically state that the results of   conviction and receiving a final decision from Defendant
disciplinary hearings are “non-grievable.” N.Y. Comp.          Prack, the Commissioner’s designee. (Dkt. No. 1 at 8.)
Codes R. & Regs. tit. 7, § 701.3(e)(1)-(2) (2010). For         However, Plaintiff did not exhaust any of his other
Tier III disciplinary hearings, the appeal is to the           claims because the only decision he received from CORC
Commissioner of DOCCS. N.Y. Comp. Codes R. & Regs.             involved solely the issue of whether his punishment should
tit. 7, § 254.8 (2010). An inmate’s appeal of a disciplinary   have been reduced when the Rule 105.13 charge was
hearing decision “constitutes exhaustion under the PLRA        dismissed. (Dkt. No. 47-7 at 10.) Therefore, Plaintiff failed
for purposes of rendering his due process claim ripe for       to exhaust his administrative remedies as to his First
adjudication in federal court.” Davis v. Barrett, 576 F.3d     Amendment, equal protection, and Eighth Amendment
129, 132 (2d Cir. 2009).                                       claims.

Where an inmate claims both that there was official             *7 Plaintiff’s failure to exhaust, however, does not end
misconduct in the events leading to the disciplinary           the review. The Second Circuit has held that a three-
hearing and that the hearing itself was constitutionally       part inquiry is appropriate where a prisoner has failed to
flowed, he must follow both DOCCS procedures. See              exhaust his available administrative remedies. Hemphill v.
Rosales v. Bennett, 297 F. Supp. 2d 637, 639 (W.D.N.Y.         New York, 380 F.3d 680, 686, 691 (2d Cir. 2004). 6
2004). The inmate:
                                                               6      The Second Circuit has not yet decided whether
                                                                      the Hemphill rule has survived the Supreme Court’s
            cannot     satisfy  the     PLRA’s                        decision in Woodford, 548 U.S. 81. Amador v.
            exhaustion requirement as to                              Andrews, 655 F.3d 89, 102 (2d Cir. 2011).
            grievable matters that do not
                                                               First, “the court must ask whether [the] administrative
            directly relate to the conduct of
                                                               remedies [not pursued by the prisoner] were in fact
            a hearing simply by alluding
                                                               ‘available’ to the prisoner.” Hemphill, 380 F.3d at 686
            to them in his administrative
                                                               (citation omitted). Here, as discussed above, the grievance
            appeal of the hearing decision.
                                                               process was available to Plaintiff.
            For example, if at the hearing
            the inmate asserts, or attempts to
                                                               Second, if those remedies were available:
            assert, allegations of misconduct
            by the correction officers involved
            in the underlying events, the
                                                                           the court should ... inquire as
            inmate cannot adequately exhaust
                                                                           to whether [some or all of] the
            his remedies for PLRA purposes
                                                                           defendants may have forfeited
            through his administrative appeal
                                                                           the affirmative defense of non-
            of the hearing decision; he
                                                                           exhaustion by failing to raise or
            must separately grieve the alleged
                                                                           preserve it ... or whether the
            misconduct of the officers.
                                                                           defendants' own actions inhibiting
                                                                           the [prisoner’s] exhaustion of
                                                                           remedies may estop one or more
Id. (collecting cases) (emphasis in original).
                                                                           of the defendants from raising the

If a prisoner has failed to properly follow each of the
applicable steps prior to commencing litigation, he has


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)                65 Filed 06/21/19 Page 68 of 237
2014 WL 12684106

             plaintiff’s failure to exhaust as a                   Plaintiff properly exhausted his administrative remedies as
             defense.                                              to his due process claims against Defendants Fauss and
                                                                   Prack. Therefore, no evidentiary hearing is necessary.


Hemphill, 380 F.3d at 686 (citations omitted). Here,
                                                                     B. Personal Involvement by Defendant Fischer
Defendants preserved the exhaustion defense by asserting
                                                                    *8 Defendants argue that Defendant Fischer is entitled
it in their answer. (Dkt. No. 26 ¶ 15; Jones, 549 U.S. at
                                                                   to summary judgment because there is no evidence
216; Alster v. Goord, 745 F. Supp. 2d 317, 332 (S.D.N.Y.
                                                                   that he was personally involved in any of the alleged
2010).) Defendants are not estopped from asserting the
                                                                   constitutional violations. (Dkt. No. 47-1 at 19-22.)
exhaustion defense because Plaintiff has not alleged that
                                                                   Defendants are correct.
any of the individual Defendants inhibited him from filing
grievances.
                                                                   Under Second Circuit precedent, “ ‘personal involvement
                                                                   of defendants in alleged constitutional deprivations is a
Third, if the remedies were available and some of
                                                                   prerequisite to an award of damages under § 1983.’ ”
the defendants did not forfeit, and were not estopped
                                                                   Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (quoting
from raising, the non-exhaustion defense, “the court
                                                                   Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d
should consider whether ‘special circumstances’ have been
                                                                   Cir. 1991)). In order to prevail on a § 1983 cause of
plausibly alleged that justify the prisoner’s failure to
                                                                   action against an individual, a plaintiff must show some
comply with the administrative procedural requirements.”
                                                                   “tangible connection” between the unlawful conduct and
Hemphill, 380 F.3d at 686 (citations and internal
                                                                   the defendant. Bass v. Jackson, 790 F.2d 260, 263 (2d
quotations omitted). Justification “must be determined by
                                                                   Cir. 1986). If the defendant is a supervisory official, a
looking at the circumstances which might understandably
                                                                   mere linkage to the unlawful conduct through the prison
lead ... uncounselled prisoners to fail to grieve in the
                                                                   chain of command (i.e., under the doctrine of respondeat
normally required way.” Giano v. Goord, 380 F.3d 670,
                                                                   superior) is insufficient to show his or her personal
678 (2d Cir. 2004). Here, prison officials rejected the
                                                                   involvement in that unlawful conduct. Polk Cnty. v.
grievance that Plaintiff filed complaining about some of
                                                                   Dodson, 454 U.S. 312, 325 (1981); Richardson v. Goord,
the issues underlying his disciplinary convictions as “non-
                                                                   347 F.3d 431, 435 (2d Cir. 2003) (per curiam); Wright,
grievable” and instructed him to pursue his issues in the
                                                                   21 F.3d at 501; Ayers v. Coughlin, 780 F.2d 205, 210
courts. (Dkt. No. 51-3 at 33.) Under these circumstances,
                                                                   (2d Cir. 1985) (per curiam). In other words, supervisory
Plaintiff has raised a triable issue of fact that his failure to
                                                                   officials may not be held liable merely because they held
properly exhaust his administrative remedies was justified.
                                                                   positions of authority. Black v. Coughlin, 76 F.3d 72, 74
Therefore, I recommend that the Court deny Defendants'
                                                                   (2d Cir. 1996) (citations omitted). Rather, supervisory
motion for summary judgment on this ground.
                                                                   personnel may be considered personally involved if they:
                                                                   (1) directly participated in the violation; (2) failed to
Generally, where a plaintiff has raised a triable issue of
                                                                   remedy that violation after learning of it through a report
fact as to an excuse under Hemphill for failing to exhaust,
                                                                   or appeal; (3) created, or allowed to continue, a policy or
I would recommend that the Court set the matter for
                                                                   custom under which the violation occurred; (4) had been
an evidentiary hearing on the issue of exhaustion. Here,
                                                                   grossly negligent in managing subordinates who caused
however, as discussed below, Defendants are entitled to
                                                                   the violation; or (5) exhibited deliberate indifference to
summary judgment on the merits as to each of Plaintiff’s
                                                                   the rights of inmates by failing to act on information
unexhausted claims. Thus, even if Plaintiff demonstrated
                                                                   indicating that the violation was occurring. Colon v.
at a hearing that his failure to exhaust was justified,
                                                                   Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citations
Defendants would still be entitled to judgment in their
favor on the unexhausted claims. As discussed further              omitted). 7
below, Defendants are not entitled to summary judgment
in their favor on the due process claims. If there were            7      In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme
an issue as to the exhaustion of those claims, I would                    Court ruled that where the underlying constitutional
recommend that the Court conduct an evidentiary hearing                   claim is a claim of intentional discrimination, a
regarding exhaustion. However, Defendants concede that                    supervisory official’s liability must be judged by the



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)               65 Filed 06/21/19 Page 69 of 237
2014 WL 12684106

       official’s purpose rather than the official’s knowledge    housing, implicated a liberty interest.” (Dkt. No. 47-1 at
       of subordinates' actions or policies. The Second           10.) Defendants, however, “dispute whether plaintiff was
       Circuit has not yet issued a decision discussing Iqbal’s   deprived of that interest as a result of insufficient process.”
       effect on the Colon categories. Several district courts    Id.
       in the Second Circuit have determined that Iqbal
       nullified some of the Colon categories. See Sash v.
                                                                  Due process is satisfied if an inmate facing disciplinary
       United States, 674 F. Supp. 2d 531, 543-44 (S.D.N.Y.
                                                                  charges receives (1) advanced written notice of the charges
       2009) (collecting cases). The Second Circuit itself
                                                                  against him; (2) a hearing affording him a reasonable
       has noted that “Iqbal has ... engendered conflict
       within our Circuit about the continuing vitality of the    opportunity to call witnesses and present documentary
       supervisory liability test set forth in Colon.” Reynolds   evidence; (3) a fair and impartial hearing officer; and
       v. Barrett, 685 F.3d 193, 205 n.14 (2d Cir. 2012).         (4) a written statement of the disposition, including the
       The Second Circuit declined to address the issue in        evidence relied upon and the reasons for the disciplinary
       Reynolds, however, and has not addressed it since that     actions taken. Wolff v. McDonnell, 418 U.S. 539, 563-67
       time. I will assume for the purposes of this motion that   (1974); Luna v. Pico, 356 F.3d 481, 487 (2d Cir. 2004). In
       Colon remains good law.                                    some circumstances, such as where the inmate is illiterate
Here, there is no evidence that Defendant Fischer was             or where the complexity of an issue makes it unlikely that
personally involved in any of the incidents of which              the inmate will be able to collect and present the evidence
Plaintiff complaints. Therefore, I recommend that the             necessary for an adequate comprehension of the case, an
Court grant Defendants' motion for summary judgment               inmate may also be entitled to assistance from another
and dismiss the claims against Defendant Fischer.                 inmate or from prison staff in preparing his defense. Wolff,
                                                                  418 U.S. at 570.

   C. Due Process                                                 Here, Plaintiff does not challenge the sufficiency of the
 *9 Plaintiff asserts due process claims against                  written notice he received, allege that he was not given
Defendants Fauss and Prack. (Dkt. No. 1 at 11.)                   a reasonable opportunity to call witnesses and present
Defendants, who concede that Plaintiff exhausted his              evidence, or challenge the sufficiency of the written
administrative remedies regarding these claims, move for          statement of the disposition. (Dkt. No. 51-5 at 11-15. 8 )
summary judgment of these claims. (Dkt. No. 47-1 at               Rather, he argues that Defendant Fauss was not a fair and
10-13.) For the reasons discussed below, I recommend that         impartial hearing officer and that Defendant Prack should
the Court deny the motion for summary judgment of these           not have affirmed the hearing decision. Id.
claims.
                                                                  8      Citations to page numbers in Plaintiff’s opposition
                                                                         refer to the page numbers in original document rather
                    1. Defendant Fauss                                   than to the page numbers assigned by the Court’s
                                                                         electronic filing system.
In order to prove that procedural due process rights were
                                                                  It is well settled “that the degree of impartiality required
violated, a plaintiff must show that he was deprived of a
                                                                  of prison hearing officials does not rise to the level of
cognizable liberty or property interest without due process
                                                                  that required of judges generally.” Espinal v. Goord, 180
of law. McKithen v. Brown, 626 F.3d 143, 151 (2d Cir.
                                                                  F. Supp. 2d 532, 539 (S.D.N.Y. 2002) (citing Francis v.
2010). An inmate has a liberty interest in remaining free
                                                                  Coughlin, 891 F.2d 43, 46 (2d Cir. 1989)). Due process
from a confinement or restraint where the confinement or
                                                                  in this context requires only that the hearing officer's
restraint imposes an “atypical and significant hardship on
                                                                  decision not be “arbitrary.” Wolff, 418 U.S. at 571. A
the inmate in relation to the ordinary incidents of prison
                                                                  decision is not “arbitrary” if it is supported by “some
life.” Sandin v. Conner, 515 U.S. 472, 484 (1995); Tellier v.
                                                                  evidence.” Superintendent v. Hill, 472 U.S. 445, 455 (1985).
Fields, 280 F.3d 69, 80 (2d Cir. 2000); Frazier v. Coughlin,
                                                                  “This standard is extremely tolerant and is satisfied ‘if
81 F.3d 313, 317 (2d Cir. 1996).
                                                                  there is any evidence in the record that supports’ the
                                                                  disciplinary ruling.” Sira v. Morton, 380 F.3d 57, 69 (2d
Defendants concede for the purposes of this motion
                                                                  Cir. 2004) (emphasis in original) (quoting Friedl v. City
“that the penalty imposed here, four months in special
                                                                  of New York, 210 F.3d 79, 85 (2d Cir. 2000)). In contrast


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)           65 Filed 06/21/19 Page 70 of 237
2014 WL 12684106

to this “extremely tolerant” federal standard, “New York       Fauss' guilty finding on this charge was subsequently
law requires prison disciplinary rulings to be supported       reversed. (Dkt. No. 1 at 8, 25.) This reversal does not
by sufficiently relevant and probative information to          protect Defendant Fauss from liability because it is
constitute substantial evidence. This requirement is sterner   well established in the Second Circuit that subsequent
than the ‘some evidence’ standard necessary to afford          administrative reversals do not cure procedural defects in
due process.” Sira, 380 F.3d at 76 n.9 (emphasis added)        disciplinary hearings. Walker v. Bates, 23 F.3d 652, 657
(internal citations omitted).                                  (2d Cir. 1994).

 *10 Here, there was not “some evidence” that Plaintiff        There was also not “some evidence” that Plaintiff violated
violated Rule 105.13. That rule states that an inmate:         Rule 105.14. That rule states that an inmate:



            shall not engage in or encourage                               shall     not    engage     in    or
            others to engage in gang activities or                         encourage others to engage
            meetings, or display, wear, possess,                           in unauthorized organizational
            distribute or use gang insignia                                activities or meetings, or possess
            or materials including, but not                                printed or handwritten material
            limited to, printed or handwritten                             relating to an unauthorized
            gang or gang related material.                                 organization where such material
            Note: For purposes of this rule,                               advocates either expressly or by
            a gang is a group of individuals,                              clear implication, violence based
            having a common identifying name,                              upon race, religion, sex, sexual
            sign, symbol or colors, who                                    orientation, creed, law enforcement
            have individually or collectively                              status or violence or acts of
            engaged in a pattern of lawlessness                            disobedience against department
            (e.g., violence, property destruction,                         employees or that could facilitate
            threats of harm, intimidation,                                 organizational activity within the
            extortion, or drug smuggling) in                               institution by an unauthorized
            one or more correctional facilities                            organization.... This rule excludes
            or that are generally recognized                               possession of published material
            as having engaged in a pattern                                 that the inmate has obtained
            of lawlessness in the community                                through the facility library or that
            as a whole. For purposes of this                               has been approved for the inmate
            rule, printed or handwritten gang                              to posses through the media review
            or gang related material is written                            process.
            material that, if observed in the
            inmate’s possession, could result in
            an inference being drawn about                     N.Y. Comp. Codes R. & Regs. tit. 7, § 270.2 (2013).
            the inmate’s gang affiliation, but
            excludes published material that the               The rule clearly states that inmates who possess published
            inmate has obtained through the                    material that has been approved through the media review
            facility library or that has been                  process cannot be found guilty of violating the rule.
            approved for the inmate to possess                 Plaintiff raised this issue at his disciplinary hearing, noting
            through the media review process.                  that the publications were from an approved vendor and
                                                               that “I shouldn't be penalized or punished just by having
                                                               this.” (Dkt. No. 47-11 at 50.) Defendant Fauss stated that:
N.Y. Comp. Codes R. & Regs. tit. 7, § 270.2 (2013). There
was no evidence presented at the disciplinary hearing
that Plaintiff distributed gang materials. Defendant


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)         65 Filed 06/21/19 Page 71 of 237
2014 WL 12684106

                                                            Defendants appear to argue that this allegation is
                                                            insufficient to implicate Defendant Prack’s personal
           I have had numerous hearings where               involvement. (Dkt. No. 47-1 at 13.) For the reasons
           guys have been ... charged with                  discussed below, I recommend that the Court deny
           having possession of things that                 Defendants' motion for summary judgment on this
           they shouldn't have whether it be                ground.
           gang related or things that they
           purchased ... and ... the staff at               Defendants correctly note that “[d]istrict courts are split
           the facilities do their best to review           in the Second Circuit on the issue of whether simply
           things and if it is stuff that is not            affirming an allegedly unconstitutional disciplinary
           allowed in they stop it. They don't              decision will implicate the requisite personal involvement
           allow it to come in, but the reality             for § 1983 liability.” (Dkt. No. 47-1 at 13 n.3.) Courts
           is that they can't review every little           declining to find personal involvement conclude that there
           thing that comes into the facility,              is no “ongoing” violation for the supervisory official to
           so the responsibility is placed on               “remedy” in such a situation. See Jamison v. Fischer,
           the person receiving it, the inmate              No. 11 Civ. 4697 RJS, 2012 U.S. Dist. LEXIS 144307,
           receiving the material. If you are in            at *14-15, 2012 WL 4767173, at *5 (S.D.N.Y. Sept. 27,
           possession of something that you are             2012) (“Despite the fact that Plaintiff continued to be
           not supposed to have that is on you              housed in the SHU, Bezio’s involvement and review of
           because that is in your possession               the matter was distinct from whatever took place at the
           and that is the way it is looked at....          hearing, and he cannot be held liable ... for violations that
           Just to let you know.                            occurred at the hearing and were not ongoing.”). 9 See
                                                            also Abdur-Raheem v. Selsky, 598 F. Supp. 2d 367, 370
                                                            (W.D.N.Y. 2009); Chavis v. vonHagn, No. 02-CV-0119,
*11 Id. at 51.                                              2009 U.S. Dist. LEXIS 6871, at *198-99, 2009 WL 236060,
                                                            at *68 (W.D.N.Y. Jan. 30, 2009); Odom v. Calero, No. 06
Defendants argue that Defendant “Fauss correctly            Civ. 15527, 2008 U.S. Dist. LEXIS 52408, at *16-20, 2008
explained to [Plaintiff] that it is the responsibility of   WL 2735868, at *6-7 (S.D.N.Y. July 10, 2008); Ramsey
the inmate to ensure that his possessions ultimately        v. Goord, No. 05-CV-47A, 2005 U.S. Dist. LEXIS 42953,
conform with DOCCS rules, not the officials who screen      at *18-20, 2005 WL 2000144, at *6 (W.D.N.Y. Aug. 13,
materials coming into the prison.” (Dkt. No. 47-1 at        2005).
11-12.) Defendants, however, cite no authority for the
proposition that this was a “correct” statement of the      9      The Court will provide Plaintiff with a copy of all of
rules. On the record before the Court, in fact, Defendant          unpublished decisions cited herein in accordance with
Fauss' statement appears to directly contradict the plain          the Second Circuit’s decision in Lebron v. Sanders, 557
language of Rule 105.14.                                           F.3d 76 (2d Cir. 2009) (per curiam).
                                                            Other district courts in this circuit have found personal
Defendants have not shown that they are entitled to         involvement where a supervisory official affirms an
judgment as a matter of law that Defendant Fauss'           allegedly constitutionally infirm hearing decision. See
decision was supported by “some evidence.” Therefore, I     Thomas v. Calero, 824 F. Supp. 2d 488, 509-10 (S.D.N.Y.
recommend that the Court deny Defendants' motion for        2011); Holmes v. Fischer, 764 F. Supp. 2d 523, 539-40
summary judgment on this ground.                            (W.D.N.Y. 2011); Rodriguez v. Selsky, No. 9:07-CV-0432,
                                                            2010 U.S. Dist. LEXIS 23811, at *14-20, 2010 WL 980273,
                                                            at *6 (N.D.N.Y. Mar. 15, 2010 10 ); Baez v. Harris, No.
                    2. Defendant Prack                      9:01-CV-807, 2007 U.S. Dist. LEXIS 8728, at *6, 2007
                                                            WL 446015, at *2 (N.D.N.Y. Feb. 7, 2007); Johnson v.
Plaintiff’s due process claim against Defendant Prack       Coombe, 156 F. Supp. 2d 273, 278 (S.D.N.Y. 2001) These
is premised on the fact that he affirmed the majority       courts find that there is an “ongoing” violation because
of Defendant Fauss' decision. (Dkt. No. 1 at 8, 11.)


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    10
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)            65 Filed 06/21/19 Page 72 of 237
2014 WL 12684106

having the power to vacate an allegedly unconstitutional      inmates' constitutional rights, the regulation is valid if it
decision, refusing to do so, and allowing an inmate to        is reasonably related to legitimate penological interests.”
remain in the SHU “knowingly continu[es] a deprivation        Turner, 482 U.S. at 89. The Court articulated the following
of liberty without due process of law.” Delgado v. Bezio,     factors to consider when determining whether a prison
No. 09 Civ. 6899 (LTS), 2011 U.S. Dist. LEXIS 51917, at       regulation is reasonable: (1) whether the action 11 has a
*27, 2011 WL 1842294, at *9 (S.D.N.Y. May 9, 2011).           “valid, rational connection” to a legitimate governmental
                                                              objective 12 ; (2) whether the prisoner has an alternative
10     Lexis and Westlaw list different dates for this        means of exercising the burdened right; (3) the impact on
       decision. The Court has used the date listed by        guards, inmates, and prison resources of accommodating
       Westlaw, which represents the date on which the
                                                              the right; and (4) the existence of alternative means of
       district court judge adopted the magistrate judge’s
                                                              facilitating the plaintiff’s exercise of the right that have
       report-recommendation.
                                                              only a de minimis adverse effect on valid penological
 *12 I agree with Magistrate Judge David E. Peebles that      interests. Id. at 89-91.
the cases finding personal involvement in such situations
“appear to be both better reasoned and more consistent        11     Although Turner involved prison regulations, the
with the Second Circuit’s position regarding personal
                                                                     Second Circuit has applied the same analysis
involvement.” Bennett v. Fischer, No. 9:09-CV-1236,                  to individual decisions that allegedly impinge an
2010 U.S. Dist. LEXIS 139587, at *38-39, 2010 WL                     inmate’s constitutional rights. See, e.g., Young v.
5525368, at *12 (N.D.N.Y. Aug. 17, 2010). Therefore, I               Coughlin, 866 F.2d 567 (2d Cir. 1989).
recommend that the Court find that Defendant Prack was
                                                              12     Courts applying Turner, including the Second Circuit,
personally involved in the alleged constitutional violation
and deny Defendants' motion for summary judgment on                  have noted that the first factor “is more properly
                                                                     labeled an ‘element’ because it is not simply a
this ground.
                                                                     consideration to be weighed but rather an essential
                                                                     requirement.” Salahuddin v. Goord, 467 F.3d 263, 274
   D. First Amendment                                                (2d Cir. 2006); Boles v. Neet, 486 F.3d 1177, 1181
                                                                     (10th Cir. 2007).
Plaintiff alleges that Defendants Hai and Abate violated
his First Amendment rights by confiscating his materials      Regarding the first factor, Defendants argue that
and by retaliating against him. (Dkt. No. 1 at 10-11.) In     Defendant Hai’s confiscation of the materials was validly
addition to arguing that these claims are barred because      and rationally connected to the legitimate governmental
Plaintiff failed to exhaust his administrative remedies,      objective of maintaining order in the facility. (Dkt.
Defendants move for summary judgment on the merits            No. 47-1 at 7.) Preservation of security and discipline
of these claims. (Dkt. No. 47-1 at 6-10.) For the reasons     do, indeed, constitute legitimate penological interests.
discussed below, I recommend that the Court grant             Giano v. Senkowski, 54 F.3d 1050, 1055 (2d Cir. 1995).
Defendants' motion for summary judgment as to these           Plaintiff argues that Defendant Hai’s confiscation of his
claims.                                                       materials, however, was not validly and rationally related
                                                              to that legitimate governmental objective because the
                                                              materials themselves did not violate Rule 105.14. (Dkt.
                                                              No. 51-5 at 8-9.) Defendant Hai declares that, to his eye,
                     1. Confiscation
                                                              the materials “appear[ed] to advocate civil disobedience
Defendants argue that they are entitled to summary            inside prisons.” (Dkt. No. 47-6 ¶ 11.) Because Defendant
judgment of Plaintiff’s First Amendment claim regarding       Hai confiscated the materials as Plaintiff was being
the confiscation of his materials. (Dkt. No. 47-1 at 6-10.)   transferred, Plaintiff could not inform him that he had
                                                              been given permission to possess the materials before
Prison restrictions on inmates' receipt and possession        Defendant Hai wrote the misbehavior report. Defendant
of publications are governed by the test set out in           Hai’s conclusion was rational and connected to the
Turner v. Safley, 482 U.S. 78 (1987). Thornburgh v.           legitimate objective of maintaining order in the facility.
Abbott, 490 U.S. 401, 404 (1989). In Turner, the Supreme      Plaintiff has not introduced any evidence raising a triable
Court held that “when a prison regulation impinges on         issue of fact otherwise.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       11
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)           65 Filed 06/21/19 Page 73 of 237
2014 WL 12684106

                                                                           action taken against a prisoner
 *13 Defendants argue that the remainder of the Turner                     by a prison official even those
factors weigh in their favor. (Dkt. No. 47-1 at 8-10.)                     otherwise not rising to the level of
Defendants are correct. Plaintiff does not dispute any of                  a constitutional violation can be
these factors in his opposition, in which he argues entirely               characterized as a constitutionally
about the first factor. (Dkt. No. 51-5 at 8-9.) Therefore, I               proscribed retaliatory act.
recommend that the Court grant Defendants' motion for
summary judgment of the First Amendment claim against
Defendants Hai and Agate.                                      Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.
                                                               2001) (citations omitted), overruled on other grounds,
                                                               Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002).
                      2. Retaliation
                                                               To state a retaliation claim under 42 U.S.C. § 1983, a
Plaintiff claims that Defendant Hai “wrote plaintiff           plaintiff must allege facts plausibly suggesting that: (1)
a misbehavior report out of a personal prejudice               the speech or conduct at issue was “protected”; (2) the
against the political material of ‘Black Nationalism,’         defendants took “adverse action” against the plaintiff
thus retaliated for engaging in constitutionally protected     namely, action that would deter a similarly situated
conduct, with the intent to cause plaintiff an actual injury   individual of ordinary firmness from exercising his or her
(confinement).” (Dkt. No. 1 at 10.) Defendants argue           constitutional rights; and (3) there was a causal connection
that Plaintiff has not raised a triable issue that he was      between the protected speech and the adverse action in
engaged in protected conduct or that there was a causal        other words, that the protected conduct was a “substantial
connection between any protected conduct and Defendant         or motivating factor” in the defendants' decision to take
Hai’s actions. (Dkt. No. 47-1 at 9-10.) Defendants are         action against the plaintiff. Mount Healthy City Sch. Dist.
correct.                                                       Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977); Gill, 389
                                                               F.3d at 380 (citing Dawes v. Walker, 239 F.3d 489, 492 (2d.
Claims of retaliation find their roots in the First            Cir. 2001)).
Amendment. See Gill v. Pidlypchak, 389 F.3d 379, 380-81
(2d Cir. 2004). Central to such claims is the notion           As Defendants note, Plaintiff testified at his deposition
that in a prison setting, corrections officials may not        that his intent in passing the materials to the other inmate
take actions that would have a chilling effect upon an         was for the other inmate to either throw the materials
inmate’s exercise of First Amendment rights. See Gill, 389     away or keep them for himself. (Dkt. No. 47-1 at 8.)
F.3d at 381-383. Because of the relative ease with which       Plaintiff has not cited, and the Court cannot find, any
claims of retaliation can be incanted, however, courts have    authority suggesting that this type of conduct is protected.
scrutinized such retaliation claims with particular care.
See Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983).       *14 Even if the conduct was protected, Plaintiff has
As the Second Circuit has noted,                               not raised a triable issue of fact that there was a causal
                                                               connection between his conduct and Defendant Hai’s
                                                               adverse action. Several factors may be considered in
            [t]his is true for several reasons.                determining whether a causal connection exists between
            First, claims of retaliation are                   the plaintiff's protected activity and a prison official’s
            difficult to dispose of on the                     actions. Baskerville v. Blot, 224 F. Supp. 2d 723, 732
            pleadings because they involve                     (S.D.N.Y. 2002) (citing Colon v. Coughlin, 58 F.3d 865,
            questions of intent and are therefore              873 (2d Cir. 1995)). Those factors include: (i) the temporal
            easily fabricated. Second, prisoners'              proximity between the protected activity and the alleged
            claims of retaliation pose a                       retaliatory act; (ii) the inmate’s prior good disciplinary
            substantial risk of unwarranted                    record; (iii) vindication at a hearing on the matter;
            judicial intrusion into matters of                 and (iv) statements by the defendant concerning his or
            general prison administration. This                her motivation. Id. (citing Colon, 58 F.3d at 872-73).
            is so because virtually any adverse                “The causal connection must be sufficient to support an



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     12
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)             65 Filed 06/21/19 Page 74 of 237
2014 WL 12684106

inference that the protected conduct played a substantial        passed the materials served a less onerous disciplinary
part in the adverse action.” Id. Here, there is no evidence      sentence than Plaintiff did. (Dkt. No. 1 at 9.) However,
that Defendant Hai was motivated by anything other than          that inmate was not similarly situated to Plaintiff because
his job duty to enforce disciplinary rules. Therefore, I         his conduct was different: he merely received the materials
recommend that the Court grant Defendants' motion for            that Plaintiff handed to him, whereas Plaintiff was
summary judgment of the retaliation claim.                       charged with distributing the materials. Therefore, I
                                                                 recommend that the Court grant Defendants' motion for
                                                                 summary judgment of the equal protection claim.
   E. Equal Protection
Plaintiff alleges that Defendants Hai, McCarthy, and
Fauss violated his right to equal protection. (Dkt. No. 1           F. Eighth Amendment
at 12-13.) In addition to arguing that this claim is barred      Plaintiff alleges that Defendants Hai, Abate, Fauss,
because Plaintiff failed to exhaust his administrative           Prack, and Fischer violated his Eighth Amendment rights.
remedies, Defendants move for summary judgment on the            (Dkt. No. 1 at 14-15.) In addition to arguing that this
merits of this claim, arguing that Plaintiff has not raised      claim is barred because Plaintiff failed to exhaust his
a triable issue of fact that he was treated differently from     administrative remedies, Defendants move for summary
any similarly situated individual. (Dkt. No. 47-1 at 14-17.)     judgment on the merits of this claim. (Dkt. No. 47-1 at
Defendants are correct.                                          17-19.) For the reasons discussed below, I recommend
                                                                 that the Court grant Defendants' motion for summary
The Equal Protection Clause provides that “no State              judgment of this claim.
shall ... deny to any person within its jurisdiction the equal
protection of the laws.” U.S. Const. amend. XIV, § 1.             *15 The Eighth Amendment imposes on jail officials the
This is “essentially a direction that all persons similarly      duty to “provide humane conditions of confinement” for
situated should be treated alike.” City of Cleburne v.           prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In
Cleburne Living Ctr., 473 U.S. 432, 439 (1985). The Equal        fulfilling this duty, prison officials “must ‘take reasonable
Protection Clause “bars the government from selective            measures to guarantee the safety of the inmates.’ ” Id.
adverse treatment of individuals compared with other             (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)).
similarly situated individuals if ‘such selective treatment
was based on impermissible considerations such as race,          To establish an Eighth Amendment conditions of
religion, intent to inhibit or punish the exercise of            confinement claim, a plaintiff must prove both an
constitutional rights, or malicious or bad faith intent to       objective and a subjective component. Farmer, 511 U.S. at
injure a person.’ ” Bizzarro v. Miranda, 394 F.3d 82, 86         834. To satisfy the objective component, a prisoner must
(2d Cir. 2005) (quoting LeClair v. Saunders, 627 F.2d 606,       show that the defendant’s “act or omission ... result[ed]
609-10 (2d Cir. 1980)) (emphasis omitted). Governmental          in the denial of the ‘minimal civilized measure of life’s
action may also violate the Equal Protection Clause              necessities.’ ” Id. (citations omitted). Therefore, “extreme
where the defendants intentionally treat the plaintiff           deprivations are required to make out a conditions-of-
“differently from others similarly situated with no rational     confinement claim.” Hudson v. McMillian, 503 U.S. 1, 9
basis for the difference in treatment.” Id. (citing Vill.        (1992).
of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).
Thus, a plaintiff asserting an equal protection claim must       To satisfy the subjective component, the plaintiff
allege facts plausibly suggesting that (1) he was treated        must show that the defendant acted with “deliberate
differently from similarly situated individuals; and (2) the     indifference.” Wilson v. Seiter, 501 U.S. 294, 302-03
defendants treated him differently due to his membership         (1991). A prison official demonstrates deliberate
in a suspect class, inhibited his exercise of a fundamental      indifference to inhumane conditions of confinement where
right, acted out of malice, or acted irrationally and            he “knows of and disregards an excessive risk to inmate
arbitrarily.                                                     health or safety; the official must both be aware of facts
                                                                 from which the inference could be drawn that a substantial
Here, Plaintiff has not raised a triable issue of fact that      risk of serious harm exists, and he must also draw the
he was treated differently from any similarly situated           inference.” Farmer, 511 U.S. at 837.
individual. Plaintiff alleges that the inmate to whom he


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        13
       Case
Kimbrough      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in Fed. Supp. (2014)               65 Filed 06/21/19 Page 75 of 237
2014 WL 12684106

Here, Plaintiff has not alleged or raised a triable issue of       Dist. LEXIS 52408, 2008 WL 2735868 (S.D.N.Y. July 10,
                                                                   2008); Ramsey v. Goord, No. 05-CV-47A, 2005 U.S. Dist.
fact that he was denied the minimal civilized measure of
                                                                   LEXIS 42953, 2005 WL 2000144 (W.D.N.Y. Aug. 13,
life’s necessities. Therefore, I recommend that the Court
                                                                   2005); Rodriguez v. Selsky, No. 9:07-CV-0432, 2010 U.S.
grant Defendants' motion for summary judgment of this
                                                                   Dist. LEXIS 23811, 2010 WL 980273 (N.D.N.Y. Mar. 15,
claim.
                                                                   2010); Baez v. Harris, No. 9:01-CV-807, 2007 U.S. Dist.
                                                                   LEXIS 8728, 2007 WL 446015 (N.D.N.Y. Feb. 7, 2007);
ACCORDINGLY, it is
                                                                   Delgado v. Bezio, No. 09 Civ. 6899 (LTS), 2011 U.S. Dist.
                                                                   LEXIS 51917, 2011 WL 1842294 (S.D.N.Y. May 9, 2011);
RECOMMENDED that Defendants' motion for
                                                                   and Bennett v. Fischer, No. 9:09-CV-1236, 2010 U.S. Dist.
summary judgment (Dkt. No. 47) be GRANTED IN
                                                                   LEXIS 139587, 2010 WL 5525368 (N.D.N.Y. Aug. 17,
PART AND DENIED IN PART. Specifically, it is
                                                                   2010).
recommended that the Court dismiss (1) the First
Amendment claims against Defendants Hai and Abate;
                                                                   Pursuant to 28 U.S.C. § 636(b)(1), the parties have
(2) the equal protection claims against Hai, McCarthy,
                                                                   fourteen days within which to file written objections to
and Fauss; and (3) the Eighth Amendment claims
                                                                   the foregoing report. Such objections shall be filed with
against Defendants Hai, Abate, Fauss, Prack, and
                                                                   the Clerk of the Court. FAILURE TO OBJECT TO
Fischer and that the Clerk terminate Defendants Hai,
                                                                   THIS REPORT WITHIN FOURTEEN DAYS WILL
Abate, McCarthy, and Fischer from the docket. It
                                                                   PRECLUDE APPELLATE REVIEW. Roldan v. Racette,
is recommended that the due process claims against
                                                                   984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec'y of
Defendants Fauss and Prack survive the motion for
                                                                   Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)
summary judgment; and it is further
                                                                   (per curiam)); 28 U.S.C. § 636(b)(1) (Supp. 2013); Fed. R.
                                                                   Civ. P. 72, 6(a).
ORDERED that the Clerk provide Plaintiff with copies
of Jamison v. Fischer, No. 11 Civ. 4697 RJS, 2012 U.S.
Dist. LEXIS 144307, 2012 WL 4767173 (S.D.N.Y. Sept.                All Citations
27, 2012); Chavis v. vonHagn, No. 02-CV-0119, 2009 U.S.
Dist. LEXIS 6871, 2009 WL 236060 (W.D.N.Y. Jan. 30,                Not Reported in Fed. Supp., 2014 WL 12684106
2009); Odom v. Calero, No. 06 Civ. 15527, 2008 U.S.

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            14
         Case
Mena v. City     9:17-cv-01003-BKS-TWD
             of New                              Document
                    York, Not Reported in Fed. Supp. (2016)         65 Filed 06/21/19 Page 76 of 237
2016 WL 3948100

                                                                        record even when” a party has failed to comply with
                                                                        Local Civil Rule 56.1 (citations and quotation marks
                  2016 WL 3948100
                                                                        omitted)).
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.                On September 9, 2012, while incarcerated at the Otis
                                                                 Bantum Correctional Center (“OBCC”) on Rikers Island,
             Jonathan MENA, Plaintiff,                           Plaintiff was placed in an intake cell in the OBCC’s
                       v.                                        receiving area, which he shared with two other individuals.
       CITY OF NEW YORK, et al., Defendants.                     (56.1 Stmt. ¶¶ 2–3.) Plaintiff alleges that the cell
                                                                 was extremely cold, vermin-infested, and too small to
                    No. 13-cv-2430 (RJS)                         accommodate three men. (See Doc. No. 54-1 (“Compl.”)
                              |                                  4, 8.) Plaintiff further alleges that these conditions,
                     Signed 07/19/2016                           coupled with the constant noise made by the two other
                                                                 inmates, prevented him from sleeping for the entire 60-
Attorneys and Law Firms                                          hour period that he was held in the cell. (See id. at 4.)
                                                                 Consequently, he asked Defendant, who was on duty,
Jonathan Mena, Stormville, NY, pro se.
                                                                 to transfer him to a different cell. (56.1 Stmt. ¶¶ 7–8.)
Omar Javed Siddiqi, Ryan Glenn Shaffer, New York City            According to Plaintiff, Defendant responded that there
Law Department, New York, NY, for Defendants.                    was “nothing he could do” about the situation. (Id. ¶ 9; see
                                                                 also Doc. No. 54-2 (“Mena Dep.”) 59:5-8.)


                OPINION AND ORDER                                Plaintiff avers that he filed a grievance with the OBCC
                                                                 to complain about his experience in the cell. (See Compl.
RICHARD J. SULLIVAN, District Judge                              at 7.) The New York City Department of Correction
                                                                 (“DOC”) has an administrative grievance procedure,
 *1 Plaintiff Jonathan Mena, who is currently                    known as the Inmate Grievance and Request Program
incarcerated and proceeding pro se, brings this action           (“IGRP”), for inmates housed at facilities such as the
pursuant to 42 U.S.C. § 1983 (“Section 1983”) against            OBCC. The IGRP, which was available and in effect at all
Correction Officer Benjamin Eason (“Defendant”),                 times relevant to this lawsuit, requires that inmates first
alleging violations of the Eighth Amendment. Now before          file a complaint with the Inmate Grievance Resolution
the Court is Defendant’s motion for summary judgment.            Committee (“IGRC”) within ten days of the complained-
For the reasons set forth below, the motion is granted.          of act. (56.1 Stmt. ¶¶ 11–12; see also Doc. No. 54-3 (“IGRP
                                                                 Directive”) § IV(D)(1).) The IGRC then attempts to
                                                                 resolve the grievance informally within five days, and if the
                    I. BACKGROUND                                grievance is not informally resolved, then the inmate may
                                                                 request a formal hearing before the IGRC. (56.1 Stmt. ¶
                                                                 12; see also IGRP Directive §§ IV(G)-(H).) An inmate may
                         A. Facts 1                              appeal the IGRC’s decision to the commanding officer, or
                                                                 her designee, and subsequent appeals may be taken to the
1      The following facts are drawn from Defendant’s            Central Office Review Committee (“CORC”). (56.1 Stmt.
       unopposed Local Civil Rule 56.1 Statement. (Doc.          ¶ 13; see also IGRP Directive §§ IV(I)-(J).) The CORC’s
       No. 55 (“56.1 Statement” or “56.1 Stmt.”).) In            decision is the final and binding decision of the DOC; if
       deciding Defendant’s motion for summary judgment,         an inmate disputes the decision of the CORC, he may
       the Court has also considered Plaintiff’s submission
                                                                 independently appeal to the Board of Correction. (IGRP
       in opposition to summary judgment (Doc. No. 58
                                                                 Directive at 47.) Finally, if an inmate does not receive a
       (“Opp'n”)), and has conducted an independent review
                                                                 timely disposition at any point throughout the grievance
       of the record, notwithstanding Plaintiff’s failure to
                                                                 process, he has the option of either granting an extension
       submit a statement compliant with Local Civil Rule
       56.1. See Holtz v. Rockefeller & Co., 258 F.3d 62, 73     of time to the relevant decisionmaker (i.e., the IGRC,
       (2d. Cir. 2001) (noting that district court “may in its   the commanding officer, or the CORC) or appealing and
       discretion opt to conduct an assiduous review of the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
         Case
Mena v. City     9:17-cv-01003-BKS-TWD
             of New                              Document
                    York, Not Reported in Fed. Supp. (2016)         65 Filed 06/21/19 Page 77 of 237
2016 WL 3948100

proceeding to the next level of review. (56.1 Stmt. ¶ 14; see    to qualified immunity. (Doc. Nos. 53–55, 57.) Defendant
also IGRP Directive §§ IV(D)(9)(b), (10).)                       also filed a notice pursuant to Local Civil Rule 56.2
                                                                 alerting Plaintiff of his obligation to submit a responsive
 *2 As Plaintiff himself acknowledges, after submitting          statement and informing him of the consequences of
the grievance and receiving no response, he neither              not doing so. (Doc. No. 56.) In accordance with Local
granted the DOC an extension of time nor appealed. (See          Rule 56.2, this notice included copies of Federal Rule of
Compl. 7–8; Opp'n 6.) In his Complaint, Plaintiff admits         Civil Procedure 56 and Local Civil Rule 56.1. (Id.) On
that he is “still waiting” for a disposition of his grievance,   October 14, 2015, Plaintiff filed a brief opposing summary
but does not indicate any steps he has taken to appeal any       judgment and submitted several exhibits (see Doc. No.
decision before the IGRC. (See Compl. 7.) In response            58), but he failed to submit a responsive 56.1 Statement.
to a question on the Southern District of New York               Defendant submitted his reply on October 22, 2015. (Doc.
Prison Complaint form asking a plaintiff to “set forth any       No. 59 (“Reply”).)
additional information that is relevant to the exhaustion
of your administrative remedies,” Plaintiff repeated a
number of his substantive allegations against the OBCC
                                                                                 II. LEGAL STANDARD
staff, but did not state any information relevant to the
grievance process. (Id. at 5.) And in his opposition brief in    Pursuant to Rule 56(a) of the Federal Rules of Civil
connection with this motion, Plaintiff again notes that he       Procedure, summary judgment should be granted “if the
filed “several grievances about the issues in question,” but     movant shows that there is no genuine dispute as to any
he does not indicate any specific steps he took to appeal        material fact and the movant is entitled to judgment as a
to the IGRC or to pursue any other avenue of appellate           matter of law.” Fed. R. Civ. P. 56(a). There is “no genuine
review within the IGRP. (Opp'n 6.)                               dispute as to any material fact” where (1) the parties agree
                                                                 on all facts (that is, there are no disputed facts); (2) the
                                                                 parties disagree on some or all facts, but a reasonable fact-
                   B. Procedural History                         finder could never accept the nonmoving party’s version
                                                                 of the facts (that is, there are no genuinely disputed facts),
On April 11, 2013, Plaintiff commenced this action               see Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
by filing a complaint against the City of New York,              475 U.S. 574, 587 (1986); or (3) the parties disagree on
Correction Officer Jaquon Pickwood (“Pickwood”),                 some or all facts, but even on the nonmoving party’s
Correction Officer Sauda Abdul-Malik (“Abdul-Malik”),            version of the facts, the moving party would win as a
and Defendant (collectively, “Defendants”), pursuant to          matter of law (that is, none of the factual disputes are
Section 1983, asserting violations of his constitutional         material), see Anderson v. Liberty Lobby, Inc., 477 U.S.
rights under the Eighth and Fourteenth Amendments.               242, 248 (1986).
(See Doc. No. 1.) On December 9, 2013, Defendants
moved to dismiss the Complaint. (Doc. No. 18.) On                In determining whether a fact is genuinely disputed, the
September 17, 2014, the Court granted Defendants'                court “is not to weigh the evidence but is instead required
motion to dismiss with respect to Plaintiff’s claims against     to view the evidence in the light most favorable to the
the City of New York, Pickwood, and Abdul-Malik,                 party opposing summary judgment, to draw all reasonable
and Plaintiff’s Fourteenth Amendment claims against              inferences in favor of that party, and to eschew credibility
Defendant for failure to state a claim upon which relief can     assessments.” Weyant v. Okst, 101 F.3d 845, 854 (2d
be granted, but denied Defendants' motion to dismiss with        Cir. 1996). Nevertheless, to show a genuine dispute, the
respect to Plaintiff’s Eighth Amendment claim against            nonmoving party must provide “hard evidence,” D’Amico
Officer Eason. (Doc. No. 29.) On September 11, 2015,             v. City of N.Y., 132 F.3d 145, 149 (2d Cir. 1998), “from
following the completion of discovery, Defendant filed           which a reasonable inference in [its] favor may be drawn,”
the instant motion for summary judgment, along with              Binder & Binder PC v. Barnhart, 481 F.3d 141, 148 (2d Cir.
his brief and his 56.1 Statement, arguing that Plaintiff         2007) (internal quotation marks omitted). “Conclusory
failed to exhaust administrative remedies, that his Eighth       allegations, conjecture, and speculation,” Kerzer v. Kingly
Amendment conditions of confinement claim failed on              Mfg., 156 F.3d 396, 400 (2d Cir. 1998), as well as the
the merits, and that in any event, Defendant was entitled        existence of a mere “scintilla of evidence in support of



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
         Case
Mena v. City     9:17-cv-01003-BKS-TWD
             of New                              Document
                    York, Not Reported in Fed. Supp. (2016)         65 Filed 06/21/19 Page 78 of 237
2016 WL 3948100

the [nonmoving party’s] position,” Anderson, 477 U.S. at         the administrative exhaustion requirement of the Prison
252, are insufficient to create a genuinely disputed fact.       Litigation Reform Act of 1995 (the “PLRA”). The Court
A moving party is “entitled to judgment as a matter of           agrees.
law” on an issue if (1) it bears the burden of proof on the
issue and the undisputed facts meet that burden; or (2) the      Under the PLRA, inmates bringing claims with respect
nonmoving party bears the burden of proof on the issue           to prison conditions under Section 1983 must exhaust the
and the moving party “ ‘show[s]’– that is, point[s] out ...      administrative remedies that are available at that prison
– that there is an absence of evidence [in the record] to        before proceeding in federal court. 42 U.S.C. § 1997e(a).
support the nonmoving party’s [position].” See Celotex           The PLRA’s exhaustion requirement is “mandatory,”
Corp. v. Catrett, 477 U.S. 317, 325 (1986).                      thus “foreclosing judicial discretion.” Ross v. Blake, 136
                                                                 S. Ct. 1850, 1857 (2016); see also Woodford v. Ngo,
 *3 Typically, a “nonmoving party’s failure to respond           548 U.S. 81, 84 (2006) (describing the “invigorated
to a [Local Civil] Rule 56.1 statement permits the court         exhaustion provision” as “[a] centerpiece of the PLRA’s
to conclude that the facts asserted in the statement are         effort to reduce the quantity of prisoner suits” (citations
uncontested and admissible.” T.Y. v. N.Y.C. Dep't of             and quotation marks omitted)). Accordingly, “the law
Educ., 584 F.3d 412, 418 (2d Cir. 2009) (citing Gubitosi         is well-settled that the failure to take an available
v. Kapica, 154 F.3d 30, 31 n.1 (2d Cir. 1998)). “This            administrative appeal, even when the initial grievance
general rule applies equally” to cases involving a pro se        receives no response, constitutes a failure to exhaust
nonmoving party who has been provided adequate notice            available administrative remedies.” Garvin v. Rivera, No.
of the consequences of failing to properly respond to            13-cv-7054 (RJS), 2015 WL 3999180, at *3 (S.D.N.Y.
a summary judgment motion. Pierre-Antoine v. City of             June 29, 2015); accord Johnson v. N.Y.C. Dep't of Corr.,
N.Y., No. 04-cv-6987 (GEL), 2006 WL 1292076, at *3               No. 13-cv-6799 (CM), 2014 WL 2800753, at *6 (S.D.N.Y.
(S.D.N.Y. May 9, 2006); see also Gilliam v. Trustees of          June 16, 2014) (“Assuming that [p]laintiff filed a timely
Sheet Metal Workers' Nat'l Pension Fund, No. 03-cv-7421          grievance ... and received no response within five business
(KMK), 2005 WL 1026330, at *1 n.2 (S.D.N.Y. May 3,               days[,] ... [p]laintiff ... could have taken the next step and
2005). Even so, the Court “may in its discretion opt to          requested a hearing.”); Leacock v. N.Y.C. Health Hosp.
conduct an assiduous review of the record even where one         Corp., No. 03-cv-5440 (RMB) (GWG), 2005 WL 483363,
of the parties has failed to file such a statement,” Holtz,      at *7 (S.D.N.Y. Mar. 1, 2005) (“[T]hat [plaintiff] allegedly
258 F.3d at 73, and the Court is obligated to construe           did not receive a response to her grievance does not
pro se litigants' submissions liberally, see McEachin v.         excuse her from failing to exhaust the appellate remedies
McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).                     available to her.”); Burns v. Moore, No. 99-cv-966 (LMM)
                                                                 (THK), 2002 WL 91607, at *8 (S.D.N.Y. Jan. 24, 2002)
Here, Plaintiff failed to submit a responsive Rule 56.1          (“Thus, even if [p]laintiff received no response to his initial
statement, even though Defendant, pursuant to Local              grievance, [p]laintiff could have sought the next level of
Civil Rule 56.2, sent Plaintiff notice of his obligations        review, in this case, to the prison superintendent.”).
under Local Civil Rule 56.1 and Federal Rule of Civil
Procedure 56 and sent copies of both rules. (Doc. No. 56).        *4 At the OBCC, where Plaintiff was incarcerated, an
In light of Plaintiff’s pro se status, the Court has exercised   inmate must exhaust several layers of review, even if the
its discretion to independently review the record, which         inmate does not receive a timely disposition at the initial
reveals no controverted facts. See Holtz, 258 F.3d at 73.        stages. (56.1 Stmt. ¶ 12–14.) Here, as Plaintiff reveals in
In fact, as discussed below, Plaintiff’s own submissions         his own complaint and brief in opposition to the motion
confirm the material facts contained in Defendant’s Rule         for summary judgment, he did not exhaust the OBCC
56.1 Statement.                                                  administrative procedure. (Compl. 7–8; Opp'n 6.) Rather,
                                                                 he indicates that he filed a grievance but otherwise did
                                                                 not appeal or seek further review through the IGRP
                                                                 process. (Compl. 7–8 (noting that he is “still waiting” for
                    III. DISCUSSION
                                                                 disposition of his grievances and did not seek review at
Defendant argues that summary judgment should be                 the next levels within IGRP); Opp'n 6 (noting that he
granted because Plaintiff has failed to comply with              filed “several grievances about the issues in question,”



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
         Case
Mena v. City     9:17-cv-01003-BKS-TWD
             of New                              Document
                    York, Not Reported in Fed. Supp. (2016)        65 Filed 06/21/19 Page 79 of 237
2016 WL 3948100

but omitting reference to any specific steps taken to           ‘available’ requires the possibility of some relief.”).
appeal)). Accordingly, Plaintiff failed to satisfy the PLRA     Second, an administrative procedure is unavailable where
exhaustion requirement.                                         it is “so opaque that it becomes, practically speaking,
                                                                incapable of use.” Id. To meet this high bar, the
The Court next considers whether there is any basis             administrative remedy must be “essentially ‘unknowable.’
for excusing Plaintiff’s failure to exhaust administrative      ” Id. Finally, “a grievance process is rendered unavailable
remedies at the IGRP. Last month, the Supreme Court             when prison administrators thwart inmates from taking
forcefully disapproved of judge-made exceptions to the          advantage of it through machination, misrepresentation,
PLRA’s exhaustion requirement, stressing the mandatory          or intimidation.” Ross, 136 S. Ct. at 1860.
language of the statute. See Ross, 136 S. Ct. at
1862 (“Courts may not engraft an unwritten ‘special             Here, Plaintiff has not alleged – let alone shown – that the
circumstances’ exception onto the PLRA’s exhaustion             administrative procedures at the OBCC were unavailable
requirement.”) In doing so, the Supreme Court expressly         to him. Although Plaintiff’s initial grievance received no
rejected the Second Circuit’s prior framework under Giano       response, this alone is insufficient to show that the IGRP
v. Goord, 380 F.3d 670 (2d Cir. 2004), and, by extension,       acted as a mere dead end. As stated earlier, “the law is
Hemphill v. New York, 380 F.3d 680, 686 (2d Cir. 2004),         well-settled” that an inmate’s “failure to take an available
which recognized a “special circumstances” exception            administrative appeal, even when the initial grievance
to the PLRA’s exhaustion requirement. See Williams v.           receives no response, constitutes a failure to exhaust
Priatno, No. 14-4777, ___ F.3d. ____, ____, 2016 WL             available administrative remedies.” Garvin, 2015 WL
3729383, at *4 (2d Cir. July 12, 2016) (“[T]o the extent that   3999180, at *3 (collecting authorities). In short, the DOC’s
our special circumstances exception ... permits plaintiffs      untimeliness in this case is not enough to demonstrate
to file a lawsuit in federal court without first exhausting     the unavailability of an administrative remedy. This is
administrative remedies that were, in fact, available to        especially true in light of the IGRP’s built-in appeal
them, those aspects of Giano and Hemphill are abrogated         mechanism, whereby inmates may directly proceed to the
by Ross.”).                                                     next level of review in the event of the DOC’s failure
                                                                to respond to a grievance. (See IGRP Directive § IV(D)
Thus, post-Ross, the lone surviving exception to the            (9)(b), (10).) Furthermore, Plaintiff has not introduced
PLRA’s exhaustion requirement is that embedded in               any facts to indicate that prison officials at OBCC are
its text: that an inmate need only exhaust those                “consistently unwilling to provide any relief to aggrieved
administrative remedies that are “available” to him. Ross,      inmates.” Ross, 136 S. Ct. at 1859.
136 S. Ct. at 1862; see also 43 U.S.C. § 1997e(a). An
inmate’s failure to exhaust may therefore be excused             *5 Nor has Plaintiff pointed to any evidence that
when his prison’s grievance mechanisms are literally or         the IGRP was “so opaque that it [became], practically
constructively “unavailable.” Ross, 136 S. Ct. at 1858–         speaking, incapable of use” and therefore “essentially
59. The Supreme Court described three scenarios in              unknowable.” Ross, 136 S. Ct. at 1859. While the
which administrative procedures could be “officially on         Second Circuit recently found that certain administrative
the books,” but “not capable of use to obtain relief,”          grievance procedures at a different New York State
and therefore unavailable. Id. While not exhaustive,            facility met this standard, the Second Circuit’s decision
these illustrations nonetheless guide the Court’s inquiry.      hinged on the “extraordinary circumstances” specific to
See Williams, 2016 WL 3729383, at *4 n.2. First,                the case before it, for which the applicable grievance
an administrative procedure is unavailable when “it             regulations gave “no guidance whatsoever.” See Williams,
operates as a simple dead end – with officers unable or         2016 WL 3729383, at *1, *5. Specifically, the plaintiff
consistently unwilling to provide any relief to inmates.”       in Williams was housed in a special housing unit and
Ross, 136 S. Ct. at 1859. If prison administrators either       segregated from the regular prison population; therefore,
lack the necessary authority to provide any relief or           he gave his grievance complaint to a correction officer
possess authority but consistently decline to exercise it,      to file on his behalf. Williams, 2016 WL 3729383, at
the administrative channels are not “available” within          *2. However, the plaintiff in Williams alleged that the
the meaning of the PLRA. Id.; see also Booth v.                 correction officer to whom he gave his complaint failed to
Churner, 523 U.S. 731, 736, 738 (2001) (“[T]he modifier         file it, id., and because the Second Circuit concluded that



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
         Case
Mena v. City     9:17-cv-01003-BKS-TWD
             of New                              Document
                    York, Not Reported in Fed. Supp. (2016)           65 Filed 06/21/19 Page 80 of 237
2016 WL 3948100

the applicable grievance regulations gave “no guidance            for failure to comply with the administrative exhaustion
                                                                  requirement of the PLRA, Defendant’s motion for
whatsoever to an inmate whose grievance was never filed,”
id. at 5, it reversed the District Court’s dismissal for          summary judgment is granted. 2
failure to exhaust. Here, by contrast the IGRP expressly
guides inmates in Plaintiff’s position who have filed a           2       Although Defendant has raised other grounds for
grievance but have not received a timely response and                     summary judgment, including that Plaintiff has failed
directs them to either grant an extension of time to the                  to establish an Eighth Amendment conditions of
relevant decisionmaker or to appeal to the next level                     confinement claim, and that Defendant is entitled to
of review. (See IGRP Directive §§ IV(D)(9)(b), (10).) In                  qualified immunity, the Court finds it unnecessary to
light of the IGRP’s unambiguous directive, Plaintiff has                  address these other arguments because of Plaintiff’s
clearly failed to show that the IGRP was “essentially                     failure to exhaust remedies.
unknowable.” See Ross, 136 S. Ct. at 1859.

                                                                                      IV. CONCLUSION
Finally, the Court turns to the third scenario
contemplated by the Supreme Court, in which                       For the reasons stated above, IT IS HEREBY
“prison administrators thwart inmates from taking                 ORDERED that Defendant’s motion for summary
advantage of a grievance process through machination,             judgment is GRANTED.
misrepresentation, or intimidation.” Id. at 1859. Plaintiff
has not demonstrated, or even suggested, that prison              Although Plaintiff has paid the filing fee in this action and
administrators obstructed or interfered with his access to        has not applied to proceed in forma pauperis, the Court
administrative remedies. See, e.g., Winston v. Woodward,          nevertheless certifies pursuant to 28 U.S.C. § 1915(a)(3)
No. 05-cv-3385 (RJS), 2008 WL 2263191, at *10                     that, in the event Plaintiff seeks to appeal this Order in
(S.D.N.Y. May 30, 2008) (concluding that plaintiff’s              forma pauperis, any appeal would not be taken in good
failure to exhaust administrative remedies was not excused        faith.
in light of his “failure to put forth any corroborating
evidence, either direct or circumstantial, to support his         The Clerk is respectfully directed to terminate the motion
claims that he suffered retaliation in the form of threats,       pending at docket number 53, to mail a copy of this order
harassment and mail tampering”). Thus, this exception to          to Plaintiff, and to close this case.
the exhaustion requirement is also clearly inapplicable.

Therefore, the Court concludes, as a matter of law, that          SO ORDERED.
Plaintiff has failed to exhaust administrative remedies
available to him through the IGRP and has failed to offer         All Citations
any facts to prove that administrative remedies were not
                                                                  Not Reported in Fed. Supp., 2016 WL 3948100
available to him. Because Plaintiff’s claims are barred

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
McKethanCase
         v. New9:17-cv-01003-BKS-TWD           Document
                York State Department of Correctional...,      65 Filed
                                                          Not Reported in...06/21/19                  Page 81 of 237
2011 WL 4357375

                                                                       for leave to amend. In this opinion we resolve both (1)
                                                                       the State's motion to dismiss and (2) plaintiff's motion
     KeyCite Yellow Flag - Negative Treatment                          for leave to amend. For the foregoing reasons, the State's
Declined to Extend by Panayoty v. Annucci, N.D.N.Y., August 16, 2012
                                                                       motion is denied and the plaintiff's motion is granted
                  2011 WL 4357375
                                                                       in part and denied in part. 2 The parties are directed to
    Only the Westlaw citation is currently available.
                                                                       complete all discovery within ninety (90) days. At the
             United States District Court,
                                                                       conclusion of the discovery period, the parties should
                   S.D. New York.
                                                                       submit letters describing any proposed dispositive motion.
              William McKETHAN, Plaintiff,
                           v.                                          1      Plaintiff referred to his proposed pleading as an
       NEW YORK STATE DEPARTMENT OF                                           “amended complaint,” but it would be his second
     CORRECTIONAL SERVICES; Lesley Malin,                                     amendment.

     Deputy Superintendent of Program Services                         2      Since we grant plaintiff's motion for leave to amend,
     at Sing Sing C.F., and T. Riddick, Correction                            the proposed Second Amended Complaint will
  Counselor at Sing Sing C.F., Officially, Unofficially,                      become the operative pleading in this matter. As a
   Jointly, Individually and Severally, Defendants.                           result, we will only address the substantive arguments
                                                                              put forward in defendants' motion to dismiss the
                    No. 10 Civ. 3826(NRB).                                    amended complaint inasmuch as they would also
                                |                                             apply to plaintiff's Second Amended Complaint.
                         Sept. 16, 2011.

Attorneys and Law Firms                                                                          FACTS 3

William McKethan, Woodbourne, NY, pro se.                              3      These facts are taken from plaintiff's proposed
                                                                              Second Amended Complaint, which, as noted above,
Rebecca Ann Durden, New York State Department of
                                                                              will be the operative pleading going forward.
Law, Environmental Protection Bureau, Albany, NY, for
Defendants.                                                            In November 2007, plaintiff was an inmate in the
                                                                       Eastern New York Correctional Facility (“Eastern”).
                                                                       During that month, he was placed in the Special Housing
                                                                       Unit (“SHU”) following an incident of misbehavior.
             MEMORANDUM AND ORDER
                                                                       Proposed Amended Compl. ¶ 1. When taking inventory
NAOMI REICE BUCHWALD, District Judge.                                  of his personal property, a SHU supervisor authorized
                                                                       the possession of his “universal crown,” which is the
 *1 Plaintiff William McKethan, appearing pro se,                      “headwear for sincere male adherents to the teachings”
brought this action pursuant to 42 U.S.C. § 1983                       of the Nation of Gods and Earths (“Nation” or “NGE”).
against the New York State Department of Correctional                  Id. ¶ 2. The universal crown is a “hemispheric head cap
Services (“DOCS”) and two individual defendants                        that has a tassel and is made of cloth, knitted, crocheted,
(collectively, “the State” or “defendants”). On November               multicolored or single colored” and “must fit close to the
15, 2010, defendants moved to dismiss plaintiff's amended              head (hair).” Id. ¶ 2 n. 1. Despite the initial approval
complaint. While plaintiff eventually opposed this motion              of the headgear, the crown was subsequently confiscated
on February 1, 2011, he also moved on December                         by a corrections officer who claimed that plaintiff was
15, 2010, for leave to amend the complaint. Plaintiff                  not allowed to possess it while in the SHU. Id. ¶ 3. The
submitted a proposed Second Amended Complaint to the                   plaintiff immediately filed a grievance complaining of
Court in connection with this motion. 1 The proposed                   this confiscation. Id. Approximately one month later, a
amendments substituted a new individual defendant for                  lieutenant gave the plaintiff his crown back, along with
DOCS, eliminated the amended complaint's claim of                      a copy of a memorandum from Eastern's Coordinating
conspiracy, and requested punitive damages instead of                  Chaplain which stated that the headgear in question “can
compensatory damages. The State opposed the motion                     be worn by ... the Nation of God's and earths [sic] under



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
McKethanCase
         v. New9:17-cv-01003-BKS-TWD           Document
                York State Department of Correctional...,      65 Filed
                                                          Not Reported in...06/21/19             Page 82 of 237
2011 WL 4357375

the name ‘Crown.’ “ Id. ¶ 4; Ex. A to Proposed Amended                  formally register as sincere adherents, but do not
Compl.                                                                  allow them to congregate in groups, among other
                                                                        things. Id. at *8–11. It is this final order, from 2004,
Plaintiff was then transferred to Upstate Correctional                  that we refer to as the “Marria Order.”
Facility (“Upstate”), another SHU facility. Id. ¶ 5.             Plaintiff also claims that upon arriving at Sing Sing, he
However, in February 2008, the disciplinary violation            had an interview with his counselor, defendant Riddick.
which caused plaintiff to be transferred to Upstate, and         Id. ¶ 10. According to plaintiff, Riddick informed him
presumably to be placed in the SHU in the first instance,        that he was now a “general confinement inmate” and
was reversed. Id. ¶ 6. Plaintiff was then classified as a        would remain at Sing Sing so long as he “adjusted to
“general confinement inmate” and transferred to Sing             facility living.” Id. Riddick further informed the plaintiff
Sing Correctional Facility (“Sing Sing”). Id.                    that his educational background likely qualified him
                                                                 for enrollment in a bachelor's degree program offered
 *2 Plaintiff claims that when he arrived at Sing Sing, he       by Mercy College in Sing Sing. Plaintiff contacted the
noticed ongoing violations of this Court's order in Marria       supervisor of this program and made plans to interview
v. Broaddus, et al., No. 97 Civ. 8297(NRB), 2004 U.S. Dist.      for enrollment. Id. ¶ 10. Plaintiff eventually interviewed,
LEXIS 14829, 2004 WL 1724984 (S.D.N.Y. July 30, 2004)            where he was informed that his previous educational
(hereinafter “Marria Order”). 4 For example, a copy of           credits from Bard College were fully transferrable to the
the Marria Order and other information pertaining to the         Mercy College program and that he would be enrolled in
NGE were not posted in the facility's law and general            the program's next semester “pending confirmation of his
libraries. Id. ¶ 7. Plaintiff asserts that Lesley Malin,         credits from Bard College.” Id. ¶ 28. Presumably plaintiff
defendant in this action, was then the “Acting Deputy            cites these facts in order to demonstrate that he adjusted
Superintendent of Programs at Sing Sing” and was                 well to Sing Sing and had behaved himself.
responsible for ensuring that the facility complied with
the requirements of the Marria Order. Id. According to           Plaintiff claims that on April 3, 2008, he received a ruling
plaintiff, in response to Sing Sing's deficient compliance,      on his grievance complaining of the confiscation of his
he recruited inmates who were sincere adherents of the           headgear while at Eastern. According to plaintiff, the
NGE to send letters to Malin asserting their beliefs. Such       ruling denied his grievance and directed DOCS' staff to
written notification is a necessary prerequisite in order to     once again confiscate his crown. Id. ¶ 11. Plaintiff states
obtain the benefits granted to members of the NGE under          that the decision was signed by C. Lindquist, Assistant
the Marria Order. Id . ¶¶ 8–9; see also Marria, 2004 U.S.        Director of DOCS' Central Officer Review Committee
Dist. LEXIS 14829 at *8–11, 2004 WL 1724984.                     (“CORC”), and the official whom plaintiff seeks to add as
                                                                 a defendant in this action. In compliance with this order,
4                                                                plaintiff's headgear was confiscated, and plaintiff once
       In 1997, a member of the NGE brought a lawsuit
                                                                 again filed a grievance. Id. On June 4, 2008, CORC denied
       against several DOCS officials complaining about
       DOCS' treatment of the NGE as an “unauthorized”
                                                                 this grievance, in a ruling also signed by Lindquist. Id. ¶
       or “security threat” group and the “consequent            19; Ex. G to Proposed Amended Compl. 5
       prohibition on his receipt of Nation materials and
       literature, including the group's central texts and its   5      Plaintiff submits the June 4 ruling signed by Lindquist
       newspaper, and ban on formal gatherings with other
                                                                        as an exhibit to the proposed amended complaint.
       members of the group.” Marria, 2003 U.S. Dist.
                                                                        Ex. G to Proposed Amended Compl. However, he
       LEXIS 13329 at *2, 2003 WL 21782633 (S.D.N.Y.
                                                                        does not submit the supposed April 2008 ruling.
       July 31, 2003). Following a five-day bench trial, we
                                                                        Furthermore, a review of the June ruling reflects that
       held that the members of the NGE were entitled to
                                                                        it was deciding a grievance filed on April 7, 2008 and
       First Amendment and RLUIPA protection for their
                                                                        “upholds the determination of the Superintendant.”
       sincerely-held beliefs and remanded to DOCS to take
                                                                        Id. Notably, April 7 was just four days after plaintiff
       action not inconsistent with our opinion. Id. at *3.
                                                                        claims he had his crown confiscated following a ruling
       In 2004, we approved DOCS' proposed protocols for
                                                                        on his initial grievance. In short, despite plaintiffs'
       sincere adherents of the NGE. Marria, 2004 U.S.
                                                                        allegations that Lindquist signed the early April
       Dist. LEXIS 14829, 2004 WL 1724984. The protocols
                                                                        ruling ordering the confiscation of his headgear, the
       grant certain rights to members of the NGE who
                                                                        record suggests that the “Superintendant” made this


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
McKethanCase
         v. New9:17-cv-01003-BKS-TWD           Document
                York State Department of Correctional...,      65 Filed
                                                          Not Reported in...06/21/19           Page 83 of 237
2011 WL 4357375

       determination and that Lindquist merely upheld it in     suitable for downstate placement.” Ex. L to Proposed
       his role as the Assistant Director of CORC in June.      Amend Compl. The form recommended “any suitable 02
On April 14, 2008, plaintiff wrote a letter to Malin            facility.” Id.
requesting compliance with the Marria Order and certain
accommodations for the NGE. Over the course of the              Plaintiff believes that the decision to transfer him out
next few months, plaintiff and Malin corresponded several       of Sing Sing was in error, and that the actual reason
times regarding accommodations of the NGE at Sing               for his transfer was his multiple informal complaints to
                                                                Malin and administrative grievances. He brought this
Sing. 6 While this correspondence was ongoing, plaintiff
                                                                lawsuit on May 10, 2010, alleging violations of his rights
also filed a grievance complaining that his right to practice
                                                                of freedom of religion, First Amendment retaliation, and
his religion was not appropriately protected by the DOCS
                                                                conspiracy. As noted above, plaintiff has since abandoned
protocols that were approved by the Marria Order. See Id.
                                                                his conspiracy claim.
¶¶ 12–27.

6      At this stage in the litigation, it is unnecessary
       to concern ourselves with the specifics of this                                DISCUSSION
       correspondence. It suffices to note that plaintiff
       continuously objected to what he perceived as            A. Legal Standards
       a failure to comply with the Marria Order and
                                                                1. Motion for Leave to Amend
       otherwise respect the First Amendment rights of the
       NGE. Malin consistently responded that she was
                                                                Leave to amend shall be freely granted “when justice
       working to ensure that members of the NGE received       so requires .” Fed.R.Civ.P. 15(a)(2); Foman v. Davis,
       all the rights granted to them by law.                   371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962).
                                                                However, it is within the discretion of a district court to
 *3 Plaintiff claims that at some point during the months
                                                                deny leave when amendment would be futile. Foman v.
he corresponded with Malin, a corrections officer named
                                                                Davis, 371 U.S. at 182; McCarthy v. Dun & Bradstreet
Hill approached him in the Law Library and asked him
                                                                Corp., 482 F.3d 184, 200 (2d Cir.2007); Lucente v. Int'l
what it was that he “wanted pertaining to the NGE.” Id.
                                                                Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir.2002).
¶ 14. According to plaintiff, Hill said that Malin was his
                                                                The Second Circuit has found “[a]n amendment to a
boss and had asked Hill to find out what the plaintiff
                                                                pleading will be futile if a proposed claim could not
wanted since he was plaintiff's area supervisor. Id. Despite
                                                                withstand a motion to dismiss pursuant to [Federal] Rule
this seemingly conciliatory gesture, plaintiff claims that
                                                                [of Civil Procedure] 12(b)(6).” Dougherty v. Town of
Hill warned him to “ ‘slow down’ “ since he “ ‘just got
                                                                North Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88
to Sing Sing’ and shouldn't ‘move too fast,’ [and] to ‘take
                                                                (2d Cir.2002). Consequently, in order to decide whether
it slow’ because [plaintiff] ‘didn't know [Malin].’ “ Id. ¶
                                                                amendment would be futile, we will assess whether
15. Plaintiff states that Hill then warned him that Malin
                                                                plaintiff's proposed amended complaint would survive a
“ ‘would have [plaintiff] on the next thing smoking out of
                                                                motion to dismiss.
Sing Sing.’ “ Id. A few days later, Hill again approached
the plaintiff in the Law Library. After plaintiff detailed
“everything he wrote to [Malin] in his 4/14/08 letter,” Hill       2. Motion to Dismiss
warned him to “ ‘slow down before [Malin] got tired of his       *4 When deciding a motion to dismiss for failure to
demands.’ “ Id. ¶ 16.                                           state a claim pursuant to Rule 12(b)(6) of the Federal
                                                                Rules of Civil Procedure, the Court must accept as true
On August 20, 2008, plaintiff was transferred to Auburn         all well-pleaded facts alleged in the complaint and draw
Correctional Facility (“Auburn”). Id. ¶ 29. While at            all reasonable inferences in plaintiffs' favor. Kassner v. 2nd
Auburn, he made a Freedom of Information Law                    Ave. Delicatessen, Inc., 496 F.3d 229, 237 (2d Cir.2007).
request to obtain Riddick's written explanation for his         A complaint must include “enough facts to state a claim
transfer from Sing Sing. According to the form obtained         for relief that is plausible on its face.” Bell Atl. Corp.
by plaintiff and attached to his complaint, the stated          v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 1974,
explanation was that “inmate served more than 60 days           167 L.Ed.2d 929, 949 (2007). Where a plaintiff has not
SHU/[Keeplock] within last 12 months and he is no longer        “nudged [his] claims across the line from conceivable to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
McKethanCase
         v. New9:17-cv-01003-BKS-TWD           Document
                York State Department of Correctional...,      65 Filed
                                                          Not Reported in...06/21/19             Page 84 of 237
2011 WL 4357375

plausible, [his] complaint must be dismissed.” Id. This           7      We note that under the current protocols, plaintiffs
pleading standard applies in “all civil actions.” Aschroft               are allowed to meet one-one-one with outside
v. Iqbal, ––– U.S. ––––, ––––, 129 S.Ct. 1937, 1953, 173                 volunteers, a fact that we found significant in
L.Ed.2d 868, 887 (2009).                                                 approving the prohibition on congregation. Marria,
                                                                         2004 U.S. Dist. LEXIS 14829 at *7, 2004 WL
Where, as here, a complaint is filed by a pro se plaintiff,              1724984.
the complaint should be reviewed under a more lenient              *5 Essentially, plaintiff claims that the DOCS protocols
standard than that applied to “formal pleadings drafted           approved in the Marria Order are unconstitutional.
by lawyers.” Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct.        However, the constitutionality of the protocols was
594, 596, 30 L.Ed.2d 652, 654 (1972) (per curiam). In             decided in the Marria Order, and even assuming that a
other words, courts must interpret such pleadings “to             single, pro se plaintiff, would have standing in a separate
raise the strongest arguments that they suggest.” Burgos          lawsuit, this plaintiff alleges no facts which would require
v. Hopkins, 14 F.3d 787, 790 (2d Cir.1994). Nevertheless,         us to review our previous determination. The only “facts”
pro se plaintiffs remain subject to the general standard          pled by plaintiff which could possibly assert changed
applicable to all civil complaints under the Supreme              circumstances are his contentions that DOCS is “no
Court's decisions in Twombly and Iqbal. See Schwamborn            longer operating at a ‘hiring freeze’ or under strict orders
v. County of Nassau, 348 F. App'x 634, 635 (2d Cir.2009).         to ‘minimize overtime expenditures' “ and that the NGE
                                                                  is not any more disruptive to prison life than other
                                                                  religious groups. Proposed Amended Compl. ¶ 26. These
B. Violation of Right to Free Exercise
                                                                  are conclusory allegations insufficient to sustain his claim.
Plaintiff's first proposed cause of action alleges that
                                                                  Since plaintiff's proposed second amended complaint
Lindquist and Malin infringed his right to freely exercise
                                                                  seeks to challenge DOCS activity which has already been
his religion, in violation of the First and Fourteenth
                                                                  found to be constitutional, this proposed claim is futile.
Amendment of the Constitution and several applicable
statutes, most notably the Religious Land Use and
                                                                  Second, plaintiff's proposed amended pleading appears to
Institutionalized Persons Act 42 U.S.C. § 2000cc–1 et
                                                                  complain that DOCS did not properly comply with the
seq. (“RLUIPA”). Plaintiff seeks injunctive relief ordering
Lindquist and Malin to take several actions to remedy the         Marria Order and its protocols. 8 For example, plaintiff
perceived constitutional deficiencies.                            alleges that the Marria Order was not made available in
                                                                  the law and general libraries as required. 9 In addressing
Construing the proposed amended complaint broadly,                this issue, we note that we are not aware, despite receipt
plaintiff's allegations and proposed remedies appear to           of many letters from NGE adherents over the years,
fall into three categories. First, plaintiff seeks to alter the   of a single complaint regarding DOCS' compliance with
Court's Marria Order to afford the NGE “the same rights           the protocols in the seven years since the Marria Order.
and privileges ... [as prisoners] who practice mainstream         Given this fact, and that plaintiff himself does not seek
belief systems.” Proposed Amended Compl. ¶ 36; see                an injunction forcing DOCS to comply with the Marria
Marria, 97 Civ. 8297(NRB), 2004 U.S. Dist. LEXIS                  Order, we see no reason to issue an injunction. Moreover,
14829, 2004 WL 1724984. Specifically, he requests that            inasmuch as plaintiff's motion to amend seeks to complain
the Court order DOCS to allow members of the NGE                  about DOCS' compliance with Marria, it is denied. Of
to congregate on Honor Days, engage in fundraising                course, we trust that if DOCS should ever run afoul of
projects, conduct study groups in prison, and meet with           the protocols, the Attorney General will take appropriate
non-prisoner members of the NGE through volunteer                 action to ensure the situation is rectified.
or group activities. 7 Plaintiff recognizes that the relief
sought revises the protocols approved in the Marria               8      We note that plaintiff does not explicitly ask the
Order, and asks us to order that “DOCS' Protocols be                     Court to remedy these violations. In fact, not only
rescinded or, in the alternative revised in accordance with              does plaintiff's requested injunction not order DOCS
the declaratory relief sought herein.” Proposed Amended                  to enforce the current protocols, but rather it orders
Compl. ¶ 36.                                                             that the current protocols be revised and replaced.
                                                                         However, since many of the pled allegations suggest
                                                                         that the Marria Order has not been followed, we



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                4
McKethanCase
         v. New9:17-cv-01003-BKS-TWD           Document
                York State Department of Correctional...,      65 Filed
                                                          Not Reported in...06/21/19            Page 85 of 237
2011 WL 4357375

       address these concerns pursuant to our obligation                 McGinnis, 352 F.3d 582, 585 (2d Cir.2003) (referring
       to interpret plaintiff's pro se pleading “to raise the            to SHU as “more restricted confinement”).
       strongest arguments that they suggest.” Burgos v.
                                                                   *6 Nevertheless, the circumstances surrounding the
       Hopkins, 14 F.3d 787, 790 (2d Cir.1994).
                                                                  confiscation of plaintiff's crown are presently unknown,
9      Inasmuch as the failure to comply with the Marria          and we decline to dismiss this claim on the current
       Order was unique to Sing Sing, plaintiff's claim also      record. In alleging that his crown was confiscated with
       faces a mootness issue since he is no longer an inmate     no justification, plaintiff has plausibly alleged a violation
       at that facility. See, e.g., Amador v. Andrews, ––– F.3d   of his rights under the First Amendment and RLUIPA.
       –––– (2d Cir.2011), 2011 U.S.App. LEXIS 17440,             Particularly given that other claims in plaintiff's proposed
       2011 WL 3629717 (2d Cir. Aug. 19, 2011) (noting that       Second Amended Complaint survive this motion to
       injunctive claims of prisoners become moot once they       dismiss, it is appropriate to seek a further submission
       have been released from prison).
                                                                  from the State on its policy regarding the crown and
Lastly, plaintiff complains that his universal crown was          the circumstances surrounding its confiscation from this
confiscated, and requests an order requiring DOCS to              particular plaintiff. It is certainly possible that, upon
permit use of such headgear. Plaintiff faces a couple of          receipt of a supplemental submission, this issue will be
potentially fatal issues with regard to this claim. First, it     resolvable on summary judgment.
is far from clear that he will be able to demonstrate the
necessary “personal involvement” by either of the named
defendants. See Joseph v. Fischer, 08 Civ. 2824(PKC),             C. Retaliation
2009 U.S. Dist. LEXIS 96952 at *50–51, 2009 WL                    In order to survive a motion to dismiss, a plaintiff alleging
3321011 (S.D.N.Y. Oct. 8, 2009) (reviewing pertinent              a claim of retaliation under the First Amendment must
case law and holding that personal involvement is a               “advance non-conclusory allegations establishing: (1) that
prerequisite to stating a claim under RLUIPA and that,            the speech or conduct at issue was protected, (2) that the
post-Iqbal, “an official's denial of a grievance alleging         defendant took adverse action against the plaintiff, and (3)
a constitutional deprivation, without more, does not              that there was a causal connection between the protected
amount to personal involvement in the deprivation of that         speech and the adverse action.” Dawes v. Walker, 239
right”); see also Montero v. Travis, 171 F.3d 757, 761–62         F.3d 489, 492 (2d Cir.2001). The Second Circuit has
(2d Cir.1999) (affirming dismissal of § 1983 claim seeking        instructed that courts “must approach prisoner claims of
injunctive relief as frivolous because plaintiff did not allege   retaliation with skepticism and particular care.” Id. This
defendants' personal involvement in the constitutional            is so because “virtually any adverse action taken against
violation). Second, plaintiff's own exhibit appears to            a prisoner by a prison official—even those otherwise not
demonstrate that DOCS typically allows members of the             rising to the level of a constitutional violation—can be
NGE to wear headgear. Specifically, a memorandum from             characterized as a constitutionally proscribed retaliatory
the Coordinating Chaplain of Eastern stated that the              act.” Id. Furthermore, “prisoners' claims of retaliation
“head apparel you wanted me to review can be worn                 pose a substantial risk of unwarranted judicial intrusion
by two district religious groups as approved head wear,”          into matters of general prison administration.” Id.
including the NGE “under the name ‘Crown.’ “ Ex. A
to Proposed Amended Compl. It is our suspicion that               Plaintiff alleges that Malin and Riddick transferred him
DOCS generally allows members of the NGE to wear                  from Sing Sing in retaliation for his complaints regarding
the crown, but plaintiff had his crown confiscated for            DOCS' treatment of members of the NGE and perceived
                                                                  failure to comply with the Marria Order. There can be
a specific reason. 10 When more facts come to light, it
                                                                  little doubt that plaintiff's informal complaints and formal
is certainly possible that defendants will demonstrate an
                                                                  grievances constitute protected activity under the First
entirely reasonable justification for their decisions with
                                                                  Amendment. See, e.g., Graham v. Henderson, 89 F.3d 75,
regard to plaintiff's crown.
                                                                  80 (2d Cir.1996). Furthermore, while a prisoner “has no
                                                                  liberty interest in remaining at a particular correctional
10     Indeed, one of the alleged confiscations happened          facility ... prison authorities may not transfer an inmate
       while plaintiff resided in the SHU, which is allowed
                                                                  in retaliation for the exercise of constitutionally protected
       to have stricter rules for inmates. See, e.g. Ford v.
                                                                  rights.” Davis v. Kelly, 160 F.3d 917, 920 (2d Cir.1998)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
McKethanCase
         v. New9:17-cv-01003-BKS-TWD           Document
                York State Department of Correctional...,      65 Filed
                                                          Not Reported in...06/21/19            Page 86 of 237
2011 WL 4357375

(internal citations omitted). Thus, the remaining question       believe it would be appropriate to entirely disregard the
is whether plaintiff has adequately alleged causation.           officer's statements given plaintiff's other allegations.

Plaintiff appears to rely on three facts to allege causation.    Lastly, plaintiff notes that he was transferred to Auburn
First, he claims that the State's purported reason for his       “within five-months of his arrival at Sing Sing.” Proposed
transfer was in error. If this is true, it can be evidence of    Amended Compl. ¶ 33. Furthermore, plaintiff's complaint
causation. See Bennett v. Goord, 343 F.3d 133, 139 (2d           references a letter sent to Malin on July 25, 2008. In
Cir.2003) (plaintiff's “allegations of retaliation are further   that letter, he noted that the next Honor Day which the
supported by the fact that essentially all relevant adverse      members of the NGE wished to observe was August 30,
actions by DOCS officials were subsequently found to             2008. Plaintiff's transfer was on August 20, 2008. The
have been unjustified”). The DOCS directive attached             Second Circuit has held that the “temporal proximity
to the complaint states that retention in Sing Sing's            between an inmate's [complaint] and disciplinary action
general confinement “will be determined by the inmate's          may serve as circumstantial evidence of retaliation.” Colon
continued ability to demonstrate conforming adjustment           v. Coughlin, 58 F.3d 865, 872 (2d Cir.1995) (citing Flaherty
to facility living.” Ex. M to Proposed Amended Compl.            v. Coughlin, 713 F.2d 10, 14 (2d Cir.1983)). In this case,
While not stated explicitly in plaintiff's proposed Second       the timeline of events can serve as such circumstantial
Amended Complaint, it is clear that he alleges that he had       evidence.
no behavioral issues while incarcerated at Sing Sing. 11
Thus, accepting the facts alleged in the complaint as true,      Despite these three allegations, defendants argue that
it does appear as though plaintiff's transfer may have been      plaintiff has not adequately alleged a claim of retaliation
in error.                                                        against Malin or Riddick because he cannot demonstrate
                                                                 that either had any personal involvement in the decision to
11                                                               transfer him. Specifically, defendants argue that plaintiff
       Plaintiff's proposed pleading focuses on the fact that
                                                                 has not adequately alleged that Malin was involved in the
       nothing in the DOCS directive states that retention in
                                                                 decision to transfer him out of Sing Sing or that Riddick
       Sing Sing is based on the amount of “SHU/Keeplock
       [an inmate] serves within 12 months, prior to being       was aware of plaintiff's various informal complaints and
       transferred to Sing Sing.” Second Amended Compl.          administrative grievances. Therefore, according to the
       ¶ 30. The clear implication is that he did not have       State, the claims against each defendant must fail.
       any behavioral issues while incarcerated at Sing Sing.
       This point was also made more explicitly in plaintiff's   Neither argument is persuasive at this stage. It is true that
       Amended Complaint. While the proposed Second              a plaintiff may not rely on conclusory allegations that a
       Amended Complaint will be the operative pleading          decision to transfer was retaliatory, and that plaintiff has
       going forward, we believe it is appropriate for the       no direct proof that Malin was involved in the decision to
       language of the Amended Complaint to help our             transfer him. However, the evidence detailed above as to
       understanding of later proposed amendments, given
                                                                 the question of causation clearly applies with equal force
       the special solicitude we grant pro se complaints.
                                                                 to the issue of Malin's involvement. In other words, just
 *7 Second, there is the corrections officer's alleged           as plaintiff has plausibly alleged that his transfer was in
comments warning plaintiff that he should “take it slow”         retaliation for his complaints, he has also plausibly alleged
because plaintiff “didn't know deputy superintendent             that Malin was involved in this decision. Likewise, while
Malin” and that Malin “would have [plaintiff] on the             plaintiff does not specifically allege or have any irrefutable
next thing smoking out of Sing Sing.” Proposed Amended           proof that Riddick had knowledge of his complaints, we
Compl. ¶ 14 (internal quotations omitted). Defendants            do not believe it would be appropriate to dismiss the claim
argue that this statement is “pure speculation on the part       against Riddick at this stage on these grounds. Granting
of a Correction Officer” and is not attributable to Malin.       plaintiff every reasonable inference, it is fair to assume
Mem. of Law in Opp'n to Mot. to Amend at 15. While it            for purposes of this motion that his counselor at Sing
is entirely possible, perhaps even likely, that this comment     Sing was aware of the fact that he was engaged in a
was based on “pure speculation,” it is also possible that        significant amount of correspondence with the Deputy
the officer had insight as to how Malin felt about plaintiff's   Superintendent of Programs and was actively challenging
complaints. At this early stage in the litigation, we do not     Sing Sing's treatment of the NGE. Indeed, some of the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          6
McKethanCase
         v. New9:17-cv-01003-BKS-TWD           Document
                York State Department of Correctional...,      65 Filed
                                                          Not Reported in...06/21/19                  Page 87 of 237
2011 WL 4357375

letters attached as exhibits to the complaint state that             damages insofar as their conduct does not violate clearly
                                                                     established statutory or constitutional rights of which
copies were sent to the plaintiff's “Guidance File” or
                                                                     a reasonable person would have known.’ “ Pearson v.
“Central Files.” Ex. H to Proposed Amended Compl.; Ex.
                                                                     Callahan, 555 U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d
F to Proposed Amended Compl. While we cannot say
                                                                     565 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.
with certainty, it is plausible that plaintiff's counselor had
                                                                     800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). This
access to and occasionally consulted these files.
                                                                     argument does not apply to defendant Lindquist because
                                                                     plaintiff appears to only seek damages for his retaliation
 *8 Thus, we do not believe it would be appropriate
to dismiss plaintiff's claims of retaliation at this time.           claim, and he does not accuse Lindquist of retaliation. 12
Plaintiff's pleading alleges just enough facts to push his           As for defendants Malin and Riddick, assuming that
claim of retaliation across the threshold of plausibility.           they did transfer plaintiff because of his complaints and
Having said that, we note that this is a close question,             grievances, we cannot find that a reasonable prison official
and that in order to prevail on his retaliation claim,               in their position would not have known that this was
or even survive a potential motion for summary                       illegal.
judgment, plaintiff will have to demonstrate that his
complaints were a “substantial or motivating factor”                 12      If we are misreading the complaint, and the damages
for his transfer. Bennett v. Goord, 343 F.3d 133, 137                        sought apply not only to the retaliation claim but also
(2d Cir.2003). If he ultimately makes this showing, then                     to the First Amendment claim, then we do believe
“[the State] may evade liability if it demonstrates that                     Lindquist is a candidate for qualified immunity.
it would have disciplined or transferred him even in
the absence of the protected conduct.” Id. (internal
quotation omitted). Given this law, if the State has                                        CONCLUSION
further information regarding the reasons for plaintiff's
                                                                     For the aforementioned reasons, plaintiff's motion to
transfer, it should feel free to come forward and
                                                                     amend is granted in part. The State's motion to dismiss is
seek a motion for summary judgment. Documentary
                                                                     denied. The parties are ordered to complete all discovery
evidence demonstrating plaintiff's disciplinary history and
                                                                     within ninety (90) days. The parties should submit letters
affidavits detailing the reasons for his transfer could
                                                                     describing any proposed dispositive motion following the
potentially make this case appropriate for summary
                                                                     conclusion of the discovery period.
judgment.
                                                                     SO ORDERED.
D. Qualified Immunity
We quickly note that defendants' claim of qualified
                                                                     All Citations
immunity must fail. The doctrine of qualified immunity
“protects government officials ‘from liability for civil             Not Reported in F.Supp.2d, 2011 WL 4357375

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)            Document 65 Filed 06/21/19 Page 88 of 237
2007 WL 2903682


                                                                      This case is referred back to Magistrate Judge Payson for
     KeyCite Yellow Flag - Negative Treatment                         further proceedings, including the assignment of pro bono
Declined to Follow by Phelan v. Hersh, N.D.N.Y., September 13, 2011
                                                                      counsel.
                 2007 WL 2903682
    Only the Westlaw citation is currently available.
                                                                      SO ORDERED.
             United States District Court,
                   W.D. New York.

                 Thyeem KEESH, Plaintiff,                                       REPORT & RECOMMENDATION
                         v.
                                                                      MARIAN W. PAYSON, United States Magistrate Judge.
           Glenn S. GOORD, et al., Defendants.

                        No. 04-CV-271A.                                           PRELIMINARY STATEMENT
                               |
                         Oct. 1, 2007.                                By Order of Hon. Richard J. Arcara, Chief Judge, United
                                                                      States District Court for the Western District of New
Attorneys and Law Firms                                               York, dated November 14, 2006, all dispositive motions in
                                                                      the above-captioned case have been referred to this Court
Tyheem Y. Keesh, Walkill, NY, pro se.
                                                                      for report and recommendation pursuant to 28 U.S.C. §§
Michael A. Siragusa, New York State Attorney General's                636(b)(1)(B)-(C). (Docket # 85).
Office, Buffalo, NY, for Defendants.
                                                                      Plaintiff Tyheem Keesh (“Keesh”), an inmate who was
                                                                      formerly incarcerated in the Wende Correctional Facility
                            ORDER                                     (“Wende”), filed this action pro se under 42 U.S.C. §
                                                                      1983. His Complaint raises claims of retaliation, First
RICHARD J. ARCARA, Chief Judge.                                       Amendment claims of access to the courts and free exercise
                                                                      of religion and due process violations. (Docket # 1). The
 *1 The above-referenced case was referred to Magistrate              defendants he has named include George Pataki, former
Judge Marian W. Payson, pursuant to 28 U.S.C. § 636(b)
                                                                      Governor of the State of New York, 1 Frank J. Clark,
(1). On September 14, 2007, Magistrate Judge Payson
                                                                      Erie County District Attorney, Glenn S. Goord, former
filed a Report and Recommendation, recommending that
                                                                      Commissioner of the New York State Department of
District Attorney Frank Clark's motion for summary
                                                                      Correctional Services (“DOCS”), Edward R. Donnelly,
judgment be granted, that the DOCS defendants' motion
                                                                      retired Superintendent of Wende, Thomas G. Eagen,
for summary judgment be granted in part and denied
                                                                      Director of the Inmate Grievance Program at DOCS, and
in part, and that plaintiff's cross-motion for summary
                                                                      numerous members of the correctional staff at Wende.
judgment be denied.

                                                                      1      Although named as a defendant, former Governor
The Court has carefully reviewed the Report and
Recommendation, the record in this case, and the                             Pataki has not been served with a summons and
                                                                             complaint in this action, and this Court thus has no
pleadings and materials submitted by the parties, and no
                                                                             jurisdiction to address Keesh's claims against him.
objections having been timely filed, it is hereby
                                                                      Currently before this Court are three separately-
ORDERED, that pursuant to 28 U.S.C. § 636(b)(1), and                  filed motions for summary judgment: the first by
for the reasons set forth in Magistrate Judge Payson's                District Attorney Clark (Docket # 62); the second
Report and Recommendation, District Attorney Frank                    by the remaining defendants (hereinafter “the DOCS
Clark's motion for summary judgment is granted, the                   defendants”) (Docket # 69); and, the third by Keesh (a
DOCS defendants' motion for summary judgment is                       cross-motion for summary judgment). (Docket # 83).
granted in part and denied in part, and plaintiff's cross-
motion for summary judgment is denied.



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)     Document 65 Filed 06/21/19 Page 89 of 237
2007 WL 2903682

                                                               bowties and some written materials eventually were
              FACTUAL BACKGROUND                               returned to Keesh . 3

The following factual summary is derived from Keesh's          3      The bowties and some written materials were returned
Complaint and the statements of undisputed facts                      approximately one month after the search. The
submitted by the parties in connection with the pending               typewriter was returned approximately two and one-
motions. (Docket1, 63, 71, 84, 88, 90).                               half months later. Keesh maintains that he never
                                                                      recovered his legal papers or his religious training
On March 23, 2001, an incident occurred at Wende                      manual.
involving an inmate, Christopher Simpson. During the           ADA Fowler also received a copy of Keesh's letter,
incident, Simpson had an altercation with a corrections        prompting him to interview Keesh. Based upon the
officer, knocked the officer unconscious and took his          interview, Fowler likewise determined that Keesh had not
baton. Simpson then used the baton to strike and seriously     been present during the incident and had no personal
injure several other corrections officers. A criminal          knowledge of it. Although Fowler received a subsequent
investigation and prosecution was thereafter undertaken        letter from Keesh, dated April 4, 2001, he had no further
by the Erie County District Attorney's Office, which was       contact with him after their meeting.
handled by Assistant District Attorney (“ADA”) Thomas
E. Fowler, Jr. Simpson was indicted and eventually pled        Keesh thereafter filed a grievance and wrote to
guilty to four counts of assault in the second degree.         Superintendent Donnelly complaining that he was being
                                                               harassed by the correctional staff in retaliation for
 *2 While the criminal investigation was pending, Keesh        his reporting the Simpson incident. The grievance was
sent a letter to the District Attorney's Office, dated         subsequently denied.
March 23, 2001 (the “March 23 letter”). The letter
was addressed to “the District Attorney's Office” and          On April 18, 2001, defendant Ekpe Ekpe, former First
signed by Keesh. 2 In the letter, Keesh alleged that           Deputy Superintendent of Wende, had an encounter with
the corrections officers actually had assaulted Simpson.       Keesh concerning the confiscation of Keesh's typewriter
Martin Kearney, a DOCS Captain who worked at                   and other property. As Ekpe was walking through
Wende and served as the liaison between Wende and the          the cellblock, Keesh asked permission to speak with
Erie County District Attorney's Office, was informed of        him. Keesh complained to Ekpe that his typewriter
Keesh's letter and initiated an investigation of Keesh's       and other items had been confiscated as part of an
knowledge of the incident. According to Kearney's              investigation relating to the Simpson assault. Suspecting
affidavit, he directed that Keesh's cell be searched as part   that Keesh might have information relevant to the
of his investigation in order to determine whether Keesh       criminal investigation, Ekpe directed that Keesh be
possessed any documents or other evidence relating to the      confined in his cell (“keeplocked”) so that he could
assault. Kearney also ordered the confiscation of Keesh's      be interviewed. Ekpe later learned from Kearney that
typewriter in order to investigate whether Keesh in fact       Keesh's knowledge was already being investigated and
had written the letter.                                        that his typewriter and other property were being held as
                                                               possible evidence. At that point, Ekpe directed that Keesh
2      Keesh signed the letter with his religious name         be released from keeplock. Ekpe states that Keesh was
       “Tyheem Y. Allah” and provided his inmate number.       keeplocked for approximately one hour; Keesh counters
                                                               that the confinement lasted approximately twenty-four
As directed by Kearney, Corrections Officers John Ball
                                                               hours.
and Daniel Hatfield conducted a search of Keesh's cell
on March 30, 2001. Keesh's typewriter, several bowties, a
                                                               Corrections Officer Edwin Mendez conducted a second
religious instructional manual and other written materials,
                                                               search of Keesh's cell on May 30, 2001. During the
including legal papers, were taken. As a result of his
                                                               search, a weapon fabricated from the lid of an aluminum
investigation, Kearney concluded that Keesh was not
                                                               can was discovered under Keesh's mattress. Mendez
present during the Simpson incident. The typewriter,
                                                               then prepared a misbehavior report charging Keesh with
                                                               possession of the weapon, and a disciplinary hearing was


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)      Document 65 Filed 06/21/19 Page 90 of 237
2007 WL 2903682

conducted before Hearing Officer Thomas Schoellkopf.            in any alleged constitutional deprivations. (Docket #
During the hearing, Keesh claimed that the weapon had           62). Three DOCS defendants-Commissioner Goord,
been planted in his cell in retaliation for the March 23        Superintendent Donnelly and Director Eagen-also seek
letter. Schoellkopf found Keesh guilty and sentenced him        summary judgment on the same basis. (Docket # 69). In
to confinement in the Special Housing Unit and loss of          addition, all of the DOCS defendants seek dismissal of
privileges for 180 days. That ruling was subsequently           Keesh's claims on the grounds that they do not sufficiently
reversed by Donald Selsky, the Director of Special              allege constitutional violations. (Docket # 69). Finally,
Housing/Inmate Discipline, based upon his finding that          Keesh has cross-moved for summary judgment in his
the “circumstances of the case warranted further inquiry        favor. (Docket # 83).
into the reason for [the] search.” 4 (Docket # 82, Ex. C).

                                                                I. Standard for Summary Judgment
4      Director Selsky first upheld the determination and       Summary judgment is appropriate “if the pleadings,
       later expunged it upon reconsideration.                  depositions, answers to interrogatories, and admissions
 *3 Also in May 2001 Keesh sought election to the               on file, together with the affidavits, if any, show that
Inmate Grievance Resolution Committee (the “IGRC”),             there is no genuine issue as to any material fact and
a committee consisting of inmates and appointed staff           that the moving party is entitled to judgment as a
members that oversees the Inmate Grievance Program.             matter of law.” Fed.R.Civ.P. 56(c). In reaching this
Keesh was one of four candidates for two open inmate            determination, the court must assess whether there exist
positions on the committee. The ballot reflected that           any disputed material facts and, in so doing, must resolve
Keesh received the fewest votes of the four candidates.         all ambiguities and draw all reasonable inferences against
Keesh maintains that the election was “rigged” against          the moving party. Anderson v. Liberty Lobby, Inc., 477
him in retaliation for the March 23 letter.                     U.S. 242, 248-49, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986);
                                                                Coach Leatherware Co., Inc. v. AnnTaylor, Inc., 933 F.2d
Keesh's Complaint raises the following claims. First,           162, 166-67 (2d Cir.1991).
Keesh contends that defendants have retaliated against
him for the March 23 letter and for complaining                 A fact is “material” only if it has some effect on the
about such retaliation. Specifically, Keesh asserts that        outcome of the suit. Anderson v. Liberty Lobby, Inc., 477
defendants unlawfully searched his cell on two occasions,       U.S. at 248; Catanzaro v. Weiden, 140 F.3d 91, 93 (2d
assaulted and keeplocked him, conspired to plant a              Cir.1998). A dispute regarding a material fact is genuine
weapon in his cell, filed a false misbehavior report relating   “if the evidence is such that a reasonable jury could return
to the discovery of the weapon and falsely reported the         a verdict for the nonmoving party.” Anderson, 477 U.S.
results of an election so as to deny him a position on          at 248; see also Bryant v. Maffucci, 923 F.2d 979, 982 (2d
the IGRC. Keesh also contends that the confiscation             Cir.), cert. denied, 502 U.S. 849, 112 S.Ct. 152, 116 L.Ed.2d
of his property-namely, his typewriter and bowties,             117 (1991).
religious manual and various legal papers-violated his
First Amendment right of access to the courts and of             *4 The moving party bears the initial burden of
free exercise of his religion. Finally, Keesh claims that he    demonstrating the absence of a genuine issue of material
was denied due process of law because his disciplinary          fact, after which the nonmoving party must come forward
hearing was conducted by a biased hearing officer who           with sufficient evidence to support a jury verdict in
had prejudged his guilt. (Docket # 1).                          its favor; the motion will not be defeated based upon
                                                                conjecture, surmise or the existence of “metaphysical
                                                                doubt” concerning the facts. Bryant v. Maffucci, 923
                                                                F.2d at 982 (citing Matsushita Elec. Indus. Co., Ltd.
                      DISCUSSION
                                                                v. Zenith Radio Corp. ., 475 U.S. 574, 586, 106 S.Ct.
Three motions for summary judgment are currently                1348, 89 L.Ed.2d 538 (1986)). The party seeking to avoid
pending before the Court. District Attorney Clark seeks         summary judgment “must do more than make broad
dismissal of the claims against him on the grounds that         factual allegations and invoke the appropriate statute.
Keesh has not demonstrated his personal involvement             The [party] must also show, by affidavits or as otherwise
                                                                provided in Rule 56 ..., that there are specific factual issues


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)      Document 65 Filed 06/21/19 Page 91 of 237
2007 WL 2903682

that can only be resolved at trial.” Colon v. Coughlin, 58     (2d Cir.1995). “ ‘An affidavit is not based on personal
F.3d 865, 872 (2d Cir.1995); see also Driscoll v. Townsend,    knowledge if, for example, it is based on mere suspicion,
60 F.Supp.2d 78, 80 (W.D.N.Y.1999).                            rumor, hearsay or secondhand information.’ ” Batista v.
                                                               Goord, 2005 WL 2179420, *3 (N.D.N.Y.2005) (quoting
As the Second Circuit has explained:                           Applegate v. Top Assocs., Inc., 425 F.2d 92, 97 (2d
                                                               Cir.1970)).


            [T]he trial court's task at the                    In cases brought by plaintiffs acting pro se, courts
            summary judgment motion stage of                   must construe the pleadings liberally and “interpret them
            the litigation is carefully limited to             ‘to raise the strongest arguments that they suggest.’ “
            discerning whether there are any                   McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir.1999)
            genuine issues of material fact to be              (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d
            tried, not to deciding them. Its duty,             Cir.1994)). “Nevertheless, proceeding pro se does not
            in short, is confined at this point to             otherwise relieve a litigant of the usual requirements of
            issue-finding; it does not extend to               summary judgment, and a pro se party's bald assertions,
            issue-resolution.... It must be kept in            unsupported by evidence, are insufficient to overcome a
            mind that only by reference to the                 motion for summary judgment.” Houston v. Zen Zen, 388
            substantive law can it be determined               F.Supp.2d 172, 173 (W.D.N.Y.2005) (quoting Hernandez
            whether a disputed fact is material to             v. McGinnis, 272 F.Supp.2d 223, 226 (W.D.N.Y.2003)).
            the resolution of the dispute.

                                                               II. Motions for Summary Judgment Based Upon Lack of
                                                               Personal Involvement
Gallo v. Prudential Residential Servs., Ltd. P'ship, 22 F.3d    *5 Clark, Donnelly, Goord and Eagen contend that they
1219, 1224 (2d Cir.1994).                                      cannot be held liable under Section 1983 because Keesh
                                                               has failed to allege that they were personally involved in
Rule 56 of the Federal Rules of Civil Procedure provides       the events giving rise to his claims. (Docket65, 70). It is
that:                                                          well-settled that “ ‘personal involvement of defendants in
                                                               alleged constitutional deprivations is a prerequisite to an
                                                               award of damages under § 1983.’ “ Colon v. Coughlin, 58
            When a motion for summary                          F.3d at 873 (quoting Wright v. Smith, 21 F.3d 496, 501
            judgment is made and supported as                  (2d Cir.1994) (citations omitted)). Supervisors cannot be
            provided in this Rule, an adverse                  held liable under Section 1983 on a theory of vicarious
            party may not rest upon the mere                   liability or respondeat superior. See Monell v. New York
            allegations or denials of the adverse              City Dep't of Soc. Servs., 436 U.S. 658, 691, 98 S.Ct. 2018,
            party's pleading, but the adverse                  56 L.Ed.2d 611 (1978). “A plaintiff asserting a § 1983 claim
            party's response, by affidavits or                 against a supervisory official in his individual capacity
            as otherwise provided in this rule,                must show that the supervisor was personally involved
            must set forth specific facts showing              in the alleged constitutional deprivation.” Houghton v.
            that there is a genuine issue for                  Cardone, 295 F.Supp.2d 268, 276 (W.D.N.Y.2003) (citing
            trial. If the adverse party does not               Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246,
            so respond, summary judgment, if                   254 (2d Cir.2001)). A supervisory defendant's personal
            appropriate, shall be entered against              involvement may be demonstrated by evidence that:
            the adverse party.
                                                                 (1) the defendant participated directly in the alleged
                                                                 constitutional violation;
Fed.R.Civ.P. 56(e). “Affidavits opposing summary
                                                                 (2) the defendant, after being informed of the violation
judgment must, among other things, be based “on
                                                                 through a report or appeal, failed to remedy the wrong,
personal knowledge.” United States v. Private Sanitation
Indus. Ass'n of Nassau/Suffolk, Inc., 44 F.3d 1082, 1084


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)     Document 65 Filed 06/21/19 Page 92 of 237
2007 WL 2903682

                                                               Office. Indeed, the record is devoid of any specific
  (3) the defendant created a policy or custom under           factual allegations that District Attorney Clark himself
  which unconstitutional practices occurred, or allowed        participated in the decision to search Keesh's cell. In
  the continuance of such a policy or custom;                  the absence of competent evidence that District Attorney
                                                               Clark was personally involved in the decision, Keesh's
  (4) the defendant was grossly negligent in supervising
                                                               Section 1983 claims against him should be dismissed.
  subordinates who committed the wrongful acts; or

  (5) the defendant exhibited deliberate indifference to       5      Kearney has submitted an affidavit attesting that
  the rights of inmates by failing to act on information              it was he who ordered the cell search and the
  indicating that unconstitutional acts were occurring.               confiscation of Keesh's typewriter. (Docket # 79
                                                                      at ¶ 8). Appended to his affidavit, however,
Id.                                                                   is a report that was prepared by Kearney for
                                                                      Superintendent Donnelly concerning the cell search.
In this matter, Keesh has not offered any evidence to                 Contrary to the representation in his current affidavit,
suggest that Clark, Goord or Eagen created or continued               Kearney states in his report, “at the behest of the
policies or customs that resulted in the deprivation of               D.A., [Keesh's] typewriter was confiscated.” This
his constitutional rights. In addition, no credible evidence          apparent inconsistency is troubling to the Court and,
                                                                      regrettably, is not explained or even acknowledged in
has been presented to this Court to demonstrate that any
                                                                      defendants' motion papers.
of these defendants acted with gross negligence in their
supervision of other DOCS employees. Finally, Keesh             *6 Keesh alleges claims against Goord and Eagen based
has provided no evidence that any of the defendants            upon their purported failure to address satisfactorily his
were aware of constitutional violations that they failed       complaints and grievances. (Docket # 1 at ¶¶ O, Z, Zi, Zj,
to correct or that they acted with deliberate indifference     Zk, Zn, Zu). Keesh himself testified that neither Goord
towards Keesh's constitutional rights.                         nor Eagen were present at Wende and were not personally
                                                               involved in the incidents giving rise to his claims. (Docket
With respect to his claims against Clark, Keesh alleges        # 72-2 at 100). At most, the record shows that Goord
that Deputy Commissioner Leclaire and Captain Kearney          referred Keesh's complaints to other DOCS supervisors
told him that Clark had directed the search of his cell        for investigation and response (Docket # 76 at ¶ 6)
and the confiscation of his typewriter. (Docket # 1 at         and that, as a nonvoting member of the Central Office
¶¶ I-J; Docket # 84 at Exhibit (“Ex .”) 37). According         Review Committee (“CORC”) for the Inmate Grievance
to Keesh, Clark's actions were “based on prosecutorial         Program, Eagen signed determinations made by CORC
vindictiveness ... and [were] a pretext for a criminal         on grievances filed by Keesh. (Docket # 71 at ¶ 57; Docket
investigation.” (Docket # 84 at 38). Although I find           # 84, Appendix). These allegations are insufficient to
that Keesh has adduced sufficient evidence to raise a          give rise to Section 1983 claims against either Goord or
genuine factual dispute as to whether Kearney ordered the      Eagen. See Sealey v. Giltner, 116 F.3d 47, 51 (2d Cir.1997)
search and confiscation of the typewriter at the direction     (affirming dismissal of Section 1983 claims against DOCS
                                                               Commissioner who received letter from plaintiff and
or suggestion of the District Attorney's Office, 5 I find
                                                               referred it for response to another supervisor); H'Shaka
that he has not come forward with sufficient evidence to
                                                               v. Drown, 2007 WL 1017275, *17 (N.D.N.Y.2007) (noting
raise a triable issue of fact as to District Attorney Clark
                                                               Eagen's position as nonvoting member of the CORC and
specifically. The record contains sworn assertions by both
                                                               dismissing Section 1983 claim against him); Ramsey v.
District Attorney Clark and ADA Fowler that Clark had
                                                               Goord, 2005 WL 2000144, *8 (W.D.N.Y.2005) (allegation
no personal involvement in the investigation of Keesh's
                                                               that Eagen denied grievance insufficient to give rise
allegations. (Docket # 64-8, Responses 4 and 5; Docket
                                                               to Section 1983 claim); Liner v. Goord, 310 F.Supp.2d
# 64-2 at ¶¶ 11-12). While the record does contain a
                                                               550, 555 (W.D.N.Y.2004) (allegation that official ignored
statement by Kearney that the typewriter was confiscated
                                                               letters of complaint insufficient to establish Section
“at the behest of the D.A.” (Docket # 78, Ex. B), the
                                                               1983 claim); Thomas v. Coombe, 1998 WL 391143, *6
statement does not state that Kearney communicated
                                                               (S.D.N.Y.1998) (“the fact that an official ignored a
directly with District Attorney Clark, as opposed to ADA
                                                               letter alleging unconstitutional conduct is not enough to
Fowler or another member of the District Attorney's



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)     Document 65 Filed 06/21/19 Page 93 of 237
2007 WL 2903682

establish personal involvement”). “Where a supervisor's        A. Keesh's Retaliation Claims: Keesh alleges that the
involvement in a prisoner's complaint is limited to            defendants subjected him to retaliatory treatment for
forwarding of correspondence to appropriate staff,             writing the March 23 letter. Because he wrote that letter,
the supervisor has insufficient personal involvement to        Keesh claims, his cell was searched on March 30 and May
sustain a § 1983 cause of action.” Allah v. Poole, 2007        30, 2001, he was assaulted and keeplocked on April 11,
WL 2317566, *15 (W.D.N.Y.2007) (quotation omitted).            2001, the IGC election was “rigged” to ensure that he
Accord Barnes v. Henderson, 490 F.Supp.2d 313, 319             was not elected and a false misbehavior report was issued
(W.D.N.Y.2007); Garvin v. Goord, 212 F.Supp.2d 123,            resulting in the imposition of a substantial disciplinary
126 (W.D.N.Y.2002). Accordingly, I find that Keesh             sentence. (Docket # 1).
has failed to sufficiently allege Section 1983 claims
against either Goord or Eagen, and it is therefore my          The First Amendment protects inmates from retaliation
recommendation that summary judgment be granted in             by prison officials for exercising their constitutional rights
their favor.                                                   to petition the government for redress of grievances. See
                                                               Colon, 58 F.3d at 872 (citations omitted); Franco v. Kelly,
I reach a contrary conclusion with respect to Keesh's          854 F.2d 584, 589 (2d Cir.1988). To establish a retaliation
claims against Superintendent Donnelly. Keesh alleges          claim under Section 1983, a prisoner must demonstrate
that Donnelly himself, as well as other defendants,            that he engaged in constitutionally protected activity and
informed him that his legal papers had been confiscated in     that such activity was a substantial or motivating factor
retaliation for his filing lawsuits against DOCS employees.    in the prison officials' decision to discipline him. Graham
(Docket # 1 at ¶ H). He also alleges that Donnelly             v. Henderson, 89 F.3d 75, 79 (2d Cir.1996) (citing Mt.
admitted to him that “he (Donnelly) knew I never had           Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S.
a weapon but he was gonna make sure I suffer because           274, 287, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977)). If the
I filed a civil action and complaints against him in the       plaintiff is able to make this showing, the burden shifts to
past.” (Docket # 1 at ¶ Zl). According to Keesh, he was        the defendants to demonstrate, by a preponderance of the
also told by Corrections Officer Mendez that Donnelly          evidence, that the prisoner would have been disciplined
and others sought to “set [him] up with a fabricated           “even in the absence of the protected conduct.” Id.
Misbehavior Report” in retaliation for having written          “Thus, if taken for both proper and improper reasons,
grievances related to inmate Simpson. (Docket # 1 at ¶         [defendants'] action may be upheld if the action would
Ze).                                                           have been taken based on the proper reasons alone.”
                                                               Id. See also Sher v. Coughlin, 739 F.2d 77, 82 (2d
 *7 Although the merits of these assertions must await         Cir.1984) (“the undisputed facts may demonstrate that the
the outcome of trial, I find that Keesh has adequately         challenged action would have been taken on the valid basis
demonstrated the existence of disputes of material fact as     alone, and such a conclusion will frequently be readily
to whether Donnelly personally participated in the alleged     drawn in the context of prison administration where we
conduct underlying his Section 1983 claims. See Houghton       have been cautioned to recognize that ‘prison officials
v. Cardone, 295 F.Supp.2d at 276. I therefore recommend        have broad administrative and discretionary authority
denial of Donnelly's motion for summary judgment on the        over the institutions they manage’ ”) (quoting Hewitt v.
grounds of lack of personal involvement.                       Helms, 459 U.S. 460, 467, 103 S.Ct. 864, 74 L.Ed.2d 675
                                                               (1983)).

III. DOCS Defendants' Motion for Summary Judgment              The Second Circuit has recognized that retaliation claims
Keesh's claims against the remaining DOCS defendants           brought by prisoners are particularly “prone to abuse.”
may be organized conceptually into three categories:           Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir.1983). As
retaliation claims; claims arising from the deprivation of     the court has noted, “virtually any adverse action taken
property; and, due process claims. Keesh believes he is        against a prisoner by a prison official-even those otherwise
entitled to summary judgment on all of his claims; the         not rising to the level of a constitutional violation-can be
DOCS defendants believe they are entitled to judgment on       characterized as a constitutionally proscribed retaliatory
all of the claims. In my judgment, neither party is entirely   act.” Dawes v. Walker, 239 F.3d 489, 492 (2d Cir.2001)
correct.                                                       (quoting Flaherty v. Coughlin, 713 F.2d at 13), overruled



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)        Document 65 Filed 06/21/19 Page 94 of 237
2007 WL 2903682

on other grounds, Swierkiewicz v. Sorema N.A., 534 U.S.         City of New York, 2005 WL 1026551, *3 (S.D.N.Y.2005)
506, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002). For this              (“retaliatory destruction of a prisoner's personal property
reason, retaliation claims must be reviewed with special        has previously been found substantial enough to qualify
care. Colon, 58 F.3d at 872 (“because we recognize both         as an adverse action”). Keesh alleges that Kearney, Ball
the near inevitability of decisions and actions by prison       and Hatfield conspired to retaliate against him when
officials to which prisoners will take exception and the        they confiscated his typewriter, bowties, religious training
ease with which claims of retaliation may be fabricated,        manuals and various legal papers. Having carefully
we examine prisoners' claims of retaliation with skepticism     reviewed the submissions by both parties, I find that
and particular care”).                                          neither side is entitled to summary judgment on this claim;
                                                                rather, a genuine dispute of material fact exists as to the
 *8 1. The Cell Searches: Keesh alleges that defendants         reason the property was taken.
retaliated against him when they performed a search of
his cell on March 30, 2001. Specifically, Keesh contends        On the one hand, Kearney affirms that he ordered
that Captain Kearney, who ordered the search, and               the typewriter to be confiscated in order to investigate
Corrections Officers Ball and Hatfield, who performed           whether Keesh actually wrote the March 23 letter (Docket
the search, were retaliating against him for having written     # 78, ¶¶ 7-12), and Ball and Hatfield have affirmed that
the March 23 letter. Defendants do not contest that the         they knew nothing about the March 23 letter when they
decision to search was made in response to Keesh's letter,      performed the search (Docket # 73 at ¶¶ 4-6; Docket
but argue that it was not motivated by retaliation.             # 77 at ¶¶ 4-6). On the other, Keesh claims that all
                                                                three defendants (Kearney, Ball and Hatfield) told him
Settled authority establishes that inmates have no              that his property was being taken from him because of
constitutionally protected right of privacy in their cells.     his complaints and lawsuits. (Docket # 1 at ¶¶ G-H).
See Hudson v. Palmer, 468 U.S. 517, 527, 104 S.Ct.              In addition to these contrasting assertions, the record
3194, 82 L.Ed.2d 393 (1984). Indeed, the search of              contains apparently inconsistent statements by Kearney
an inmate's cell, even if performed with a retaliatory          himself concerning whether he or the District Attorney's
motive, does not give rise to a constitutional claim for        Office ordered the confiscation of Keesh's typewriter. (See
retaliation. See id.; Bumpus v. Canfield, 495 F.Supp.2d         n. 5 supra ). These conflicting allegations sufficiently raise
316, 327 (W.D.N.Y.2007) (“[i]t is well settled ... that         a triable issue of fact as to the impetus behind the decision
plaintiff cannot base a retaliation claim ... based on a        to confiscate Keesh's property. See Allah v. Greiner, 2007
cell search”); Salahuddin v. Mead, 2002 WL 1968329, *5          WL 1280657, *5 (S.D.N.Y.2007) ( “given the plausible
(S.D.N.Y.2002) (“a retaliatory cell search is insufficient      motivation for [defendant] to retaliate, the time of the
to support a First Amendment retaliation claim”)                confiscation, and [defendant's] own conflicting accounts
(collecting cases); Gadson v. Goord, 1997 WL 714878, *7         as to the motivation for the search, defendants have not
(S.D.N.Y.1997) (“searches of cells implicate no protected       carried their burden of showing that [defendant] would
constitutional rights, even if the search is arbitrary or       have ordered the confiscation absent the alleged improper
retaliatory in nature”); Payne v. Axelrod, 871 F.Supp.          motives”; “[i]ssues of fact remain which require credibility
1551, 1556 (N.D.N.Y.1995) (“Hudson v. Palmer [ ]                determinations, a proper function of the jury and not this
permits even arbitrary cell searches in prison”). This          Court in review of a summary judgment motion”).
well-established caselaw also disposes of Keesh's claim
that the May 30, 2001 cell search constitutes actionable         *9 2. Keesh's Confinement to his Cell: Keesh also
retaliation.   6                                                asserts claims for assault and retaliation based upon an
                                                                encounter he had with Superintendent Ekpe on April
6                                                               11, 2001. (Docket # 1 at ¶¶ S-2). On that date, while
       While his retaliation claim may not be based upon the
                                                                Ekpe was making rounds, Keesh complained to him
       cell search itself, it may be based upon the issuance
                                                                about alleged retaliation he perceived as a result of the
       of a false misbehavior report. See discussion infra at
       20-21.                                                   March 23 letter. According to Keesh, Ekpe responded in
                                                                a “violent, assaultive mannerism” by “yelling profanity
Although the cell searches may not give rise to a
                                                                and vulgarity” and directed that he be confined to his cell.
retaliation claim, the confiscation or destruction of
                                                                (Docket # 1 at ¶¶ T-U).
property taken at the time of the searches may. Smith v.


                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     7
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)         Document 65 Filed 06/21/19 Page 95 of 237
2007 WL 2903682

                                                                 trial. Although the issue is extremely close, I find that
In his affidavit, defendant Ekpe acknowledges that he had        Keesh has alleged minimally sufficient facts to counter
a conversation with Keesh about the Simpson matter and           Ekpe's contention he was not motivated by retaliation
the confiscation of Keesh's property, as a result of which       in deciding to keeplock Keesh. In making this finding,
he directed that Keesh be confined to his cell. 7 (Docket        I take particular note of a memorandum prepared by
# 75). Ekpe maintains that he decided to keeplock Keesh-         Ekpe several days after the incident, in which he describes
not out of retaliation-but because he wanted Keesh to            Keesh's statements about the Simpson incident as “very
be interviewed regarding his knowledge of the Simpson            frivolous and annoying.” According to the memorandum,
incident without being tainted by information provided           Ekpe replied that it was not Keesh's “prerogative to
to him by other inmates. (Docket # 75 at ¶¶ 5, 7). In            make misleading and false statements” and ordered him
other words, Ekpe wanted to segregate Keesh before he            to “stand back in line and keep quiet.” (Id.). This
was questioned-protocol that Ekpe describes as “standard         memorandum, when considered in connection with the
procedure” in DOCS' investigations. (Docket # 75 at ¶            entire record, adequately raises triable issues of fact
7). According to Ekpe, approximately one hour later,             concerning Ekpe's motivation in ordering Keesh confined
he learned from Kearney that Keesh was already under             to this cell. See, e.g., Colon, 58 F.3d at 872 (temporal
investigation relating to the incident and directed that         proximity between an inmate's [exercise of his protected
Keesh be released from keeplock. (Docket # 75 at ¶¶ 5-7).        rights] and [adverse] action may serve as circumstantial
Ekpe states that Keesh was confined for “approximately           evidence of retaliation”).
one hour.” (Docket # 75 at ¶ 7).
                                                                  *10 Defendants argue that this claim can nonetheless be
7                                                                dismissed because Keesh's keeplock confinement was de
       Keesh alleges that he spoke to Ekpe in the hallway
                                                                 minimis. I disagree and find that summary judgment is
       of the Wende Correctional Facility on April 11, 2001.
                                                                 inappropriate for either party on this claim.
       (Docket # 1). Ekpe references the same conversation
       twice in his affidavit. In the first, he states that it
       occurred on April 18, 2001 (Docket # 75 at ¶ 5);          “While ... the scope of conduct that can constitute
       in the second, he states that it occurred on April        actionable retaliation in the prison setting is broad, it is
       11, 2001 (Docket # 75 at ¶ 6). Viewing the entire         not true that every response to a prisoner's exercise of
       record before the Court, which includes copies of         a constitutional right gives rise to a retaliation claim.”
       memoranda and grievances referencing the incident         Dawes v. Walker, 239 F.3d at 492-93; see also Davis v.
       on April 11, 2001, the reference to April 18, 2001        Goord, 320 F.3d 346, 353 (2d Cir.2003) (alleged retaliation
       appears to be a mistake.                                  must be more than de minimis ). Retaliation is actionable
Keesh's allegations are insufficient to state a Section          only if such retaliation is likely to “deter a similarly
1983 claim for assault against Ekpe. Keesh admits that           situated individual of ordinary firmness from exercising
he was not physically touched or harmed in any way.              his or her constitutional rights.” Dawes, 239 F.3d at
(Docket # 72-2 at 63-64). Rather, he contends that Ekpe          492-93. Otherwise, the retaliatory act is deemed de minimis
used profanity and acted with “hostile” and “violent,            and is not actionable under Section 1983. Id.
assaultive mannerism[s].” (Docket # 1 at ¶ U). Such
allegations are insufficient to support a Section 1983           Defendants' contention that Keesh's keeplock
claim. See Amaker v. Foley, 2003 WL 21383010, *4                 confinement was de minimis is premised upon the assertion
(W.D.N.Y.2003) ( “[w]ithout more, [ ] allegations of verbal      that its duration was approximately one hour. (Docket
threats, abusive language and racial epithets cannot form        # 70 at 13). Keesh disputes that assertion, however.
the basis of a section 1983 claim”), aff'd, 117 Fed. Appx.       (Docket # 88 at ¶ 29). He maintains that it lasted
806 (2d Cir.2005); Jermosen v. Coughlin, 878 F.Supp. 444,        one day, a representation that is supported by certain
449 (N.D.N.Y.1995) (“[v]erbal threats or abuses are not          DOCS' records, including a memorandum prepared by
sufficient to state a constitutional violation cognizable        Captain Kearney reflecting his investigation of that
under § 1983”).                                                  matter. (Docket # 88 at ¶ 29; Docket # 84 at Ex. 44).
                                                                 That memorandum states that Keesh was confined on
By contrast, Keesh's retaliation claim relating to his           April 11, 2007 and released the following morning. If true,
keeplock confinement should be permitted to proceed to           and crediting Keesh's statements that he was confined at



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        8
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)      Document 65 Filed 06/21/19 Page 96 of 237
2007 WL 2903682

approximately 8:00 a.m. on the 11th (Docket # 1 at ¶¶           “[t]here must be more, such as retaliation against the
5-11), he would have been confined for nearly twenty-four       prisoner for exercising a constitutional right”); Franco v.
hours. The record also suggests that Keesh may have been        Kelly, 854 F.2d at 589 (Section 1983 claim may properly
deprived of meals during his confinement. (Docket # 84,         be based upon claim that prison officials filed false
Ex. 9).                                                         disciplinary charges against prisoner in retaliation for his
                                                                cooperation in investigation of inmate abuse).
Considering these factual disputes, I cannot conclude
that Keesh's confinement was de minimis as a matter             Here, Keesh alleges that Officer Mendez told him that
of law. See, e .g., Gill v. Tuttle, 2004 WL 605281, *3          Donnelly, Monahan, Ekpe and Kearney were “seeking
(2d Cir.2004) (reversing determination that nine days           to set him up with a fabricated misbehavior report,”
of keeplock confinement was de minimis ); Lashley               and that Donnelly informed him that he knew Keesh
v. Wakefield, 367 F.Supp.2d 461, 467 (W.D.N.Y.2005)             never had a weapon, but was determined to make him
(retaliation claims may be based on twenty-day keeplock         suffer as a result of the lawsuits and complaints Keesh
confinement); Gill v. Hoadley, 261 F.Supp.2d 113, 123-24        had filed against him. (Docket # 1 at ¶¶ Ze, Zl). Keesh
(N.D.N.Y.2003) (same for four and twenty-one day                further claims that “Monahan and Ekpe informed me
periods). Rather, the jury should resolve those disputes        that they knew I was set up but that they were going
and then determine whether a similarly-situated inmate          to make sure I suffered because I wrote complaints
would likely be deterred from exercising his rights as          and grievances against officials for assaulting prisoner
Keesh did. See, e.g., Washington v. County of Rockland,         Simpson.” (Docket # 1 at ¶ Zm). These specific allegations
373 F.3d 310, 320 (2d Cir.2004) (question of adverse            of retaliatory admissions counter defendants' sworn
action in retaliation claim “involved a material issue of       assertions that they did not retaliate against Keesh; the
fact that should have been reserved for a jury”); Martinson     resulting factual dispute is material and must be resolved
v. Menifee, 2007 WL 2106516, *7 (S.D.N.Y.2007) (same);          by a jury. Accordingly, Keesh should be permitted to
Zaire v. Doe, 2006 WL 1994848, *5 (N.D.N.Y.2006)                proceed with his claim of retaliation based upon the
(same). Accordingly, Keesh should be allowed to proceed         filing of a false misbehavior report. See Payne v. Axelrod,
to trial on his claim that Ekpe retaliated against him by       871 F.Supp. at 1556 (valid Section 1983 retaliation claim
placing him in keeplock confinement on April 11, 2001.          stated where prisoner alleged that corrections officers
                                                                planted contraband evidence in his cell and falsely charged
 *11 3. False Misbehavior Report: I also find that              him with its possession).
Keesh should be permitted to proceed on the claim that
defendants retaliated against him by planting a weapon          4. Election for Inmate Grievance Committee: In his
in his cell and thereafter filing a false misbehavior report    final retaliation claim, Keesh alleges that defendants
charging him with possession of the weapon. Such a claim        fabricated the results of an inmate election to the
fits within the exception to the general rule foreclosing       IGRC, causing him to lose. Keesh has not presented
Section 1983 claims based upon false misbehavior reports.       any specific, non-conclusory evidence in support of this
                                                                claim. (See Docket # 84 at ¶ 23 (“I sought to become
It is well-settled that “a prison inmate has no general         a grievance representative ..., but due to Donnelly's
constitutional right to be free from being falsely accused      retaliatory motives against me[,] the ballot was rigged
in a misbehavior report.” Boddie v. Schnieder, 105 F.3d         so I would not be elected”)). By contrast, Kieliszek has
857, 862 (2d Cir.1997); Freeman v. Rideout, 808 F.2d 949,       submitted an affidavit affirming that Keesh received the
953 (2d Cir.1986) (“filing of unfounded charges [does] not      fewest votes of the four inmates who participated in the
give rise to a per se constitutional violation actionable       election. 8 (Docket # 79 at ¶ 5). According to Kieliszek,
under section 1983”). A Section 1983 claim based upon           the votes were counted both by an inmate IGRC clerk
a false misbehavior report may proceed, however, “when          and an inmate who was a member of the Inmate Liaison
the false charges are allegedly brought in retaliation for an   Committee. (Id.). Finally, Kieliszek declared that the votes
inmate's exercise of his substantive constitutional rights.”    were not altered in any way.
Rodriguez v. Phillips, 66 F.3d 470, 477 (2d Cir.1995); see
also Boddie v. Schnieder, 105 F.3d at 862 (to state a Section
1983 claim based upon filing of false misbehavior reports,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       9
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)         Document 65 Filed 06/21/19 Page 97 of 237
2007 WL 2903682

8      A copy of the official vote tally has been submitted to               that a complaint he prepared was
       the Court. (Docket # 79, Ex. A).                                      dismissed for failure to satisfy
                                                                             some technical requirement which,
 *12 Considering the record in its totality, I find that
                                                                             because of deficiencies in the prison's
Keesh has failed to present any credible evidence to
                                                                             legal assistance facilities, he could
counter Kieliszek's sworn assertions. See McKenna v.
                                                                             not have known. Or that he suffered
Wright, 386 F.3d 432, 436 (2d Cir.2004); Houston v. Zen
                                                                             arguably actionable harm that he
Zen, 388 F.Supp.2d at 175; Nichols v. Metropolitan Life
                                                                             wished to bring before the courts,
Ins. Co., 180 F.Supp.2d 413, 419 (W.D.N.Y.2001). Keesh
                                                                             but was ... unable even to file a
has offered nothing more than conclusory allegations to
                                                                             complaint.
support his claim. Because I find them insufficient as a
matter of law, I recommend that defendants' motion for
summary judgment on this claim be granted.
                                                                 Id. An inmate cannot satisfy this showing through
B. Keesh's Access to the Courts and First Amendment              mere conclusory assertions; rather, he must “designate[ ]
Claims: Keesh also claims that his First Amendment rights        specific facts showing a genuine issue for trial.” Arce v.
of access to the courts and the free exercise of his religion    Walker, 58 F.Supp.2d 39, 44 (W.D.N.Y.1999) (quoting
were violated by the confiscation of his typewriter, legal       Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir.1996)).

papers, bowties and religious training manual. 9 (Docket
                                                                 In the instant matter, Keesh asserts that the confiscation
# 1). Both parties seek summary judgment on these
                                                                 of his typewriter and legal materials denied him access to
claims. For the reasons discussed below, I recommend that
                                                                 the courts by causing him to “receive unfavorable Court
defendants' motion be granted.
                                                                 decisions.” (Docket # 1 at ¶ L). During his deposition,
                                                                 Keesh explained that his “trial notes” were taken during
9      It is unclear whether Keesh seeks to assert a             the March 2001 cell search and that the loss of those notes
       Fourteenth Amendment due process claim for loss of        deprived him of the ability to pursue a claim for ineffective
       property. If he does, such a claim is unavailing. Where   assistance of counsel in his 1990 criminal trial. (Docket #
       the state provides an adequate post-deprivation
                                                                 72-2 at 35-37). Keesh has not demonstrated, however, how
       remedy for property loss or destruction, a federal
                                                                 the notes would support a claim of ineffective assistance
       claim may not be brought. See Hudson v. Palmer,
                                                                 of counsel, nor has he explained his failure to raise
       468 U.S. at 533. In New York State, such a remedy
       is available under the New York Court of Claims
                                                                 that claim at any time during the ten years between his
       Act and forecloses a federal claim. See, e.g., Leitzsey   conviction and the cell search. Although “ ‘the taking of an
       v. Coombe, 998 F.Supp. 282, 289 (W.D.N.Y.1998)            inmate's papers will often interfere with an inmate's right
       (granting summary judgment for defendants on              of access to courts,’ the Court may not presume harm,
       plaintiff's loss-of-property claim); Gadson v. Goord,     and some showing of impaired access is required.” Arce
       1997 WL 714878 at *7 (dismissing plaintiff's claim        v. Walker, 58 F.Supp.2d at 44 (quoting Goff v. Nix, 113
       for deprivation of his legal documents and medical        F.3d 887, 892 (8th Cir.1997); Oliver v. Fauver, 118 F.3d
       records).                                                 175, 178 (3d Cir.1997)). Keesh's conclusory assertions
A prisoner's constitutional right of access to the               regarding his legal papers are insufficient to support his
courts is implicated when prison authorities “actively           First Amendment access to the courts claim. See Boswell
interfer[e] with inmates' attempts to prepare [or file] legal    v. Mayer, 169 F.3d 384, 387 (6th Cir.1999); Arce, 58
documents.” Lewis v. Casey, 518 U.S. 343, 350, 116 S.Ct.         F.Supp.2d at 44.
2174, 135 L.Ed.2d 606 (1996). To prevail on such a claim,
the inmate must show a “relevant actual injury.” Id. at 351.      *13 Keesh's assertion that he was wrongfully deprived
As the court has explained, the inmate must:                     of his typewriter for two months is likewise insufficient
                                                                 to support a First Amendment claim. Specifically, Keesh
                                                                 alleges that “due to the confiscation of my typewriter,
            [d]emonstrate that [prison practices]                I was deprived of sending letters to family, friends, law
            hindered his efforts to pursue a legal               offices and Courts. (Docket # 1 at ¶ L). Although it
            claim. He might show, for example,                   is clear that prison inmates have a First Amendment



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        10
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)       Document 65 Filed 06/21/19 Page 98 of 237
2007 WL 2903682

right to send and receive mail, see Wolfish v. Levi, 573
F.2d 118, 130 (2d Cir.1978), rev'd on other grounds, Bell        Farid v. Smith, 850 F.2d 917, 926 (2d Cir.1988).
v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d
447 (1979); Knight v. Keane, 247 F.Supp.2d 379, 384              The infringement upon the prisoner's belief must be
(S.D.N.Y.2002), Keesh has not alleged a violation of that        more than a mere inconvenience, the prisoner “must first
right. The First Amendment does not guarantee the use            demonstrate that the state action substantially burdened
of a typewriter, see Roston v. Mantello, 1995 WL 129044,         his [ ] exercise of religion.” See Boomer v. Irvin, 963
*3 (W.D.N.Y.1995) (“[i]nmates have no constitutional             F.Supp. 227, 231 (W.D.N.Y.1997) (citing Abdul-Malik
right to the use or possession of a typewriter”), and            v. Goord, 1997 WL 83402, *7 (S.D.N.Y.1997)); see also
Keesh has not presented any evidence to suggest that he          Davidson v. Davis, 1995 WL 60732, *5 (S.D.N.Y.1995)
was unable to send handwritten letters during the two-           (“This interference must be more than an inconvenience,
month period. Indeed, the record is replete with copies of       the burden must be substantial and an interference with
handwritten letters and grievances that Keesh prepared           a tenet or belief that is central to religious doctrine”)
during the time he was without his typewriter, and he            (quoting Graham v. Commissioner, 822 F.2d 844, 851 (9th
has admitted that nothing prevented him from writing             Cir.1987)).
his correspondence by hand. (Docket # 64-6 at 45). For
these reasons, I find that Keesh has not sufficiently alleged     *14 For purposes of this motion, the Court assumes that
a First Amendment claim based upon the temporary                 Keesh is sincere in his religious beliefs. His allegations,
confiscation of his typewriter.                                  even when liberally read, nonetheless do not amount to
                                                                 a free exercise violation. Keesh does not contend that he
Summary judgment for defendants should also be granted           was unable to attend religious services or that he was
on Keesh's free exercise of religion claim. Keesh alleges        forced to alter or abandon any specific religious belief.
that his bowties and religious training manual were taken        While the loss of his training manual, which presumedly
during the cell search. As a result, he asserts, he was unable   could have been replaced, and the loss of his bowties,
say his prayers and groom himself according to the Nation        which were returned to him the next month, were likely an
of Islam “dress code.” (Docket # 72-2 at 24-25). “The Free       inconvenience, I do not find that they posed a substantial
Exercise Clause of the First Amendment is an ‘unflinching        burden on Keesh's ability to practice his religion.
pledge to allow our citizenry to explore ... religious beliefs
in accordance with the dictates of their conscience.’ “          I therefore recommend that defendants' motion for
Jackson v. Mann, 196 F.3d 316, 320 (2d Cir.1999) (quoting        summary judgment on Keesh's First Amendment access to
Patrick v. LeFevre, 745 F.2d 153, 157 (2d Cir.1984)). That       the courts and free exercise of religion claims be granted.
citizenry includes prisoners. Id. (“[p]risoners retain their
right to religious freedom [under the First Amendment]           C. Keesh's Due Process Claim: In his final claim, Keesh
even when incarcerated”). To assess a free exercise of           alleges that he was denied due process of law because
religion claim, a court must determine:                          he did not receive a fair disciplinary hearing on the
                                                                 misbehavior report charging him with possession of
                                                                 the weapon found during the Mary 2001 search of
                                                                 his cell. According to Keesh, Hearing Officer Thomas
            (1) whether the practice asserted
                                                                 Schoellkopf was biased against him and told him that
            is religious in the [prisoner's]
                                                                 he had predetermined his guilt. (Docket # 84 at ¶ 36).
            scheme of beliefs, and whether
                                                                 He was convicted after the hearing and sentenced to
            the belief is sincerely held; (2)
                                                                 confinement in the special housing unit (“SHU”) and
            whether the challenged [conduct] of
                                                                 loss of privileges for 180 days. In September 2001, the
            prison officials infringes upon the
                                                                 disciplinary determination was reversed by defendant
            religious belief; and (3) whether the
                                                                 Selsky, Director of Special Housing/Inmate Discipline,
            challenged [conduct] of the prison
                                                                 based upon his finding that the “circumstances of the
            officials furthers some legitimate
                                                                 case warranted further inquiry into the reason for [the]
            penological objective.
                                                                 search.” (Docket # 82, Ex. C).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      11
Keesh v. Case
         Goord, 9:17-cv-01003-BKS-TWD
                Not Reported in F.Supp.2d (2007)      Document 65 Filed 06/21/19 Page 99 of 237
2007 WL 2903682

Under the Fourteenth Amendment, prison inmates may              of arbitrary decisionmaking.” Keesh's sworn assertion
not be deprived of a protected liberty interest without         that Schoellkopf told him he that he (Schoellkopf) had
due process of law. Franco, 854 F.2d at 587. To prevail         determined Keesh's guilt before conducting the hearing-
on a Section 1983 due process claim, a prisoner must            the truth of which is vigorously disputed by Schoellkopf-
demonstrate that (1) he possessed a liberty interest; and (2)   adequately raises a triable issue of fact on his Section 1983
the defendants deprived him of that interest as the result      due process claim against Schoellkopf. Accordingly, I
of insufficient process. Giano v. Selsky, 238 F.3d 223, 225     deny both parties' for summary judgment on this claim. 11
(2d Cir.2001). Determination of whether a liberty interest
exists requires the court to consider whether the restraint     11     Having reviewed the record carefully, I find that
at issue “imposes an atypical and significant hardship on
                                                                       Keesh has allegedly no specific facts upon which
the inmate in relation to the ordinary incidents of prison
                                                                       a due process claim may be asserted against
life.” Id. (citing Sandin v. Conner, 515 U.S. 472, 484,                defendant Selsky, the DOCS official who reversed the
115 S.Ct. 2293, 132 L.Ed.2d 418 (1995)). The “inquiry                  disciplinary determination.
under Sandin [is] whether the duration of plaintiff's actual
                                                                In sum, I recommend that defendants' motion for
period of administrative or disciplinary confinement and
                                                                summary judgment be granted on plaintiff's (1) Section
the conditions manifest in both the general population of
                                                                1983 claims against defendants Clark, Goord and Eagen;
the prison and other segregative housing as to give rise to
                                                                (2) Section 1983 retaliation claims based upon the cell
a liberty interest.” Id.
                                                                searches and IGRC election; (3) First Amendment claims
                                                                of access to the courts and free exercise of religion;
Defendants in this matter do not appear to dispute that
                                                                (4) Fourteenth Amendment due process claim against
Keesh possessed a liberty interest. 10 Rather, they argue       defendant Selsky. Retaliation claims against defendants
that Keesh received all the process he was due. Keesh, on       Donnelly, Ekpe, Monahan, Kearney, Mendez, Ball and
the other hand, acknowledges that he was provided with a        Hatfield should be permitted to proceed (other than
disciplinary hearing, but argues that such hearing did not      as specified above), and the due process claim against
satisfy the Due Process clause because the hearing officer      defendant Schoellkopf also should be permitted to go
had prejudged his guilt.
                                                                forward. 12

10     Although it is unclear precisely how long Keesh was      12     I reject defendants' assertion that they are entitled to
       confined in SHU before Director Selsky reversed
                                                                       qualified immunity. This defense is raised in wholly
       the determination, I agree that the length of the
                                                                       conclusory fashion (see Docket # 70 at 25), and
       confinement, which plainly extended over most of
                                                                       defendants have failed to establish their entitlement
       the summer of 2001, implicates a protectible liberty
                                                                       to such protection.
       interest.
 *15 A prison “inmate subject to a disciplinary hearing is      IV. Keesh's Cross-Motion
entitled to an impartial hearing officer.” Allen v. Cuomo,      Plaintiff cross-moves for summary judgment on his claims
100 F.3d 253, 258 (2d Cir.1996). In addition, there must        against defendants. As noted above, I find that defendants
be at least “some evidence to support the findings made         have shown their entitlement to judgment as a matter
in the disciplinary hearing. Superintendent v. Hill, 472        of law on some of the claims. As to the others, I find
U.S. 445, 457, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985);           that genuine disputes of material fact exist and render
Zavaro v. Coughlin, 970 F.2d 1148, 1152 (2d Cir.1992);          summary judgment on them inappropriate for either
Black v. Selsky, 15 F.Supp.2d 311, 317 (W.D.N.Y.1998).          party.
Nevertheless, “the degree of impartiality required of
prison hearing officers does not rise to the level required
of judges generally.” Black v. Selsky, 15 F.Supp.2d
at 317 (citing Francis v. Coughlin, 891 F.2d 43, 46                                   CONCLUSION
(2d Cir.1989)). Rather, as the Supreme Court stated
                                                                For the foregoing reasons, it is the recommendation of this
in Wolff v. McDonnell, 418 U.S. 539, 571, 94 S.Ct.
                                                                Court that District Attorney Clark's motion for summary
2963, 41 L.Ed.2d 935 (1974), the hearing officer must
                                                                judgment (Docket # 62) be GRANTED, that the DOCS'
not be so insufficiently impartial as to pose a “hazard


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           12
Keesh v.Case
        Goord,9:17-cv-01003-BKS-TWD
               Not Reported in F.Supp.2d (2007)Document                65 Filed 06/21/19 Page 100 of 237
2007 WL 2903682

defendants motion for summary judgment (Docket # 69)                 the District Court's Order. Thomas v. Arn, 474 U.S. 140,
                                                                     106 S.Ct. 466, 88 L.Ed.2d 435 (1985); Small v. Secretary
be GRANTED in PART and DENIED in PART and that
                                                                     of Health and Human Servs., 892 F.2d 15 (2d Cir.1989);
Keesh's cross-motion for summary judgment (Docket #
                                                                     Wesolek v. Canadair Ltd., 838 F.2d 55 (2d Cir.1988).
83) be DENIED.

                                                                     The parties are reminded that, pursuant to Rule 72.3(a)(3)
Pursuant to 28 U.S.C. § 636(b)(1), it is hereby                      of the Local Rules for the Western District of New York,
ORDERED, that this Report and Recommendation be                      “written objections shall specifically identify the portions
filed with the Clerk of the Court.                                   of the proposed findings and recommendations to which
                                                                     objection is made and the basis for such objection and
ANY      OBJECTIONS          to    this    Report     and            shall be supported by legal authority.” Failure to comply
Recommendation must be filed with the Clerk of this                  with the provisions of Rule 72.3(a)(3), or with the similar
Court within ten (10) days after receipt of a copy of                provisions of Rule 72.3(a)(2) (concerning objections to a
this Report and Recommendation in accordance with the                Magistrate Judge's Decision and Order), may result in the
above statute, Fed.R.Civ.P. 72(b), 6(a) and 6(e) and Local           District Court's refusal to consider the objection .
Rule 72.3(a)(3).
                                                                     Let the Clerk send a copy of this Order and a copy of
 *16 The district court will ordinarily refuse to consider           the Report and Recommendation to the attorneys for the
on de novo review arguments, case law and/or evidentiary             Plaintiff and the Defendant.
material which could have been, but was not, presented to
the magistrate judge in the first instance. See e.g. Paterson-
                                                                     IT IS SO ORDERED.
Leitch Co., Inc. v. Massachusetts Mun. Wholesale Elec.
Co., 840 F.2d 985 (1st Cir.1988).                                    All Citations

Failure to file objections within the specified time or to           Not Reported in F.Supp.2d, 2007 WL 2903682
request an extension of such time waives the right to appeal

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              13
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                   Document 65 Filed 06/21/19 Page 101 of 237
2018 WL 7356343

                                                              opposed defendants' motion, and defendants filed a
                                                              reply. Dkt. Nos. 67, 69. For the following reasons, it
                  2018 WL 7356343
                                                              is recommended that defendants' motion be granted on
    Only the Westlaw citation is currently available.
                                                              the basis of plaintiff’s failure to exhaust his claims,
     United States District Court, N.D. New York.
                                                              excluding his Eighth Amendment sexual assault claim. As
               Taheen HAYES, Plaintiff,                       to plaintiff’s sexual assault claim, it is recommended that
                         v.                                   such claim be dismissed on the merits. Alternatively, if
            T. DAHKLE, et al., Defendants.                    the District Judge should not agree with the undersigned’s
                                                              recommendation as to plaintiff’s failure to exhaust, it is
              No. 9:16-CV-1368 (TJM/CFH)                      recommended that defendants' motion be granted in part
                            |                                 and denied in part.
                    Signed 12/11/2018

Attorneys and Law Firms
                                                                                     I. Background
Taheen Hayes, 05-A-3850, Elmira Correctional Facility,
P.O. Box 500, Elmira, New York 14902, Plaintiff pro se.                  A. Plaintiff’s Recitation of the Facts
OF COUNSEL: HELENA O. PEDERSON, ESQ.,                         The facts are related herein in the light most favorable
Assistant Attorney General, Atorney General for the           to plaintiff as the nonmoving party. See subsection II
State of New York, The Capitol, Albany, New York              infra. On or about April 15, 2016, C.O. Dahkle subjected
12224, Attorney for Defendants.                               plaintiff to sexual abuse and retaliated against him in
                                                              response to plaintiff’s February 2016 grievance against
                                                              him. Am. Compl. ¶ 1. While conducting the frisk, C.O.
    REPORT-RECOMMENDATION AND ORDER 1                         Dahkle “had his lower body (genitals) pressed up against
                                                              [plaintiff’s] butt” and tightly pressed his hands down
1      This matter was referred to the undersigned for        plaintiff’s back and “into the crack of his butt (inside) all
       Report-Recommendation and Order pursuant to 28         the way down and around [his] [groin].” Id. ¶ 4. During
       U.S.C. § 636(b) and N.D.N.Y.L.R. 72.3(c).              the subsequent search of plaintiff’s cell, C.O. Dahkle
                                                              asked, “[d]o you consider yourself a male or female?” and
Christian F. Hummel, U.S. Magistrate Judge                    “[d]o you suck dick or fuck men?” Id. ¶ 6. On April 16,
                                                              2016, plaintiff reported the incident to the Prison Rape
 *1 Plaintiff pro se Taheen Hayes (“plaintiff”), an inmate    Elimination Act (“PREA”) hotline. Id. ¶ 7. The next day,
who was, at all relevant times, in the custody of the         plaintiff again reported the incident to the PREA hotline
New York Department of Corrections and Community              and filed a grievance with Coxsackie. Id. ¶¶ 8-9. On April
Supervision (“DOCCS”), brings this action pursuant to         18, 2016, plaintiff reported the sexual assault to Supt.
42 U.S.C. § 1983, alleging that defendants, Superintendent    Martuscello during the Superintendent’s “rounds” in the
(“Supt.”) Daniel F. Martuscello, Deputy Superintendent        cafeteria. Id. ¶ 10. Supt. Martuscello informed plaintiff
of Security (“DSS”) Raymond Shanley, Corrections              that someone would contact him about the incident. Id. ¶
Officer (“C.O.”) T. Dahkle, C.O. Jason A. Meier, C.O.         11. Later that day, plaintiff was interviewed by the Office
Gregory E. Langtry, C.O. Stephen A. Bence, C.O. E.            of Mental Health and Coxsackie Medical staff. Id. ¶ 12.
Coon, C.O. K. Hoffman, and Officer Rehabilitation
Counselor (“O.R.C.”) James Iarusso – who, at all              On May 15, 2016, C.O. Hoffman “falsified a misbehavior
relevant times, were employed at Coxsackie Correctional       report which subjected [plaintiff] to confinement for
Facility (“Coxsackie”) – violated his constitutional rights   retaliation ... because [plaintiff] filed a sexual assault
under the First and Eighth Amendments. Dkt. No. 12            complaint against T. Dahkle and was rumored by
(“Am. Compl.”). Presently pending before the Court            Coxsackie Correctional Officers to be working with the
is defendants' Motion for Partial Summary Judgment            Office of Special Investigation.” Am. Compl. ¶¶ 19, 20.
pursuant to Rule 56 of the Federal Rules of Civil
                                                              The following day, plaintiff was placed in keeplock 2
Procedure (“Fed. R. Civ. P.”). Dkt. No. 58. Plaintiff



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                       Document 65 Filed 06/21/19 Page 102 of 237
2018 WL 7356343

pending a disciplinary hearing for C.O. Hoffman’s                On May 26, 2016, plaintiff filed a grievance for the
misbehavior report. Id. ¶ 20.                                    “constant retaliatory practices by way of disciplinary
                                                                 action and harrasment [sic] from C.O. Hoffman, threats
2      “Keeplock is a form of disciplinary confinement           from C.O. Meier for filing grievances and a sexual
       segregating an inmate from other inmates and              complaint on Dahkle.” Am. Compl. ¶ 36. In this
       depriving him of participation in normal prison           grievance, plaintiff also “raise[d] the issue of the failure
       activities.” Green v. Bauvi, 46 F.3d 189, 192 (2d Cir.    to protect” and how he feared for his life. Id. Plaintiff
       1995); N.Y. COMP. CODES R. & REGS. tit. 7, §              sent a copy of this grievance to Supt. Martuscello. Id.
       301.6.                                                    On June 10, 2016, plaintiff was released from SHU. Id.
 *2 On May 16, 2016, plaintiff met with C.O. Meier and           ¶ 37. When plaintiff asked his O.R.C. Counselor why
non-party C.O. Rowe. Am. Compl. ¶ 21. When asked why             a disciplinary hearing for C.O. Hoffman’s misbehavior
he was keeplocked, plaintiff explained C.O. Hoffman’s            report had never been conducted, the Counselor told him
alleged retaliatory misbehavior report. Id. C.O. Meier           that the misbehavior report did not exist. Id.
called plaintiff a “fucking liar” and stated that he heard
plaintiff telling other inmates to call the PREA hotline         On June 11, 2016, Supt. Martuscello and DSS Shanley
and falsely report incidents of sexual abuse. Id. Plaintiff      ordered plaintiff to the Captain’s office. Am. Compl.
assured C.O. Meier that he was mistaken, and C.O. Meier          ¶ 39. Supt. Martuscello yelled at plaintiff for filing
became “very upset” and agitated and ordered plaintiff           complaints about the alleged sexual assault and other
back to his cell. Id. ¶¶ 21, 22. Later that day, plaintiff       harassment to outside New York State agencies. Id.
attended his keeplock admission interview with a non-            DSS Shanley warned plaintiff that because he was the
party nurse while in the presence of C.O. Meier and              Deputy Director of Security, if plaintiff initiated any
C.O. Rowe. Id. ¶ 23. The nurse asked plaintiff if he had         further complaints, “anything [could] happen to [him]”
been sexually abused while in Coxsackie. Id. ¶ 24. When          for “security reasons.” Id. Supt. Martuscello threatened
plaintiff answered affirmatively, C.O. Meier “went crazy,”       that if plaintiff continued to “make an issue,” he would
yelling, “faggots like you get C.O.’s [sic] fucking fired. You   place him back in SHU. Id. ¶ 41. Four days later, plaintiff
want to play these fucking games?” Id. C.O. Meier pointed        filed a grievance regarding this meeting. Id. ¶ 42. Plaintiff
his fingers directly in plaintiff’s face and threatened to       also filed a complaint with non-party Anthony J. Annucci,
“fuck [plaintiff] up right now.” Id. ¶¶ 26, 27.                  the acting Commissioner of DOCCS, regarding the sexual
                                                                 abuse, threats, harassment, and retaliatory practices he
On May 17, 2016, plaintiff was transferred to the                experienced at Coxsackie. Id.

Special Housing Unit (“SHU”). 3 Am. Compl. ¶ 30. On
                                                                 On June 20, 2016, plaintiff was transferred to a different
May 23, 2016, plaintiff again expressed his fear and
                                                                 housing unit. Am. Compl. ¶ 43. Upon arrival, C.O.
frustrations about his safety to Supt. Martuscello and DSS
                                                                 Hoffman stated, “[d]on't get comfortable Hayes, you'll be
Shanley, showing them the allegedly false May 15, 2016
                                                                 out of here soon.” Id. C.O. Hoffman further stated, “you
misbehavior report from C.O. Hoffman and explaining
                                                                 mess with one of us (C.O.’s) you got to deal with all of us.”
C.O. Meier’s threats. Id. ¶ 32. Supt. Martuscello and
                                                                 Id. On July 7, 2016, C.O. Hoffman banged on plaintiff’s
DSS Shanley told plaintiff to resolve his problems at an
                                                                 cell, and told him that the May 15, 2016 misbehavior
upcoming disciplinary hearing. Id.
                                                                 report he filed against plaintiff “don't [sic] exist” and that
                                                                 “Dahkle said hi.” Id. ¶ 47.
3      SHUs exist in all maximum and certain medium
       security facilities. The units “consist of single-
                                                                 On July 12, 2016, plaintiff attended a grievance hearing
       occupancy cells grouped so as to provide separation
                                                                 concerning a recent grievance for SHU mail pickup. Am.
       from the general population....” N.Y. COMP.
                                                                 Compl. ¶ 48. O.R.C. Iarusso was present at the hearing.
       CODES R. & REGS. tit 7, § 300.2(b). Inmates are
                                                                 Id. Plaintiff requested permission to inquire about his
       confined in a SHU as discipline, pending resolution
       of misconduct charges, for administrative or security     grievance against Supt. Martuscello and DSS Shanley
       reasons, or in other circumstances as required. Id. at    that had not been filed, and O.R.C. Iarusso denied that
       pt. 301.                                                  request, stating that he did not care about plaintiff’s
                                                                 grievance. Id. ¶¶ 48, 49. He further informed plaintiff



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                         Document 65 Filed 06/21/19 Page 103 of 237
2018 WL 7356343

that he had thrown away plaintiff’s grievance and that            On April 15, 2016, plaintiff was the subject of a scheduled,
“as far as [he] was concerned, any grievances about the           routine cell search that had been pre-approved by DSS
Superintendent [he] would never personally file anyway.”          Shanley. Dkt. No. 58-3 ¶ 4. C.O. Dahkle carried out the
Id.                                                               search. Id. Pursuant to DOCCS policy, plaintiff was pat
                                                                  frisked prior to the cell search. Id. ¶¶ 5, 6. As part of
 *3 On July 30, 2016, C.O. Meier attacked plaintiff from          the pat frisk, C.O. Dahkle patted down plaintiff’s arms,
behind and slammed him into the ground. Am. Compl. ¶              shoulders, chest, back, each leg, in between each leg,
55. C.O. Meier then sat on plaintiff’s back and repeatedly        and along the front of plaintiff’s pants' zipper. Id. ¶ 8.
punched him in the back, head, and face with closed fists.        C.O. Dahkle conducted the entire pat frisk outside of
Id. ¶ 56. C.O. Langtry, C.O. Bence, and C.O. Coon joined          plaintiff’s clothing. Id. “The standards for inspection of an
in, kicking and punching plaintiff all over his body as he        inmate’s person allow for contact with the genitalia, groin,
lay handcuffed on the floor. Id. ¶ 57.                            breast, inner thighs, and buttocks.” Id. ¶ 9. C.O. Dahkle
                                                                  conducted the April 15, 2016 pat frisk without incident,
                                                                  and no contraband was found. Id. ¶ 10.

          B. Defendants' Recitation of the Facts
                                                                  After the pat frisk, C.O. Dahlke ordered plaintiff to stand
In support of this motion, defendants filed a Statement of        on the wall and observe his cell being searched. Dkt.
                                                                  No. 58-3 ¶ 11. C.O. Dahkle did not find contraband in
Material Facts. 4
                                                                  plaintiff’s cell, and plaintiff returned to his cell. Id. Insofar
                                                                  as C.O. Dahkle made contact with plaintiff’s genitalia or
4      Local Rule 7.1(a)(3) states:                               buttocks during the pat frisk, such contact was minimal
         Summary Judgment Motions
                                                                  and solely as a result of conducting the pat frisk. Id. ¶
         Any motion for summary judgment shall contain
                                                                  12. C.O. Dahkle did not make any sexual or derogatory
         a Statement of Material Facts. The Statement
                                                                  comments toward plaintiff during the pat frisk. Id. ¶
         of Material Facts shall set forth, in numbered
         paragraphs, each material fact about which
                                                                  14. Nevertheless, plaintiff reported the pat frisk as an
         the moving party contends there exists no                alleged sexual assault in violation of PREA. Id. ¶ 15.
         genuine issue. Each fact listed shall set forth          An investigation following the PREA complaint found
         a specific citation to the record where the fact         no sexual contact or abuse by C.O. Dahkle. Id. ¶ 16.
         is established. The record for purposes of the           During plaintiff’s physical examination by the medical
         Statement of Material Facts includes the pleadings,      staff, plaintiff did not complain of injuries from the April
         depositions, answers to interrogatories, admissions      15, 2016 pat frisk, and the medical staff did not observe
         and affidavits.                                          any injuries. Id. ¶ 17.
         The opposing party shall file a response to the
         Statement of Material Facts. The non-movant’s
         response shall mirror the movant’s Statement of
         Material Facts by admitting and/or denying each                     2. May 15, 2016 Misbehavior Report
         of the movant’s assertions in matching numbered
         paragraphs. Each denial shall set forth a specific        *4 On May 15, 2016, C.O. Hoffman issued plaintiff a
         citation to the record where the factual issue arises.   Tier II misbehavior report, accusing plaintiff of creating
         The non-movant’s response may also set forth             a disturbance, refusing a direct order, harassment, lying,
         any additional material facts that the non-movant        and threats. Dkt. No. 58-3 ¶ 18. Plaintiff served one day in
         contends are in dispute. Any facts set forth in          keeplock pending review of the May 15, 2016 misbehavior
         the Statement of Material Facts shall be deemed          report as plaintiff received a Tier III misbehavior report
         admitted unless specifically controverted by the         on May 16, 2016, “for which he would have been confined
         opposing party.                                          in keeplock pending review.” Id. ¶ 19. Plaintiff served
       N.D.N.Y. L.R. 7.1(a)(3).
                                                                  thirty days in keeplock and sustained a loss of certain
                                                                  privileges in relation to the May 16, 2016 misbehavior
                                                                  report. Id. Plaintiff received a Tier III misbehavior report
                1. April 15, 2016 Pat Frisk
                                                                  on May 17, 2016, which resulted in ninety days in SHU
                                                                  and a loss of certain privileges. Id. ¶ 20.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                     Document 65 Filed 06/21/19 Page 104 of 237
2018 WL 7356343


Pursuant to the May 15, 2016 misbehavior report, C.O.
                                                                             4. June 2016 Meeting with Supt.
Hoffman overheard plaintiff telling another inmate about
                                                                              Martuscello and DSS Shanley
calling the PREA hotline to make “bogus complaints in
order to cause trouble for staff.” Dkt. No. 58-3 ¶ 21.
C.O. Hoffman gave plaintiff a direct order to stop yelling,
                                                                            An inmate who has been penalized
and plaintiff stated that he had not been yelling. Id. C.O.
                                                                            with time in SHU may have
Hoffman informed plaintiff that he had overheard his
                                                                            any portion of that time deferred
conversation, and gave plaintiff a second direct order
                                                                            up to 180 days. The Hearing
to stop yelling. Id. The misbehavior report then states
                                                                            Officer who handles the disciplinary
that plaintiff cursed at C.O. Hoffman, and threatened to
                                                                            hearing makes the decision to
file a complaint or lawsuit against him. Id. At the time
                                                                            defer time. If the inmate has
he authored the May 15, 2015 misbehavior report, C.O.
                                                                            no disciplinary infractions during
Hoffman was unaware of plaintiff’s PREA complaint
                                                                            the deferral period, the penalty
against C.O. Dahkle. Id. ¶ 25. Although the alleged
                                                                            is expunged. However, if the
misconduct was later corroborated during a subsequent
                                                                            inmate has a subsequent disciplinary
investigation, the May 15, 2016 misbehavior report was
                                                                            infraction during the deferral
later expunged for unknown reasons. Id. ¶¶ 27, 28-29.
                                                                            period, the deferred time may be
                                                                            invoked following a hearing on the
                                                                            subsequent disciplinary infraction.
    3. Plaintiff’s Verbal Complaints about C.O. Meier                       The Hearing Officer, at his or
                                                                            her discretion, makes the decision
“To the extent that [Supt.] Martuscello and [DSS] Shanley
                                                                            to invoke deferred time following
ever advised plaintiff to handle any issue through the
                                                                            the hearing on the subsequent
disciplinary process, it would have been to handle his
                                                                            disciplinary infraction.
misbehavior reports through the disciplinary process.”
Dkt. No. 58-3 ¶ 30. Pursuant to DOCCS policy, “an
inmate’s verbal complaints of threats by a Correction
                                                                 *5 Dkt. No. 58-3 ¶ 46 (internal citations omitted). Supt.
Officer are delegated to a Sergeant for investigation.”
                                                                Martuscello does not recall meeting with plaintiff on June
Id. ¶ 32. If an inmate’s complaint was found to be
                                                                11, 2015. Id. ¶ 48. He did not threaten plaintiff with
credible, then the investigation would be referred to the
                                                                deferred SHU time, and, as Superintendent, does not
Office of Special Investigations (“OSI”). Id. As such,
                                                                make the decision as to whether to invoke an inmate’s
Supt. Martuscello and DSS Shanley had no personal
                                                                deferred SHU time. Id. ¶¶ 47, 49. If Supt. Martuscello did
involvement in investigating plaintiff’s complaints. Id. ¶
                                                                discuss deferred SHU time with plaintiff, “it would have
33. Although neither Supt. Martuscello nor DSS Shanley
                                                                been to remind Plaintiff of the rules for deferred SHU
recall speaking with plaintiff regarding any alleged threats
                                                                time: that if Plaintiff received a misbehavior report for a
by C.O. Meier in May 2016, “there is no reason to believe
                                                                disciplinary infraction while he had deferred SHU time,
that the process for verbal complaints did not occur.” Id. ¶
                                                                the Hearing Officer could decide to invoke that deferred
34. Moreover, Supt. Martuscello and DSS Shanley do not
                                                                SHU time.” Id. ¶ 51.
have the authority to transfer plaintiff to another facility.
Id. ¶¶ 41, 42. Supt. Martuscello and DSS Shanley also were
not responsible for C.O. assignments, and, thus, could not                 5. July 12, 2016 Grievance Hearing
assign C.O. Meier to a different housing block. Id. ¶ 43.
The Use of Force report concerning C.O. Meier’s alleged         On July 12, 2016, plaintiff attended a “grievance hearing”
use indicates that “only necessary and appropriate force        on his complaint regarding mail in SHU. Dkt. No.
was used to regain control of the situation, and that such      58-3 ¶ 53. On that date, O.R.C. Iarusso worked as a
force was unrelated to any alleged threats made by [C.O.]       staff representative for the Coxsackie Inmate Grievance
Meier.” Id. ¶ 45.                                               Program (“IGP”). Id. ¶ 54. Prior to his July 12,
                                                                2016 grievance hearing, plaintiff had attempted, on



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                       Document 65 Filed 06/21/19 Page 105 of 237
2018 WL 7356343

multiple occasions, to discuss other grievances, including a      force to secure plaintiff’s left arm behind his back in an
grievance against Supt. Martuscello, after O.R.C. Iarusso         attempt to regain control of the situation after plaintiff’s
told him he would look into these grievances at a                 alleged attempted assault on staff and resistance. Id. ¶ 77.
later date. Id. ¶ 56. O.R.C. Iarusso informed plaintiff           C.O. Coon’s only role in the July 30, 2016 Use of Force
that the purpose of the July 12, 2016 hearing was to              incident was to apply mechanical restraints to plaintiff’s
discuss plaintiff’s grievance regarding SHU mail. Id. ¶           wrists. Id. ¶ 79. Plaintiff’s medical records indicate that,
56. “As part of a broader exchange, after Plaintiff’s             following the July 30, 2016 Use of Force incident, he
persistent questions and demands about other grievances,          sustained a cut above his eye that required stitches.
Defendant Iarusso told Plaintiff that he, personally,
would not file a grievance against the Superintendent.”
Id. ¶ 58. As a IGP Staff Representative, O.R.C. Iarusso
is not responsible for filing inmate grievances. Id. ¶ 55.                              II. Discussion 5
O.R.C. Iarusso did not tell plaintiff that he would not
                                                                  5      All unpublished opinions cited in this Report-
file plaintiff’s grievance against Supt. Martuscello and
                                                                         Recommendation and Order, unless otherwise noted,
DSS Shanley, and had no intention of deterring plaintiff
                                                                         have been provided to plaintiff.
from filing grievances against Coxsackie staff. Id. ¶¶ 59,
62. Further, O.R.C. Iarusso did not threaten to discard
plaintiff’s grievance against Supt. Martuscello and DSS                                A. Legal Standard
Shanley, nor did he discard such grievance. Id. ¶¶ 63, 64.
In fact, plaintiff’s grievance against Supt. Martuscello and       *6 “A court shall grant summary judgment if the movant
DSS Shanley was filed and consolidated with plaintiff’s           shows that there is no genuine dispute as to any material
grievance concerning an alleged loss of programs. Id. ¶ 65.       fact and the movant is entitled to judgment as a matter
                                                                  of law.” FED. R. CIV. P. 56(a). The moving party has
                                                                  the burden of showing the absence of disputed material
                                                                  facts by providing the Court with portions of “pleadings,
               6. July 30, 2016 Use of Force
                                                                  depositions, answers to interrogatories, and admissions on
On July 30, 2016, C.O. Coon and C.O. Bence “responded             file, together with the affidavits, if any,” which support the
to a Watch Commander Response” that stated that                   motion. FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett,
plaintiff had attempted to assault C.O. Meier. Dkt. No.           477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
58-3 ¶¶ 67, 68. C.O. Meier first used his body weight to          A fact is material if it may affect the outcome of the case
restrict plaintiff’s movement until at least one of plaintiff’s   as determined by substantive law, such that “a reasonable
arms could be secured, as plaintiff resisted C.O. Meier’s         jury could return a verdict for the nonmoving party.”
attempts to regain control of the situation. Id. ¶ 69. C.O.       Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,
Langtry then secured plaintiff’s right arm behind his back.       106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “In determining
Id. ¶ 70. When C.O. Bence arrived, he assisted C.O. Meier         whether summary judgment is appropriate, [the Court
and C.O. Langtry by securing plaintiff’s left arm behind          will] resolve all ambiguities and draw all reasonable
his back until mechanical restraints could be applied. Id. ¶      inferences against the moving party.” Skubel v. Fuoroli,
71. When C.O. Coon arrived, he observed plaintiff laying          113 F.3d 330, 334 (2d Cir. 1997).
on the floor with his hands secured behind his back by the
other corrections officers. Id. ¶ 72. After the corrections       To avoid summary judgment, a non-moving party “must
officers secured plaintiff’s arms behind his back, C.O.           do more than simply show that there is some metaphysical
Coon applied mechanical restraints to plaintiff’s wrists.         doubt as to the material facts.” Carey v. Crescenzi, 923
Id. ¶ 73. An unnamed corrections officer then escorted            F.2d 18, 19 (2d Cir. 1991) (quoting Matsushita Elec.
plaintiff to the medical department. Id. ¶ 74.                    Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586,
                                                                  106 S.Ct. 1348, 89 L.Ed.2d 538 (1986) ) (internal quotation
C.O. Coon and C.O. Bence authored memorandum                      marks omitted). A non-moving party must support such
documenting their actions on July 30, 2016 using normal           assertions by evidence showing the existence of a genuine
and ordinary DOCCS procedure following a Use of Force             issue of material fact. See id. “When no rational jury could
incident. Dkt. No. 58-3 ¶ 76. C.O. Bence used minimal             find in favor of the non-moving party because the evidence



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                        Document 65 Filed 06/21/19 Page 106 of 237
2018 WL 7356343

to support is so slight, there is no genuine issue of material      such as monetary damages. Id. at 524, 122 S.Ct. 983.
fact and a grant of summary judgment is proper.” Gallo              To exhaust administrative remedies, the inmate must
v. Prudential Services, Ltd. P’ship, 22 F.3d 1219, 1224 (2d         complete the full administrative review process set forth
Cir. 1994).                                                         in the rules applicable to the correctional facility in which
                                                                    he or she is incarcerated. See Jones v. Bock, 549 U.S.
Where, as here, a party seeks judgment against a pro                199, 218, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007) (internal
se litigant, a court must afford the non-movant special             citation omitted).
solicitude. See Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 477 (2d Cir. 2006). As the Second Circuit has              *7 Although the Supreme Court has deemed exhaustion
stated,                                                             mandatory, the Second Circuit has recognized that
                                                                    “certain caveats apply.” Ruggiero v. Cty. of Orange,
  [t]here are many cases in which we have said that a pro se        467 F.3d 170, 175 (2d Cir. 2006) (citation omitted).
  litigant is entitled to “special solicitude,” ... that a pro se   The Supreme Court recently held that “[c]ourts may not
  litigant’s submissions must be construed “liberally,” ...         engraft an unwritten ‘special circumstances’ exception
  and that such submissions must be read to raise the               onto the PLRA’s exhaustion requirement.” Ross v. Blake,
  strongest arguments that they “suggest,” .... At the same         ––– U.S. ––––, 136 S.Ct. 1850, 1862, 195 L.Ed.2d 117
  time, our cases have also indicated that we cannot read           (2016). Thus, the “special circumstances” exception in
  into pro se submissions claims that are not “consistent”          Hemphill v. New York, 380 F.3d 680, 686 (2d Cir. 2004)
  with the pro se litigant’s allegations, ... or arguments          is no longer consistent with the statutory requirements of
  that the submissions themselves do not “suggest,” ...             the PLRA. Williams v. Priatno, 829 F.3d 118, 123 (2d Cir.
  that we should not “excuse frivolous or vexatious filings
                                                                    2016). 6
  by pro se litigants,” ... and that pro se status “does not
  exempt a party from compliance with relevant rules of
                                                                    6      In Williams v. Priatno, the Second Circuit debated
  procedural and substantive law....
                                                                           Ross’s effect on Hemphill’s estoppel exception. See
Id. (citations and footnote omitted); see also Sealed                      Williams, 829 F.3d at 123. The Williams Court stated
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191-92 (2d                    that “Ross largely supplants our Hemphill inquiry by
Cir. 2008).                                                                framing the exception issue entirely within the context
                                                                           of whether administrative remedies were actually
                                                                           available to the aggrieved inmate.” Id. (citing Ross,
                                                                           136 S.Ct. at 1858-59).
                        B. Exhaustion
                                                                    Although Ross eliminates the “special circumstances”
Defendants contend that plaintiff failed to exhaust his             exception, courts must still consider the PLRA’s “textual
remaining claims except for his Eighth Amendment sexual             exception to mandatory exhaustion.” Ross, 136 S.Ct.
assault claim. Def. Mem. of Law at 4 n.2, 6. Plaintiff              at 1858. Under this exception, courts must determine
claims that administrative remedies were unavailable to             whether administrative remedies were “available” to
him. Dkt. No. 67-1 (“Pl. Opp.”) at 4-6. The Prison                  a prisoner. Id. The Supreme Court identified three
Litigation Reform Act (“PLRA”) requires that a prisoner             circumstances where administrative remedies may be
exhaust any administrative remedies available to him or             unavailable to a prisoner. First, “an administrative
her before bringing an action for claims arising out of             procedure is unavailable when (despite what regulations
his or her incarceration. See Porter v. Nussle, 534 U.S.            or guidance materials may promise) it operates as a
516, 524, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002); see also            simple dead end — with officers unable or consistently
Woodford v. Ngo, 548 U.S. 81, 82, 126 S.Ct. 2378, 165               unwilling to provide any relief to aggrieved inmates.”
L.Ed.2d 368 (2006). The exhaustion requirement applies              Id. at 1859 (citing Booth v. Churner, 532 U.S. 731,
“to all inmate suits about prison life, whether they involve        736, 738, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) ).
general circumstances or particular episodes, and whether           “Next, an administrative scheme might be so opaque
they allege excessive force or some other wrong.” Porter,           that it becomes, practically speaking, incapable of
534 U.S. at 532, 122 S.Ct. 983. Further, the exhaustion             use.” Id. Lastly, administrative remedies are unavailable
requirement applies even where the prisoner seeks relief            where “prison administrators thwart inmates from taking
not available in the administrative grievance process,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                              Document 65 Filed 06/21/19 Page 107 of 237
2018 WL 7356343

advantage of a grievance process through machination,                  Iarusso’s alleged actions were retaliatory. Id. CORC
misrepresentation, or intimidation.” Id. at 1860.                      rendered their determination on grievance CX-19053-16
                                                                       on April 12, 2017, and mailed the disposition to plaintiff
                                                                       on April 22, 2017. Id. ¶ 96.

    1. Did Plaintiff Exhaust his Administrative Remedies? 7            On July 25, 2016, plaintiff filed a grievance (CX-19054-16)
                                                                       alleging that he had been removed from his mess hall
7        First, the inmate must file a complaint with an inmate        job in retaliation for filing a PREA complaint. Dkt.
         grievance program (“IGP”) clerk within twenty-one
                                                                       No. 58-3 ¶ 97. Plaintiff also alleged that when he
         days of the alleged incident. N.Y. COMP. CODES R.
                                                                       attempted to address his removal with Supt. Martuscello
         & REGS. tit. 7, § 701.5(a)(1). An IGP representative
                                                                       and DSS Shanley, they intimidated him, and Supt.
         has sixteen calendar days to informally resolve the
         issue. Id. § 701.5(b)(1). If no informal resolution
                                                                       Martuscello threatened to invoke plaintiff’s “deferred
         occurs, the IGRC must hold a hearing within sixteen           time” in SHU. Id. Plaintiff claimed that Supt. Martuscello
         days of receipt of the grievance and must issue a             and DSS Shanley intimidated and threatened him after
         written decision within two working days after the            plaintiff brought up previous complaints and grievances.
         conclusion of the hearing. Id. §§ 701.5(b)(2)(i)-(ii). If     Id. CORC rendered their determination on grievance
         the determination is unfavorable to the inmate, the           CX-19054-16 on May 3, 2017, and mailed the disposition
         inmate may appeal the IGRC’s determination to the             to plaintiff on June 5, 2017. Id. ¶ 98. On August 9,
         facility superintendent within seven calendar days of         2016, plaintiff filed a grievance (CX-19094-16) alleging
         receipt of the determination. Id. § 701.5(c)(1). If the       that C.O. Meier and other unnamed corrections officers
         superintendent’s determination is unfavorable, the            assaulted him on July 30, 2016 in retaliation for reporting
         inmate may appeal to CORC within seven days after
                                                                       an alleged sexual assault by C.O. Dahkle. Id. ¶ 99.
         receipt of the superintendent’s determination. Id. §§
                                                                       Plaintiff also alleged that Supt. Martuscello failed to
         701.5(d)(i)-(ii). CORC must “review each appeal,
                                                                       take “responsible action to protect [plaintiff’s] safety”
         render a decision on the grievance, and transmit its
         decision to the facility, with reasons stated, for the        prior to the July 30, 2016 incident. Id. Plaintiff did not
         [inmate], the grievance clerk, the superintendent, and        allege DSS Shanley failed to protect him from the alleged
         any direct parties within thirty (30) calendar days           excessive use of force. Id. ¶ 100. CORC rendered their
         from the time the appeal was received.” Id. § 701.5(d)        determination on grievance CX-19094-16 on May 31,
         (3)(ii). Parties do not dispute that at all relevant times,   2017, and mailed the disposition to plaintiff on July 10,
         DOCCS had in place a three-step inmate grievance              2017. Id. ¶ 102. Plaintiff filed the original complaint in this
         program. N.Y. COMP. CODES R. & REGS. tit. 7,                  action on November 17, 2016. See Dkt. No. 1.
         § 701.5.
 *8 Defendants do not dispute that plaintiff filed                     It is well-settled that “the PLRA requires that an
grievances pertaining to a majority of his claims in                   inmate plaintiff must exhaust his available administrative
the underlying action. However, defendants argue that                  remedies before commencing a lawsuit in federal court
plaintiff “knowingly filed the complaint before he                     with respect to prison conditions.” Peoples v. Beldock,
received notice of CORC’s determinations” regarding                    212 F.Supp.2d 141, 142 (W.D.N.Y. 2002); see McMillian
his grievances. Def. Mem. of Law at 9 (emphasis                        v. Walters, No. 9:16-CV-0277 (MAD/DJS), 2017 WL
omitted). On June 17, 2016, plaintiff filed a filed grievance          8894737, at *2 (N.D.N.Y. Dec. 18, 2017) (“The defendant
(CX-18983-16) alleging that C.O. Hoffman falsified a                   bears the burden of proving that the administrative
misbehavior report in retaliation for plaintiff reporting              remedies available to the plaintiff were not exhausted
an alleged sexual assault by C.O. Dahkle. Dkt. No. 58-2                prior to the initiation of a civil action.”) (citation
¶ 93. CORC rendered their determination on grievance                   omitted); White v. Drake, No. 10-CV-1034 (GTS/DRH),
CX-18983-16 on February 22, 2017, and mailed the                       2011 WL 4478988, at *3 (N.D.N.Y. Aug. 11, 2011)
disposition to plaintiff on March 3, 2017. Id. ¶ 94. On July           (“Included within the IGP’s exhaustion requirement is the
25, 2016, plaintiff filed a grievance (CX-19053-16) alleging           prerequisite that the inmate file an appeal with CORC
that O.R.C. Iarusso informed plaintiff that he would                   and receive a response from CORC prior to filing a
not file plaintiff’s grievances complaining about Supt.                federal lawsuit.”) (citation omitted). The record is clear
Martuscello. Id. ¶ 95. Plaintiff did not claim that O.R.C.             that plaintiff filed this action on November 17, 2016,



                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                     Document 65 Filed 06/21/19 Page 108 of 237
2018 WL 7356343

and, at that time, CORC had yet to issue decisions             As to plaintiff’s claim that the grievance process
on grievances CX-18983-16; CX-19053-16; CX-19054-16;           was unavailable due to CORC’s delay in rendering
and CX-19094-16. See Dkt. No. 58-18 at 9-21. DOCCS             their decision on his grievances, the undersigned notes
IGP Assistant Director Rachael Seguin declared that,           that this is a close question. There is no dispute
based on her review of DOCCS records, CORC                     that plaintiff completed the grievance procedure as to
mailed their determinations on plaintiff’s grievances          grievances CX-18983-16, CX-19053-16, CX-19054-16,
CX-18983-16; CX-19053-16; CX-19054-16; and CX to               and CX-19094-16. See Dkt. No. 58-18 at 9-21. Courts
the Coxsackie Inmate Grievance Review Committee                within this Circuit are split as to whether a delay by
(“IGRC”) for transmittal to plaintiff on March 3, 2017;        CORC constitutes unavailability that would excuse a
April 22, 2017; June 5, 2017; and July 10, 2017 – nearly       plaintiff’s failure to exhaust his administrative remedies.
three and a half months after plaintiff commenced this         Compare Casey v. Brockley, No. 9:13-CV-01271 (DNH/
action. See Dkt. No. 58-18 (“Seguin Decl.”) ¶¶ 16, 20,         TWD), 2015 WL 8008728, at *6 (N.D.N.Y. Nov. 9,
24, 28. Moreover, the undersigned notes that the fact          2015), report-recommendation and order adopted by
that plaintiff received the CORC responses after the filing    2015 WL 7864161 (N.D.N.Y., Dec. 03, 2015) (“CORC’s
of his original complaint does not cure the procedural         failure to act within the time frame set out in the
defect. See Gizewski v. New York State Dep't of Corr.          regulations does not constitute a special circumstance
& Cmty. Supervision, No. 9:14-CV-0124(GTS/DJS), 2016           justifying the failure to exhaust.”) and Ford v. Smith,
WL 3661434, at *13 (N.D.N.Y. July 5, 2016) (“It is             No. 9:12-CV-1109 (TJM/TWD), 2014 WL 652933, at
well established that [r]eceiving a decision from CORC         *3 (N.D.N.Y. Feb. 19, 2014) (concluding that CORC’s
after filing a federal lawsuit does not satisfy the PLRA’s     six month delay in responding to his appeal did not
requirement that administrative remedies be exhausted          render the grievance process unavailable) with Rossi v.
before filing suit, and any claim not exhausted prior to       Fischer, No. 13-CV-3167 (PKC)(DF), 2015 WL 769551,
commencement of the suit must be dismissed without             at *6 (S.D.N.Y. Feb. 24, 2015) (“Because prison officials
prejudice.”) (internal quotation marks and citations           failed to respond to plaintiff’s grievance within the 30
omitted). Thus, the record is clear that plaintiff did not     day time limit set by regulation, administrative remedies
fully exhaust his administrative remedies prior to filing      were not available to the plaintiff and dismissal for failure
this lawsuit as CORC’s decisions were outstanding. See         to exhaust is not appropriate.”) and Peoples v. Fischer,
Peoples, 212 F.Supp.2d at 142; McMillian, 2017 WL              No. 11 Civ. 2694(SAS), 2012 WL 1575302, *6 (S.D.N.Y.
8894737, at *2; White, 2011 WL 4478988, at *3.                 2012) on reconsideration in part, 898 F.Supp.2d 618
                                                               (S.D.N.Y. 2012) (“When a prisoner complies with all of
                                                               the administrative requirements and makes a good-faith
                                                               effort to exhaust, he should not be denied the opportunity
        2. Availability of Administrative Remedies
                                                               to pursue his grievance in federal court simply because the
 *9 Plaintiff contends that he should be excused from the      final administrative decision maker has neglected to issue
exhaustion requirement because administrative remedies         a final administrative determination.”).
were unavailable to him “due to the three rules of Ross
v. Blake.” Pl. Opp. at 4-5. First, plaintiff maintains that    In High v. Switz, this Court excused the plaintiff’s failure
he “appealed every grievance in this instant matter to the     to exhaust his administrative remedies
CORC,” and after CORC failed to respond within the
thirty-day time frame, he “didn't know what else to do.”
Id. at 5. Second, plaintiff claims that he was confused how                where the plaintiff had taken all
to grieve his retaliation claims as he had been “directed                  steps he could to fulfill the last step
to write the Office of Special Investigation,” but never                   of the appeal process; where CORC
received a reply. Id. at 6. Finally, plaintiff contends that               had neglected to respond, not just
Supt. Martuscello, DSS Shanley, C.O. Hoffman, O.R.C.                       during the thirty day time limit, but
Iarusso, and C.O. Meier “individually and collectively                     for a period of numerous months
thwarted him from using the grievance process.” Id.                        thereafter; where CORC had further
                                                                           neglected to respond when Plaintiff
                                                                           wrote to CORC regarding the status



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                    Document 65 Filed 06/21/19 Page 109 of 237
2018 WL 7356343

           of his appeal; and where CORC had                 Next, plaintiff claims that he was confused how to grieve
           only ultimately decided the appeal a              his retaliation claims as he had been “directed to write
           year later, after the present [motion]            the Office of Special Investigation,” but never received a
           had been filed.                                   reply. Pl. Opp. at 6. Plaintiff further states that “through
                                                             the confusing text and decision [he] didn't know what
                                                             to do or who should he address the retaliation from
High v. Switz, No. 9:17-CV-1067 (LEK/DJS), 2018              defendants about his PREA complaints.” Id. In support
WL 3736794, at *5 (N.D.N.Y. July 9, 2018),                   of his argument, plaintiff cites to five entries in the
report-recommendation adopted by 2018 WL 3730175             record, including (1) the CORC decision’s for grievances
(N.D.N.Y., Aug. 6, 2018). Although plaintiff authored        CX-18983-16, CX-19054-16, and CX-19094-16; (2) an
letters dated August 11, 2016 and September 10,              email from non-party IGP Coordinator Chris VanBergen
2016 requesting to appeal grievances CX-18983-16             to the Office of Special Investigations stating that
and CX-19094-16 directly to CORC due to the                  grievance CX-19054-16 appears to be related to plaintiff’s
Superintendent’s failure to render a decision within the     April 17, 2016 PREA complaint, and forwarding that
twenty-five calendar day time limit, see Seguin Decl. ¶¶     grievance to that office “for whatever action is deemed
14, 26; Dkt. No. 58-5 at 16, 44-45, plaintiff has not        appropriate”; and (3) a memorandum authored by non-
proffered evidence that he wrote to the Coxsackie IGRC       party Lt. E. Pahl, dated September 21, 2016, concerning
or CORC regarding the timeliness of CORC’s response.         grievance CX-19094-16 and C.O.’s Meier’s alleged use
See 7 N.Y.C.R.R § 701.5(d)(3)(i) (“If a grievant does not    of excessive force. See Dkt. No. 58-5 at 731, 761, 767,
receive a copy of the written notice of receipt [by CORC]    775, 788. To the extent that plaintiff’s argument can be
within 45 days of filing an appeal, the grievant should      interpreted as suggesting that he was unsure how to grieve
contact the IGP supervisor in writing to confirm that the    his retaliation claim against O.R.C. Iarusso, this claim
appeal was filed and transmitted to CORC.”).                 must fail. It is clear that plaintiff knew of the grievance
                                                             process at Coxsackie, as he appealed the grievances in
 *10 Unlike the plaintiff in High, there is no indication    this action to CORC; moreover, plaintiff filed at least two
in the record that plaintiff wrote to CORC regarding         grievances alleging retaliation by Coxsackie staff members
the status of his appeal and CORC further neglected          in the underlying action. See generally Dkt. No. 58-5.
to respond. See 2018 WL 3736794, at *5. Thus,                Thus, plaintiff’s argument suggesting that he was confused
the undersigned concludes that CORC’s delay in               as to how to file a retaliation grievance is misplaced.
rendering a decision on plaintiff’s grievances did not
excuse plaintiff from the exhaustion requirement. See        Finally, plaintiff contends that defendants Supt.
Couvertier v. Jackson, No. 9:12-CV-1282 (DNH/DEP),           Martuscello, DSS Shanley, C.O. Hoffman, C.O. Meier,
2014 WL 2781011, at *5 (N.D.N.Y. June 19, 2014) (“An         and O.R.C. Iarusso thwarted him from using the
administrative delay in processing or deciding an inmate’s   grievance process. Pl. Opp. at 6. Plaintiff claims that
appeal of a grievance, however, does not constitute a        “every[ ]time [he] use[d] the Coxsackie grievance system
special circumstance justifying excusal of the exhaustion    to report misconduct or retaliation from defendants ...
requirement.”) (citing Ford v. Smith, No. 12-CV-1109,        [he] was further retaliated against.” Dkt. No. 67-3 ¶
2014 WL 652933, at *3 (N.D.N.Y. Feb. 19, 2014) )             65. “Administrative remedies are not available if prison
(“CORC’s failure to act within the time frame set out in     officials ‘interfere[ ] with an inmate’s pursuit of relief’
the regulations does not constitute special circumstances    by, for example, misinforming an inmate as to the
justifying the failure to exhaust.”); cf. Henderson v.       applicability of the grievance process to the inmate’s
Annucci, No. 14-CV-445A, 2016 WL 3039687, at *10             claims.” Kendall v. Cuomo, No.1:12-CV-3438 (ALC)
(W.D.N.Y. Mar. 14, 2016) (“Since plaintiff has been          (RLE), 2017 WL 4162338, at *3 (S.D.N.Y. Sept. 19, 2017)
awaiting a decision from CORC for more than two years        (citing Ross, 136 S.Ct. at 1860); see also Veloz v. New
with respect to his grievance relating to the October 22,    York, 339 F.Supp.2d 505, 515-16 (S.D.N.Y. 2004) (noting
2013 incident, such an administrative remedy is no longer    that “[w]hen an inmate’s reasonable attempts to exhaust
available to him for purposes of exhaustion under the        administrative remedies are impeded by a correctional
PLRA.”).                                                     officer” the remedy is unavailable). The undersigned
                                                             concludes that there is no evidence in the record that any



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     9
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                    Document 65 Filed 06/21/19 Page 110 of 237
2018 WL 7356343

of the defendants interfered with plaintiff’s pursuit of the               genitalia or other intimate area,
grievance procedure. In fact, the record clearly establishes               which serves no penological purpose
that plaintiff was able to access the grievance process as                 and is undertaken with the intent
he filed six grievances while housed at Upstate. See Seguin                to gratify the officer’s sexual desire
Decl. at 9.                                                                or humiliate the inmate, violates
                                                                           the Eighth Amendment. Similarly,
 *11 As plaintiff’s bare assertions that defendants                        if the situation is reversed and
thwarted his attempts to file grievances are insufficient                  the officer intentionally brings his
to render the grievance process unavailable, defendants                    or her genitalia into contact with
have met their burden of showing that plaintiff has                        the inmate in order to arouse or
failed to exhaust his administrative remedies as to all                    gratify the officer’s sexual desire or
of his remaining claims, with the exception of his                         humiliate the inmate, a violation
Eighth Amendment sexual assault claim. Accordingly,                        is self-evident because there can be
it is recommended that defendants' Motion for Partial                      no penological justification for such
Summary Judgment be granted as to these claims.                            contact.



                  C. Eighth Amendment                          Id. Ultimately, in assessing whether an Eighth
                                                               Amendment violation has occurred, “the principal inquiry
                                                               is whether the contact is incidental to legitimate official
                 1. Sexual Assault Claims                      duties, such as a justifiable pat frisk or strip search,
                                                               or by contrast whether it is undertaken to arouse or
Plaintiff claims that C.O. Dahkle sexually assaulted him
                                                               gratify the officer or humiliate the inmate.” Id. at 257-58
during a pat frisk on April 15, 2016. Am. Compl. ¶
                                                               (citing Whitley v. Albers, 475 U.S. 312, 320, 106 S.Ct.
1. Defendants argue that plaintiff’s Eighth Amendment
                                                               1078, 89 L.Ed.2d 251 (1986) (determining that an Eighth
claim must fail because any contact C.O. Dahkle made
                                                               Amendment inquiry turns on “whether force was applied
with plaintiff’s body was incidental and a necessary
                                                               in a good faith effort to maintain or restore discipline
component of the pat frisk. Def. Mem. of Law at 10-13.
                                                               or maliciously and sadistically for the very purpose of
“Because sexual abuse of a prisoner by a corrections
                                                               causing harm.”) ).
officer may constitute serious harm inflicted by an officer
with a sufficiently culpable state of mind, allegations of
                                                               Plaintiff claims that during the pat frisk, C.O. Dahkle
such abuse are cognizable as Eighth Amendment claims.”
                                                               “had his lower body (genitals) pressed-up against [his]
Boddie v. Schnieder, 105 F.3d 857, 861 (2d Cir. 1997).
                                                               butt,” as his hands “press[ed] tightly down [plaintiff’s]
                                                               back and into the crack of [his] butt (inside) all the way
In Crawford v. Cuomo, the Second Circuit stated that
                                                               down and around [his] groan.” Am. Compl. ¶ 4. However,
a single incident of sexual abuse may violate the Eighth
                                                               as defendants indicate, the pat frisk occurred prior to a
Amendment if it is “sufficiently severe or serious.” 796
                                                               scheduled, routine search of plaintiff’s cell, and pat frisks
F.3d 252, 257 (2d Cir. 2015). The Crawford Court
                                                               are required before a corrections officer undertakes a cell
explained:
                                                               search. See Def. Mem. of Law at 11; DOCCS Dir. 4910,
                                                               Dkt. No. 58-10 at 17 (“Each day, the living quarters of a
                                                               number of inmates in each housing unit will be searched
            [t]o show that an incident or series               by correctional employees in accordance with a schedule
            of incidents was serious enough                    issued by the Deputy Superintendent of Security or
            to implicate the Constitution, an                  equivalent.... Inmates present shall be pat frisked and may
            inmate need not allege that there                  also be scanned with a hand-held metal detector.”). Such
            was penetration, physical injury,                  pat frisks relate to the safety and security of the facility
            or direct contact with uncovered                   by ensuring that inmates do not possess contraband. See
            genitalia. A corrections officer’s                 Def. Mem. of Law at 12. Pursuant to Directive 4910,
            intentional contact with an inmate’s               “[c]ontact through the clothing with the genitalia ... and



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      10
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                      Document 65 Filed 06/21/19 Page 111 of 237
2018 WL 7356343

buttocks is a necessary component of a thorough pat              remarks to plaintiff), report-recommendation adopted
frisk. However, staff must avoid any penetration of the          by 2015 WL 1822541 (W.D.N.Y. Apr. 22, 2015) ).
anal or genital opening through the clothing during a pat        The undersigned also notes that the substance of C.O.
frisk.” Dkt. 58-10. Although plaintiff contends that C.O.        Dahkle’s alleged comments, while inappropriate, are
Dahkle “press[ed] tightly down [plaintiff’s] back and into       not of the kind courts find sufficient to implicate the
the crack of [his] butt,” Am. Compl. ¶ 6, and testified that     Eighth Amendment. See Allah v. Morrison, No. 14-
the search “felt funny” and “more so [a] massage or a            CV-6735, 2016 WL 4017340, at *3-4 (W.D.N.Y. July 22,
caress,” there is no indication that C.O. Dahkle penetrated      2016) (“[The defendant’s] alleged taunts to [the plaintiff],
plaintiff’s anus, intentionally or otherwise, or in any way      including the statements, ‘you know what I want’ and ‘give
squeezed or fondled his genitals. See Dkt. No. 58-9 (“Pl.        me what I want and you'll get what you want’, suggest that
Dep.”) at 58; Def. Mem. of Law at 12. In fact, plaintiff         [the defendant’s] conduct was designed to humiliate [the
testified that the search occurred outside of his clothing.      plaintiff], gratify herself, or both.”); see also Crawford,
See Pl. Dep. at 54. Further, that C.O. Dahkle conducted          796 F.3d at 259 (“[The defendant’s] demeaning comments,
a thorough search and “may have made contact with                including the statements ‘[t]hat doesn't feel like a penis to
[p]laintiff’s genitalia and/or buttocks” is insufficient to      me,’ [and] ‘I'll run my hands up the crack of your ass if
establish that he conducted the search with an intent to         I want to’ ... suggest that [the defendant] undertook the
humiliate plaintiff or arouse himself. See Shaw v. Prindle,      search in order to arouse himself, humiliate [the plaintiff],
661 F. App'x 16, 19 (2d Cir. 2016) (summary order)               or both.”).
(concluding that the court “cannot infer solely from the
thoroughness of the search” — described as “excessive            Thus, the undersigned finds that C.O. Dahkle’s alleged
searching of [the] crotch area and in between his buttocks       contact with plaintiff was incidental to a routine pat frisk,
and massaging of his rectum and groin area” — that the           see Crawford, 796 F.3d at 257, and it is recommended that
defendant “intended to search ... with intent to arouse or       defendants' motion on this ground be granted.
gratify [his] sexual desires or to humiliate [the plaintiff]”)
(alterations and internal quotation marks omitted).

                                                                                     2. Excessive Force
 *12 Moreover, although plaintiff contends that C.O.
Dahkle made statements like “[d]o you consider yourself          Defendants move for summary judgment on plaintiff’s
a male or female?” and “[d]o you suck dick or fuck men?”,        excessive force claim as it pertains to C.O. Bence and
Am. Compl. ¶ 6, these comments, made subsequent to the           C.O. Coon. See Def. Mem. of Law at 19-22. Plaintiff
pat frisk, are insufficient to establish that C.O. Dahkle        contends that during the July 30, 2016 use of force
initiated the frisk to humiliate plaintiff or otherwise          incident, C.O. Bence and C.O. Coon kicked and punched
sexually gratify himself. See Shepherd v. Fischer, No.           him all over his body as he lay handcuffed on the
08-CV-9297 (RA), 2018 WL 3122053, at *4 (S.D.N.Y.                floor. Am. Compl. ¶ 57. To state a prima facie claim of
June 26, 2018) (“Comments by a defendant during an               excessive force under the Eighth Amendment, a plaintiff
interaction thus constitute relevant evidence.”); Allen          must establish both objective and subjective elements. See
v. Graham, No. 9:16-CV-0047 (GTS/ATB), 2017 WL                   Blyden v. Mancusi, 186 F.3d 252, 262 (2d Cir. 1999).
5957742, at *6 (N.D.N.Y. Dec. 1, 2017) (concluding that          The objective element of the excessive force analysis is
the plaintiff’s allegations that the defendant corrections       “responsive to contemporary standards of decency” and
officer “made a few callous and/or offensive remarks             requires a showing “that the injury actually inflicted
while caressing Plaintiff’s chest and repeatedly groping         is sufficiently serious to warrant Eighth Amendment
Plaintiff’s genitals and buttocks” does not amount to an         protection.” Hudson v. McMillian, 503 U.S. 1, 9, 112 S.Ct.
Eighth Amendment violation) (citing Amaker v. Fischer,           995, 117 L.Ed.2d 156 (1992) (internal citations omitted);
No. 10-CV-0977A, 2014 WL 8663246, at *3 W.D.N.Y.                 Blyden, 186 F.3d at 262. However, “the malicious use of
Aug. 27, 2014 (recommending the dismissal of Eighth              force to cause harm [ ] constitute[s an] Eighth Amendment
Amendment sexual-assault claim based on a pat-frisk in           violation per se[,]” regardless of the seriousness of the
which defendant “rub [bed] plaintiff’s penis, fondl[ed]          injuries. Blyden, 186 F.3d at 263 (citing Hudson, 503
and squeez[ed] plaintiff’s buttocks and [ran] his index          U.S. at 9, 112 S.Ct. 995). “The Eighth Amendment’s
finger across plaintiff’s anus,” while making inappropriate      prohibition of cruel and unusual punishments necessarily



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                     Document 65 Filed 06/21/19 Page 112 of 237
2018 WL 7356343

excludes from constitutional recognition de minimis uses        consistent with such injuries. See Dkt. No. 58-8 at 18-20. 8
of physical force, provided that the use of force is not of     Moreover, plaintiff’s medical records do not show injuries
a sort repugnant to the conscience of mankind.” Hudson,         to plaintiff’s arms or wrists that belie C.O. Bence and
503 U.S. at 9-10, 112 S.Ct. 995 (internal quotation marks       C.O. Coon’s statements that they only secured plaintiff’s
and citations omitted). “Not every push or shove, even          arm behind his back and applied mechanical restraints,
if it may later seem unnecessary in the peace of a judge’s      respectively. See id.; Bence Decl. ¶ 7-8; Coon Decl. ¶ 7.
chambers, violates a prisoner’s constitutional rights.”         Still, “certain actions, including malicious use of force
Sims v. Artuz, 230 F.3d 14, 22 (2d Cir. 2000) (citation         to cause harm, constitute Eighth Amendment violations
omitted).                                                       per se.” Blyden, 186 F.3d at 263 (emphasis in original).
                                                                Although plaintiff’s medical records do not support the
The subjective element requires a plaintiff to demonstrate      injuries plaintiff purports to have incurred, “any or even
the “necessary level of culpability, shown by actions           no injuries resulting from the events plaintiff described
characterized by wantonness.” Sims, 230 F.3d at 21              could amount to a per se constitutional violation.”
(internal quotation marks and citation omitted). The            Brown v. Dubois, No. 9:15-CV-1515 (LEK/CFH), 2017
wantonness inquiry “turns on ‘whether force was applied         WL 2983305, at *9 (N.D.N.Y. June 16, 2017) (citing
in a good-faith effort to maintain or restore discipline,       Baskerville v. Mulvaney, 411 F.3d 45, 48-49 (2d Cir. 2005)
or maliciously and sadistically to cause harm.’ ” Id.           ); Tafari v. McCarthy, 714 F.Supp.2d 317, 352 (N.D.N.Y.
(quoting Hudson, 503 U.S. at 7, 112 S.Ct. 995). In              2010) (internal quotation marks and citation omitted)
determining whether a defendant acted in a malicious or         (denying the defendants' motion for summary judgment
wanton manner, the Second Circuit has identified five           because although the plaintiff’s injuries were de minimis,
factors to consider: “[1] the extent of the injury and the      “the extent of injury suffered by the inmate is only one
mental state of the defendant[;] [2] ... the need for the       factor that may suggest whether the use of force could
application of force; [3] the correlation between that need     plausibly have been thought necessary in a particular
and the amount of force used; [4] the threat reasonably         situation or instead evinced such wantonness with respect
perceived by the defendants; and [5] any efforts made           to the unjustified infliction of harm as is tantamount to a
by the defendants to temper the severity of a forceful          knowing willingness that it occur.”)
response.” Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir.
2003) (internal quotation marks and citations omitted).         8      Although plaintiff’s medical records indicate a
                                                                       laceration over his eye, plaintiff attributed that injury
 *13 The undersigned concludes that plaintiff has failed
                                                                       to C.O. Meier. Pl. Dep. at 103-04.
to establish both the objective and subjective elements
of his prima facie excessive force claim. Both C.O.             The undersigned finds that there is no indication in
Bence and C.O. Coon declared that they responded to a           the record that C.O. Bence or C.O. Coon acted with
“Watch Commander Response” on July 30, 2016 under               malicious or sadistic intent. Both defendants declared
the belief that plaintiff had attempted to assault C.O.         that they arrived at the incident with the understanding
Meier. Dkt. No. 58-11 (“Bence Decl.”) ¶ 5; Dkt. No.             that plaintiff had assaulted a staff member. Bence Decl.
58-12 (“Coon Decl.”) ¶ 5. C.O. Bence declared that              ¶ 5; Coon Decl. ¶ 5; Dkt. No. 58-8 at 2. C.O. Bence
when he arrived at the incident, he assisted other officers     declared that the “minimal force [he] used to secure
in securing plaintiff’s left arm behind his back until          [p]laintiff’s left arm behind his back was necessary and
mechanical restraints could be applied. Bence Decl. ¶           appropriate under the circumstances, given his attempted
7. After both of plaintiff’s arms were secured behind           assault on staff and resistance to staff attempts to regain
his back, a third corrections officer applied mechanical        control of the situation.” Bence Decl. ¶ 12. Thus, “the
restraints to plaintiff’s wrists. Id. ¶ 8. C.O. Coon declared   force exerted upon plaintiff was applied in a good-faith
that he assisted in applying the mechanical restraints.         effort by [the defendants] to maintain or restore discipline
Coon Decl. ¶ 7. Plaintiff was then escorted to the              following [plaintiff’s alleged] ... behavior.” Chambliss
medical department. Bence Decl. ¶ 9. Although plaintiff         v. Rosini, 808 F.Supp.2d 658, 669 (S.D.N.Y. 2011).
contends that C.O. Coon and C.O. Bence kicked and               Moreover, as defendants point out, plaintiff testified that
punched him while he lay handcuffed on the ground,              he “assume[d]” C.O. Bence and C.O. Coons were kicking
Am. Compl. ¶ 57, plaintiff’s medical records are not            and punching him, but that there was a possibility that
                                                                they did not take part in the alleged excessive force. See


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            12
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                    Document 65 Filed 06/21/19 Page 113 of 237
2018 WL 7356343

Pl. Dep. at 109-110. Although plaintiff seems to walk back     ” See, e.g., Davis v. Goord, 320 F.3d 346, 352 (2d Cir.
on this testimony in his opposition papers, see Pl. Opp. at    2003) (quoting Dawes v. Walker, 239 F.3d 489, 491 (2d
15-17, plaintiff has failed to proffer evidence, aside from    Cir. 2001), overruled on other grounds by Swierkiewicz v.
his conclusory allegations, that contradicts defendants'       Sorema, N. A., 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d
account of events.                                             1 (2002) ). A retaliation claim under Section 1983 may
                                                               not be conclusory and must have some basis in specific
Thus, because plaintiff has not submitted “proof that          facts that are not inherently implausible on their face. See
tends to show that the alleged force used against him was      Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173
employed maliciously and sadistically to cause harm, he        L.Ed.2d 868 (2009); South Cherry St., LLC v. Hennessee
has failed to satisfy the subjective prong of his excessive    Grp. LLC, 573 F.3d 98, 110 (2d Cir. 2009). “To prove a
force claim.” Chambliss, 808 F.Supp.2d at 669 (citing          First Amendment retaliation claim under Section 1983, a
Engles v. Dunbar, No. 09 Civ. 2457(NRB), 2010 WL               prisoner must show that ‘(1) that the speech or conduct at
5538517, at *7 (S.D.N.Y. Dec. 30, 2010) (concluding            issue was protected, (2) that the defendant took adverse
that the subjective component of excessive force test not      action against the plaintiff, and (3) that there was a causal
satisfied where uncontroverted evidence established that       connection between the protected speech and the adverse
force was used not maliciously or sadistically, but instead    action.’ ” Espinal v. Goord, 558 F.3d 119, 126 (2d Cir.
to transport the plaintiff in order to receive medical         2009) (quoting Gill v. Pidlypchak, 389 F.3d 379, 380 (2d
attention); Houston v. Horn, No. 09 Civ. 801(DLC), 2010        Cir. 2004), overruled on other grounds by Swierkiewicz,
WL 1948612, at *12 (S.D.N.Y. May 13, 2010) (concluding         534 U.S. at 560, 122 S.Ct. 992).
that the plaintiff failed to satisfy subjective element of
excessive force claim where he failed to submit proof          To satisfy the first element of a retaliation claim, a
that contradicted evidence that force was only used to         plaintiff must show that he engaged in a protected
restore discipline after the plaintiff failed to comply with   activity. See Espinal, 558 F.3d at 128. The Second Circuit
an officer’s order) ). As such, plaintiff has failed to        has concluded that use of the prison grievance system
establish the “necessary level of culpability, shown by        constitutes a protected activity. See Gill, 389 F.3d at
actions characterized by wantonness.” Sims, 230 F.3d           384; Franco v. Kelly, 854 F.2d 584, 589 (2d Cir. 1988)
at 21. Accordingly, it is recommended that defendants'         (“Moreover, intentional obstruction of a prisoner’s right
motion on this ground be granted.                              to seek redress of grievances is precisely the sort of
                                                               oppression that section 1983 is intended to remedy.”)
                                                               (alteration and internal quotation marks omitted); see also
                                                               Roseboro v. Gillespie, 791 F.Supp.2d 353, 367 (S.D.N.Y.
                   D. First Amendment
                                                               2011) (finding that the filing of a grievance is a protected
 *14 Defendants move for summary judgment on                   activity); Mateo v. Fischer, 682 F.Supp.2d 423, 433
plaintiff’s retaliation claims as they pertain to C.O.         (S.D.N.Y. 2010) (same). As plaintiff alleges that C.O.
Hoffman, Supt. Martuscello, and O.R.C. Iarusso.                Hoffman, Supt. Martuscello, O.R.C. Iarusso retaliated
Plaintiff claims that: (1) C.O. Hoffman “falsified             against him because of his PREA complaint, plaintiff has
a misbehavior report which subjected [plaintiff] to            satisfied the first prong of the test as he has engaged in a
confinement for retaliation ... because [plaintiff] filed      protected activity. See Gill, 389 F.3d at 384; Am. Compl.
a sexual assault complaint against T. Dahkle and               ¶¶ 19, 20, 39-41, 49.
was rumored by Coxsackie Correctional Officers to be
working with the Office of Special Investigation,” Am.
Compl. ¶¶ 19, 20; (2) Supt. Martuscello threatened to                               1. C.O. Hoffman
invoke plaintiff’s “deferred SHU time” if he continued to
file grievances against Coxsackie staff, id. ¶¶ 39-41; and     Defendants argue that plaintiff’s retaliation claim against
(3) O.R.C. Iarusso intentionally destroyed his grievances      C.O. Hoffman concerning the alleged falsified May 15,
against Supt. Martuscello, id. ¶ 49.                           2016 misbehavior report must fail because plaintiff cannot
                                                               establish adverse action or causal connection. See Def.
Courts are to “approach [First Amendment] retaliation          Mem. of Law at 15-16. In the prison context, “adverse
claims by prisoners ‘with skepticism and particular care[.]’   action” is objectively defined as conduct “that would



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      13
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                      Document 65 Filed 06/21/19 Page 114 of 237
2018 WL 7356343

deter a similarly situated individual of ordinary firmness       Even assuming plaintiff had established adverse action,
from exercising ... constitutional rights.” Davis, 320 F.3d      the undersigned finds that such adverse action is not
at 353. “[A]dverse action taken for both proper and              causally connected to plaintiff’s filing of the PREA
improper reasons may be upheld if the action would               complaint against C.O. Dahkle. The plaintiff bears the
have been taken based on the proper reasons alone.”              burden of establishing that “the protected conduct was
Jackson v. Onondaga Cnty., 549 F.Supp.2d 204, 215                a substantial or motivating factor in the prison officials'
(N.D.N.Y. 2008). A defendant’s retaliatory filing of a           decision to discipline the plaintiff.” Gayle, 313 F.3d at 682.
falsified misbehavior report that results in disciplinary        A plaintiff “may do so with circumstantial evidence if it
segregated confinement constitutes adverse action. See           is ‘sufficiently compelling[.]’ ” Kotler v. Donelli, 382 F.
Gill, 389 F.3d at 384 (finding that a false misbehavior          App'x 56, 57-58 (2d Cir. 2010) (summary order) (quoting
report that resulted in the plaintiff’s placement in keeplock    Bennett v. Goord, 343 F.3d 133, 137 (2d Cir. 2003) ).
constituted adverse action); Gayle v. Gonyea, 313 F.3d
677, 682 (2d Cir. 2002) (emphasis added) (“An allegation
that a prison official filed false disciplinary charges in                   In determining whether a causal
retaliation for the exercise of a constitutionally protected                 connection exists between the
right, such as the filing of a grievance, states a claim under               plaintiff’s protected activity and a
§ 1983.”).                                                                   prison official’s actions, a number
                                                                             of factors may be considered,
 *15 The record indicates that plaintiff spent one day                       including: (i) the temporal proximity
in keeplock as a result of the May 15, 2016 misbehavior                      between the protected activity and
report. See Dkt. No. 58-7 at 2-4. Courts in this Circuit are                 the alleged retaliatory act; (ii) the
split as to what length of time in disciplinary segregation                  inmate’s prior good disciplinary
constitutes adverse action. See Gill v. Hoadley, 261                         record; (iii) vindication at a hearing
F.Supp.2d 113, 123-24 (N.D.N.Y. 2003) (finding that                          on the matter; and (iv) statements
keeplock confinement of four and twenty-one days                             by the defendant concerning his
constitutes adverse action); Gill v. Tuttle, 93 F. App'x 301,                motivation.
303-04 (2d Cir. 2004) (summary order) (declining to grant
summary judgment on the plaintiff’s retaliation claim
where the plaintiff spent nine days in keeplock). In Keesh       Baskerville v. Blot, 224 F.Supp.2d 723, 732 (S.D.N.Y.
v. Goord, the Western District of New York found that            2002).
the plaintiff’s one day in keeplock pursuant to an alleged
false misbehavior report constituted adverse action where        Although C.O. Hoffman’s misbehavior report occurred
the record suggested that plaintiff may have been deprived       one month after plaintiff filed the PREA complaint
of meals during his confinement. See Keesh v. Goord, No.         against C.O. Dahkle, and, therefore, demonstrates
04-CV-0271, 2007 WL 2903682, at *10 (W.D.N.Y. Oct. 1,            temporal proximity between the protected activity and
2007). Similarly, in Gill v. Tuttle, the Second Circuit found    the adverse action, see Smith v. Miller, No. 15-CV-9561
that a “genuine, material question of fact [existed] as to       (NSR), 2017 WL 4838322, at *8 (S.D.N.Y. Oct. 23,
whether a similarly situated person of ordinary firmness         2017) (concluding that the plaintiff had established
would have filed such a grievance, particularly in light         temporal proximity where the plaintiff’s grievance and
of the continued denial of permission to attend religious        the alleged false misbehavior report were separated by
callouts.” Gill, 93 F. App'x at 304. Unlike in Keesh and         only one month), plaintiff fails to establish that his PREA
Gill, there is no indication that plaintiff suffered adverse     complaint against C.O. Dahkle was a substantial or
conditions such as lack of food or denial of religious           motivating factor in C.O. Hoffman’s decision to issue
services during his one-day confinement. See id.; Keesh,         him a misbehavior report. See Gayle, 313 F.3d at 682.
2007 WL 2903682, at *10. As such, the undersigned                Plaintiff seems to suggest that because C.O. Dahkle and
declines to conclude that C.O. Hoffman’s May 15, 2016            C.O. Hoffman worked on the same unit floor on May 14
misbehavior report that resulted in one-day confinement          and 15, 2016, C.O. Hoffman was aware that plaintiff had
in keeplock constituted an adverse action.                       filed a PREA complaint, see Pl. Opp. at 10; however, there
                                                                 is no indication that C.O. Hoffman knew of plaintiff’s


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         14
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                       Document 65 Filed 06/21/19 Page 115 of 237
2018 WL 7356343

PREA complaint at the time he authored the misbehavior            recommended that defendants' motion on this ground be
report. C.O. Hoffman declared that he was not aware               granted.
of the PREA complaint on May 15, 2016. See Dkt. No.
58-14 (“Hoffman Decl.”) ¶ 10. Plaintiff does not allege
that C.O. Hoffman made any reference to the PREA
                                                                                     2. Supt. Martuscello
complaint when he authored the misbehavior report on
May 15, 2016. See Tirado v. Shutt, No. 13-CV-2848, 2015           Defendants argue that plaintiff’s retaliation claim against
WL 774982, at *10 (S.D.N.Y. Feb. 23, 2015) (“Absent               Supt. Martuscello must fail because plaintiff cannot
evidence that any defendant knew about his ... grievance,         establish adverse action or causal connection. See Def.
[the plaintiff] has failed to provide any basis to believe that   Mem. of Law at 17-18. As to plaintiff’s allegation
they retaliated against him for a grievance in which they         that Supt. Martuscello threatened to invoke plaintiff’s
were not named.”), adopted in relevant part by 2015 WL            “deferred SHU time” if he continued to file grievances
4476027 (S.D.N.Y. July 22, 2015); Am. Compl. ¶¶ 19, 20.           against Coxsackie staff, Am. Compl. ¶¶ 39-41, the
                                                                  undersigned concludes that this does not amount to
 *16 To the extent that plaintiff references statements that      adverse action. “Case law reflects that verbal threats may
C.O. Hoffman allegedly made on June 20, 2016 and July             constitute adverse action, though whether they constitute
7, 2016, warning plaintiff not to get comfortable in his          adverse action seems to depend on their specificity and the
housing unit because “[you] mess with one of the C.O.’s           context in which they are uttered.” Lunney v. Brureton,
[you] got to deal with all of [us],” and stating that “you        No. 04 CIV. 2438LAKGWG, 2007 WL 1544629, at *23
won't fucking quit complaining right, well the misbehavior        (S.D.N.Y. May 29, 2007). Plaintiff contends that during
report don't exist anymore” and “Dahkle said hi,” the             an interview with Supt. Martuscello on June 11, 2016,
undersigned notes that the Court already concluded that           Supt. Martuscello “started yelling at [him] about all [his]
these statements lacked the specificity and seriousness           complaints to outside agencies” and reminded plaintiff
to deter inmates from exercising their First Amendment            of his deferred SHU time, “implying that if [plaintiff]
rights. See Dkt. No. 33 at 18-19. Moreover, plaintiff             continued to make a[n] issue, [Supt. Martuscello would]
alleges that these statements were made well after C.O.           set [him] up and put [him] back in [SHU].” Am. Compl. ¶¶
Hoffman issued the misbehavior report, and, therefore, do         39-41. Supt. Martuscello declared that
not establish that C.O. Hoffman had a retaliatory motive
when he issued the misbehavior report on May 15, 2016.
                                                                              an inmate who has been penalized
Furthermore, the undersigned notes that retaliation is                        with time in SHU may have
not “reasonably inferred” where a plaintiff’s complaint                       any portion of that time deferred
does not involve the defendant alleged to have retaliated                     up to 180 days. The Hearing
against him. Olutosin v. Lee, No. 14-CV-00685 (NSR),                          Officer who handles the disciplinary
2018 WL 4954107, at *11 (S.D.N.Y. Oct. 12, 2018) (citing                      hearing makes the decision to
Wright v. Goord, 554 F.3d 255, 274 (2d Cir. 2009)                             defer time. If the inmate has
). “Retaliation claims have been dismissed when they                          no disciplinary infractions during
are supported only by conclusory allegations that the                         the deferral period, the penalty
retaliation was based upon complaints against another                         is expunged. However, if the
officer.” Jones v. Fischer, No. 9:10-CV-1331 GLS/ATB,                         inmate has a subsequent disciplinary
2013 WL 5441353, at *21 (N.D.N.Y. Sept. 27, 2013)                             infraction during the deferral
(citing Hare v. Hayden, 09 Civ. 3135, 2011 WL 1453789,                        period, the deferred time may be
at *4 (S.D.N.Y. Apr. 14, 2011) (“As a general matter,                         invoked following a hearing on the
it is difficult to establish one defendant’s retaliation                      subsequent disciplinary infraction.
for complaints against another defendant.”) ). Plaintiff’s
speculation that C.O. Hoffman retaliated against him
because of his PREA complaint against C.O. Dahkle
                                                                  Dkt. No. 58-17 (“Martuscello Decl.”) ¶ 9. Although Supt.
is not supported by the record. Accordingly, it is
                                                                  Martuscello declared that he did not recall meeting with
                                                                  plaintiff on June 11, 2016, he stated that, he recalled that


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        15
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                    Document 65 Filed 06/21/19 Page 116 of 237
2018 WL 7356343

plaintiff had several disciplinary infractions at Coxsackie,
and, to the extent that he discussed plaintiff’s deferred
                                                                                   3. O.R.C. Iarusso
SHU time, “it would have been to remind him of the rules
for deferred SHU time: that if he received a misbehavior       Defendants argue that plaintiff’s retaliation claim against
report for a disciplinary infraction while he had deferred     O.R.C. Iarusso must fail because plaintiff cannot establish
SHU time, the Hearing Officer could decide to invoke that      adverse action or causal connection. See Def. Mem. of
deferred SHU time.” Id. ¶ 13.                                  Law at 18-19. O.R.C. Iarusso declared that on July 12,
                                                               2016, plaintiff attended a grievance hearing concerning
 *17 Although the undersigned previously found that,           a complaint about mail in SHU. See Dkt. No. 58-15
given the context and specificity of Supt. Martuscello’s       (“Iarusso Decl.”) ¶ 12. Plaintiff attempted to discuss other
statements – referencing plaintiff’s deferred SHU time         grievances with O.R.C. Iarusso, who informed him that
and discussing plaintiff’s grievances and complaints –         he would look into those grievances at a later date as
similarly-situated person of ordinary firmness could be        the purpose of the hearing was to discuss the grievance
deterred from filing grievances, Dkt. No. 33 at 22,            regarding SHU mail. Id. ¶ 13. Plaintiff continued to
the fully developed record now establishes that, as            discuss other grievances, and O.R.C. Iarusso informed
Superintendent, Supt. Martuscello did not have the             him that he, “personally, would not file a grievance
authority to determine whether to invoke an inmate’s           against the Superintendent” — meaning it was not his
deferred SHU time. Martuscello Decl. ¶ 10. Moreover,           responsibility, as IGP Staff Representative, to file inmate
the fact that Supt. Martuscello never followed through on      grievances. Id. ¶¶ 11, 14.
his threats “softens the deterrent considerably.” Mateo v.
Fischer, 682 F.Supp.2d 423, 434 (S.D.N.Y. 2010).               To the extent that plaintiff interpreted O.R.C. Iarusso’s
                                                               statement as a threat, “[t]hreats made to an inmate,
Furthermore, as defendants note, insofar as Supt.              without more, do not rise to the level of a constitutional
Martuscello did make the alleged statements, there is no       violation.” Pledger v. Hudson, No. 99 CIV.2167LTS/
indication in the record that plaintiff’s complaints and/      THK, 2005 WL 736228, at *5 (S.D.N.Y. Mar. 31,
or grievances were a substantial or motivating factor          2005) (citing Dawes, 239 F.3d at 489). Even if plaintiff
in doing so, as Supt. Martuscello declared that to the         interpreted O.R.C. Iarusso’s comment as a threatening
extent that he spoke about deferred SHU time with              to not file his grievance against Supt. Martuscello, the
plaintiff, it would have been to remind him of the rules       record indicates that plaintiff’s grievance against Supt.
concerning the implementation of deferred SHU time.            Martuscello was filed and combined with grievance
See Martuscello Decl. ¶ 15; Def. Mem. of Law at 17-18.         CX-19054-16. See Iarusso Decl. ¶ 20; Dkt. No. 58-5
As defendants further note, the record indicates that          at 35-45. As defendants note, plaintiff testified that he
plaintiff’s grievances against Supt. Martuscello post-date     knew that his grievance against Supt. Martuscello had
this alleged incident, and, therefore, cannot be the basis     been filed and consolidated with his grievance concerning
of plaintiff’s retaliation claim. See Williams v. Smith, No.   loss of programs. Pl. Dep. at 163-64. As such, plaintiff
9:11-CV-0601 (LEK/TWD), 2015 WL 1179339, at *10                fails to demonstrate that O.R.C. Iarusso took adverse
(N.D.N.Y. Mar. 13, 2015) (“Adverse actions that predate        action against him. Moreover, there is no indication in
protected conduct cannot form the basis of a retaliation       the record that plaintiff’s complaints and/or grievances
claim.”); Am. Compl. ¶¶ 39, 42 (noting that the meeting        were a substantial or motivating factor in O.R.C. Iarusso’s
between plaintiff and Supt. Martuscello occurred on June       alleged threat. Accordingly, it is recommended that
11, 2016 and plaintiff filed a grievance against Supt.         defendants' motion on this ground be granted.
Martuscello on June 15, 2016). As such, plaintiff fails to
demonstrate a causal connection between his protected
conduct and Supt. Martuscello’s alleged adverse action.
                                                                                E. Supervisory Liability
As plaintiff fails to set forth a prima facie retaliation       *18 “[P]ersonal involvement of defendants in alleged
claim against Supt. Martuscello, it is recommended that        constitutional deprivations is a prerequisite to an award of
defendants' motion on this ground be granted.                  damages under § 1983.” Wright v. Smith, 21 F.3d 496, 501
                                                               (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     16
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                     Document 65 Filed 06/21/19 Page 117 of 237
2018 WL 7356343

F.2d 880, 885 (2d Cir. 1991) ). Thus, supervisory officials     Plaintiff alleges that Supt. Martuscello and DSS Shanley
may not be held liable merely because they held a position      failed to protect him from C.O. Meier’s alleged retaliation
of authority. Id.; Black v. Coughlin, 76 F.3d 72, 74 (2d Cir.   and excessive force. See Am. Compl. ¶ 32. Defendants
1996). However, supervisory personnel may be considered         argue that plaintiff “cannot demonstrate that [DSS]
“personally involved” if:                                       Shanley and [Supt.] Martuscello failed to act on his
                                                                verbal complaints about [C.O.] Meier because, as an
  (1) [T]he defendant participated directly in the alleged      initial matter, an inmate’s verbal complaints of threats
  constitutional violation[;]                                   by a Correction Officer are delegated to a Sergeant for
                                                                investigation.” Def. Mem. of Law at 24. Defendants
  (2) the defendant, after being informed of the violation
                                                                further argue that Supt. Martuscello and DSS Shanley
  through a report or appeal, failed to remedy the
  wrong[;]                                                      took steps to address plaintiff’s concerns. See id. 9

  (3) the defendant created a policy or custom under            9      The undersigned addresses supervisory liability under
  which unconstitutional practices occurred, or allowed                the fifth Colon factor only as previously determined in
  the continuance of such a policy or custom[;]                        the October 30, 2017 Report-Recommendation and
                                                                       Order. See Dkt. No. 33 at 35-37.
  (4) the defendant was grossly negligent in supervising
  subordinates who committed the wrongful acts[;] or            DSS Shanley declared that

  (5) the defendant exhibited deliberate indifference to
  the rights of inmates by failing to act on information                    [w]hen an inmate makes a verbal
  indicating that unconstitutional acts were occurring.                     complaint about alleged threats
                                                                            from a CO, a Sergeant is assigned
Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)
                                                                            to assess the credibility of the
(spacing added) (citing Williams v. Smith, 781 F.2d 319,
                                                                            complaint and determine whether a
323-24 (2d Cir. 1986) ). However, where a plaintiff’s sole
                                                                            formal investigation is required. As
claim of involvement of the supervisory defendant is that
                                                                            part of a formal investigation, the
a superintendent affirmed a denial of a grievance, such
                                                                            Sergeant will interview the inmate
is not sufficient to establish personal involvement. Joyner
                                                                            and direct the accused CO to provide
v. Greiner, 195 F.Supp.2d 500, 506 (S.D.N.Y. 2002).
                                                                            written response to the allegations.
Moreover, a supervisor may delegate the responsibility
                                                                            Neither the Superintendent nor DSS
to others, and personal involvement does not lie where
                                                                            are involved in the investigation.
the only allegation was that the defendant referred a
                                                                            When an inmate files a grievance
complaint to the appropriate department or staff for
                                                                            about alleged threats from a CO,
investigation. See Ortiz-Rodriguez v. N.Y. State Dep't
                                                                            the process is similar to the process
of Corr. Servs., 491 F.Supp.2d 342, 347 (W.D.N.Y.
                                                                            for verbal complaints; the grievance
2007). Finally, assertions of personal involvement that are
                                                                            is delegated to a Sergeant to
merely speculative are insufficient to establish a triable
                                                                            investigate the grievance, and that
issue of fact. See, e.g., Brown v. Artus, 647 F.Supp.2d 190,
                                                                            Sergeant will interview the inmate
200 (N.D.N.Y. 2009).
                                                                            and direct the accused CO to provide
                                                                            a written response to the allegations.
Absent an underlying constitutional violation by a
                                                                            Neither the Superintendent nor
subordinate, there can be no supervisory liability.
                                                                            DSS are involved in the grievance
Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003);
                                                                            investigation. If an inmate makes
see Elek v. Inc. Vill. of Monroe, 815 F.Supp.2d 801, 808
                                                                            a verbal complaint and files a
(S.D.N.Y. 2011) (collecting cases for the proposition that
                                                                            grievance about alleged threats
“because [p]laintiff has not established any underlying
                                                                            from a Correction Officer, the
constitutional violation, she cannot state a claim for 1983
                                                                            grievance investigation serves as
supervisory liability”).
                                                                            the formal investigation on the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          17
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                   Document 65 Filed 06/21/19 Page 118 of 237
2018 WL 7356343

            verbal complaint in order to avoid                constitutional violations because he was in a position
            duplicating efforts.                              to refer plaintiff’s complaints regarding C.O. Meier to
                                                              a sergeant for investigation, and there is no indication
                                                              in the record that such referral occurred. As such, it
 *19 Dkt. No. 58-16 (“Shanley Decl.”) ¶¶ 13-15. If an         is recommended that defendants' motion, as it pertains
inmate’s complaint regarding a staff member is found          to Supt. Martuscello’s referring plaintiff’s complaints
to be credible, the investigation is referred to OSI. Id.     against C.O. Meier for investigation, be denied.
¶ 16. Both Supt. Martuscello and DSS Shanley declared
that, as Superintendent and Deputy Superintendent of          10     Notably, defendants do not move for summary
Security, respectively, they had no involvement in the               judgment on plaintiff’s Eighth Amendment excessive
investigation of plaintiff’s complaints. See Martuscello             force and First Amendment retaliation claims against
Decl. ¶ 6; Shanley Decl. ¶ 13. Both defendants reference             C.O. Meier. See Def. Mem. of Law at 4 n.1.
an exhibit attached to plaintiff’s amended complaint          As to DSS Shanley, the undersigned notes that Ms.
that they argue demonstrates that plaintiff’s complaints      Seguin declared that plaintiff failed to grieve his claim
regarding C.O. Meier were being handled by other staff.       that DSS Shanley failed to protect him from C.O. Meier’s
See Martuscello Decl. ¶ 8; Shanley Decl. ¶ 18; Dkt. No.       alleged excessive force. Seguin Decl. ¶ 25. Although IGP
12-2 at 13. However, as plaintiff notes, the May 19, 2016     regulations do not require that an inmate’s grievance
letter from plaintiff’s social work counselor pre-dates the   contain the name of the offending officer, Espinal, 558
May 23, 2016 meeting wherein plaintiff contends that          F.3d at 126, prison officials must be afforded the time
he informed Supt. Martuscello and DSS Shanley of his          and opportunity to address a complaint internally, and
complaints regarding C.O. Meier. Pl. Opp. at 18; Dkt.         “[i]n order to exhaust ... inmates must provide enough
No. 12-2 at 13. Moreover, although the May 19, 2016           information about the conduct of which they complain
letter does state that “Mr. Martuscello is looking into       to allow prison officials to take appropriate responsive
[it] as he informed me - ‘it is being handled,’ ” there is    measures.” Johnson v. Testman, 380 F.3d 691, 697 (2d
no indication that Supt. Martuscello was “looking into”       Cir. 2004). In grievance CX-19094-16, plaintiff specifically
plaintiff’s complaints against C.O. Meier. See Dkt. No.       refers to Supt. Martuscello’s “failure to take reasonable
12-2 at 13.                                                   action to protect [him],” Dkt. No. 58-5 at 50; however,
                                                              there is nothing in plaintiff’s grievance that would alert
The undersigned also notes that although defendants           prison officials to investigate a subsequent failure to
argue that the lack of documentation of plaintiff’s           intervene claim against DSS Shanley; thus, such claim was
verbal complaint and/or a subsequent investigation into       not properly grieved. See Luckerson v. Goord, No. 00 Civ.
that verbal complaint means that the assigned Sergeant        9508(JSR), 2002 WL 1628550, at *2 (S.D.N.Y. July 22,
found that plaintiff’s complaint was not credible, Def.       2002) (determining the plaintiff’s claim to be unexhausted
Mem. of Law at 24, plaintiff contends that he was             and stating, “[f]or [the defendants] now to have to litigate a
never interviewed by a sergeant or other Coxsackie            federal lawsuit premised on allegations that ... they had no
staff member. Pl. Opp. at 18. While C.O. Meier’s              reason to address [in the IGRC] would make a mockery of
alleged threats and verbal harassment do not amount           the exhaustion requirement.”). Indeed, “the mere fact that
to constitutional violations for which Supt. Martuscello      plaintiff filed some grievance, and fully appealed all the
and DSS Shanley can be held liable, they can serve            decisions on that grievance, does not automatically mean
as “circumstantial evidence of [his] retaliatory intent”      that he can now sue anyone who was in any way connected
in the alleged use of excessive force against plaintiff.      with the events giving rise to that grievance.” Turner v.
See Baskerville, 224 F.Supp.2d at 733 n.6 (finding that,      Goord, 376 F.Supp.2d 321, 324 (W.D.N.Y. 2005). As
although the defendant’s comments “did not violate            such, it is recommended that defendants' motion, as it
plaintiff’s constitutional rights” as First Amendment         pertains to DSS Shanley, be granted.
harassment, the plaintiff’s allegations “support[ed]
his retaliation claim” as “circumstantial evidence of          *20 To the extent that plaintiff argues that Supt.
                     10                                       Martuscello or DSS Shanley should have transferred him
retaliatory intent.”). Drawing all reasonable inferences
in plaintiff’s favor, a rational jury could find that         to a different facility or re-assign C.O. Meier to a different
Supt. Martuscello was personally involved in the alleged      housing block, neither the Superintendent nor the Deputy


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       18
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)                     Document 65 Filed 06/21/19 Page 119 of 237
2018 WL 7356343

Superintendent of Security have the authority to transfer       established at the time of the alleged violation. See
inmates between facilities or assign corrections officers to    Aiken, 236 F.Supp.2d at 230. As to plaintiff’s supervisory
housing blocks; these tasks are handled by the Office of        claims against Supt. Martuscello, the undersigned rejects
Classification and Movement and the Chart Sergeants,            defendants' argument that Supt. Martuscello was “acting
respectively. Shanley Decl. ¶ 22.                               in accordance with established constitutional rights
                                                                when ... [he] referred [p]laintiff’s verbal complaints to
Accordingly, it is recommended that defendants' motion          a Sergeant for handling” as there is no indication that
be granted as to plaintiff’s supervisory claims against         such referral occurred. See subsection II.E. supra, at
DSS Shanley. It is further recommended that defendants'         41-46. Accordingly, it is recommended that defendants'
motion be denied on to plaintiff’s supervisory claims           motion on this ground be denied in part as to plaintiff’s
against Supt. Martuscello.                                      supervisory claim against Supt. Martuscello, and granted
                                                                in part as to plaintiff’s remaining claims.


                  F. Qualified Immunity
                                                                                      III. Conclusion
Defendants argue that, even if plaintiff’s First and Eighth
Amendment claims are substantiated, they are entitled to        WHEREFORE, for the reasons stated herein, it is hereby:
qualified immunity. Def. Mem. of Law at 25-27. Qualified
immunity shields public officials from being sued for           RECOMMENDED, that defendants' Motion for Partial
conduct undertaken in the course of their duties so long        Summary Judgment (Dkt. No. 58) be GRANTED, and the
as that conduct “does not violate clearly established           following claims be DISMISSED with prejudice:
statutory or constitutional rights of which a reasonable
person would have known.” Harlow v. Fitzgerald, 457               (1) Insofar far as it seeks dismissal for plaintiff’s
U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)              failure to exhaust his First Amendment retaliation
(internal quotation marks and citation omitted); Eng v.           claims, Eighth Amendment excessive force claims, and
Coughlin, 858 F.2d 889, 895 (2d Cir. 1988). However, even         supervisory liability claims,
if the constitutional privileges “are so clearly defined that
                                                                  *21 (2) Insofar as it seeks dismissal of plaintiff’s Eighth
a reasonable public official would know that his actions
                                                                  Amendment sexual assault claim against C.O. Dahkle,
might violate those rights, qualified ... immunity might
still be available ... if it was objectively reasonable for     In the alternative, should the District Judge reach
the public official to believe that his acts did not violate    the merits of plaintiff’s First Amendment, Eighth
those rights.” Kaminsky v. Rosenblum, 929 F.2d 922, 925         Amendment, and supervisory claims, it is recommended
(2d Cir. 1991); Magnotti v. Kuntz, 918 F.2d 364, 367            that defendants' Motion for Partial Summary Judgment
(2d Cir. 1990) (internal citations omitted). A court must       be GRANTED as to plaintiff’s (1) First Amendment
first determine whether, if the plaintiff’s allegations are     retaliation claims against C.O. Hoffman, Supt.
accepted as true, there would be a constitutional violation.    Martuscello, and O.R.C. Iarusso; (2) Eighth Amendment
See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151,         excessive force claims against C.O. Bence and C.O.
150 L.Ed.2d 272 (2001). Only if there is a constitutional       Coon; (3) Eighth Amendment sexual assault claim against
violation does a court proceed to determine whether the         C.O. Dahkle; and (4) supervisory liability claim against
constitutional rights were clearly established at the time of   DSS Shanley, and DENIED as to plaintiff’s supervisory
the alleged violation. Aiken v. Nixon, 236 F.Supp.2d 211,       liability claim against Supt. Martuscello; and it is
230 (N.D.N.Y. 2002).
                                                                ORDERED, that the Clerk of the Court serve a copy of
Here, plaintiff has not established a constitutional            this Report-Recommendation and Order on the parties in
violation to satisfy the first prong of the qualified           accordance with Local Rules.
immunity test as to a majority of his claims. See
subsection II.C.-D. supra, at 24-41. Because there is
no constitutional violation, the undersigned does not           IT IS SO ORDERED.
reach whether plaintiff’s constitutional rights were clearly



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       19
Hayes v.Case
        Dahkle,9:17-cv-01003-BKS-TWD
                Slip Copy (2018)               Document 65 Filed 06/21/19 Page 120 of 237
2018 WL 7356343

All Citations

Slip Copy, 2018 WL 7356343

End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  20
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                     Document 65 Filed 06/21/19 Page 121 of 237
2018 WL 3079764

                                                                  judgment be granted on the basis of plaintiff’s failure
                                                                  to exhaust. Alternatively, if the District Court Judge
                    2018 WL 3079764
                                                                  should not agree with the undersigned’s recommendation,
      Only the Westlaw citation is currently available.
                                                                  it is recommended that Defendants' motion for summary
       United States District Court, N.D. New York.
                                                                  judgment be granted in part and denied in part.
                Keith WATERS, Plaintiff,
                         v.
    Sgt. A. MELENDEZ and C.O. Muschett, Defendants.                                      I. Background

                 No. 15-CV-0805 (TJM/CFH)
                              |                                                     A. Procedural History
                      Signed 05/18/2018
                                                                  On July 1, 2015, plaintiff filed his complaint in the pending
Attorneys and Law Firms                                           action. Dkt. No. 1 (“Compl.”). On July 25, 2015, Plaintiff
                                                                  filed a motion to amend with a proposed amended
Keith Waters, 06-A-2999, Wallkill Correctional Facility,          pleading asserting that Sgt. Melendez, Lt. Sheridan
Box G, Wallkill, NY 12589, pro se.                                (“Sheridan”), Hearing Officer (“H.O.”) Eric Gutwein
                                                                  (“Gutwein”), and Director of SHU/Inmate Disciplinary
HON. ERIC T. SCHNEIDERMAN, OF COUNSEL:                            Program Albert Prack (“Prack”) retaliated against him,
NICOLE E. HAIMSON, ESQ., Assistant Attorney                       and disciplined him in violation of his due process
General, Attorney General for the State of New York,              rights. Dkt. No. 5-2. The Court accepted the Amended
The Capitol, Albany, New York 12224-0341, Attorney for            Complaint and, upon review, directed Defendants to
Defendants.                                                       respond. Dkt. Nos. 10 and 11 (“Am. Compl.”). On
                                                                  October 7, 2015, Waters filed a motion to amend, and
                                                                  added Muschett and John/Jane Doe defendants. Dkt.
    REPORT-RECOMMENDATION AND ORDER 1                             Nos. 13-2, 13-3 at 2. The Court accepted the Second
                                                                  Amended Complaint and directed Defendants to respond.
1        This matter was referred to the undersigned for report   Dkt. Nos. 22; Sec. Am. Compl. On February 11, 2016,
         and recommendation pursuant to 28 U.S.C. § 636(b)        Defendants filed an Answer to the Second Amended
         and N.D.N.Y.L.R. 72.3(c).                                Complaint. Dkt. No. 33. On March 10, 2016, after defense
                                                                  counsel identified the John/Jane Doe defendants, the
CHRISTIAN F. HUMMEL, U.S. MAGISTRATE                              Second Amended Complaint was amended to include
JUDGE                                                             Scott Lamphere (“Lamphere”), Opal Rivera (“Rivera”),
                                                                  and Corey Bedard (“Bedard”) as Defendants. Dkt. No.
 *1 Plaintiff pro se Keith Waters (“Waters”), an inmate           36. Additionally, Lt. Sheridan was terminated as a
who was, at all relevant times, in the custody of the
                                                                  defendant. 2 Dkt. No. 37.
New York Department of Corrections and Community
Supervision (“DOCCS”), brings this action pursuant
                                                                  2      Defense counsel advised that Sheridan was deceased.
to 42 U.S.C. § 1983 alleging that Defendants Sgt.
A. Melendez (“Defendant” or “Melendez”) and C.O.                  On June 21, 2016, Defendants filed a motion to dismiss
Muschett (“Defendant” or “Muschett”)—who, at all                  the Second Amended Complaint as duplicative of Waters
relevant times, were employed at Coxsackie Correctional           v. Prack, No. 9:13-CV-1437 (LEK/DEP) (N.D.N.Y. Nov.
Facility (“Coxsackie”)—violated his rights under the First        20, 2013) (“Waters I”), a concurrent action pending in
Amendment. Dkt. No. 23 (“Sec. Am. Compl.”). Presently
                                                                  this District. 3 Dkt. No. 53. Alternatively, defendants
pending before the Court is Defendants' motion for
                                                                  Bedard, Lamphere, and Rivera moved for dismissal of
summary judgment pursuant to Rule 56 of the Federal
                                                                  the Second Amended Complaint for failure to state
Rules of Civil Procedure (“Fed. R. Civ. P.”). Dkt. No. 81.
                                                                  a claim. Id. In a Report-Recommendation and Order
Waters opposed the motion, and Defendants submitted
                                                                  filed on January 31, 2017 (the “January Order”), the
a reply. Dkt. Nos. 83, 84, 85. For the following reasons,
                                                                  undersigned recommended the dismissal of the claims
it is recommended that Defendants' motion for summary
                                                                  against Gutwein and Prack as duplicative, holding that:


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                   Document 65 Filed 06/21/19 Page 122 of 237
2018 WL 3079764

“[t]he claims alleged against Gutwein and Prack in each         context of the pending motion. See U.S. v. Painting
suit arise from the same MBR and subsequent disciplinary        known as Hannibal, No. 07-CV-1511, 2010 WL 2102484,
proceedings. In both suits, plaintiff has asserted First        at *1, n.2 (S.D.N.Y. May 18, 2010) (citing Daniel v.
Amendment retaliation and Fourteenth Amendment due              Unum Provident Corp., 261 Fed.Appx. 316, 319 (2d Cir.
process claims against Gutwein and Prack.” Dkt. No.             2008) (summary order) (“[A] party is not required to
63 at 7. 4 The Court also recommended dismissal of              authenticate documents on a summary judgment motion
Waters' claims against Bedard, Lamphere, and Rivera             where, as here, authenticity is not challenged by the other
                                                                party.”) ).
as conclusory and insufficient to state a claim. 5 Dkt.
No. 63. On March 13, 2017, the District Court Judge
                                                                7      Local Rule 7.1(a)(3) states:
Thomas J. McAvoy adopted the undersigned’s Report-
Recommendation and Order. Dkt. No. 68. Thus, the only                  Summary Judgment Motions
                                                                       Any motion for summary judgment shall contain
claims surviving dismissal are First Amendment claims
                                                                       a Statement of Material Facts. The Statement
against Sgt. Melendez and C.O. Muschett based upon an
                                                                       of Material Facts shall set forth, in numbered
alleged January 2013 false misbehavior report issued in
                                                                       paragraphs, each material fact about which the
retaliation for Waters filing a sexual harassment claim                moving party contends there exists no genuine issue.
against a non-party officer, and providing legal assistance            Each fact listed shall set forth a specific citation to the
to other inmates. Id.                                                  record where the fact is established.
                                                                       The opposing party shall file a response to the
3      The complaint in Waters I, filed in November                    Statement of Material Facts. The non-movant’s
       2013, included procedural due process and retaliation           response shall mirror the movant’s Statement of
       claims against Gutwein and Prack. Waters I, Dkt. No.            Material Facts by admitting and/or denying each
       42.                                                             of the movant’s assertions in matching numbered
                                                                       paragraphs. Each denial shall set forth a specific
4      Throughout         this     Report-Recommendation,              citation to the record where the factual issue arises.
       references to page numbers in items that appear on the          The non-movant’s response may also set forth
       docket refer to the pagination of the header numbers            any additional material facts that the non-movant
       generated by CM/ECF, not to the page numbers used               contends are in dispute. Any facts set forth in the
       by the parties in the individual documents.                     Statement of Material Facts shall be deemed admitted
                                                                       unless specifically controverted by the opposing party.
5      On March 13, 2017, the Court issued a Decision and              Local Rule 7. 1(a)(3) (emphasis in original).
       Order adopting the Report-Recommendation and
       Order. Dkt. No. 68.                                      Additionally, the undersigned will consider relevant
                                                                exhibits and documents filed with the Court under
                                                                Docket No. 84. On October 2, 2017, the same date
             B. Record and Judicial Notice 6                    that Waters filed his response to Defendants' motion,
                                                                Waters filed documents obtained during the course of
6      All unpublished decisions cited herein, unless           discovery. Dkt. No. 84. In his opposition to the motion
       otherwise indicated, are attached to this Report-        for summary judgment, Waters cites to these documents
       Recommendation.                                          and incorporates them by reference. See generally Dkt.
                                                                No. 83. Because defendants did not object to the filing of
*2   In support of their motion, Defendants filed
                                                                these documents, and do not object to the authenticity of
a Statement of Material Facts. Dkt. No. 81-1. 7                 these documents, the undersigned will also consider the
Pursuant to N.D.N.Y. Local Rule 7.1(a)(3), Waters               relevant exhibits and/or documents in the context of the
responded, and admitted facts contained in certain              within motion.
paragraphs of Defendants' Statement of Material Facts.
Dkt. No. 83-2. Both parties annexed exhibits to their           Finally, the undersigned will consider documentation and
submissions, without objection, related to the authenticity     exhibits filed in Waters I. During the course of litigation
of documents. See generally Dkt. Nos. 81, 83. Therefore,        in Waters I, Waters and defendants filed motions for
to the extent that the “facts” asserted by the parties are      summary judgment and memorandums in opposition to
supported by the record, the undersigned will consider          those motions. Waters I, Dkt. Nos. 24, 47, 48, 110, 116,
the facts and relevant exhibits and/or documents in the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                     Document 65 Filed 06/21/19 Page 123 of 237
2018 WL 3079764

120. In support and in opposition to the motions for              From June 2006 until January 17, 2013, Waters was
summary judgments, the parties submitted documents                confined at Coxsackie C.F. Dkt. No. 81-5 at 13. From
and exhibits including: (1) the transcript from Waters'           December 2006 until August 2011 and from October 2011
January/March 2013 disciplinary hearing; (2) the Decision         until January 2013, Waters worked as a clerk in the law
and Order on Waters' Article 78 petition; (3) Waters'             library. Id. at 17. As a law library clerk, Waters was not
Disciplinary History; and (4) records related to Waters'          permitted to accept compensation in exchange for legal
appeal of the disciplinary determination. Waters I, Dkt.          services provided to other inmates. Id. at 65.
No. 110-4 at 21-33; Dkt. No. 116-2 at 15-18; Dkt. No.
116-3 at 2; Dkt. No. 110-5 at 14. The parties did not             In June 2010, Waters filed a Prison Rape Elimination
dispute the authenticity of these public records. When            Act (“PREA”) sexual assault complaint against non-party
deciding a motion for summary judgment, a Court may               Corrections Officer Jody Slater (“Slater”), a Cocksackie
take judicial notice of its own records of prior litigation,      law library supervisor. Dkt. No. 81-5 at 20-22. A copy of
particularly when the records of prior litigation “closely        his complaint was filed with the Eastern District of New
relate” to the case before it. See In re Brooklyn Navy Yard       York in support of Waters' habeas corpus petition. 9 Id.
Asbestos Litig., 971 F.2d 831, 839 (2d Cir. 1992) (citing,        at 51.
inter alia, St. Louis Baptist Temple, Inc. v. FDIC, 605
F.2d 1169, 1171-72 (10th Cir. 1979) ) (“[A] court may:            9      Waters filed a Habeas Corpus Petition pursuant
consider stipulations, concessions of counsel, transcripts,
                                                                         to 28 U.S.C. § 2254 in the United States District
exhibits and other papers[.]”); see also Graham v. City
                                                                         Court for the Eastern District of New York. See
of New York, 869 F.Supp.2d 337, 343 (E.D.N.Y. 2012)                      Waters v. Martuscello, No. 1:10-CV-5700, Dkt. No.
(incorporating by reference a petition that the plaintiff                1 (E.D.N.Y. Nov. 24, 2010) (“Waters II”). During the
referred to in the complaint, was in the plaintiff’s                     course of the litigation, Waters filed a letter addressed
possession, and was relied on by him in pleading); Bernier               to the presiding Judge and dated June 13, 2010,
v. Koenigsmann, No. 9:17-CV-254 (DNH/ATB), 2017                          but received by the Court on June 22, 2011. Waters
WL 8230891, at *5 (N.D.N.Y. Nov. 22, 2017) (“[T]he                       II, Dkt. No. 21. In that letter, Waters advised that
court may consider matters of which judicial notice                      Slater intimidated and threatened him with “special
may be taken, such as public filings and administrative                  confinement.” Id. at 2. On June 22, 2011, the Court
decisions.”) (citations omitted). Accordingly, the court                 received a letter, dated June 15, 2011, from Waters
                                                                         accusing Slater of forcing him to perform a sexual act.
will, sua sponte, take judicial notice of certain relevant
                                                                         Waters II, Dkt. No. 22. The second letter was filed,
records in Waters I. 8                                                   under seal.
                                                                  Waters alleges that his PREA complaint was “common
8      In opposition to the within motion, Waters provided        knowledge” within the facility. Dkt. No. 81-5 at 24. From
       excerpts of the transcript from his disciplinary hearing
                                                                  September 2012 until November 2012, Sgt. Melendez
       and a portion of the Decision and Order granting
                                                                  threatened Waters with disciplinary action for providing
       his Article 78 petition. Dkt. No. 84. The complete
                                                                  legal assistance to certain inmates, and specifically
       transcript from the disciplinary hearing and complete
       Decision on the Article 78 petition were annexed as
                                                                  mentioned Slater and the PREA complaint. Dkt. No.
       exhibits to defendants' motion for summary judgment        81-5 at 19, 27-30. Waters also claims that Sgt. Melendez
       in Waters I.                                               referred to him as “Johnnie Cochran” and asked Waters
                                                                  to provide legal assistance for his nephew. Id. at 30-37.
                                                                  Sgt. Melendez asked Waters how much it would cost for
                           C. Facts                               Waters to assist his nephew, who “might come up north”
                                                                  to Coxsackie. Id. Waters assumed that Sgt. Melendez
 *3 The facts are reviewed in the light most favorable            was attempting to “set him up,” and he informed Sgt.
to Waters as the non-moving party. See subsection II(A)           Melendez that he did not charge for legal assistance. Id.
infra. At the time of the incident described in the Second        at 37.
Amended Complaint, Waters was confined at Coxsackie
and Greene Correctional Facility (“Greene”). See Sec.             On January 17, 2013, Waters was transferred to Greene
Am. Compl.                                                        C.F. Dkt. No. 81-6 at 2. On January 18, 2013, Sgt.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)               Document 65 Filed 06/21/19 Page 124 of 237
2018 WL 3079764

Melendez, who was assigned to the Coxsackie Special           Waters that he could not accept compensation. Melendez
Housing Unit issued plaintiff an Inmate Misbehavior           Decl. ¶¶ 18, 19. Sgt. Melendez also claims that Burroughs
Report (the “misbehavior report”), charging him with          admitted that he previously paid Waters for legal services
disobeying a direct order (106.10) and receiving              and was attempting to do so again. Id. ¶¶ 2, 3, 16.
compensation for legal services (180.17). Dkt. No. 81-11
¶ 20; Dkt. No. 81-13. Waters received the misbehavior         Waters asserts that Sgt. Melendez’s report is “fictitious.”
report the next day. Dkt. No. 81-5 at 85. On January          Dkt. No. 81-5 at 46. Waters claims that all outgoing
18, 2013, Sgt. Melendez, who was assigned to the Special      communication from the SHU would have been searched,
Housing Unit (“SHU”), issued the misbehavior report           confiscated as contraband, photographed as evidence, and
and charged Waters with disobeying a direct order and         preserved for a disciplinary hearing. Dkt. No. 83 at ¶¶ 3,
receiving compensation for legal services. Dkt. No. 81-11     4. Waters maintains that although he previously provided
at ¶ 20; Dkt. No. 81-13. In that misbehavior report, Sgt.     legal services for Burroughs, he never accepted favors,
Melendez alleged that:                                        commissary, money, cigarettes, or any items in exchange
                                                              for the services. See Dkt. No. 81-5 at 55-60. Waters
   *4 On the above date and approx 2:00 p.m., while           testified that he never traded for legal services with any
  retrieving a hearing tape that was illegally sent to the    inmate. Id. Waters also asserts that when C.O. Muschett
  law library by Inmate Burroughs. 10 A letter was found      assumed the role of library supervisor, he did not direct
  in an envelope that was addressed to inmate Waters          Waters not to accept compensation or reiterate the rules.
  06A2999, who used to work in the law library. In this       Id. at 70-71.
  letter, Burroughs insinuates that he was and in the past
  has paid for legal services from inmate Waters. A copy      On January 22, 2013, H.O. Gutwein presided over a Tier
  of the letter is attached but states as follow: “We will    III disciplinary hearing related to the misbehavior report.
  do the same agreement as the first time, that will get      Dkt. No. 84 at 7; Waters I, Dkt. No. 110-4 at 21-32.
  to you in about 2 weeks. You know I am a man of             During the disciplinary hearing, C.O. Muschett testified
  my word.” I confronted Burroughs with the letter, he        that he was not aware of Waters charging Burroughs,
  immediately admitted to paying inmate Waters for the        or any other inmate, for legal services. Dkt. No. 84 at
  legal services he had provide to him in the past and        9-10. Sgt. Melendez testified that his investigation did not
  of his willingness to pay for it this time again. Officer   reveal the type of assistance Waters provided Burroughs
  Muschett, the law library officer, informed me that         or the form of compensation that Waters received. Waters
  he has advised inmate Waters in the past that he is         I, Dkt. No. 110-4 at 27-28.
  not allowed to receive compensation for legal services
  provided to other inmates.                                  At the conclusion of the hearing, H.O. Gutwein found
                                                              Waters not guilty of refusing a direct order, but guilty
Dkt. No. 81-13 at 2.                                          of providing unauthorized legal assistance. Dkt. No. 84
                                                              at 7. H.O. Gutwein sentenced three months of SHU
10     Inmate Burroughs' name was redacted from the           confinement, with a loss of packages, commissary, and
       misbehavior report. Dkt. No. 81-13 at 2.               telephone privileges for a corresponding period, and
The misbehavior report did not include the date, time,        recommended that Waters forfeit three months of good
or place that Burroughs allegedly paid Waters for legal       time credits. Dkt. No. 84 at 7.
services. See Dkt. No. 81-11 (“Melendez Decl.”) ¶ 24; Dkt.
No. 81-13 at 2. The “Incident Date” reflects the date that    In March 2013, Plaintiff appealed the disciplinary
the letter arrived in the law library. Melendez Decl. ¶ 24.   determination to Prack. Dkt. No. 81-7. On May 8, 2013,
Sgt. Melendez did not preserve the envelope or cassette       Prack affirmed the decision. Waters I, Dkt. No. 110-5
tape seized from Burroughs. Dkt. No. 83 ¶¶ 6, 7.              at 14. In May 2013, Waters commenced a proceeding
                                                              pursuant to Article 78 of the New York Civil Practice Law
Sgt. Melendez investigated the incident, and interviewed      and Rules challenging the Tier III determination. Dkt No.
Burroughs and C.O. Muschett. Melendez Decl. ¶¶ 16, 18,        84 at 12-14. Plaintiff’s Article 78 petition was granted
19. C.O. Muschett advised Sgt. Melendez that when he          and, the Albany County Supreme Court concluded that
became the Law Library Officer in 2009, he re-instructed      the misbehavior report failed to comply with the notice



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                  Document 65 Filed 06/21/19 Page 125 of 237
2018 WL 3079764

requirements under 7 N.Y.C.R.R. § 251-3.1. Id. The Court         A fact is material if it may affect the outcome of the case
ordered that H.O. Gutwein’s determination be annulled            as determined by substantive law, such that “a reasonable
and all references to it be expunged from Waters' records.       jury could return a verdict for the nonmoving party.”
Id.; Dkt. No. 81-5 at 80. By the time the Article 78             Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,
determination was issued and implemented, Waters had             106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “In determining
already served seventy days of his sentence. Waters I, Dkt.      whether summary judgment is appropriate, [the Court
No. 42 at 13.                                                    will] resolve all ambiguities and draw all reasonable
                                                                 inferences against the moving party.” Skubel v. Fuoroli,
 *5 During his confinement with DOCCS, Waters was                113 F.3d 330, 334 (2d Cir. 1997).
familiar with the grievance process and, specifically,
DOCCS' Directive 4040. Dkt. No. 81-5 at 75-76. Waters            To avoid summary judgment, a non-moving party “must
previously advised other inmates on the grievance process        do more than simply show that there is some metaphysical
and filed a grievance on his own behalf, unrelated to Sgt.       doubt as to the material facts.” Carey v. Crescenzi, 923
Melendez, C.O. Muschett, or retaliation. Dkt. No. 81-5           F.2d 18, 19 (2d Cir. 1991) (quoting Matsushita Elec.
at 76; Dkt. No. 81-8 (“Seguin Decl.”) ¶ 13. While Waters         Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586,
was confined at Greene, the inmate grievance process was         106 S.Ct. 1348, 89 L.Ed.2d 538 (1986) ) (internal quotation
available, and he successfully received and sent mail. 11        marks omitted). A non-moving party must support such
Dkt. No. 81-5 at 80, 84-85. Waters did not file any              assertions by evidence showing the existence of a genuine
grievance against Defendants for alleged retaliation. Id. at     issue of material fact. Id. “When no rational jury could
74, 76, 88. In 2014 and 2015, Waters filed two grievance         find in favor of the non-moving party because the evidence
appeals unrelated to Sgt. Melendez, C.O. Muschett, or            to support is so slight, there is no genuine issue of material
retaliation. Seguin Decl. ¶ 14.                                  fact and a grant of summary judgment is proper.” Gallo
                                                                 v. Prudential Services, Ltd. P’ship, 22 F.3d 1219, 1224 (2d
11                                                               Cir. 1994).
       Plaintiff remained at Greene C.F. until March 29,
       2013. Dkt. No. 81-6 at 3.
                                                                 Where, as here, a party seeks judgment against a pro
                                                                 se litigant, a court must afford the non-movant special
            II. Motion for Summary Judgment                      solicitude. See Triestman v. Fed. Bureau of Prisons, 470
                                                                 F.3d 471, 477 (2d Cir. 2006). As the Second Circuit has
Waters contends that Defendants retaliated against him           stated,
in violation of the First Amendment. See generally Sec.
Am. Compl. Defendants move for summary judgment on                 [t]here are many cases in which we have said that a pro se
the grounds that: (1) Waters cannot establish a retaliation        litigant is entitled to “special solicitude,” ... that a pro se
claim against Defendants; and (2) Waters failed to exhaust         litigant’s submissions must be construed “liberally,” ...
his administrative remedies. See generally Dkt. No. 81.            and that such submissions must be read to raise the
                                                                   strongest arguments that they “suggest,” .... At the same
                                                                   time, our cases have also indicated that we cannot read
                                                                   into pro se submissions claims that are not “consistent”
                     A. Legal Standard                             with the pro se litigant’s allegations, ... or arguments
                                                                   that the submissions themselves do not “suggest,” ...
“A court shall grant summary judgment if the movant
                                                                   that we should not “excuse frivolous or vexatious filings
shows that there is no genuine dispute as to any material
                                                                   by pro se litigants,” ... and that pro se status “does not
fact and the movant is entitled to judgment as a matter
                                                                   exempt a party from compliance with relevant rules of
of law.” FED. R. CIV. P. 56(a). The moving party has
                                                                   procedural and substantive law....
the burden of showing the absence of disputed material
facts by providing the Court with portions of “pleadings,        *6 Id. (citations and footnote omitted); see also Sealed
depositions, answers to interrogatories, and admissions on       Plaintiff v. Sealed Defendant, 537 F.3d 185, 191-92 (2d
file, together with the affidavits, if any,” which support the   Cir. 2008).
motion. FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett,
477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                    Document 65 Filed 06/21/19 Page 126 of 237
2018 WL 3079764

                                                                        available to the aggrieved inmate.” Id. (citing Ross,
                                                                        136 S.Ct. at 1858-59).
                       B. Exhaustion
                                                                 Although Ross eliminates the “special circumstances”
Sgt. Melendez contends that the motion for summary               exception, courts must still consider the PLRA’s “textual
judgment must be granted because Waters failed to                exception to mandatory exhaustion.” Ross, 136 S.Ct.
exhaust his administrative remedies through available            at 1858. Under this exception, courts must determine
grievance procedures. See Dkt. No. 81-2 at 9-14. The             whether administrative remedies were “available” to
Prison Litigation Reform Act (“PLRA”) requires that a            a prisoner. Id. The Supreme Court identified three
prisoner exhaust any administrative remedies available to        circumstances where administrative remedies may be
him or her before bringing an action for claims arising          unavailable to a prisoner. First, “an administrative
out of his or her incarceration. See Porter v. Nussle, 534       procedure is unavailable when (despite what regulations
U.S. 516, 524, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002); see         or guidance materials may promise) it operates as a
also Woodford v. Ngo, 548 U.S. 81, 82, 126 S.Ct. 2378,           simple dead end—with officers unable or consistently
165 L.Ed.2d 368 (2006). The exhaustion requirement               unwilling to provide any relief to aggrieved inmates.”
applies “to all inmate suits about prison life, whether they     Id. at 1859 (citing Booth v. Churner, 532 U.S. 731,
involve general circumstances or particular episodes, and        736, 738, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) ).
whether they allege excessive force or some other wrong.”        “Next, an administrative scheme might be so opaque
Porter, 534 U.S. at 532, 122 S.Ct. 983. Further, the             that it becomes, practically speaking, incapable of
exhaustion requirement applies even where the prisoner           use.” Id. Lastly, administrative remedies are unavailable
seeks relief not available in the administrative grievance       where “prison administrators thwart inmates from taking
process, such as monetary damages. Id. at 524, 122 S.Ct.         advantage of a grievance process through machination,
983. To exhaust administrative remedies, the inmate must         misrepresentation, or intimidation.” Id. at 1860.
complete the full administrative review process set forth
in the rules applicable to the correctional facility in which
he or she is incarcerated. See Jones v. Bock, 549 U.S.
199, 218, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007) (internal                               1. Application 13
citation omitted).
                                                                 13     First, the inmate must file a complaint with an inmate
                                                                        grievance program (“IGP”) clerk within twenty-one
Although the Supreme Court has deemed exhaustion
                                                                        days of the alleged incident. N.Y. COMP. CODES R.
mandatory, the Second Circuit has recognized that
                                                                        & REGS. tit. 7, § 701.5(a)(1). An IGP representative
“certain caveats apply.” Ruggiero v. Cty. of Orange,
                                                                        has sixteen calendar days to informally resolve the
467 F.3d 170, 175 (2d Cir. 2006) (citation omitted).                    issue. Id. § 701.5(b)(1). If no informal resolution
The Supreme Court recently held that “[c]ourts may not                  occurs, the IGRC must hold a hearing within sixteen
engraft an unwritten ‘special circumstances’ exception                  days of receipt of the grievance and must issue a
onto the PLRA’s exhaustion requirement.” Ross v. Blake,                 written decision within two working days after the
––– U.S. ––––, 136 S.Ct. 1850, 1862, 195 L.Ed.2d 117                    conclusion of the hearing. Id. §§ 701.5(b)(2)(i)-(ii). If
(2016). Thus, the “special circumstances” exception in                  the determination is unfavorable to the inmate, the
Hemphill v. New York, 680 F.3d 680, 686 (2d Cir. 2004)                  inmate may appeal the IGRC’s determination to the
is no longer consistent with the statutory requirements of              facility superintendent within seven calendar days of
the PLRA. Williams v. Priatno, 829 F.3d 118, 123 (2d Cir.               receipt of the determination. Id. § 701.5(c)(1). If the
                                                                        superintendent’s determination is unfavorable, the
2016). 12
                                                                        inmate may appeal to CORC within seven days after
                                                                        receipt of the superintendent’s determination. Id. §§
12     In Williams v. Priatno, the Second Circuit debated               701.5(d)(i)-(ii). CORC must “review each appeal,
       Ross’s effect on Hemphill’s estoppel exception. See              render a decision on the grievance, and transmit its
       Williams, 829 F.3d at 123. The Williams Court stated             decision to the facility, with reasons stated, for the
       that “Ross largely supplants Hemphill inquiry by                 [inmate], the grievance clerk, the superintendent, and
       framing the exception issue entirely within the context          any direct parties within thirty (30) calendar days
       of whether administrative remedies were actually                 from the time the appeal was received.” Id. § 701.5(d)
                                                                        (3)(ii). Parties do not dispute that at all relevant times,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    6
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                Document 65 Filed 06/21/19 Page 127 of 237
2018 WL 3079764

       DOCCS had in place a three-step inmate grievance        (finding that the inmate had ample time to file a grievance,
       program. N.Y. COMP. CODES R. & REGS. tit. 7,            notwithstanding his subsequent transfer.)
       § 701.5.
 *7 In support of the motion for summary judgment,
defendants proffer the declarations of Assistant Director                              b. Untimely
of the Inmate Grievance Program (“IGP”) Rachel Seguin
and Greene IGP Supervisor Thomas Mauro. See Seguin             Waters claims that he did not file a grievance because he
Decl.; Dkt. No. 81-10 (“Mauro Decl.”). Both Ms. Seguin         was not subjected to a “final adverse action” until sixty-
and Mr. Mauro aver that a claim of retaliation is the          three days after the misbehavior report was issued, and,
proper subject for a grievance. Seguin Decl. ¶ 9; Mauro        thus, unable to file a grievance within the twenty-one day
Decl. ¶ 9. A review of DOCCS records establishes that          period. Dkt. No. 83-3 at 10. Waters further asserts that
Waters did not file any grievances while housed at Greene      he was not eligible for an exception to the time limit. Id.
in 2013, nor did he appeal any grievances to CORC              As discussed supra, an inmate must submit a grievance
during that year. Seguin Decl. ¶¶ 10, 12; Mauro Decl.          within twenty-one calendar days of the alleged occurrence.
¶ 12. Waters concedes that he did not file a grievance         See N.Y. Comp. Codes R. & Regs. tit. 7, § 701.5(a). “An
related to the alleged retaliation. Dkt. No. 81-5 at 74.       inmate may request an exception to the time limit for
As there is no dispute that Waters failed to exhaust his       filing a grievance, ... and the IGP supervisor may grant
administrative remedies, the undersigned must only assess      an exception to the time limit for filing a grievance based
whether administrative remedies were available to Waters.      on mitigating circumstances[.]” Id. at § 701.6(g). Here,
In that regard, Waters sets forth three arguments to           Waters concedes that he never filed a grievance nor did
establish that administrative remedies were not available      he file a request for an extension of time. Thus, because
to him.                                                        “Plaintiff’s failure to exhaust his administrative remedies
                                                               cannot be excused based upon [his] mere speculation that
                                                               his grievance would have been denied,” this argument
                                                               does not suffice to excuse his failure to exhaust. Tomony
                a. Transfer to Greene C.F.
                                                               v. Cnty. of Suffolk, No. 10-CV-5726, 2013 WL 55821, at
First, Waters alleges that he was unable to file a grievance   *4 (E.D.N.Y. Jan. 3, 2013) (citation omitted).
related to incidents that occurred at Coxsackie because
he was housed at Greene. Dkt. No. 83-3 at 10. While
the incident that was the subject of the misbehavior                             c. Non-Grievable Issue
report allegedly occurred at Coxsackie, Waters received
the misbehavior report when he was housed at Greene.           Waters also claims that the language of § 701.3(e) 14 is
Dkt. No. 81-8 at 85; Dkt. No. 81-13 at 2. Waters does          “opaque and confusing,” and that he decided not to file
not assert that the grievance process was unavailable          a grievance for retaliation because he considered it a
to him at Greene, concedes that he was familiar with           “non grievable” issue related to the disciplinary process.
the grievance process, and testified that he had no            Dkt. No. 83-3 at 8-11. Waters asserts that the facility
issues with his mail while housed at Greene. Dkt. No.          provided “mixed messages” with respect to the proper
81-5 at 75, 85. Accordingly, this argument lacks merit.        process to grieve retaliation arising from a misbehavior
See Rodriguez v. Senkowski, 103 F.Supp.2d 131, 134             report. Dkt. No. 81-5 at 87. Based upon his interpretation
(N.D.N.Y. 2000) (“[T]he mere fact that Plaintiff has been      of DOCCS' regulations and procedures, inmates are
transferred to another prison facility does not necessarily    required to raise retaliation claims, related to disciplinary
render the exhaustion requirement moot. It is not clear        hearings, during the disciplinary process. Id. at 76-78.
to the Court why the Plaintiff cannot initiate a grievance     Although Waters admits that he did not file a grievance
against Defendants from his current facility, thereby          against Sgt. Melendez, Waters claims that he exhausted
instigating a review of these individuals' behavior that       his administrative remedies when he filed an appeal of
could lead to sanctions, discipline, and/or a change in the    the disciplinary determination and an Article 78 petition.
administration of medical care.”); see also Rodriguez v.       Id. at 80. Waters could not recall whether he addressed
Westchester Cty. Jail Corr. Dep't, Assoc., No. 98 Civ.         retaliation in the disciplinary hearing or in any appeal. Id.
2743, 2002 WL 1933953, at *3 (S.D.N.Y. Aug. 21, 2002)



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       7
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                     Document 65 Filed 06/21/19 Page 128 of 237
2018 WL 3079764

14     A list of “non grievable” issues is set forth in Section   inter alia, Washington v. Chaboty, No. 09 CIV. 9199,
       701.3(e) and DOCCS' Directive # 4040:                      2015 WL 1439348, at *7 (S.D.N.Y. Mar. 30, 2015) (“In
         e) Non-grievable issues.                                 certain circumstances, however, courts have deemed a
         (1) An individual decision or disposition of any         disciplinary appeal inadequate to exhaust a claim under
         current or subsequent program or procedure               the PLRA. Inmate Grievance Program exhaustion has
         having a written appeal mechanism which extends          been required, for example, where an inmate alleges
         review to outside the facility shall be considered       retaliation, including retaliation based on the filing of an
         non-grievable.                                           allegedly false misbehavior report.”) (citation omitted) ).
         (2) An individual decision or disposition of
         the temporary release committee, time allowance
                                                                  Even if the undersigned accepts Waters' claim
         committee, family reunion program or media
                                                                  that DOCCS’ regulations regarding the proper
         review committee is not grievable. Likewise,
                                                                  grievance procedures for retaliation are confusing and
         an individual decision or disposition resulting
         from a disciplinary proceeding, inmate property
                                                                  irreconcilable, Waters' excuse nonetheless lacks merit.
         claim (of any amount), central monitoring case           During the disciplinary hearing, Waters stated that the
         review or records review (freedom of information         misbehavior report failed to provide him with adequate
         request, expunction) is not grievable. In addition,      notice of the charges, but did not make any reference to
         an individual decision or disposition of the             retaliation. Waters I, Dkt. No. 110-4 at 21-32. Waters
         Commissioner, or his designee, on a foreign              was given the opportunity to question Sgt. Melendez,
         national prisoner application for international          but did not pose any questions related to retaliation
         transfer is not grievable.                               or non-party officer Slater. Id. at 27-28. Similarly,
         (3) The policies, rules, and procedures of any           while Waters appealed the disciplinary determination, his
         program or procedure, including those above, are         objections involved issues related to the process afforded
         grievable.
                                                                  at the hearing, including the sufficiency of the evidence
         Note: If an inmate is unsure whether an issue is
                                                                  presented. See Dkt. No. 81-7. Specifically, Waters referred
         grievable, he/she should file a grievance and the
                                                                  to H.O. Gutwein’s refusal to provide documents and
         question will be decided through the grievance
         process in accordance with section 701.5 of this         the absence of “some evidence” supporting the charge.
         Part.                                                    Id. at 2. Waters also claimed that “[t]he hearing was
       N.Y. Comp. Codes R. & Regs. tit. 7, § 701.3.               in retaliation of complaints and legal action challenging
                                                                  Greene’s procedure of imposing dorm sanction in
 *8 Waters' argument is misplaced. Courts in this District
                                                                  violation of due process and First Amendment filed by
have held that “[t]hough a disciplinary appeal is sufficient
                                                                  petitioner in the Northern District Court of New York”—
to exhaust a claim that Plaintiff was deprived of due
                                                                  a retaliation claim entirely unrelated to Sgt. Melendez
process at a disciplinary hearing, ‘allegations of staff
                                                                  and the misbehavior report. Id. With respect to the
misconduct related to the incidents giving rise to the
                                                                  misbehavior report, Waters claimed that it lacked “the
discipline must be grieved.’ ” Barker v. Smith, No. 16-
                                                                  date, time, place or special acts of petitioner to support the
CV-76, 2017 WL 3701495, at *3 (S.D.N.Y. Aug. 25,
                                                                  charge.” Id. Finally, in the Decision and Order granting
2017) (quoting Scott v. Gardner, 287 F.Supp.2d 477,
                                                                  the Article 78 petition, the Albany County Supreme Court
489 (S.D.N.Y. 2003), on reconsideration in part, 344
                                                                  noted that Waters challenged the insufficiency of the
F.Supp.2d 421 (S.D.N.Y. 2004), and on reconsideration
                                                                  misbehavior report because it failed to comply with the
in part, 2005 WL 984117 (S.D.N.Y. Apr. 28, 2005) );
                                                                  regulatory particularity requirements. Dkt. No. 84 at
see also Labounty v. Johnson, 253 F.Supp.2d 496, 501
                                                                  12-14. Notably absent from the disciplinary transcript or
(W.D.N.Y. 2003) (“An appeal from a disciplinary hearing
                                                                  Waters' appeals, is any claim that Sgt. Melendez retaliated
does not satisfy the grievance exhaustion requirement for
                                                                  against Waters when he issued the misbehavior report.
a [constitutional] claim, even if the hearing is based on the
same set of facts underlying the grievance.”). “Where the
                                                                  Waters' argument that the facility was “on notice” of
inmate is asserting both retaliation claims and procedural
                                                                  his retaliation claim through the appellate procedure is
due process claims, he must separately exhaust both types
                                                                  unsupported by the record. Indeed, the only reference to
of claim, using the procedure appropriate to each type
                                                                  retaliation in the record is contained in Waters' pleadings
of claim.” Johnson v. Fraizer, No. 16-CV-6096, 2016
                                                                  and deposition. See Dkt. Nos. 23, 81-5, 83. In cases
WL 7012961, at *4 (W.D.N.Y. Dec. 1, 2016) (citing,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           8
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                  Document 65 Filed 06/21/19 Page 129 of 237
2018 WL 3079764

in this District with similar factual scenarios, Courts
have concluded that an appeal of a misbehavior report
                                                                                    C. First Amendment
does not suffice to exhaust retaliation claims, “even if
that misconduct formed the basis of the disciplinary             Alternatively, if the District Judge were not to adopt or
proceeding.” Smith v. Ashley, No. 9:15-CV-496 (BKS/              confirm the undersigned’s recommendation for dismissal
ATB), 2016 WL 8732642, at *8 (N.D.N.Y. April 1,                  with prejudice on the basis of exhaustion, the undersigned
2016); see Crosby v. LaValley, No. 9:15-CV-1125 (BKS/            addresses the merits of plaintiff’s claim.
ATB), 2017 WL 7050647, at *6 (N.D.N.Y. Dec. 15, 2017)
(finding that retaliation claims related to misbehavior
report were not properly exhausted due to the absence
                                                                                      1. C.O. Muschett
of any reference to retaliation in disciplinary hearing
transcript, grievances, and use of force report). Therefore,     During Waters' deposition, he testified that C.O.
defendants have met their burden of showing that                 Muschett should be dismissed as a defendant in this
Waters has failed to exhaust his administrative remedies.        action. Dkt. No. 81-5 at 18 (“Muschet [sic], I don't want to
Accordingly, as exhaustion is a prerequisite to filing           say that he retaliated against me because I've never had a
an action in federal court (Woodford, 548 U.S. at 85,            problem with Officer Muschet [sic]. So if anything, I think
126 S.Ct. 2378), it is recommended that Sgt. Melendez’s          Muschet [sic] actually would more than likely probably
motion for summary judgment be granted.                          need to be dismissed from this action.”), 90 (“Again, with
                                                                 Muschet [sic], I'm really not claiming anything against
 *9 Traditionally, if it is found that the plaintiff has         him because I really don't see how any issue against
not exhausted all available administrative remedies, his         Muschet [sic] can survive.”). In opposition to the motion
or her case should be dismissed without prejudice. See           for summary judgment, Waters presented arguments
Standard Inv. Chartered, Inc. v. Nat'l Ass'n of Sec’s.           pertaining only to Sgt. Melendez. See generally Dkt. No.
Dealers, Inc., 560 F.3d 118, 124 (2d Cir. 2009) (citation        83-3. In light of Waters' assertions at his deposition, and
omitted). “[F]ailure to exhaust administrative remedies is       his failure to present any argument in opposition to C.O.
often a temporary, curable procedural flaw,” and “[i]f the       Muschett’s motion, the undersigned recommends that the
time permitted for pursuing administrative remedies has          motion for summary judgment, as it pertains to C.O.
not expired, a prisoner ... can cure the defect by exhausting    Muschett, be granted. See Feacher v. Intercontinental
[the available remedies] and reinstating his suit.” Berry        Hotels Grp., 563 F.Supp.2d 389, 399 (N.D.N.Y. 2008)
v. Kerik, 366 F.3d 85, 87 (2d Cir. 2003) (amended 2004)          (“The failure to oppose a motion for summary judgment
(quoting Snider v. Melindez, 199 F.3d 108, 111-12 (2d            on a certain claim is deemed abandonment of the claim,
Cir. 1999) (internal quotation marks omitted) ). In this         and, in the Northern District of New York, is deemed
instance however, because the events that gave rise to           consent to granting that portion of the motion.”) (internal
Waters' claims occurred in January 2013 and the time to          citation omitted) (citing N.D.N.Y. L.R. 7.1(b)(3) (“Where
cure the defect has expired, the undersigned recommends          a properly filed motion is unopposed and the Court
that the dismissal be with prejudice. See Bridgeforth v.         determines that the moving party has met its burden to
Bartlett, 686 F.Supp.2d 238, 240 (W.D.N.Y. 2010) (“Since         demonstrate entitlement to the relief requested therein,
the time limits for plaintiff to file an administrative appeal   the non-moving party’s failure to file or serve any papers
have long since passed, administrative remedies are no           as this Rule requires shall be deemed as consent to the
longer available to him, as a result of his own inaction.        granting or denial of the motion, as the case may be, unless
This case, then, is precisely the kind of case that the          good cause is shown.”) ).
PLRA was intended to foreclose. It is therefore dismissed
with prejudice.”); Martin v. Howard, No. 9:03-CV-0712
(LEK/DEP), 2008 WL 323835, at *9 (N.D.N.Y. Feb.
5, 2008) (granting summary judgment, with prejudice,                                  2. Sgt. Melendez
because the plaintiff had “well over one year to exhaust
                                                                 Waters claims that Sgt. Melendez subjected him to a
the administrative remedies available to him.”).
                                                                 false misbehavior report in retaliation for filing a PREA
                                                                 complaint against Slater, and providing legal assistance to
                                                                 inmates. Dkt. No. 83-3 at 11-23. Sgt. Melendez argues that


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        9
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                 Document 65 Filed 06/21/19 Page 130 of 237
2018 WL 3079764

Waters has failed to establish a causal connection between      is constitutionally protected conduct. See Auleta v.
the misbehavior report and protected speech. Dkt. No.           LaFrance, 233 F.Supp.2d 396, 401 (N.D.N.Y. 2002)
81-2 at 15-18.                                                  (acknowledging that “[t]he Supreme Court found that the
                                                                prison regulation that prohibited inmates from providing
Courts are to “approach [First Amendment] retaliation           legal assistance to other inmates was unconstitutional
claims by prisoners ‘with skepticism and particular care[.]’    unless inmates had alternatives to inmate assistance.”)
” See, e.g., Davis v. Goord, 320 F.3d 346, 352 (2d Cir.         (citing Johnson v. Avery, 393 U.S. 483, 490, 89 S.Ct. 747,
2003) (quoting Dawes v. Walker, 239 F.3d 489, 491 (2d           21 L.Ed.2d 718 (1969) ). Plaintiff contends that he was
Cir. 2001), overruled on other grounds by Swierkiewicz v.       disciplined due to a PREA complaint filed against a non-
Sorema, N. A., 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d         party officer, as well as his past legal assistance to other
1 (2002) ). A retaliation claim under Section 1983 may          inmates. See Dkt. No 83-3 at 12. Thus, Waters satisfies
not be conclusory and must have some basis in specific          the first prong of the test as he has engaged in a protected
facts that are not inherently implausible on their face. See    activity. See id.; Gill, 389 F.3d at 384.
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173
L.Ed.2d 868 (2009); South Cherry St., LLC v. Hennessee
Grp. LLC, 573 F.3d 98, 110 (2d Cir. 2009). “To prove a
                                                                                      b. Adverse Action
First Amendment retaliation claim under Section 1983, a
prisoner must show that ‘(1) that the speech or conduct at      In the prison context, “adverse action” is objectively
issue was protected, (2) that the defendant took adverse        defined as conduct “that would deter a similarly situated
action against the plaintiff, and (3) that there was a causal   individual of ordinary firmness from exercising ...
connection between the protected speech and the adverse         constitutional rights.” Davis, 320 F.3d at 353. “[A]dverse
action.’ ” Espinal v. Goord, 558 F.3d 119, 128 (2d Cir.         action taken for both proper and improper reasons may
2009) (quoting Gill v. Pidlypchak, 389 F.3d 379, 380 (2d        be upheld if the action would have been taken based on
Cir. 2004), overruled on other grounds by Swierkiewicz,         the proper reasons alone.” Jackson, 549 F.Supp.2d at 215.
534 U.S. at 560, 122 S.Ct. 999). If the plaintiff establishes   A defendant’s retaliatory filing of a falsified misbehavior
these elements, the burden shifts to the defendants to          report that results in disciplinary segregated confinement
show by a preponderance of the evidence that they would         constitutes adverse action. See Gill, 389 F.3d at 384
have taken the same action against the plaintiff absent         (finding that a false misbehavior report that resulted in
his exercising of the protected conduct. See Graham v.          the plaintiff’s placement in keeplock constituted adverse
Henderson, 89 F.3d 75, 81 (2d Cir. 1996).                       action); Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir.
                                                                2002) (emphasis added) (“An allegation that a prison
                                                                official filed false disciplinary charges in retaliation for the
              a. Protected Speech or Conduct                    exercise of a constitutionally protected right, such as the
                                                                filing of a grievance, states a claim under § 1983.”).
 *10 To satisfy the first element of a retaliation claim,
a plaintiff must show that he engaged in a protected            At the conclusion of the January 2013 disciplinary
activity. See Espinal, 558 F.3d at 128. The Second              hearing, H.O. Gutwein sentenced Waters to three months
Circuit has concluded that use of the prison grievance          of confinement in the SHU with a loss of packages,
system constitutes a protected activity. See Gill, 389          commissary, and telephone privileges and recommended
F.3d at 384; Franco v. Kelly, 854 F.2d 584, 589 (2d             that Waters forfeit three months of good time credits.
Cir. 1988) (“Moreover, intentional obstruction of a             Dkt. No. 84 at 7. When Waters' Article 78 petition was
prisoner’s right to seek redress of grievances is precisely     ultimately granted in September 2013, he had already
the sort of oppression that section 1983 is intended            served seventy days of the three-month SHU confinement
to remedy.”) (alteration and internal quotation marks           ordered by H.O. Gutwein. Waters I, Dkt. No. 42 at
omitted); see also Roseboro v. Gillespie, 791 F.Supp.2d         13. Because Waters has established that Sgt. Melendez’s
353, 367 (S.D.N.Y. 2011) (finding that the filing of a          misbehavior report resulted in a period of segregated
grievance is a protected activity); Mateo v. Fischer, 682       confinement, the undersigned finds that Waters has
F.Supp.2d 423, 433 (S.D.N.Y. 2010) (same). Moreover,            satisfied the second prong of the test. See Gill, 389 F.3d
providing authorized legal assistance to other inmates          at 384



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          10
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                   Document 65 Filed 06/21/19 Page 131 of 237
2018 WL 3079764


                                                                  Burton v. Lynch, 664 F.Supp.2d 349, 367 (S.D.N.Y. 2009)
                                                                  (internal quotation marks and citations omitted).
                    c. Causal Connection
                                                                  Waters alleges that he filed his PREA complaint against
The plaintiff bears the burden of establishing that “the
                                                                  the non-party officer Slater in 2010. Dkt. No. 81-5 at
protected conduct was a substantial or motivating factor
                                                                  21. In or about September 2012, Sgt. Melendez began
in the prison officials' decision to discipline the plaintiff.”
                                                                  threatening Waters, stating that Slater still worked at
Gayle, 313 F.3d at 682. A plaintiff “may do so with
                                                                  the facility, and that Waters “didn't get that much ...
circumstantial evidence if it is ‘sufficiently compelling[.]’ ”
                                                                  accomplished with him, so ... [you won't] get much
Kotler v. Donelli, 382 Fed.Appx. 56, 57-58 (2d Cir. 2010)
                                                                  accomplished against any of us.” Id. at 27. Sgt. Melendez
(summary order) (quoting Bennett v. Goord, 343 F.3d
                                                                  referred to Waters as “Johnnie Cochran,” stated that he
133, 137 (2d Cir. 2003) ).
                                                                  was going to “get rid of [his] black ass,” and requested
                                                                  that he assist his nephew with legal matters if he became
                                                                  incarcerated. Id. at 30, 35, 38. In January 2013, Sgt.
            In determining whether a causal                       Melendez issued plaintiff the misbehavior report. Dkt.
            connection exists between the                         No. 81-13 at 2. Two years between Waters' PREA
            plaintiff’s protected activity and a                  complaint and the alleged false misbehavior report is too
            prison official’s actions, a number                   attenuated to support an inference of a causal connection.
            of factors may be considered,                         See Moore v. Kwan, No. 12-CV-4120, 2016 WL 9022575,
            including: (i) the temporal proximity                 at *15 (S.D.N.Y. Mar. 30, 2016), aff'd, 683 Fed.Appx.
            between the protected activity and                    24 (2d Cir. 2017) (“Courts have found causation based
            the alleged retaliatory act; (ii) the                 upon temporal proximity where the lapse between the
            inmate’s prior good disciplinary                      protected act and the adverse action consisted of a few
            record; (iii) vindication at a hearing                months, not years.”); see also See Espinal, 558 F.3d at
            on the matter; and (iv) statements                    129; Kasiem v. Rivera, No. 09 Civ. 9665(DLC), 2011
            by the defendant concerning his                       WL 166929, at *7 (S.D.N.Y. Jan. 18, 2011) (dismissing
            motivation.                                           the plaintiff’s retaliation claim where the adverse action
                                                                  occurred nearly two years after the protected conduct
                                                                  as “twenty months is too long a gap in time to support
Baskerville v. Blot, 224 F.Supp.2d 723, 732 (S.D.N.Y.             [an inference of causation].”); cf. Jordan v. Garvin, No.
2002). In assessing temporal proximity,                           01CIV4393LTS/GWG, 2004 WL 302361, at *6 (S.D.N.Y.
                                                                  Feb. 17, 2004) (“[T]he existence of a temporal connection
                                                                  as close as the one present here—just two days—is
             *11 [t]here is no bright line to                     sufficient by itself to establish the requisite inference of
            define the outer limits beyond                        a causal connection.”). However, even assuming plaintiff
            which a temporal relationship is                      could establish retaliatory motive via temporal proximity,
            too attenuated to establish a causal                  “without more, such temporal proximity is insufficient
            relationship, so courts judge the                     to satisfy [the plaintiff’s] burden to bring forward some
            permissible inferences that can be                    evidence of pretext.” Simpson v. N.Y.S. Dep't of Civil
            drawn from temporal proximity                         Servs., 166 Fed.Appx. 499, 502 (2d Cir. 2006) (summary
            in the context of particular cases.                   order).
            However, courts have found that
            six and eight month gaps between                      Despite this gap, the undersigned finds that the record
            the protected conduct and adverse                     includes circumstantial evidence that creates a genuine
            action were sufficient, while in other                issue of material fact regarding the motivation behind
            circumstances three months was                        Sgt. Melendez’s decision to issue the misbehavior report.
            considered too long.                                  In support of the motion for summary judgment, Sgt.
                                                                  Melendez avers that he was not assigned to the law library
                                                                  in 2013 and that he was not aware of any legal assistance


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                   Document 65 Filed 06/21/19 Page 132 of 237
2018 WL 3079764

that Waters provided to other inmates. Melendez Decl.            *12 Even disregarding Waters' disciplinary hearing
¶¶ 32, 33. Sgt. Melendez states that he did not speak to        vindication, a determination of whether Sgt. Melendez
Waters or non-party officer Slater about any grievance or       was aware of the PREA complaint or threatened
lawsuit filed against non-party officer Slater, and had no      Waters for providing legal assistance to certain inmates
knowledge of any lawsuit. Id. ¶¶ 30, 31.                        involves an issue of credibility that is inappropriate to
                                                                be decided for purposes of this motion. Taking the
However, in further support of his claim of retaliatory         lack of disciplinary history, coupled with the statements
intent, Waters testified his PREA complaint against non-        attributed to Sgt. Melendez, which, if true, strongly
party officer Slater was “common knowledge,” and that           suggest that he was motivated by retaliatory intent, these
Sgt. Melendez made numerous references to the PREA              circumstances present genuine issues of material fact
complaint when he harassed and threatened him in                concerning the nexus element of the retaliation test, which
September 2012. Dkt. No. 81-5 at 24, 27. Specifically,          preclude the entry of summary judgment in connection
Sgt. Melendez told Waters, “... you know, Slater’s              with the retaliation claim. See Roland v. McMonagle,
still here” and “you really didn't get that much done           No. 12-CV-6331, 2015 WL 5918179, at *6 (S.D.N.Y.
—accomplished with him[.]” Id. at 27. Waters also               Oct. 9, 2015) (finding an issue of fact as to retaliation
contends that Sgt. Melendez told him not to provide             despite the gap in time between the protected conduct and
certain inmates with legal assistance because they “create      alleged attack as the plaintiff presented evidence that the
problems.” Id. at 29-30. Waters identified these inmates,       defendants were aware of the complaints and mocked him
by name, during his deposition. Id. As to his prior good        for filing grievances during the attack).
disciplinary record, Waters testified that he served as a
law library clerk for seven years and was never accused
or charged with accepting compensation for legal services.
                                                                         d. Discipline Absent Protected Conduct
Id. at 17, 37. Indeed, the record establishes that from
2007 until January 2013, Waters received only three             Sgt. Melendez argues that, even assuming the evidence
misbehavior reports resulting in two Tier II hearings           creates a material question of fact as to whether he had
and one Tier III hearing. 15 Waters I, Dkt. No. 116-3           retaliatory intent, he would have issued the misbehavior
at 2. Finally, as to whether plaintiff was vindicated,          report even in the absence of the protected conduct. Dkt.
the record establishes that Waters' Article 78 petition         No. 81-2 at 16-18. “[T]he conclusion that the state action
was granted resulting in H.O. Gutwein’s determination           would have been taken in the absence of improper motives
being overturned and expunged from Waters' records.             is readily drawn in the context of prison administration
Dkt. No. 84 at 12-14. However, the undersigned notes            where we have been cautioned to recognize that prison
that the Article 78 proceeding challenged only Waters'          officials have broad administrative and discretionary
Fourteenth Amendment due process rights, and did not            authority over the institutions they manage.” Hynes,
discuss whether Sgt. Melendez retaliated against him. See       143 F.3d at 657 (quoting Lowrance v. Achtyl, 20 F.3d
id.                                                             529, 535 (2d Cir. 1994). “Defendants [may meet] their
                                                                burden of showing that they would have disciplined the
15     DOCCS conducts three types of inmate disciplinary
                                                                plaintiff even in the absence of the protected conduct if
       hearings. See 7 N.Y.C.R.R. § 270.3; see also Hynes       ‘it was undisputed that [the inmate plaintiff] had in fact
       v. Squillace, 143 F.3d 653, 655 n.1 (2d Cir. 1998).      committed the prohibited conduct’ for which he had been
       Tier I hearings address the least serious infractions    cited in a misbehavior report.” Id.
       and can result in minor punishments such as the loss
       of recreation privileges. Hynes, 143 F.3d at 655 n.1.    Here, Waters did not concede to the charges, and has
       Tier II hearings involve more serious infractions, and   denied accepting compensation for legal assistance from
       can result in penalties which include confinement for    any inmate. See Dkt. No. 81-5 at 67. The record does
       a period of time in the SHU. Id. Tier III hearings       not contain any evidence that Waters was previously
       address the most serious violationsand can result in     disciplined for accepting compensation for legal services.
       unlimited SHU confinement and the loss of “good
                                                                Indeed, C.O. Muschett testified that he was not aware
       time” credits. Id.
                                                                of Waters accepting compensation for legal services.
                                                                See Dkt. No. 84 at 4. Thus, affording Waters special



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     12
Waters v.Case  9:17-cv-01003-BKS-TWD
          Melendez, Slip Copy (2018)                 Document 65 Filed 06/21/19 Page 133 of 237
2018 WL 3079764

solicitude, there is a genuine issue of material fact related
                                                                    ORDERED, that the Clerk of the Court serve a copy of
to whether Waters attempted to trade compensation
                                                                    this Report-Recommendation and Order on all parties in
for legal services. See Gayle, 313 F.3d at 684 (denying
                                                                    accordance with the Local Rules.
summary judgment where it is disputed whether the
plaintiff committed the prohibited conduct); see Rivera
                                                                    IT IS SO ORDERED.
v. Lawrence, No. 9:05-CV-0967 (TJM/GHL), 2009 WL
1734735, at *6 (N.D.N.Y. June 18, 2009) (finding an
                                                                    Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
issue of fact where the plaintiff denied the charge and the
                                                                    the parties have fourteen days within which to file written
documentary evidence and testimony at the disciplinary
                                                                    objections to the foregoing report. Such objections shall be
hearing did not support the charge). As Sgt. Melendez
                                                                    filed with the Clerk of the Court. FAILURE TO OBJECT
has not met his burden of establishing that he would have
                                                                    TO THIS REPORT WITHIN FOURTEEN (14) DAYS
filed the misbehavior report even in the absence of the
                                                                    WILL PRECLUDE APPELLATE REVIEW. Roldan v.
protected conduct, it is recommended that his motion for
                                                                    Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small v.
summary judgment on this ground be denied.
                                                                    Secretary of Health and Human Servs., 892 F.2d 15 (2d
                                                                    Cir. 1989) ); 28 U.S.C. § 636(b)(1); FED R. CIV. P. 6(a),
                                                                    6(e), 72. 16
                      III. Conclusion

WHEREFORE, based on the findings set forth above, it                16      If you are proceeding pro se and are served with this
is hereby:                                                                  Order by mail, three additional days will be added
                                                                            to the fourteen-day period, meaning that you have
RECOMMENDED, that Defendants' motion for                                    seventeen days from the date the Order was mailed
summary judgment (Dkt. No. 81) be GRANTED with                              to you to serve and file objections. FED. R. CIV. P.
                                                                            6(d). If the last day of that prescribed period falls on a
prejudice on the grounds that plaintiff failed to exhaust
                                                                            Saturday, Sunday, or legal holiday, then the deadline
his administrative remedies. Alternatively, if reached,
                                                                            is extended until the end of the next day that is not a
Defendants' motion for summary judgment should be
                                                                            Saturday, Sunday, or legal holiday. Id. § 6(a)(1)(C).
GRANTED as to plaintiff’s First Amendment retaliation
claims against C.O. Muschett, and DENIED as his
                                                                    All Citations
plaintiff’s First Amendment retaliation claims against Sgt.
Melendez; and it is                                                 Slip Copy, 2018 WL 3079764

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  13
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document         65 Filed 06/21/19 Page 134 of 237
2012 WL 651919

                                                              sua sponte dismissed without prejudice and with leave to
                                                              amend in this action in accordance with Fed.R.Civ.P.
                  2012 WL 651919
                                                              15; Sgt. Sweet is sua sponte dismissed without prejudice
   Only the Westlaw citation is currently available.
                                                              as a Defendant in this action; the Clerk is directed to
            United States District Court,
                                                              issue summonses, and the U.S. Marshal is directed to
                  N.D. New York.
                                                              effect service of process on Defendants Davis, Sill, and
          Kenneth Carl GROVES, Sr., Plaintiff,                Nicolette.
                            v.
    Brett DAVIS, Secure Care Treatment Aid; David             1      This is the fourth civil rights action filed by Plaintiff
      W. Sill, Secure Care Treatment Aid; Thomas                     in this District. Generally, two of these actions arose
                                                                     out of Plaintiff's refusal to consent to a strip search
      Nicolette, RN, Ward Nurse; Charmaine Bill,
                                                                     and the subsequent actions taken against Plaintiff
     Treatment Team Leader; Jill E. Carver, Social                   as a result of his refusal. See Groves v. New York,
     Worker, Primary Therapist; Edwin Debroize,                      09–CV–0406, Decision and Order (N.D.N.Y. filed
   Psychologist Assist; Jeff Nowicki, Chief of Mental                May 11, 2009) (Hurd, J.) (sua sponte dismissing
      Health Treatment Serv.; Terri Maxymillian,                     complaint pursuant to 28 U.S.C. § 1915[e][2][B] );
     Ph.D., Dir. of Mental Health Serv.; Sgt. Sweet,                 Groves v. The State of New York, 9:09–CV–0412,
                                                                     Decision and Order (N.D.N.Y. filed Mar. 26, 2010)
      Security Services, CNYPC; Michael Hogan,
                                                                     (Sharpe, J.) (granting defendants' motion to dismiss
     Comm'r, Dep't of Mental Health, Defendants.                     the complaint pursuant to Fed.R.Civ.P. 12[b][6] ).
                                                                     The third action alleged numerous violations of
              No. 9:11–CV–1317 (GTS/RFT).
                                                                     Plaintiff's constitutional rights during the period July
                            |                                        23, 2009, and August 26, 2009, and was dismissed
                      Feb. 28, 2012.                                 without prejudice upon Plaintiff's request in October,
                                                                     2010. See Groves v. Maxymillian, 9:09–CV–1002,
Attorneys and Law Firms
                                                                     Decision and Order (N.D.N.Y. filed Oct. 8, 2010)
                                                                     (Suddaby, J.). As a result, it does not appear that
Kenneth Carl Groves, Sr., Marcy, NY, pro se.
                                                                     the current action is barred because of res judicata,
                                                                     collateral estoppel, and/or the rule against duplicative
                                                                     litigation.
      MEMORANDUM DECISION and ORDER
                                                              I. RELEVANT BACKGROUND
Hon. GLENN T. SUDDABY, District Judge.
                                                              On November 7, 2011, Plaintiff commenced this action
 *1 Currently before the Court, in this pro se civil rights   pro se by filing a civil rights Complaint, together with
action filed by Kenneth Carl Groves, Sr. (“Plaintiff”),       a motion to proceed in forma pauperis. (Dkt. Nos.1,
against numerous employees of New York State or the           2.) 2 Liberally construed, Plaintiff's Complaint alleges
Central New York Psychiatric Center (“Defendants”),           that the following constitutional violations against him
are Plaintiff's motion to proceed in forma pauperis, his      occurred during his confinement at Central New York
motion for a temporary restraining order and preliminary      Psychiatric Center (“CNYPC”): (1) Defendants Davis and
injunction, and his motion for appointment of counsel.        Sill used excessive force against him under the Eighth
(Dkt.Nos.2, 3, 4.) 1 For the reasons set forth below,         and/or Fourteenth Amendments; (2) Defendant Nicolette
Plaintiff's motion to proceed in forma pauperis is granted;   knew of and failed to take action to protect Plaintiff
his motion for a preliminary injunction is denied; his        from the assault under the Eighth and/or Fourteenth
motion for appointment of counsel is denied; Plaintiff's      Amendments; (3) Defendants Bill, Carver, and DeBroize
claims of deliberate indifference to his mental health        were deliberately indifferent to his mental health needs
needs against Defendants Bill, Carver and DeBroize are        under the Eighth and/or Fourteenth Amendments;
sua sponte dismissed with prejudice; Plaintiff's claims       and (4) Defendants Bill, Carver, DeBroize, Nowicki,
against Defendants Bill, Carver, DeBroize, Nowicki,           Maxymillian, Bosco, and Hogan failed to “adequately
Maxymillian, and Hogan arising from their alleged             train the staff under their supervision” and to take
personal involvement in the August 8, 2011 assault are        appropriate action in response to the incident. (See



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document             65 Filed 06/21/19 Page 135 of 237
2012 WL 651919

generally Dkt. No. 1.) For a more detailed description of
Plaintiff's claims, and the factual allegations giving rise to      Because such dismissals are often based on the first
those claims, the reader is referred to Part III.B of this          ground, a few words regarding that ground are
Decision and Order.                                                 appropriate. Rule 8(a)(2) of the Federal Rules of Civil
                                                                    Procedure requires that a pleading contain “a short and
2       At that time, Plaintiff also filed motions for injunctive   plain statement of the claim showing that the pleader is
        relief and for appointment of counsel. (Dkt.Nos.3, 4.)      entitled to relief.” Fed.R.Civ.P. 8(a)(2) [emphasis added].
                                                                    In the Court's view, this tension between permitting
II. MOTION TO PROCEED IN FORMA PAUPERIS                             a “short and plain statement” and requiring that the
Because Plaintiff sets forth sufficient economic need, the          statement “show[ ]” an entitlement to relief is often at
Court finds that Plaintiff may properly commence this               the heart of misunderstandings that occur regarding the
action in forma pauperis. (Dkt. No. 2.)                             pleading standard established by Fed.R.Civ.P. 8(a)(2).

                                                                    On the one hand, the Supreme Court has long
III. SUA SPONTE REVIEW OF PLAINTIFF'S                               characterized the “short and plain” pleading standard
COMPLAINT                                                           under Fed.R.Civ.P. 8(a)(2) as “simplified” and “liberal.”
In light of the foregoing, the Court must now review the            Jackson, 549 F.Supp.2d at 212, n. 20 (citing Supreme
sufficiency of the allegations that Plaintiff has set forth in      Court case). On the other hand, the Supreme Court has
his Complaint in light of 28 U.S.C. § 1915(e)(2)(B). This is        held that, by requiring the above-described “showing,”
because Section 1915(e)(2)(B) directs that, when a plaintiff        the pleading standard under Fed.R.Civ.P. 8(a)(2) requires
seeks to proceed in forma pauperis, “(2) ... the court shall        that the pleading contain a statement that “give[s] the
dismiss the case at any time if the court determines that           defendant fair notice of what the plaintiff's claim is and the
—... (B) the action ... (i) is frivolous or malicious; (ii) fails   grounds upon which it rests.” Jackson, 549 F.Supp.2d at
to state a claim on which relief may be granted; or (iii)           212, n .17 (citing Supreme Court cases) (emphasis added).
seeks monetary relief against a defendant who is immune
from such relief.” 28 U.S.C. § 1915(e)(2)(B). 3                     The Supreme Court has explained that such fair notice
                                                                    has the important purpose of “enabl[ing] the adverse
3                                                                   party to answer and prepare for trial” and “facilitat[ing]
        The Court notes that, similarly, Section 1915A(b)
                                                                    a proper decision on the merits” by the court. Jackson,
        directs that a court must review any “complaint in
        a civil action in which a prisoner seeks redress from
                                                                    549 F.Supp.2d at 212, n. 18 (citing Supreme Court
        a governmental entity or officer or employee of a           cases); Rusyniak v. Gensini, 629 F.Supp.2d 203, 213 & n.
        governmental entity” and must “identify cognizable          32 (N.D.N.Y.2009) (Suddaby, J.) (citing Second Circuit
        claims or dismiss the complaint, or any portion             cases). For this reason, as one commentator has correctly
        of the complaint, if the complaint ... is frivolous,        observed, the “liberal” notice pleading standard “has its
        malicious, or fails to state a claim upon which relief      limits.” 2 Moore's Federal Practice § 12.34[1][b] at 12–
        may be granted; or ... seeks monetary relief from a         61 (3d ed.2003). For example, numerous Supreme Court
        defendant who is immune from such relief.” 28 U.S.C.        and Second Circuit decisions exist holding that a pleading
        § 1915A(b).                                                 has failed to meet the “liberal” notice pleading standard.
                                                                    Rusyniak, 629 F. Supp .2d at 213, n. 22 (citing Supreme
   A. Governing Legal Standard                                      Court and Second Circuit cases); see also Ashcroft v. Iqbal,
 *2 It has long been understood that a dismissal for failure        556 U.S. 662, 129 S.Ct. 1937, 1949–52, 173 L.Ed.2d 868
to state a claim upon which relief can be granted, pursuant         (2009).
to Fed.R.Civ.P. 12(b)(6), can be based on one or both
of two grounds: (1) a challenge to the “sufficiency of the          Most notably, in Bell Atlantic Corp. v. Twombly, the
pleading” under Fed.R.Civ.P. 8(a)(2); or (2) a challenge to         Supreme Court reversed an appellate decision holding
the legal cognizability of the claim. Jackson v. Onondaga           that a complaint had stated an actionable antitrust claim
Cnty., 549 F.Supp.2d 204, 211, nn. 15–16 (N.D.N.Y.2008)             under 15 U.S.C. § 1. Bell Atlantic Corp. v. Twombly, 550
(McAvoy, J., adopting Report–Recommendation on de                   U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). In
novo review).                                                       doing so, the Court “retire[d]” the famous statement by



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document             65 Filed 06/21/19 Page 136 of 237
2012 WL 651919

the Court in Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct.
99, 2 L.Ed.2d 80 (1957), that “a complaint should not             This pleading standard applies even to pro se litigants.
be dismissed for failure to state a claim unless it appears       While the special leniency afforded to pro se civil rights
beyond doubt that the plaintiff can prove no set of facts         litigants somewhat loosens the procedural rules governing
in support of his claim which would entitle him to relief.”       the form of pleadings (as the Second Circuit has observed),
Twombly, 127 S.Ct. at 1968–69. Rather than turn on the            it does not completely relieve a pro se plaintiff of
conceivability of an actionable claim, the Court clarified,       the duty to satisfy the pleading standards set forth in
the “fair notice” standard turns on the plausibility of an        Fed.R.Civ.P. 8, 10 and 12. 4 Rather, as both the Supreme
actionable claim. Id. at 1965–74. The Court explained             Court and Second Circuit have repeatedly recognized, the
that, while this does not mean that a pleading need “set out      requirements set forth in Fed.R.Civ.P. 8, 10 and 12 are
in detail the facts upon which [the claim is based],” it does     procedural rules that even pro se civil rights plaintiffs
mean that the pleading must contain at least “some factual
                                                                  must follow. 5 Stated more simply, when a plaintiff is
allegation[s].” Id . at 1965. More specifically, the “[f]actual
                                                                  proceeding pro se, “all normal rules of pleading are not
allegations must be enough to raise a right to relief above
                                                                  absolutely suspended.” Jackson, 549 F.Supp.2d at 214, n.
the speculative level [to a plausible level],” assuming (of
course) that all the allegations in the complaint are true.       28 [citations omitted]. 6
Id.
                                                                  4       See Vega v. Artus, 610 F.Supp.2d 185, 196 & nn. 8–9
 *3 As for the nature of what is “plausible,” the Supreme                 (N.D.N.Y.2009) (Suddaby, J.) (citing Second Circuit
Court explained that “[a] claim has facial plausibility                   cases); Rusyniak, 629 F.Supp.2d at 214 & n. 34 (citing
when the plaintiff pleads factual content that allows the                 Second Circuit cases).
court to draw the reasonable inference that the defendant         5       See Vega, 610 F.Supp.2d at 196, n. 10 (citing Supreme
is liable for the misconduct alleged.” Iqbal, 129 S.Ct.                   Court and Second Circuit cases); Rusyniak, 629
at 1949. “[D]etermining whether a complaint states a                      F.Supp.2d at 214 & n. 34 (citing Second Circuit cases).
plausible claim for relief ... [is] a context-specific task
                                                                  6       It should be emphasized that Fed.R.Civ.P. 8's
that requires the reviewing court to draw on its judicial
experience and common sense.... [W]here the well-pleaded                  plausibility standard, explained in Twombly, was in
facts do not permit the court to infer more than the mere                 no way retracted or diminished by the Supreme
                                                                          Court's decision (two weeks later) in Erickson v.
possibility of misconduct, the complaint has alleged—
                                                                          Pardus, in which (when reviewing a pro se pleading)
but it has not show[n]—that the pleader is entitled to
                                                                          the Court stated, “Specific facts are not necessary”
relief.” Id. at 1950 [internal quotation marks and citations
                                                                          to successfully state a claim under Fed.R.Civ.P. 8(a)
omitted]. However, while the plausibility standard “asks                  (2). Erickson v. Pardus, 551 U.S. 89, 93, 127 S.Ct.
for more than a sheer possibility that a defendant has                    2197, 167 L.Ed.2d 1081 (2007) [emphasis added].
acted unlawfully,” id., it “does not impose a probability                 That statement was merely an abbreviation of the
requirement.” Twombly, 550 U.S. at 556.                                   often-repeated point of law—first offered in Conley
                                                                          and repeated in Twombly—that a pleading need not
Because of this requirement of factual allegations                        “set out in detail the facts upon which [the claim
plausibly suggesting an entitlement to relief, “the tenet                 is based]” in order to successfully state a claim.
that a court must accept as true all of the allegations                   Twombly, 127 S.Ct. 1965, n. 3 (citing Conley, 355 U.S.
contained in the complaint is inapplicable to legal                       at 47) [emphasis added]. That statement did not mean
                                                                          that all pleadings may achieve the requirement of “fair
conclusions. Threadbare recitals of the elements of a cause
                                                                          notice” without ever alleging any facts whatsoever.
of action, supported by merely conclusory statements,
                                                                          Clearly, there must still be enough fact set out
do not suffice.” Iqbal, 129 S.Ct. at 1949. Similarly,
                                                                          (however set out, whether in detail or in a generalized
a pleading that only “tenders naked assertions devoid
                                                                          fashion) to raise a right to relief above the speculative
of further factual enhancement” will not suffice. Iqbal,                  level to a plausible level. See Rusyniak, 629 F.Supp.2d
129 S.Ct. at 1949 (internal citations and alterations                     at 214 & n. 35 (explaining holding in Erickson ).
omitted). Rule 8 “demands more than an unadorned,
the-defendant-unlawfully-harmed-me accusation.” Id.                   B. Analysis of Plaintiff's Complaint
(citations omitted).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document          65 Filed 06/21/19 Page 137 of 237
2012 WL 651919

The Court prefaces its analysis of Plaintiff's Complaint                that violated their substantive due process rights);
by noting that, although Plaintiff is a civilly committed               Bourdon v. Roney, 99–CV–0769, 2003 WL 21058177,
sex offender and no longer a prisoner, the Court                        at *10 (N.D.N.Y. Mar.6, 2003) (Sharpe, M.J.)
will look to cases addressing prisoner's rights in                      (“The standard for analyzing a pretrial detainee's
                                                                        Fourteenth Amendment [conditions of confinement]
analyzing Plaintiff's claims, because “confinement of
                                                                        claim is the same as the Eighth Amendment
civilly committed patients is similar to that of prisoners.”
                                                                        standard.”).
Holly v. Anderson, 04–CV–1489, 2008 WL 1773093, at
*7 (D.Minn. Apr.15, 2008); see also Morgan v. Rabun,
                                                                   1. Excessive Force Claims Against Defendants Davis,
128 F.3d 694, 697 (8th Cir.1997) (“The governmental
                                                                   Still and Nicolette
interests in running a state mental hospital are similar
                                                                  *4 Plaintiff alleges that on August 8, 2011, Defendant
in material aspects to that of running a prison.”).
                                                                 Davis entered Plaintiff's dorm room at CNYPC and
Thus, whereas claims of excessive force by convicted
                                                                 “viciously attacked and brutally assaulted and battered”
criminals are analyzed under the Eighth Amendment to
                                                                 him. (Dkt. No. 1 at 4.) During the course of this
the United States Constitution, because Plaintiff is a civilly
                                                                 assault, Defendant Sill is alleged to have entered Plaintiff's
committed sex offender and no longer a prisoner, his
                                                                 room and “jump[ed] on the plaintiff's legs holding and
substantive rights to be free from unsafe conditions of
                                                                 pinning them as Defendant Davis [continued to beat
confinement arise under the Due Process Clause of the
                                                                 Plaintiff].” (Id.) As alleged in the Complaint, although
Fourteenth Amendment. In Youngberg v. Romeo, 457
                                                                 Defendant Nicolette knew in advance that this assault was
U.S. 307, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982), the
                                                                 planned, he “remained in the Nurses Station” and “did
Court stated “[i]f it is cruel and unusual punishment to
                                                                 nothing to interceed [sic] or stop the brutal attack on the
hold convicted criminals in unsafe conditions, it must
                                                                 plaintiff.” (Id. at 5.)
be unconstitutional [under the Due Process Clause] to
confine the involuntarily committed-who may not be
                                                                 To validly assert a violation of the Eighth Amendment
punished at all-in unsafe conditions.” Youngberg, 457
                                                                 through the use of excessive force, an inmate must allege
U.S. at 315–16. As have numerous other courts which
                                                                 the following: (1) subjectively, that the defendants acted
have considered the issue, this Court has found that
                                                                 wantonly and in bad faith; and (2) objectively, that
“the standard for analyzing a civil detainee's Fourteenth
                                                                 the defendants' actions violated “contemporary standards
Amendment [conditions of confinement] claim is the same
                                                                 of decency.” Blyden v. Mancusi, 186 F.3d 252, 262–63
as the Eighth Amendment standard.” Groves v. Patterson,
                                                                 (2d Cir.1999) (internal quotation marks omitted) (citing
09–CV–1002, Memorandum–Decision and Order at *15–
                                                                 Hudson v. McMillian, 503 U.S. 1, 8 [1992] ).
16 (N.D.N.Y. filed Nov. 18, 2009). 7
                                                                 Here, construing the factual allegations of Plaintiff's
7      See Weyant v. Okst, 101 F.3d 845, 856 (2d Cir.1996)       Complaint with special leniency, the Court finds that
       (“[W]hile the Supreme Court has not precisely limned      Plaintiff appears to have alleged facts plausibly suggesting
       the duties of a custodial official under the Due          that he was subjected to excessive force by Defendants
       Process Clause to provide needed medical treatment        Davis and Sill. In addition, by alleging that Defendants
       to a pretrial detainee, it is plain that an unconvicted   Davis, Sill and Nicolette discussed the assault in advance
       detainee's rights are at least as great as those of a
                                                                 of it occurring, and that Nicolette was in the vicinity
       convicted prisoner.”); Walton v. Breeyear, 05–CV–
                                                                 of Plaintiff's room and had an opportunity to intervene
       0194, 2007 WL 446010, at *8, n. 16 (N.D.N.Y. Feb.8,
                                                                 to prevent it, the Complaint sufficiently alleges that
       2007) (Peebles, M.J.) (noting that pretrial detainees
       enjoy protections under the due process clause of the     Defendant Nicolette was personally involved and/or failed
       Fourteenth Amendment parallel to those afforded           to protect Plaintiff from the assault. See Bhuiyan v.
       to sentenced prisoners by the Eighth Amendment);          Wright, 06–CV–0409, 2009 WL 3123484, at *7 (N.D.N.Y.
       Vallen v. Carrol, 02–CV–5666, 2005 WL 2296620,            Sept.29, 2009) (Scullin, J.) (“The fact that defendant Davis
       at ––––8–9 (S.D.N.Y. Sep.20, 2005) (finding that          was not in the room, but was acting as a ‘lookout’ so
       the Eighth Amendment standard of “deliberate              that no one came into the room while plaintiff was being
       indifference” is the correct one for Section 1983         beaten, would not absolve him from liability for the
       claims brought by involuntarily committed mental          assault. An officer's failure to intervene during another
       patients based on alleged failures to protect them        officer's use of excessive force can itself constitute an


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document            65 Filed 06/21/19 Page 138 of 237
2012 WL 651919

Eighth Amendment violation unless the assault is “sudden         35, 44 (W.D.N.Y.), aff'd, 970 F.2d 896 (2d Cir.1992)
and brief,” and the defendant had no real opportunity to         (quoting Estelle v. Gamble, 429 U.S. at 102, 105–06).
prevent it.”); Jeffreys v. Rossi, 275 F.Supp.2d 463, 474         The “deliberate indifference standard embodies both an
(S.D.N.Y.2003) (holding that an officer may be personally        objective and a subjective prong,” both of which the
involved in the use of excessive force if he either directly     plaintiff must establish. Hathaway v. Coughlin, 37 F.3d
participates in the assault or if he was present during the      63, 66 (2d Cir.1994), cert. denied, 513 U.S. 1154, 115
assault, yet failed to intervene on behalf of the victim, even   S.Ct. 1108, 130 L.Ed.2d 1074 (1995). “First, the alleged
though the officer had a reasonable opportunity to do so).       deprivation must be, in objective terms, ‘sufficiently
                                                                 serious.’ “ Id. (citations omitted). Second, the defendant
As a result, a response to these claims is required from         “must act with a sufficiently culpable state of mind.” Id.
Defendants David, Sill, and Nicolette. In so ruling, the
Court expresses no opinion as to whether Plaintiff's claims      With regard to the first element, generally, to be
can withstand a properly filed motion to dismiss or for          sufficiently serious for purposes of the Constitution, a
summary judgment.                                                medical condition must be “a condition of urgency, one
                                                                 that may produce death, degeneration, or extreme pain.”
                                                                 Nance v. Kelly, 912 F.2d 605, 607 (2d Cir.1990) (Pratt,
   2. Deliberate Indifference Claims Against Defendants          J. dissenting) [citations omitted], accord, Hathaway, 37
   Bill, Carver and DeBroize                                     F.3d at 66; Chance v. Armstrong, 143 F.3d 698, 702
Plaintiff alleges that on August 9, 2011, the day after
                                                                 (2d Cir.1998).). 8 Under the subjective component, a
the alleged assault, he attempted to “discuss the incident
                                                                 plaintiff must also allege facts plausibly suggesting that
and what transpired” with Defendants Bill and Carver.
                                                                 the defendant acted with “a sufficiently culpable state of
(Dkt. No. 1 at 5.) Plaintiff alleges that Defendant Bill
                                                                 mind.” Hathaway, 37 F.3d at 66. The requisite culpable
told him, “I don't want to discuss this Mr. Groves, we're
                                                                 mental state is similar to that of criminal recklessness.
too busy for your foolishness and the matter is being
                                                                 Wilson v. Seiter, 501 U.S. 294, 301–03, 111 S.Ct. 2321, 115
investigated.” (Id.) Plaintiff's effort to explain that he was
                                                                 L.Ed.2d 271 (1991). A physician's negligence in treating
frightened by the incident was rebuffed by Defendant
                                                                 or failing to treat a prisoner's medical condition does not
Bill, who told Plaintiff to “grow up.” (Id. at 5–6.) The
                                                                 implicate the Eighth Amendment and is not properly the
following day, Plaintiff attempted to discuss the incident
                                                                 subject of a Section 1983 action. Estelle, 429 U.S. at 105–
with Defendant Carver, his primary therapist, again
without success. A further attempt at discussion later           06; Chance, 143 F.3d at 703. 9
that day was met with Defendant Carver “stating to the
plaintiff in a snotty tone ‘grow the hell up!’ “ (Id. at 6.)     8      Relevant factors informing this determination include
On August 10, 2011, Plaintiff attempted to discuss the                  whether the plaintiff suffers from an injury that a
incident “and his current fears and feelings,” during his               “reasonable doctor or patient would find important
Monday afternoon “Process Group,” which is facilitated                  and worthy of comment or treatment,” a condition
by Defendant DeBroize. As alleged, Defendant DeBroize                   that “significantly affects” a prisoner's daily activities,
told Plaintiff and the other group members that the matter              or “the existence of chronic and substantial pain.”
                                                                        Chance, 143 F.3d at 702.
was under investigation “so no one could discuss the
incident with anyone.” (Id. at 6.)                               9      Thus, a physician who “delay[s] ... treatment based
                                                                        on a bad diagnosis or erroneous calculus of risks and
 *5 To state a claim of deliberate indifference to a serious            costs” does not exhibit the mental state necessary
medical and/or mental health need under the Eighth                      for deliberate indifference. Harrison, 219 F.3d at 139.
Amendment, a plaintiff must first allege facts plausibly                Likewise, an inmate who disagrees with the physician
suggesting that prison officials acted with “deliberate                 over the appropriate course of treatment has no
indifference to serious medical needs.” Estelle v. Gamble,              claim under Section 1983 if the treatment provided
429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).                  is “adequate.” Chance, 143 F.3d at 703. The word
                                                                        “adequate” reflects the reality that “[p]rison officials
“[T]he plaintiff must allege conduct that is ‘repugnant
                                                                        are not obligated to provide inmates with whatever
to the conscience of mankind’ or ‘incompatible with the
                                                                        care the inmates desire. Rather, prison officials
evolving standards of decency that mark the progress
                                                                        fulfill their obligations under the Eighth Amendment
of a maturing society.’ “ Ross v. Kelly, 784 F.Supp.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document          65 Filed 06/21/19 Page 139 of 237
2012 WL 651919

       when the care provided is ‘reasonable.’ “ Jones v.        10     The Court notes that, generally, leave to amend
       Westchester Cnty. Dept. of Corr., 557 F.Supp.2d                  pleadings shall be freely granted when justice
       408, 413 (S.D.N.Y.2008). In addition, “disagreements             so requires. Fed.R.Civ.P. 15(a). However, an
       over medications, diagnostic techniques (e .g., the              opportunity to amend is not required where
       need for X-rays), forms of treatment, or the need                amendment would be futile. John Hancock Mut. Life
       for specialists or the timing of their intervention are          Ins. Co. v. Amerford Int'l Corp., 22 F.3d 458, 462 (2d
       not adequate grounds for a section 1983 claim.”                  Cir.1994). John Hancock Mut. Life Ins. Co., 22 F.3d at
       Sonds v. St. Barnabas Hosp. Corr. Health Servs.,                 462. The Second Circuit has explained that “[w]here it
       151 F.Supp.2d 303, 312 (S.D.N.Y.2001). However,                  appears that granting leave to amend is unlikely to be
       if prison officials consciously delay or otherwise               productive, ... it is not an abuse of discretion to deny
       fail to treat an inmate's serious medical condition              leave to amend.” Ruffolo v. Oppenheimer & Co., 987
       “as punishment or for other invalid reasons,” such               F.2d 129, 131 (2d Cir.1993); see Cuoco v. Moritsugu,
       conduct constitutes deliberate indifference. Harrison,           222 F.3d 99, 112 (2d Cir.2000) (“The problem with
       219 F.3d at 138.                                                 [Plaintiff's] cause of action is substantive; better
Here, even when construed with the utmost special                       pleading will not cure it. Repleading would thus
liberality, Plaintiff's Complaint fails to allege facts                 be futile. Such a futile request to replead should
plausibly suggesting that Defendants Bill, Carver, and                  be denied.”). This rule is applicable even to pro se
DeBroize acted with deliberate indifference to Plaintiff's              plaintiffs. See, e.g., Cuoco, 222 F.3d at 103.
serious mental health condition when they declined
to discuss the incident of August 8, 2011. There is                 3. Failure to Supervise Claims Against Defendants Bill,
nothing in the Complaint that even remotely suggests that           Carver, DeBroize, Nowicki, Maxymillian, and Hogan
the requested conversations were integral to Plaintiff's         To prevail on a claim under 42 U.S.C. § 1983, a
treatment as a convicted sex offender involuntarily              defendant must be personally involved in the plaintiff's
committed to CNYPC, or that Defendants' refusal to               constitutional deprivation. McKinnon v. Patterson, 568
discuss the incident with Plaintiff when he requested to do      F.2d 930, 934 (2d Cir.1977). Generally, for purposes of 42
so caused Plaintiff to suffer any harm or worsening of his       U.S.C. § 1983, supervisory personnel may be considered
condition. In addition, Plaintiff does not allege that any       “personally involved” only if they (1) directly participated
of these Defendants acted with the requisite culpable state      in the violation, (2) failed to remedy that violation after
of mind.                                                         learning of it through a report or appeal, (3) created,
                                                                 or allowed to continue, a policy or custom under which
Moreover, the statements made by Defendants Bill and             the violation occurred, (4) had been grossly negligent in
Carver that he should “grow up,” even if construed as            managing subordinates who caused the violation, or (5)
verbal harassment, do not give rise to a cognizable claim        exhibited deliberate indifference to the rights of inmates by
that may be pursued under Section 1983. Allegations of           failing to act on information indicating that the violation
verbal harassment are insufficient to support a Section          was occurring. 11
1983 claim. Johnson v. Eggersdorf, 8 F. App'x 140, 143
(2d Cir.2001); see also Purcell v. Coughlin, 790 F.2d 263,       11     Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995)
265 (2d Cir.1986) (“[A]llegations of verbal harassment are              (adding fifth prong); Wright, 21 F.3d at 501 (adding
insufficient to base a § 1983 claim if no specific injury is            fifth prong); Williams v. Smith, 781 F.2d 319, 323–324
alleged .”).                                                            (2d Cir.1986) (setting forth four prongs).
                                                                 Holding a position in a hierarchical chain of command,
 *6 For these reasons, Plaintiff's deliberate indifference
                                                                 without more, is insufficient to support a showing
claims against Defendants Bill, Carver, and DeBroize
                                                                 of personal involvement. McKinnon, 568 F.2d at 934.
are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)
                                                                 Rather, a plaintiff must demonstrate “ ‘a tangible
and Fed.R.Civ.P. 12(b)(6). Moreover, because the Court
                                                                 connection between the acts of the defendant and the
cannot imagine how Plaintiff might correct this claim
                                                                 injuries suffered.’ “ Austin v. Pappas, 04–CV–7263, 2008
through better pleading, he is not granted leave to attempt
                                                                 WL 857528, at *2 (S.D.N.Y. Mar.31, 2008) (quoting
to do so in an amended pleading. 10 Rather, this claim is        Bass v. Jackson, 790 F.2d 260, 263 [2d Cir.1986] )
hereby dismissed with prejudice.                                 (other citation omitted). An official's failure to respond
                                                                 to grievance letters from inmates, however, “does not


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document          65 Filed 06/21/19 Page 140 of 237
2012 WL 651919

establish supervisory liability.” Watson v. McGinnis, 964        on August 8, 2011. As a result, Plaintiff's claims
                                      12
F.Supp. 127, 130 (S.D.N.Y.1997). Moreover, “the law              against Defendants Bill, Carver, DeBroize, Nowicki,
is clear that inmates do not enjoy a constitutional right        Maxymillian, and Hogan arising from this incident are
to an investigation of any kind by government officials.”        sua sponte dismissed pursuant to 28 U.S.C. § 1915(e)
Pine v. Seally, 9–CV–1198, 2011 WL 856426, at *9                 (2)(B)(ii) and Fed.R.Civ.P. 12(b)(6). This dismissal is
                                                                 without prejudice to Plaintiff's right to file an Amended
(N.D.N.Y. Feb.4, 2011). 13
                                                                 Complaint that corrects the above-described pleading
                                                                 defects, and states a viable claim against these Defendants.
12     See also Gillard v. Rosati, 08–CV–1104, 2011 WL           The Court notes that, at this early stage of the case,
       4402131, at *7 (N.D.N.Y. Aug.22, 2011) (Peebles,          Plaintiff has the right—without leave of the Court—
       J.) (“It is well-established that without more, ‘mere
                                                                 to file an Amended Complaint within the time limits
       receipt of letters from an inmate by a supervisory
                                                                 established by Fed.R.Civ.P. 15(a)(1)(B). However, if he
       official regarding a medical claim is insufficient
                                                                 seeks to file an Amended Complaint after those time
       to constitute personal liability.” [internal quotation
       marks and brackets omitted] ); Greenwaldt v.
                                                                 limits, he must file a motion for leave to file an Amended
       Coughlin, 93–CV–6551, 1995 WL 232736, at *4               Complaint in accordance with Fed.R.Civ.P. 15(a)(2).
       (S.D.N.Y. Apr.19, 1995) (“it is well-established that     In either event, Plaintiff is advised that any Amended
       an allegation that an official ignored a prisoner's       Complaint must be a complete pleading that will replace and
       letter of protest and request for an investigation of     supersede the original Complaint in its entirety, and that
       allegations made therein is insufficient to hold that     may not incorporate by reference any portion of the original
       official liable for the alleged violations.”); Clark v.   Complaint. See N.D.N.Y. L.R. 7.1(a) (4).
       Coughlin, 92–CV 0920, 1993 WL 205111, at *5 n. 2
       (S.D.N.Y. Jun.10, 1993) (“Courts in this jurisdiction      *7 Finally, although Plaintiff names Sgt. Sweet as a
       have consistently held that an inmate's single letter     Defendant in the caption of the complaint and in the
       does not constitute the requisite personal involvement
                                                                 listing of the parties, he has not set forth in the Complaint
       in an alleged constitutional deprivation to trigger the
                                                                 any allegations of fact regarding the conduct of this
       Commissioner's liability.”)
                                                                 Defendant complained of. (See generally Dkt. No. 1.) As
13     See also Bernstein v. N.Y., 591 F.Supp.2d 448, 460        a result, the Complaint fails to state a claim upon which
       (S.D.N.Y.2008) (“Courts within the Second Circuit         relief may be granted and Sgt. Sweet is dismissed from
       have determined that there is no constitutional right     this action without prejudice to Plaintiff's right to file an
       to an investigation by government officials.” [internal   Amended Complaint as set forth above.
       quotation marks, brackets and ellipsis omitted] ).
In his Complaint, Plaintiff alleges in wholly conclusory
terms that Defendants Bill, Carver, DeBroize, Nowicki,           IV. MOTION FOR INJUNCTIVE RELIEF
Maxymillian, and Hogan failed to “adequately train the           A preliminary injunction is an “extraordinary remedy
staff under their supervision and fail[ed] to act within         that should not be granted as a routine matter.” Patton
the scope and training of the position and job title they        v. Dole, 806 F.2d 24, 28 (2d Cir.1986). In most cases,
hold.” (Dkt. No. 1 at 8.) Plaintiff alleges that he submitted    to warrant the issuance of a preliminary injunction, a
a letter of complaint to Defendant Hogan and wrote               movant must show (a) irreparable harm and (b) either
to Defendant Nowicki on several occasions expressing             (1) a likelihood of success on the merits of the claim
concern his complaint had not been responded to, only to         or (2) sufficiently serious questions going to the merits,
be advised that in September, 2011 that an investigation         and a balance of hardships tipping decidedly in favor of
was ongoing. (Id. at 6–7.) Plaintiff does not allege that any    the moving party. D.D. ex rel. V.D. v. New York City
of these Defendants personally participated in the alleged       Bd. of Educ., 465 F.3d 503, 510 (2d Cir.2006) (quotation
assault on August 8, 2011.                                       omitted). “The purpose of issuing a preliminary injunction
                                                                 is to ‘preserve the status quo and prevent irreparable
Here, even when construed with the utmost special                harm until the court has an opportunity to rule on
liberality, Plaintiff's Complaint fails to allege facts          the ... merits.’ “ Candelaria v. Baker, 00–CV–912, 2006
plausibly suggesting any personal involvement by these           WL 618576, at *3 (W.D.N.Y. Mar.10, 2006) (quoting
Defendants in the alleged used of excessive force                Devose v. Herrington, 42 F.3d 470, 471 [8th Cir.1994]
                                                                 ). Preliminary injunctive relief “ ‘should not be granted


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document          65 Filed 06/21/19 Page 141 of 237
2012 WL 651919

unless the movant, by a clear showing, carries the burden        Carver and DeBroize be “restrained from being within 100
of persuasion.’ “ Moore v. Consolidated Edison Co. of            feet from the plaintiff in any form or matter.” (Id. at 2.)
New York, Inc., 409 F.3d 506, 510 (2d Cir.2005) (quoting
Mazurek v. Armstrong, 520 U.S. 968, 972 [1997] ). “Where         The Court has reviewed Plaintiff's motion papers
there is an adequate remedy at law, such as an award             thoroughly and considered the claims asserted therein
of money damages, injunctions are unavailable except in          in the light most favorable to Plaintiff, as a pro se
extraordinary circumstances.” Moore, 409 F.3d at 510             litigant. Based upon that review, the Court finds that the
(citing Morales v. Trans World Airlines, Inc., 504 U.S. 374,     harm Plaintiff alleges is purely speculative and, therefore,
381, 112 S.Ct. 2031, 119 L.Ed.2d 157 (1992). The same            not “irreparable.” Plaintiff's motion is supported only
standards govern consideration of an application for a           by a recitation of the alleged assault in August, 2011.
temporary restraining order. Perri v. Bloomberg, 06–CV–          (Id. at 1–4.) Plaintiff has not supported the claims of
0403, 2008 WL 2944642, at *2 (E.D.N.Y. Jul.31, 2008)             ongoing misconduct set forth in his motion papers with
[citation omitted]. The district court has broad discretion      any factual allegations, such as the dates on which the
in determining whether to grant a preliminary injunction.        misconduct occurred, the nature of the injuries he claims
Moore, 409 F.3d at 511.                                          to have suffered, the identities of the persons responsible
                                                                 for the conduct he seeks to enjoin, or the relationship
“The Second Circuit has defined ‘irreparable harm’               between those actions and the claims asserted in his
as ‘certain and imminent harm for which a monetary               Complaint. Simply stated, Plaintiff's alleged fear of future
award does not adequately compensate,’ noting that               wrongdoing by the Defendants is not sufficient to warrant
‘only harm shown to be non-compensable in terms of               the extraordinary remedy of preliminary injunctive relief.
money damages provides the basis for awarding injunctive
relief.’ “ Perri, 2008 WL 2944642, at *2 (citing Wisdom          The Court further notes that the requested injunctive
Import Sales Co., L.L.C. v. Labatt Brewing Co., Ltd., 339        relief cannot be granted unless there is also proof that
F.3d 101, 113–14 [2d Cir.2003] ); see also Kamerling v.          Plaintiff has a likelihood of succeeding on the merits of
Massanari, 295 F.3d 206, 214 (2d Cir.2002) (“To establish        his claim, or evidence that establishes sufficiently serious
irreparable harm, a party seeking preliminary injunctive         questions going to the merits of his claim and a balance
relief must show that there is a continuing harm which           of hardships tipping decidedly toward him. See Covino
cannot be adequately redressed by final relief on the            v. Patrissi, 967 F.2d 73, 77 (2d Cir.1992). Plaintiff has
merits and for which money damages cannot provide                failed to submit proof or evidence that meets this standard.
adequate compensation.”) (internal quotation omitted).           Plaintiff's allegations, standing alone, are not sufficient
Speculative, remote or future injury is not the province         to entitle him to preliminary injunctive relief. See Ivy
of injunctive relief. Los Angeles v. Lyons, 461 U.S. 95,         Mar Co. v. C.R. Seasons Ltd., 907 F.Supp. 547, 561
111–12, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983); see also          (E.D.N.Y.1995) (“[B]are allegations, without more, are
Hooks v. Howard, 07–CV–0724, 2008 WL 2705371, at *2              insufficient for the issuance of a preliminary injunction.”);
(N.D.N.Y. Jul.3, 2008) (citation omitted) (“Irreparable          Hancock v. Essential Resources, Inc., 792 F.Supp. 924, 928
harm must be shown to be imminent, not remote or                 (S.D.N.Y.1992) (“Preliminary injunctive relief cannot rest
speculative, and the injury must be such that it cannot be       on mere hypotheticals.”). Without evidence to support his
fully remedied by monetary damages.”).                           claims that he is in danger from the actions of anyone at
                                                                 CNYPC, the Court will not credit Plaintiff's conclusory
 *8 Plaintiff has submitted a document entitled “Order to        allegations that he will be retaliated against or harmed in
Show Cause for Preliminary Injunction and Tempor[ary]            the future.
Restraining Order.” (Dkt. No. 3.) Construed liberally,
Plaintiff's submission seeks a temporary restraining             Plaintiff has failed to establish either of the two requisite
order and injunctive relief enjoining Defendants from            elements discussed above. As a result, Plaintiff's request
“submitting and filing false and untrue statements and           for a temporary restraining order and/or injunctive relief
reports” regarding the August 11, 2011 incident, and to          is denied.
“stop all retaliatory actions against the plaintiff ....“ (Id.
at 1.) Plaintiff also seeks an “Order of Seperation [sic]”
directing that Defendants Davis, Sill, Nicolette, Bill,          V. MOTION FOR APPOINTMENT OF COUNSEL



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         8
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document       65 Filed 06/21/19 Page 142 of 237
2012 WL 651919

 *9 Courts cannot utilize a bright-line test in determining   it appears to the Court as though, to date, Plaintiff has
whether counsel should be appointed on behalf of an           been able to effectively litigate this action; (3) while it is
indigent party. Hendricks v. Coughlin, 114 F.3d 390, 392–     possible that there will be conflicting evidence implicating
93 (2d Cir.1997). Instead, a number of factors must be        the need for cross-examination at the time of the trial, as is
carefully considered by the court in ruling upon such a       the case in many actions brought under 42 U.S.C. § 1983
motion:                                                       by pro se litigants, “this factor alone is not determinative
                                                              of a motion for appointment of counsel,” Velasquez, 899
                                                              F.Supp. at 974; (4) if this case survives any dispositive
            [T]he district judge should first                 motions filed by Defendants, it is highly probable that
            determine whether the indigent's                  this Court will appoint trial counsel at the final pretrial
            position seems likely to be of                    conference; (5) this Court is unaware of any special reasons
            substance. If the claim meets this                why appointment of counsel at this time would be more
            threshold requirement, the court                  likely to lead to a just determination of this litigation;
            should then consider the indigent's               and (6) Plaintiff's motion for counsel is not accompanied
            ability to investigate the crucial                by documentation that substantiates his efforts to obtain
            facts, whether conflicting evidence               counsel from the public and private sector.
            implicating the need for cross
            examination will be the major proof               For these reasons, Plaintiff's motion for the appointment
            presented to the fact finder, the                 of counsel is denied without prejudice. After the
            indigent's ability to present the case,           Defendants have responded to the allegations in the
            the complexity of the legal issues                Complaint which survive sua sponte review, and the
            and any special reason in that case               parties have undertaken discovery, Plaintiff may file a
            why appointment of counsel would                  second motion for the appointment of counsel, at which
            be more likely to lead to a just                  time the Court may be better able to determine whether
            determination.                                    such appointment is warranted in this case. Plaintiff
                                                              is advised that any second motion for appointment of
                                                              counsel must be accompanied by documentation that
                                                              substantiates his efforts to obtain counsel from the public
Terminate Control Corp. v. Horowitz, 28 F.3d 1335,
                                                              and private sector.
1341 (2d Cir.1994) (quoting Hodge v. Police Officers,
802 F.2d 58, 61 [2d Cir.1986] ). This is not to say that
                                                              *10 ACCORDINGLY, it is
all, or indeed any, of these factors are controlling in a
particular case. 14 Rather, each case must be decided on
                                                              ORDERED that Plaintiff's motion to proceed in forma
its own facts. Velasquez v. O'Keefe, 899 F.Supp. 972, 974
                                                              pauperis (Dkt. No. 2) is GRANTED; 15 and it is further
(N.D.N.Y.1995) (McAvoy, C.J.) (citing Hodge, 802 F.2d
at 61).
                                                              15     Plaintiff should note that he will still be required to
14                                                                   pay fees that he may incur in this action, including but
       For example, a plaintiff's motion for counsel must
                                                                     not limited to copying and/or witness fees.
       always be accompanied by documentation that
       substantiates his efforts to obtain counsel from the   ORDERED that Plaintiff's motion for injunctive relief
       public and private sector, and such a motion may       (Dkt. No. 3) is DENIED; and it is further
       be denied solely on the failure of the plaintiff to
       provide such documentation. See Terminate Control      ORDERED that Plaintiff's motion for appointment of
       Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir.1994);   counsel (Dkt. No. 4) is DENIED without prejudice; and it
       Cooper v. Sargenti Co., Inc., 877 F.2d 170, 172, 174   is further
       (2d Cir.1989) [citation omitted].
Upon due consideration, the Court finds that the relevant     ORDERED that Plaintiff's claims of deliberate
factors weigh decidedly against granting Plaintiff's motion   indifference against Defendants Bill, Carver and DeBroize
at this time. For example, the Court finds as follows: (1)    are sua sponte DISMISSED with prejudice pursuant to 28
the case does not present novel or complex issues; (2)


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
       Case
Groves v. Davis,9:17-cv-01003-BKS-TWD
                 Not Reported in F.Supp.2d (2012)Document             65 Filed 06/21/19 Page 143 of 237
2012 WL 651919

U.S.C. § 1915(e)(2) (B)(ii) and Fed.R.Civ.P. 12(b)(6); and          together with a copy of this Decision and Order; and it is
                                                                    further
it is further

                                                                    ORDERED that, after service of process on Defendants, a
ORDERED that Plaintiff's claims against Defendants Bill,
                                                                    response to the Complaint shall be filed by the Defendants
Carver, DeBroize, Nowicki, Maxymillian, and Hogan
                                                                    or their counsel as provided for in the Federal Rules of
arising from their alleged personal involvement in the
                                                                    Civil Procedure; and it is further
August 8, 2011 incident are sua sponte DISMISSED
without prejudice and with leave to amend in this action in
                                                                    ORDERED that all pleadings, motions and other
accordance with Fed.R.Civ.P. 15 (as described above in
                                                                    documents relating to this action be filed with the Clerk
Part III.B.3. of this Decision and Order), pursuant to 28
                                                                    of the United States District Court, Northern District of
U.S.C. § 1915(e)(2)(B)(ii) and Fed.R.Civ.P. 12(b)(6); and
                                                                    New York, 7th Floor, Federal Building, 100 S. Clinton
it is further
                                                                    St., Syracuse, New York 13261–7367. Any paper sent by
                                                                    a party to the Court or the Clerk must be accompanied
ORDERED that Defendant Sweet is sua sponte
                                                                    by a certificate showing that a true and correct copy of it
DISMISSED without prejudice and with leave to be
                                                                    was mailed to all opposing parties or their counsel. Any
reinstated as a Defendant in this action in accordance with
                                                                    document received by the Clerk or the Court which does
Fed.R.Civ.P. 15, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)
                                                                    not include a certificate of service showing that a copy was
and Fed.R.Civ.P. 12(b)(6); and it is further
                                                                    served upon all opposing parties or their attorneys will be
                                                                    stricken from the docket . Plaintiff must comply with any
ORDERED that Plaintiff's Complaint (Dkt. No. 1) is
                                                                    requests by the Clerk's Office for any documents that are
otherwise accepted for filing (i.e., as to the claims against
                                                                    necessary to maintain this action. All parties must comply
Defendants Davis, Sill, and Nicolette arising from the
                                                                    with Local Rule 7.1 of the Northern District of New York
August 8, 2011 incident); and it is further
                                                                    in filing motions. Plaintiff is also required to promptly
                                                                    notify, in writing, the Clerk's Office and all parties or their
ORDERED that Plaintiff provide a summons, USM–285
                                                                    counsel of any change in Plaintiff's address; his failure to so
form and a copy of the complaint for Defendant Davis,
                                                                    may result in the dismissal of this action. All motions will be
Sill and Nicollette for service, and upon receipt from
                                                                    decided on submitted papers without oral argument unless
Plaintiff of the documents required for service of process,
                                                                    otherwise ordered by the Court.
the Clerk shall (1) issue summonses and forward them,
along with copies of the Complaint to the United States
Marshal for service upon the remaining Defendants, and              All Citations
(2) forward a copy of the summons and Complaint by mail
to the Office of the New York State Attorney General,               Not Reported in F.Supp.2d, 2012 WL 651919

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
      Case
Thompson     9:17-cv-01003-BKS-TWD
         v. Carlsen,                           Document
                     Not Reported in F.Supp.2d (2010)          65 Filed 06/21/19 Page 144 of 237
2010 WL 843872


                                                            ORDERED that Defendants' Motion for Summary
                  2010 WL 843872
                                                            Judgment (Dkt. No. 24) is GRANTED and the Complaint
    Only the Westlaw citation is currently available.
                                                            (Dkt. No. 1) is DISMISSED in its entirety. The Clerk
 This decision was reviewed by West editorial               of the Court is instructed to enter judgment in favor of
staff and not assigned editorial enhancements.              Defendants and to close the file in this matter.

               United States District Court,
                     N.D. New York.                         IT IS SO ORDERED.

             Derrick THOMPSON, Plaintiff,
                                                                REPORT-RECOMMENDATION and ORDER
                           v.
           Mr. CARLSEN, Superintendent of                   RANDOLPH F. TREECE, United States Magistrate
        Ulster Correctional Facility; White, Ms.,           Judge.
         Administrative Nurse; Franza, Nurse,
                                                            Pro se Plaintiff Derrick Thompson has filed a civil
      Ulster Correctional Facility; Crawley, Nurse,
                                                            rights action, pursuant to 42 U.S.C. § 1983, alleging
       Ulster Correctional Facility, Defendants.
                                                            that Defendants were deliberately indifferent to his
             Civ. No. 9:08-CV-487 (TJM/RFT).                serious medical needs and therefore violated his Eighth
                              |                             Amendment rights. Dkt. No. 1, Compl. Defendants now
                       March 10, 2010.                      move for summary judgment pursuant to FED. R. CIV.
                                                            P. 56(c). Dkt. No. 24. Plaintiff opposes the Motion. Dkt.
Attorneys and Law Firms                                     No. 26. For the reasons that follow, it is recommended
                                                            that the Defendants' Motion be GRANTED.
Derrick Thompson, Rego Park, NY, pro se.

Hon. Andrew M. Cuomo, Attorney General for the State
of New York, Krista A. Rock, Esq., Assistant Attorney                               I. FACTS
General, of Counsel, Albany, NY, for Defendants.
                                                            The following facts were derived mainly from the
                                                            Defendants' Statement of Material Facts, submitted in
                                                            accordance with N.D.N.Y.L.R. 7.1, which were not,
                     DECISION & ORDER
                                                            in their entirety, specifically countered nor opposed by
THOMAS J. McAVOY, Senior District Judge.                    Plaintiff. See N.D.N.Y.L.R. 7.1(a)(3) (“Any facts set forth
                                                            in the Statement of Material Facts shall be deemed admitted
I. INTRODUCTION                                             unless specifically controverted by the opposing party.”
 *1 This pro se action brought pursuant to 42 U.S.C.        (emphasis in original)). However, where Plaintiff has
§ 1983 was referred to the Hon. Randolph F. Treece,         contradicted Defendants' Statement of Material Facts,
United States Magistrate Judge, for a Report and            either in his Complaint or in his Response in Opposition
Recommendation pursuant to 28 U.S.C. § 636(b) and           to Defendants' Motion, we will not deem those facts
Local Rule 72.3(c). No objections to the Report-            admitted for the purposes of addressing this Motion.
Recommendation and Order dated February 16, 2010
have been filed, and the time to do so has expired.         At around 9 a.m. on October 9, 2007, while Plaintiff was
Furthermore, after examining the record, this Court has     housed at Ulster Correctional Facility (“Ulster”), Plaintiff
determined that the Report-Recommendation and Order         complained to his dorm officer about pain in his chest.
is not subject to attack for plain error or manifest        Dkt. No. 24, Defs.' 7.1 Statement at ¶ 1. The dorm officer
injustice. Accordingly, the Court adopts the Report-        called Defendant Nurse Franza and informed her that
Recommendation and Order for the reasons stated             Plaintiff wished to be seen by medical staff as soon as
therein.                                                    possible. Id. at ¶ 2. At the time Franza received that call,
                                                            the regular sick call for that day was over, nonetheless, an
It is therefore,


                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.                               1
      Case
Thompson     9:17-cv-01003-BKS-TWD
         v. Carlsen,                           Document
                     Not Reported in F.Supp.2d (2010)               65 Filed 06/21/19 Page 145 of 237
2010 WL 843872

emergency sick call procedure is available every day for
inmates who need to be seen for a medical emergency. Id.
at ¶¶ 3-4.
                                                                                       II. DISCUSSION

At around 9:30 a.m. that morning, Defendant Nurse
Crawley received a phone call from a corrections officer                       A. Summary Judgment Standard
working in Plaintiff's housing dorm, stating that Plaintiff
                                                                  Pursuant to FED. R. CIV. P. 56(c), summary judgment
was complaining about burning in his chest and wanted
                                                                  is appropriate only where “there is no genuine issue as
to be seen by medical staff. Id. at ¶ 9. Crawley advised
                                                                  to any material fact and [the moving party] is entitled
the corrections officer that Plaintiff should sign up for the
                                                                  to judgment as a matter of law.” The moving party
next available sick call. Id. at ¶ 10; Pl.'s Resp. in Opp'n
                                                                  bears the burden to demonstrate through “ ‘pleadings,
to Defs.' Mot., Mem. of Law at p. 2. The corrections
                                                                  depositions, answers to interrogatories, and admissions
officer asked Crawley whether Plaintiff should be sent
                                                                  on file, together with [ ] affidavits, if any,’ “ that there is
for emergency sick call, to which Crawley responded
                                                                  no genuine issue of material fact. F.D.I.C. v. Giammettei,
that Plaintiff's description of his medical problem did
                                                                  34 F.3d 51, 54 (2d Cir.1994) (citing Celotex Corp. v.
not seem to constitute a medical emergency. Defs.' 7.1
                                                                  Catrett, 477 U.S. 317, 323 (1986)). “When a party has
Statement at ¶¶ 11-12. Crawley questioned the officer
                                                                  moved for summary judgment on the basis of asserted
about whether Plaintiff was showing any signs of distress,
                                                                  facts supported as required by [Federal Rule of Civil
including profuse sweating, chest pain and/or difficulty
                                                                  Procedure 56(e) ] and has, in accordance with local court
breathing. Id. at ¶ 13; Pl.'s Mem. of Law at pp. 3-4. There
                                                                  rules, served a concise statement of the material facts as
was no indication that Plaintiff was exhibiting any such
                                                                  to which it contends there exist no genuine issues to be
symptoms. Defs.' 7.1 Statement at ¶ 14.
                                                                  tried, those facts will be deemed admitted unless properly
                                                                  controverted by the nonmoving party.” Glazer v. Formica
 *2 Thereafter, a sergeant sent Plaintiff to the infirmary
                                                                  Corp., 964 F.2d 149, 154 (2d Cir.1992).
to be seen by medical staff. Id. at ¶ 15. Nurse Crawley
attended to Plaintiff upon his arrival in the infirmary,
                                                                  To defeat a motion for summary judgment, the non-
where he complained of chest pain. Id. at ¶¶ 16-17; Pl.'s
                                                                  movant must “set out specific facts showing [that there
Mem. of Law at p. 2. Plaintiff left the emergency room
                                                                  is] a genuine issue for trial,” and cannot rest “merely
area without permitting Crawley to complete a more
                                                                  on allegations or denials” of the facts submitted by the
thorough physical examination. Defs.' 7.1 Statement at
                                                                  movant. FED. R. CIV. P. 56(e); see also Scott v. Coughlin,
¶ 21. Crawley issued Plaintiff a Misbehavior Report,
                                                                  344 F.3d 282, 287 (2d Cir.2003) (“Conclusory allegations
alleging that after he arrived at the infirmary on October
                                                                  or denials are ordinarily not sufficient to defeat a motion
9, 2007, Crawley denied his request for non-emergency
                                                                  for summary judgment when the moving party has set
medication and Plaintiff became loud, argumentative,
                                                                  out a documentary case.”); Rexnord Holdings, Inc. v.
and refused further assessment. Id. at ¶ 22; Dkt.
                                                                  Bidermann, 21 F.3d 522, 525-26 (2d Cir.1994). To that
No. 24-10, Nurse W. Crawley Aff., dated June 10,
                                                                  end, sworn statements are “more than mere conclusory
2009, Ex. C, Misbehavior Rep., dated Oct. 9, 2007
                                                                  allegations subject to disregard ... they are specific and
(hereinafter “Misbehavior Rep.”). In the Misbehavior
                                                                  detailed allegations of fact, made under penalty of perjury,
Report, Plaintiff was charged with interference with an
                                                                  and should be treated as evidence in deciding a summary
employee, harassment, and disobeying a direct order.
                                                                  judgment motion” and the credibility of such statements
Defs.' 7.1 Statement at ¶ 22; Misbehavior Rep. Plaintiff
                                                                  is better left to a trier of fact. Scott v. Coughlin, 344 F.3d
pled guilty to all three charges. Defs.' 7.1 Statement at ¶ 23.
                                                                  at 289 (citing Flaherty v. Coughlin, 713 F.2d 10, 13 (2d
                                                                  Cir.1983) and Colon v. Coughlin, 58 F.3d 865, 872 (2d
On October 10, 2007, Plaintiff again went to the infirmary
                                                                  Cir.1995)).
and was seen by Defendant Franza. Id. at ¶ 24. Plaintiff
filed a Grievance regarding the allegedly inappropriate
                                                                   *3 When considering a motion for summary judgment,
medical care provided on October 9, 2007. Id. at ¶ 25. That
                                                                  the court must resolve all ambiguities and draw all
Grievance was processed pursuant to departmental policy
                                                                  reasonable inferences in favor of the non-movant. Nora
and was ultimately denied. Id. at ¶¶ 28-29.
                                                                  Beverages, Inc. v. Perrier Group of Am., Inc., 164 F.3d 736,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
      Case
Thompson     9:17-cv-01003-BKS-TWD
         v. Carlsen,                           Document
                     Not Reported in F.Supp.2d (2010)              65 Filed 06/21/19 Page 146 of 237
2010 WL 843872

742 (2d Cir.1998). “[T]he trial court's task at the summary      and substantial pain.” Chance v. Armstrong, 143 F.3d at
judgment motion stage of the litigation is carefully limited     702 (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60
to discerning whether there are any genuine issues of            (9th Cir.1992)). The second prong is a subjective standard
material fact to be tried, not to deciding them. Its duty, in    requiring a plaintiff to demonstrate that the defendant
short, is confined at this point to issue-finding; it does not   acted with the requisite culpable mental state similar to
extend to issue-resolution.” Gallo v. Prudential Residential     that of criminal recklessness. Wilson v. Seiter, 501 U.S.
Servs., Ltd. P'ship, 22 F.3d 1219, 1224 (2d Cir.1994).           294, 301-03 (1991); Hathaway I, 37 F.3d at 66. A plaintiff
Furthermore, where a party is proceeding pro se, the             must demonstrate that the defendant acted with reckless
court must “read [his or her] supporting papers liberally,       disregard to a known substantial risk of harm. Farmer
and ... interpret them to raise the strongest arguments          v. Brennan, 511 U.S. at 836. This requires “something
that they suggest.” Burgos v. Hopkins, 14 F.3d 787, 790          more than mere negligence ... but something less than
(2d Cir.1994), accord, Soto v. Walker, 44 F.3d 169, 173          acts or omissions for the very purpose of causing harm or
(2d Cir.1995). Nonetheless, mere conclusory allegations,         with knowledge that harm will result.” Id. at 835; see also
unsupported by the record, are insufficient to defeat a          Weyant v. Okst, 101 F.3d 845, 856 (2d Cir.1996) (citing
motion for summary judgment. See Carey v. Crescenzi,             Farmer ). Further, a showing of medical malpractice is
923 F.2d 18, 21 (2d Cir.1991).                                   insufficient to support an Eighth Amendment claim unless
                                                                 “the malpractice involves culpable recklessness, i.e., an
                                                                 act or a failure to act by the prison doctor that evinces
                                                                 ‘a conscious disregard of a substantial risk of serious
               B. Eighth Amendment Claim
                                                                 harm.’ “ Chance v. Armstrong, 143 F.3d at 702 (quoting
To state an Eighth Amendment claim for denial of                 Hathaway v. Coughlin (“Hathaway II”), 99 F.3d 550, 553
adequate medical care, a prisoner must demonstrate that          (2d Cir.1996)); see also Hernandez v. Keane, 341 F.3d 137,
prison officials acted with “deliberate indifference to          144 (2d Cir.2003) (citations omitted).
serious medical needs.” Estelle v. Gamble, 429 U.S. 97,
104 (1976). The plaintiff must allege conduct that is “           *4 In this case, Plaintiff asserts that Defendants Franza
‘repugnant to the conscience of mankind’ or ‘incompatible        and Crawley were deliberately indifferent to his serious
with the evolving standards of decency that mark the             medical needs when they allegedly denied him treatment
progress of a maturing society.’ “ Ross v. Kelly, 784            for his chest pain on October 9 and 10, 2007.
F.Supp. 35, 44 (W.D.N.Y.), aff'd, 970 F.2d 896 (2d
Cir.1992)) (quoting Estelle v. Gamble, 429 U.S. at 102,
105-06).                                                                         1. Claims against Crawley

To state a claim for denial of medical care, a prisoner          In his Complaint, Plaintiff alleges that on October 9,
must demonstrate (1) a serious medical condition and             2007, Defendant Crawley denied his request to see a
(2) deliberate indifference. Farmer v. Brennan, 511 U.S.         doctor and denied him medical treatment. Compl. at p. 3.
825, 834-35 (1994); Hathaway v. Coughlin (“Hathaway              Plaintiff further asserts that he was seen by a doctor on
I”), 37 F.3d 63, 66 (2d Cir.1994). The first prong               the following day, and was diagnosed as having a heart
is an objective standard and considers whether the               murmur. Id. In his Grievance, dated October 9, 2007,
medical condition is sufficiently serious. The Second            Plaintiff made the following allegations: On October 9th,
Circuit has stated that a medical need is serious if it          Crawley denied his request to see a doctor through a
presents “ ‘a condition of urgency’ that may result in           corrections officer with whom she was speaking on the
‘degeneration’ or ‘extreme pain.’ “ Chance v. Armstrong,         telephone. Grievance at p. 2. Thereafter, Plaintiff was sent
143 F.3d 698, 702 (2d Cir.1998) (quoting Hathaway                down to the medical clinic, where Crawley again denied
I, 37 F.3d 63, 66 (2d Cir.1994)). Among the relevant             him the medical attention he needed. Id.
factors to consider are “[t]he existence of an injury that
a reasonable doctor or patient would find important              In her Affidavit submitted in support of the Motion
and worthy of comment or treatment; the presence                 for Summary Judgment, Crawley affirms that on the
of a medical condition that significantly affects an             morning of October 9th, she received a phone call from
individuals daily activities; or the existence of chronic        a corrections officer working in Plaintiff's housing dorm,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
      Case
Thompson     9:17-cv-01003-BKS-TWD
         v. Carlsen,                           Document
                     Not Reported in F.Supp.2d (2010)                65 Filed 06/21/19 Page 147 of 237
2010 WL 843872

who told her that Plaintiff “was complaining of burning          Carlsen Aff., dated June 22, 2009, Ex. C, Disciplinary Hr'g
in his chest and that he was out of his acid reflux              Tr., dated Oct. 20, 2007, at p. 4 (pleading guilty with an
medication and wanted to be seen by medical staff as             explanation to all three charges).
soon as possible.” 1 Crawley Aff. at ¶¶ 5-6. Crawley
swears that she asked the officer “whether plaintiff was         2      In his Complaint, Plaintiff does not bring any claims
showing any signs of distress, including profuse sweating,              related to the filing of the Misbehavior Report. In
chest pain and/or difficulty breathing, which would have                his Response to Defendants' Motion, Plaintiff alleges
been indicators of some sort of cardiac event.” Crawley                 that the Misbehavior Report was false and retaliatory
Aff. at ¶ 8. However, because “[t]here was no indication                in nature. These new and conclusory claims are
                                                                        addressed below in Part II.B.3.
that plaintiff was suffering any such symptoms,” Crawley
concluded that it was not an emergency situation, and             *5 Crawley asserts that Plaintiff has failed to
“advised the Corrections Officer that [Plaintiff] should         demonstrate any deliberate indifference on her part. We
sign up for the next available regular sick call.” Crawley       agree. Plaintiff has offered no evidence to rebut Crawley's
Aff. at ¶¶ 7-9. Crawley states that shortly thereafter, a        sworn Affidavit. Furthermore, based on the allegations
sergeant called and informed her he was sending Plaintiff        contained in Plaintiff's Grievance, it appears that Crawley
to the infirmary. Id. at ¶ 10. According to Crawley,             examined Plaintiff, determined his condition was non-
upon Plaintiff's arrival at the infirmary, he showed no          severe based on his subjective complaints and his lack of
signs of physical distress, complained only of a burning         symptoms, and told him to submit his request for medicine
sensation in his chest, and asked for more acid reflux           in accordance with standard non-emergency procedures.
medication, showing her a prior prescription for acid            Even assuming Crawley was incorrect in her medical
reflux medication. Id. at ¶ 11. Plaintiff denies asking          assessment of Plaintiff's condition, 3 such a misdiagnosis
for medication, Pl.'s Mem. of Law at p. 2, however, he           does not constitute deliberate indifference and therefore
stated in his Grievance that “when I asked for something         is not a valid basis for an Eighth Amendment claim.
for the pain [ ] ... I was told no,” and that he “tried          Estelle v. Gamble, 429 U.S. at 106 (a claim that a medical
to show [Crawley] what a [ ] doctor on Riker's Island            professional “has been negligent in diagnosing or treating
gave [him] when [he] had this problem [ ],” Grievance at         a medical condition does not state a valid claim of medical
p. 2 (emphasis added). Thus, Plaintiff's statement in his        mistreatment under the Eighth Amendment. Medical
Grievance confirms that he did in fact ask for medication        malpractice does not become a constitutional violation
to remedy his chest pain.                                        merely because the victim is a prisoner.”). Thus, to the
                                                                 extent Plaintiff brings this § 1983 claim on a theory of
1      In his Response to Defendants' Motion, Plaintiff          negligence, see Compl. at p. 5, that claim must fail. Id.
       denies complaining of burning in his chest. Pl.'s Resp.   Finally, Plaintiff's preference for a different course of
       at p. 4. However, we note that Plaintiff stated in his    treatment than the one provided does not form the basis
       Complaint that his “chest was burning,” Compl. at p.      of a valid § 1983 claim; a prisoner does not have the right
       3, and complained in his Grievance that he “was stuck     to the treatment of his choice. Chance v. Armstrong, 143
       in a dorm left with a burning chest!,” Grievance at p.    F.3d at 703.
       2.
Crawley “advised Plaintiff that in order to have his             3      Defendants do not challenge Plaintiff's factual
medication refilled, [she] could not do so as a Nurse, he               allegation that he suffered from a heart murmur
would have to sign up for regular sick call.” Crawley                   condition nor his legal conclusion that his condition
Aff. at ¶ 12. At that point, Plaintiff “became very loud                was sufficiently serious under the objective prong of
and argumentative[,] insisting that he be given medication              the Eighth Amendment test. Thus, for the purposes of
at that time. He then left the emergency room area                      addressing Defendants' Motion, we need not address
without permitting me to complete a more thorough                       those issues.
examination.” Id. As a consequence, Crawley issued               Because Plaintiff has failed to demonstrate that a
Plaintiff a Misbehavior Report on October 9th charging           material question of fact exists with respect to his Eighth
him with interference with an employee, harassment, and          Amendment claim based on Crawley's medical treatment,
disobeying a direct order; Plaintiff later pled guilty to        it is recommended that Summary Judgment be granted on
all three charges. 2 Id. at ¶ 15; Dkt. No. 24-16, Scott          this claim.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
      Case
Thompson     9:17-cv-01003-BKS-TWD
         v. Carlsen,                           Document
                     Not Reported in F.Supp.2d (2010)            65 Filed 06/21/19 Page 148 of 237
2010 WL 843872

                                                               new allegations were not added to the Complaint by
                                                               amendment, and are therefore improper. However, even
                                                               if we were to consider the merits of these new claims, they
                 2. Claims against Franza
                                                               would still fail.
In his Complaint, Plaintiff alleges that Franza denied
his request to see a doctor when the corrections officer       It is well-settled in this Circuit that “threats do not
in his unit called the infirmary on October 9, 2007.           amount to violations of constitutional rights.” Moncrieffe
Compl. at p. 3. In support of his Motion for Summary           v. Witbeck, 2000 WL 949457, at *3 (N.D.N.Y. June
Judgment, Franza has submitted an Affidavit in which he        29, 2000) (quoting Malsh v. Austin, 901 F.Supp. 757,
states that the corrections officer who called the infirmary   763 (S.D.N.Y.1995)). Furthermore, there is “no general
on October 9th told him that “inmate Thompson was              constitutional right to be free from being falsely accused
complaining of heartburn and was out of his acid reflux        in a misbehavior report.” Boddie v. Schnieder, 105 F.3d
medication and wanted to be seen by medical staff as           857, 862 (2d Cir.1997) (citing Freeman v. Rideout, 808
soon as possible.” Dkt. No. 24-14, C. Franza Aff., dated       F.2d 949, 951 (2d Cir.1986)); see also Gill v. Riddick, 2005
June 10, 2009, at ¶ 5. Franza states that neither heartburn    WL 755745, at *7 (N.D.N.Y. Mar. 31, 2005). Finally,
nor a request for a medication refill constitute a medical     Plaintiff's claim that Franza and Crawley conspired to
emergency and therefore, he advised Plaintiff to sign up       file a false Misbehavior Report against him in retaliation
for the next regular sick call day. Id. at ¶ 8. Finally,       for the Grievance he filed against them on October
Franza states that his “entire understanding of inmate         9th is wholly conclusory and belied by the record. See
Thompson's condition was based on what the Corrections         Bell. Atl. Corp. v. Twombly, 550 U.S. 544-45 (stating
Officer told [him]. In [his] professional opinion, there was   that a valid claim must have enough factual allegations
nothing in the description provided to [him] by the officer    “to raise a right to relief above the speculative level”).
that led [him] to believe plaintiff was in any danger or had   Plaintiff pleaded guilty to all the charges brought in
a condition requiring immediate medical attention.” Id. at     Crawley's Misbehavior Report. Disciplinary Hr'g Tr. at
¶ 9.                                                           p. 4. Moreover, the Misbehavior Report is dated October
                                                               9, 2007, and, although Plaintiff claims that Crawley and
Again, Plaintiff has failed to rebut Franza's Affidavit, in    Franza “pre-dated” the Misbehavior Report, there is no
which he swears that based on the information provided         evidence on the record of such action. Nor is there any
to him by the corrections officer, he determined that          other evidence to suggest that the Misbehavior Report
Plaintiff did not require immediate medical attention. As      was issued for anything other than Plaintiff's violation
previously discussed, such a medical assessment, even if       of the rules, for which he admitted guilt and accepted
wrong, does not constitute deliberate indifference. Estelle    responsibility. Thus, Plaintiff's retaliation and conspiracy
v. Gamble, 429 U.S. at 106.                                    claims are also without merit.

 *6 For the above reasons, it is recommended that              For the above reasons, it is recommended that these claims
Summary Judgment be granted on Plaintiff's Eighth              be dismissed.
Amendment claim against Franza.


                                                                                C. Supervisory Liability
  3. Allegations against Crawley and Franza raised in
                                                               Plaintiff names Superintendent of Ulster Correctional
Plaintiff's Response in Opposition to Defendants' Motion
                                                               Facility Carlsen and Administrative Nurse Ms. White
Although unmentioned in the Complaint, Plaintiff alleges       as Defendants. Beyond listing these Defendants in his
in his Response to Defendants' Motion that he saw Franza       Complaint, Plaintiff provides no details concerning his
during another emergency sick call on October 10, 2007.        claims against these Defendants. However, given their
Pl.'s Mem. of Law at pp. 2-3. Plaintiff alleges that Franza    supervisory roles, we assume Plaintiff seeks damages
threatened him during his sick call visit and conspired        against these Defendants based on a theory of supervisory
with Crawley to “pre-date” the Misbehavior Report in           liability.
retaliation for Plaintiff's October 9th Grievance. These


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      5
      Case
Thompson     9:17-cv-01003-BKS-TWD
         v. Carlsen,                           Document
                     Not Reported in F.Supp.2d (2010)                 65 Filed 06/21/19 Page 149 of 237
2010 WL 843872

If a plaintiff seeks to bring a § 1983 action for supervisory       to bring claims of supervisory liability against Defendants
                                                                    Carlsen and White, it is recommended that Summary
liability, liability on the part of the supervisor may exist
                                                                    Judgment be granted on those claims.


             *7 in one or more of the
            following ways: 1) actual direct                                            III. CONCLUSION
            participation in the constitutional
                                                                    For the reasons stated herein, it is hereby
            violation, 2) failure to remedy
            a wrong after being informed
                                                                    RECOMMENDED, that the Defendants' Motion for
            through a report or appeal, 3)
                                                                    Summary Judgment (Dkt. No. 24) be GRANTED and the
            creation of a policy or custom
                                                                    Complaint (Dkt. No. 1) DISMISSED in its entirety; and
            that sanctioned conduct amounting
                                                                    it is further
            to a constitutional violation, or
            allowing such a policy or custom
                                                                    ORDERED, that the Clerk of the Court serve a copy of
            to continue, 4) grossly negligent
                                                                    this Report-Recommendation and Order upon the parties
            supervision of subordinates who
                                                                    to this action.
            committed a violation, or 5) failure
            to act on information indicating
                                                                    Pursuant to 28 U.S.C. § 636(b)(1), the parties have
            that unconstitutional acts were
                                                                    ten (10) days within which to file written objections
            occurring.
                                                                    to the foregoing report. Such objections shall be filed
                                                                    with the Clerk of the Court. FAILURE TO OBJECT
                                                                    TO THIS REPORT WITHIN TEN (10) DAYS WILL
Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir.2003)
                                                                    PRECLUDE APPELLATE REVIEW. Roldan v. Racette,
(citing Colon v. Coughlin, 58 F.3d at 873) (further citations
                                                                    984 F.2d 85, 89 (2d Cir.1993) (citing Small v. Sec'y of
omitted).
                                                                    Health and Human Servs ., 892 F.2d 15 (2d Cir.1989)); see
                                                                    also 28 U.S.C. § 636(b) (1); FED. R. CIV. P. 72, 6(a), &
In this case, because we find that Plaintiff's underlying
                                                                    6(e).
Eighth Amendment claims are without merit, none of
the above bases for supervisory liability are applicable.
See Blyden v. Mancusi, 186 F.3d 252, 265 (2d Cir.1999)              All Citations
(“Of course, for a supervisor to be liable under Section
1983, there must have been an underlying constitutional             Not Reported in F.Supp.2d, 2010 WL 843872
deprivation.”). Therefore, to the extent Plaintiff intended

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               6
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)           65 Filed 06/21/19 Page 150 of 237
2015 WL 3604242

                                                                      docket entries 2–1 to 2–11, those will be referenced
                                                                      as “Dkt. # 2–1 at [page number],” and so on.
                  2015 WL 3604242
                                                                      Defendants' memorandum of law in support of their
    Only the Westlaw citation is currently available.                 motion to dismiss (Dkt.# 71) will be referred to
             United States District Court,                            as “Def. Br.” As discussed further below, Plaintiff's
                   S.D. New York.                                     opposition to Defendants' pre-motion letter (Dkt.#
                                                                      46) will be referred to as “Pl. Opp.”; Plaintiff did not
            Jerry RAMRATTAN, Plaintiff,                               submit any formal opposition to Defendants' motion.
                        v.
          Brian FISCHER, et al., Defendants.                   A. Factual Background
                                                               Plaintiff practices the Hindu religion. (Compl.5). Upon
                  No. 13 Civ. 6890(KPF).                       arriving in DOCCS custody, Plaintiff identified himself as
                              |                                a member of the Hindu faith, and attempted to seek out a
                   Signed June 9, 2015.                        Hindu chaplain who could assist him in the practice of his
                                                               religion. (Id.). Plaintiff was informed that DOCCS did not
                                                               employ a Hindu chaplain. (Id.). Plaintiff then began filing
                OPINION AND ORDER                              grievances and writing letters to various officials within
                                                               and outside of DOCCS, complaining about the lack of
KATHERINE POLK FAILLA, District Judge.
                                                               a Hindu chaplain and advocating for the hiring of one.
 *1 Plaintiff Jerry Ramrattan, a New York State prisoner       (Id.). In response to his numerous inquiries, Plaintiff was
proceeding pro se, brings this action pursuant to 42 U.S.C.    informed that it was not fiscally possible for DOCCS to
§ 1983, the Religious Land Use and Institutionalized           employ a chaplain for every religious group, especially
Persons Act of 2000, 42 U.S .C. § 2000cc (“RLUIPA”),           where the population of inmates practicing a particular
and the Americans with Disabilities Act of 1990, 42 U.S.C.     religion was very small. (See, e.g., Dkt. # 2–2 at 18).
§§ 12101 to 12213 (the “ADA”). Plaintiff alleges that the      In the case of Hinduism, he was told, far less than one
failure of the New York State Department of Corrections        percent of the prison population had identified as Hindu
and Community Supervision (“DOCCS”) to hire a Hindu            (viz., fewer than 50 inmates out of a population of over
chaplain and provide meals compliant with his religious        55,000). (See id.). Plaintiff was repeatedly advised to
beliefs violates his rights under the Free Exercise Clause     follow the procedure set forth in DOCCS Directive # 4202
of the First Amendment and RLUIPA. Plaintiff also              on Religious Programs and Practices and was encouraged
brings an ADA claim in connection with his claimed need        to work with the coordinating chaplain at his facility to
for hearing aids. Defendants have moved to dismiss the         locate a religious volunteer to assist him in the practice of
Complaint for failure to state a claim. For the reasons        his religion. (See id.; see also Dkt. # 2–2 at 31, 32, 35, 36,
discussed herein, that motion is granted.                      38; Dkt. # 2–3 at 3, 4; Dkt. # 2–6 at 31).

                                                               Plaintiff did write the coordinating chaplain at Auburn
                                                               Correctional Facility, who informed Plaintiff that he
                    BACKGROUND 1                               would help provide materials and support. (Compl.37).
                                                               He further explained that although DOCCS could not
1      The facts alleged herein are drawn from Plaintiff's     accommodate a “group meet” or other group-oriented
       Complaint (“Compl.” (Dkt.# 2)), and are assumed         religious services for “just one person,” Plaintiff “MOST
       true for the purposes of this Opinion. Citations to     CERTAINLY” [sic ] would be “allowed to worship in the
       the Complaint are made using the page-numbering         privacy of [his] cell as needed.” (Id.). The coordinating
       convention imposed by this Court's electronic case
       filing (“ECF”) system. Plaintiff attached a large
                                                               chaplain at Great Meadow Correctional Facility 2 later
       volume of documents to his Complaint, and it was        provided Plaintiff with a similar response. (See Dkt. # 2–6
       therefore docketed as 12 separate PDFs. To the extent   at 31). Despite these communications, Plaintiff alleges that
       this Opinion cites documents contained within the       DOCCS's failure to hire a Hindu chaplain has interfered
       first PDF (Dkt.# 2), those will be referenced as        with his ability to practice his religion and constitutes
       “Compl. [page number].” To the extent this Opinion      unlawful religious discrimination. (Compl.5–6). Plaintiff
       cites documents contained in the other 11 PDFs,         further complains that he has been forced to eat foods that


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)               65 Filed 06/21/19 Page 151 of 237
2015 WL 3604242

do not comport with his religious dietary restrictions, and      3      Given that Plaintiff styled his Complaint as based
that he has been unable to observe unspecified “religious               entirely on Section 1983, and only referenced the
holy days and rites.” (Id. at 5).                                       ADA in a single line, the Court did not at
                                                                        that time construe Plaintiff to have brought valid
2      Plaintiff has moved between facilities several times.            claims under any statutes under which Congress
       Discerning the exact timeline of Plaintiff's facility            had abrogated the states' immunity. See Trotman v.
       moves is not necessary to the resolution of the instant          Palisades Interstate Park Comm'n, 557 F.2d 35, 40 (2d
       motion.                                                          Cir.1977) (finding that Congress has not abrogated
                                                                        the states' Eleventh Amendment immunity under
 *2 In addition to his claims based on religion, Plaintiff              Section 1983); cf. United States v. Georgia, 546 U.S.
also alleges that, in response to his numerous grievances,              151, 159 (2006) (establishing three-part process for
he has been subjected to retaliation by Defendants.                     determining whether Congress had validly abrogated
(Compl.8–9). Finally, in a single sentence near the end                 a state's immunity from suit for certain ADA claims).
of his narrative, Plaintiff alleges that Defendants have         On June 27, 2014, Defendants submitted a pre-motion
violated his rights under the ADA. (Id. at 9).                   letter describing their proposed motion to dismiss and
                                                                 requesting a conference. (Dkt.# 43). On July 24, 2014,
                                                                 Plaintiff submitted a response to Defendants' pre-
B. Procedural Background
                                                                 motion letter that addressed the substance of Defendants'
On September 27, 2013, Plaintiff initiated this
                                                                 proposed motion. (Dkt.# 46). The Court held a telephonic
lawsuit against Defendants, seeking $25 million in
                                                                 pre-motion conference with all parties on July 29, 2014.
damages, including “punitive rewards for deliberate
                                                                 (See Dkt. # 52 (“July 29, 2014 Tr.”)). Among other
indifference, pain (spiritual and emotional), religious
                                                                 things, at that conference, the Court ensured that Plaintiff
suffering, religious discrimination, physical suffering,
                                                                 understood that he would have another opportunity to
discriminatory hiring practices, violations of my
                                                                 respond more fully to Defendants' motion once they
constitutional rights ... and direct harm from foods
                                                                 filed it. (Id. at 4–5). As it happened, Plaintiff did not
ingested.” (Compl.11). Plaintiff also sought injunctive
                                                                 submit an opposition to Defendants' motion to dismiss;
relief in that DOCCS be required to hire a Hindu chaplain
                                                                 accordingly, given Plaintiff's pro se status, the Court
and that DOCCS “provide for [his] religious needs in all
                                                                 accepts Plaintiff's opposition to Defendants' pre-motion
aspect[s].” (Id.).
                                                                 letter as his opposition to their motion.
On October 31, 2013, this Court issued an order of
                                                                 In their motion papers, Defendants argue that the
service. In addition to directing Plaintiff to complete
                                                                 Complaint should be dismissed because: (i) Plaintiff
the paperwork that would permit the United States
                                                                 cannot maintain an ADA claim against individuals; (ii)
Marshals Service to effect service on his behalf, the
                                                                 damages against Defendants in their official capacities are
Order also dismissed DOCCS from the case as an entity
                                                                 barred by the Eleventh Amendment; (iii) money damages
that could not be sued under Section 1983 due to
                                                                 are not available to Plaintiff under RLUIPA; (iv) Plaintiff
Eleventh Amendment immunity. (Dkt.# 6). 3 Between
                                                                 fails adequately to allege the individual Defendants'
November 2013 and March 2014, Plaintiff sent the
                                                                 personal involvement in any alleged constitutional
Court numerous letters setting out Plaintiff's allegations
                                                                 violation; (v) Plaintiff fails to state a cognizable
concerning retaliation against him for filing the instant
                                                                 constitutional violation to sustain a Section 1983 claim;
lawsuit, and seeking a protective order. (See Dkt. # 7,
                                                                 and (vi) Plaintiff fails to state a cognizable claim for
9–12, 14, 18–21). The Court denied Plaintiff's requests
                                                                 retaliation. (Def.Br.1–2, 4–12). In his opposition, Plaintiff
contained within those letters and provided guidance as
                                                                 argues that he has stated claims, and provides incremental
to how to proceed with new complaints. (Dkt.# 20).
                                                                 factual information, as discussed further below. (See
Nonetheless, Plaintiff continued to submit numerous
                                                                 generally Pl. Opp.).
letters to the Court concerning matters outside the scope
of his claims in this lawsuit. (See, e.g., Dkt. # 22–24, 34,
41).
                                                                                       DISCUSSION




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)            65 Filed 06/21/19 Page 152 of 237
2015 WL 3604242

                                                                Hill v. City of New York, No. 13 Civ. 8901(KPF), 2015 WL
A. Motions to Dismiss Under Fed.R.Civ.P. 12(b)(6)               246359, at *2 (S.D.N.Y. Jan. 20, 2015) (internal quotation
 *3 Defendants have moved to dismiss the Amended                marks omitted). Further, even where Defendants have
Complaint pursuant to Federal Rule of Civil Procedure           not sought dismissal of a particular claim, the Court has
12(b)(6). When considering such a motion, a court               the authority to screen sua sponte an in forma pauperis
should “draw all reasonable inferences in Plaintiff's favor,    complaint at any time and must dismiss a complaint, or
assume all well-pleaded factual allegations to be true,         portion thereof, that is frivolous or malicious, fails to
and determine whether they plausibly give rise to an            state a claim upon which relief may be granted, or seeks
entitlement to relief.” Faber v. Metro. Life Ins. Co., 648      monetary relief from a defendant who is immune from
F.3d 98, 104 (2d Cir.2011) (internal quotation marks            such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.
omitted) (quoting Selevan v. N.Y. Thruway Auth., 584            Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir.1998).
F.3d 82, 88 (2d Cir.2009)).

A plaintiff will survive a motion to dismiss if he              B. Plaintiff's ADA Claims Are Dismissed
alleges “enough facts to state a claim to relief that
is plausible on its face.” Bell Atl. Corp. v. Twombly,             1. Applicable Law
550 U.S. 544, 570 (2007); see also In re Elevator                *4 The purpose of the ADA is to “eliminate
Antitrust Litig., 502 F.3d 47, 50 (2d Cir.2007) (“While         discrimination on the basis of disability and to ensure
Twombly does not require heightened fact pleading of            evenhanded treatment between the disabled and the able-
specifics, it does require enough facts to nudge [a             bodied.” Andino v. Fischer, 698 F.Supp.2d 362, 378
plaintiff's] claims across the line from conceivable to         (S.D.N.Y.2010) (internal quotation marks omitted). Title
plausible.” (internal quotation marks omitted)). The            II of the ADA mandates that “no qualified individual
Court is not, however, bound to accept “conclusory              with a disability shall, by reason of such disability, be
allegations or legal conclusions masquerading as factual        excluded from participation in or be denied the benefits
conclusions.” Rolon v. Henneman, 517 F .3d 140, 149 (2d         of the services, programs, or activities of a public entity,
Cir.2008) (citation and internal quotation marks omitted).      or be subjected to discrimination by any such entity.” 42
                                                                U.S.C. § 12132.
“In considering a motion to dismiss for failure to state
a claim pursuant to Rule 12(b)(6), a district court may         To state a claim under the statute, then, a plaintiff
consider the facts alleged in the complaint, documents          must plead “[i] that he is a ‘qualified individual’ with a
attached to the complaint as exhibits, and documents            disability; [ii] that he was excluded from participation in
incorporated by reference in the complaint.” DiFolco v.         a public entity's services, programs or activities or was
MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir.2010).               otherwise discriminated against by a public entity; and
“Even where a document is not incorporated by reference,        [iii] that such exclusion or discrimination was due to
the court may nevertheless consider it where the complaint      his disability.” Varney v. Many, No. 13 Civ. 5285(VB),
‘relies heavily upon its terms and effect,’ which renders the   2015 WL 1730071, at *3 (S.D.N.Y. Apr. 14, 2015) (citing
document ‘integral’ to the complaint.” Chambers v. Time         Hargrave v. Vermont, 340 F.3d 27, 34–35 (2d Cir.2003)).
Warner, Inc., 282 F.3d 147, 153 (2d Cir.2002) (quoting Int'l    Critically, plaintiff must allege his mistreatment “was
Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69,     motivated by either discriminatory animus or ill will due
72 (2d Cir.1995) (per curiam)).                                 to disability.” Id. (internal quotation marks omitted).
                                                                “Courts routinely dismiss ADA suits by disabled inmates
“[C]ourts must construe pro se pleadings broadly, and           that allege inadequate medical treatment, but do not allege
interpret them to raise the strongest arguments that            that the inmate was treated differently because of his
they suggest.” Cruz v. Gomez, 202 F.3d 593, 597 (2d             or her disability.” Id. (citing Elbert v. N.Y. State Dep't
Cir.2000) (internal quotation marks omitted) (citing            of Corr. Servs., 751 F.Supp.2d 590, 595 (S.D.N.Y.2010)
Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.1996));             (collecting cases)).
accord McPherson v. Coombe, 174 F.3d 276, 280 (2d
Cir.1999). “That said, the liberal pleading standard
                                                                  2. Analysis
accorded to pro se litigants is not without limits, and all
normal rules of pleading are not absolutely suspended.”


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)           65 Filed 06/21/19 Page 153 of 237
2015 WL 3604242

Plaintiff contends that “all the defendants and employees      41 (2d Cir.2006) (summary order) (affirming dismissal of
and staff violated the ADA [ ][be]cause I have hearing         ADA claim where inmate did not demonstrate he was a
aids.” (Compl.9). Defendants argue that Plaintiff's claims     “qualified individual with a disability”).
must be dismissed because an ADA claim cannot be
brought against individuals; Defendants do not otherwise       Likewise, when an ADA claim does not state that a
address the merits of Plaintiff's claim. (Def.Br.4).           plaintiff was excluded from a prison service or program,
                                                               it must be dismissed. See Carrasquillo, 324 F.Supp.2d at
                                                               443 (dismissing ADA claim where inmate alleged only that
  a. Plaintiff's ADA Claims Against Individual                 he had difficulty walking to law library and infirmary,
  Defendants Are Dismissed with Prejudice                      not that he was prevented altogether from accessing
Defendants are correct that “individuals cannot be named       them, and admitted access on several occasions); Devivo
as defendants in ADA suits in either their official or         v. Butler, No. 97 Civ. 7919(HB), 1998 WL 788787, at
representative capacities.” Tavares v. N.Y.C. Health &         *4 (S.D.N.Y. Nov. 10, 1998) (dismissing ADA claim
Hosps. Corp., No. 13 Civ. 3148(PKC)(MHD), 2015 WL              where blind inmate failed to allege that he was denied
158863, at *7 n. 8 (S.D.N.Y. Jan. 13, 2015) (citing            services in prison because he was blind). Finally, Plaintiff
Carrasquillo v. City of New York, 324 F.Supp.2d 428,           does not allege any discriminatory animus, or that he
441 (S.D.N.Y.2004) (dismissing ADA claims against              was excluded from any public service because of ill will
individuals)); see also Garcia v. S.U.N.Y. Health Scis.        against his disability. See Varney, 2015 WL 1730071, at
Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir.2001) (holding      *3. Accordingly, Plaintiff's ADA claims are dismissed in
that Title II of the Americans with Disabilities Act does      their entirety.
not provide “for individual capacity suits against state
officials”). Plaintiff's ADA claims are therefore dismissed    Plaintiff has not sought leave to amend his Complaint.
with prejudice against the individual Defendants.              However, the principle that the “court should freely give
                                                               leave [to amend a pleading] when justice so requires,”
                                                               Fed R. Civ. P. 15(a)(2), is particularly applicable to
   b. Plaintiff's ADA Claims Against the State Are
                                                               pro se plaintiffs, see Davis v. Goord, 320 F.3d 346,
   Dismissed Without Prejudice
                                                               352 (2d Cir.2003). “A pro se complaint should not be
Construed liberally, Plaintiff's complaint can be read to
                                                               dismissed without the court granting leave to amend
assert an ADA claim against New York State (or DOCCS,
                                                               at least once when a liberal reading of the complaint
the State's agency). Such a claim is actionable under
                                                               gives any indication that a valid claim might be stated.”
Tennessee v. Lane, 541 U.S. 509 (2004), which upheld
                                                               Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.2010)
the ADA's abrogation of a State's Eleventh Amendment
                                                               (internal quotation marks omitted). “Where it appears
immunity, and found that liability extends to include
                                                               that granting leave to amend is unlikely to be productive,
state and local governments, as well as their agencies
                                                               however, it is not an abuse of discretion to deny leave to
and instrumentalities. Even if the State or DOCCS were
                                                               amend.” Lucente v. Int'l Bus. Mach. Corp., 310 F.3d 243,
currently party to this action, however, Plaintiff's claim
                                                               258 (2d Cir.2002) (internal quotation marks omitted).
must nevertheless be dismissed.

                                                               Plaintiff's opposition to Defendants' pre-motion letter
 *5 Plaintiff's claim fails because it is a bare, conclusory
                                                               provides information, albeit sparse, suggesting that an
allegation that does not provide “enough facts to state
                                                               amendment of his ADA claim may not be futile.
a claim to relief that is plausible on its face.” Twombly,
                                                               Specifically, Plaintiff asserts that he has been classified by
550 U.S. at 569. First, Plaintiff does not adequately
                                                               an audiologist as “HL 30,” and argues that he is entitled
allege any disability, nor does he allege that Plaintiff was
                                                               to certain accommodations under DOCCS Directive #
prevented from participating in or benefiting from prison
                                                               2612, which addresses accommodations for inmates with
programs and services because of his disability: his mere
recitation of “because I have hearing aids” is not enough.     hearing impairments. (Pl.Opp.3). 4 He also contends that
He does not allege that he has hearing loss or any other       he has been “denied access” to certain services, including
disability. When an ADA claim fails to allege that plaintiff   the “Resource Room and the tele-fax machine,” although
was a “qualified individual with a disability,” it must be     he does not make clear that the denial of access is
dismissed. See, e.g., Veloz v. New York, 178 F. App'x 39,      because of ill will towards his disability, or whether he



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)              65 Filed 06/21/19 Page 154 of 237
2015 WL 3604242

was entirely excluded from those services. (Id.). He also         Plaintiff first relies on Section 1983, which establishes
claims that he “can't use the regular telephone” since            liability for deprivation, under the color of state law,
he has not been provided with hearing aids. (Id.). 5 But          “of any rights, privileges, or immunities secured by the
even if Plaintiff's alleged hearing disability does prevent       Constitution.” 42 U.S.C. § 1983. “The purpose of [Section]
him from using certain services, this is not enough: not          1983 is to deter state actors from using the badge of
receiving proper treatment for a disability is not enough to      their authority to deprive individuals of their federally
sustain an ADA claim. Rather, Plaintiff must allege that          guaranteed rights and to provide relief to victims if
he was mistreated because of his disability. See Elbert, 751      such deterrence fails.” Wyatt v. Cole, 504 U.S. 158, 161
F.Supp.2d at 596 (dismissing ADA claims where “Plaintiff          (1992). As such, a “[Section] 1983 claim has two essential
[was] claiming that Decedent was not properly treated for         elements: [i] the defendant acted under color of state law;
his [disability], not that he was mistreated because of his       and [ii] as a result of the defendant's actions, the plaintiff
[disability]” (emphases in original)); see also Varney, 2015      suffered a denial of h[is] federal statutory rights, or h[is]
WL 1730071, at *3.                                                constitutional rights or privileges.” Annis v. County of
                                                                  Westchester, 136 F.3d 239, 245 (2d Cir.1998).
4       The Court takes notice that the classification of “HL
                                                                  In attempting to ascertain the putative violation of rights
        30” means the inmate has “non-significant hearing
                                                                  underlying Plaintiff's Section 1983 claim, Defendants
        loss” under the Directive, but may nonetheless be
        entitled to some accommodations. See, e.g., Rosales       have construed the Complaint to allege violations of
        v. LaValley, No. 11 Civ. 106(MAD)(CFH), 2012 WL           the Free Exercise Clause of the First Amendment,
        7688115, at *1 (N.D.N.Y. Nov. 2, 2012) (discussing        which guarantees the right to the free exercise of
        and quoting text of Directive # 2612), report and         religion. Convicted felons do not relinquish this right
        recommendation adopted in part, rejected in part, 2013    upon incarceration. See O'Lone v. Estate of Shabazz,
        WL 992547 (N.D.N.Y. Mar. 13, 2013).                       482 U.S. 342, 348 (1987) (“Inmates clearly retain
5                                                                 protections afforded by the First Amendment, including
        In this regard, the Court cautions Plaintiff that false
                                                                  its directive that no law shall prohibit the free exercise of
        or frivolous claims will be dismissed. In particular,
                                                                  religion.” (internal citations omitted)); Ford v. McGinnis,
        Plaintiff's allegations that he cannot use a telephone
        strain credulity where he has participated in a           352 F.3d 582, 588 (2d Cir.2003) (“Prisoners have long been
        telephone conference with the Court unaided, and          understood to retain some measure of the constitutional
        heard and responded to everything the Court said.         protection afforded by the First Amendment's Free
        (See generally July 29, 2015 Tr.).                        Exercise Clause.” (internal citation omitted)). It is well-
                                                                  accepted, however, that a prisoner's right to exercise
 *6 The Court therefore will permit Plaintiff to amend his
                                                                  his religion involves considerations that do not apply
ADA claims, if he believes he can allege facts that support
                                                                  to persons outside of the penal system. Namely, “the
the elements of such a claim as set forth herein. If Plaintiff
                                                                  prisoner's right is not absolute or unbridled, and is subject
chooses to amend his ADA claims, he may also amend to
                                                                  to valid penological concerns, including those relating
add the public entity DOCCS, despite its prior dismissal
                                                                  to institutional security.” Woodward v. Perez, No. 12
from this action. If Plaintiff fails to re-plead these claims
                                                                  Civ. 8671(ER), 2014 WL 4276416, at *3 (S.D.N.Y. Aug.
adequately, they may be dismissed with prejudice.
                                                                  29, 2014) (internal quotation marks omitted); see also
                                                                  Salahuddin v. Coughlin, 993 F.2d 306, 308 (2d Cir.1993)
C. Plaintiff's Claims of Religious Deprivation Are                (“A prisoner's right to practice his religion is ... not
Dismissed                                                         absolute.”). Accordingly, free exercise claims of prisoners
Plaintiff brings his religious-liberty claims pursuant to         are judged “under a reasonableness test less restrictive
two separate statutes: 42 U.S.C. § 1983 and Section 3 of          than that ordinarily applied: a regulation that burdens
RLUIPA, 42 U.S.C. § 2000cc–1.                                     a protected right passes constitutional muster if it is
                                                                  reasonably related to legitimate penological interests.”
                                                                  Salahuddin v. Goord, 467 F.3d 263, 274 (2d Cir.2006)
    1. Applicable Law                                             (quoting O'Lone, 482 U.S. at 349); see Vann v. Fischer,
                                                                  No. 11 Civ.1958(KPF), 2014 WL 4188077, at *8–14
    a. Claims Under Section 1983
                                                                  (S.D.N.Y. Aug. 25, 2014) (finding burdens imposed



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)              65 Filed 06/21/19 Page 155 of 237
2015 WL 3604242

on inmates wearing religious beads were reasonably                Plaintiff specifically refers to the Establishment Clause.
related to legitimate penological interest of inmate safety),     (Pl.Opp.4). The First Amendment's Establishment Clause
reconsideration denied, No. 11 Civ.1958(KPF), 2015 WL             provides that “Congress shall make no law respecting
105792 (S.D.N.Y. Jan. 7, 2015).                                   an establishment of religion.” U.S. Const. amend. I. In
                                                                  deciding an Establishment Clause claim, courts in this
 *7 Under this reasonableness test, a prisoner asserting          Circuit continue to apply the three-prong test articulated
a free exercise claim “must show at the threshold that            by the Supreme Court in Lemon v. Kurtzman, 403 U.S.
the disputed conduct substantially burdens his sincerely          602 (1971). See Bronx Household of Faith v. Bd. of Educ.
held religious beliefs.” Salahuddin v. Goord, 467 F.3d            of N.Y.C., 650 F.3d 30, 40 n. 9 (2d Cir.2011) (“Although
at 274–75. 6 “The defendants then bear the relatively             the Lemon test has been much criticized, the Supreme
limited burden of identifying the legitimate penological          Court has declined to disavow it and it continues to
interests that justify the impinging conduct; the burden          govern the analysis of Establishment Clause claims in
remains with the prisoner to show that these articulated          this Circuit.”). Under Lemon, “government action which
concerns were irrational.” Id. at 275 (alterations and            interacts with religion [i] must have a secular purpose,
internal quotation marks omitted).                                [ii] must have a principal or primary effect that neither
                                                                  advances nor inhibits religion, and [iii] must not foster
6                                                                 an excessive government entanglement with religion.”
       “It has not been decided in this Circuit whether,
                                                                  Bronx Household of Faith, 650 F.3d at 40 (alterations and
       to state a claim under the First Amendment's Free
                                                                  internal quotation marks omitted) (citing Lemon, 403 U.S.
       Exercise Clause, a ‘prisoner must show at the
       threshold that the disputed conduct substantially          at 612–13). “[A]t the heart of the Establishment Clause [is]
       burdens his sincerely held religious beliefs.’ “ Holland   that government should not prefer one religion to another,
       v. Goord, 758 F.3d 215, 220 (2d Cir.2014) (quoting         or religion to irreligion.” Pugh v. Goord, 571 F.Supp.2d
       Salahuddin v. Goord, 467 F.3d at 27475). However,          477, 494 (S.D.N.Y.2008) (quoting Bd. of Educ. of Kiryas
       because here the Court finds that Plaintiff has            Joel Vill. Sch. Dist. v. Grumet, 512 U.S. 687, 703 (1994)).
       not pleaded sufficient facts to allege the personal
       involvement of any Defendants or to establish any           *8 Given that plaintiff is a prisoner challenging a
       burden on his religious beliefs, the Court need not        DOCCS action or regulation, “the Lemon test is tempered
       grapple with the weight of the burden at this time.        by the test laid out by the Supreme Court in [Turner v.
“A substantial burden on religious exercise exists when           Safley, 482 U.S. 78 (1987) ], which found that a prison
an individual is required to choose between following the         regulation that impinges on an inmate's constitutional
precepts of his religion and forfeiting benefits, on the          rights is nevertheless valid if it is reasonably related to
one hand, and abandoning one of the precepts of his               legitimate penological interests.” Pugh, 571 F.Supp.2d
religion on the other hand.” Vann, 2014 WL 4188077, at *9         at 494 (internal quotation marks omitted). Additionally,
(alterations and internal quotation marks omitted) (citing        “in the prison context, the [E]stablishment [C]lause has
Westchester Day Sch. v. Village of Mamaroneck, 504 F.3d           been interpreted in the light of the affirmative demands
338, 348 (2d Cir.2007)). Plaintiff need not show that the         of the [F]ree [E]xercise [C]lause.” Muhammad v. N.Y.C.
disputed conduct impedes a religious practice mandated            Dep't of Corr., 904 F.Supp. 161, 198 (S.D.N.Y.1995)
by his religion, but he must show that it burdens a religious     (internal quotation marks omitted); see also id. (“In order
practice that is “central or important” to his practice           to permit inmates to freely exercise their religion, some
of religion. Ford, 352 F.3d at 593–94. “Significantly, the        entanglement is necessary.” (emphasis in original)). As
plaintiff's burden in demonstrating substantial burden is         discussed further below, regardless of the underlying
not a particularly onerous task.” Woodward, 2014 WL               constitutional violation Plaintiff alleges—whether under
4276416, at *4 (internal quotation marks omitted); see also       the Free Exercise Clause, the Establishment Clause, or
McEachin v. McGuinnis, 357 F.3d 197, 202 (2d Cir.2004).           something else entirely—he must allege the personal
                                                                  involvement of Defendants to state a claim under Section
Although Defendants do not address it, this Court                 1983. See Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.2006).
also construes Plaintiff to have alleged violations of
the First Amendment's Establishment Clause. Indeed,
in his opposition to Defendants' pre-motion letter,                 b. Claims Under RLUIPA



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)                65 Filed 06/21/19 Page 156 of 237
2015 WL 3604242

“RLUIPA offers similar protections to prisoners as the
Free Exercise Clause but heightens the standard for                 b. Official and Individual Capacity Damages Claims
both plaintiffs and defendants.” Woodward, 2014 WL                  Brought Under RLUIPA Are Dismissed
4276416, at *6 (citation and internal quotation marks              *9 RLUIPA does not afford a plaintiff a cause of action
omitted). “RLUIPA protects inmates by providing that              for money damages against individual defendants in either
a government shall not ‘impose a substantial burden’ on           their official capacities, Sossamon v. Texas, 131 S.Ct. 1651,
the ‘religious exercise’[ ] of inmates in certain institutions    1663 (2011), or their individual capacities, Washington v.
unless the government shows that the burden furthers              Gonyea, 731 F.3d 143, 145 (2d Cir.2013). Accordingly,
a compelling interest by the least restrictive means.”            to the extent Plaintiff seeks monetary damages under
Salahuddin v. Goord, 467 F.3d at 273 (footnote omitted)           RLUIPA, those claims are dismissed.
(quoting 42 U.S.C. § 2000cc–1(a)). “Only if a plaintiff
shows that his religious exercise has been substantially          Plaintiffs may, however, seek injunctive relief against
burdened, do the defendants need to show something                officials in their official capacities. See Sossamon, 131
more than a rational relationship between the policy at           S.Ct. at 1658 (holding that “a waiver of sovereign
issue and a governmental interest.” Woodward, 2014 WL             immunity to other types of relief does not waive immunity
4276416, at *6. If the plaintiff demonstrates that the “state     to damages”); id. at 1666 (Sotomayor, J., dissenting)
has imposed a substantial burden on the exercise of his           (observing that “the majority appears to accept that
religion[,] ... the state may overcome a RLUIPA claim             equitable relief is available to RLUIPA plaintiffs”); see
by demonstrating that the challenged policy or action             also Goode v. Bruno, No. 10 Civ. 1734(SRU), 2013 WL
furthered a compelling governmental interest and was the          5448442, at *7 (D.Conn. Sept. 30, 2013) (permitting a
least restrictive means of furthering that interest.” Redd v.     RLUIPA claim for injunctive relief to continue past
Wright, 597 F.3d 532, 536 (2d Cir.2010) (citing 42 U.S.C.         summary judgment). 7 All that remains for this Court's
§ 2000cc–1(a)).                                                   consideration, then, are his claims for injunctive relief
                                                                  under RLUIPA and his claims for personal capacity
                                                                  monetary damages under Section 1983.
  2. Analysis
                                                                  7      Although Defendants do not make this argument, it
   a. Official Capacity Damages Claims Brought Under
   Section 1983 Are Dismissed                                            is also possible that Plaintiff's RLUIPA claims for
                                                                         injunctive relief should be dismissed as moot. In this
The Eleventh Amendment, as a general matter, makes
                                                                         Circuit, “an inmate's transfer from a prison facility
states immune from suit. Seminole Tribe of Florida v.
                                                                         generally moots claims for declaratory and injunctive
Florida, 517 U.S. 44, 54 (1996). Eleventh Amendment
                                                                         relief against officials of that facility.” Salahuddin v.
immunity applies also to state officials sued in their official          Goord, 467 F.3d at 272; see also Prins v. Coughlin,
capacities. Pennhurst State School & Hosp. v. Halderman,                 76 F.3d 504, 506 (2d Cir.1996) (per curiam) (“It is
465 U.S. 89, 101–02 (1984). “Employees of DOC[C]S                        settled in this Circuit that a transfer from a prison
and its facilities, when sued in their official capacities,              facility moots an action for injunctive relief against
have been held to be subject to the State's Eleventh                     the transferring facility.”). Plaintiff is currently
Amendment immunity.” Lyerly v. Phillips, No. 04 Civ.                     incarcerated at Attica Correctional Facility, and
3904(PKC), 2005 WL 1802972, at *3 (S.D.N.Y. July 29,                     all Defendants are employed elsewhere, potentially
2005) (collecting cases). “The eleventh amendment bars                   rendering his claims moot. Certain decisions in this
recovery against an employee who is sued in his official                 District have allowed claims for injunctive relief
capacity, but does not protect him from personal liability               against prison officials to proceed despite an inmate's
                                                                         transfer from the facility in question, under the theory
if he is sued in his individual or personal capacity.”
                                                                         that such claims may be “capable of repetition,
Farid v. Smith, 850 F.2d 917, 921 (2d Cir.1988) (internal
                                                                         yet evading review.” Pugh, 571 F.Supp.2d at 489.
quotation marks omitted). Thus, to the extent Plaintiff
                                                                         However, the Court's determination that Plaintiff has
sues Defendants in their official capacities under Section               not adequately pleaded a claim means that it will not
1983, his claims are dismissed. He may still, however,                   consider the mootness issue at this time.
seek money damages against Defendants in their personal
capacities.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)            65 Filed 06/21/19 Page 157 of 237
2015 WL 3604242

                                                                 *10 “The bare fact that [an official] occupies a high
   c. Plaintiff Has Failed to Plausibly Allege the Personal     position in the New York prison hierarchy is insufficient
   Involvement of Defendants                                    to sustain [a] claim.” Colon, 58 F.3d at 874; see also Ayers
Plaintiff brings claims against 12 individual Defendants,       v. Coughlin, 780 F.2d 205, 210 (2d Cir.1985) (explaining
including the Governor of the State of New York, the            that sustaining a Section 1983 claim “requires a showing
Commissioner of the New York State Police, the former           of more than the linkage in the prison chain of command;
Commissioner of DOCCS, six facility superintendents,            the doctrine of respondeat superior does not apply”).
and a DOCCS Director. As a prerequisite to relief under         “Even where there has been a constitutional violation,
both Section 1983 and RLUIPA, a plaintiff must show             receipt of letters or grievances is insufficient to impute
the personal involvement of defendants in the alleged           personal involvement.” Dilworth v. Goldberg, No. 10 Civ.
constitutional deprivations. See Farrell, 449 F.3d at 484       2224(RJH)(GWG), 2011 WL 3501869, at *19 (S.D.N.Y.
(Section 1983); Covington v. Mountries, No. 13 Civ.             July 28, 2011) (citation, alteration, and quotation marks
343(VEC), 2014 WL 2095159, at *5 (S.D.N.Y. May                  omitted), report and recommendation adopted, 2011 WL
20, 2014) (RLUIPA). To show personal involvement, a             4526555 (S.D.N.Y. Sept 30, 2011). Further, “[t]he fact
plaintiff must plead “factual content that allows the court     that an official ignored a letter alleging unconstitutional
to draw the reasonable inference that the defendant is          conduct is not enough to establish personal involvement.”
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556      Vann, 2014 WL 4188077, at *7 (citation omitted). “Nor is
U.S. 662, 678 (2009). “A pleading that offers ‘labels and       a supervisor liable under [Section] 1983 when she receives
conclusions' or a ‘formulaic recitation of the elements of a    a letter and forwards it to the appropriate staff personnel
cause of action will not do.’ “ Id. (quoting Twombly, 550       to handle, but takes no other action.” Id.; see also Sealey v.
U.S. at 555).                                                   Giltner, 116 F.3d 47, 51 (2d Cir.2007) (affirming dismissal
                                                                for failure to allege personal involvement where defendant
A court may consider supervisory personnel “personally          referred one letter and responded to the next by informing
involved” if a plaintiff plausibly alleges facts showing        plaintiff that a decision had been rendered). Additionally,
that those defendants: (i) participated directly in the         after Iqbal, under both Section 1983 and RLUIPA, “an
alleged constitutional violation; (ii) failed to remedy         official's denial of a grievance alleging a constitutional
the wrong after being informed of it; (iii) created a           deprivation, without more, does not amount to personal
policy or custom under which unconstitutional practices         involvement in the deprivation of that right.” Joseph v.
occurred, or allowed the continuance of such a policy           Fischer, No. 08 Civ. 2824(PKC)(AJP), 2009 WL 3321011,
or custom; (iv) were grossly negligent in supervising           at *18 (S.D.N.Y. Oct. 8, 2009). “Only where a supervisory
subordinates who committed the wrongful acts; or (v)            official receives and acts on a prisoner's grievance (or
exhibited deliberate indifference to the rights of inmates by   substantively reviews and responds to some other form of
failing to act on information indicating there were ongoing     inmate complaint) can the supervisor be held personally
unconstitutional acts. Grullon v. City of New Haven, 720        involved for [Section] 1983 purposes.” Vann, 2014 WL
F.3d 133, 139 (2d Cir.2013) (citing Colon v. Coughlin, 58       4188077, at *7 (internal quotation marks omitted). As
F.3d 865, 873 (2d Cir.1995)). 8                                 Defendants argue, Plaintiff has not met the burden of
                                                                pleading personal involvement for any of the 12 individual
8      Courts have disagreed as to whether the five Colon       Defendants.
       factors continue to apply after Iqbal. See generally
       McNaughton v. de Blasio, No. 14 Civ. 221(KPF),
       2015 WL 468890, at *5 n. 8 (S.D.N.Y. Feb. 4, 2015)          i. Dr. Adams, C.O. Hayes, and Sgt. Hutti
       (collecting cases). Any such uncertainty, however,       With regards to Dr. Adams, C.O. Hayes, and Sgt. Hutti,
       does not alter settled law that “[t]he mere fact         Plaintiff simply does not allege any involvement in, or
       that a defendant possesses supervisory authority is      even awareness of, his purported religious deprivations.
       insufficient to demonstrate liability for failure to     Accordingly, to the extent that Plaintiff's complaint makes
       supervise under [Section] 1983.” Styles v. Goord,        religious deprivation claims against Dr. Adams, C.O.
       431 F. App'x 31, 33 (2d Cir.2011) (summary order)        Hayes, and Sgt. Hutti, those claims are dismissed.
       (collecting cases).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         8
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)             65 Filed 06/21/19 Page 158 of 237
2015 WL 3604242

                                                                 complaining about the lack of Hindu chaplain or that they
   ii. Governor Cuomo, Former Commissioner Fischer, and          reviewed Plaintiff's grievances. Significantly, however,
   Superintendent D'Amico                                        alleging that these Defendants received and reviewed
Plaintiff alleges that Governor Cuomo, Former                    letters and grievances, or even that they denied the relief
Commissioner Fischer, and Superintendent D'Amico                 sought in grievances, is not enough to plead their personal
violated RLUIPA and the Free Exercise Clause by failing          involvement. Accordingly, Plaintiff's religious deprivation
to hire a Hindu chaplain and failing to provide him              claims against Superintendents Perez, Rock, Racette,
with a special Hindu diet. (Compl.5–6). As Defendants            Graham, LaValley, and Director Morris are dismissed.
point out (Def.Br.6–7), Plaintiff does nothing more in his
Complaint than name these individuals, reference their
job titles, make conclusory allegations that they failed           d. Plaintiff Has Failed to State a Claim for Religious
to provide him a Hindu chaplain and diet, and attach               Deprivation
letters he sent them complaining about the lack of a             Plaintiff's Complaint is dismissed solely on the ground
Hindu chaplain. (See Compl. 5–6, 22; Dkt. # 2–2 at 22–           that he has failed to allege any personal involvement by
24). Receipt by these officials of letters of complaint,         Defendants. However, because Plaintiff is pro se, because
even if true, is simply not enough to establish personal         his claims are dismissed without prejudice (except where
involvement. See Dilworth, 2011 WL 3501869, at *19. 9            specified), and because Plaintiff's claims as-pleaded are
Plaintiff's claims against these Defendants are apparently       wholly inadequate, the Court will address the substance
predicated entirely upon their positions of authority            of Plaintiff's religious deprivation claims as well. Plaintiff
within New York State. Accordingly, Plaintiff's religious        does not adequately allege any facts that demonstrate that
deprivation claims against Governor Cuomo, Former                his ability to practice his religion has been unlawfully
Commissioner Fischer, and Superintendent D'Amico are             burdened by the failure of DOCCS to hire a Hindu
dismissed.                                                       chaplain or provide him a special religious diet.


9      At least one letter attached to the Complaint indicates      i. Plaintiff's Claims Regarding the Failure to Hire a
       that former Commissioner Fischer referred Plaintiff's        Hindu Chaplain Are Deficient
       letter to the appropriate official for handling. (See,
                                                                 Plaintiff's claims regarding religious discrimination are
       e.g., Dkt. # 2–2 at 18). Referring an inmate's
                                                                 vague and conclusory. Plaintiff simply repeats in his
       complaint to the appropriate staff is not enough to
                                                                 Complaint that his “freedom of religion” has been
       establish personal involvement. See Vann, 2014 WL
       4188077, at *7.
                                                                 “violated,” that he has been subject to “religious
                                                                 discrimination,” that there have been “important
                                                                 Holy Days and Rituals that [he] could not properly
  iii. Superintendents Perez, Rock, Racette, Graham,
                                                                 observe” due to religious discrimination, that Defendants
  LaValley, and Director Morris
                                                                 have “disregard[ed][his] religious needs [and] religious
 *11 Plaintiff also alleges that Superintendents Perez,
                                                                 rites,” and that they have failed “to accommodate
Rock, Racette, Graham, LaValley, and Director Morris
                                                                 [him] religiously.” (Compl.5–6). Plaintiff's opposition to
violated RLUIPA and the Free Exercise Clause by failing
                                                                 Defendants' pre-motion letter is no better, incanting
to hire a Hindu chaplain and failing to provide him
                                                                 repeatedly the legal conclusion that his practice of religion
with a special Hindu diet. (Compl.5–6). As with the
                                                                 has been substantially burdened. (Pl.Opp.1–2, 4).
other Defendants, Plaintiff does not include any specific
factual allegations against these Defendants; he simply
                                                                 The operative Complaint does not allege any facts that
provides their names and titles and alleges they failed
                                                                 “nudge [Plaintiff's] claims across the line from conceivable
to hire a Hindu chaplain or provide him with a special
                                                                 to plausible.” In re Elevator Antitrust Litig., 502 F.3d at
diet. Claiming that these individuals are in the chain-of-
                                                                 50. Plaintiff makes no showing regarding how contact
command in the prison hierarchy is not enough to allege
                                                                 with Hindu advisors is “central or important” to the
personal involvement. See Colon, 58 F.3d at 874. Plaintiff
                                                                 practice of his faith, necessary to sustain a Free Exercise
further attaches letters and grievance determinations to
                                                                 claim. Rossi v. Fishcer, No. 13 Civ. 3167(PKC)(DF),
the Complaint; these attachments purport to demonstrate
                                                                 2015 WL 769551, at *10 (S.D.N.Y. Feb. 24, 2015)
that these Defendants were copied on correspondence
                                                                 (dismissing free exercise claim based on lack of access


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          9
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)              65 Filed 06/21/19 Page 159 of 237
2015 WL 3604242

to advisors). Nor does he explain how not having a                see also McEachin, 357 F.3d at 203 (“[C]ourts have
Hindu advisor impermissibly burdens his practice of               generally found that to deny prison inmates the provision
his religion. He claims his religious “needs” and “rites”         of food that satisfies the dictates of their faith does
have been disregarded, and that he has not been able              unconstitutionally burden their free exercise rights.”).
to “properly” observe religious holidays. (Compl.6). But          But Plaintiff again only makes conclusory allegations: he
Plaintiff does not identify any specific needs, rites, or         claims that the food that DOCCS provides is “not in
holidays; nor does he allege the facts of any occasion when       accordance with my religious beliefs and religious diet,”
any Defendant has actually interfered with the practice of        and that they have failed to accommodate his “dietary
his religion. Plaintiff simply complains that it is “religious    needs in accordance with [his] religion.” (Compl.5–6).
discrimination” that DOCCS “provide[s] chaplains for              Plaintiff's opposition to Defendants' pre-motion letter
Muslims, Jews, Catholics, Christians, Protestant[s], [and]        does not fill in any detail; it simply claims, “For all
Nation of Islam,” but not for his religion, “which is             food served in messhall, as well as[ ] sold in commissary,
an equally large religion.” (Compl.6). These conclusory           doesn't comply nor fall within the criteria for practicing
allegations are not enough to state a claim under the First       Hinduism. Therefore, Plaintiff is forced to eat food that
Amendment or RLUIPA. 10                                           goes against his religious diet and belief.” (Pl.Opp.2).
                                                                  Plaintiff does not allege what a Hindu diet is, or identify
10                                                                how the meals he is provided are not compatible with that
       Determining whether a challenged policy is
                                                                  diet.
       reasonably related to a legitimate penological interest
       is a fact-laden inquiry that is generally ill-suited
       for resolution on a motion to dismiss. See Ford,           Moreover, during the July 29, 2014 conference, Plaintiff
       352 F.3d at 596 (declining to determine whether            suggested that his discontent with his prison diet stemmed
       defendants' conduct was reasonably related to              not from the dictates of his religion, but from the fact
       legitimate penological interests on motion to dismiss      that in accommodating his religious diet the facility often
       because “the record [was] insufficient to resolve          substituted animal proteins with soy protein, which is
       this fact—and context—specific dispute”). On this          something Plaintiff does not personally eat. (July 29, 2014
       motion to dismiss, the Court declines to assess            Tr. 11–12). The Court cautions Plaintiff that DOCCS is
       whether there is a “valid, rational connection”            under no obligation to accommodate his personal dietary
       between Defendants' actions and their purported            preferences; it only must accommodate diets dictated by
       concerns. See Turner, 482 U.S. at 89.
                                                                  his practice of his religion. See Kahane, 527 F.2d at
          The Court notes, however, that Defendants
                                                                  496 (holding that a prison was required to provide an
          advance strong arguments based on the record
                                                                  orthodox Jewish rabbi with a diet that maintained his
          in this case, which is more voluminous than is
          typical on a motion to dismiss due to the number
                                                                  good health and did not violate Jewish dietary laws, but
          of documents Plaintiff attached to his Complaint.       refusing to mandate any specific food item or method
          (Def.Br.11). Specifically, as Defendants argue,         for fulfilling this order, as “[s]uch details are best left
          letters Plaintiff attached to his complaint strongly    to the prison's management which can provide from the
          support that because so few inmates are Hindu—          food supplies available within budgetary limitations”); see
          comprising less than one percent of the DOCCS           also Rossi, 2015 WL 769551, at *9 (finding plaintiff did
          prison population—it was not fiscally justifiable       not plausibly allege Free Exercise Clause claim where he
          to employ a Hindu chaplain on staff. (See Dkt. #        did not allege that holy day meals were inconsistent with
          2–2 at 18, # 2–11 at 13). The Court may revisit         religious beliefs or explain how adding certain items to the
          Defendants' arguments if further motion practice        meals was “central or important” to his religion).
          ensues.


  ii. Plaintiff's Claims Regarding the Failure to Provide a       D. Plaintiff's Retaliation Claims Are Dismissed
  Special Religious Diet Are Deficient                            Finally, Plaintiff alleges that Defendants retaliated against
 *12 Plaintiff also fails to state a claim as it concerns his     him for filing grievances by denying him needed medical
diet. It is true that it has long been established that “prison   care and otherwise subjecting him to “harassment, threats,
authorities must accommodate the right of prisoners to            [and] retaliation .” (Compl.9). To establish a First
receive diets consistent with their religious scruples.”          Amendment claim of retaliation, a plaintiff must show:
Kahane v. Carlson, 527 F.2d 492, 495 (2d Cir.1975);               “[i] that the speech or conduct at issue was protected,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         10
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)           65 Filed 06/21/19 Page 160 of 237
2015 WL 3604242

[ii] that the defendant took adverse action against the        named defendants in caption but body of complaint
plaintiff, and [iii] that there was a causal connection        contained no allegations explaining how defendants
between the protected speech and the adverse action.”          violated the law or injured plaintiff), aff'd sub nom. Dove
Espinal v. Goord, 558 F.3d 119, 128 (2d Cir.2009) (citation    v. O'Hare, 210 F.3d 354 (2d Cir.2000); see also Kasiem
omitted). In the prison context, “only retaliatory conduct     v. Rivera, No. 09 Civ. 9665(DLC), 2011 WL 166929, at
that would deter a similarly situated individual of ordinary   *6 (S.D.N.Y. Jan. 18, 2011) (dismissing as too conclusory
firmness from exercising his or her constitutional rights      allegations that defendants made false reports and made
constitutes an adverse action.” Wrobel v. County of            death threats “solely on the basis of retaliatory reprisal”).
Erie, 692 F.3d 22, 31 (2d Cir.2012) (citation omitted).
“Otherwise the retaliatory act is simply de minimis and        In alleging his retaliation claims, Plaintiff does specifically
therefore outside the ambit of constitutional protection.”     name Defendants Dr. Adams, C.O. Hayes, Sgt. Hutti,
Davis v. Goord, 320 F.3d 346, 353 (2d Cir.2003) (citation      and Superintendent LaValley. (Compl.8). Even so,
omitted); see also Wrobel, 692 F.3d at 31.                     Plaintiff's allegations against these Defendants are far too
                                                               conclusory to state a claim. He alleges they retaliated
 *13 When considering a prisoner's retaliation claims, the     by issuing him two “false tickets” and engaging in the
court must bear in mind that “prisoners may be required        “biggest set up” to have him transferred from the Clinton
to tolerate more than average citizens, before a retaliatory   Correctional Facility. (Id.). Plaintiff does not specify who
action taken against them is considered adverse.” Davis,       issued these “false tickets” or which grievances these
320 F.3d at 353 (citation omitted). Since it is “near[ly]      allegedly retaliatory actions were in response to; he does
inevitabl [e]” that “prisoners will take exception” with       not state what acts each of these Defendants took in
the decisions of prison officials, and given “the ease with    retaliation; and he does not establish any time frame that
which claims of retaliation may be fabricated,” the Second     might permit an inference of a causal connection. See
Circuit has cautioned that prisoners' retaliation claims       Dawes v. Walker, 239 F.3d 489, 492 (2d Cir.2001) (finding
must be “examin[ed] ... with skepticism and particular         that failure to set forth a time frame for the alleged events
care.” Colon, 58 F.3d at 872; see also Davis, 320 F.3d at      precludes inference of a causal relationship for purposes of
352. “To survive a motion to dismiss, such claims must be      retaliation claim), overruled on other grounds, Swierkiewicz
supported by specific and detailed factual allegations, not    v. Sorema N.A., 534 U.S. 506, 508 (2002). Plaintiff has
stated in wholly conclusory terms.” Friedl v. City of New      not pleaded enough facts to state a claim for retaliation.
York, 210 F.3d 79, 85–86 (2d Cir.2000) (citation omitted).     His retaliation claims are therefore dismissed without
                                                               prejudice.
Although Plaintiff has satisfied the first prong of
a retaliation claim—the First Amendment protects
prisoners from retaliation for the filing of grievances and
                                                                                     CONCLUSION
lawsuits, Davis, 320 F.3d at 352–53—his claims are stated
in “wholly conclusory terms,” Friedl, 210 F.3d at 86,           *14 For the foregoing reasons, the Complaint is
and must be dismissed. With regards to “all defendants,”       dismissed in its entirety. The Clerk of Court is directed
Plaintiff alleges they violated his rights “in many ways       to terminate all pending motions, adjourn all remaining
as to harassment, threats, retaliation, false misbehavior      dates, and close this case.
reports, messing with legal mail and reg[ular] mail, moving
around from one floor to other then moving me from             Should Plaintiff wish to attempt to re-plead those
facility to facility creating undue hardship as well as        claims that were dismissed without prejudice, he may
to my family and love[d] ones too with all the games           submit an amended complaint in accordance with this
by these defendants.” (Compl.9). As Defendants argue           Opinion on or before August 10, 2015, and this case
(Def.Br.13), this claim must be dismissed because even         will be reopened. Plaintiff is cautioned that if submits an
under the most liberal reading of the Complaint, Plaintiff's   amended complaint that does not address—and rectify—
allegations are wholly conclusory and lacking in facts         the deficiencies discussed in this Opinion, some or all of
sufficient to connect each Defendant to a retaliatory          his claims may be dismissed with prejudice.
action. See Dove v. Fordham Univ., 56 F.Supp.2d 330,
335 (S.D.N.Y.1999) (dismissing complaint where plaintiff       SO ORDERED.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
       Case
Ramrattan      9:17-cv-01003-BKS-TWD
          v. Fischer,                            Document
                      Not Reported in F.Supp.3d (2015)      65 Filed 06/21/19 Page 161 of 237
2015 WL 3604242


                                                        All Citations

                                                        Not Reported in F.Supp.3d, 2015 WL 3604242

End of Document                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   12
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)            65 Filed 06/21/19 Page 162 of 237
2003 WL 22170610

                                                                    Prisoner adequately pled a claim of deliberate
                                                                    indifference to a serious medical condition
                    2003 WL 22170610
                                                                    against members of prison's security personnel
       Only the Westlaw citation is currently available.
                                                                    where he alleged that they deliberately
                United States District Court,
                                                                    denied and/or delayed the express instructions
                      S.D. New York.
                                                                    and orders of various outside orthopedic
               Andrew WILLIAMS, Plaintiff,                          specialists and prison doctors. U.S.C.A.
                            v.                                      Const.Amend. 8; 42 U.S.C.A. § 1983.
        Brian FISHER, Joseph Smith, John Perilli,
                                                                    Cases that cite this headnote
           Kimberley Capuano, Phillip Williams,
         Thomas Eagan, John MacNamara, Robert
                                                              [2]   Civil Rights
         Krusen, John Clark, Enrique Maldonado,
                                                                         Prisons and Jails; Probation and Parole
        Melvin Goffe and Mr. Abraham, Defendants.
                                                                    Prisoner adequately pled a claim of deliberate
                    No. 02 Civ. 4558(LMM).                          indifference to a serious medical condition
                                |                                   against prison physician's assistant where
                         Sept. 18, 2003.                            he alleged that assistant failed to follow
                                                                    a doctor's prescribed orders. U.S.C.A.
Synopsis                                                            Const.Amend. 8; 42 U.S.C.A. § 1983.
Prison defendants moved to dismiss prisoner's civil
rights action alleging deliberate indifference to a serious         1 Cases that cite this headnote
medical condition and retaliation. The District Court,
McKenna, J., held that: (1) prisoner adequately pled
                                                              [3]   Civil Rights
a claim of deliberate indifference to a serious medical
                                                                         Prisons and Jails; Probation and Parole
condition against members of prison's security personnel;
                                                                    Prisoner adequately pled a claim of deliberate
(2) allegations that a prison official failed to follow the
                                                                    indifference to a serious medical condition
orders of outside specialists and prison doctors were
                                                                    against corrections officer who allegedly
sufficient to satisfy the deliberate indifference standard
                                                                    disregarded prisoner's medical elevator pass
of Eighth Amendment; (3) no section 1983 claim was
                                                                    as well as the instructions of prisoner's
stated against prison supervisory official since prisoner's
                                                                    physical therapist. U.S.C.A. Const.Amend. 8;
allegations were conclusory in nature and failed to
                                                                    42 U.S.C.A. § 1983.
show how official was personally involved in the alleged
constitutional violation; (4) prisoner stated valid claim           Cases that cite this headnote
of retaliation based on allegations that prison doctor
revoked his necessary medical rehabilitative treatment
because he filed a grievance against prison security          [4]   Prisons
personnel; and (5) qualified immunity would not shield                   Particular Conditions and Treatments
prison defendants from § 1983 liability for deliberate              Sentencing and Punishment
indifference to prisoner's serious medical condition.                   Medical Care and Treatment
                                                                    Allegations that a prison official failed to
Motion granted as to one supervisory official and denied            follow the orders of outside specialists and
as to remaining defendants.                                         prison doctors were sufficient to satisfy the
                                                                    deliberate indifference standard of Eighth
                                                                    Amendment. U.S.C.A. Const.Amend. 8.
 West Headnotes (8)
                                                                    1 Cases that cite this headnote


 [1]       Civil Rights                                       [5]   Civil Rights
                Prisons and Jails; Probation and Parole



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                 1
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)          65 Filed 06/21/19 Page 163 of 237
2003 WL 22170610

            Prisons and Jails; Probation and Parole
                                                                   8 Cases that cite this headnote
       No § 1983 claim was stated against prison
       supervisory official since prisoner's allegations
       were conclusory in nature and failed to show         [8]    Civil Rights
       how official was personally involved in the                      Prisons, Jails, and Their Officers; Parole
       alleged constitutional violation resulting from             and Probation Officers
       failure to honor prisoner's medical passes;                 Qualified immunity would not shield prison
       only allegation regarding the actions of                    defendants from § 1983 liability for deliberate
       supervisory official was that he wrote general              indifference to prisoner's serious medical
       memoranda to the prison staff concerning                    condition. U.S.C.A. Const.Amend. 8; 42
       the creation of unofficial policies and the                 U.S.C.A. § 1983.
       honoring of inmate medical passes, and there
       were no allegations that supervisory official               6 Cases that cite this headnote
       himself was aware of prisoner's personal
       claims. 42 U.S.C.A. § 1983.

       5 Cases that cite this headnote

                                                                       MEMORANDUM AND ORDER
[6]    Civil Rights
            Prisons and Jails; Probation and Parole        MCKENNA, J.
       Prisoner's allegations stated § 1983
                                                            *1 Andrew Williams (“Plaintiff”) an inmate at Sing
       claim against prison supervisory official
                                                           Sing Correctional Facility (“Sing Sing”), brings this
       since prisoner sufficiently alleged personal
                                                           pro se civil rights action pursuant to 42 U.S.C. §
       involvement of official in the alleged
                                                           1983 against Defendants Brian Fisher (Superintendent),
       constitutional violation resulting from failure
                                                           Joseph Smith (First Deputy Superintendent), John Perilli
       to honor prisoner's medical passes and failure
                                                           (Facility Heath Service Director), Kimberly Capuano
       to follow the orders of outside specialists and
                                                           (Nurse Administrator), Phillip Williams (Physicians
       prison doctors; official allegedly investigated
                                                           Assistant), Thomas Eagan (Grievance Director), John
       prisoner's grievance against the members of
                                                           MacNamara (Sergeant), Robert Krusen (Sergeant),
       security personnel and responded in their
                                                           John Clark (Corrections Officer), Enrique Maldonado
       favor, and changed or tried to change
                                                           (Corrections Officer), Melvin Goffe (Corrections Officer)
       the orders of prison doctor, the outside
                                                           and Mr. Abraham (Physical Therapist) for reckless and
       orthopedic specialists and several of the
                                                           deliberate indifference to his serious medical needs in
       physical therapists. 42 U.S.C.A. § 1983.
                                                           violation of his constitutional rights under the Eighth
       6 Cases that cite this headnote                     Amendment. Plaintiff seeks injunctive relief as well as
                                                           compensatory and punitive damages from each of the
                                                           named Defendants.
[7]    Civil Rights
            Prisons and Jails; Probation and Parole
                                                           Defendants filed a motion to dismiss the Amended
       Prisoner stated valid claim of retaliation under    Complaint pursuant to Federal Rules of Civil Procedure
       § 1983 based on allegations that prison doctor      12(b)(1) and 12(b)(6) on the grounds that: (1) Plaintiff has
       revoked his necessary medical rehabilitative        failed to state a claim against all Defendants of deliberate
       treatment because he filed a grievance              indifference to serious medical needs upon which relief can
       against prison security personnel; allegations      be granted; (2) Plaintiff has failed to allege the personal
       showed a causal connection between the              involvement of Defendants Fisher and Eagan in the
       constitutionally protected activity of filing a     alleged constitutional violation; (3) Plaintiff has failed to
       grievance and the adverse action. 42 U.S.C.A.       establish a claim of retaliation against Defendant Perilli;
       § 1983.                                             and 4) all Defendants are entitled to qualified immunity.



             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)                65 Filed 06/21/19 Page 164 of 237
2003 WL 22170610

                                                                 and twisting, is unable to move or lift heavy objects, and
                                                                 is unable to sit or stand for long periods of time. (Id.)

                   Statement of Facts 1                          Plaintiff was referred to an outside orthopedic specialist,
                                                                 Dr. Galeno, and his assistant, at St. Agnes Hospital for
1      The facts set forth below were taken from Plaintiff's     treatment. (Id.) Dr. Galeno ordered or recommended that
       Amended Complaint and Memorandum of Law in
                                                                 Plaintiff receive daily hot morning showers as part of a
       Reply to The Defendants' Motion to Dismiss the
                                                                 home therapeutic program to reduce pain and spasms
       Complaint (“Pl.Opp.Br.”). Ordinarily, “ ‘a court may
                                                                 and to facilitate bending and stretching. (Id.) The reason
       not look outside the pleadings when reviewing a Rule
       12(b)(6) motion to dismiss. However, the mandate
                                                                 “morning” showers were ordered was because this is the
       to read the papers of pro se litigants generously         time of day Plaintiff is in the most pain and has the greatest
       makes it appropriate to consider plaintiff's additional   difficulty functioning. (Pl. Opp. Br. at 3). The same daily
       materials, such as his opposition memorandum.” ’          morning heat treatment was ordered or recommended by
       Burgess v. Goord, No. 98 Civ.2077, 1999 U.S. Dist         Dr. Holder, another physician at St. Agnes Hospital, as
       LEXIS 611, at *2 n. 1 (S.D.N.Y. Jan. 26, 1999)            well as by several physical therapists. (Am. Compl. at 2).
       (quoting Gadson v. Goord, No. 96 Civ. 7455, 1997 U.S.
       Dist. LEXIS 18131, at *2 n. 2 (S.D.N.Y. Nov. 17,           *2 On April 30, 1999, Plaintiff was issued his first
       1997); see also Johnson v. Wright, 234 F.Supp.2d 352,     medical pass to receive daily morning heat treatment, by
       356 (S.D.N.Y.2002) (considering pro se prisoner's         Dr. Lofton, the former Facility Health Service Director
       factual allegations in brief as supplementing the
                                                                 at Sing Sing. (Id.) Dr. Lofton approved the treatment
       complaint when ruling on a motion to dismiss),
                                                                 program on three additional occasions from July 8, 1999-
       Thompson v. State of N.Y., No. 99 Civ. 9875, 2001
                                                                 September 14, 1999. (Id.) Subsequently, when Dr. Perilli
       U.S. Dist. LEXIS 9450, at *4 n. 1 (S.D.N.Y. Mar. 15,
       2001)(relying on pro se plaintiff's factual allegations   took over as the Facility Heath Service Director at Sing
       included in his memorandum of law as well as the          Sing, he also approved the daily morning heat treatment
       facts alleged in his complaint).                          on four separate occasions from November 16, 1999-
                                                                 August 5, 2000. (Id.)
On September 12, 1996 Plaintiff fell down a flight of
stairs injuring his back. (Am. Compl. at 1). On January
25, 1997 an MRI was taken of Plaintiff's lumbar spine
                                                                 Defendants Goffe, Maldonado, Krusen, 2 MacNamara
and the results revealed that Plaintiff had a central and
                                                                 and Smith
bilateral disc herniation of the L5-S1, slightly larger on
                                                                 2     Housing Sergeant Robert Krusen has been named
the left which reaches the SAC and the S1 nerve root.
(Id. at 1-2). The MRI also revealed that at L4-5 there                  as a Defendant in the caption of the Amended
                                                                        Complaint and is discussed therein. However,
was a left foraminal and extra-foraminal disc herniation
                                                                        Defendants' contend that he has not been served with
compromising the left nerve root. (Id. at 2). In addition to
                                                                        the summons and Amended Complaint or requested
the disc herniation, Plaintiff also suffers from degenerative
                                                                        representation pursuant to Public Officers Law § 17.
disc disease and hip bursitis. (Id.)                                    See Defendants' Memorandum of Law in Support
                                                                        of Defendants' Motion to Dismiss the Complaint
In December 1997, Plaintiff underwent surgery for his                   at 1 n.1 (“Def.Mem.”). However, Plaintiff has
spinal injuries. (Id.) The surgery relieved the needle                  provided an acknowledgment of receipt of summons
sensation Plaintiff had been experiencing, but Plaintiff                and complaint signed by Sergeant Robert Krusen.
continued to suffer from: (a) pain and spasms of the                    Because Defendant Krusen is similarly situated to
lumbosacral spine; (b) radiation of pain and spasms from                Defendants Goffe, Maldonado, MacNamara and
the lumbar spine and hip down to the left leg and foot; (c)             Smith, the Court has presumed that the same
radiation of pain and spasms from the thoracic spine; and               arguments contained in Defendants' motion to
(d) pain radiating down his left arm causing numbness and               dismiss would have been made on his behalf had
                                                                        he sought representation. Accordingly, the Court
needle sensation to his left thumb. (Id.) In addition, prior
                                                                        has addressed the claims asserted against Defendant
to the surgery Plaintiff was diagnosed with cervical spine
                                                                        Krusen in its Memorandum and Order.
herniation which occasionally causes him problems. (Id.)
Due to his back injuries, Plaintiff has difficulty bending


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)                    65 Filed 06/21/19 Page 165 of 237
2003 WL 22170610

Plaintiff alleges that members of the prison's security            (Id.) Additionally, Plaintiff asserts that his medical records
personnel, specifically Defendants Goffe, Maldonado,               clearly indicate the reason, time and purpose for the
Krusen, MacNamara and Smith, repeatedly refused to                 treatment. (Id.)
comply with his medical passes denying him his daily
morning heat treatment in violation of his constitutional          In addition to the medical pass for daily morning heat
rights. (Id.) Plaintiff states that he first presented his         treatment, Plaintiff was also issued bus, elevator, cane,
medical pass to Galley Officers Goffe and Maldonado in             flats and feed-up passes. (Id. at 5). At the same time
April of 1999. (Id.) These Officers told Plaintiff that he         Plaintiff presented his daily morning heat treatment pass
could not have his daily morning heat treatment because            to Goffe and Maldonado, Plaintiff also presented his feed-
there was a block policy requiring inmate showers be given         up and flats pass. 4 (Id.) While Defendants Goffe and
                                        3
only on the 3 p.m. to 11 p.m. shift. (Id.)                         Maldonado refused to honor Plaintiff's pass for daily
                                                                   morning heat treatment, they told him they would work
3      Plaintiff asserts that he was already entitled to receive   on his feed-up and flats passes. (Id.)
       a 10 minute shower during the 3 p.m.-11 p.m. shift as
       treatment for a chronic skin disorder. (Pl. Opp. Br.        4      Apparently, a feed-up pass allows an inmate to be fed
       at 7). Plaintiff claims that he was denied his morning             his meals in his cell and a flats pass allows an inmate
       shower because Defendants did not want to give                     to be transferred to the first floor of the prison. At
       him two showers a day. (Id.) Additionally, Plaintiff               that time, Plaintiff resided on the fourth floor.
       claims that there was no such block policy prohibiting
                                                                    *3 The feed-up pass was honored about a month and
       morning showers, and if there was, it was unofficial.
       (Id.)
                                                                   a half after it was issued. (Id. at 5) However, it took
                                                                   approximately eighteen months to move Plaintiff to the
After Officers Goffe and Maldonado refused to                      flats, despite the fact that Plaintiff received flats passes
honor Plaintiff's medical pass for morning showers,                every two to three months and made several requests
Plaintiff raised the issue with Defendants Krusen and              to Defendants Goffe, Maldonado and Krusen. (Id. at
MacNamara. (Id. at 2-3) They both concurred with the               5-6). Plaintiff claims that when he continued to ask to be
Galley Officers that the existing block policy allowed             moved to the flats, Defendants Goffe and Maldonado told
inmate showers only during the 3 p.m. to 11 p.m.                   him, “the more you ask the longer you will wait.” (Pl.
shift. (Id.) Subsequently, Plaintiff filed a grievance with        Opp. Br. at 5). Plaintiff was finally moved to the flats in
Sing Sing's grievance committee regarding Defendants'              October of 2000. (Am. Compl. at 4). Plaintiff was told by
noncompliance with his medical pass for daily morning              Defendant Krusen that there had been a delay because all
heat treatment. (Id. at 3).                                        of the cells on the flats were occupied. (Id. at 6). However,
                                                                   Plaintiff asserts that other prisoners were being moved to
In response to Plaintiff's grievance, Defendant Eagan, a           the flats daily. (Pl. Opp. Br. at 5). Plaintiff claims that the
director at the central review committee in Albany, called         Officers and Sergeants' acted with deliberate indifference
Sing Sing to conduct an investigation. (Id.) Defendants            to Plaintiff's serious medical condition by denying him his
Krusen and MacNamara communicated the existing                     daily morning heat treatment and delaying his move to the
block policy regarding inmate showers to Defendant
                                                                   flats. (Am. Compl. at 6).
Eagan. (Id.) Eagan also spoke with Defendant Smith, who
communicated the same information concerning the block
policy, and who additionally stated that there was no              Defendant Perilli
medical determination as to why Plaintiff needed morning           From November 16, 1999-August 5, 2000, Dr. Perilli
showers. (Id.) Consequently, Eagan denied Plaintiff's              and Dr. Halko approved Plaintiff's recommended daily
grievance, stating that there was no requirement for               morning heat treatment on four separate occasions. (Id.
Plaintiff to receive a morning daily shower and that what          at 2). After Plaintiff filed a grievance against members
the doctor meant by “AM” was during the day and                    of security for refusing to comply with his medical pass,
not a specific time. (Id. (citing grievance no: 30163-99)).        a meeting was held with Dr. Perilli and members of
Plaintiff asserts that Dr. Perilli and Dr. Halko (treating         security. 5 (Id. at 3). After discovering Plaintiff had filed
physician) specifically wrote “AM only (morning)” on               a grievance against these individuals, Dr. Perilli became
the order to clarify that morning showers were necessary.          reluctant to continue ordering the treatment, despite the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)                   65 Filed 06/21/19 Page 166 of 237
2003 WL 22170610

fact that he had been issuing Plaintiff his medical passes               Perilli made these entries to his medical chart on
for almost a year. (Id.) Plaintiff claims that Dr. Perilli               November 20, 2000 and May 1, 2001.
told him that the security staff wanted him to reduce the
number of medical passes issued to the inmate population          Defendant Williams
and that he was revoking Plaintiff's medical pass to               *4 On March 31, 2000, Dr. Halko wrote a prescription
comply with the security personnel's protocol. (Id .) After       for plaintiff to receive his daily morning heat treatment.
Dr. Perilli rescinded Plaintiff's medical pass, Plaintiff filed   (Id. at 5). Plaintiff asserts that the physicians assistant,
a grievance against him. (Id.) This grievance was denied          Defendant Williams, cancelled Dr. Halko's order and
by Defendant Fisher and the central review committee in           wrote “not indicated.” (Id.) Plaintiff asserts Defendant
Albany. (Id. (citing grievance no: 33781)).                       Williams acted with deliberate indifference to Plaintiff's
                                                                  serious medical needs.
5      Plaintiff alleges that subsequent to this meeting, after
       discovering that Plaintiff had filed a grievance, Dr.
                                                                  Defendant Clark
       Perilli revoked Plaintiff's medical pass. (Am. Compl.
                                                                  On or about April 15, 2000, Plaintiff began receiving
       at 3). Although it is unclear in exactly what time
       frame these events occurred, the court is obligated to
                                                                  physical therapy for his back injuries at Fishkill
       construe Plaintiff's complaint liberally in a light most   Correctional Facility (“Fishkill”). (Id. at 6). On one
       favorable to the plaintiff. Therefore, for the purpose     occasion, Plaintiff arrived at Fishkill and the escorting
       of deciding Defendants' motion to dismiss, the Court       Officer, Defendant Clark, informed Plaintiff that he had
       presumes all these events unfolded around the same         to walk up six flights of stairs to the treatment unit because
       time period.                                               the elevator was out of service. (Id.) Plaintiff walked up the
In October of 2000, Plaintiff was moved to the flats where        stairs with difficulty and while waiting on the medical unit
he received his daily morning heat treatment for one              to be called, Plaintiff viewed people exiting the elevator.
month. (Id. at 4). After receiving the treatment, Plaintiff's     (Id.) Plaintiff and the transportation officers inquired
condition improved. (Id. at 5 (citing Plaintiff's medical         about the functioning of the elevator and realized Officer
chart dated 11/3/00)). On November 20, 2000 and May               Clark's statement concerning the elevator was false. (Id.)
1, 2001, Dr. Perilli noted in Plaintiff's medical chart that      Plaintiff brought this issue to the attention of his physical
there was no medical indication for the daily morning             therapist, Mr. Karlo, who at the end of the therapy session
heat treatment and that the outside specialist's orders           requested Defendant Clark use the elevator to transport
or recommendations were simply received by him for                the Plaintiff back down the stairs. (Id.) At this time,
                                                                  Plaintiff also presented his Sing Sing medical elevator pass
appreciation. 6 (Id. at 3). Plaintiff's pass was revoked
                                                                  to Defendant Clark. (Id.)
despite the fact that Plaintiff's condition had improved
after receiving the daily morning heat treatment for
                                                                  Despite Mr. Karlo's request and Plaintiff's medical
one month. (Id. at 4). Plaintiff claims that Dr. Perilli's
                                                                  elevator pass, which Officer Clark stated was not valid
revocation of Plaintiff's medical pass was deliberately
                                                                  at Fishkill, Plaintiff was not allowed to take the elevator
indifferent to Plaintiff's serious medical condition and was
                                                                  and had to walk down the six flights of stairs. (Id. at 7).
done in retaliation for Plaintiff filing a grievance against
                                                                  Transportation Officers Brown and McCall issued reports
members of security.
                                                                  concerning the incident. 7 (Id. (citing To-Forms, grievance
6                                                                 no: 31413)). Despite Plaintiff's difficulty with the stairs,
       There is a discrepancy between Plaintiff's claims that
                                                                  the medical staff at Sing Sing continued to send him to
       Dr. Perilli wrote in his medical chart on November
                                                                  Fishkill for therapy. (Id.) However, after a brief period of
       20, 2000 and May 1, 2000 that there was no medical
       indication for the treatment and the assertions on
                                                                  time Plaintiff had to stop attending the therapy sessions
       page 2 of the Amended Complaint that Dr. Perilli           because he was unable to climb the stairs. 8 (Id. (citing
       approved the heat treatment on various occasions up        medical chart dated 12/18/00 and 12/19/00)).
       until August 5, 2000. For purposes of Defendants'
       motion to dismiss, the Court presumes Plaintiff made       7      Prior to this incident, Officer Clark made Plaintiff
       a typographical error and meant to write that Dr.
                                                                         walk up the stairs on several occasions, but Plaintiff




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                5
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)               65 Filed 06/21/19 Page 167 of 237
2003 WL 22170610

       was unaware that the elevator was functioning. Am.       exercises, and (4) not allowing Plaintiff to use the muscle
       Compl. at 7.                                             strengthening machines. Moreover, according to Plaintiff,
8                                                               Mr. Abraham did not instruct him in any rehabilitative
       Between the time Plaintiff stopped going to therapy
                                                                treatment. (Id. at 8).
       at Fishkill and prior to the new hospital opening at
       Fishkill, Plaintiff briefly attended physical therapy
       sessions at Greenhaven Correctional Facility.
                                                                Defendants Eagan and Capuano
Plaintiff asserts that Defendant Clark's refusal to comply      Plaintiff alleges that in September of 1999 he filed a
with the physical therapist's order to use the elevator and     grievance against various members of Sing Sing's security
his refusal to honor Plaintiff's elevator pass demonstrated     personnel for their noncompliance with the medical passes
reckless and deliberate indifference to Plaintiff's serious     he had been issued for daily morning heat treatment. (Id.
medical needs.                                                  at 4). Defendant Eagan, a member of the central review
                                                                committee in Albany, called Sing Sing to investigate
                                                                Plaintiff's grievance. (Id.) According to Plaintiff's medical
Defendant Abraham 9                                             chart dated December 23, 1999, Nurse Administrator
9     Mr. Abraham has been named in the caption of              Capuano told Eagan that Plaintiff did not need the
       the Amended Complaint and discussed therein, but         recommended daily morning heat treatment. (Id.)
       apparently he has not been served with the summons
       and Amended Complaint. (Def. Mem. at 1 n.1.)             Eagan answered Plaintiff's grievance stating that there was
       Further, the Plaintiff has not provided any proof that   no requirement for Plaintiff to receive the daily morning
       service of process has been accomplished. Therefore,     heat treatment and that “it [was] noted that the grievant's
       while the allegations concerning Mr. Abraham's
                                                                medical records now indicate that the heat treatment can
       actions are discussed in the statement of facts, he is
                                                                be given at any time.” (Id.) Plaintiff also alleges that
       not addressed by Defendants' motion to dismiss and
                                                                Defendants Capuano and Eagan actually changed or tried
       therefore, not addressed by this Memorandum and
       Order.
                                                                to change the orders of Dr. Halko, the outside orthopedic
                                                                specialists, and several other physical therapists. (Id.)
Upon returning to Fishkill for therapy, Plaintiff began
seeing the new physical therapist, Mr. Abraham. (Id.            Pursuant to the investigation of Plaintiff's grievance
at 7). Plaintiff noticed changes had taken place at the         against Defendant Abraham, Plaintiff claims that
hospital and although prescribed, Plaintiff was no longer       Defendant Capuano told the grievance committee that
allowed to use the exercise machines, practice stretching       the orthopedic specialist recommended only heat and
techniques or receive massages. (Id.) Plaintiff alleges that    muscle strengthening. (Id. at 8). However, Plaintiff
he informed Dr. Halko and Dr. Galeno of the changes in          asserts that the outside orthopedic specialist specifically
his therapy program and they both reiterated to Plaintiff       recommended “physical therapy with heat, massages
that he should be able to use the machines, practice the        and muscle strengthening exercises.” (Id.) Plaintiff
exercise techniques and receive massages. (Id.) Plaintiff       claims that Defendant Capuano intentionally gave
claims that when he relayed this information to Mr.             inaccurate information to the grievance committee to
Abraham, Mr. Abraham stated that he did not touch               undermine Plaintiff's treatment. (Id.) Plaintiff further
inmates and that the only treatment given at Fishkill           alleges that he submitted a Freedom of Information
was heat and electric shock. (Id.) Because Mr. Abraham          Law (“FOIL”) request to Defendant Capuano to have
refused to comply with the outside orthopedic specialist's      his medical records presented at the grievance hearing,
recommendations, Plaintiff filed a grievance against him.       but the records were withheld. (Id.) Consequently,
(Id. at 7-8).                                                   Plaintiff filed a grievance against Defendant Capuano
                                                                for noncompliance with Plaintiff's FOIL request. (Id.
 *5 Plaintiff asserts that Mr. Abraham demonstrated             (citing grievance no: 35831-02)). Plaintiff asserts that
reckless and deliberate indifference to Plaintiff's serious     the withholding of Plaintiff's medical records prevented
medical needs by: (1) not complying with the outside            the grievance department from making an accurate
orthopedic specialist's recommendations, (2) refusing to        assessment concerning Plaintiff's treatment.
massage Plaintiff according to doctor's orders, (3) not
allowing Plaintiff to practice any muscle strengthening


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)                   65 Filed 06/21/19 Page 168 of 237
2003 WL 22170610

                                                                    the face of the pleading that a recovery is very remote
Defendant Fisher                                                    and unlikely but that is not the test.” ’ Sims v. Artuz, 230
Plaintiff alleges that there have been ongoing problems             F.3d 14, 20 (2d Cir.2000) (quoting Chance, 143 F.3d at
at Sing Sing with prison officials devising their own               701). Furthermore, since the Plaintiff is proceeding pro
rules and not following the institution's policies and              se his submissions should be judged on a more lenient
procedures. (Pl. Opp. Br. at 9). In response to inmate              standard than that accorded to formal pleadings drafted
complaints, Defendant Fisher issued several memoranda               by lawyers. See Johnson, 234 F.Supp.2d at 359 (“ ‘Since
instructing employees to discontinue this practice. (Id.)           most pro se plaintiffs lack familiarity with the formalities
Plaintiff claims that after he filed a grievance against the        of pleading requirements, [a court] must construe pro se
security personnel for noncompliance with his medical               complaints liberally, applying a more flexible standard to
passes, Defendant Fisher was put on notice of the alleged           evaluate their sufficiency.” ’ (quoting Lerman v. Bd. of
constitutional violations through an appeal process, but            Elections, 232 F.3d 135, 139-49 (2d Cir.2000)); see also
he failed to remedy the situation. (Id.) Additionally,              McNeil v. United States, 508 U.S. 106, 113, 113 S.Ct. 1980,
Plaintiff alleges that Defendant Fisher failed to supervise         124 L.Ed.2d 21 (1993).
subordinates. (Id.)


Injury                                                                                      Discussion
 *6 Plaintiff claims that he continues to suffer from pain
and spasms of the thoracic and lumbar spine. (Am. Comp.             A plaintiff has a civil cause of action under § 1983 against:
at 8). The pain Plaintiff suffers in his lower scrapula, hip,
left foot, left arm and left thumb are new developments.
(Id.) On June 11, 2001, a second MRI was taken of                               Every person who, under the
Plaintiff's lumbar spine which showed a herniated disc in                       color of any statute, ordinance,
Plaintiff's left foramen of L4-5 that was not indicated on                      regulation, custom, or usage, of any
the previous MRI taken in 2000. (Id. at 8-9). Plaintiff no                      State or Territory or the District
longer has to climb stairs to receive therapy and he has                        of Columbia, subjects, or causes
been moved to the flats, although it took a year and a                          to be subjected, any citizen of
half for prison officials to accomplish the move. (Id. at                       the United States or other person
9). Plaintiff still is not receiving the recommended daily                      within the jurisdiction thereof to
morning heat treatment as part of his home therapeutic                          the deprivation of any rights,
program. (Id.)                                                                  privileges, or immunities secured by
                                                                                the Constitution and laws, shall be
                                                                                liable to the party injured in an
                                                                                action at law, suit in equity, or other
                       Legal Standard
                                                                                proper proceedings for redress.
On a motion to dismiss for failure to state a claim upon
which relief can be granted under Rule 12(b)(6), the
court must accept as true all allegations set forth in the          42 U.S.C. § 1983.
complaint and draw all positive inferences in favor of the
pleader. See Johnson v. Wright, 234 F.Supp.2d 352, 358              Plaintiff brings this action under § 1983 alleging
(S.D.N.Y.2002). A case should be dismissed only when                Defendants acted with deliberate indifference to his
“it appears beyond doubt that the plaintiff can prove no            serious medical needs in violation of his rights under the
set of facts in support of his claim which would entitle            Eighth Amendment.
him to relief.” Chance v. Armstrong, 143 F.3d 698, 701 (2d
Cir.1998) (quoting Conley v. Gibson, 355 U.S. 41, 45-46,
                                                                    I. Deliberate Indifference
78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). “At the Rule 12(b)(6)
                                                                     *7 The Eighth Amendment prohibits the infliction of
stage, ‘the issue is not whether a plaintiff is likely to prevail
                                                                    “cruel and unusual punishments” on those convicted
ultimately, but whether the claimant is entitled to offer
                                                                    of crimes, which includes punishments that “involve
evidence to support the claims. Indeed it may appear on


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)               65 Filed 06/21/19 Page 169 of 237
2003 WL 22170610

the unnecessary and wanton infliction of pain.” Gregg           that harm will result.” Hathaway, 99 F.3d at 553 (quoting
v. Georgia, 428 U.S. 153, 173, 96 S.Ct. 2909, 49                Farmer, 511 U.S. at 835).
L.Ed.2d 859 (1976). The Supreme Court has held
that “deliberate indifference to serious medical needs          Allegations that prison officials denied or delayed
of prisoners constitutes the ‘unnecessary and wanton            recommended treatment by medical professionals may be
infliction of pain,’ prescribed by the Eighth Amendment”        sufficient to satisfy the deliberate indifference standard.
and “states a cause of action under § 1983.” Estelle v.         See Gill v. Mooney, 824 F.2d 192, 196 (2d Cir.1987)
Gamble, 429 U.S. 97, 104-05, 97 S.Ct. 285, 50 L.Ed.2d           (“Prison officials are more than merely negligent if
251 (1976) (citation omitted). “This is true whether the        they deliberately defy the express instructions of a
indifference is manifested by prison doctors in their           prisoner's doctor.”); see also Johnson, 234 F.Supp.2d at
response to the prisoner's needs or by prison guards            361 (“Prison officials may not ‘substitute their judgments
in intentionally denying or delaying access to medical          for a medical professional's prescription.” ’) (quoting
care, or intentionally interfering with the treatment once      Zentmyer v. Kendall County, 220 F.3d 805, 812 (7 th
prescribed.” Id . The Second Circuit has interpreted the        Cir.2000)); Wandell v. Koenigsmann, No. 99 Civ. 8652,
deliberate indifference standard to consist of both an          2000 U.S. Dist. LEXIS 10466, at *7 (S.D.N.Y. July 27,
objective and subjective prong. See Hathaway v. Coughlin,       2000) (“Proof of deliberate indifference may be found
99 F.3d 550, 553 (2d Cir.1996).                                 where a prison official or employee ‘intentionally denies or
                                                                delay[s] access to medical care or intentionally interferes
                                                                with the treatment once prescribed.” ’ (quoting Estelle,
   1. Serious Medical Need
                                                                429 U.S. at 104-05)).
Under the objective prong of the deliberate indifference
standard, the alleged deprivation must be sufficiently
serious, “a condition of urgency, one that may produce          A. Defendants Goffe, Maldonado, Krusen, MacNamara
death, degeneration or extreme pain.” Chance, 143 F.3d          and Smith
at 702 (quoting Hathaway v. Coughlin, 37 F.3d 63, 66 (2d         *8 [1] Plaintiff alleges that he was issued valid medical
Cir.1994). At this time, for the purpose of Defendants'         passes on numerous occasions by members of Sing
motion to dismiss, Defendants do not dispute that               Sing's medical staff (Dr. Lofton, Dr. Perilli and Dr.
Plaintiff has pled an objectively serious injury. (Def. Mem.    Halko) endorsing the outside orthopedic specialists' order
at 9). Therefore, the only question is whether Plaintiff has    or recommendation that Plaintiff receive daily morning
satisfied the subjective prong of the deliberate indifference   showers for his spinal injury as part of a home therapeutic
analysis.                                                       program. Plaintiff claims that for over a year and a
                                                                half, he presented these medical passes to Defendants
                                                                Goffe, Maldonado, Krusen, MacNamara and Smith, who
  2. Defendants' State of Mind
                                                                consistently refused to follow doctor's orders and allow
Under the subjective prong, an official must act with a
                                                                Plaintiff “AM” showers.
“ ‘sufficiently culpable state of mind’ in depriving the
prisoner of adequate medical treatment.” Johnson, 234
                                                                During the same time period, Plaintiff alleges that
F.Supp.2d at 360 (quoting Hathaway, 99 F.3d at 553). “An
                                                                Defendants were presented with flats passes ordering that
official acts with the requisite deliberate indifference when
                                                                Plaintiff be moved from the fourth floor of the prison to
that official ‘knows of and disregards an excessive risk to
                                                                the first floor, so he would no longer have to climb stairs
inmate health or safety; the official must both be aware
                                                                to reach his cell. Despite being issued passes every two
of facts from which the inference could be drawn that a
                                                                to three months and making numerous requests to these
substantial risk of serious harm exists, and he must also
                                                                named Defendants, Plaintiff alleges that his flats passes
draw the inference.” ’ Chance, 143 F.3d at 702 (quoting
                                                                were not honored for a year and a half. See Hernandez v.
Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128
                                                                Keane, No. 00-0347, 2003 U.S.App. LEXIS 17066, at * 18
L.Ed.2d 811 (1994)). Therefore, “the subjective element of
                                                                (2d Cir. Aug. 20, 2003) (stating that in Hathaway, 37 F.3d
deliberate indifference entails something more than mere
                                                                at 67, the court held “that a prolonged delay in treatment
negligence ... [but] something less than acts or omissions
                                                                could support an inference of deliberate indifference”).
for the very purpose of causing harm or with knowledge




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)               65 Filed 06/21/19 Page 170 of 237
2003 WL 22170610

Because Plaintiff has adequately pled that Defendants           was communicated to Defendant Eagan despite the fact
Goffe, Maldonado, Krusen, MacNamara and Smith                   that the treatment had been ordered or recommended by
deliberately denied and/or delayed the express instructions     various specialists at St. Agnes Hospital and by doctors
and orders of various outside orthopedic specialists            on Sing Sing's medical staff since April 1999. Defendant
and prison doctors, he has adequately pled a claim of           Eagan's response to the grievance was that there was no
deliberate indifference to a serious medical condition          requirement that Plaintiff receive the treatment in the
sufficient to survive a motion to dismiss. See Gill,            morning. Additionally, Plaintiff claims that Defendants
824 F.2d 192. Thus, Defendants' motion to dismiss               Eagan and Capuano changed or tried to change the orders
the Amended Complaint against Defendants Goffe,                 of Dr. Halko and the outside orthopedic specialists.
Maldonado, Krusen, MacNamara and Smith is denied.
                                                                Subsequently, in response to Plaintiff's grievance filed
                                                                against Mr. Abraham for failure to follow the orders
B. Defendant Williams                                           of the outside orthopedic specialists, Plaintiff alleges
 [2]   Plaintiff alleges that on March 31, 2000, Dr.            that Defendant Capuano gave the grievance committee
Halko wrote a prescription for Plaintiff to receive             false information concerning the treatment that had
daily morning heat treatment. Plaintiff asserts that the        been ordered by the specialists and then failed to
physician's assistant, Defendant Williams, cancelled Dr.        respond to Plaintiff's FOIL request to have his medical
Halko's order and wrote “not indicated.” Plaintiff asserts      records produced during his grievance hearing. Because
Defendant Williams' actions were deliberately indifferent       allegations that a prison official failed to follow the orders
to Plaintiff's serious medical needs. Once again, courts        of outside specialists and prison doctors are sufficient to
have held that the failure to follow a doctor's prescribed      satisfy the deliberate indifference standard, Defendant's
orders constitutes denial of adequate medical care. See         motion to dismiss Plaintiff's Amended Complaint against
Gill, 824 F.2d at 195. Therefore, Defendants' motion            Defendants Eagan and Capuano is denied.
to dismiss the Amended Complaint against Defendant
Williams is denied.
                                                                II. Personal Involvement and § 1983
                                                                To state a claim under § 1983, a plaintiff must allege the
C. Defendant Clark                                              personal involvement of each defendant in the alleged
 [3] On or about April 15, 2000, Defendant Clark, an            constitutional violation. See Woods v. Goord, No. 01 Civ.
officer at Fishkill, was presented with Plaintiff's Sing        3255, 2002 U.S. Dist. LEXIS 7157, at * 22 (S.D.N.Y.
Sing elevator pass and was told by Plaintiff's treating         April 24, 2002). Personal liability cannot be imposed
physical therapist, Mr. Karlo, that Plaintiff should be         on a state official on the basis of respondeat superior.
allowed to take the elevator to and from the therapy unit       See Hernandez, 2003 U.S.App. LEXIS 17066 at *14-15.
on the sixth floor. According to Plaintiff's allegations,       Therefore, the Plaintiff must plead that the defendant
Defendant Clark disregarded Plaintiff's pass as well as the     had direct involvement in or responsibility for the alleged
instructions from his physical therapist to use the elevator.   misconduct. See Colon v. Coughlin, 58 F.3d 865, 873
Because Defendant Clark disregarded Plaintiff's medical         (2d Cir.1995). A supervisory official may be personally
elevator pass as well as the instructions of Plaintiff's        involved in a § 1983 violation where:
physical therapist, Defendants' motion to dismiss the
Amended Complaint against Defendant Clark is denied.

                                                                            (1) the defendant participated
D. Defendant Eagan and Capuano                                              directly in the alleged constitutional
 *9 [4]     Plaintiff alleges that he filed a grievance                     violation; (2) the defendant, after
in September of 1999 against various members of                             being informed of the violation
Sing Sing's security personnel. Defendant Eagan began                       through a report or appeal
an investigation of Plaintiff's grievance and received                      failed to remedy the wrong;
information from the Nurse Administrator, Defendant                         (3) the defendant created a
Capuano, in December of 1999 that Plaintiff did not                         policy or custom under which
need the daily morning heat treatment. This information                     unconstitutional practices occurred,



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)                65 Filed 06/21/19 Page 171 of 237
2003 WL 22170610

            or allowed the continuance of                        of the violation through a report or appeal, failed to
            such a policy or custom; (4) the                     remedy the wrong.” ’ Walker, 2002 U.S. Dist. LEXIS 7067
            defendant was grossly negligent                      at *44 (quoting Colon, 58 F.3d at 873). Plaintiff alleges
            in supervising subordinates who                      that Defendant Eagan investigated Plaintiff's grievance
            committed the wrongful acts; or (5)                  against the members of security and responded that there
            the defendant exhibited deliberate                   was no requirement that Plaintiff receive showers in the
            indifference to the rights of inmates                morning and that what the doctor meant by “AM” was
            by failing to act on information                     just sometime during the day. Plaintiff also alleges that
            indicating that unconstitutional acts                Defendant Eagan changed or tried to change the orders of
            were occurring. Id.                                  Dr. Halko, the outside orthopedic specialists and several
                                                                 of the physical therapists. These allegations plead the
                                                                 personal involvement of Defendant Eagan sufficiently to
                                                                 survive a motion to dismiss. Accordingly, the motion to
A. Defendant Fisher                                              dismiss for lack of personal involvement of Defendant
 [5] The allegations set forth in Plaintiff's Amended            Eagan is denied.
Complaint against Defendant Fisher are conclusory in
nature and fail to show how Defendant Fisher was
                                                                 III. Retaliation
personally involved in the alleged constitutional violation.
                                                                  [7] The Second Circuit has held that prison officials
The only allegation regarding the actions of Defendant
                                                                 may not retaliate against prisoners for exercising their
Fisher is that he wrote general memoranda to the prison
                                                                 constitutional rights. See Colon, 58 F.3d at 872 (citing
staff concerning the creation of unoffical policies and the
                                                                 Franco v. Kelly, 854 F.2d 584, 589 (2d Cir.1988)).
honoring of inmate medical passes. (Pl. Opp. Br. at 9-10).
                                                                 However, because of the ease of fabricating a claim of
There are no allegations that Defendant Fisher himself
                                                                 retaliation, the Second Circuit requires the court to handle
was aware of Plaintiff's personal claims. Moreover, it
                                                                 such claims with particular care. See Davis v. Goord, No.
is unclear whether Defendant Fisher ever received any
                                                                 01-0116, 2003 U.S.App. LEXIS 13030, at *13 (2d Cir.
of Plaintiff's grievances personally, but even if he had
                                                                 Feb. 10 2003). In order to survive a motion to dismiss
received Plaintiff's grievances during the appeal process,
                                                                 on a First Amendment claim for retaliation, the Plaintiff
allegations that a supervisor ignored an inmate's grievance
                                                                 must plead “ ‘non-conclusory allegations establishing: (1)
letter of protest is insufficient to find that a supervisor is
                                                                 that the speech or conduct at issue was protected, (2) that
personally involved in an alleged constitutional violation.
                                                                 defendant took adverse action against the plaintiff, and (3)
See Zaire v. Artuz, No. 99 Civ. 9817, 2003 U.S. Dist.
                                                                 that there was a causal connection between the protected
LEXIS 1386, at *20-21 (S.D.N.Y. Feb. 4, 2003); see also
                                                                 speech and the adverse action.” ’ Morales v. Mackalm, 278
Walker v. Pataro, No. 99 Civ. 4607, 2002 U.S. Dist.
                                                                 F.3d 126, 131 (2d Cir.2002)(quoting Dawes v. Walker, 239
LEXIS 7067, at *42 (S.D.N.Y. April 23, 2002) (“where a
                                                                 F.3d 489, 492 (2d Cir.2001)).
supervisory official like the Commissioner of Corrections
or a prison Superintendent receives letters or similar
complaints from an inmate and does not personally                  1. Protected Conduct
respond, the supervisor is not personally involved and           The law is clear that the filing of a grievance is
hence not liable”). Accordingly, Defendants' motion              a constitutionally protected activity. See Davis, 2003
to dismiss the Amended Complaint against Defendant               U.S.App. LEXIS 13030 at *13. Accordingly, Plaintiff has
Fisher is granted.                                               sufficiently pled the first element of a claim for retaliation.


B. Defendant Eagan                                                  2. Adverse Action
 *10 [6] “On the other hand, where a supervisory official        The second prong requires Plaintiff to adequately allege
receives and acts on a prisoner's grievance (or substantially    that a prison official subjected him to an adverse action.
reviews and responds to some other form of inmate                “To adequately plead an adverse action, a plaintiff must
complaint), personal involvement will be found under the         allege that defendants subjected him to ‘conduct that
second Colon prong: ‘the defendant, after being informed         would deter a similarly situated individual of ordinary



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          10
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)                65 Filed 06/21/19 Page 172 of 237
2003 WL 22170610

firmness from exercising his or her constitutional rights.”      protected activity and the adverse action and are sufficient
’ Morales, 278 F.3d at 131 (citing Dawes, 239 F.3d at 493).      to state a claim for retaliation. See Walker v. Pataro,
Plaintiff alleges that after he filed a grievance against the    2002 U.S. Dist. LEXIS 7067 at * 19 (“ ‘a claim for
members of security, the security personnel had a meeting        relief may be stated under § 1983 if otherwise routine
with Dr. Perilli and told him to cut down on the number          administrative decisions are made in retaliation for the
of medical passes issued to inmates. After discovering           exercise of constitutionally protected rights” ’ (quoting
Plaintiff had filed this grievance, Dr. Perilli told Plaintiff   Gill, 824 F.2d at 194)). Thus, Defendants' motion to
that he was reluctant to continue ordering the daily             dismiss Plaintiff's claim for retaliation against Dr. Perilli
morning heat treatment. Plaintiff alleges that although          is denied.
Dr. Perilli had been approving Plaintiff's treatment for
almost a year, he rescinded Plaintiff's medical pass, stating
to Plaintiff that he had to go along with the security           IV. Qualified Immunity
personnel's protocol.                                             [8] Defendants argue that should the court find that the
                                                                 Plaintiff states a claim under § 1983 they are nonetheless
 *11 Allegations that Dr. Perilli revoked Plaintiff's            entitled to qualified immunity because their actions were
necessary medical rehabilitative treatment because he            objectively reasonable. (Def. Mem. at 19). Qualified
filed a grievance are sufficient to satisfy the second           immunity “shields public officials from liability for their
element of a retaliation claim. Plaintiff should have the        discretionary acts that do ‘not violate clearly established
opportunity to develop facts that would demonstrate that         statutory or constitutional rights of which a reasonable
the revocation of necessary rehabilitative treatment would       person would have known.” ’ Hathaway, 37 F.3d at 67
deter a reasonable inmate from pursuing grievances.              (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct.
                                                                 2727, 73 L.Ed.2d 396 (1982)).

  3. Causal Connection Between Protected Speech and              “ ‘Although qualified immunity is typically addressed at
  Adverse Action                                                 the summary judgment stage of the case, the defense
“In order to satisfy the causation requirement, allegations      may be raised and considered on a motion to dismiss.
must be ‘sufficient to support the inference that the speech     The motion will be granted if the complaint fails to
played a substantial part in the adverse action.” ’ Davis,       allege the violation of a clearly established constitutional
2003 U.S. Dist. LEXIS 13030 at *18 (quoting Dawes, 239           right.” See Woods, 2002 U.S. Dist. LEXIS 7157 at * 35.
F.3d at 492). Plaintiff alleges that Dr. Perilli revoked his     Here, Plaintiff has alleged a constitutional violation for
medical pass after participating in a meeting with security      deliberate indifference to his serious medical condition
personnel and discovering Plaintiff had filed a grievance        against Defendants Smith, Perilli, Capuano, Williams,
against them.                                                    Eagan, MacNamara, Krusen, Clark, Maldonado and
                                                                 Goffe. Because at this time the Court finds Plaintiff's
A prison doctor has the right to determine what                  allegations sufficiently allege that Defendants acted
medical treatment is appropriate for a particular inmate         with deliberate indifference to Plaintiff's serious medical
and “[a] difference of opinion between a prisoner and            condition in violation of Plaintiff's Eighth Amendment
prison officials regarding medical treatment does not,           rights, qualified immunity will not shield these defendants
as a matter of law, constitute deliberate indifference.”         from § 1983 liability at this stage.
Sonds v. St. Barnabas Hospital, 151 F.Supp.2d 303,
311 (S.D.N.Y.2001)(citing Chance, 143 F.3d at 703).
Therefore, even if Plaintiff disagreed, had Dr. Perilli
                                                                                         Conclusion
decided that in his medical opinion daily morning heat
treatment was no longer appropriate to treat Plaintiff's          *12 For the foregoing reasons, the Defendants' motion
condition, these actions would not support a claim for           to dismiss the Amended Complaint is granted as to
deliberate indifference to a serious medical condition.          Defendant Fisher and denied as to Defendants Smith,
See Id. However, Plaintiff has alleged that Dr. Perilli          Perilli, Capuano, Williams, Eagan, MacNamara, Krusen,
revoked Plaintiff's medical pass because Plaintiff filed a       Clark, Maldonado and Goffe.
grievance against members of security. These allegations
show a causal connection between the constitutionally                 So Ordered.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
WilliamsCase   9:17-cv-01003-BKS-TWD
        v. Fisher,                               Document
                   Not Reported in F.Supp.2d (2003)         65 Filed 06/21/19 Page 173 of 237
2003 WL 22170610


                                                        All Citations

                                                        Not Reported in F.Supp.2d, 2003 WL 22170610

End of Document                                     © 2019 Thomson Reuters. No claim to original U.S. Government Works.




             © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   12
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)                 65 Filed 06/21/19 Page 174 of 237
2011 WL 1086001

                                                                    Special Housing and Inmate Disciplinary Programs for
                                                                    the New York State Department of Correctional Services
                  2011 WL 1086001
                                                                    (“DOCS”), alleging deprivation of procedural due
    Only the Westlaw citation is currently available.
                                                                    process arising out of plaintiff's disciplinary hearing and
             United States District Court,
                                                                    defendant Selky's review of the resulting determination.
                   N.D. New York.

             Nelson RODRIGUEZ, Plaintiff,                           Currently pending before the court is defendant's motion
                         v.                                         for summary judgment dismissing plaintiff's amended
              Donald SELSKY, Defendant.                             complaint. In his motion, defendant argues that 1) he was
                                                                    not sufficiently involved in the constitutional deprivation
      Civil Action No. 9:07–CV–0432 (LEK/DEP).                      alleged to support a finding of liability; 2) plaintiff was
                            |                                       afforded procedural due process in connection with the
                      Jan. 25, 2011.                                disciplinary proceedings at issue, and 3) in any event he is
                                                                    entitled to qualified immunity from suit. For the reasons
Attorneys and Law Firms                                             set forth below, I recommend a finding that plaintiff
                                                                    was not deprived of procedural due process, and that his
Nelson Rodriguez, Attica, NY, pro se.
                                                                    complaint therefore be dismissed.
Hon. Eric T. Schneiderman, Attorney General of the
State of New York, Aaron M. Baldwin, Esq., Assistant
Attorney General, of Counsel, Albany, NY, for the                   I. BACKGROUND 2
Defendant.                                                          2     In light of the procedural posture of the case the
                                                                           following recitation is derived from the record now
                                                                           before the court with all inferences drawn and
                                                                           ambiguities resolved in favor of the plaintiff. Terry v.
        REPORT AND RECOMMENDATION
                                                                           Ashcroft, 336 F.3d 128, 137 (2d Cir.2003).
DAVID E. PEEBLES, United States Magistrate Judge.                   Plaintiff is a prison inmate entrusted to the custody of
                                                                    the DOCS; at the times relevant to his due process claim
 *1 Plaintiff Nelson Rodriguez, a New York state prison             plaintiff was housed at the Shawangunk Correctional
inmate, has commenced this action pursuant to 42 U.S.C.             Facility (“Shawangunk”), located in Wallkill, New York.
§ 1983 alleging deprivation of his civil rights. In his             Amended Complaint (Dkt. No. 7) ¶ 3; Selsky Decl. (Dkt.
complaint, as amended, Rodriguez alleges that prison                No. 62–3) ¶ 15.
officials at the facility in which he was confined at the
relevant times issued him two fabricated misbehavior                As a result of an incident involving another inmate
reports (“MBRs”) falsely accusing him of violating prison           occurring on December 30, 2003, plaintiff was issued two
rules and denied him procedural due process during the              MBRs. Amended Complaint (Dkt. No. 7) ¶¶ 12–15. Selsky
course of the ensuing disciplinary hearing. 1 Plaintiff             Decl. (Dkt. No. 62–3) ¶ 16. The first, issued on December
attributes those actions to retaliation for his having filed        30, 2003 and authored by Corrections Officer Goosby,
a civil action against a corrections employee who was not           charged Rodriguez with fighting and refusal to obey a
named as a defendant in his complaint.                              direct order. Selsky Decl. (Dkt. No. 62–3) ¶ 17 and Exh.
                                                                    A (Dkt. No. 62–4). The second, issued on January 2, 2004
1      As originally constituted, plaintiff's complaint recited     by Corrections Lieutenant Wright, addressed the same
       other purportedly unlawful conduct, alleging that he         incident and accused Rodriguez of fighting, engaging in
       was subjected to ongoing harassment, retaliation, and        violent conduct, and participating in a demonstration
       interference with his access to the courts. As a result of   detrimental to the order of the facility. Selksy Decl. (Dkt.
       a series of court interventions the claims in this action,   No. 62–3) ¶ 18 and Exh. A (Dkt. No. 62–4).
       which was commenced elsewhere but later transferred
       to this district, have been significantly narrowed.          The parties differ as to when the two MBRs were served
The sole remaining claim in this action is asserted                 upon Rodriguez. Plaintiff and defendant appear to be in
against defendant Donald Selsky, the former Director of             agreement that the second MBR was served upon him on



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)                  65 Filed 06/21/19 Page 175 of 237
2011 WL 1086001

January 2, 2004. Selsky Decl. (Dkt. No. 62–3) ¶ 19 and                      violation of state regulations is not cognizable under
Exh. A (Dkt. No. 62–4); Plaintiff's Local Rule 7.1(a)(3)                    42 U.S.C. § 1983. Cusamano v. Sobek, 604 F.Supp.2d
Statement (Dkt. No. 68) ¶ 16. While defendant asserts                       416, 482 (N.D.N.Y.2009) (Suddaby, J.) (collecting
that both MBRs were served on January 2, 2004, see                          cases). Plaintiff's claim of undue delay is instead
                                                                            subject to constitutional standards, which require
Selsky Decl. (Dkt. No. 62–3) ¶ 19 and Exh. A (Dkt. No.
                                                                            only that the hearing be held within a “reasonable
62–4), plaintiff denies that he received the December 30,
                                                                            time” and not within any prescribed number of
2003 MBR until the commencement of his disciplinary
                                                                            days. Russell v. Coughlin, 910 F.2d 75, 78 n. 1 (2d
hearing. 3 Plaintiff's Local Rule 7.1(a)(3) Statement (Dkt.                 Cir.1990) (“Federal constitutional standards rather
No. 68) ¶ 16.                                                               than state law define the requirements of procedural
                                                                            due process.”); Donato v. Phillips, No. 9:04–CV–1160,
3                                                                           2007 WL 168238, at *6 (N.D.N.Y. Jan. 18, 2007)
       As will be seen I have assumed, as I must at this
                                                                            (McAvoy, J.) (hearing that started nine days after
       juncture, that plaintiff's version of the facts is correct.
                                                                            plaintiff's confinement in the SHU was reasonable).
       See pp. 21–32, post.
                                                                     Following its commencement on January 7, 2004, the
 *2 The two MBRs were consolidated, over plaintiff's
                                                                     hearing officer twice adjourned the hearing, initially to
objection, and a Tier III disciplinary hearing was
                                                                     January 8, 2004, and again from January 8, 2004 to
conducted, beginning on January 7, 2004, to address the
                                                                     January 13, 2004, to allow the plaintiff an opportunity to
charges set forth within them. 4 , 5 Amended Complaint
                                                                     prepare his defense. Selsky Decl. (Dkt. No. 62–3) and Exh.
(Dkt. No. 7) ¶ 15; Selsky Decl. (Dkt. No. 62–3) ¶ 21 and
                                                                     B (Dkt. No. 62–5) pp. 4–20, 20–58. During the course of
Exhs. A (Dkt. No. 62–4) and B (Dkt. Nos. 62–5 and
                                                                     the hearing plaintiff was permitted to call at least eleven
62–6). In advance of the hearing plaintiff was given the
                                                                     witnesses to testify on his behalf, and also to introduce
opportunity to express his preferences for an assistant, and
                                                                     documentary evidence in his defense Selsky Decl. (Dkt.
based upon his selection Corrections Counselor Roddy
                                                                     No. 62–3) ¶ 44 and Exh. A (Dkt. No. 62–4); Exh. B (Dkt.
was assigned to assist him. Selsky Decl. (Dkt.62–3) ¶ 20
                                                                     No. 62–5) at pp. 60–86, 94–115, 136–83, 185–209, and
and Exh. A (Dkt. No. 62–4).
                                                                     Exh. B (Part 2) (Dkt. No. 62–6) at pp. 2–12, 30–43, 59–
                                                                     71, 72–78, 76–83, 105–111, 111–117, 117–21,122–26, 128–
4      The DOCS conducts three types of inmate                       39. Two inmate witnesses listed by the plaintiff declined
       disciplinary hearings. See 7 N.Y.C.R.R. § 270.3. Tier         to testify, and executed refusal forms stating that they did
       I hearings address the least serious infractions and          not wish to be involved in the matter. Selsky Decl. (Dkt.
       can result in minor punishments such as the loss of           No. 62–3) ¶ 42 and Exh. A (Dkt. No. 62–4). The hearing
       recreation privileges. Tier II hearings involve more
                                                                     officer rejected plaintiff's request that he be permitted to
       serious infractions and can result in penalties which
                                                                     adduce testimony from two other witnesses, his wife and
       include confinement for a period of time in the Special
                                                                     his attorney, concluding that the testimony would not be
       Housing Unit (“SHU”). Tier III hearings concern the
       most serious violations and can result in unlimited           relevant to the issues involved in the hearing. Selsky Decl.,
       SHU confinement and the loss of “good time” credits.          Exh. B (Part 2) (Dkt. No. 62–6) pp. 98–99.
       See Hynes v. Squillace, 143 F.3d 653, 655 (2d Cir.),
       cert. denied, 525 U.S. 907, 119 S.Ct. 246 (1998).             At the conclusion of hearing, plaintiff was found guilty
                                                                     of fighting (one count), refusing to obey a direct order,
5      Plaintiff's disciplinary hearing was originally               engaging in violent conduct, and participating in a
       scheduled to start on January 5, 2004, in order
                                                                     demonstration, but was acquitted on the second count
       to meet the requirements of a state regulation
                                                                     of fighting. Selsky Decl. (Dkt. No. 62–3) ¶ 22 and Exh.
       mandating that a disciplinary hearing commence
                                                                     A (Dkt. No. 62–4). Based upon his findings, which were
       within seven days of a prisoner's confinement in a
       facility's SHU, 7 N.Y.C.R.R. § 251–5.1(a) (1983).             both noted in writing and stated orally at the hearing, the
       Selsky Decl., Exh. B (Dkt. No. 62–5) pp. 18–19.               hearing officer imposed a penalty that included twenty-
       While plaintiff assigns significance to the failure of        four months of disciplinary SHU confinement and a
       prison officials to meeting the seven-day requirement,        corresponding loss of package, commissary and telephone
       the record reveals that an extension was granted              privileges. Selsky Decl. (Dkt. No. 62–3) ¶ 23; see also Exh.
       because plaintiff's assistant was unable to meet with         A (Dkt. No. 62–4) and Exh. B (Part 2) (Dkt. No. 62–6)
       him prior to January 5, 2004. Id. In any event, the           pp. 156–58.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)                65 Filed 06/21/19 Page 176 of 237
2011 WL 1086001

                                                                        complaint was received in that district on February
On February 11, 2004, plaintiff appealed the disciplinary               26, 2007. See Dkt. No. 3, n. 1.
determination to defendant Selsky's office. See Amended          Upon transfer of the case to this district and the court's
Complaint (Dkt. No. 7) ¶ 21; Selsky Decl. (Dkt. No. 62–3)        initial review of plaintiff's complaint and accompanying
¶ 26 and Exh. C (Dkt. No. 62–7). Plaintiff also submitted a      request for leave to proceed in forma pauperis (“IFP”), by
supplemental appeal on or about March 12, 2004. Selsky           order dated May 17, 2007, Senior District Judge Lawrence
Decl. (Dkt. No. 62–3) ¶¶ 26–27, Exhs. C (Dkt. No. 62–            E. Kahn granted plaintiff IFP status but directed that he
7) and D (Dkt. No. 62–8). Defendant Selsky issued a              file an amended complaint, noting several deficiencies in
determination on behalf of the DOCS Commissioner on              the original pleading including, inter alia, the apparent
April 8, 2004, modifying the results of the hearing by           untimeliness of certain of his claims. Dkt. No. 5. In
dismissing the charge of engaging in a demonstration and         accordance with the court's directive, plaintiff filed an
reducing the penalty imposed to twelve months of SHU             amended complaint on June 26, 2007. Dkt. No. 7. Upon
confinement with a corresponding loss of privileges. 6           review of that pleading District Judge Kahn issued an
Selsky Decl. (Dkt. No. 62–3) ¶ 28 and Exh. E (Dkt.               order on July 19, 2007 accepting the amended complaint
No. 62–9). That determination was based upon defendant           for filing, but dismissing plaintiff's claims against the
Selsky's finding that the nature of the incidents giving         majority of the defendants as time-barred and further
rise to the MBRs did not warrant the full extent of the          directing dismissal of plaintiff's claims against a newly-
penalty imposed and that the charge of engaging in a             added defendant, Corrections Sergeant Corcran, without
demonstration was not substantiated. Id. at ¶ 28 and Exh.        prejudice to plaintiff's right to file a separate action against
E (Dkt. No. 62–9). Based upon his review, however, Selsky        that defendant in the Western District of New York. 8
concluded that plaintiff received all of the procedural due      As a result, Donald Selsky was left as the sole remaining
process mandated under the Fourteenth Amendment and              defendant in the action.
that there was evidence in the record substantiating the
charges for which Rodriguez was found guilty. Id. at ¶ 29.       8      District Judge Kahn explained that “[s]ince the
                                                                        alleged wrongdoing by Defendant Corcran occurred
6      Plaintiff's SHU term of disciplinary confinement and             in the Western District of New York, and Plaintiff's
       corresponding loss of privileges was further reduced             claims against Defendant Corcran are very recent,
       to eighth months and nine days, ending on September              and thus not in jeopardy of being time-barred at
       9, 2004, as a result of a discretionary time cut on              this time, the Court will dismiss Defendant Corcran
       or about July 14, 2004, occurring while plaintiff was            from the action, without prejudice to Plaintiff filing
       housed at the Southport Correctional Facility. Selsky            his claims against Defendant Corcran in the Western
       Decl. (Dkt. No. 62–3) ¶ 53.                                      District of New York.” Decision and Order (Dkt. No.
                                                                        8) at p. 3.
II. PROCEDURAL HISTORY                                           After filing an answer generally denying plaintiff's
 *3 This action was commenced on April 11, 2007 in               allegations against him and asserting various affirmative
the Southern District of New York, but was subsequently          defenses, see Dkt. No. 10, defendant Selsky moved
transferred to this district by order issued by Chief District   pursuant to Rule 12(c) of the Federal Rules of Civil
Judge Kimba M. Wood on April 11, 2007. 7 Dkt. Nos.               Procedure for judgment on the pleadings, urging dismissal
1, 3. Plaintiff's original complaint challenged not only the     of plaintiff's amended complaint on the ground that
MBRs issued and the disciplinary action that ensued, but         it failed to allege the requisite degree of his personal
also chronicled alleged continued harassment and acts of         involvement in any wrongdoing to support a finding of
retaliation that he experienced following his transfer into      liability. Dkt. No. 47. The motion resulted in my issuance
the Attica Correctional Facility, naming as defendants           of a report on February 25, 2010 recommending that the
several DOCS employees including Donald Selsky. See              motion be denied. Dkt. No. 54. That recommendation was
Complaint (Dkt. No. 1).                                          adopted by District Judge Lawrence E. Kahn by order
                                                                 issued on September 13, 2010. Dkt. No. 67.
7      While plaintiff's complaint was not filed in the
       Southern District until April 11, 2007, the transfer      On June 18, 2010, defendant again moved, this time for
       order issued by Chief Judge Wood noted that the           summary judgment dismissing plaintiff's complaint. Dkt.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)            65 Filed 06/21/19 Page 177 of 237
2011 WL 1086001

No. 62. In his motion defendant reiterates his claim of lack   Fed.R.Civ.P. 56(e); Celotex, 477 U.S. at 324, 106 S.Ct.
of personal involvement, and additionally asserts that in      at 2553; Anderson, 477 U.S. at 250, 106 S.Ct. at 2511.
any event plaintiff's due process claim lacks merit since      Though pro se plaintiffs are entitled to special latitude
the plaintiff was afforded all of the procedural safeguards    when defending against summary judgment motions, they
required under the Fourteenth Amendment, and further           must establish more than mere “metaphysical doubt as to
that he is entitled to qualified immunity from suit. Id.       the material facts.” Matsushita Elec. Indus. Co. v. Zenith
Plaintiff has since responded in opposition to defendant's     Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348, 1356
motion, Dkt. No. 68, and defendant has submitted a             (1986); but see Vital v. Interfaith Med. Ctr., 168 F.3d
reply memorandum addressing plaintiff's arguments and          615, 620–21 (2d Cir.1999) (noting obligation of court to
further supporting his motion. Dkt. No. 74.                    consider whether pro se plaintiff understood nature of
                                                               summary judgment process).
 *4 Defendant's motion, which is now fully briefed and
ripe for determination, has been referred to me for the        When deciding a summary judgment motion, a court must
issuance of a report and recommendation pursuant to 28         resolve any ambiguities, and draw all inferences from
U.S.C. § 636(b)(1)(B) and Northern District of New York        the facts, in a light most favorable to the nonmoving
Local Rule 72.3(c). See also Fed.R.Civ.P. 72(b).               party. Jeffreys, 426 F.3d at 553; Wright v. Coughlin, 132
                                                               F.3d 133, 137–38 (2d Cir.1998). The entry of summary
                                                               judgment is warranted only in the event of a finding that
III. DISCUSSION                                                no reasonable trier of fact could rule in favor of the non-
                                                               moving party. See Building Trades Employers' Educ. Ass'n
  A. Summary Judgment Standard
                                                               v. McGowan, 311 F.3d 501, 507–08 (2d Cir.2002) (citation
Summary judgment motions are governed by Rule 56
                                                               omitted); see also Anderson, 477 U.S. at 250, 106 S.Ct. at
of the Federal Rules of Civil Procedure. Under that
                                                               2511 (summary judgment is appropriate only when “there
provision, summary judgment is warranted when “the
                                                               can be but one reasonable conclusion as to the verdict”).
pleadings, the discovery and disclosure materials on file,
and any affidavits show that there is no genuine issue
as to any material fact and that the movant is entitled           B. Personal Involvement
to judgment as a matter of law.” Fed.R.Civ.P. 56(c); see        *5 In his motion defendant Selsky renews an
Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548,   argument previously made and rejected—that his limited
2552 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,    involvement in reviewing the disciplinary determination
247, 106 S.Ct. 2505, 2509–10 (1986); Security Ins. Co. of      in question based upon plaintiff's appeal of that decision
Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77,      is insufficient to support a finding of liability for
82–83 (2d Cir.2004). A fact is “material”, for purposes of     any procedural due process violation which may have
this inquiry, if it “might affect the outcome of the suit      occurred in the context of that hearing. In response,
under the governing law.” Anderson, 477 U.S. at 248, 106       plaintiff counters that the record reveals facts from which
S.Ct. at 2510; see also Jeffreys v. City of New York, 426      a reasonable factfinder could conclude that the defendant
F.3d 549, 553 (2d Cir.2005) (citing Anderson ). A material     personally participated in the due process violation,
fact is genuinely in dispute “if the evidence is such that a   including by conducting an inadequate review of the
reasonable jury could return a verdict for the nonmoving       disciplinary hearing record.
party.” Anderson, 477 U.S. at 248, 106 S.Ct. at 2510.
                                                               It seems clear, particularly in light of the Supreme Court's
A party moving for summary judgment bears an initial           relatively recent decision in Ashcroft v. Iqbal, ––– U.S.
burden of demonstrating that there is no genuine dispute       –––– 129 S.Ct. 1937, 1948–49 (2009), that to be held
of material fact to be decided with respect to any essential   accountable for a constitutional deprivation under section
element of the claim in issue; the failure to meet this        1983 a defendant must have had personal involvement
burden warrants denial of the motion. Anderson, 477            in the conduct giving rise to the deprivation. Wright v.
U.S. at 250 n. 4, 106 S.Ct. at 2511 n. 4; Security Ins.,       Smith, 21 F.3d 496, 501 (2d Cir.1994) (citing Moffitt v.
391 F.3d at 83. In the event this initial burden is met        Town of Brookfield, 950 F.2d 880, 885 (2d Cir.1991) and
the opposing party must show, through affidavits or            McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir.1977),
otherwise, that there is a material issue of fact for trial.   cert. denied, 434 U.S. 1087, 98 S.Ct. 1282 (1978); Scott


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)           65 Filed 06/21/19 Page 178 of 237
2011 WL 1086001

v. Fischer, 616 F.3d 100, 110 (2d Cir.2010) (“In this         Recommendation Adopted, 2011 WL 13826 (N.D .N.Y.
Circuit personal involvement of defendants in alleged         Jan. 4, 2011) (Scullin, S. J.); Baez v. Harris, No. 9:01–
constitutional deprivations is a prerequisite to an award     CV–807, 2007 WL 446015, at *2 (N.D.N.Y. Feb. 7,
of damages under [section] 1983.”) (quoting McKinnon          2007) (Mordue, C.J.) (fact that defendant Selsky responds
). In order to prevail on a section 1983 cause of action      personally to all disciplinary appeals by inmates found
against an individual, a plaintiff must show some tangible    sufficient to withstand summary judgment motion based
connection between the constitutional violation alleged       on lack of personal involvement); Cepeda v. Coughlin, 785
and that particular defendant. See Bass v. Jackson, 790       F.Supp. 385, 391 (S.D.N.Y.1992) (“The Complaint alleges
F.2d 260, 263 (2d Cir.1986).                                  that ‘[t]he Commissioner and/or his designee entertained
                                                              plaintiff[’]s appeal and also affirmed.' ... [T]he allegation
As was noted in my prior report and recommendation,           that supervisory personnel learned of alleged misconduct
the question of whether defendant Selsky's review of an       on appeal yet failed to correct it constitutes an allegation
allegedly infirm disciplinary hearing provides grounds        of personal participation. Assuming that this allegation is
for establishing his personal involvement is one that has     true, as this court must on a motion to dismiss pursuant
divided the courts. Some courts have found the mere           to Fed.R.Civ.P. 12(b)(6) ..., Cepeda has pleaded personal
allegation that Selsky has reviewed and affirmed a hearing    involvement by Commissioner Coughlin sufficiently to
determination that was the product of a due process           withstand this motion.”) (citations omitted); Johnson v.
deprivation is insufficient to establish liability for the    Coombe, 156 F.Supp.2d 273, 278 (S.D.N.Y.2001) (finding
underlying violation. See, e.g., Abdur–Raheem v. Selsky,      that plaintiff's complaint had sufficiently alleged personal
598 F.Supp.2d 367, 370 (W.D.N.Y.2009) (“The only              involvement of Superintendent and Commissioner to
allegation concerning Selsky in the case at bar is that       withstand motion to dismiss because plaintiff alleged that
he affirmed the disposition of plaintiff's administrative     both defendants had actual or constructive notice of
segregation hearing, pursuant to which plaintiff was          the defect in the underlying hearing); Ciaprazi v. Goord,
confined to SHU.... That is not enough to establish           No. 9:02–CV–0915, Report–Recommendation, 2005 WL
Selsky's personal involvement.”); Ramsey v. Goord, No.        3531464, at *16 (N.D.N.Y. Mar. 14, 2004) (Peebles,
05–CV–47A, 2005 WL 2000144, at *6 (W.D.N.Y. Aug.              M.J.) (recommending that Selsky's motion for summary
13, 2005) (“[t]he fact that Commissioner Goord and            judgment for lack of personal involvement be denied
SHU Director Selsky, as officials in the DOCS ‘chain of       because Selsky's review of plaintiff's disciplinary hearing
command,’ affirmed defendant Ryerson's determination          appeal “sufficiently establishes his personal involvement
on appeal is not enough to establish personal involvement     in any alleged due process violations based upon his being
of their part.”); 9 see also Odom v. Calero, No. 06 Civ.      positioned to discern and remedy the ongoing effects of
15527, 2008 WL 2735868, at *7 (S.D.N.Y. Jul. 10, 2008)        any such violations.”), adopted, 2005 WL 3531464, at *1–
(concluding that a due process violation is complete upon     2 (N.D.N.Y. Dec. 22, 2005) (Sharpe, J.).
the hearing officer rendering a decision, even when the
liberty interest deprivation persists, and therefore is not   In support of his argument regarding personal
“ongoing” when an appeal is taken to Donald Selsky).          involvement defendant cites Tafari v. McCarthy, 714
                                                              F.Supp.2d 317 (N.D.N.Y. My 24, 2010), in which
9                                                             another magistrate judge of this court, in a report
       Copies of all unreported decisions cited in this
                                                              and recommendation adopted by the assigned district
       document have been appended for the convenience of
                                                              judge, wrote that “[t]he affirming of a disciplinary
       the pro se plaintiff.
                                                              conviction does not constitute personal involvement
 *6 On the other hand, other courts have found that           in a constitutional violation.” Tafari, 714 F.Supp.2d
the act of reviewing and affirming a determination            at 383. (citing Joyner v. Greiner, 195 F.Supp.2d 500,
on appeal can provide a sufficient basis to find the          506 (S.D.N.Y.2002)). I respectfully disagree with my
necessary personal involvement of a supervisory employee      esteemed colleague and maintain that the cases holding
like defendant Selksy. See, e.g., Bennett v. Fischer,         that Selsky's affirmance, or that of someone in his
No. 9:09–CV–1236, 2010 WL 5525368 (N.D.N.Y. Aug               corresponding position, of a constitutionally defective
17, 2010) (Peebles, M.J.) (finding questions of fact          disciplinary determination at a time when the inmate
regarding Commissioner Fischer's personal involvement         is still serving his or her disciplinary sentence, and the
in disciplinary precluding summary judgment), Report and


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)             65 Filed 06/21/19 Page 179 of 237
2011 WL 1086001

violation can therefore be abated, falls within the Colon       215 F.3d 227, 231 (2d Cir.2000) (finding that disciplinary
factors articulated in the Second Circuit for informing         confinement for a period of 305 days is “a sufficient
the supervisory liability analysis. See Colon v. Coughlin,      departure from the ordinary incidents of prison life to
58 F.3d 865, 873 (2d Cir.1995). In any event, this case is      require procedurally due process protections.”). Plaintiff's
distinguishable from Tafari since here plaintiff has alleged    claim, then, boils down to whether he was provided the
that through his own conduct in inadequately reviewing          procedural safeguards guaranteed under the Fourteenth
the underlying determination defendant Selsky committed         Amendment prior to that deprivation. 10
a due process violation, see Amended Complaint (Dkt.
No. 7) ¶ 21, thereby satisfying the Supreme Court's             10     It should be noted that in this case plaintiff goes
admonition that a defendant can only be held liable for
                                                                       beyond merely alleging defendant Selsky's failure
his or own conduct for purposes of a civil rights violation.
                                                                       to rectify a past due process violation. In his
Iqbal, 129 S.Ct. at 1948.                                              complaint plaintiff also alleges that defendant Selsky
                                                                       participated in or furthered the violation by failing to
 *7 As I noted in my prior report, I believe that those cases          conduct an appropriate review. Amended Complaint
concluding that a plaintiff's allegation that defendant                (Dkt. No. 7) ¶ 21.
Selsky reviewed and upheld an allegedly constitutionally-
                                                                The procedural rights to which a prison inmate is entitled
suspect disciplinary determination is enough to show his
                                                                before being deprived of a constitutionally cognizable
personal involvement in the alleged violation appear to
                                                                liberty interest are well-established, the contours of the
be both better reasoned and more consonant with the
                                                                requisite protections having been articulated in Wolff v.
Second Circuit's position regarding personal involvement.
                                                                McDonnell, 418 U.S. 539, 564–67, 94 S.Ct. 2963, 2978–
See Black v. Coughlin, 76 F.3d 72, 75 (2d Cir.1996)
(criticizing a district court's denial of leave to amend to     80 (1974). 11 Under Wolff, the constitutionally mandated
add Donald Selsky as a defendant in a due process setting       due process requirements include 1) written notice of the
and appearing to assume that Selsky's role in reviewing         charges; 2) the opportunity to appear at a disciplinary
and affirming a disciplinary determination is sufficient        hearing and present witnesses and evidence, subject to
to establish his personal involvement). While it may be         legitimate safety and penological concerns; 3) a written
true that the due process violations cited by Rodriguez         statement by the hearing officer explaining his or her
occurred and were no longer ongoing when his appeal             decision and the reasons for the action being taken;
was taken to defendant Selsky, because it appears that          and 4) in some circumstances, the right to assistance in
the sentence imposed was still being served at the time         preparing a defense. Wolff, 418 U.S. at 564–67, 94 S.Ct.
of his review, the liberty interest deprivation allegedly       at 2978–80; see also Eng v. Coughlin, 858 F .2d 889, 897–
effectuated without due process was therefore ongoing,          98 (2d Cir.1988). In addition, to pass muster under the
and defendant Selsky was in a position to remedy the            Fourteenth Amendment the hearing officer's disciplinary
violation, at least in part, at a time when his intervention    determination must garner the support of at least “some
would still have been meaningful.                               evidence”. Superintendent v. Hill, 472 U.S. 445, 105 S.Ct.
                                                                2768 (1985).

  C. Merits of Plaintiff's Due Process Claim                    11     Many of the points raised in support of plaintiff's
To successfully state a claim under 42 U.S.C. § 1983                   due process claim surround the alleged failure of
for the denial of procedural due process arising out of                prison officials to meet the requirements prescribed
a disciplinary hearing, a plaintiff must show that he or               by regulation for disciplinary hearings. It is well
she 1) possessed an actual liberty interest, and 2) was                established, however, that a violation of a state
deprived of that interest without being afforded sufficient            regulation is not actionable under section 1983.
process. See Tellier v. Fields, 280 F.3d 69, 79–80 (2d                 Cusamano, 604 F.Supp.2d at 482.
Cir.2000) (citations omitted); Hynes, 143 F.3d at 658;
Bedoya v. Coughlin, 91 F.3d 349, 351–52 (2d Cir.1996).            1. Notice of Charges
Defendant concedes that plaintiff's eight months of SHU          *8 The record now before the court, when interpreted
disciplinary confinement “at least arguably” impacted a         in a light most favorable to the plaintiff, suggests that
protected liberty interest, see Defendant's Memorandum          while the second of the two MBRs addressed at plaintiff's
(Dkt. No. 62–14) at p. 3, and I agree. See Colon v. Howard,     disciplinary hearing was served on Rodriguez on January


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)                65 Filed 06/21/19 Page 180 of 237
2011 WL 1086001

2, 2004, the earlier report was not received by him until the      disciplinary hearing when the inmate is illiterate, confined
                                               12
date on which the hearing was to begin. Under Wolff,               to the SHU, or unable to grasp the complexity of the issues
an accused inmate is entitled to meaningful advance                involved. Silva v. Casey, 992 F.2d 20, 22 (2d Cir.1993);
written notice of the charges against him; in this circuit,        see also Eng, 858 F.2d at 897. The Supreme Court has
a minimum of twenty-four hours of advance notice is                made it clear, however, that the assistance due prisoners
generally considered to be required. Sira v. Morten, 380           is limited and is not equivalent of the right of a criminally
F.3d 57, 70 (2d Cir.2004). The purpose of the notice               accused legal counsel. Wolff, 418 U.S. at 570, 94 S.Ct. at
requirement is to place the inmate on notice of the charges        2981. An assistant is only required to act as the inmate's
faced in order to permit the preparation of an adequate            “surrogate—to do what the inmate would have done
defense. Id. (citing Taylor v. Rodriguez, 238 F.3d 188, 192–       were he able.” Silva, 992 F.2d at 22 (“The assistant is
93 (2d Cir.2001); see also Martin v. Mitchell, No. 92–CV–          not obliged to go beyond the specific instructions of the
716, 1995 WL 760651, at *2 (N.D.N.Y. Nov. 24, 1995)                inmate because if he did so he would then be acting as
(McAvoy, J.) (citing Wolff, 418 U.S. at 564, 94 S.Ct. at           counsel.”)
2978) (holding that the purpose of the twenty-four hour
notice rule is to provide inmates with sufficient time to           *9 Because Rodriguez had been relegated to SHU
prepare a defense, “not to hold hearing officers to a rigid        confinement by the time of the disciplinary hearing he
and useless requirement that they only may call an inmate          was entitled to and was in fact assigned an employee
into a hearing room once they are positive that the inmate         assistant, Ms. Roddy, to help him prepare for the hearing.
received a copy of the misbehavior report at least twenty-         Rodriguez asserts that the assistant, however, refused to
four hours earlier”).                                              provide him with requested documents and threatened
                                                                   to “write him up” if he requested further assistance.
12                                                                 Plaintiff's Memorandum (Dkt. No. 68–1) at pp. 14–
       As was previously noted, defendant disputes
                                                                   17. Specifically, plaintiff claims that he was refused
       plaintiff's claim in this regard and asserts instead that
                                                                   access to documents that would have helped prove his
       both misbehavior reports were served on the plaintiff
       on January 2, 2004 by Corrections Officer Ferguson          innocence, including a list of officers involved in the
       on January 2, 2004. Selsky Decl. (Dkt. No. 62–3) ¶ 19       incidents involved, letters written by another inmate,
       and Exh. A.                                                 video footage of a different inmate being led to the
                                                                   SHU, all misbehavior reports concerning other inmates'
In this instance, any failure on the part of prison officials
                                                                   involvement in the incidents, and all pertinent “To/From”
to provide plaintiff with notice of the charges lodged
                                                                   memoranda produced by staff or inmates with knowledge
against him prior to the scheduled hearing was harmless
                                                                   of the relevant events. Id. at p. 15.
in light of the hearing officer's agreement to adjourn the
hearing, initially from January 7, 2004 to January 8, 2004,
                                                                   A careful review of the assistant forms and attachments
and then again to January 13, 2004, in order to allow
                                                                   in the record shows that the assigned assistant fulfilled
the Rodriguez to prepare his defense. The record clearly
                                                                   her duty as plaintiff's surrogate. Plaintiff provided several
reflects that, during those intervening periods, he was
afforded the opportunity to prepare a defense to both              lists of documents requested to prepare his defense. 13
charges before any testimony was taken. See Plaintiff's            Selsky Decl., Exh. A (Dkt. No. 62–4) pp. 46–49, 54–
Memorandum (Dkt. No. 68–1) at p. 5 (admitting that                 61. Ms. Roddy indicated on the assistant form that she
plaintiff was served with the first misbehavior report at the      pursued all of plaintiff's requests and provided him with
hearing prior to any testimony having been taken).                 at least twenty pages of documents. Id. at pp. 17–18. On
                                                                   the handwritten lists, Ms. Roddy noted which documents
The notice requirements of Wolff were therefore satisfied          were provided to plaintiff and gave brief explanations as
in this case, and no reasonable factfinder could conclude          to why some of the requested documents could not be
otherwise.                                                         produced. It was noted, for example, that plaintiff was
                                                                   denied access to the handwritten notes of another inmate,
                                                                   several requested “To/From” forms simply did not exist,
  2. Assistance in Preparation of a Defense                        and that the video footage would be available for viewing
Under Wolff and its progeny, a prisoner is entitled to             at the hearing if deemed pertinent to the pending charges.
an “employee assistant” to aid in the preparation for a            Id. at pp. 46–49.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)             65 Filed 06/21/19 Page 181 of 237
2011 WL 1086001


13     It is noted that plaintiff did not request that Ms.      In support of his claim that he was denied the opportunity
       Roddy interview any inmates or other persons as          to present a meaningful defense plaintiff first points to the
       potential witnesses and refused to sign the assistant    hearing officer's refusal to allow him to call his mother
       form. Selsky Decl., Exh. A (Dkt. No. 62–4) p. 17.        and attorney as witnesses. According to the plaintiff,
                                                                both would have substantiated his claim of retaliatory
There is no indication that any documents were withheld
                                                                motives on the part of correctional officials. Plaintiff's
from plaintiff without justification or as a result of
                                                                Memorandum (Dkt. No. 68–1) at p. 8; see also Selsky
Ms. Roddy's ineffective assistance. Ms. Roddy's role as
                                                                Decl., Exh. B (Dkt. No. 62–6) pp. 98–99. Neither witness,
plaintiff's assistant was limited to acting as his surrogate;
                                                                however, was present in the prison during any of the events
if he was not permitted to receive certain documents, Ms.
                                                                giving rise to plaintiff's claims. The only testimony those
Roddy likewise could not access them. Even assuming
                                                                individuals could have offered would not only have been
plaintiff's claim that Ms. Roddy was rude and hostile
                                                                hearsay, but would have come directly from Rodriguez
toward him is accurate, such conduct in and of itself
                                                                himself, who was present to testify. Accordingly, the
does not violate his federal due process rights. See Gates
                                                                hearing officer properly determined that such testimony
v. Selsky, No. 02 CV 496, 2005 WL 2136914, at * 7
                                                                would have been irrelevant or unnecessarily redundant.
(W.D.N.Y. Sept. 02, 2005) (noting that the duty owed
by an employee assistant is the provision of requested
                                                                Plaintiff also challenges the hearing officer's failure to
services in good faith and in the best interest of the inmate
                                                                submit written questions to two fellow inmates who
and to perform as instructed by the inmate). In short,
                                                                refused to testify at the hearing. Despite plaintiff's claim
there is no evidence now before the court from which
                                                                to the contrary, a hearing officer is under no affirmative
a reasonable factfinder could conclude that plaintiff was
                                                                duty to compel a response from an inmate who refuses to
denied effective assistance in preparing his defense to the
                                                                testify at a disciplinary hearing. If a witness has indicated
pending disciplinary charges.
                                                                that he or she will not testify if called, it would be futile
                                                                and unnecessary to pursue his or her testimony further.
   3. Opportunity to Present Evidence                           Silva, 992 F.2d at 22; see also Johnson v. Doling, No.
The due process clause of the Fourteenth Amendment              9:05–CV–376, 2007 WL 3046701, at *7 (N.D.N.Y. Oct.
plainly guarantees the right of an accused inmate to            17, 2007) (McAvoy, J. and Treece, M.J.) (the failure
present a defense to disciplinary charges. Wolff, 418           to summon the testimony of a witness who refuses to
U.S. at 555–56, 94 S.Ct. at 2974. That right, however,          testify does not violate due process); Dumpson v. Rourke,
is not unfettered and does not apply to the same                No. CIVA96CV621, 1997 WL 610652, at *5 (N.D.N .Y.
extent as the constitutional guarantee to a criminally          Sept. 26, 1997) (Pooler, J. and DiBianco, M.J.) (a hearing
accused defendant of the right to present a meaningful          officer's failure to investigate why an inmate refused to
defense. Hernandez v. Selsky, 572 F.Supp.2d 446, 454            testify does not constitute a due process violation).
(S.D.N.Y.2008) (citing Wolff ). Instead, in order to keep a
disciplinary hearing to within reasonable limits, a hearing     Here, inmates Colon and Berrios flatly refused to testify
officer “must have the necessary discretion ... to refuse       at plaintiff's disciplinary hearing, signing the appropriate
to all witnesses that may create a risk of reprisal or          refusal forms on January 14, 2004. Selsky Decl., Exh. A
undermine authority” Wolff, 418 U.S. at 566, 94 S.Ct. at        (Dkt. No. 62–4) pp. 110–11. Colon explained his refusal
2980.                                                           by noting that he had not witnessed the incident, and
                                                                Berrios likewise claimed to have no relevant information
 *10 An inmate's request to have specific witnesses called      because he was sleeping in his cell at the relevant times. Id.
to testify may be refused if the hearing officer reasonably     Requesting further information from these inmates would
finds that such witnesses' testimony would be duplicative,      have been futile and unnecessary since they claimed not to
non-probative, or would interfere with correctional goals.      have actually witnessed the events that led to Rodriguez's
See Russell v. Selsky, 35 F.3d 55, 58 (2d Cir.1994). “[A]       charges. It was therefore not a violation of plaintiff's due
hearing officer does not violate due process by excluding       process rights for the hearing officer to refuse to inquire
irrelevant or unnecessary testimony.” Kalwasinski v.            further into their involvement.
Morse, 201 F.3d 103, 109 (2d Cir.1999).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         8
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)             65 Filed 06/21/19 Page 182 of 237
2011 WL 1086001

                                                                record reflects that the hearing officer disclosed to the
  4. Impartial Hearing Officer                                  plaintiff that he had consulted with Lt. Wright, the
 *11 Among the due process dictates arising under               “disciplinary lieutenant,” for the purpose of ascertaining
the Fourteenth Amendment is the requirement that a              whether plaintiff was permitted to receive copies of
hearing officer assigned to address a disciplinary charge       redacted investigation documents. Selsky Decl., Exh. B
against an inmate be unbiased. Allen v. Cuomo, 100 F.3d         (Dkt. No. 62–5) p. 130.
253, 259 (2d Cir.1996); see also Davidson v. Capuano,
No. 78 Civ. 5724, 1988 WL 68189, at *8 (S.D.N .Y.               During the hearing plaintiff suggested that the hearing
June 16, 1988) (citing McCann v. Coughlin, 698 F.2d             officer and Lt. Wright are friends outside of work. Selsky
112, 122 n. 10 (2d Cir.1983)). While the reality is             Decl., Exh. B (Dkt. No. 62–5) pp. 131–32. While the
that most hearing officers serving in that capacity are         allegation denied by Hearing Officer Ewanciew, even if
prison officials, and a prison hearing officer's impartiality   true this fact does not show that he was predisposed to rule
generally does not have to mirror that of judicial officers,    against plaintiff.
nonetheless the result of a disciplinary hearing should not
be “arbitrary and adversely predetermined.” Francis v.           *12 In sum, plaintiff has failed to adduce evidence
Coughlin, 891 F.2d 43, 46 (2d Cir.1989). Here again, the        from which a reasonable factfinder could conclude that
inquiry focuses on whether plaintiff was afforded basic         the hearing officer assigned to preside over plaintiff's
due process. See Wright v. Conway, 584 F.Supp.2d 604,           disciplinary hearing was biased, or had prejudged
609 (W.D.N.Y.2009). Within that context, an impartial           plaintiff's guilt prior to considering the evidence presented
hearing officer is one who “does not prejudge the evidence      at the hearing.
and who cannot say ... how he would assess evidence he
has not yet seen.” Patterson v. Coughlin, 905 F.2d 564, 570
(2d Cir.1990).                                                     5. Determination Supported by “Some Evidence”
                                                                In addition to repeated verbal explanations of his rulings
It should be noted that a plaintiff's disagreement with         throughout the hearing and of his ultimate findings,
a hearing officer's rulings alone does not give rise to         Hearing Officer Ewanciw provided plaintiff with a written
a finding of bias. See Johnson, 2007 WL 3046701, at             explanation of the evidence relied upon in reaching
*10 (hostile exchanges between plaintiff and the hearing        his conclusion. Selksy Decl., Exh. A (Dkt. No. 62–4)
officer throughout the proceeding and adverse rulings           pp. 3–4. In his written explanation, Hearing Ewanciw
did not constitute bias where plaintiff was otherwise           acknowledged that he relied in part on information from
provided the opportunity to testify, call witnesses, and        confidential witnesses. Selksy Decl., Exh. A (Dkt. No.
raise objections). Similarly, the mere involvement of a         62–4) p. 4. The question next presented is whether these
hearing officer in related investigations or proceedings        findings were supported by at least some credible evidence.
does not evidence bias. See Vega v. Artus, 610 F.Supp.2d
185, 200 (N.D.N.Y.2009) (failing to find bias where the         The “some evidence” standard is extremely tolerant and
hearing officer conducted both the disciplinary proceeding      is satisfied if “there is any evidence in the record that
and the investigation into the inmate's grievance against       supports” the disciplinary ruling. Friedl v. City of New
the involved corrections officer).                              York, 210 F.3d 79, 85 (2d Cir.2000). Nonetheless to
                                                                pass constitute muster, the supporting evidence must
Because prison officials serving as adjudicators enjoy a        be reliable. Taylor v. Rodriguez, 238 F.3d 188, 194 (2d
rebuttable presumption that they are unbiased, Allen, 100       Cir.2001). The Second Circuit has made clear that “the
F.3d at 259, plaintiff's conclusory allegations of bias in      reliability of evidence is always properly assessed by
this case are insufficient to overcome this presumption.        reference to the totality of the circumstances and that
Plaintiff claims that Hearing Officer Ewanciw was biased        an informant's record for reliability cannot, by itself,
because he sought assistance from Lt. Wright, who               establish the reliability of bald conclusions or third-party
authored one of the two MBRs in issue. Plaintiff's              hearsay.” Sira, 380 F.3d at 82; see also Dawkins v. Gonyea,
Memorandum (Dkt. No. 68–1) at pp. 18–20. However,               646 F.Supp.2d 594, 614 (S.D.N.Y.2009) (“Sira clearly
Rodriguez fails to explain how this evidences bias against      established that an independent assessment is necessary to
him, reflects a predetermination on the hearing officer's       satisfy the ‘some evidence’ standard when a disciplinary
part, or impacted the outcome of the proceeding. The            decision is based solely on confidential information.”).


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        9
       Case
Rodriguez      9:17-cv-01003-BKS-TWD
          v. Selsky,                             Document
                     Not Reported in F.Supp.2d (2011)                 65 Filed 06/21/19 Page 183 of 237
2011 WL 1086001

                                                                    appear, call witnesses, and present evidence in his defense.
                                                                    In addition, the record fails to disclose any basis for
The hearing transcript reflects that the hearing officer
                                                                    concluding that Hearing Officer Ewanciw was biased,
did not make an independent inquiry into the reliability
                                                                    and the record before the court proves that he provided
of the confidential inmate witnesses himself, but instead
                                                                    plaintiff with a written explanation of the reasons for his
relied on Lt. Wright's independent finding of reliability.
                                                                    decision, which was supported by at least some reliable
Selsky Decl., Exh. B (Dkt. No. 62–5) p. 128. Had
                                                                    evidence. I therefore recommend dismissal of plaintiff's
the disciplinary decision been based solely on such
                                                                    due process claim against defendant Selsky on the merits,
confidential information, an issue of material fact might
                                                                    and in light of this recommendation find it unnecessary
have been presented as to whether the “some evidence”
                                                                    to address defendant's claim of qualified immunity. It is
standard was met. With defendant Selsky's reversal
                                                                    therefore respectfully
of plaintiff's conviction on the demonstration charge
contained within the January 2, 2004 MBR, the remaining
                                                                    RECOMMENDED, that defendant's motion for
charges for which he was found guilty included fighting,
                                                                    summary judgment (Dkt. No. 62) be GRANTED, and
refusing a direct order, and violent conduct. To support
                                                                    that the complaint be DISMISSED in its entirety.
his finding of guilt on those counts Hearing Officer
Ewanciw relied on a correctional officer's assertion that he
                                                                    NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties
witnessed plaintiff raise his fists, throw punches, and fail
                                                                    may lodge written objections to the foregoing report.
to stop fighting when instructed to do so—an account that
                                                                    Such objections must be filed with the clerk of the
was corroborated by another officer's investigation—as
                                                                    court within FOURTEEN days of service of this report.
well as the results of an investigation into the incident and
                                                                    FAILURE TO SO OBJECT TO THIS REPORT WILL
evidence found in plaintiff's cell tying him to the relevant
                                                                    PRECLUDE APPELLATE REVIEW. 28 U.S.C. §
events. There was therefore sufficient reliable evidence on
                                                                    636(b)(1); Fed.R.Civ.P. 6(a), 6(d), 72; Roldan v. Racette,
which to base a disciplinary decision related to the charges,
                                                                    984 F.2d 85 (2d Cir.1993).
independent of the confidential witness statements, and no
reasonable factfinder could conclude otherwise.
                                                                    It is hereby ORDERED that the clerk of the court serve a
                                                                    copy of this report and recommendation upon the parties
IV. SUMMARY AND RECOMMENDATION                                      in accordance with this court's local rules.
 *13 Plaintiff has failed to establish the existence of a
genuine issue of material fact regarding his procedural
                                                                    All Citations
due process claim. Rodriguez received sufficient notice
of the charges against him as well as adequate assistance           Not Reported in F.Supp.2d, 2011 WL 1086001
in preparing a defense, and had ample opportunity to

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             10
       Case
Kimbrough     9:17-cv-01003-BKS-TWD
          v. Fischer, Slip Copy (2014)            Document 65 Filed 06/21/19 Page 184 of 237
2014 WL 12836864

                                                             1 at 5. 1 ) Officials at Upstate allowed him to possess the
                2014 WL 12836864                             pamphlet. Id. at 5-6.
   Only the Westlaw citation is currently available.
    United States District Court, N.D. New York.             1      Citations to page numbers in the complaint refer to
                                                                    the page numbers assigned by the Court’s electronic
            Melvin KIMBROUGH, Plaintiff,                            filing system.
                          v.
                                                             In August 2003, Plaintiff was transferred to Auburn
        Brian FISCHER, Albert Prack, T. Fauss,               Correctional Facility (“Auburn”). (Dkt. No. 1 at 6.) On
         Abate, J. Hai, McCarthy, Defendants.                June 6, 2010, Plaintiff was informed that he would be
                                                             transferring to a medium security facility. Id. On June
                9:13-CV-0100 (FJS/TWD)
                                                             7, 2010, Plaintiff passed “an abundance of papers” to
                             |
                                                             another inmate to throw away. Id. These papers included
                    Signed 10/21/2014
                                                             Black Nationalist literature. Id. Defendant Correction
Attorneys and Law Firms                                      Officer J. Hai intervened and confiscated the papers from
                                                             the other inmate. Id.
MELVIN KIMBROUGH, 00-A-2134, Plaintiff pro se,
Attica Correctional Facility, Box 149, Attica, NY 14011.     Plaintiff arrived at Mohawk Correctional Facility
                                                             (“Mohawk”) on June 8, 2010, and was immediately
HON. ERIC T. SCHNEIDERMAN, Attorney General                  placed in solitary confinement without any explanation.
for the State of New York, OF COUNSEL: TIFFINAY              (Dkt. No. 1 at 6.) On June 9, 2010, Plaintiff was
M. RUTNIK, ESQ., The Capitol, Albany, NY 12224,              issued a misbehavior report that charged him with
Counsel for Defendants.                                      violating Rules 105.13 (Unauthorized Organizations),
                                                             105.14 (Unauthorized Organizational Activities), 113.22
                                                             (Possessing Prohibited Articles), and 114.10 (Smuggling).
    REPORT-RECOMMENDATION and ORDER                          Id.

THÉRÈSE WILEY DANCKS, United States Magistrate
                                                             On June 11, 2010, Defendant T. Fauss began the Tier
Judge
                                                             III disciplinary hearing regarding the June 9, 2010,
 *1 This pro se prisoner civil rights action, commenced      misbehavior report. (Dkt. No. 1 at 7.) He adjourned the
pursuant to 42 U.S.C. § 1983, has been referred to           hearing to allow Plaintiff to receive assistance, a rule book,
me for Report and Recommendation by the Honorable            and his personal property from Auburn. Id. This personal
Frederick J. Scullin, Jr., Senior United States District     property included Plaintiff’s receipts for the allegedly
Judge, pursuant to 28 U.S.C. § 636(b) and Local              unauthorized materials. Id. at 6. Plaintiff was provided
Rule 72.3(c). Plaintiff Melvin Kimbrough claims that         with an outdated rule book. Id. at 7. His “efforts to retrieve
Defendants violated his constitutional rights when they      his receipts for Black Nationalist literature were thwarted
punished him for passing Black Nationalist literature to     by prison officials.” Id.
another inmate. (Dkt. No. 1.) Currently pending before
the Court is Plaintiff’s motion for summary judgment         Plaintiff asked his assigned assistant to obtain copies of his
pursuant to Federal Rule of Civil Procedure 56. (Dkt. No.    disbursement receipts from prison business office records.
49.) For the reasons discussed below, I recommend that       (Dkt. No. 1 at 7.) The assistant was unsuccessful because
the Court deny Plaintiff’s motion in part and grant it in    facility records only went back three years. Id. He advised
part.                                                        Plaintiff to obtain a monthly statement from the central
                                                             office of the Department of Corrections and Community
                                                             Supervision’s (“DOCCS”). Id.
I. FACTUAL AND PROCEDURAL SUMMARY
Plaintiff alleges that in July 2003, when he was housed at   Defendant Fauss restarted the disciplinary hearing on
Upstate Correctional Facility (“Upstate”), he ordered and    June 14, 2010. (Dkt. No. 1 at 7.) Plaintiff pleaded
received a pamphlet titled “Black Nationalism.” (Dkt. No.    not guilty to all of the charged violations. Id. Plaintiff
                                                             moved to dismiss the charges for violating Rules 105.13


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
       Case
Kimbrough     9:17-cv-01003-BKS-TWD
          v. Fischer, Slip Copy (2014)              Document 65 Filed 06/21/19 Page 185 of 237
2014 WL 12836864

and 105.14 because those rules were not listed in the          Plaintiff filed an Article 78 proceeding in state court
copy of the rule book that had been given to him. Id.          challenging his disciplinary conviction. (Dkt. No. 1 at 8.)
Plaintiff also argued that he should not be charged with       On June 21, 2012, the appellate division ruled in Plaintiff’s
violating Rule 105.13 because it pertained to gangs rather     favor and ordered DOCCS to expunge the disciplinary
than unauthorized organizations. Id. Plaintiff argued          conviction, restore all of Plaintiff’s privileges, and restore
that Defendant Hai had “attempted to enhance the               Plaintiff’s good time credits. Kimbrough v. Fischer, 96
magnitude of [the] alleged violation” by charging Plaintiff    A.D.3d 1251, 946 N.Y.S.2d 714 (3d Dep't 2012). The court
with violating both Rule 105.13 and 105.14. Id. Plaintiff      stated that:
testified that the Black Nationalist literature had been
“reviewed, permitted and delivered to him” at Upstate and        On the record before us, we cannot conclude
that it posed no threat to the safety and security of the        that substantial evidence supports the determination
institution. Id.                                                 finding petitioner guilty of possessing unauthorized
                                                                 organizational material. The disciplinary rule at issue
 *2 The hearing continued on June 15, 2010, with                 provides, in pertinent part, that ‘[a]n inmate shall
testimony from the inmate to whom Plaintiff handed the           not ... possess printed or handwritten material relating
materials and from Defendant Hai. (Dkt. No. 1 at 8.)             to an unauthorized organization where such material
                                                                 advocates either expressly or by clear implication,
Defendant Fauss found Plaintiff guilty of all four rule          violence based upon race, religion, sex, sexual
violations. (Dkt. No. 1 at 8.) He imposed sanctions of           orientation, creed, law enforcement status or violence
120 days' solitary confinement, 120 days' loss of good           or acts of disobedience against department employees
time credits, and loss of phone, commissary, and package         or that could facilitate organizational activity within
privileges. Id.                                                  the institution by an unauthorized organization.’
                                                                 Significantly, the documents that petitioner possessed
Plaintiff alleges that after finding him guilty, Defendant       did not refer to any particular organization nor did they
Fauss turned off the tape recorder and said “You know            advocate violence or acts of disobedience. Further, as
what this is about, Mr. Hai told me about you. That Black        no evidence was presented in the misbehavior report,
Nationalist [b]ullshit is not tolerated!” (Dkt. No. 1 at 8.)     the hearing testimony, or elsewhere in the record to
                                                                 sustain the remaining charges on a basis independent
Plaintiff appealed Defendant Fauss' determination.               of a finding that the materials petitioner possessed were
(Dkt. No. 1 at 8.) On July 20, 2010, Defendant                   unauthorized, those charges must also be annulled.
Albert Prack, Acting Director of Special Housing/
                                                               Id. at 714-15 (citations omitted).
Inmate Disciplinary Program, modified Defendant Fauss'
decision by dismissing the Rule 105.13 charge. Id. at
                                                               Plaintiff filed this action on January 28, 2013. (Dkt. No.
8, 25. Defendant Prack affirmed the other sanctions.
                                                               1.) The complaint asserts the following causes of action:
Id. Defendant Prack did not reduce Plaintiff’s solitary
                                                               (1) a First Amendment claim against Defendant Hai for
confinement time, his loss of good time credits, or his loss
                                                               confiscating Plaintiff’s papers and issuing the misbehavior
of privileges. Id.
                                                               report and against Defendant Abate 2 for failing to
Plaintiff alleges that while he was housed in solitary         dismiss the misbehavior report (id. at 10-11); (2) a due
confinement, he was locked down for twenty-four hours          process claim against Defendant Fauss for his conduct
a day in a sixty-foot double bunk cell. (Dkt. No. 1 at 10.)    during the disciplinary hearing, against Defendant Prack
The light was kept on all night. Id. He had no privacy, was    for affirming the majority of the hearing results, and
not allowed to participate in sports or social gatherings,     against Defendant Fischer for failing to reverse the
was unable to attend religious services, was not allowed       disciplinary decision (id. at 11, 13); (3) an equal protection
to have contact visits, and received the “bare minimum         claim against Defendants Hai, McCarthy, and Fauss (id.
personal property and food rations.” Id. Plaintiff was         at 12-13); and (4) an Eighth Amendment claim against
released from solitary confinement on April 21, 2012. Id.      Defendants Hai, Abate, Fauss, Prack, and Fischer (id.
                                                               at 14-15). Plaintiff requests declaratory and injunctive
                                                               relief, compensatory damages, and punitive damages. Id.
                                                               at 15-16.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
       Case
Kimbrough     9:17-cv-01003-BKS-TWD
          v. Fischer, Slip Copy (2014)                Document 65 Filed 06/21/19 Page 186 of 237
2014 WL 12836864

                                                                Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106
2      The complaint does not make any reference to             S.Ct. 2505, 91 L.Ed.2d 202 (1986). In determining whether
       Defendant Abate other than asserting that he had the     a genuine issue of material 3 fact exists, the Court must
       authority to dismiss the misbehavior report.             resolve all ambiguities and draw all reasonable inferences
 *3 Defendants moved for summary judgment. (Dkt.                against the moving party. Major League Baseball Props.,
No. 47.) On September 29, 2014, I issued a Report-              Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008).
Recommendation recommending that the Court grant
Defendants' motion in part and dismiss (1) the First            3      A fact is “material” only if it would have some effect
Amendment claims against Defendants Hai and Abate;                     on the outcome of the suit. Anderson, 477 U.S. at 248,
(2) the equal protection claims against Defendants Hai,                106 S.Ct. 2505.
McCarthy, and Fauss; and (3) the Eighth Amendment
claims against Defendants Hai, Abate, Fauss, Prack,             III. ANALYSIS
and Fischer. (Dkt. No. 62 at 30-31.) In light of
that recommendation, I recommended that the Clerk                 A. Moot Claims
terminate Defendants Hai, Abate, McCarthy, and Fischer          Plaintiff moves for summary judgment in his favor
from the docket. Id. at 31. I recommended that the Court        on his First Amendment, equal protection, and Eighth
deny Defendants' motion for summary judgment as to the          Amendment claims. (Dkt. No. 49-3 at 2-3. 4 ) I previously
due process claim against Defendants Fauss and Prack. Id.       recommended that the Court grant Defendants' motion
                                                                for summary judgment on those claims. (Dkt. No. 62 at
Plaintiff moves for summary judgment. (Dkt. No. 49.)            30-31.) In light of that recommendation, I recommend
Defendants have opposed the motion. (Dkt. Nos. 50.)             that the Court deny Plaintiff’s motion for summary
Plaintiff has filed a reply. (Dkt. No. 53.) Plaintiff’s         judgment on those claims as moot.
motion was filed before the Report-Recommendation on
Defendants' motion was issued, and thus both his papers         4      References to page numbers in Plaintiff’s
and Defendants' papers address all of the causes of action             memorandum of law refer to the page numbers
in the complaint.                                                      assigned by the Court’s electronic filing system.


                                                                  B. Due Process Claim
II. LEGAL STANDARD GOVERNING MOTIONS
                                                                Plaintiff alleges that Defendants Fauss and Prack violated
FOR SUMMARY JUDGMENT
Under Federal Rule of Civil Procedure 56, summary               his right to procedural due process. 5 (Dkt. No. 1 at 6-11.)
judgment is warranted “if the movant shows that there is        I previously recommended denying Defendants' motion
no genuine dispute as to any material fact and the movant       for summary judgment on this claim. (Dkt. No. 62 at
is entitled to judgment as a matter of law.” Fed. R. Civ.       17-24.) Plaintiff moves for summary judgment in his favor
P. 56(a). The party moving for summary judgment bears           on this claim. (Dkt. No. 49-3 at 16-23.) Defendants oppose
the initial burden of showing, through the production of        the motion, relying on the memorandum of law submitted
admissible evidence, that no genuine issue of material fact     in support of their own motion for summary judgment.
exists. Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir.      (Dkt. No. 50-1 at 2, 6 incorporating Dkt. No. 47-1 by
2006). Only after the moving party has met this burden          reference.) For the reasons discussed below, I recommend
is the nonmoving party required to produce evidence             that the Court (1) find, as a matter of law, that Defendants
demonstrating that genuine issues of material fact exist.       Fauss and Prack violated Plaintiff’s right to procedural
Id. at 273. The nonmoving party must do more than “rest         due process; and (2) direct the parties to file further
upon the mere allegations ... of [the plaintiff’s] pleading”    briefing regarding the issue of relief.
or “simply show that there is some metaphysical doubt as
to the material facts.” Matsushita Elec. Indus. Co. v. Zenith   5      The complaint also asserts a due process claim
Radio Corp., 475 U.S. 574, 586 & n.11, 106 S.Ct. 1348, 89              against Defendant Fischer but, as discussed in the
L.Ed.2d 538 (1986). Rather, a dispute regarding a material             earlier Report-Recommendation, summary judgment
fact is genuine “if the evidence is such that a reasonable             should be granted for Defendant Fischer because
jury could return a verdict for the nonmoving party.”



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
       Case
Kimbrough     9:17-cv-01003-BKS-TWD
          v. Fischer, Slip Copy (2014)                 Document 65 Filed 06/21/19 Page 187 of 237
2014 WL 12836864

       he was not personally involved in the alleged              in this context requires only that the hearing officer’s
       constitutional violation. (Dkt. No. 62 at 16-17.)          decision not be “arbitrary.” Wolff, 418 U.S. at 571, 94
6                                                                 S.Ct. 2963. A decision is not “arbitrary” if it is supported
       References to page numbers in citations to
                                                                  by “some evidence.” Superintendent v. Hill, 472 U.S.
       Defendants' opposition to Plaintiff’s motion for
       summary judgment refer to the page numbers in the          445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985). “This
       original document rather than to the page numbers          standard is extremely tolerant and is satisfied if ‘there is
       assigned by the Court’s electronic filing system.          any evidence in the record that supports’ the disciplinary
                                                                  ruling.” Sira v. Morton, 380 F.3d 57, 69 (2d Cir. 2004)
 *4 In order to prove that procedural due process rights
                                                                  (emphasis in original) (quoting Friedl v. City of New
were violated, a plaintiff must show that he was deprived
                                                                  York, 210 F.3d 79, 85 (2d Cir. 2000) ). In contrast to
of a cognizable liberty or property interest without due
                                                                  this “extremely tolerant” federal standard, “New York
process of law. McKithen v. Brown, 626 F.3d 143, 151
                                                                  law requires prison disciplinary rulings to be supported
(2d Cir. 2010). An inmate has a liberty interest in
                                                                  by ‘sufficiently relevant and probative’ information to
remaining free from a confinement or restraint where
                                                                  constitute substantial evidence. This requirement is sterner
the confinement or restraint imposes an “atypical and
                                                                  than the ‘some evidence’ standard necessary to afford
significant hardship on the inmate in relation to the
                                                                  due process.” Sira, 380 F.3d at 76 n.9 (emphasis added)
ordinary incidents of prison life.” Sandin v. Conner, 515
                                                                  (internal citations omitted).
U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).

                                                                  Here, there was not “some evidence” that Plaintiff
Defendants concede for the purposes of this motion
                                                                  violated Rule 105.13. That rule states that an inmate:
“that the penalty imposed here, four months in special
housing, implicated a liberty interest.” (Dkt. No. 47-1 at
10.) Defendants, however, “dispute whether plaintiff was
deprived of that interest as a result of insufficient process.”               shall not engage in or encourage
Id.                                                                           others to engage in gang activities or
                                                                              meetings, or display, wear, possess,
Due process is satisfied if an inmate facing disciplinary                     distribute or use gang insignia
charges receives (1) advanced written notice of the charges                   or materials including, but not
against him; (2) a hearing affording him a reasonable                         limited to, printed or handwritten
opportunity to call witnesses and present documentary                         gang or gang related material.
evidence; (3) a fair and impartial hearing officer; and                       Note: For purposes of this rule,
(4) a written statement of the disposition, including the                     a gang is a group of individuals,
evidence relied upon and the reasons for the disciplinary                     having a common identifying name,
actions taken. Wolff v. McDonnell, 418 U.S. 539, 559,                         sign, symbol or colors, who
563-67, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974); Luna v.                         have individually or collectively
Pico, 356 F.3d 481, 487 (2d Cir. 2004). Here, Plaintiff                       engaged in a pattern of lawlessness
does not challenge the sufficiency of the written notice                      (e.g., violence, property destruction,
he received, allege that he was not given a reasonable                        threats of harm, intimidation,
opportunity to call witnesses and present evidence, or                        extortion, or drug smuggling) in
challenge the sufficiency of the written statement of                         one or more correctional facilities
the disposition. (Dkt. No. 49-3 at 16-23.) Rather, he                         or that are generally recognized
argues that Defendant Fauss was not a fair and impartial                      as having engaged in a pattern
hearing officer and that Defendant Prack should not have                      of lawlessness in the community
affirmed the hearing decision. Id.                                            as a whole. For purposes of this
                                                                              rule, printed or handwritten gang
It is well settled “that the degree of impartiality required                  or gang related material is written
of prison hearing officials does not rise to the level of                     material that, if observed in the
that required of judges generally.” Espinal v. Goord, 180                     inmate’s possession, could result in
F.Supp.2d 532, 539 (S.D.N.Y. 2002) (citing Francis v.                         an inference being drawn about
Coughlin, 891 F.2d 43, 46 (2d Cir. 1989) ). Due process                       the inmate’s gang affiliation, but



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
       Case
Kimbrough     9:17-cv-01003-BKS-TWD
          v. Fischer, Slip Copy (2014)            Document 65 Filed 06/21/19 Page 188 of 237
2014 WL 12836864

           excludes published material that the
           inmate has obtained through the                   The rule clearly states that inmates who possess published
           facility library or that has been                 material that has been approved through the media review
           approved for the inmate to possess                process cannot be found guilty of violating the rule.
           through the media review process.                 Plaintiff raised this issue at his disciplinary hearing, noting
                                                             that the publications were from an approved vendor
                                                             and that “I shouldn't be penalized or punished just by
 *5 N.Y. Comp. Codes R. & Regs. tit. 7, § 270.2(B)           having this.” (Dkt. No. 47-11 at 50.) As Plaintiff correctly
(6)(IV) (2013). There was no evidence presented at           notes (Dkt. No. 49-3 at 19), Defendant Fauss did not
the disciplinary hearing that Plaintiff distributed gang     dispute that Plaintiff had received permission to possess
materials. Defendant Fauss' guilty finding on this charge    the publications. Rather, Defendant Fauss stated that:
was subsequently reversed. (Dkt. No. 1 at 8, 25.) That
reversal does not protect Defendant Fauss from liability
because it is well established in the Second Circuit                     I have had numerous hearings where
that subsequent administrative reversals do not cure                     guys have been ... charged with
procedural defects in disciplinary hearings. Walker v.                   having possession of things that
Bates, 23 F.3d 652, 657 (2d Cir. 1994).                                  they shouldn't have whether it be
                                                                         gang related or things that they
There was also not “some evidence” that Plaintiff violated               purchased ... and ... the staff at
Rule 105.14. That rule states that an inmate:                            the facilities do their best to review
                                                                         things and if it is stuff that is not
                                                                         allowed in they stop it. They don't
           shall     not    engage     in    or                          allow it to come in, but the reality
           encourage others to engage                                    is that they can't review every little
           in unauthorized organizational                                thing that comes into the facility,
           activities or meetings, or possess                            so the responsibility is placed on
           printed or handwritten material                               the person receiving it, the inmate
           relating to an unauthorized                                   receiving the material. If you are in
           organization where such material                              possession of something that you are
           advocates either expressly or by                              not supposed to have that is on you
           clear implication, violence based                             because that is in your possession
           upon race, religion, sex, sexual                              and that is the way it is looked at....
           orientation, creed, law enforcement                           Just to let you know.
           status or violence or acts of
           disobedience against department
           employees or that could facilitate                (Dkt. No. 47-11 at 51.)
           organizational activity within the
           institution by an unauthorized                    Defendants argue that Defendant “Fauss correctly
           organization.... This rule excludes               explained to [Plaintiff] that it is the responsibility of
           possession of published material                  the inmate to ensure that his possessions ultimately
           that the inmate has obtained                      conform with DOCCS rules, not the officials who screen
           through the facility library or that              materials coming into the prison.” (Dkt. No. 47-1 at
           has been approved for the inmate                  11-12.) Defendants, however, cite no authority for the
           to posses through the media review                proposition that this was a “correct” statement of the
           process.                                          rules. On the record before the Court, in fact, Defendant
                                                             Fauss' statement directly contradicts the plain language
                                                             of Rule 105.14. The undisputed evidence presented to
N.Y. Comp. Codes R. & Regs. tit. 7, § 270.2(B)(6)(V)         Defendant Fauss showed that Plaintiff had received
(2013).                                                      approval through the media review process to possess


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
       Case
Kimbrough     9:17-cv-01003-BKS-TWD
          v. Fischer, Slip Copy (2014)                Document 65 Filed 06/21/19 Page 189 of 237
2014 WL 12836864

the publications. Pursuant to this evidence, Plaintiff’s             copy of the previous Report-Recommendation in this
conduct fell within the exception to the disciplinary rule.          case. (Dkt. No. 62 at 33-165.)
Accordingly, there was no evidence to support Defendant       Other district courts in this circuit have found personal
Fauss' guilty finding. Therefore, I recommend that the        involvement where a supervisory official affirms an
Court grant Plaintiff’s motion for summary judgment in        allegedly constitutionally infirm hearing decision. See
his favor on the due process claim against Defendant          Thomas v. Calero, 824 F.Supp.2d 488, 509-10 (S.D.N.Y.
Fauss.                                                        2011); Holmes v. Fischer, 764 F.Supp.2d 523, 539-40
                                                              (W.D.N.Y. 2011); Rodriguez v. Selsky, No. 9:07-CV-0432
                                                              LEK/DEP, 2010 U.S. Dist. LEXIS 23811 at *14-20, 2010
                   1. Defendant Prack                         WL 9 8 80273, at *6 N.D.N.Y. Mar. 15, 2010 ; Baez v.
                                                              Harris, No. 9:01-CV-807, 2007 U.S. Dist. LEXIS 8728
 *6 Plaintiff’s due process claim against Defendant           at *6, 2007 WL 446015, at *2 (N.D.N.Y. Feb. 7, 2007);
Prack is premised on the fact that he affirmed the            Johnson v. Coombe, 156 F.Supp.2d 273, 278 (S.D.N.Y.
majority of Defendant Fauss' decision. (Dkt. No. 1 at         2001). These courts find that there is an “ongoing”
8, 11.) Defendants appear to argue that this allegation       violation because having the power to vacate an allegedly
is insufficient to implicate Defendant Prack’s personal       unconstitutional decision, refusing to do so, and allowing
involvement. (Dkt. No. 47-1 at 13.) For the reasons           an inmate to remain in the SHU “knowingly continu[es]
discussed below, I recommend that the Court find              a deprivation of liberty without due process of law.”
that Defendant Prack was personally involved in the           Delgado v. Bezio, No. 09 Civ. 6899 (LTS), 2011 U.S. Dist.
constitutional violation.                                     LEXIS 51917 at *27, 2011 WL 1842294, at *9 (S.D.N.Y.
                                                              May 9, 2011).
Defendants correctly note that “[d]istrict courts are split
in the Second Circuit on the issue of whether simply          8      Lexis and Westlaw list different dates for this
affirming an allegedly unconstitutional disciplinary
                                                                     decision. The Court has used the date listed by
decision will implicate the requisite personal involvement
                                                                     Westlaw, which represents the date on which the
for § 1983 liability.” (Dkt. No. 47-1 at 13 n.3.) Courts             district court judge adopted the magistrate judge’s
declining to find personal involvement conclude that there           report-recommendation.
is no “ongoing” violation for the supervisory official to
                                                              I agree with Magistrate Judge David E. Peebles that
“remedy” in such a situation. See Jamison v. Fischer,
                                                              the cases finding personal involvement in such situations
No. 11 Civ. 4697 (RJS), 2012 U.S. Dist. LEXIS 144307
                                                              “appear to be both better reasoned and more consistent
at *14-15, 2012 WL 4767173, at *5 (S.D.N.Y. Sept. 27,
                                                              with the Second Circuit’s position regarding personal
2012) (“Despite the fact that Plaintiff continued to be
                                                              involvement.” Bennett v. Fischer, No. 9:09-CV-1236 (FJS/
housed in the SHU, Bezio’s involvement and review of
                                                              DEP), 2010 U.S. Dist. LEXIS 139587 at *38-39, 2010 WL
the matter was distinct from whatever took place at the
                                                              5525368, at *12 (N.D.N.Y. Aug. 17, 2010). Therefore, I
hearing, and he cannot be held liable ... for violations
                                                              recommend that the Court find that Defendant Prack was
that occurred at the hearing and were not ongoing.”). 7       personally involved in the alleged constitutional violation
See also Abdur-Raheem v. Selsky, 598 F.Supp.2d 367, 370       and grant Plaintiff’s motion for summary judgment in his
(W.D.N.Y. 2009); Chavis v. vonHagn, No. 02-CV-0119            favor on the due process claim against Defendant Prack.
(SR), 2009 U.S. Dist. LEXIS 6871 at *198-99, 2009 WL
236060, at *68 (W.D.N.Y. Jan. 30, 2009); Odom v. Calero,
No. 06 Civ. 15527 (LAK) (GWG), 2008 U.S. Dist. LEXIS
52408 at *16-20, 2008 WL 2735868, at *6-7 (S.D.N.Y. July                               2. Relief
10, 2008); Ramsey v. Goord, No. 05-CV-47A, 2005 U.S.
                                                               *7 Having recommended that the Court grant summary
Dist. LEXIS 42953 at *18-20, 2005 WL 2000144, at *6
                                                              judgment in Plaintiff’s favor on his due process claims
(W.D.N.Y. Aug. 13, 2005).
                                                              against Defendants Fauss and Prack, the issue of the
                                                              appropriate relief remains. Plaintiff seeks declaratory and
7      The Court provided Plaintiff copies of the             injunctive relief, compensatory damages, and punitive
       unpublished decisions cited in this section with his




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
       Case
Kimbrough     9:17-cv-01003-BKS-TWD
          v. Fischer, Slip Copy (2014)              Document 65 Filed 06/21/19 Page 190 of 237
2014 WL 12836864

damages. (Dkt. No. 1 at 15-16.) The parties have not                  district court judge adopted the magistrate judge’s
addressed the issue of relief.                                        report-recommendation.
                                                               10     The Court will provide Plaintiff with a copy of this
Plaintiff’s ability to recover damages is limited by the
                                                                      unpublished decision in accordance with the Second
Prison Litigation Reform Act (“PLRA”). Pursuant to the                Circuit’s decision in Lebron v. Sanders, 557 F.3d 76
PLRA, “[n]o Federal civil action may be brought by a                  (2d Cir. 2009) (per curiam).
prisoner ... for mental or emotional injury suffered while
                                                               Here, unlike in Hinton, the Court simply does not have
in custody without a prior showing of physical injury.” 42
                                                               enough information to assess damages on the record and
U.S.C. § 1997e(e) (2006). Prisoners who bring civil actions
                                                               briefing before it. Unlike the prisoner in Hinton, Plaintiff
without a prior showing of physical injury are limited
                                                               was, in fact, confined to the SHU as a direct result of the
to recovering compensatory damages for actual injury,
                                                               due process violation and thus suffered an actual injury
nominal damages, punitive damages, injunctive relief, and
                                                               (although that injury was not physical). Plaintiff seeks
declaratory relief. Thompson v. Carter, 284 F.3d 411, 416
                                                               $200,000 in compensatory damages. (Dkt. No. 1 at 16.)
(2d Cir. 2002). Here, Plaintiff does not allege that he
                                                               It is not clear whether Plaintiff considers any of that
suffered any physical injury as a result of the due process
                                                               amount to be compensatory damages for his actual injury,
violation. Thus, his right to recover damages is limited by
                                                               such as, inter alia, the loss of prison job wages or the
the PLRA.
                                                               value of his property. Moreover, Plaintiff seeks and, if the
                                                               Court adopts this Report-Recommendation, is entitled to
Judges in the Northern District of New York have
                                                               a declaratory judgment that Defendants Fauss and Prack
occasionally granted summary judgment for prisoners
                                                               violated his due process rights. He may also be entitled
regarding procedural due process violations and, in the
                                                               to injunctive relief. The injunctive relief he seeks is the
same order, awarded the prisoner nominal damages.
                                                               “return of all [P]laintiff’s material that was confiscated
See, e.g., Hinton v. Prack, No. 9:12-CV-1844 LEK/RFT,
                                                               from him” and the reversal and expungement of his
2014 U.S. Dist. LEXIS 126 9 955 at *41-45, 2014 WL             disciplinary conviction. (Dkt. No. 1 at 15.) It is not clear
4627120, at *16-17 N.D.N.Y. Sept. 11, 2014 . 10 Hinton         from the briefing and evidence currently before the Court
is distinguishable, however. In that case, the prisoner did    whether (a) Plaintiff is entitled to the return of materials
not receive a formal written statement of the reasons          that, by his own admission, he gave to another inmate in
for his disciplinary conviction until “at least six months     order to place in the trash (id. at 6); (b) whether those
after the hearing was actually held.” Hinton, 2014 WL          materials are still in existence; or (c) whether Plaintiff’s
4627120, at *15. The Court found that the failure to           disciplinary conviction has already been expunged as a
timely provide the formal written statement violated           result of his Article 78 proceeding. In short, the Court
the prisoner’s procedural due process rights. Id. at *16.      simply needs more information before it can assess the
However, the Court also found that the prisoner had            appropriate relief in this case. Therefore, if the Court
not suffered any actual injury from the due process            adopts this Report-Recommendation, it is recommended
violation because he could not show that the failure to        that the parties be allowed an opportunity to brief the
provide the notice hampered his efforts to appeal his          issue of the appropriate relief and the best method for
disciplinary conviction. Id. The Court noted, in particular,   determining that relief.
that the prisoner’s attempts to appeal the disciplinary
decision were unsuccessful even after the judge granted        *8 ACCORDINGLY, it is
him permission to reapply with a copy of the written
notice after he received it. Id. Thus, the Court concluded,    RECOMMENDED that Plaintiff’s motion for summary
the due process violation neither caused nor lengthened        judgment (Dkt. No. 49) be GRANTED IN PART AND
the prisoner’s SHU term. Id. The prisoner did not seek         DENIED IN PART. Specifically, it is recommended that
declaratory or injunctive relief. Hinton v. Prack, No. 9:12-   Plaintiff’s motion for summary judgment of the First
CV-1844 (LEK/RFT), Dkt. No. 1.                                 Amendment, equal protection, and Eighth Amendment
                                                               claims be denied as moot and that Plaintiff’s motion
9      Lexis and Westlaw list different dates for this         for summary judgment of the due process claims against
       decision. The Court has used the date listed by         Defendants Fauss and Prack be granted; and it is further
       Westlaw, which represents the date on which the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           7
       Case
Kimbrough     9:17-cv-01003-BKS-TWD
          v. Fischer, Slip Copy (2014)           Document 65 Filed 06/21/19 Page 191 of 237
2014 WL 12836864

RECOMMENDED that the Court direct the parties to file           the Clerk of the Court. FAILURE TO OBJECT TO
                                                                THIS REPORT WITHIN FOURTEEN DAYS WILL
briefs regarding relief; and it is further
                                                                PRECLUDE APPELLATE REVIEW. Roldan v. Racette,
                                                                984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec'y of
ORDERED that the Clerk provide Plaintiff with a copy
                                                                Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)
of Hinton v. Prack, No. 9:12-CV-1844 (LEK/RFT), 2014
                                                                (per curiam) ); 28 U.S.C. § 636(b)(1) (Supp. 2013); Fed. R.
U.S. Dist. LEXIS 126955 at *41-45, 2014 WL 4627120, at
                                                                Civ. P. 72, 6(a).
*16-17 (N.D.N.Y. Sept. 11, 2014).

Pursuant to 28 U.S.C. § 636(b)(1), the parties have             All Citations
fourteen days within which to file written objections to
the foregoing report. Such objections shall be filed with       Slip Copy, 2014 WL 12836864

End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            8
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                  65 Filed 06/21/19 Page 192 of 237
2006 WL 1843292

                                                               1      At all relevant times, Plaintiff was an inmate confined
                  2006 WL 1843292                                     at the Shawangunk Correctional Facility located in
    Only the Westlaw citation is currently available.                 Wallkill, New York, and Defendant Smith was the
                                                                      superintendent of that facility.
             United States District Court,
                   N.D. New York.                              Prior to Plaintiff's accident, prison officials, including
                                                               Defendant, had been made aware of the problems with
             Bernard JOHNSON Plaintiff,                        the gymnasium floor. In fact, over the years, several
                          v.                                   attempts to fix the floor were unsuccessful; and, in 1995,
        Superintendent J.T. SMITH, Defendant.                  the conclusion was reached that replacement of the entire
                                                               floor was necessary. 2 In 1995, the facility submitted a
               No. 9:03CV1050 (FJS/DEP).
                                                               request to the Office of Facilities Planning for funding
                            |
                                                               to underwrite the expense of replacing the gymnasium
                      June 29, 2006.
                                                               floor. However, funding was not approved until after
Attorneys and Law Firms                                        Plaintiff's accident in 2003. Defendant assumed the role
                                                               of superintendent in October 2002; and, at that time,
Bernard Johnson, Sullivan Correctional             Facility,   he was informed of the defects in the gymnasium floor
Fallsburg, New York, Plaintiff, pro se.                        and of the pending request for funding to replace the
                                                               floor. Plaintiff's evidence shows that inmates who had
Office of the New York State Attorney General, The             been injured due to the deteriorating condition of the floor
Capitol, Albany, New York, for Defendant, David L.             had filed grievances prior to his accident. However, the
Fruchter, AAG, of counsel.                                     officials did not limit the use of the gymnasium floor until
                                                               after Plaintiff's accident.
Hon. Eliot Spitzer, Attorney General of the State of New
York, The Capitol, Albany, New York, for Defendant.
                                                               2      The orignal floor was constructed in 1985 and was
David Fruchter, Assistant Attorney General, of counsel.               made of cement and vinyl overlay. The vinyl overlay
                                                                      over time developed bubbles.
                                                               Plaintiff commenced this action pursuant to 42 U.S.C.
    MEMORANDUM-DECISION AND ORDER                              § 1983 alleging that Defendant Smith was deliberately
                                                               indifferent to his health and safety by failing to provide
SCULLIN, Senior J.
                                                               him with safe living conditions. Specifically, Plaintiff
                                                               alleges that he suffered physical injury when he was
                  I. INTRODUCTION                              allowed onto the facility's basketball court despite known
                                                               defects in the floor. Currently before the Court are
*1 On January 29, 2003, Plaintiff was playing basketball       Defendant's objections to Magistrate Judge Peebles'
in the Shawangunk Correctional Facility's gymnasium. 1         December 7, 2005 Report and Recommendation in which
While rebounding a ball, Plaintiff landed on a large           he recommended that the Court deny Defendant's motion
bubble in the gymnasium floor causing his foot to roll         for summary judgment on Plaintiff's Eighth Amendment
beneath him. Although Plaintiff attempted to “deal” with       claim and that the Court deny Defendant's motion for
his injury by taking ibuprofen and elevating his foot, he      summary judgment based upon the ground of qualified
sought medical attention when his foot began to swell and      immunity without prejudice to Defendant's right to renew
the pain worsened. The facility's medical center treated       that defense at trial.
Plaintiff later that day; they wrapped his foot, gave him
crutches and provided him with ibuprofen for the pain. X-
rays taken the next day revealed no fractures or breaks;
                                                                                    II. DISCUSSION
however, Plaintiff continued to experience pain in his right
foot and sought regular medical attention for it until he      A. Defendant's Objections
was transferred out of Shawangunk on March 10, 2003.           Defendant asserts that Magistrate Judge Peebles
                                                               erred in each of his determinations with respect



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                65 Filed 06/21/19 Page 193 of 237
2006 WL 1843292

to Defendant's motion. First, Defendant asserts that           *3 (quoting Fed.R.Civ.P. 56(c)). Furthermore, the court
Magistrate Judge Peebles erred in concluding that              must draw all factual inferences and resolve all ambiguities
Plaintiff satisfied the objective requirement of an Eighth     in favor of the non-moving party. See id. (citations
Amendment confinement claim because Plaintiff “has             omitted). The rule is best stated as follows: “ ‘[v]iewing
not demonstrated that the condition of the gym floor           the evidence produced in the light most favorable to the
resulted in ‘unquestioned and serious deprivations of          nonmovant, if a rational trier [of fact] could not find for
basic human needs.” ’ See Defendant's Objections at ¶          the nonmovant, then there is no genuine issue of material
1 (quotation omitted). Second, Defendant asserts that          fact and entry of summary judgment is appropriate.” ’
Magistrate Judge Peebles erred in concluding that Plaintiff    Id. (quoting Binder v. LILCO, 933 F.2d 187, 191 (2d
had satisfied the subjective requirement of an Eighth          Cir.1991)). Moreover, when a plaintiff proceeds pro se,
Amendment confinement claim because Plaintiff cannot           the court must construe his pleadings liberally; however,
demonstrate a culpable state of mind on the part of            “ ‘bald assertion[s],’ unsupported by evidence, [are] not
Defendant. See id. at ¶ 2. Third, Defendant asserts            sufficient to overcome a motion for summary judgment.”
that Magistrate Judge Peebles erred in concluding that         Id. (quotation omitted).
Defendant was not entitled to summary judgment based
upon a qualified immunity defense because Defendant
did not violate any clearly established rights of Plaintiff    C. Eighth Amendment Conditions of Confinement
and it was objectively reasonable for him to wait for          Claim
a determination from the Office of Facilities Planning         The conditions of an inmate's confinement are subject
before taking further action to repair the gym floor. See      to scrutiny under the Eighth Amendment. See Farmer
id. at ¶ 3. Finally, Defendant asserts that Magistrate Judge   v. Brennan, 511 U.S. 825, 832 (1994) (citation omitted).
Peebles “erred in not concluding that, even accepting          Prison officials must provide humane conditions of
plaintiff's allegations as true for purposes of this motion,   confinement and “must ensure that inmates receive
that plaintiff has done nothing more than assert a claim       adequate food, clothing, shelter and medical care, and
for negligence.” See id. at ¶ 4 (emphasis added).              must ‘take reasonable measures to guarantee the safety of
                                                               the inmates.” ’ Id. (quotation and other citations omitted)
                                                               (emphasis added); see also Helling v. McKinney, 509 U.S.
B. Standard of Review                                          25, 32 (1993) (listing “ ‘food, clothing, shelter, medical
 *2 “The Court must make a ‘de novo determination              care, and reasonable safety” ’ as basic human needs
of those portions of the Report or specified proposed          (quotation omitted)). “In order to establish a violation
findings or recommendations to which an objection is           of his Eighth Amendment rights, an inmate must show
made.” ’ Doe v. Goord, No. 04CV00570, 2006 WL                  (1) a deprivation that is ‘objectively, sufficiently serious'
1041130, *1 (S.D.N.Y. Apr. 18, 2006) (quoting 28 U.S.C.        that he was denied ‘the minimal civilized measure of life's
§ 636(b)(1)(C)) (other citation omitted). In conducting        necessities;” ’ Gaston v. Coughlin, 249 F.2d 156, 164 (2d
its de novo review, the court may “ ‘arrive at its own,        Cir.2001) (quoting [Farmer,] at 834, 114 S.Ct.1970), if the
independent conclusions' regarding those portions [of the      allegations are based upon a failure to prevent harm, “the
Report and Recommendation] to which objections were            inmate must show that he is incarcerated under conditions
made.” Id. (quotation omitted).                                posing a substantial risk of serious harm,” Farmer, 511
                                                               U.S. at 834, and “(2) a ‘sufficiently culpable state of mind’
“Summary judgment may be granted only when there               on the part of the defendant official, such as deliberate
is no genuine issue of material fact remaining for trial       indifference to inmate health or safety[,]” Gaston, 249 F.2d
and the moving party is entitled to judgment as a matter       at 164 (quoting [Farmer,] at 834, 114 S.Ct.1970).
of law.” Smith v. Oritz, No. 01 Civ. 5848, 2006 WL
1458404, *2 (S.D.N.Y. May 25, 2006) (citing Fed.R.Civ.P.        *3 In assessing whether a deprivation is “objectively,
56(c)) (other citations omitted). Summary judgment shall       ‘sufficiently serious,” ’ a court must assess not only the
be granted “ ‘if the pleadings, depositions, answers to        seriousness and likelihood of potential harm but also
interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” ’ Id. at


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                 65 Filed 06/21/19 Page 194 of 237
2006 WL 1843292


                                                                   1. Objective Requirement
                                                                Plaintiff's allegations are based upon a failure to protect,
            whether society considers the risk
                                                                and thus he needs to show that the conditions under which
            that the prisoner complains of
                                                                he was incarcerated posed a substantial risk of serious
            to be so grave that it violates
                                                                harm. Reasonable safety has been found to be a basic
            contemporary standards of decency
                                                                human need, and Plaintiff presents evidence to support his
            to expose anyone unwillingly to such
                                                                claim that the deteriorating gym floor caused injury not
            a risk. In other words, the prisoner
                                                                only to him but to at least two or three inmates before him.
            must show that the risk of which
                                                                See Plaintiff's Opposition at Exhibit “C.” He also presents
            he complains is not one that today's
                                                                medical reports indicting that his ankle was sprained and
            society chooses to tolerate.
                                                                that his ankle continued to cause him problems and pain
                                                                for more than nine months, even though x-rays showed
                                                                no fractures. See id. at Exhibit “E.” Although Defendant
Helling, 509 U.S. at 36; see also Phelps v. Kapnolas, 308       does not dispute the condition of the gym floor or that
F.3d 180, 185 (2d Cir.2002) (“[T]o establish the objective      Plaintiff and others were injured on the floor, Defendant
element of an Eight [sic] Amendment claim, a prisoner           states that he did not believe that the condition posed
must prove that the conditions of his confinement violate       a threat to the safety of inmates or staff. See Affidavit
contemporary standards of decency” (citations omitted));        of Joseph T. Smith, sworn to March 17, 2005 (“Smith
Gomez v. Warden of Otisville Corr. Facility, No. 99 Civ.        Aff.”), at ¶ 8. Defendant, however, also provides evidence
9954, 2000 WL 1480478, *5 (S.D.N.Y. Sept. 29, 2000)             that officials, including Defendant, knew that, over time,
(citations omitted) (finding that allegations of slippery       the vinyl overlay on the floor had developed bubbles in
waxed floor, “arguably posed a substantial risk of harm         it, repairs had been unsuccessful, and eventually in 1995
sufficient to satisfy the objective component” (citations       concluded that the floor needed to be replaced and began
omitted)); Baumann v. Walsh, 36 F.Supp.2d 508, 513-14           applying for funding. See Affidavit of John Ewanciw,
(N.D.N.Y.1999) (holding that a substantial risk of serious      sworn to March 17, 2005 (“Ewanciw Aff.”), at ¶¶ 5-6.
harm existed when the plaintiff inmate was required “to
climb along shelves and stand on boxes to retrieve material      *4 Based upon this evidence, the Court concludes that
from the top shelves of the storage room” and stating           there is an issue of fact as to whether a “substantial risk
that “[s]uch conditions, if proven to be true, are inherently   of serious harm” existed with respect to the deteriorating
unsafe and dangerous”).                                         gym floor and Plaintiff's use of it. A reasonable fact-
                                                                finder could conclude that the deteriorating gym floor and
In determining whether the prison official acted with           bubbling overlay posed a substantial risk of serious harm
deliberate indifference, the inquiry is whether “the official   to inmates. Accordingly, the Court affirms Magistrate
knows of and disregards an excessive risk to inmate             Judge Peebles' conclusion that Plaintiff has satisfied the
health or safety; the official must both be aware of            objective prong of his Eighth Amendment claim.
facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he must
also draw the inference.” Farmer, 511 U.S. at 837.                2. Subjective Requirement
Furthermore, although “[m]ere negligence ... does not           Defendant candidly admits that he knew of the
suffice to establish a violation of the Eighth Amendment,”      deteriorating condition of the gym floor. See Smith Aff.
Goris v. Breslin, slip copy, No. 04-CV-5666, 2006 WL            at ¶ 4. However, he states that he did not think that it
1313823, *1 (E.D.N.Y. May 12, 2006) (citing Hayes v.            posed any threat to inmate or staff safety and therefore
New York City Dep't of Corrections, 84 F.3d 614, 620            did not limit the use of the gym floor prior to Plaintiff's
(2d Cir.1996)), “allegations ... [that] ‘involve more than      accident. See id. at ¶ 8. Furthermore, he thought that
ordinary lack of due care for the prisoner's interests or       the best course of action was to wait for a determination
safety ... state a colorable claim under the Eighth ...         regarding funding for the replacement of the gym floor.
Amendment ...,” Gill v. Mooney, 824 F.2d 192, 195 (2d           See id. at ¶ 5.
Cir.1987) (internal quotation and citations omitted).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                   65 Filed 06/21/19 Page 195 of 237
2006 WL 1843292

Plaintiff submits evidence of inmates injured due to the             Desulma v. City of N.Y., No. 98 Civ.2078, 2006 WL
floor's condition prior to his own accident. See Plaintiff's         798002, *8 (S.D.N.Y. July 6, 2001) (internal citations
Opposition at Exhibit “C.” These inmates filed grievances,           omitted).
and Defendant signed the grievance determinations. This           If reasonable officials could disagree as to whether the
evidence creates the inference that Defendant was aware           actions at issue violate the Constitution then the official is
that inmates had suffered injury due to the deteriorating         entitled to qualified immunity. See id. However, summary
gym floor. See id. at Exhibits “A”-“B.” Furthermore,              judgment will not be granted based upon qualified
Plaintiff's submissions indicate that Defendant did not           immunity “ ‘[i]f any reasonable trier of fact could find that
place any limitation on the floor until after Plaintiff's         the defendants' actions were objectively unreasonable....” ’
accident. See id.; Smith Aff. at ¶ 8.                             Id. (quotation omitted). “The Eighth Amendment right of
                                                                  inmates ‘[t]o be furnished with the basic human needs, one
Construing this evidence in the light most favorable to           of which is “reasonable safety” ’ is both clearly established
Plaintiff, the Court concludes that an issue of fact exists       and well-settled.” Armstrong v. Breslin, slip copy, No. 05
as to whether Defendant was deliberately indifferent to           CV 2876, 2006 WL 436009, *5 (E.D.N.Y. Feb. 22, 2006)
Plaintiff's safety. In other words, a reasonable fact-finder      (quoting Helling, 509 U.S. at 33).
could conclude that Defendant was aware of facts from
which he could draw the inference that a substantial               *5 Since Plaintiff has stated a claim for a violation of
risk of serious injury existed and that Defendant drew            a clearly established right, the right to reasonable safety
that inference. 3 Therefore, the Court affirms Magistrate         under the Eighth Amendment, to be entitled to summary
Judge Peebles' conclusion that Plaintiff has satisfied the        judgment based upon qualified immunity, Defendant's
subjective element of his Eighth Amendment Claim.                 actions must have been objectively reasonable. Defendant
                                                                  argues that it was objectively reasonable for him “to
3                                                                 believe that his plan to wait for a determination from the
         Plaintiff's allegations involve more than a mere lack
                                                                  Office of Facilities Planning before taking further action
         of due care for a prisoner's safety considering that
                                                                  to repair the gym floor was sufficient and did not pose a
         he alleges, and provides evidence which supports his
         allegations, that Defendant knew of the deterioration    threat to the safety of inmates or staff.” See Defendant's
         and knew of two or three inmates who had                 Objections to R & R at 3.
         been injured, during the same month but prior to
         Plaintiff due to the floor's conditions. Thus, his       The record before this Court clearly indicates that
         allegations may support a claim for cruel and unusual    Defendant knew about the condition of the floor, decided
         punishment under the Eighth Amendment. See Gill,         not to repair it until a determination was made regarding
         824 F.2d at 195 (citations omitted).                     funding for a new gym floor, and did not restrict use of
Accordingly, since Plaintiff has created an issue of fact         the deteriorating areas of the floor until after Plaintiff
regarding both the objective and subjective elements of his       was injured, despite prior injuries to inmates due to the
Eighth Amendment claim, the Court denies Defendant's              gym floor's condition. See Smith Aff. at ¶¶ 4-5, 8, 10;
motion for summary judgment.                                      Plaintiff's Opposition at Exhibits “B” & “C.” However,
                                                                  the issue is not whether Defendant's decision to wait
                                                                  for funding before repairing the floor was reasonable;
D. Qualified Immunity                                             the issue is whether it was unreasonable for Defendant
                                                                  to leave the deteriorating areas of the floor unrestricted
    Under 42 U.S.C. § 1983, a public official is entitled to
                                                                  despite his knowledge that inmates had been injured due
    qualified immunity if [his] acts did not violate clearly
                                                                  to the floor's condition. 4 A jury could find such action, or
    established rights of which a reasonable officer would
                                                                  lack thereof, objectively unreasonable. Accordingly, the
    have known, or if [he] reasonably believed that [his]
                                                                  Court adopts Magistrate Judge Peebles' recommendation
    conduct did not violate those rights.... The test is
                                                                  and denies Defendant's motion for summary judgment
    whether, in light of the clearly established federal right,
                                                                  based upon qualified immunity, without prejudice to
    it was objectively reasonable for the official to believe
                                                                  Defendant's right to renew this defense at trial.
    that his ... actions were constitutional....




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         4
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                    65 Filed 06/21/19 Page 196 of 237
2006 WL 1843292

4      The issue is “whether a substantial risk of serious          *6 Currently pending before the court is a motion by
       harm was present, not whether serious harm actually         the defendant for summary judgment dismissing plaintiff's
       occurred[;]” a plaintiff can establish a case for unsafe    complaint. Defendant's motion squarely presents the
       prison conditions without suffering serious physical        question of whether a prison superintendent's decisions to
       injury. Baumann, 36 F.Supp.2d at 514 (citation              allow inmates to continue utilizing a gymnasium known
       omitted).                                                   to be potentially hazardous transcends mere negligence
                                                                   and rises to a level of constitutional significance and,
                                                                   if so, also deprives him of the benefit of qualified
                    III. CONCLUSION                                immunity. For the reasons set forth below I find that when
                                                                   interpreted in a light most favorable to the plaintiff, the
After carefully considering Magistrate Judge Peebles'
                                                                   record could support a finding of an Eighth Amendment
December 7, 2005 Report and Recommendation,
                                                                   violation, given the fact of the defect and defendant's
Defendant's objections thereto, the relevant parts of the
                                                                   awareness of it prior to plaintiff's accident. I further find
record, and the applicable law, and for the reasons stated
                                                                   that the court is not presently positioned to hold, as a
herein, the Court hereby
                                                                   matter of law, that under the circumstances presented the
                                                                   prison superintendent is entitled to qualified immunity.
ORDERS that Magistrate Judge Peebles' December 7,
                                                                   I therefore recommend denial of defendant's summary
2005 Report and Recommendation is ADOPTED in its
                                                                   judgment motion.
entirety; and the Court further

ORDERS that Defendant's motion for summary                         I. BACKGROUND
judgment is DENIED; and the Court further                          The facts of the case are simply stated and, refreshingly,
                                                                   not particularly controversial. At the relevant times
ORDERS that the parties are to contact Magistrate Judge            plaintiff was a New York State prison inmate entrusted
Peebles' chambers within ten (10) days of the date of this         to the custody of the New York State Department of
Order to schedule a final pre-trial conference.                    Correctional Services (“DOCS”), and confined within
                                                                   the Shawangunk Correctional Facility (“Shawangunk”),
                                                                   located in Wallkill, New York. Complaint (Dkt. No. 1) ¶
IT IS SO ORDERED
                                                                   2. Defendant John T. Smith is the superintendent of that
                                                                   facility, having held that position since October of 2002.
         REPORT AND RECOMMENDATION                                 Smith Aff. (Dkt. No. 29) ¶ 1.

PEEBLES, Magistrate J.
                                                                   On January 29, 2003, while playing basketball in the
Plaintiff Bernard Johnson, a New York State prison                 Shawangunk gymnasium, and in the course of securing
inmate who is proceeding pro se and in forma pauperis,             a rebound, Johnson landed on a large bubble in the
has commenced this action pursuant to 42 U.S.C. §                  gymnasium floor, causing his foot to roll under him.
1983 against the Superintendent of the prison facility             Complaint (Dkt. No. 1) ¶ 12. While plaintiff initially
in which he was housed at the relevant times, alleging             attempted to deal with his injury by taking ibuprofen and
deprivation of his civil rights. In his complaint, which           elevating his foot, his foot began to swell and the pain
is well framed, plaintiff alleges that he was subjected            worsened, requiring him to seek medical attention. Id.
to cruel and unusual punishment, in violation of the               Plaintiff was seen at the prison medical facility later on
Eighth Amendment to the United States Constitution,                the day of his accident, and was given crutches as well as
when allowed onto the facility's basketball court despite          ibuprofen for his pain, and his foot was wrapped. Id.
defects in its floor, resulting in his suffering physical injury
requiring extensive medical treatment. As relief, plaintiff        X-rays of plaintiff's foot taken on the following day
seeks damages in a relatively modest amount of not less            revealed no fractures or breaks. Plaintiff continued to
than $9500.                                                        experience pain in his right foot, however, and sought
                                                                   regular medical attention for that condition until his
                                                                   transfer out of Shawangunk on March 10, 2003. Id.; see
                                                                   also Plaintiff's Exhibits (Dkt. No. 31) Exh. E.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          5
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                     65 Filed 06/21/19 Page 197 of 237
2006 WL 1843292

                                                                  Johnson's Eighth Amendment rights. 2 Issue was joined
Prior to the time of plaintiff's accident prison officials        on December 5, 2003 by the filing of an answer on behalf
at Shawangunk, including Superintendent Smith, had                of defendant Smith. Dkt. No. 8.
been made aware of the problems associated with the
gymnasium floor. Smith Aff. (Dkt. No. 29) ¶ 4; Ewanciw            2      As defendant notes, any claim for damages against
Aff. (Dkt. No. 29) ¶¶ 5-6. That surface, which was
                                                                         Superintendent Smith in his official capacity would be
apparently constructed shortly prior to the opening of
                                                                         barred by the Eleventh Amendment. Hafer v. Melo,
the facility in or about 1985, was originally comprised of               502 U.S. 21, 25, 112 S.Ct. 358, 361 (1991); Kentucky
cement with a vinyl overlay. Ewanciw Aff. (Dkt. No. 29)                  v. Graham, 473 U.S. 159, 166-67, 105 S.Ct. 3099,
¶ 5. Unfortunately, over time the vinyl overlay developed                3105 (1985). To the extent that plaintiff's complaint,
bubbles. Id. Several attempts to repair the gymnasium                    generously construed, could be considered to assert
floor proved unsuccessful, leading to the conclusion in or               a tort claim for negligence against the defendant in
about 1995 that it should be replaced in its entirety. Id. ¶ 6.          his individual capacity, such a cause of action is
                                                                         precluded under N.Y. Correction Law § 24. Ierardi v.
 *7 A request was made to the DOCS Office of Facilities                  Sisco, 119 F.3d 183, 186-87 (2d Cir.1997) (citations
Planning in or about 1995 for funding to underwrite                      omitted); Baker v. Coughlin, 77 F.3d 12, 14-16
                                                                         (2d Cir.1996). I have therefore construed plaintiff's
the expense associated with replacing the Shawangunk
                                                                         complaint as solely asserting an Eighth Amendment
gymnasium floor. Id. ¶ 6. Notification that the funding
                                                                         cause of action against defendant Smith.
had been approved was received at the facility in February
of 2003, shortly after plaintiff's accident. Id. ¶ 7. The         Following the completion of discovery, defendant moved
replacement of the gymnasium floor began in November              on March 18, 2005 for summary judgment dismissing
of 2004, and was scheduled to have been completed in              Johnson's complaint. Dkt. No. 29. In his motion
April of this year. Smith Aff. (Dkt. No. 29) ¶ 7.                 defendant argues that plaintiff's claim, while perhaps
                                                                  reflecting potential negligence, does not rise to a level
Upon assuming his role as the Shawangunk                          sufficient to support an Eighth Amendment violation. Id.
Superintendent in October of 2002, defendant Smith was            Defendant also seeks a finding that he is shielded from
advised of the existence of defects in certain portions of        liability on the basis of qualified, good faith immunity.
the gymnasium floor where bubbles had formed under the            Id. Plaintiff has since submitted papers in opposition
vinyl overlay, and of the pending request to the DOCS             to defendant's motion, arguing the existence of genuine
central office for the funds necessary to replace the floor.      issues of material fact which must be resolved prior to
Smith Aff. (Dkt. No. 29) ¶ 4. Evidence submitted by the           determination of his claim on the merits. Dkt. No. 31.
plaintiff, in the form of inmate grievances, reflects that
prior to the time of his injury, other inmates had sustained      Defendant's motion, which is now ripe for determination,
injuries as a result of the defects in the gymnasium              has been referred to me for the issuance of a report and
floor. Plaintiff's Exhibits (Dkt. No. 31) A & C. Despite          recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and
those injuries and the floor's deteriorating condition,           Northern District of New York Local Rule 72(c). See also
however, prior to the time of plaintiff's accident use of the     Fed.R.Civ.P. 72(b).
gymnasium floor was not limited. 1 Smith Aff. (Dkt. No.
29) ¶ 8.                                                          III. DISCUSSION

1      Following plaintiff's accident, some limitations were         A. Summary Judgment Standard
       placed by prison officials on use of the gymnasium.        Summary judgment is governed by Rule 56 of the
       Smith Aff. (Dkt. No. 29) ¶ 8.                              Federal Rules of Civil Procedure. Under that provision,
                                                                  summary judgment is warranted when “the pleadings,
II. PROCEDURAL HISTORY                                            depositions, answers to interrogatories, and admissions
Plaintiff commenced this action on August 22, 2003.               on file, together with the affidavits ... show that there
Dkt. No 1. As the sole defendant, plaintiff's complaint           is no genuine issue as to any material fact and that the
names Shawangunk Superintendent J.T. Smith, asserting             moving party is entitled to a judgment as a matter of law.”
a single cause of action against him for violation of             Fed.R.Civ.P. 56(c); see Celotex Corp. v. Catrett, 477 U.S.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                    65 Filed 06/21/19 Page 198 of 237
2006 WL 1843292

317, 322, 106 S.Ct. 2548, 2552 (1986); Anderson v. Liberty       In his motion defendant asserts that even when interpreted
Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509-10          in a light most favorable to the plaintiff, the facts reflected
(1986); Security Ins. Co. of Hartford v. Old Dominion            in the record do not suffice to satisfy both the objective
Freight Line, Inc., 391 F.3d 77, 82-83 (2d Cir.2004). A          and subjective requirements associated with a cruel and
fact is “material”, for purposes of this inquiry, if “it         unusual punishment claim under the Eighth Amendment.
might affect the outcome of the suit under the governing         Voicing his disagreement, plaintiff argues that the record
law.” Anderson, 477 U.S. at 248, 106 S.Ct. at 2510; see          demonstrates the existence of genuine issues of material
also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d         fact in that regard.
Cir.2005) (citing Anderson ). A material fact is genuinely
in dispute “if the evidence is such that a reasonable            The Eighth Amendment's prohibition of cruel and
jury could return a verdict for the nonmoving party.”            unusual punishment encompasses punishments that
Anderson, 477 U.S. at 248, 106 S.Ct. at 2510. Though pro         involve the “unnecessary and wanton infliction of pain”
se plaintiffs are entitled to special latitude when defending    and are “incompatible with the evolving standards of
against summary judgment motions, they must establish            decency that mark the progress of a maturing society.” 3
more than merely “metaphysical doubt as to the material          Estelle v. Gamble, 429 U.S. 97, 102-03, 97 S.Ct. 285,
facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,       290 (1976) (citations and internal quotations omitted);
475 U.S. 574, 586, 106 S.Ct. 1348, 1356 (1986); but see          see also Whitley v. Albers, 475 U.S. 312, 319, 106 S.Ct.
Vital v. Interfaith Med. Ctr., 168 F.3d 615, 620-21 (2d          1078, 1084 (1986) (citing, inter alia, Estelle ). While the
Cir.1999) (noting obligation of court to consider whether        Eighth Amendment “ ‘does not mandate comfortable
pro se plaintiff understood nature of summary judgment           prisons” ’, neither does it not tolerate inhumane ones; thus
process).                                                        the conditions of an inmate's confinement are subject to
                                                                 Eighth Amendment scrutiny. Farmer v. Brennan, 511 U.S.
 *8 When summary judgment is sought, the moving party            825, 832, 114 S.Ct. 1970, 1976 (1994) (quoting Rhodes v.
bears an initial burden of demonstrating that there is no        Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392, 2400 (1981)).
genuine dispute of material fact to be decided with respect
to any essential element of the claim in issue; the failure to   3      That amendment provides that “[e]xcessive bail shall
meet this burden warrants denial of the motion. Anderson,
                                                                        not be required, nor excessive fines imposed, nor
477 U.S. at 250 n. 4, 106 S.Ct. at 2511 n. 4; Security
                                                                        cruel and unusual punishments inflicted.” U.S. Const.
Ins., 391 F.3d at 83. In the event this initial burden is               amend. VIII.
met, the opposing party must show, through affidavits or
                                                                 A claim alleging that prison conditions violate the
otherwise, that there is a material issue of fact for trial.
                                                                 Eighth Amendment must satisfy both an objective
Fed.R.Civ.P. 56(e); Celotex, 477 U.S. at 324, 106 S.Ct. at
                                                                 and a subjective requirement-the conditions must be
2553; Anderson, 477 U.S. at 250, 106 S.Ct. at 2511.
                                                                 “sufficiently serious” from an objective point of view, and
                                                                 the plaintiff must demonstrate that prison officials acted
When deciding a summary judgment motion, a court must
                                                                 subjectively with “deliberate indifference”. See Leach v.
resolve any ambiguities, and draw all inferences from
                                                                 Dufrain, 103 F.Supp.2d 542, 546 (N.D.N.Y.2000) (Kahn,
the facts, in a light most favorable to the nonmoving
                                                                 J) (citing Wilson v. Seiter, 501 U.S. 294, 111 S.Ct. 2321
party. Jeffreys, 426 F.3d at 553; Wright v. Coughlin,
                                                                 (1991)); Waldo v. Goord, No. 97-CV-1385, 1998 WL
132 F.3d 133, 137-38 (2d Cir.1998). Summary judgment
                                                                 713809, at *2 (N.D.N.Y. Oct. 1, 1998) (Kahn J. and
is inappropriate where “review of the record reveals
                                                                 Homer, M.J.); see also, generally, Wilson, 501 U.S. 294,
sufficient evidence for a rational trier of fact to find in
                                                                 111 S.Ct. 2321. Deliberate indifference exists if an official
the [non-movant's] favor.” Treglia v. Town of Manlius, 313
                                                                 “knows of and disregards an excessive risk to inmate
F.3d 713, 719 (2d Cir.2002) (citation omitted); see also
                                                                 health or safety; the official must “both be aware of facts
Anderson, 477 U.S. at 250, 106 S.Ct. at 2511 (summary
                                                                 from which the inference could be drawn that a substantial
judgment is appropriate only when “there can be but one
                                                                 risk of serious harm exists, and he must also draw the
reasonable conclusion as to the verdict.”).
                                                                 inference.” Farmer, 511 U.S. at 837, 114 S.Ct. at 1979;
                                                                 Leach, 103 F.Supp.2d at 546 (citing Farmer ); Waldo, 1998
  B. Merits of Plaintiff's Claim                                 WL 713809, at *2 (same).




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                65 Filed 06/21/19 Page 199 of 237
2006 WL 1843292

 *9 Conditions of confinement only constitute an Eighth        subjective element could be met. See, e.g., Gomez, 2000
Amendment violation if they involve the deprivation of a       WL 1480478, at *5-*6; see Harding v. Kuhlmann, 588
single identifiable human need or denial of the minimum        F.Supp. 1315, 1317 n. 8 (S.D.N.Y.1984) (finding no
civilized measure of life's necessities, and the defendants'   reason to believe that the defendant in that case, the
state of mind was one of “deliberate indifference” to that     superintendent of the facility at issue, had knowledge of
deprivation. Farmer, 511 U.S. at 83, 114 S.Ct. at 1977;        or reason to be aware of bubbling on the basketball court
Rhodes, 452 U.S. at 347, 101 S.Ct. at 2399. In considering     floor). The circumstances of this case, when interpreted
the types of conditions that can present a substantial         in a light most favorable to the plaintiff, are sufficient to
risk of harm, the court considers not only seriousness         establish the subjective element of plaintiff's claim, at least
of the potential harm and the likelihood that the harm         for purposes of the pending motion.
will actually occur, but evidence that unwilling exposure
to that risk violates contemporary standards of decency,        *10 In sum, finding that a reasonable factfinder could
in that society does not choose to tolerate this risk in       conclude the objective and subjective elements of an
its prisons. Helling v. McKinney, 509 U .S. 25, 36, 113        Eighth Amendment conditions of confinement claim are
S.Ct. 2475, 2482 (1993); see Gomez v. Warden of the            met in this case, I recommend denial of defendant's
Otisville Corr. Fac., No. 99 Civ. 9954, 2000 WL 1480478,       summary judgment.
at *5 (S.D.N.Y. Sept. 29, 2000) (allegations of slippery,
waxed floor causing injury to the plaintiff “arguably
posed a substantial risk of harm sufficient to satisfy the       C. Qualified Immunity
objective component.”) (citations omitted); Baumann v.         Defendant argues that even if triable issues of material
Walsh, 36 F.Supp.2d 508, 513-14 (N.D.N.Y.1999) (Scullin        fact preclude the entry of summary judgment dismissing
J.) (allegations that plaintiff was required to climb along    plaintiff's claims on the merits, he is entitled to qualified
shelves and stand on boxes to retrieve materials from a        immunity.
storage room, if true, could demonstrate the existence of
an inherently unsafe and dangerous condition).                 Qualified immunity shields government officials
                                                               performing discretionary functions from liability for
Based upon the record now before the court, analyzing the      damages “insofar as their conduct does not violate clearly
objective component against the backdrop of the relevant       established statutory or constitutional rights of which
test under Farmer, I am unable to say no reasonable            a reasonable person would have known.” Harlow v.
factfinder could conclude that exposure of inmates to          Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738 (1982).
a deteriorating gymnasium floor and accompanying               Accordingly, governmental officials sued for damages
bubbling of the vinyl overlay did not present a substantial    “are entitled to qualified immunity if 1) their actions did
risk of serious harm to inmates.                               not violate clearly established law, or 2) it was objectively
                                                               reasonable for them to believe that their actions did not
Turning to the subjective element, without question facts      violate such law.” Warren v. Keane, 196 F.3d 330, 332
which, if proven, support only a finding of negligence do      (2d Cir.1999) (citing Salim v. Proulx, 93 F.3d 86, 89
not alone suffice to establish the subjective element of an    (2d Cir.1996)). The law of qualified immunity seeks to
Eighth Amendment claim in a case such as this. Howard          strike a balance between overexposure by government
v. Headly, 72 F.Supp.2d 118, 124 (E.D.N.Y.1999).               officials to suits for violations based upon abstract rights
Allegations which involve more than mere lack of due           and an unduly narrow view which would insulate them
care for a prisoner's safety, however, may support a claim     from liability in connection with virtually all discretionary
of cruel and unusual punishment under the Eighth and           decisions. Locurto v. Safir, 264 F.3d 154, 162-63 (2d
Fourteenth Amendments. Gill v. Mooney, 824 F.2d 192,           Cir.2001); Warren, 196 F.3d at 332. As the Second Circuit
195 (2d Cir.1987). Defendant's candid acknowledgment of        has observed,
the defective condition, coupled with evidence submitted
by Johnson from which the superintendent's awareness
of injuries suffered by other inmates prior to the date                    [q]ualified    immunity      serves
of plaintiff's accident can be inferred, distinguish this                  important interests in our political
case from others finding no basis to conclude that the                     system, chief among them to ensure



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         8
JohnsonCase  9:17-cv-01003-BKS-TWD
       v. Smith,                               Document
                 Not Reported in F.Supp.2d (2006)                    65 Filed 06/21/19 Page 200 of 237
2006 WL 1843292

                                                                   I recommend denial of the portion of defendant's motion
                                                                   which seeks to invoke qualified immunity in defense of
            that damages suits do not unduly                       plaintiff's claims, without prejudice to plaintiff's right
            inhibit officials in the discharge of                  to renew the argument at trial. Scott v. Abate, No.
            their duties by saddling individual                    CV-93-4589, 1995 WL 591306, at *7 (E.D.N.Y. Sept. 27,
            officers with personal monetary                        1995).
            liability and harassing litigation.

                                                                   IV. SUMMARY AND RECOMMENDATION
Provost v. City of Newburgh, 262 F.3d 146, 160 (2d                 The record in this action, considered in a light most
Cir.2001) (internal quotations omitted) (citing, inter alia,       favorable to the plaintiff, a prison inmate, reveals that
Bivens v. Six Unknown Named Agents of the Fed. Bureau              he fell and injured himself as a result of a defective
of Narcotics, 456 F.2d 1339, 1348 (2d Cir.1972)).                  gymnasium floor. The superintendent of the prison facility
                                                                   in which the accident occurred acknowledges his prior
The qualified immunity analysis entails a three step               awareness of the defective condition, and was at least
inquiry. Harhay v. Town of Ellington Bd. of Ed., 323               potentially aware of injuries suffered prior to the time of
F.3d 206, 211 (2d Cir.2003). As a threshold matter it              plaintiff's accident by other inmates as a result of the floor
must first be determined whether, based upon the facts             condition. Under these circumstances, I am unable to
alleged, plaintiff has facially established a constitutional       conclude that no reasonable factfinder could find liability
violation. Id. If the answer to this inquiry is in the             under the Eighth Amendment, and am similarly unable to
affirmative, the court must then turn its focus to whether         conclude at this juncture that it was objectively reasonable
the right in issue was clearly established at the time of          for the defendant to believe that in allowing the condition
the alleged violation. Id. (citing Saucier v. Katz, 533 U.S.       to languish, he was not violating plaintiff's constitutional
194, 201-02, 121 S.Ct. 2151, 2156 (2001)); see also Poe v.         right to be free from cruel and unusual punishment. Based
Leonard, 282 F.3d 123, 132-33 (2d Cir.2002). Finally, if at        upon the foregoing, it is therefore
the relevant times the plaintiff had a clearly established,
constitutionally protected right which was violated, he            RECOMMENDED that defendant's motion for
or she must demonstrate that it was not objectively                summary judgment dismissing plaintiff's complaint (Dkt.
reasonable for the defendant to believe that his or her            No. 29) be DENIED in its entirety.
action did not violate such law. Harhay, 323 F.3d at 211;
Poe, 282 F.3d at 133 (quoting Tierney v. Davidson, 133             Pursuant to 28 U.S.C. § 636(b)(1), the parties have
F.3d 189, 196 (2d Cir.1998) (quoting, in turn, Salim, 93           ten days within which to file written objections to
F.3d at 89)).                                                      the foregoing report. Such objections shall be filed
                                                                   with the Clerk of the Court. FAILURE TO OBJECT
 *11 The finding of the existence of a stated claim                TO THIS REPORT WITHIN TEN DAYS WILL
for violation of the Eighth Amendment suffices to                  PRECLUDE APPELLATE REVIEW. 28 U.S.C. §
surpass the first hurdle under Saucier, and directs the            636(b)(1); Fed.R.Civ.P. 6(a), 6(e), 72; Roldan v. Racette,
court's focus to the second element. In this instance,             984 F.2d 85 (2d Cir.1993).
based upon defendant's awareness of the defective
gymnasium floor condition and, in all likelihood, of
                                                                   All Citations
prior injuries to inmates resulting from that condition,
I am unable to recommend a finding, as a matter of                 Not Reported in F.Supp.2d, 2006 WL 1843292
law, that it was “objectively reasonable” to allow this
potentially hazardous circumstance to exist. Accordingly,

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 201 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 202 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 203 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 204 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 205 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 206 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 207 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 208 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 209 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 210 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 211 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 212 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 213 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 214 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 215 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 216 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 217 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 218 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 219 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 220 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 221 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 222 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 223 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 224 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 225 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 226 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 227 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 228 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 229 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 230 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 231 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 232 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 233 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 234 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 235 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 236 of 237
Case 9:17-cv-01003-BKS-TWD Document 65 Filed 06/21/19 Page 237 of 237
